
  Feb. 7, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Parts 53 to 59
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        405
        Alphabetical List of Agencies Appearing in the CFR
        425
        List of CFR Sections Affected
        435
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 53.1 refers to title 40, part 53, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Robert J. Sheehan, III was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains parts 53 to 59)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          53
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000; 66 FR 34375, 34376, June 28, 2001.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          53
          Ambient air monitoring reference and equivalent methods
          5
          54
          Prior notice of citizen suits
          114
          55
          Outer Continental Shelf air regulations
          115
          56
          Regional consistency
          166
          57
          Primary nonferrous smelter orders
          168
          58
          Ambient air quality surveillance
          243
          59
          National volatile organic compound emission standards for consumer and commercial products
          319
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 53
          PART 53—AMBIENT AIR MONITORING REFERENCE AND EQUIVALENT METHODS
          
            
              Subpart A—General Provisions
              Sec.
              53.1
              Definitions.
              53.2
              General requirements for a reference method determination.
              53.3
              General requirements for an equivalent method determination.
              53.4
              Applications for reference or equivalent method determinations.
              53.5
              Processing of applications.
              53.6
              Right to witness conduct of tests.
              53.7
              Testing of methods at the initiative of the Administrator.
              53.8
              Designation of reference and equivalent methods.
              53.9
              Conditions of designation.
              53.10
              Appeal from rejection of application.
              53.11
              Cancellation of reference or equivalent method designation.
              53.12
              Request for hearing on cancellation.
              53.13
              Hearings.
              53.14
              Modification of a reference or equivalent method.
              53.15
              Trade secrets and confidential or privileged information.
              53.16
              Supersession of reference methods.
              Table A-1 to Subpart A of Part 53—Summary of Applicable Requirements for Reference and Equivalent Methods for Air Monitoring of Criteria Pollutants
              Appendix A to Subpart A of Part 53—References
            
            

              Subpart B—Procedures for Testing Performance Characteristics of Automated Methods for SO2, CO, O3, and NO2
              
              53.20
              General provisions.
              53.21
              Test conditions.
              53.22
              Generation of test atmospheres.
              53.23
              Test procedures.
              Figure B-1 to Subpart B of Part 53—Example
              Table B-1 to Subpart B of Part 53—Performance Limit Specifications for Automated Methods
              Table B-2 to Subpart B of Part 53—Test Atmospheres
              Table B-3 to Subpart B of Part 53—Interferent Test Concentration, Parts Per Million
              Table B-4 to Subpart B of Part 53— Line Voltage and Room Temperature Test Conditions
              Table B-5 to Subpart B of Part 53—Symbols and Abbreviations
              Appendix A to Subpart B of Part 53—Optional Forms for Reporting Test Results
            
            
              Subpart C—Procedures for Determining Comparability Between Candidate Methods and Reference Methods
              53.30
              General provisions.
              53.31
              [Reserved]
              53.32
              Test procedures for methods for SO2, CO, O3, and NO2.
              53.33
              Test Procedure for Methods for Lead (Pb).
              53.34
              Test procedures for methods for PM 10 and Class I methods for PM 2.5.
              53.35

              Test procedures for Class II and Class III methods for PM 2.5 and PM 10-2.5.
              Table C-1 to Subpart C of Part 53—Test Concentration Ranges, Number of Measurements Required, and Maximum Discrepancy Specifications
              Table C-2 to Subpart C of Part 53—Sequence of Test Measurements

              Table C-3 to Subpart C of Part 53—Test Specifications for Pb in TSP and Pb in PM 10 Methods

              Table C-4 to Subpart C of Part 53—Test Specifications for PM 10, PM 2.5, and PM 10-2.5 Candidate Equivalent Methods

              Table C-5 to Subpart C of Part 53—Summary of Comparability Field Testing Campaign Site and Seasonal Requirements for Class II and III FEMs for PM 10-2.5 and PM 2.5
              

              Figure C-1 to Subpart C of Part 53—Suggested Format for Reporting Test Results for Methods for SO2, CO, O3, NO2
              

              Figure C-2 to Subpart C of Part 53—Illustration of the Slope and Intercept Limits for Class II and Class III PM 2.5 Candidate Equivalent Methods

              Figure C-3 to Subpart C of Part 53—Illustration of the Slope and Intercept Limits for Class II and Class III PM 10-2.5 Candidate Equivalent Methods

              Figure C-4 to Subpart C of Part 53—Illustration of the Minimum Limits for Correlation Coefficient for PM 2.5 and PM 10-2.5 Class II and III Methods
              Appendix A to Subpart C of Part 53—References
            
            

              Subpart D—Procedures for Testing Performance Characteristics of Methods for PM 10
              
              53.40
              General provisions.
              53.41
              Test conditions.
              53.42

              Generation of test atmospheres for wind tunnel tests.
              
              53.43
              Test procedures.
            
            

              Subpart E—Procedures for Testing Physical (Design) and Performance Characteristics of Reference Methods and Class I Equivalent Methods for PM 2.5
              
              53.50
              General provisions.
              53.51
              Demonstration of compliance with design specifications and manufacturing and test requirements.
              53.52
              Leak check test.
              53.53
              Test for flow rate accuracy, regulation, measurement accuracy, and cut-off.
              53.54
              Test for proper sampler operation following power interruptions.
              53.55
              Test for effect of variations in power line voltage and ambient temperature.
              53.56
              Test for effect of variations in ambient pressure.
              53.57
              Test for filter temperature control during sampling and post-sampling periods.
              53.58
              Operational field precision and blank test.
              53.59
              Aerosol transport test for Class I equivalent method samplers.

              Table E-1 to Subpart E of Part 53—Summary of Test Requirements for Reference and Class I Equivalent Methods for PM 2.5
              
              Table E-2 to Subpart E of Part 53—Spectral Energy Distribution and Permitted Tolerance for Conducting Radiative Tests
              Figure E-1 to Subpart E of Part 53—Designation Testing Checklist
              Appendix A to Subpart E of Part 53—References
            
            

              Subpart F—Procedures for Testing Performance Characteristics of Class II Equivalent Methods for PM 2.5
              
              53.60
              General provisions.
              53.61
              Test conditions for PM 2.5 reference method equivalency.
              53.62
              Test procedure: Full wind tunnel test.
              53.63
              Test procedure: Wind tunnel inlet aspiration test.
              53.64
              Test procedure: Static fractionator test.
              53.65
              Test procedure: Loading test.
              53.66
              Test procedure: Volatility test.

              Table F-1 to Subpart F of Part 53—Performance Specifications for PM 2.5 Class II Equivalent Samplers
              Table F-2 to Subpart F of Part 53—Particle Sizes and Wind Speeds for Full Wind Tunnel Test, Wind Tunnel Inlet Aspiration Test, and Static Chamber Test
              Table F-3 to Subpart F of Part 53—Critical Parameters of Idealized Ambient Particle Size Distributions

              Table F-4 to Subpart F of Part 53—Estimated Mass Concentration Measurement of PM 2.5 for Idealized Coarse Aerosol Size Distribution

              Table F-5 to Subpart F of Part 53—Estimated Mass Concentration Measurement of PM 2.5 for Idealized “Typical” Coarse Aerosol Size Distribution

              Table F-6 to Subpart F of Part 53—Estimated Mass Concentration Measurement of PM 2.5 for Idealized Fine Aerosol Size Distribution
              Figure F-1 to Subpart F of Part 53—Designation Testing Checklist
              Appendix A to Subpart F of Part 53—References
            
          
          
            Authority:
            Sec. 301(a) of the Clean Air Act (42 U.S.C. sec. 1857g(a)), as amended by sec. 15(c)(2) of Pub. L. 91-604, 84 Stat. 1713, unless otherwise noted.
          
          
            Source:
            40 FR 7049, Feb. 18, 1975, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              Source:
              62 FR 38784, July 18, 1997, unless otherwise noted.
            
            
              § 53.1
              Definitions.
              Terms used but not defined in this part shall have the meaning given them by the Act.
              
                Act means the Clean Air Act (42 U.S.C. 1857-1857l), as amended.
              
                Additive and multiplicative bias means the linear regression intercept and slope of a linear plot fitted to corresponding candidate and reference method mean measurement data pairs.
              
                Administrator means the Administrator of the Environmental Protection Agency (EPA) or his or her authorized representative.
              
                Agency means the Environmental Protection Agency.
              
                Applicant means a person or entity who submits an application for a Federal reference method or Federal equivalent method determination under § 53.4, or a person or entity who assumes the rights and obligations of an applicant under § 53.7. Applicant may include a manufacturer, distributor, supplier, or vendor.
              
                Automated method or analyzer means a method for measuring concentrations of an ambient air pollutant in which sample collection (if necessary), analysis, and measurement are performed automatically by an instrument.
              
              
                Candidate method means a method for measuring the concentration of an air pollutant in the ambient air for which an application for a Federal reference method determination or a Federal equivalent method determination is submitted in accordance with § 53.4, or a method tested at the initiative of the Administrator in accordance with § 53.7.
              
                Class I equivalent method means an equivalent method for PM 2.5 or PM 10-2.5 which is based on a sampler that is very similar to the sampler specified for reference methods in appendix L or appendix O (as applicable) of part 50 of this chapter, with only minor deviations or modifications, as determined by EPA.
              
                Class II equivalent method means an equivalent method for PM 2.5 or PM 10-2.5 that utilizes a PM 2.5 sampler or PM 10-2.5 sampler in which integrated PM 2.5 samples or PM 10-2.5 samples are obtained from the atmosphere by filtration and subjected to a subsequent filter conditioning process followed by a gravimetric mass determination, but which is not a Class I equivalent method because of substantial deviations from the design specifications of the sampler specified for reference methods in appendix L or appendix O (as applicable) of part 50 of this chapter, as determined by EPA.
              
                Class III equivalent method means an equivalent method for PM 2.5 or PM 10-2.5 that is an analyzer capable of providing PM 2.5 or PM 10-2.5 ambient air measurements representative of one-hour or less integrated PM 2.5 or PM 10-2.5 concentrations as well as 24-hour measurements determined as, or equivalent to, the mean of 24 one-hour consecutive measurements.
              
                CO means carbon monoxide.
              
                Collocated means two or more air samplers, analyzers, or other instruments that are operated simultaneously while located side by side, separated by a distance that is large enough to preclude the air sampled by any of the devices from being affected by any of the other devices, but small enough so that all devices obtain identical or uniform ambient air samples that are equally representative of the general area in which the group of devices is located.
              
                Federal equivalent method (FEM) means a method for measuring the concentration of an air pollutant in the ambient air that has been designated as an equivalent method in accordance with this part; it does not include a method for which an equivalent method designation has been canceled in accordance with § 53.11 or § 53.16.
              
                Federal reference method (FRM) means a method of sampling and analyzing the ambient air for an air pollutant that is specified as a reference method in an appendix to part 50 of this chapter, or a method that has been designated as a reference method in accordance with this part; it does not include a method for which a reference method designation has been canceled in accordance with § 53.11 or § 53.16.
              
                ISO 9001-registered facility means a manufacturing facility that is either:
              (1) An International Organization for Standardization (ISO) 9001-registered manufacturing facility, registered to the ISO 9001 standard (by the Registrar Accreditation Board (RAB) of the American Society for Quality Control (ASQC) in the United States), with registration maintained continuously; or
              (2) A facility that can be demonstrated, on the basis of information submitted to the EPA, to be operated according to an EPA-approved and periodically audited quality system which meets, to the extent appropriate, the same general requirements as an ISO 9001-registered facility for the design and manufacture of designated Federal reference method and Federal equivalent method samplers and monitors.
              
                ISO-certified auditor means an auditor who is either certified by the Registrar Accreditation Board (in the United States) as being qualified to audit quality systems using the requirements of recognized standards such as ISO 9001, or who, based on information submitted to the EPA, meets the same general requirements as provided for ISO-certified auditors.
              
                Manual method means a method for measuring concentrations of an ambient air pollutant in which sample collection, analysis, or measurement, or some combination thereof, is performed manually. A method for PM 10 or PM 2.5 which utilizes a sampler that requires manual preparation, loading, and weighing of filter samples is considered a manual method even though the sampler may be capable of automatically collecting a series of sequential samples.
              
                NO means nitrogen oxide.
              
                NO
                2 means nitrogen dioxide.
              
                NO
                X means oxides of nitrogen and is defined as the sum of the concentrations of NO2 and NO.
              
                O
                3 means ozone.
              
                Operated simultaneously means that two or more collocated samplers or analyzers are operated concurrently with no significant difference in the start time, stop time, and duration of the sampling or measurement period.
              
                Pb means lead.
              
                PM means PM 10, PM 10C, PM 2.5, PM 10-2.5, or particulate matter of unspecified size range.
              
                PM
                2.5 means particulate matter with an aerodynamic diameter less than or equal to a nominal 2.5 micrometers as measured by a reference method based on appendix L of part 50 of this chapter and designated in accordance with part 53 of this chapter, by an equivalent method designated in accordance with part 53 of this chapter, or by an approved regional method designated in accordance with appendix C to this part.
              
                PM
                10 means particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers as measured by a reference method based on appendix J of part 50 of this chapter and designated in accordance with this part or by an equivalent method designated in accordance with this part.
              
                PM
                10C means particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers as measured by a reference method based on appendix O of part 50 of this chapter and designated in accordance with this part or by an equivalent method designated in accordance with this part.
              
                PM
                10-2.5 means particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers and greater than a nominal 2.5 micrometers as measured by a reference method based on appendix O to part 50 of this chapter and designated in accordance with this part or by an equivalent method designated in accordance with this part.
              
                PM
                2.5
                sampler means a device, associated with a manual method for measuring PM 2.5, designed to collect PM 2.5 from an ambient air sample, but lacking the ability to automatically analyze or measure the collected sample to determine the mass concentrations of PM 2.5 in the sampled air.
              
                PM
                10
                sampler means a device, associated with a manual method for measuring PM 10, designed to collect PM 10 from an ambient air sample, but lacking the ability to automatically analyze or measure the collected sample to determine the mass concentrations of PM 10 in the sampled air.
              
                PM
                10C
                sampler means a PM 10 sampler that meets the special requirements for a PM 10C sampler that is part of a PM 10-2.5 reference method sampler, as specified in appendix O to part 50 of this chapter, or a PM 10 sampler that is part of a PM 10-2.5 sampler that has been designated as an equivalent method for PM 10-2.5.
              
                PM
                10-2.5
                sampler means a sampler, or a collocated pair of samplers, associated with a manual method for measuring PM 10-2.5 and designed to collect either PM 10-2.5 directly or PM 10C and PM 2.5 separately and simultaneously from concurrent ambient air samples, but lacking the ability to automatically analyze or measure the collected sample(s) to determine the mass concentrations of PM 10-2.5 in the sampled air.
              
                Sequential samples for PM samplers means two or more PM samples for sequential (but not necessarily contiguous) time periods that are collected automatically by the same sampler without the need for intervening operator service.
              
                SO
                2 means sulfur dioxide.
              
                Test analyzer means an analyzer subjected to testing as part of a candidate method in accordance with subparts B, C, D, E, or F of this part, as applicable.
              
                Test sampler means a PM 10 sampler, PM 2.5 sampler, or PM 10-2.5 sampler subjected to testing as part of a candidate method in accordance with subparts C, D, E, or F of this part.
              
                Ultimate purchaser means the first person or entity who purchases a Federal reference method or a Federal equivalent method for purposes other than resale.
              [71 FR 61271, Oct. 17, 2006]
            
            
              § 53.2
              General requirements for a reference method determination.
              The following general requirements for a Federal reference method (FRM) determination are summarized in table A-1 of this subpart.
              (a) Manual methods—(1) Sulfur dioxide (SO
                2) and Lead. For measuring SO2 and lead, appendixes A-2 and G of part 50 of this chapter specify unique manual FRM for measuring those pollutants. Except as provided in § 53.16, other manual methods for lead will not be considered for a reference method determination under this part.
              (2) PM
                10. A FRM for measuring PM 10 must be a manual method that meets all requirements specified in appendix J of part 50 of this chapter and must include a PM 10 sampler that has been shown in accordance with this part to meet all requirements specified in this subpart A and subpart D of this part.
              (3) PM
                2.5. A FRM for measuring PM 2.5 must be a manual method that meets all requirements specified in appendix L of part 50 of this chapter and must include a PM 2.5 sampler that has been shown in accordance with this part to meet the applicable requirements specified in this subpart A and subpart E of this part. Further, FRM samplers must be manufactured in an ISO 9001-registered facility, as defined in § 53.1 and as set forth in § 53.51.
              (4) PM
                10-2.5. A FRM for measuring PM 10-2.5 must be a manual method that meets all requirements specified in appendix O of part 50 of this chapter and must include PM 10C and PM 2.5 samplers that have been shown in accordance with this part to meet the applicable requirements specified in this subpart A and subpart E of this part. Further, PM 10-2.5 FRM samplers must be manufactured in an ISO 9001-registered facility, as defined in § 53.1 and as set forth in § 53.51.
              (b) Automated methods. An automated FRM for measuring SO2, CO, O3, or NO2 must utilize the measurement principle and calibration procedure specified in the appropriate appendix to part 50 of this chapter (appendix A-1 only for SO2 methods) and must have been shown in accordance with this part to meet the requirements specified in this subpart A and subpart B of this part.
              [71 FR 61271, Oct. 17, 2006, as amended at 75 FR 35597, June 22, 2010]
            
            
              § 53.3
              General requirements for an equivalent method determination.
              (a) Manual methods. A manual Federal equivalent method (FEM) must have been shown in accordance with this part to satisfy the applicable requirements specified in this subpart A and subpart C of this part. In addition, a PM sampler associated with a manual method for PM 10, PM 2.5, or PM 10-2.5 must have been shown in accordance with this part to satisfy the following additional requirements, as applicable:
              (1) PM
                10. A PM 10 sampler associated with a manual method for PM 10 must satisfy the requirements of subpart D of this part.
              (2) PM
                2.5
                Class I. A PM 2.5 Class I FEM sampler must also satisfy all requirements of subpart E of this part, which shall include appropriate demonstration that each and every deviation or modification from the FRM sampler specifications does not significantly alter the performance of the sampler.
              (3) PM
                2.5
                Class II. (i) A PM 2.5 Class II FEM sampler must also satisfy the applicable requirements of subparts E and F of this part or the alternative requirements in paragraph (a)(3)(ii) of this section.

              (ii) In lieu of the applicable requirements specified for Class II PM 2.5 methods in subparts C and F of this part, a Class II PM 2.5 FEM sampler may alternatively meet the applicable requirements in paragraphs (b)(3)(i) through (iii) of this section and the testing, performance, and comparability requirements specified for Class III equivalent methods for PM 2.5 in subpart C of this part.
              (4) PM
                10-2.5
                Class I. A PM 10-2.5 Class I FEM sampler must also satisfy the applicable requirements of subpart E of this part (there are no additional requirements specifically for Class I PM 10-2.5 methods in subpart C of this part).
              (5) PM
                10-2.5
                Class II. (i) A PM 10-2.5 Class II FEM sampler must also satisfy the applicable requirements of subpart C of this part and also the applicable requirements and provisions of paragraphs (b)(3)(i) through (iii) of this section, or the alternative requirements in paragraph (a)(5)(ii) of this section.

              (ii) In lieu of the applicable requirements specified for Class II PM 10-2.5 methods in subpart C of this part and in paragraph (b)(3)(iii) of this section, a Class II PM 10-2.5 FEM sampler may alternatively meet the applicable requirements in paragraphs (b)(3)(i) and (ii) of this section and the testing, performance, and comparability requirements specified for Class III FEMs for PM 10-2.5 in subpart C of this part.
              (6) ISO 9001. All designated FEMs for PM 2.5 or PM 10-2.5 must be manufactured in an ISO 9001-registered facility, as defined in § 53.1 and as set forth in § 53.51.
              (b) Automated methods. All types of automated FEMs must have been shown in accordance with this part to satisfy the applicable requirements specified in this subpart A and subpart C of this part. In addition, an automated FEM must have been shown in accordance with this part to satisfy the following additional requirements, as applicable:
              (1) An automated FEM for pollutants other than PM must be shown in accordance with this part to satisfy the applicable requirements specified in subpart B of this part.
              (2) An automated FEM for PM 10 must be shown in accordance with this part to satisfy the applicable requirements of subpart D of this part.
              (3) A Class III automated FEM for PM 2.5 or PM 10-2.5 must be shown in accordance with this part to satisfy the requirements in paragraphs (b)(3)(i) through (iii) of this section, as applicable.
              (i) All pertinent requirements of 40 CFR part 50, appendix L, including sampling height, range of operational conditions, ambient temperature and pressure sensors, outdoor enclosure, electrical power supply, control devices and operator interfaces, data output port, operation/instruction manual, data output and reporting requirements, and any other requirements that would be reasonably applicable to the method, unless adequate (as determined by the Administrator) rationale can be provided to support the contention that a particular requirement does not or should not be applicable to the particular candidate method.
              (ii) All pertinent tests and requirements of subpart E of this part, such as instrument manufacturing quality control; final assembly and inspection; manufacturer's audit checklists; leak checks; flow rate accuracy, measurement accuracy, and flow rate cut-off; operation following power interruptions; effect of variations in power line voltage, ambient temperature and ambient pressure; and aerosol transport; unless adequate (as determined by the Administrator) rationale can be provided to support the contention that a particular test or requirement does not or should not be applicable to the particular candidate method.

              (iii) Candidate methods shall be tested for and meet any performance requirements, such as inlet aspiration, particle size separation or selection characteristics, change in particle separation or selection characteristics due to loading or other operational conditions, or effects of surface exposure and particle volatility, determined by the Administrator to be necessary based on the nature, design, and specifics of the candidate method and the extent to which it deviates from the design and performance characteristics of the reference method. These performance requirements and the specific test(s) for them will be determined by Administrator for each specific candidate method or type of candidate method and may be similar to or based on corresponding tests and requirements set forth in subpart F of this part or may be special requirements and tests tailored by the Administrator to the specific nature, design, and operational characteristics of the candidate method. For example, a candidate method with an inlet design deviating substantially from the design of the reference method inlet would likely be subject to an inlet aspiration test similar to that set forth in § 53.63. Similarly, a candidate method having an inertial fractionation system substantially different from that of the reference method would likely be subject to a static fractionation test and a loading test similar to those set forth in §§ 53.64 and 53.65, respectively. A candidate method with more extensive or profound deviations from the design and function of the reference method may be subject to other tests, full wind-tunnel tests similar to those described in § 53.62, or to special tests adapted or developed individually to accommodate the specific type of measurement or operation of the candidate method.
              (4) All designated FEM for PM 2.5 or PM 10-2.5 must be manufactured in an ISO 9001-registered facility, as defined in § 53.1 and as set forth in § 53.51.
              [71 FR 61271, Oct. 17, 2006]
            
            
              § 53.4
              Applications for reference or equivalent method determinations.
              (a) Applications for FRM or FEM determinations shall be submitted in duplicate to: Director, National Exposure Research Laboratory, Reference and Equivalent Method Program (MD-D205-03), U.S. Environmental Protection Agency, Research Triangle Park, North Carolina 27711 (Commercial delivery address: 4930 Old Page Road, Durham, North Carolina 27703).
              (b) Each application shall be signed by an authorized representative of the applicant, shall be marked in accordance with § 53.15 (if applicable), and shall contain the following:
              (1) A clear identification of the candidate method, which will distinguish it from all other methods such that the method may be referred to unambiguously. This identification must consist of a unique series of descriptors such as title, identification number, analyte, measurement principle, manufacturer, brand, model, etc., as necessary to distinguish the method from all other methods or method variations, both within and outside the applicant's organization.

              (2) A detailed description of the candidate method, including but not limited to the following: The measurement principle, manufacturer, name, model number and other forms of identification, a list of the significant components, schematic diagrams, design drawings, and a detailed description of the apparatus and measurement procedures. Drawings and descriptions pertaining to candidate methods or samplers for PM 2.5 or PM 10-2.5 must meet all applicable requirements in reference 1 of appendix A of this subpart, using appropriate graphical, nomenclature, and mathematical conventions such as those specified in references 3 and 4 of appendix A of this subpart.
              (3) A copy of a comprehensive operation or instruction manual providing a complete and detailed description of the operational, maintenance, and calibration procedures prescribed for field use of the candidate method and all instruments utilized as part of that method (under § 53.9(a)).
              (i) As a minimum this manual shall include:
              (A) Description of the method and associated instruments.
              (B) Explanation of all indicators, information displays, and controls.
              (C) Complete setup and installation instructions, including any additional materials or supplies required.
              (D) Details of all initial or startup checks or acceptance tests and any auxiliary equipment required.
              (E) Complete operational instructions.
              (F) Calibration procedures and descriptions of required calibration equipment and standards.
              (G) Instructions for verification of correct or proper operation.
              (H) Trouble-shooting guidance and suggested corrective actions for abnormal operation.
              (I) Required or recommended routine, periodic, and preventative maintenance and maintenance schedules.
              (J) Any calculations required to derive final concentration measurements.
              (K) Appropriate references to any applicable appendix of part 50 of this chapter; reference 6 of appendix A of this subpart; and any other pertinent guidelines.

              (ii) The manual shall also include adequate warning of potential safety hazards that may result from normal use and/or malfunction of the method and a description of necessary safety precautions. (See § 53.9(b).) However, the previous requirement shall not be interpreted to constitute or imply any warranty of safety of the method by EPA. For samplers and automated methods, the manual shall include a clear description of all procedures pertaining to installation, operation, preventive maintenance, and troubleshooting and shall also include parts identification diagrams. The manual may be used to satisfy the requirements of paragraphs (b)(1) and (2) of this section to the extent that it includes information necessary to meet those requirements.
              (4) A statement that the candidate method has been tested in accordance with the procedures described in subparts B, C, D, E, and/or F of this part, as applicable.
              (5) Descriptions of test facilities and test configurations, test data, records, calculations, and test results as specified in subparts B, C, D, E, and/or F of this part, as applicable. Data must be sufficiently detailed to meet appropriate principles described in part B, sections 3.3.1 (paragraph 1) and 3.5.1 and part C, section 4.6 of reference 2 of appendix A of this subpart; and in paragraphs 1 through 3 of section 4.8 (Records) of reference 5 of appendix A of this subpart. Salient requirements from these references include the following:
              (i) The applicant shall maintain and include records of all relevant measuring equipment, including the make, type, and serial number or other identification, and most recent calibration with identification of the measurement standard or standards used and their National Institute of Standards and Technology (NIST) traceability. These records shall demonstrate the measurement capability of each item of measuring equipment used for the application and include a description and justification (if needed) of the measurement setup or configuration in which it was used for the tests. The calibration results shall be recorded and identified in sufficient detail so that the traceability of all measurements can be determined and any measurement could be reproduced under conditions close to the original conditions, if necessary, to resolve any anomalies.
              (ii) Test data shall be collected according to the standards of good practice and by qualified personnel. Test anomalies or irregularities shall be documented and explained or justified. The impact and significance of the deviation on test results and conclusions shall be determined. Data collected shall correspond directly to the specified test requirement and be labeled and identified clearly so that results can be verified and evaluated against the test requirement. Calculations or data manipulations must be explained in detail so that they can be verified.
              (6) A statement that the method, analyzer, or sampler tested in accordance with this part is representative of the candidate method described in the application.

              (c) For candidate automated methods and candidate manual methods for PM 10, PM 2.5, and PM 10-2.5 the application shall also contain the following:

              (1) A detailed description of the quality system that will be utilized, if the candidate method is designated as a reference or equivalent method, to ensure that all analyzers or samplers offered for sale under that designation will have essentially the same performance characteristics as the analyzer(s) or samplers tested in accordance with this part. In addition, the quality system requirements for candidate methods for PM 2.5 and PM 10-2.5 must be described in sufficient detail, based on the elements described in section 4 of reference 1 (Quality System Requirements) of appendix A of this subpart. Further clarification is provided in the following sections of reference 2 of appendix A of this subpart: part A (Management Systems), sections 2.2 (Quality System and Description), 2.3 (Personnel Qualification and Training), 2.4 (Procurement of Items and Services), 2.5 (Documents and Records), and 2.7 (Planning); part B (Collection and Evaluation of Environmental Data), sections 3.1 (Planning and Scoping), 3.2 (Design of Data Collection Operations), and 3.5 (Assessment and Verification of Data Usability); and part C (Operation of Environmental Technology), sections 4.1 (Planning), 4.2 (Design of Systems), and 4.4 (Operation of Systems).

              (2) A description of the durability characteristics of such analyzers or samplers (see § 53.9(c)). For methods for PM 2.5 and PM 10-2.5 the warranty program must ensure that the required specifications (see Table A-1 to this subpart) will be met throughout the warranty period and that the applicant accepts responsibility and liability for ensuring this conformance or for resolving any nonconformities, including all necessary components of the system, regardless of the original manufacturer. The warranty program must be described in sufficient detail to meet appropriate provisions of the ANSI/ASQC and ISO 9001 standards (references 1 and 2 in appendix A of this subpart) for controlling conformance and resolving nonconformance, particularly sections 4.12, 4.13, and 4.14 of reference 1 in appendix A of this subpart.
              (i) Section 4.12 in reference 1 of appendix A of this subpart requires the manufacturer to establish and maintain a system of procedures for identifying and maintaining the identification of inspection and test status throughout all phases of manufacturing to ensure that only instruments that have passed the required inspections and tests are released for sale.
              (ii) Section 4.13 in reference 1 of appendix A of this subpart requires documented procedures for control of nonconforming product, including review and acceptable alternatives for disposition; section 4.14 in reference 1 of appendix A of this subpart requires documented procedures for implementing corrective (4.14.2) and preventive (4.14.3) action to eliminate the causes of actual or potential nonconformities. In particular, section 4.14.3 requires that potential causes of nonconformities be eliminated by using information such as service reports and customer complaints to eliminate potential causes of nonconformities.

              (d) For candidate reference or equivalent methods for PM 2.5 and Class II or Class III equivalent methods for PM 10-2.5, the applicant, if requested by EPA, shall provide to EPA for test purposes one sampler or analyzer that is representative of the sampler or analyzer associated with the candidate method. The sampler or analyzer shall be shipped FOB destination to Director, National Exposure Research Laboratory, Reference and Equivalent Method Program (MD-D205-03), U.S. Environmental Protection Agency, 4930 Old Page Road, Durham, North Carolina 27703, scheduled to arrive concurrent with or within 30 days of the arrival of the other application materials. This analyzer or sampler may be subjected to various tests that EPA determines to be necessary or appropriate under § 53.5(f), and such tests may include special tests not described in this part. If the instrument submitted under this paragraph malfunctions, becomes inoperative, or fails to perform as represented in the application before the necessary EPA testing is completed, the applicant shall be afforded an opportunity to repair or replace the device at no cost to EPA. Upon completion of EPA testing, the analyzer or sampler submitted under this paragraph shall be repacked by EPA for return shipment to the applicant, using the same packing materials used for shipping the instrument to EPA unless alternative packing is provided by the applicant. Arrangements for, and the cost of, return shipment shall be the responsibility of the applicant. The EPA does not warrant or assume any liability for the condition of the analyzer or sampler upon return to the applicant.
              [71 FR 61271, Oct. 17, 2006]
            
            
              § 53.5
              Processing of applications.
              After receiving an application for a FRM or FEM determination, the Administrator will, within 120 calendar days after receipt of the application, take one or more of the following actions:
              (a) Send notice to the applicant, in accordance with § 53.8, that the candidate method has been determined to be a reference or equivalent method.
              (b) Send notice to the applicant that the application has been rejected, including a statement of reasons for rejection.
              (c) Send notice to the applicant that additional information must be submitted before a determination can be made and specify the additional information that is needed (in such cases, the 120-day period shall commence upon receipt of the additional information).

              (d) Send notice to the applicant that additional test data must be submitted and specify what tests are necessary and how the tests shall be interpreted (in such cases, the 120-day period shall commence upon receipt of the additional test data).
              
              (e) Send notice to the applicant that the application has been found to be substantially deficient or incomplete and cannot be processed until additional information is submitted to complete the application and specify the general areas of substantial deficiency.
              (f) Send notice to the applicant that additional tests will be conducted by the Administrator, specifying the nature of and reasons for the additional tests and the estimated time required (in such cases, the 120-day period shall commence 1 calendar day after the additional tests have been completed).
              [71 FR 61271, Oct. 17, 2006]
            
            
              § 53.6
              Right to witness conduct of tests.
              (a) Submission of an application for a reference or equivalent method determination shall constitute consent for the Administrator or the Administrator's authorized representative, upon presentation of appropriate credentials, to witness or observe any tests required by this part in connection with the application or in connection with any modification or intended modification of the method by the applicant.
              (b) The applicant shall have the right to witness or observe any test conducted by the Administrator in connection with the application or in connection with any modification or intended modification of the method by the applicant.
              (c) Any tests by either party that are to be witnessed or observed by the other party shall be conducted at a time and place mutually agreeable to both parties.
            
            
              § 53.7
              Testing of methods at the initiative of the Administrator.
              (a) In the absence of an application for a reference or equivalent method determination, the Administrator may conduct the tests required by this part for such a determination, may compile such other information as may be necessary in the judgment of the Administrator to make such a determination, and on the basis of the tests and information may determine that a method satisfies applicable requirements of this part.
              (b) In the absence of an application requesting the Administrator to consider revising an appendix to part 50 of this chapter in accordance with § 53.16, the Administrator may conduct such tests and compile such information as may be necessary in the Administrator's judgment to make a determination under § 53.16(d) and on the basis of the tests and information make such a determination.
              (c) If a method tested in accordance with this section is designated as a reference or equivalent method in accordance with § 53.8 or is specified or designated as a reference method in accordance with § 53.16, any person or entity who offers the method for sale as a reference or equivalent method thereafter shall assume the rights and obligations of an applicant for purposes of this part, with the exception of those pertaining to submission and processing of applications.
            
            
              § 53.8
              Designation of reference and equivalent methods.

              (a) A candidate method determined by the Administrator to satisfy the applicable requirements of this part shall be designated as a FRM or FEM (as applicable) by and upon publication of a notice of the designation in the Federal Register.
              
              (b) Upon designation, a notice indicating that the method has been designated as a FRM or FEM shall be sent to the applicant.
              (c) The Administrator will maintain a current list of methods designated as FRM or FEM in accordance with this part and will send a copy of the list to any person or group upon request. A copy of the list will be available via the Internet and may be available from other sources.
              [71 FR 61276, Oct. 17, 2006, as amended at 75 FR 35597, June 22, 2010]
            
            
              § 53.9
              Conditions of designation.

              Designation of a candidate method as a FRM or FEM shall be conditioned to the applicant's compliance with the following requirements. Failure to comply with any of the requirements shall constitute a ground for cancellation of the designation in accordance with § 53.11.
              
              (a) Any method offered for sale as a FRM or FEM shall be accompanied by a copy of the manual referred to in § 53.4(b)(3) when delivered to any ultimate purchaser, and an electronic copy of the manual suitable for incorporating into user-specific standard operating procedure documents shall be readily available to any users.
              (b) Any method offered for sale as a FRM or FEM shall generate no unreasonable hazard to operators or to the environment during normal use or when malfunctioning.
              (c) Any analyzer, PM 10 sampler, PM 2.5 sampler, or PM 10-2.5 sampler offered for sale as part of an FRM or FEM shall function within the limits of the performance specifications referred to in § 53.20(a), § 53.30(a), § 53.35, § 53.50, or § 53.60, as applicable, for at least 1 year after delivery and acceptance when maintained and operated in accordance with the manual referred to in § 53.4(b)(3).
              (d) Any analyzer, PM 10 sampler, PM 2.5 sampler, or PM 10-2.5 sampler offered for sale as a FRM or FEM shall bear a prominent, permanently affixed label or sticker indicating that the analyzer or sampler has been designated by EPA as a FRM or FEM (as applicable) in accordance with this part and displaying any designated method identification number that may be assigned by EPA.
              (e) If an analyzer is offered for sale as a FRM or FEM and has one or more selectable ranges, the label or sticker required by paragraph (d) of this section shall be placed in close proximity to the range selector and shall indicate clearly which range or ranges have been designated as parts of the FRM or FEM.
              (f) An applicant who offers analyzers, PM 10 samplers, PM 2.5 samplers, or PM 10-2.5 samplers for sale as FRM or FEMs shall maintain an accurate and current list of the names and mailing addresses of all ultimate purchasers of such analyzers or samplers. For a period of 7 years after publication of the FRM or FEM designation applicable to such an analyzer or sampler, the applicant shall notify all ultimate purchasers of the analyzer or sampler within 30 days if the designation has been canceled in accordance with § 53.11 or § 53.16 or if adjustment of the analyzer or sampler is necessary under § 53.11(b).
              (g) If an applicant modifies an analyzer, PM 10 sampler, PM 2.5 sampler, or PM 10-2.5 sampler that has been designated as a FRM or FEM, the applicant shall not sell the modified analyzer or sampler as a reference or equivalent method nor attach a label or sticker to the modified analyzer or sampler under paragraph (d) or (e) of this section until the applicant has received notice under § 53.14(c) that the existing designation or a new designation will apply to the modified analyzer or sampler or has applied for and received notice under § 53.8(b) of a new FRM or FEM determination for the modified analyzer or sampler.
              (h) An applicant who has offered PM 2.5 or PM 10-2.5 samplers or analyzers for sale as part of a FRM or FEM may continue to do so only so long as the facility in which the samplers or analyzers are manufactured continues to be an ISO 9001-registered facility, as set forth in subpart E of this part. In the event that the ISO 9001 registration for the facility is withdrawn, suspended, or otherwise becomes inapplicable, either permanently or for some specified time interval, such that the facility is no longer an ISO 9001-registered facility, the applicant shall notify EPA within 30 days of the date the facility becomes other than an ISO 9001-registered facility, and upon such notification, EPA shall issue a preliminary finding and notification of possible cancellation of the FRM or FEM designation under § 53.11.
              [71 FR 61276, Oct. 17, 2006, as amended at 78 FR 3281, Jan. 15, 2013; 80 FR 65460, Oct. 26, 2015]
            
            
              § 53.10
              Appeal from rejection of application.
              Any applicant whose application for a reference or equivalent method determination has been rejected may appeal the Administrator's decision by taking one or more of the following actions:
              (a) The applicant may submit new or additional information in support of the application.

              (b) The applicant may request that the Administrator reconsider the data and information already submitted.
              
              (c) The applicant may request that any test conducted by the Administrator that was a material factor in the decision to reject the application be repeated.
            
            
              § 53.11
              Cancellation of reference or equivalent method designation.
              (a) Preliminary finding. If the Administrator makes a preliminary finding on the basis of any available information that a representative sample of a method designated as a reference or equivalent method and offered for sale as such does not fully satisfy the requirements of this part or that there is any violation of the requirements set forth in § 53.9, the Administrator may initiate proceedings to cancel the designation in accordance with the following procedures.
              (b) Notification and opportunity to demonstrate or achieve compliance. (1) After making a preliminary finding in accordance with paragraph (a) of this section, the Administrator will send notice of the preliminary finding to the applicant, together with a statement of the facts and reasons on which the preliminary finding is based, and will publish notice of the preliminary finding in the Federal Register.
              

              (2) The applicant will be afforded an opportunity to demonstrate or to achieve compliance with the requirements of this part within 60 days after publication of notice in accordance with paragraph (b)(1) of this section or within such further period as the Administrator may allow, by demonstrating to the satisfaction of the Administrator that the method in question satisfies the requirements of this part, by commencing a program to make any adjustments that are necessary to bring the method into compliance, or by taking such action as may be necessary to cure any violation of the requirements of § 53.9. If adjustments are necessary to bring the method into compliance, all such adjustments shall be made within a reasonable time as determined by the Administrator. If the applicant demonstrates or achieves compliance in accordance with this paragraph (b)(2), the Administrator will publish notice of such demonstration or achievement in the Federal Register.
              
              (c) Request for hearing. Within 60 days after publication of a notice in accordance with paragraph (b)(1) of this section, the applicant or any interested person may request a hearing as provided in § 53.12.
              (d) Notice of cancellation. If, at the end of the period referred to in paragraph (b)(2) of this section, the Administrator determines that the reference or equivalent method designation should be canceled, a notice of cancellation will be published in the Federal Register and the designation will be deleted from the list maintained under § 53.8(c). If a hearing has been requested and granted in accordance with § 53.12, action under this paragraph (d) will be taken only after completion of proceedings (including any administrative review) conducted in accordance with § 53.13 and only if the decision of the Administrator reached in such proceedings is that the designation in question should be canceled.
            
            
              § 53.12
              Request for hearing on cancellation.
              Within 60 days after publication of a notice in accordance with § 53.11(b)(1), the applicant or any interested person may request a hearing on the Administrator's action. If, after reviewing the request and supporting data, the Administrator finds that the request raises a substantial issue of fact, a hearing will be granted in accordance with § 53.13 with respect to such issue. The request shall be in writing, signed by an authorized representative of the applicant or interested person, and shall include a statement specifying:
              (a) Any objections to the Administrator's action.
              (b) Data or other information in support of such objections.
            
            
              § 53.13
              Hearings.
              (a)(1) After granting a request for a hearing under § 53.12, the Administrator will designate a presiding officer for the hearing.

              (2) If a time and place for the hearing have not been fixed by the Administrator, the hearing will be held as soon as practicable at a time and place fixed by the presiding officer, except that the hearing shall in no case be held sooner than 30 days after publication of a notice of hearing in the Federal Register.
              
              (3) For purposes of the hearing, the parties shall include EPA, the applicant or interested person(s) who requested the hearing, and any person permitted to intervene in accordance with paragraph (c) of this section.
              (4) The Deputy General Counsel or the Deputy General Counsel's representative will represent EPA in any hearing under this section.
              (5) Each party other than EPA may be represented by counsel or by any other duly authorized representative.
              (b)(1) Upon appointment, the presiding officer will establish a hearing file. The file shall contain copies of the notices issued by the Administrator pursuant to § 53.11(b)(1), together with any accompanying material, the request for a hearing and supporting data submitted therewith, the notice of hearing published in accordance with paragraph (a)(2) of this section, and correspondence and other material data relevant to the hearing.
              (2) The hearing file shall be available for inspection by the parties or their representatives at the office of the presiding officer, except to the extent that it contains information identified in accordance with § 53.15.
              (c) The presiding officer may permit any interested person to intervene in the hearing upon such a showing of interest as the presiding officer may require; provided that permission to intervene may be denied in the interest of expediting the hearing where it appears that the interests of the person seeking to intervene will be adequately represented by another party (or by other parties), including EPA.
              (d)(1) The presiding officer, upon the request of any party or at the officer's discretion, may arrange for a prehearing conference at a time and place specified by the officer to consider the following:
              (i) Simplification of the issues.
              (ii) Stipulations, admissions of fact, and the introduction of documents.
              (iii) Limitation of the number of expert witnesses.
              (iv) Possibility of agreement on disposing of all or any of the issues in dispute.
              (v) Such other matters as may aid in the disposition of the hearing, including such additional tests as may be agreed upon by the parties.
              (2) The results of the conference shall be reduced to writing by the presiding officer and made part of the record.
              (e)(1) Hearings shall be conducted by the presiding officer in an informal but orderly and expeditious manner. The parties may offer oral or written evidence, subject to exclusion by the presiding officer of irrelevant, immaterial, or repetitious evidence.
              (2) Witnesses shall be placed under oath.
              (3) Any witness may be examined or cross-examined by the presiding officer, the parties, or their representatives. The presiding officer may, at his/her discretion, limit cross-examination to relevant and material issues.
              (4) Hearings shall be reported verbatim. Copies of transcripts of proceedings may be purchased from the reporter.
              (5) All written statements, charts, tabulations, and data offered in evidence at the hearing shall, upon a showing satisfactory to the presiding officer of their authenticity, relevancy, and materiality, be received in evidence and shall constitute part of the record.
              (6) Oral argument shall be permitted. The presiding officer may limit oral presentations to relevant and material issues and designate the amount of time allowed for oral argument.
              (f)(1) The presiding officer shall make an initial decision which shall include written findings and conclusions and the reasons therefore on all the material issues of fact, law, or discretion presented on the record. The findings, conclusions, and written decision shall be provided to the parties and made part of the record. The initial decision shall become the decision of the Administrator without further proceedings unless there is an appeal to, or review on motion of, the Administrator within 30 calendar days after the initial decision is filed.

              (2) On appeal from or review of the initial decision, the Administrator will have all the powers consistent with making the initial decision, including the discretion to require or allow briefs, oral argument, the taking of additional evidence or the remanding to the presiding officer for additional proceedings. The decision by the Administrator will include written findings and conclusions and the reasons or basis therefore on all the material issues of fact, law, or discretion presented on the appeal or considered in the review.
            
            
              § 53.14
              Modification of a reference or equivalent method.
              (a) An applicant who offers a method for sale as a reference or equivalent method shall report to the EPA Administrator prior to implementation any intended modification of the method, including but not limited to modifications of design or construction or of operational and maintenance procedures specified in the operation manual (see § 53.9(g)). The report shall be signed by an authorized representative of the applicant, marked in accordance with § 53.15 (if applicable), and addressed as specified in § 53.4(a).
              (b) A report submitted under paragraph (a) of this section shall include:
              (1) A description, in such detail as may be appropriate, of the intended modification.
              (2) A brief statement of the applicant's belief that the modification will, will not, or may affect the performance characteristics of the method.
              (3) A brief statement of the probable effect if the applicant believes the modification will or may affect the performance characteristics of the method.
              (4) Such further information, including test data, as may be necessary to explain and support any statement required by paragraphs (b)(2) and (b)(3) of this section.
              (c) Within 90 calendar days after receiving a report under paragraph (a) of this section, the Administrator will take one or more of the following actions:
              (1) Notify the applicant that the designation will continue to apply to the method if the modification is implemented.

              (2) Send notice to the applicant that a new designation will apply to the method (as modified) if the modification is implemented, submit notice of the determination for publication in the Federal Register, and revise or supplement the list referred to in § 53.8(c) to reflect the determination.

              (3) Send notice to the applicant that the designation will not apply to the method (as modified) if the modification is implemented and submit notice of the determination for publication in the Federal Register.
              
              (4) Send notice to the applicant that additional information must be submitted before a determination can be made and specify the additional information that is needed (in such cases, the 30-day period shall commence upon receipt of the additional information).
              (5) Send notice to the applicant that additional tests are necessary and specify what tests are necessary and how they shall be interpreted (in such cases, the 30-day period shall commence upon receipt of the additional test data).
              (6) Send notice to the applicant that additional tests will be conducted by the Administrator and specify the reasons for and the nature of the additional tests (in such cases, the 30-day period shall commence 1 calendar day after the additional tests are completed).
              (d) An applicant who has received a notice under paragraph (c)(3) of this section may appeal the Administrator's action as follows:
              (1) The applicant may submit new or additional information pertinent to the intended modification.
              (2) The applicant may request the Administrator to reconsider data and information already submitted.
              (3) The applicant may request that the Administrator repeat any test conducted that was a material factor in the Administrator's determination. A representative of the applicant may be present during the performance of any such retest.
              [62 FR 38784, July 18, 1997, as amended at 80 FR 65460, Oct. 26, 2015]
            
            
              § 53.15
              Trade secrets and confidential or privileged information.

              Any information submitted under this part that is claimed to be a trade secret or confidential or privileged information shall be marked or otherwise clearly identified as such in the submittal. Information so identified will be treated in accordance with part 2 of this chapter (concerning public information).
            
            
              § 53.16
              Supersession of reference methods.
              (a) This section prescribes procedures and criteria applicable to requests that the Administrator specify a new reference method, or a new measurement principle and calibration procedure on which reference methods shall be based, by revision of the appropriate appendix to part 50 of this chapter. Such action will ordinarily be taken only if the Administrator determines that a candidate method or a variation thereof is substantially superior to the existing reference method(s).
              (b) In exercising discretion under this section, the Administrator will consider:
              (1) The benefits, in terms of the requirements and purposes of the Act, that would result from specifying a new reference method or a new measurement principle and calibration procedure.
              (2) The potential economic consequences of such action for State and local control agencies.
              (3) Any disruption of State and local air quality monitoring programs that might result from such action.
              (c) An applicant who wishes the Administrator to consider revising an appendix to part 50 of this chapter on the ground that the applicant's candidate method is substantially superior to the existing reference method(s) shall submit an application for a reference or equivalent method determination in accordance with § 53.4 and shall indicate therein that such consideration is desired. The application shall include, in addition to the information required by § 53.4, data and any other information supporting the applicant's claim that the candidate method is substantially superior to the existing reference method(s).

              (d) After receiving an application under paragraph (c) of this section, the Administrator will publish notice of its receipt in the Federal Register and, within 120 calendar days after receipt of the application, take one of the following actions:
              (1) Determine that it is appropriate to propose a revision of the appendix to part 50 of this chapter in question and send notice of the determination to the applicant.
              (2) Determine that it is inappropriate to propose a revision of the appendix to part 50 of this chapter in question, determine whether the candidate method is a reference or equivalent method, and send notice of the determinations, including a statement of reasons for the determination not to propose a revision, to the applicant.
              (3) Send notice to the applicant that additional information must be submitted before a determination can be made and specify the additional information that is needed (in such cases, the 120-day period shall commence upon receipt of the additional information).
              (4) Send notice to the applicant that additional tests are necessary, specifying what tests are necessary and how the test shall be interpreted (in such cases, the 120-day period shall commence upon receipt of the additional test data).
              (5) Send notice to the applicant that additional tests will be conducted by the Administrator, specifying the nature of and reasons for the additional tests and the estimated time required (in such cases, the 120-day period shall commence 1 calendar day after the additional tests have been completed).

              (e)(1)(i) After making a determination under paragraph (d)(1) of this section, the Administrator will publish a notice of proposed rulemaking in the Federal Register. The notice of proposed rulemaking will indicate that the Administrator proposes:
              (A) To revise the appendix to part 50 of this chapter in question.
              (B) Where the appendix specifies a measurement principle and calibration procedure, to cancel reference method designations based on the appendix.
              (C) To cancel equivalent method designations based on the existing reference method(s).

              (ii) The notice of proposed rulemaking will include the terms or substance of the proposed revision, will indicate what period(s) of time the Administrator proposes to allow for replacement of existing methods under section 2.3 of appendix C to part 58 of this chapter, and will solicit public comments on the proposal with particular reference to the considerations set forth in paragraphs (a) and (b) of this section.

              (2)(i) If, after consideration of comments received, the Administrator determines that the appendix to part 50 in question should be revised, the Administrator will, by publication in the Federal Register:
              (A) Promulgate the proposed revision, with such modifications as may be appropriate in view of comments received.
              (B) Where the appendix to part 50 (prior to revision) specifies a measurement principle and calibration procedure, cancel reference method designations based on the appendix.
              (C) Cancel equivalent method designations based on the existing reference method(s).
              (D) Specify the period(s) that will be allowed for replacement of existing methods under section 2.3 of appendix C to part 58 of this chapter, with such modifications from the proposed period(s) as may be appropriate in view of comments received.
              (3) Canceled designations will be deleted from the list maintained under § 53.8(c). The requirements and procedures for cancellation set forth in § 53.11 shall be inapplicable to cancellation of reference or equivalent method designations under this section.
              (4) If the appendix to part 50 of this chapter in question is revised to specify a new measurement principle and calibration procedure on which the applicant's candidate method is based, the Administrator will take appropriate action under § 53.5 to determine whether the candidate method is a reference method.
              (5) Upon taking action under paragraph (e)(2) of this section, the Administrator will send notice of the action to all applicants for whose methods reference and equivalent method designations are canceled by such action.
              (f) An applicant who has received notice of a determination under paragraph (d)(2) of this section may appeal the determination by taking one or more of the following actions:
              (1) The applicant may submit new or additional information in support of the application.
              (2) The applicant may request that the Administrator reconsider the data and information already submitted.
              (3) The applicant may request that any test conducted by the Administrator that was a material factor in making the determination be repeated.
            
            
              Pt. 53, Subpt. A, Table A-1
              Table A-1 to Subpart A of Part 53—Summary of Applicable Requirements for Reference and Equivalent Methods for Air Monitoring of Criteria Pollutants
              
                
                  Pollutant
                  Reference orequivalent
                  
                  Manual or automated
                  Applicable part 50 appendix
                  Applicable subparts of part 53
                  A
                  B
                  C
                  D
                  E
                  F
                
                
                  SO2
                  
                  Reference
                  Manual
                  A-2
                
                
                   
                  
                  Automated
                  A-1
                  ✓
                  ✓
                
                
                   
                  Equivalent
                  Manual
                  A-1
                  ✓
                  
                  ✓
                
                
                   
                  
                  Automated
                  A-1
                  ✓
                  ✓
                  ✓
                
                
                  CO
                  Reference
                  Automated
                  C
                  ✓
                  ✓
                
                
                   
                  Equivalent
                  Manual
                  C
                  ✓
                  
                  ✓
                
                
                   
                  
                  Automated
                  C
                  ✓
                  ✓
                  ✓
                
                
                  O3
                  
                  Reference
                  Automated
                  D
                  ✓
                  ✓
                
                
                   
                  Equivalent
                  Manual
                  D
                  ✓
                  
                  ✓
                
                
                   
                  
                  Automated
                  D
                  ✓
                  ✓
                  ✓
                
                
                  NO2
                  
                  Reference
                  Automated
                  F
                  ✓
                  ✓
                
                
                   
                  Equivalent
                  Manual
                  F
                  ✓
                  
                  ✓
                
                
                   
                  
                  Automated
                  F
                  ✓
                  ✓
                  ✓
                
                
                  Pb
                  Reference
                  Manual
                  G
                
                
                   
                  Equivalent
                  Manual
                  G
                  ✓
                  
                  ✓
                
                
                   
                  
                  Automated
                  G
                  ✓
                  
                  ✓
                
                
                  PM 10-Pb
                  Reference
                  Manual
                  Q
                
                
                   
                  Equivalent
                  Manual
                  Q
                  ✓
                  
                  ✓
                
                
                   
                  
                  Automated
                  Q
                  ✓
                  
                  ✓
                
                
                  PM 10
                  
                  Reference
                  Manual
                  J
                  ✓
                  
                  
                  ✓
                
                
                   
                  Equivalent
                  Manual
                  J
                  ✓
                  
                  ✓
                  ✓
                
                
                  
                   
                  
                  Automated
                  J
                  ✓
                  
                  ✓
                  ✓
                
                
                  PM 2.5
                  
                  Reference
                  Manual
                  L
                  ✓
                  
                  
                  
                  ✓
                  
                
                
                   
                  Equivalent Class I
                  Manual
                  L
                  ✓
                  
                  ✓
                  
                  ✓
                
                
                   
                  Equivalent Class II
                  Manual
                  L1
                  
                  ✓
                  
                  ✓2
                  
                  
                  ✓
                  ✓1 2
                  
                
                
                   
                  Equivalent Class III
                  Automated
                  L1
                  
                  ✓
                  
                  ✓
                  
                  ✓
                  ✓1
                  
                
                
                  PM 10-2.5
                  
                  Reference
                  Manual
                  L, O
                  ✓
                  
                  
                  
                  ✓
                
                
                   
                  Equivalent Class I
                  Manual
                  L, O
                  ✓
                  
                  ✓
                  
                  ✓
                
                
                   
                  Equivalent Class II
                  Manual
                  L, O
                  ✓
                  
                  ✓2
                  
                  
                  ✓
                  ✓1 2
                  
                
                
                   
                  Equivalent Class III
                  Automated
                  L1, O1
                  
                  ✓
                  
                  ✓
                  
                  ✓
                  ✓1
                  
                
                1. Some requirements may apply, based on the nature of each particular candidate method, as determined by the Administrator.
                2. Alternative Class III requirements may be substituted.
              
              [75 FR 35597, June 22, 2010]
            
            
              Pt. 53, Subpt. A, App. A
              Appendix A to Subpart A of Part 53—References

              (1) American National Standard Quality Systems—Model for Quality Assurance in Design, Development, Production, Installation, and Servicing, ANSI/ISO/ASQC Q9001-1994. Available from American Society for Quality, P.O. Box 3005, Milwaukee, WI 53202 (http://qualitypress.asq.org).

              (2) American National Standard Quality Systems for Environmental Data and Technology Programs—Requirements with guidance for use, ANSI/ASQC E4-2004. Available from American Society for Quality P.O. Box 3005, Milwaukee, WI 53202 (http://qualitypress.asq.org).
              (3) Dimensioning and Tolerancing, ASME Y14.5M-1994. Available from the American Society of Mechanical Engineers, 345 East 47th Street, New York, NY 10017.
              (4) Mathematical Definition of Dimensioning and Tolerancing Principles, ASME Y14.5.1M-1994. Available from the American Society of Mechanical Engineers, 345 East 47th Street, New York, NY 10017.
              (5) ISO 10012, Quality Assurance Requirements for Measuring Equipment-Part 1: Meteorological confirmation system for measuring equipment):1992(E). Available from American Society for Quality Control, 611 East Wisconsin Avenue, Milwaukee, WI 53202.

              (6) Quality Assurance Guidance Document 2.12. Monitoring PM 2.5 in Ambient Air Using Designated Reference or Class I Equivalent Methods. U.S. EPA, National Exposure Research Laboratory, Research Triangle Park, NC, November 1998 or later edition. Currently available at http://www.epa.gov/ttn/amtic/pmqainf.html.
              
              [62 FR 38784, July 18, 1997, as amended at 71 FR 61278, Oct. 17, 2006]
            
          
          

            Subpart B—Procedures for Testing Performance Characteristics of Automated Methods for SO2, CO, O3, and NO2
            
            
              Source:
              76 FR 54326, Aug. 31, 2011, unless otherwise noted.
            
            
              § 53.20
              General provisions.
              (a) The test procedures given in this subpart shall be used to test the performance of candidate automated methods against the performance requirement specifications given in table B-1 to subpart B of part 53. A test analyzer representative of the candidate automated method must exhibit performance better than, or not outside, the specified limit or limits for each such performance parameter specified (except range) to satisfy the requirements of this subpart. Except as provided in paragraph (b) of this section, the measurement range of the candidate method must be the standard range specified in table B-1 to subpart B of part 53 to satisfy the requirements of this subpart.
              (b) Measurement ranges. For a candidate method having more than one selectable measurement range, one range must be the standard range specified in table B-1 to subpart B of part 53, and a test analyzer representative of the method must pass the tests required by this subpart while operated in that range.
              (i) Higher ranges. The tests may be repeated for one or more higher (broader) ranges (i.e., ranges extending to higher concentrations) than the standard range specified in table B-1 to subpart B of part 53, provided that the range does not extend to concentrations more than four times the upper range limit of the standard range specified in table B-1 to subpart B of part 53. For such higher ranges, only the tests for range (calibration), noise at 80% of the upper range limit, and lag, rise and fall time are required to be repeated. For the purpose of testing a higher range, the test procedure of § 53.23(e) may be abridged to include only those components needed to test lag, rise and fall time.
              (ii) Lower ranges. The tests may be repeated for one or more lower (narrower) ranges (i.e., ones extending to lower concentrations) than the standard range specified in table B-1 to subpart B of part 53. For methods for some pollutants, table B-1 to subpart B of part 53 specifies special performance limit requirements for lower ranges. If special low-range performance limit requirements are not specified in table B-1 to subpart B of part 53, then the performance limit requirements for the standard range apply. For lower ranges for any method, only the tests for range (calibration), noise at 0% of the measurement range, lower detectable limit, (and nitric oxide interference for SO2 UVF methods) are required to be repeated, provided the tests for the standard range shows the applicable limit specifications are met for the other test parameters.
              (iii) If the tests are conducted and passed only for the specified standard range, any FRM or FEM determination with respect to the method will be limited to that range. If the tests are passed for both the specified range and one or more higher or lower ranges, any such determination will include the additional higher or lower range(s) as well as the specified standard range. Appropriate test data shall be submitted for each range sought to be included in a FRM or FEM method determination under this paragraph (b).
              (c) For each performance parameter (except range), the test procedure shall be initially repeated seven (7) times to yield 7 test results. Each result shall be compared with the corresponding performance limit specification in table B-1 to subpart B of part 53; a value higher than or outside the specified limit or limits constitutes a failure. These 7 results for each parameter shall be interpreted as follows:
              (1) Zero (0) failures: The candidate method passes the test for the performance parameter.
              (2) Three (3) or more failures: The candidate method fails the test for the performance parameter.
              (3) One (1) or two (2) failures: Repeat the test procedures for the performance parameter eight (8) additional times yielding a total of fifteen (15) test results. The combined total of 15 test results shall then be interpreted as follows:
              (i) One (1) or two (2) failures: The candidate method passes the test for the performance parameter.
              (ii) Three (3) or more failures: The candidate method fails the test for the performance parameter.
              (d) The tests for zero drift, span drift, lag time, rise time, fall time, and precision shall be carried out in a single integrated procedure conducted at various line voltages and ambient temperatures specified in § 53.23(e). A temperature-controlled environmental test chamber large enough to contain the test analyzer is recommended for this test. The tests for noise, lower detectable limit, and interference equivalent shall be conducted at any ambient temperature between 20 °C and 30 °C, at any normal line voltage between 105 and 125 volts, and shall be conducted such that not more than three (3) test results for each parameter are obtained in any 24-hour period.
              (e) If necessary, all measurement response readings to be recorded shall be converted to concentration units or adjusted according to the calibration curve constructed in accordance with § 53.21(b).
              (f) All recorder chart tracings (or equivalent data plots), records, test data and other documentation obtained from or pertinent to these tests shall be identified, dated, signed by the analyst performing the test, and submitted.
              
                Note to § 53.20:

                Suggested formats for reporting the test results and calculations are provided in Figures B-2, B-3, B-4, B-5, and B-6 in appendix A to this subpart. Symbols and abbreviations used in this subpart are listed in table B-5 of appendix A to this subpart.
              
            
            
              § 53.21
              Test conditions.
              (a) Set-up and start-up of the test analyzer shall be in strict accordance with the operating instructions specified in the manual referred to in § 53.4(b)(3). Allow adequate warm-up or stabilization time as indicated in the operating instructions before beginning the tests. The test procedures assume that the test analyzer has a conventional analog measurement signal output that is connected to a suitable strip chart recorder of the servo, null-balance type. This recorder shall have a chart width of at least 25 centimeters, chart speeds up to 10 cm per hour, a response time of 1 second or less, a deadband of not more than 0.25 percent of full scale, and capability either of reading measurements at least 5 percent below zero or of offsetting the zero by at least 5 percent. If the test analyzer does not have an analog signal output, or if a digital or other type of measurement data output is used for the tests, an alternative measurement data recording device (or devices) may be used for recording the test data, provided that the device is reasonably suited to the nature and purposes of the tests, and an analog representation of the analyzer measurements for each test can be plotted or otherwise generated that is reasonably similar to the analog measurement recordings that would be produced by a conventional chart recorder connected to a conventional analog signal output.
              (b) Calibration of the test analyzer shall be carried out prior to conducting the tests described in this subpart. The calibration shall be as indicated in the manual referred to in § 53.4(b)(3) and as follows: If the chart recorder or alternative data recorder does not have below zero capability, adjust either the controls of the test analyzer or the chart or data recorder to obtain a + 5% offset zero reading on the recorder chart to facilitate observing negative response or drift. If the candidate method is not capable of negative response, the test analyzer (not the data recorder) shall be operated with a similar offset zero. Construct and submit a calibration curve showing a plot of recorder scale readings or other measurement output readings (vertical or y-axis) against pollutant concentrations presented to the analyzer for measurement (horizontal or x-axis). If applicable, a plot of base analog output units (volts, millivolts, milliamps, etc.) against pollutant concentrations shall also be obtained and submitted. All such calibration plots shall consist of at least seven (7) approximately equally spaced, identifiable points, including 0 and 90 ±5 percent of the upper range limit (URL).
              (c) Once the test analyzer has been set up and calibrated and the tests started, manual adjustment or normal periodic maintenance is permitted only every 3 days. Automatic adjustments which the test analyzer performs by itself are permitted at any time. The submitted records shall show clearly when any manual adjustment or periodic maintenance was made during the tests and describe the specific operations performed.
              (d) If the test analyzer should malfunction during any of the performance tests, the tests for that parameter shall be repeated. A detailed explanation of the malfunction, remedial action taken, and whether recalibration was necessary (along with all pertinent records and charts) shall be submitted. If more than one malfunction occurs, all performance test procedures for all parameters shall be repeated.
              (e) Tests for all performance parameters shall be completed on the same test analyzer; however, use of multiple test analyzers to accelerate testing is permissible for testing additional ranges of a multi-range candidate method.
            
            
              § 53.22
              Generation of test atmospheres.

              (a) Table B-2 to subpart B of part 53 specifies preferred methods for generating test atmospheres and suggested methods of verifying their concentrations. Only one means of establishing the concentration of a test atmosphere is normally required, provided that that means is adequately accurate and credible. If the method of generation can produce accurate, reproducible concentrations, verification is optional. If the method of generation is not reproducible or reasonably quantifiable, then establishment of the concentration by some credible verification method is required.
              (b) The test atmosphere delivery system shall be designed and constructed so as not to significantly alter the test atmosphere composition or concentration during the period of the test. The system shall be vented to insure that test atmospheres are presented to the test analyzer at very nearly atmospheric pressure. The delivery system shall be fabricated from borosilicate glass, FEP Teflon, or other material that is inert with regard to the gas or gases to be used.
              (c) The output of the test atmosphere generation system shall be sufficiently stable to obtain stable response readings from the test analyzer during the required tests. If a permeation device is used for generation of a test atmosphere, the device, as well as the air passing over it, shall be controlled to 0.1 °C.
              (d) All diluent air shall be zero air free of contaminants likely to react with the test atmospheres or cause a detectable response on the test analyzer.
              (e) The concentration of each test atmosphere used shall be quantitatively established and/or verified before or during each series of tests. Samples for verifying test concentrations shall be collected from the test atmosphere delivery system as close as feasible to the sample intake port of the test analyzer.

              (f) The accuracy of all flow measurements used to calculate test atmosphere concentrations shall be documented and referenced to a primary flow rate or volume standard (such as a spirometer, bubble meter, etc.). Any corrections shall be clearly shown. All flow measurements given in volume units shall be standardized to 25 °C and 760 mm Hg.
              (g) Schematic drawings, photos, descriptions, and other information showing complete procedural details of the test atmosphere generation, verification, and delivery system shall be provided. All pertinent calculations shall be clearly indicated.
            
            
              § 53.23
              Test procedures.
              (a) Range—(1) Technical definition. The nominal minimum and maximum concentrations that a method is capable of measuring.
              
                Note to § 53.23(a)(1):
                The nominal range is given as the lower and upper range limits in concentration units, for example, 0-0.5 parts per million (ppm).
              
              (2) Test procedure. Determine and submit a suitable calibration curve, as specified in § 53.21(b), showing the test analyzer's measurement response over at least 95 percent of the required or indicated measurement range.
              
                Note to § 53.23(a)(2):
                A single calibration curve for each measurement range for which an FRM or FEM designation is sought will normally suffice.
              
              (b) Noise—(1) Technical definition. Spontaneous, short duration deviations in measurements or measurement signal output, about the mean output, that are not caused by input concentration changes. Measurement noise is determined as the standard deviation of a series of measurements of a constant concentration about the mean and is expressed in concentration units.
              (2) Test procedure. (i) Allow sufficient time for the test analyzer to warm up and stabilize. Determine measurement noise at each of two fixed concentrations, first using zero air and then a pollutant test gas concentration as indicated below. The noise limit specification in table B-1 to subpart B of part 53 shall apply to both of these tests.
              (ii) For an analyzer with an analog signal output, connect an integrating-type digital meter (DM) suitable for the test analyzer's output and accurate to three significant digits, to determine the analyzer's measurement output signal.
              
                Note to § 53.23(b)(2):
                Use of a chart recorder in addition to the DM is optional.
              
              (iii) Measure zero air with the test analyzer for 60 minutes. During this 60-minute interval, record twenty-five (25) test analyzer concentration measurements or DM readings at 2-minute intervals. (See Figure B-2 in appendix A of this subpart.)

              (iv) If applicable, convert each DM test reading to concentration units (ppm) or adjust the test readings (if necessary) by reference to the test analyzer's calibration curve as determined in § 53.21(b). Label and record the test measurements or converted DM readings as r
                1, r
                2, r
                3 . . . r
                i . . . r
                25.

              (v) Calculate measurement noise as the standard deviation, S, as follows:
              
                ER31AU11.005
              
              
                Where i indicates the i-th test measurement or DM reading in ppm.
              
              
              (vi) Let S at 0 ppm be identified as S
                0; compare S
                0 to the noise limit specification given in table B-1 to subpart B of part 53.

              (vii) Repeat steps in Paragraphs (b)(2)(iii) through (v) of this section using a pollutant test atmosphere concentration of 80 ±5 percent of the URL instead of zero air, and let S at 80 percent of the URL be identified as S
                80. Compare S
                80 to the noise limit specification given in table B-1 to subpart B of part 53.
              (viii) Both S
                0 and S
                80 must be less than or equal to the table B-1 to subpart B of part 53 noise limit specification to pass the test for the noise parameter.
              (c) Lower detectable limit—(1) Technical definition. The minimum pollutant concentration that produces a measurement or measurement output signal of at least twice the noise level.
              (2) Test procedure. (i) Allow sufficient time for the test analyzer to warm up and stabilize. Measure zero air and record the stable measurement reading in ppm as B
                Z. (See Figure B-3 in appendix A of this subpart.)
              (ii) Generate and measure a pollutant test concentration equal to the value for the lower detectable limit specified in table B-1 to subpart B of part 53.
              
                Note to § 53.23(c)(2):
                If necessary, the test concentration may be generated or verified at a higher concentration, then quantitatively and accurately diluted with zero air to the final required test concentration.
              

              (iii) Record the test analyzer's stable measurement reading, in ppm, as B
                L.
              (iv) Determine the lower detectable limit (LDL) test result as LDL = B
                L
                − B
                Z. Compare this LDL value with the noise level, S
                0, determined in § 53.23(b), for the 0 concentration test atmosphere. LDL must be equal to or higher than 2 × S
                0 to pass this test.
              (d) Interference equivalent—(1) Technical definition. Positive or negative measurement response caused by a substance other than the one being measured.
              (2) Test procedure. The test analyzer shall be tested for all substances likely to cause a detectable response. The test analyzer shall be challenged, in turn, with each potential interfering agent (interferent) specified in table B-3 to subpart B of part 53. In the event that there are substances likely to cause a significant interference which have not been specified in table B-3 to subpart B of part 53, these substances shall also be tested, in a manner similar to that for the specified interferents, at a concentration substantially higher than that likely to be found in the ambient air. The interference may be either positive or negative, depending on whether the test analyzer's measurement response is increased or decreased by the presence of the interferent. Interference equivalents shall be determined by mixing each interferent, one at a time, with the pollutant at an interferent test concentration not lower than the test concentration specified in table B-3 to subpart B of part 53 (or as otherwise required for unlisted interferents), and comparing the test analyzer's measurement response to the response caused by the pollutant alone. Known gas-phase reactions that might occur between a listed interferent and the pollutant are designated by footnote 3 in table B-3 to subpart B of part 53. In these cases, the interference equivalent shall be determined without mixing with the pollutant.
              
              (i) Allow sufficient time for warm-up and stabilization of the test analyzer.

              (ii) For a candidate method using a prefilter or scrubber device based upon a chemical reaction to derive part of its specificity and which device requires periodic service or maintenance, the test analyzer shall be “conditioned” prior to conducting each interference test series. This requirement includes conditioning for the NO2 converter in chemiluminescence NO/NO2/NOX analyzers and for the ozone scrubber in UV-absorption ozone analyzers. Conditioning is as follows:
              (A) Service or perform the indicated maintenance on the scrubber or prefilter device, as if it were due for such maintenance, as directed in the manual referred to in § 53.4(b)(3).
              (B) Before testing for each potential interferent, allow the test analyzer to sample through the prefilter or scrubber device a test atmosphere containing the interferent at a concentration not lower than the value specified in table B-3 to subpart B of part 53 (or, for unlisted potential interferents, at a concentration substantially higher than likely to be found in ambient air). Sampling shall be at the normal flow rate and shall be continued for 6 continuous hours prior to the interference test series. Conditioning for all applicable interferents prior to any of the interference tests is permissible. Also permissible is simultaneous conditioning with multiple interferents, provided no interferent reactions are likely to occur in the conditioning system.
              (iii) Generate three test atmosphere streams as follows:
              (A) Test atmosphere P: Pollutant test concentration.
              (B) Test atmosphere I: Interferent test concentration.
              (C) Test atmosphere Z: Zero air.
              (iv) Adjust the individual flow rates and the pollutant or interferent generators for the three test atmospheres as follows:
              (A) The flow rates of test atmospheres I and Z shall be equal.

              (B) The concentration of the pollutant in test atmosphere P shall be adjusted such that when P is mixed (diluted) with either test atmosphere I or Z, the resulting concentration of pollutant shall be as specified in table B-3 to subpart B of part 53.

              (C) The concentration of the interferent in test atmosphere I shall be adjusted such that when I is mixed (diluted) with test atmosphere P, the resulting concentration of interferent shall be not less than the value specified in table B-3 to subpart B of part 53 (or as otherwise required for unlisted potential interferents).

              (D) To minimize concentration errors due to flow rate differences between I and Z, it is recommended that, when possible, the flow rate of P be from 10 to 20 times larger than the flow rates of I and Z.
              
              (v) Mix test atmospheres P and Z by passing the total flow of both atmospheres through a (passive) mixing component to insure complete mixing of the gases.

              (vi) Sample and measure the mixture of test atmospheres P and Z with the test analyzer. Allow for a stable measurement reading, and record the reading, in concentration units, as R (see Figure B-3).
              (vii) Mix test atmospheres P and I by passing the total flow of both atmospheres through a (passive) mixing component to insure complete mixing of the gases.
              (viii) Sample and measure this mixture of P and I with the test analyzer. Record the stable measurement reading, in concentration units, as R
                I.
              (ix) Calculate the interference equivalent (IE) test result as:
              
              
                IE = R
                I−R.
              
              
              
                IE must be within the limits (inclusive) specified in table B-1 to subpart B of part 53 for each interferent tested to pass the interference equivalent test.
              (x) Follow steps (iii) through (ix) of this section, in turn, to determine the interference equivalent for each listed interferent as well as for any other potential interferents identified.

              (xi) For those potential interferents which cannot be mixed with the pollutant, as indicated by footnote (3) in table B-3 to subpart B of part 53, adjust the concentration of test atmosphere I to the specified value without being mixed or diluted by the pollutant test atmosphere. Determine IE as follows:
              (A) Sample and measure test atmosphere Z (zero air). Allow for a stable measurement reading and record the reading, in concentration units, as R.
              

              (B) Sample and measure the interferent test atmosphere I. If the test analyzer is not capable of negative readings, adjust the analyzer (not the recorder) to give an offset zero. Record the stable reading in concentration units as R
                I, extrapolating the calibration curve, if necessary, to represent negative readings.
              (C) Calculate IE = R
                I
                − R.
                IE must be within the limits (inclusive) specified in table B-1 to subpart B of part 53 for each interferent tested to pass the interference equivalent test.
              (xii) Sum the absolute value of all the individual interference equivalent test results. This sum must be equal to or less than the total interferent limit given in table B-1 to subpart B of part 53 to pass the test.
              (e) Zero drift, span drift, lag time, rise time, fall time, and precision—(1) Technical definitions—(i) Zero drift: The change in measurement response to zero pollutant concentration over 12- and 24-hour periods of continuous unadjusted operation.
              (ii) Span drift: The percent change in measurement response to an up-scale pollutant concentration over a 24-hour period of continuous unadjusted operation.
              (iii) Lag time: The time interval between a step change in input concentration and the first observable corresponding change in measurement response.
              (iv) Rise time: The time interval between initial measurement response and 95 percent of final response after a step increase in input concentration.
              (v) Fall time: The time interval between initial measurement response and 95 percent of final response after a step decrease in input concentration.
              (vi) Precision: Variation about the mean of repeated measurements of the same pollutant concentration, denoted as the standard deviation expressed as a percentage of the upper range limits.258
                
              
              
                
                  258 NO2 precision in Table B-1 is also changed to percent to agree with the calculation specified in 53.23(e)(10)(vi).
              
              (2) Tests for these performance parameters shall be accomplished over a period of seven (7) or fifteen (15) test days. During this time, the line voltage supplied to the test analyzer and the ambient temperature surrounding the analyzer shall be changed from day to day, as required in paragraph (e)(4) of this section. One test result for each performance parameter shall be obtained each test day, for seven (7) or fifteen (15) test days, as determined from the test results of the first seven days. The tests for each test day are performed in a single integrated procedure.
              (3) The 24-hour test day may begin at any clock hour. The first approximately 12 hours of each test day are required for testing 12-hour zero drift. Tests for the other parameters shall be conducted any time during the remaining 12 hours.

              (4) Table B-4 to subpart B of part 53 specifies the line voltage and room temperature to be used for each test day. The applicant may elect to specify a wider temperature range (minimum and maximum temperatures) than the range specified in table B-4 to subpart B of part 53 and to conduct these tests over that wider temperature range in lieu of the specified temperature range. If the test results show that all test parameters of this section § 53.23(e) are passed over this wider temperature range, a subsequent FRM or FEM designation for the candidate method based in part on this test shall indicate approval for operation of the method over such wider temperature range. The line voltage and temperature shall be changed to the specified values (or to the alternative, wider temperature values, if applicable) at the start of each test day (i.e., at the start of the 12-hour zero test). Initial adjustments (day zero) shall be made at a line voltage of 115 volts (rms) and a room temperature of 25 °C.

              (5) The tests shall be conducted in blocks consisting of 3 test days each until 7 (or 15, if necessary) test results have been obtained. (The final block may contain fewer than three test days.) Test days need not be contiguous days, but during any idle time between tests or test days, the test analyzer must operate continuously and measurements must be recorded continuously at a low chart speed (or equivalent data recording) and included with the test data. If a test is interrupted by an occurrence other than a malfunction of the test analyzer, only the block during which the interruption occurred shall be repeated.
              (6) During each test block, manual adjustments to the electronics, gas, or reagent flows or periodic maintenance shall not be permitted. Automatic adjustments that the test analyzer performs by itself are permitted at any time.
              (7) At least 4 hours prior to the start of the first test day of each test block, the test analyzer may be adjusted and/or serviced according to the periodic maintenance procedures specified in the manual referred to in § 53.4(b)(3). If a new block is to immediately follow a previous block, such adjustments or servicing may be done immediately after completion of the day's tests for the last day of the previous block and at the voltage and temperature specified for that day, but only on test days 3, 6, 9, and 12.
              
                Note to § 53.23(e)(7):
                If necessary, the beginning of the test days succeeding such maintenance or adjustment may be delayed as required to complete the service or adjustment operation.
              
              (8) All measurement response readings to be recorded shall be converted to concentration units or adjusted (if necessary) according to the calibration curve. Whenever a test atmosphere is to be measured but a stable reading is not required, the test atmosphere shall be sampled and measured long enough to cause a change in measurement response of at least 10% of full scale. Identify all readings and other pertinent data on the strip chart (or equivalent test data record). (See Figure B-1 to subpart B of part 53 illustrating the pattern of the required readings.)
              (9) Test procedure. (i) Arrange to generate pollutant test atmospheres as follows. Test atmospheres A
                0, A
                20, and A
                80 shall be maintained consistent during the tests and reproducible from test day to test day.
              
                
                  Testatmosphere
                  
                  Pollutant concentration(percent)
                  
                
                
                  
                    A
                    0
                  
                  Zero air.
                
                
                  
                    A
                    20
                  
                  20 ±5 of the upper range limit.
                
                
                  
                    A
                    30
                  
                  30 ±5 of the upper range limit.
                
                
                  
                    A
                    80
                  
                  80 ±5 of the upper range limit.
                
                
                  
                    A
                    90
                  
                  90 ±5 of the upper range limit.
                
              
              (ii) For steps within paragraphs (e)(9)(xxv) through (e)(9)(xxxi) of this section, a chart speed of at least 10 centimeters per hour (or equivalent resolution for a digital representation) shall be used to clearly show changes in measurement responses. The actual chart speed, chart speed changes, and time checks shall be clearly marked on the chart.
              (iii) Test day 0. Allow sufficient time for the test analyzer to warm up and stabilize at a line voltage of 115 volts and a room temperature of 25 °C. Adjust the zero baseline to 5 percent of chart (see § 53.21(b)) and recalibrate, if necessary. No further adjustments shall be made to the analyzer until the end of the tests on the third, sixth, ninth, or twelfth test day.
              (iv) Measure test atmosphere A
                0 until a stable measurement reading is obtained and record this reading (in ppm) as Z'
                n, where n = 0 (see Figure B-4 in appendix A of this subpart).
              (v) [Reserved]
              (vi) Measure test atmosphere A
                80. Allow for a stable measurement reading and record it as S'
                n, where n = 0.
              (vii) The above readings for Z'
                0 and S'
                0 should be taken at least four (4) hours prior to the beginning of test day 1.
              (viii) At the beginning of each test day, adjust the line voltage and room temperature to the values given in table B-4 to subpart B of part 53 (or to the corresponding alternative temperature if a wider temperature range is being tested).
              (ix) Measure test atmosphere A
                0 continuously for at least twelve (12) continuous hours during each test day.

              (x) After the 12-hour zero drift test (step ix) is complete, sample test atmosphere A
                0. A stable reading is not required.
              (xi) Measure test atmosphere A
                20 and record the stable reading (in ppm) as P
                1. (See Figure B-4 in appendix A.)
              (xii) Sample test atmosphere A
                30; a stable reading is not required.
              (xiii) Measure test atmosphere A
                20 and record the stable reading as P
                2.
              
              (xiv) Sample test atmosphere A
                0; a stable reading is not required.
              (xv) Measure test atmosphere A
                20 and record the stable reading as P
                3.
              (xvi) Sample test atmosphere A
                30; a stable reading is not required.
              (xvii) Measure test atmosphere A
                20 and record the stable reading as P
                4.
              (xviii) Sample test atmosphere A
                0; a stable reading is not required.
              (xix) Measure test atmosphere A
                20 and record the stable reading as P
                5.
              (xx) Sample test atmosphere A
                30; a stable reading is not required.
              (xxi) Measure test atmosphere A
                20 and record the stable reading as P
                6.
              (xxii) Measure test atmosphere A
                80 and record the stable reading as P
                7.
              (xxiii) Sample test atmosphere A
                90; a stable reading is not required.
              (xxiv) Measure test atmosphere A
                80 and record the stable reading as P
                8. Increase the chart speed to at least 10 centimeters per hour.
              (xxv) Measure test atmosphere A
                0. Record the stable reading as L
                1.

              (xxvi) Quickly switch the test analyzer to measure test atmosphere A
                80 and mark the recorder chart to show, or otherwise record, the exact time when the switch occurred.
              (xxvii) Measure test atmosphere A
                80 and record the stable reading as P
                9.
              (xxviii) Sample test atmosphere A
                90; a stable reading is not required.
              (xxix) Measure test atmosphere A
                80 and record the stable reading as P
                10.
              (xxx) Measure test atmosphere A
                0 and record the stable reading as L
                2.
              (xxxi) Measure test atmosphere A
                80 and record the stable reading as P
                11.
              (xxxii) Sample test atmosphere A
                90; a stable reading is not required.
              (xxxiii) Measure test atmosphere A
                80 and record the stable reading as P
                12.
              (xxxiv) Repeat steps within paragraphs (e)(9)(viii) through (e)(9)(xxxiii) of this section, each test day.

              (xxxv) If zero and span adjustments are made after the readings are taken on test days 3, 6, 9, or 12, complete all adjustments; then measure test atmospheres A
                0 and A
                80. Allow for a stable reading on each, and record the readings as Z'
                n and S'
                n, respectively, where n = the test day number (3, 6, 9, or 12). These readings must be made at least 4 hours prior to the start of the next test day.
              (10) Determine the results of each day's tests as follows. Mark the recorder chart to show readings and determinations.
              (i) Zero drift. (A) Determine the 12-hour zero drift by examining the strip chart pertaining to the 12-hour continuous zero air test. Determine the minimum (C
                min.) and maximum (C
                max.) measurement readings (in ppm) during this period of 12 consecutive hours, extrapolating the calibration curve to negative concentration units if necessary. Calculate the 12-hour zero drift (12ZD) as 12ZD = C
                max. − C
                min. (See Figure B-5 in appendix A.)
              (B) Calculate the 24-hour zero drift (24ZD) for the n-th test day as 24ZD
                n
                = Z
                n
                − Z
                n-1, or 24ZD
                n
                = Z
                n
                − Z'
                n-1 if zero adjustment was made on the previous test day, where Z
                n = 1/2(L
                1 + L
                2) for L
                1 and L
                2 taken on the n-th test day.
              (C) Compare 12ZD and 24ZD to the zero drift limit specifications in table B-1 to subpart B of part 53. Both 12ZD and 24ZD must be within the specified limits (inclusive) to pass the test for zero drift.
              (ii) Span drift.
              
              (A) Calculate the span drift (SD) as:
              
                ER31AU11.006
              
              or if a span adjustment was made on the previous test day,
              
                
                ER31AU11.007
              
              where
              
                ER31AU11.008
              
              
              
                n indicates the n-th test day, and i indicates the i-th measurement reading on the n-th test day.
              (B) SD must be within the span drift limits (inclusive) specified in table B-1 to subpart B of part 53 to pass the test for span drift.
              (iii) Lag time. Determine, from the strip chart (or alternative test data record), the elapsed time in minutes between the change in test concentration (or mark) made in step (xxvi) and the first observable (two times the noise level) measurement response. This time must be equal to or less than the lag time limit specified in table B-1 to subpart B of part 53 to pass the test for lag time.
              (iv) Rise time. Calculate 95 percent of measurement reading P
                9 and determine, from the recorder chart (or alternative test data record), the elapsed time between the first observable (two times noise level) measurement response and a response equal to 95 percent of the P
                9 reading. This time must be equal to or less than the rise time limit specified in table B-1 to subpart B of part 53 to pass the test for rise time.
              (v) Fall time. Calculate five percent of (P
                10 − L
                2) and determine, from the strip chart (or alternative test record), the elapsed time in minutes between the first observable decrease in measurement response following reading P
                10 and a response equal to L
                2 + five percent of (P
                10 − L
                2). This time must be equal to or less than the fall time limit specification in table B-1 to subpart B of part 53 to pass the test for fall time.
              (vi) Precision. Calculate precision (both P
                20 and P
                80) for each test day as follows:
              (A)
              
                ER31AU11.009
              
              (B)
              
                ER31AU11.010
              
              
              (C) Both P
                20 and P
                80 must be equal to or less than the precision limits specified in table B-1 to subpart B of part 53 to pass the test for precision.
              [76 FR 54326, Aug. 31, 2011, as amended at 80 FR 65460, Oct. 26, 2015]
            
            
              Pt. 53, Subpt. B, Fig. B-1
              Figure B-1 to Subpart B of Part 53—Example
              
                ER31AU11.011
              
            
            
              Pt. 53, Subpt. B, Table B-1
              Table B-1 to Subpart B of Part 53—Performance Limit Specifications for Automated Methods
              
                
                  Performance parameter
                  
                  Units 1
                  
                  SO2
                  
                  Std. range 3
                  
                  Lower range 2 3
                  
                  O3
                  
                  Std. range 3
                  
                  Lower range 2 3
                  
                  CO
                  Std. range 3
                  
                  Lower range 2 3
                  
                  NO2
                    (Std. 
                    range)
                  
                  Definitions and test procedures
                  
                
                
                  1. Range
                  ppm
                  0-0.5
                  <0.5
                  0-0.5
                  <0.5
                  0-50
                  <50
                  0-0.5
                  Sec. 53.23(a)
                
                
                  2. Noise
                  ppm
                  0.001
                  0.0005
                  0.0025
                  0.001
                  0.2
                  0.1
                  0.005
                  Sec. 53.23(b)
                
                
                  3. Lower detectable limit
                  ppm
                  0.002
                  0.001
                  0.005
                  0.002
                  0.4
                  0.2
                  0.010
                  Sec. 53.23(c)
                
                
                  4. Interference equivalent
                
                
                  Each interferent
                  ppm
                  ±0.005
                  
                    4 ±0.005
                  ±0.005
                  ±0.005
                  ±1.0
                  ±0.5
                  ±0.02
                  Sec. 53.23(d)
                
                
                  Total, all interferents
                  ppm
                  -
                  -
                  -
                  -
                  -
                  -
                  0.04
                  Sec. 53.23(d)
                
                
                  5. Zero drift, 12 and 24 hour
                  ppm
                  ±0.004
                  ±0.002
                  ±0.004
                  ±0.002
                  ±0.5
                  ±0.3
                  ±0.02
                  Sec. 53.23(e)
                
                
                  6. Span drift, 24 hour
                
                
                  20% of upper range limit
                  Percent
                  -
                  -
                  -
                  -
                  -
                  -
                  ±20.0
                  Sec. 53.23(e)
                
                
                  80% of upper range limit
                  Percent
                  ±3.0
                  ±3.0
                  ±3.0
                  ±3.0
                  ±2.0
                  ±2.0
                  ±5.0
                  Sec. 53.23(e)
                
                
                  7. Lag time
                  Minutes
                  2
                  2
                  2
                  2
                  2.0
                  2.0
                  20
                  Sec. 53.23(e)
                
                
                  8. Rise time
                  Minutes
                  2
                  2
                  2
                  2
                  2.0
                  2.0
                  15
                  Sec. 53.23(e)
                
                
                  9. Fall time
                  Minutes
                  2
                  2
                  2
                  2
                  2.0
                  2.0
                  15
                  Sec. 53.23(e)
                
                
                  10. Precision
                
                
                  
                  20% of upper range limit
                  
                  -
                  -
                  -
                  -
                  -
                  -
                  
                  Sec. 53.23(e)
                
                
                   
                  Percent 5
                  
                  2
                  2
                  2
                  2
                  1.0
                  1.0
                  4
                  Sec. 53.23(e)
                
                
                  80% of upper range limit
                  
                  -
                  -
                  -
                  -
                  -
                  -
                  
                  Sec. 53.23(e)
                
                
                   
                  Percent 5
                  
                  2
                  2
                  2
                  2
                  1.0
                  1.0
                  6
                  Sec. 53.23(e)Sec. 53.23(e)
                  
                
                
                  1 To convert from parts per million (ppm) to µg/m3 at 25 °C and 760 mm Hg, multiply by M/0.02447, where M is the molecular weight of the gas. Percent means percent of the upper measurement range limit.
                
                  2 Tests for interference equivalent and lag time do not need to be repeated for any lower range provided the test for the standard range shows that the lower range specification (if applicable) is met for each of these test parameters.
                
                  3 For candidate analyzers having automatic or adaptive time constants or smoothing filters, describe their functional nature, and describe and conduct suitable tests to demonstrate their function aspects and verify that performances for calibration, noise, lag, rise, fall times, and precision are within specifications under all applicable conditions. For candidate analyzers with operator-selectable time constants or smoothing filters, conduct calibration, noise, lag, rise, fall times, and precision tests at the highest and lowest settings that are to be included in the FRM or FEM designation.
                
                  4 For nitric oxide interference for the SO2 UVF method, interference equivalent is ±0.0003 ppm for the lower range.
                
                  5 Standard deviation expressed as percent of the URL.
              
              [80 FR 65460, Oct. 26, 2015]
            
            
              Pt. 53, Subpt. B, Table B-2
              Table B-2 to Subpart B of Part 53—Test Atmospheres
              
                
                  Test gas
                  Generation
                  Verification
                
                
                  Ammonia
                  Permeation device. Similar to system described in references 1 and 2
                  Indophenol method, reference 3.
                
                
                  Carbon dioxide
                  Cylinder of zero air or nitrogen containing CO2 as required to obtain the concentration specified in table B-3
                  Use NIST-certified standards whenever possible. If NIST standards are not available, obtain 2 standards from independent sources which agree within 2 percent, or obtain one standard and submit it to an independent laboratory for analysis, which must agree within 2 percent of the supplier's nominal analysis.
                
                
                  Carbon monoxide
                  Cylinder of zero air or nitrogen containing CO as required to obtain the concentration specified in table B-3
                  Use an FRM CO analyzer as described in reference 8.
                
                
                  Ethane
                  Cylinder of zero air or nitrogen containing ethane as required to obtain the concentration specified in table B-3
                  Gas chromatography, ASTM D2820, reference 10. Use NIST-traceable gaseous methane or propane standards for calibration.
                
                
                  Ethylene
                  Cylinder of pre-purified nitrogen containing ethylene as required to obtain the concentration specified in table B-3
                  Do.
                
                
                  Hydrogen chloride
                  Cylinder 1 of pre-purified nitrogen containing approximately 100 ppm of gaseous HCl. Dilute with zero air to concentration specified in table B-3
                  Collect samples in bubbler containing distilled water and analyze by the mercuric thiocyanate method, ASTM (D612), p. 29, reference 4.
                
                
                  Hydrogen sulfide
                  Permeation device system described in references 1 and 2
                  Tentative method of analysis for H2S content of the atmosphere, p. 426, reference 5.
                
                
                  Methane
                  Cylinder of zero air containing methane as required to obtain the concentration specified in table B-3
                  Gas chromatography ASTM D2820, reference 10. Use NIST-traceable methane standards for calibration.
                
                
                  Nitric oxide
                  Cylinder 1 of pre-purified nitrogen containing approximately 100 ppm NO. Dilute with zero air to required concentration
                  Gas phase titration as described in reference 6, section 7.1.
                
                
                  Nitrogen dioxide
                  1. Gas phase titration as described in reference 62. Permeation device, similar to system described in reference 6
                  
                  1. Use an FRM NO2 analyzer calibrated with a gravimetrically calibrated permeation device.2. Use an FRM NO2 analyzer calibrated by gas-phase titration as described in reference 6.
                  
                
                
                  Ozone
                  Calibrated ozone generator as described in reference 9
                  Use an FEM ozone analyzer calibrated as described in reference 9.
                
                
                  Sulfur dioxide

                  1. Permeation device as described in references 1 and 22. Dynamic dilution of a cylinder containing approximately 100 ppm SO2 as described in Reference 7
                  
                  Use an SO2 FRM or FEM analyzer as described in reference 7.
                
                
                  Water
                  Pass zero air through distilled water at a fixed known temperature between 20° and 30 °C such that the air stream becomes saturated. Dilute with zero air to concentration specified in table B-3
                  Measure relative humidity by means of a dew-point indicator, calibrated electrolytic or piezo electric hygrometer, or wet/dry bulb thermometer.
                
                
                  
                  Xylene
                  Cylinder of pre-purified nitrogen containing 100 ppm xylene. Dilute with zero air to concentration specified in table B-3
                  Use NIST-certified standards whenever possible. If NIST standards are not available, obtain 2 standards from independent sources which agree within 2 percent, or obtain one standard and submit it to an independent laboratory for analysis, which must agree within 2 percent of the supplier's nominal analysis.
                
                
                  Zero air
                  1. Ambient air purified by appropriate scrubbers or other devices such that it is free of contaminants likely to cause a detectable response on the analyzer2. Cylinder of compressed zero air certified by the supplier or an independent laboratory to be free of contaminants likely to cause a detectable response on the analyzer
                  
                
                
                  1 Use stainless steel pressure regulator dedicated to the pollutant measured.

                Reference 1. O'Keefe, A. E., and Ortaman, G. C. “Primary Standards for Trace Gas Analysis,” Anal. Chem. 38, 760 (1966).

                Reference 2. Scaringelli, F. P., A. E. . Rosenberg, E*, and Bell, J. P., “Primary Standards for Trace Gas Analysis.” Anal. Chem. 42, 871 (1970).

                Reference 3. “Tentative Method of Analysis for Ammonia in the Atmosphere (Indophenol Method)”, Health Lab Sciences, vol. 10, No. 2, 115-118, April 1973.
                Reference 4. 1973 Annual Book of ASTM Standards, American Society for Testing and Materials, 1916 Race St., Philadelphia, PA.
                Reference 5. Methods for Air Sampling and Analysis, Intersociety Committee, 1972, American Public Health Association, 1015.
                Reference 6. 40 CFR 50 Appendix F, “Measurement Principle and Calibration Principle for the Measurement of Nitrogen Dioxide in the Atmosphere (Gas Phase Chemiluminescence).”
                Reference 7. 40 CFR 50 Appendix A-1, “Measurement Principle and Calibration Procedure for the Measurement of Sulfur Dioxide in the Atmosphere (Ultraviolet FIuorscence).”
                Reference 8. 40 CFR 50 Appendix C, “Measurement Principle and Calibration Procedure for the Measurement of Carbon Monoxide in the Atmosphere (Non-Dispersive Infrared Photometry)”.
                Reference 9. 40 CFR 50 Appendix D, “Measurement Principle and Calibration Procedure for the Measurement of Ozone in the Atmosphere”.
                Reference 10. “Standard Test Method for C, through C5 Hydrocarbons in the Atmosphere by Gas Chromatography”, D 2820, 1987 Annual Book of Aston Standards, vol 11.03, American Society for Testing and Materials, 1916 Race St., Philadelphia, PA 19103.
              
            
            
              
              Pt. 53, Subpt. B, Table B-3
              Table B-3 to Subpart B of Part 53—Interferent Test Concentration,1 Parts per Million
              
                
                  Pollutant
                  Analyzer type
                  Hydro-chloric acid
                  Ammonia
                  Hydrogensulfide
                  
                  Sulfur dioxide
                  Nitrogen dioxide
                  Nitric oxide
                  Carbon dioxide
                  Ethylene
                  Ozone
                  Mxy-lene
                  
                  Water vapor
                  Carbon monoxide
                  Methane
                  Ethane
                  Naphthalene
                
                
                  SO2
                  
                  Ultraviolet fluorescence
                  
                  
                  
                    5 0.1
                  
                    4 0.14
                  0.5
                  0.5
                  
                  
                  0.5
                  0.2
                  20,000
                  
                  
                  
                  
                    6 0.05
                
                
                  SO2
                  
                  Flame photometric
                  
                  
                  0.01
                  
                    4 0.14
                  
                  
                  750
                  
                  
                  
                  
                    3 20,000
                  50
                  
                  
                
                
                  SO2
                  
                  Gas chromatography
                  
                  
                  0.1
                  
                    4 0.14
                  
                  
                  750
                  
                  
                  
                  
                    3 20,000
                  50
                  
                  
                
                
                  SO2
                  
                  Spectrophotometric-wet chemical (pararosanaline)
                  0.2
                  0.1
                  0.1
                  
                    4 0.14
                  0.5
                  
                  750
                  
                  0.5
                  
                  
                  
                  
                  
                
                
                  SO2
                  
                  Electrochemical
                  0.2
                  0.1
                  0.1
                  
                    4 0.14
                  0.5
                  0.5
                  
                  0.2
                  0.5
                  
                  
                    3 20,000
                  
                  
                  
                
                
                  SO2
                  
                  Conductivity
                  0.2
                  0.1
                  
                  
                    4 0.14
                  0.5
                  
                  750
                  
                  
                  
                  
                  
                  
                  
                
                
                  SO2
                  
                  Spectrophotometric-gas phase, including DOAS
                  
                  
                  
                  
                    4 0.14
                  0.5
                  
                  
                  
                  0.5
                  0.2
                  
                  
                  
                  
                
                
                  O3
                  
                  Chemiluminescent
                  
                  
                  
                    3 0.1
                  
                  
                  
                  750
                  
                  
                    4 0.08
                  
                  
                    3 20,000
                  
                  
                  
                
                
                  O3
                  
                  Electrochemical
                  
                  
                    3 0.1
                  
                  0.5
                  0.5
                  
                  
                  
                  
                    4 0.08
                  
                  
                  
                  
                  
                
                
                  O3
                  
                  Spectrophotometric-wet chemical (potassium iodide)
                  
                  
                    3 0.1
                  
                  0.5
                  0.5
                  
                    3 0.5
                  
                  
                  
                    4 0.08
                  
                  
                  
                  
                  
                
                
                  O3
                  
                  Spectrophotometric-gas phase, including ultraviolet absorption and DOAS)
                  
                  
                  
                  0.5
                  0.5
                  0.5
                  
                  
                  
                    4 0.08
                  0.02
                  20,000
                  
                  
                  
                
                
                  CO
                  Non-dispersive Infrared
                  
                  
                  
                  
                  
                  
                  750
                  
                  
                  
                  20,000
                  
                    4 10
                  
                  
                
                
                  CO
                  Gas chromatography with flame ionization detector
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  20,000
                  
                    4 10
                  
                  0.5
                
                
                  CO
                  Electrochemical
                  
                  
                  
                  
                  
                  0.5
                  
                  0.2
                  
                  
                  20,000
                  
                    4 10
                  
                  
                
                
                  CO
                  Catalytic combustion-thermal detection
                  
                  0.1
                  
                  
                  
                  
                  750
                  0.2
                  
                  
                  20,000
                  
                    4 10
                  5.0
                  0.5
                
                
                  CO
                  IR fluorescence
                  
                  
                  
                  
                  
                  
                  750
                  
                  
                  
                  20,000
                  
                    4 10
                  
                  0.5
                
                
                  CO
                  Mercury replacement-UV photometric
                  
                  
                  
                  
                  
                  
                  
                  0.2
                  
                  
                  
                  
                    4 10
                  
                  0.5
                
                
                  NO2
                  
                  Chemiluminescent
                  
                  
                    3 0.1
                  
                  0.5
                  
                    4 0.1
                  0.5
                  
                  
                  
                  
                  20,000
                  
                  
                  
                
                
                  NO2
                  
                  Spectrophotometric-wet chemical (azo-dye reaction)
                  
                  
                  
                  0.5
                  
                    4 0.1
                  0.5
                  750
                  
                  0.5
                  
                  
                  
                  
                  
                
                
                  NO2
                  
                  Electrochemical
                  0.2
                  
                    3 0.1
                  
                  0.5
                  
                    4 0.1
                  0.5
                  750
                  
                  0.5
                  
                  20,000
                  50
                  
                  
                
                
                  NO2
                  
                  Spectrophotometric-gas phase
                  
                  
                    3 0.1
                  
                  0.5
                  
                    4 0.1
                  0.5
                  
                  
                  0.5
                  
                  20,000
                  50
                  
                  
                
                
                  1 Concentrations of interferent listed must be prepared and controlled to ±10 percent of the stated value.
                
                  2 Analyzer types not listed will be considered by the Administrator as special cases.
                
                  3 Do not mix with the pollutant.
                
                  4 Concentration of pollutant used for test. These pollutant concentrations must be prepared to ±10 percent of the stated value.
                
                  5 If candidate method utilizes an elevated-temperature scrubber for removal of aromatic hydrocarbons, perform this interference test.
                
                  6 If naphthalene test concentration cannot be accurately quantified, remove the scrubber, use a test concentration that causes a full scale response, reattach the scrubber, and evaluate response for interference.
              
            
            
              
              Pt. 53, Subpt. B, Table B-4
              Table B-4 to Subpart B of Part 53—Line Voltage and Room Temperature Test Conditions
              
                
                  Test day
                  Linevoltage,1 rms
                  
                  Roomtemperature,2 °C
                  
                  Comments
                
                
                  0
                  115
                  25
                  Initial set-up and adjustments.
                
                
                  1
                  125
                  20
                
                
                  2
                  105
                  20
                
                
                  3
                  125
                  30
                  Adjustments and/or periodic maintenance permitted at end of tests.
                
                
                  4
                  105
                  30
                
                
                  5
                  125
                  20
                
                
                  6
                  105
                  20
                  Adjustments and/or periodic maintenance permitted at end of tests.
                
                
                  7
                  125
                  30
                  Examine test results to ascertain if further testing is required.
                
                
                  8
                  105
                  30
                
                
                  9
                  125
                  20
                  Adjustments and/or periodic maintenance permitted at end of tests.
                
                
                  10
                  105
                  20
                
                
                  11
                  125
                  30
                
                
                  12
                  105
                  30
                  Adjustments and/or periodic maintenance permitted at end of tests.
                
                
                  13
                  125
                  20
                
                
                  14
                  105
                  20
                
                
                  15
                  125
                  30
                
                
                  1 Voltage specified shall be controlled to ±1 volt.
                
                  2 Temperatures shall be controlled to ±1 °C.
              
            
            
              Pt. 53, Subpt. B, Table B-5
              Table B-5 to Subpart B of Part 53—Symbols and Abbreviations
              
                B
                L—Analyzer reading at the specified LDL test concentration for the LDL test.
              
                B
                Z—analyzer reading at 0 concentration for the LDL test.
              
                DM—Digital meter.
              
                C
                max—Maximum analyzer reading during the 12ZD test period.
              
                C
                min—Minimum analyzer reading during the 12ZD test period.
              
                i—Subscript indicating the i-th quantity in a series.
              
                IE—Interference equivalent.
              
                L
                1—First analyzer zero reading for the 24ZD test.
              
                L
                2—Second analyzer zero reading for the 24ZD test.
              
                n—Subscript indicating the test day number.
              
                P—Analyzer reading for the span drift and precision tests.
              
                P
                i—The i-th analyzer reading for the span drift and precision tests.
              
                P
                20—Precision at 20 percent of URL.
              
                P
                80—Precision at 80 percent of URL.
              ppb—Parts per billion of pollutant gas (usually in air), by volume.
              ppm—Parts per million of pollutant gas (usually in air), by volume.
              
                R—Analyzer reading of pollutant alone for the IE test.
              
                R
                1—Analyzer reading with interferent added for the IE test.
              
                r
                i—the i-th analyzer or DM reading for the noise test.
              
                S—Standard deviation of the noise test readings.
              
                S
                0—Noise value (S) measured at 0 concentration.
              
                S
                80—Noise value (S) measured at 80 percent of the URL.
              
                S
                n—Average of P
                7 . . . P
                12 for the n-th test day of the SD test.
              
                S'
                n—Adjusted span reading on the n-th test day.
              SD—Span drift
              
                URL—Upper range limit of the analyzer's measurement range.
              
                Z—Average of L
                1 and L
                2 readings for the 24ZD test.
              
                Z
                n—Average of L
                1 and L
                2 readings on the n-th test day for the 24ZD test.
              
                Z'
                n—Adjusted analyzer zero reading on the n-the test day for the 24ZD test.
              
                ZD—Zero drift.
              12ZD—12-hour zero drift.
              24ZD—24-hour zero drift.
            
            
              
              Pt. 53, Subpt. B, App. A
              Appendix A to Subpart B of Part 53—Optional Forms for Reporting Test Results
              
                ER31AU11.013
              
              
                ER31AU11.014
              
              
                
                ER31AU11.015
              
              
                ER31AU11.016
              
              
                
                ER31AU11.017
              
              
                
                ER31AU11.018
              
            
          
          
            Subpart C—Procedures for Determining Comparability Between Candidate Methods and Reference Methods
            
              Source:
              71 FR 61278, Oct. 17, 2006, unless otherwise noted.
            
            
              § 53.30
              General provisions.
              (a) Determination of comparability. The test procedures prescribed in this subpart shall be used to determine if a candidate method is comparable to a reference method when both methods measure pollutant concentrations in ambient air. Minor deviations in testing requirements and acceptance requirements set forth in this subpart, in connection with any documented extenuating circumstances, may be determined by the Administrator to be acceptable, at the discretion of the Administrator.
              (b) Selection of test sites. (1) Each test site shall be in an area which can be shown to have at least moderate concentrations of various pollutants. Each site shall be clearly identified and shall be justified as an appropriate test site with suitable supporting evidence such as a description of the surrounding area, characterization of the sources and pollutants typical in the area, maps, population density data, vehicular traffic data, emission inventories, pollutant measurements from previous years, concurrent pollutant measurements, meteorological data, and other information useful in supporting the suitability of the site for the comparison test or tests.
              (2) If approval of one or more proposed test sites is desired prior to conducting the tests, a written request for approval of the test site or sites must be submitted to the address given in § 53.4. The request should include information identifying the type of candidate method and one or more specific proposed test sites along with a justification for each proposed specific site as described in paragraph (b)(1) of this section. The EPA will evaluate each proposed site and approve the site, disapprove the site, or request more information about the site. Any such pre-test approval of a test site by the EPA shall indicate only that the site meets the applicable test site requirements for the candidate method type; it shall not indicate, suggest, or imply that test data obtained at the site will necessarily meet any of the applicable data acceptance requirements. The Administrator may exercise discretion in selecting a different site (or sites) for any additional tests the Administrator decides to conduct.
              (c) Test atmosphere. Ambient air sampled at an appropriate test site or sites shall be used for these tests. Simultaneous concentration measurements shall be made in each of the concentration ranges specified in tables C-1, C-3, or C-4 of this subpart, as appropriate.
              (d) Sampling or sample collection. All test concentration measurements or samples shall be taken in such a way that both the candidate method and the reference method obtain air samples that are alike or as nearly identical as practical.
              (e) Operation. Set-up and start-up of the test analyzer(s), test sampler(s), and reference method analyzers or samplers shall be in strict accordance with the applicable operation manual(s).
              (f) Calibration. The reference method shall be calibrated according to the appropriate appendix to part 50 of this chapter (if it is a manual method) or according to the applicable operation manual(s) (if it is an automated method). A candidate method (or portion thereof) shall be calibrated according to the applicable operation manual(s), if such calibration is a part of the method.
              (g) Submission of test data and other information. All recorder charts, calibration data, records, test results, procedural descriptions and details, and other documentation obtained from (or pertinent to) these tests shall be identified, dated, signed by the analyst performing the test, and submitted. For candidate methods for PM 2.5 and PM 10-2.5, all submitted information must meet the requirements of the ANSI/ASQC E4 Standard, sections 6 (reference 1 of appendix A of this subpart).
            
            
              § 53.31
              [Reserved]
            
            
              § 53.32
              Test procedures for methods for SO2, CO, O3, and NO2.
              (a) Comparability. Comparability is shown for SO2, CO, O3, and NO2 methods when the differences between:
              (1) Measurements made by a candidate manual method or by a test analyzer representative of a candidate automated method, and;
              (2) Measurements made simultaneously by a reference method are less than or equal to the values for maximum discrepancy specified in table C-1 of this subpart.
              (b) Test measurements. All test measurements are to be made at the same test site. If necessary, the concentration of pollutant in the sampled ambient air may be augmented with artificially generated pollutant to facilitate measurements in the specified ranges, as described under paragraph (f)(4) of this section.
              (c) Requirements for measurements or samples. All test measurements made or test samples collected by means of a sample manifold as specified in paragraph (f)(4) of this section shall be at a room temperature between 20° and 30 °C, and at a line voltage between 105 and 125 volts. All methods shall be calibrated as specified in § 53.30(f) prior to initiation of the tests.
              
              (d) Set-up and start-up. (1) Set-up and start-up of the test analyzer, test sampler(s), and reference method shall be in strict accordance with the applicable operation manual(s). If the test analyzer does not have an integral strip chart or digital data recorder, connect the analyzer output to a suitable strip chart or digital data recorder. This recorder shall have a chart width of at least 25 centimeters, a response time of 1 second or less, a deadband of not more than 0.25 percent of full scale, and capability of either reading measurements at least 5 percent below zero or offsetting the zero by at least 5 percent. Digital data shall be recorded at appropriate time intervals such that trend plots similar to a strip chart recording may be constructed with a similar or suitable level of detail.
              (2) Other data acquisition components may be used along with the chart recorder during the conduct of these tests. Use of the chart recorder is intended only to facilitate visual evaluation of data submitted.
              (3) Allow adequate warmup or stabilization time as indicated in the applicable operation manual(s) before beginning the tests.
              (e) Range. (1) Except as provided in paragraph (e)(2) of this section, each method shall be operated in the range specified for the reference method in the appropriate appendix to part 50 of this chapter (for manual reference methods), or specified in table B-1 of subpart B of this part (for automated reference methods).

              (2) For a candidate method having more than one selectable range, one range must be that specified in table B-1 of subpart B of this part, and a test analyzer representative of the method must pass the tests required by this subpart while operated on that range. The tests may be repeated for one or more broader ranges (i.e., ones extending to higher concentrations) than the one specified in table B-1 of subpart B of this part, provided that such a range does not extend to concentrations more than four times the upper range limit specified in table B-1 of subpart B of this part and that the test analyzer has passed the tests required by subpart B of this part (if applicable) for the broader range. If the tests required by this subpart are conducted or passed only for the range specified in table B-1 of subpart B of this part, any equivalent method determination with respect to the method will be limited to that range. If the tests are passed for both the specified range and a broader range (or ranges), any such determination will include the broader range(s) as well as the specified range. Appropriate test data shall be submitted for each range sought to be included in such a determination.
              (f) Operation of automated methods. (1) Once the test analyzer has been set up and calibrated and tests started, manual adjustment or normal periodic maintenance, as specified in the manual referred to in § 53.4(b)(3), is permitted only every 3 days. Automatic adjustments which the test analyzer performs by itself are permitted at any time. The submitted records shall show clearly when manual adjustments were made and describe the operations performed.
              (2) All test measurements shall be made with the same test analyzer; use of multiple test analyzers is not permitted. The test analyzer shall be operated continuously during the entire series of test measurements.
              (3) If a test analyzer should malfunction during any of these tests, the entire set of measurements shall be repeated, and a detailed explanation of the malfunction, remedial action taken, and whether recalibration was necessary (along with all pertinent records and charts) shall be submitted.

              (4) Ambient air shall be sampled from a common intake and distribution manifold designed to deliver homogenous air samples to both methods. Precautions shall be taken in the design and construction of this manifold to minimize the removal of particulate matter and trace gases, and to insure that identical samples reach the two methods. If necessary, the concentration of pollutant in the sampled ambient air may be augmented with artificially generated pollutant. However, at all times the air sample measured by the candidate and reference methods under test shall consist of not less than 80 percent ambient air by volume. Schematic drawings, physical illustrations, descriptions, and complete details of the manifold system and the augmentation system (if used) shall be submitted.
              (g) Tests. (1) Conduct the first set of simultaneous measurements with the candidate and reference methods:
              (i) Table C-1 of this subpart specifies the type (1-or 24-hour) and number of measurements to be made in each of the three test concentration ranges.
              (ii) The pollutant concentration must fall within the specified range as measured by the reference method.
              (iii) The measurements shall be made in the sequence specified in table C-2 of this subpart.
              (2) For each pair of measurements, determine the difference (discrepancy) between the candidate method measurement and reference method measurement. A discrepancy which exceeds the discrepancy specified in table C-1 of this subpart constitutes a failure. Figure C-1 of this subpart contains a suggested format for reporting the test results.
              (3) The results of the first set of measurements shall be interpreted as follows:
              (i) Zero failures: The candidate method passes the test for comparability.
              (ii) Three or more failures: The candidate method fails the test for comparability.
              (iii) One or two failures: Conduct a second set of simultaneous measurements as specified in table C-1 of this subpart. The results of the combined total of first-set and second-set measurements shall be interpreted as follows:
              (A) One or two failures: The candidate method passes the test for comparability.
              (B) Three or more failures: The candidate method fails the test for comparability.
              (iv) For SO2, the 1-hour and 24-hour measurements shall be interpreted separately, and the candidate method must pass the tests for both 1- and 24-hour measurements to pass the test for comparability.
              (4) A 1-hour measurement consists of the integral of the instantaneous concentration over a 60-minute continuous period divided by the time period. Integration of the instantaneous concentration may be performed by any appropriate means such as chemical, electronic, mechanical, visual judgment, or by calculating the mean of not less than 12 equally-spaced instantaneous readings. Appropriate allowances or corrections shall be made in cases where significant errors could occur due to characteristic lag time or rise/fall time differences between the candidate and reference methods. Details of the means of integration and any corrections shall be submitted.
              (5) A 24-hour measurement consists of the integral of the instantaneous concentration over a 24-hour continuous period divided by the time period. This integration may be performed by any appropriate means such as chemical, electronic, mechanical, or by calculating the mean of twenty-four (24) sequential 1-hour measurements.
              (6) For O3 and CO, no more than six 1-hour measurements shall be made per day. For SO2, no more than four 1-hour measurements or one 24-hour measurement shall be made per day. One-hour measurements may be made concurrently with 24-hour measurements if appropriate.
              (7) For applicable methods, control or calibration checks may be performed once per day without adjusting the test analyzer or method. These checks may be used as a basis for a linear interpolation-type correction to be applied to the measurements to correct for drift. If such a correction is used, it shall be applied to all measurements made with the method, and the correction procedure shall become a part of the method.
              [62 FR 38784, July 18, 1997, as amended at 75 FR 35601, June 22, 2010; 80 FR 65466, Oct. 26, 2015]
            
            
              § 53.33
              Test Procedure for Methods for Lead (Pb).
              (a) General. The reference method for Pb in TSP includes two parts, the reference method for high-volume sampling of TSP as specified in 40 CFR 50, appendix B and the analysis method for Pb in TSP as specified in 40 CFR 50, appendix G. Correspondingly, the reference method for Pb in PM 10 includes the reference method for low-volume sampling of PM 10 in 40 CFR 50, appendix O and the analysis method of Pb in PM 10 as specified in 40 CFR 50, appendix Q. This section explains the procedures for demonstrating the equivalence of either a candidate method for Pb in TSP to the high-volume reference methods, or a candidate method for Pb in PM 10 to the low-volume reference methods.
              (1) Pb in TSP—A candidate method for Pb in TSP specifies reporting of Pb concentrations in terms of standard temperature and pressure. Comparisons of candidate methods to the reference method in 40 CFR 50, appendix G must be made in a consistent manner with regard to temperature and pressure.
              (2) Pb in PM 10—A candidate method for Pb in PM 10 must specify reporting of Pb concentrations in terms of local conditions of temperature and pressure, which will be compared to similarly reported concentrations from the reference method in 40 CFR 50 appendix Q.
              (b) Comparability. Comparability is shown for Pb methods when the differences between:
              (1) Measurements made by a candidate method, and
              (2) Measurements made by the reference method on simultaneously collected Pb samples (or the same sample, if applicable), are less than or equal to the values specified in table C-3 of this subpart.
              (c) Test measurements. Test measurements may be made at any number of test sites. Augmentation of pollutant concentrations is not permitted, hence an appropriate test site or sites must be selected to provide Pb concentrations in the specified range.
              (d) Collocated samplers. The ambient air intake points of all the candidate and reference method collocated samplers shall be positioned at the same height above the ground level, and between 2 meters (1 meter for samplers with flow rates less than 200 liters per minute (L/min)) and 4 meters apart. The samplers shall be oriented in a manner that will minimize spatial and wind directional effects on sample collection.
              (e) Sample collection. Collect simultaneous 24-hour samples of Pb at the test site or sites with both the reference and candidate methods until at least 10 sample pairs have been obtained.
              (1) A candidate method for Pb in TSP which employs a sampler and sample collection procedure that are identical to the sampler and sample collection procedure specified in the reference method in 40 CFR part 50, Appendix B, but uses a different analytical procedure than specified in 40 CFR Appendix G, may be tested by analyzing pairs of filter strips taken from a single TSP reference sampler operated according to the procedures specified by that reference method.
              (2) A candidate method for Pb in PM 10 which employs a sampler and sample collection procedure that are identical to the sampler and sample collection procedure specified in the reference method in 40 CFR part 50, Appendix O, but uses a different analytical procedure than specified in 40 CFR Appendix Q, requires the use of two PM 10 reference samplers because a single 46.2-mm filter from a reference sampler may not be divided prior to analysis. It is possible to analyze a 46.2-mm filter first with the non-destructive X-ray Fluorescence (XRF) FRM and subsequently extract the filter for other analytical techniques. If the filter is subject to XRF with subsequent extraction for other analyses, then a single PM 10 reference sampler may be used for sample collection.
              (3) A candidate method for Pb in TSP or Pb in PM 10 which employs a direct reading (e.g., continuous or semi-continuous sampling) method that uses the same sampling inlet and flow rate as the FRM and the same or different analytical procedure may be tested. The direct measurements are then aggregated to 24-hour equivalent concentrations for comparison with the FRM. For determining precision in section (k), two collocated direct reading devices must be used.
              (f) Audit samples. Three audit samples must be obtained from the address given in § 53.4(a). For Pb in TSP collected by the high-volume sampling method, the audit samples are 3/4 × 8-inch glass fiber strips containing known amounts of Pb in micrograms per strip (µg/strip) equivalent to the following nominal percentages of the National Ambient Air Quality Standard (NAAQS): 30%, 100%, and 250%. For Pb in PM 10 collected by the low-volume sampling method, the audit samples are 46.2-mm polytetrafluorethylene (PTFE) filters containing known amounts of Pb in micrograms per filter (µg/filter) equivalent to the same percentages of the NAAQS: 30%, 100%, and 250%. The true amount of Pb (Tqi), in total µg/strip (for TSP) or total µg/filter (for PM 10), will be provided for each audit sample.
              (g) Filter analysis. (1) For both the reference method samples (e) and the audit samples (f), analyze each filter or filter extract three times in accordance with the reference method analytical procedure. This applies to both the Pb in TSP and Pb in PM 10 methods. The analysis of replicates should not be performed sequentially, i.e., a single sample should not be analyzed three times in sequence. Calculate the indicated Pb concentrations for the reference method samples in micrograms per cubic meter (µg/m3) for each analysis of each filter. Calculate the indicated total Pb amount for the audit samples in µg/strip for each analysis of each strip or µg/filter for each analysis of each audit filter. Label these test results as R1A, R1B, R1C, R2A, R2B, etc., Q1A, Q1B, Q1C, etc., where R denotes results from the reference method samples; Q denotes results from the audit samples; 1, 2, 3 indicate the filter number, and A, B, C indicate the first, second, and third analysis of each filter, respectively.

              (2) For the candidate method samples, analyze each sample filter or filter extract three times and calculate, in accordance with the candidate method, the indicated Pb concentration in µg/m 3 for each analysis of each filter. The analysis of replicates should not be performed sequentially. Label these test results as C1A, C1B, C2C, etc., where C denotes results from the candidate method. For candidate methods which provide a direct reading or measurement of Pb concentrations without a separable procedure, C1A = C1B = C1C, C2A = C2B = C2C, etc.
              (h) Average Pb concentration. For the reference method, calculate the average Pb concentration for each filter by averaging the concentrations calculated from the three analyses as described in (g)(1) using equation 1 of this section:
              
                ER12NO08.003
              
              
                Where, i is the filter number.
              
              
              (i) Analytical Bias. (1) For the audit samples, calculate the average Pb concentration for each strip or filter analyzed by the reference method by averaging the concentrations calculated from the three analyses as described in (g)(1) using equation 2 of this section:
              
                ER12NO08.004
              
              
                Where, i is audit sample number.
              
              
              (2) Calculate the percent difference (Dq) between the average Pb concentration for each audit sample and the true Pb concentration (Tq) using equation 3 of this section:
              
                ER12NO08.005
              
              (3) If any difference value (Dqi) exceeds ±5 percent, the bias of the reference method analytical procedure is out-of-control. Corrective action must be taken to determine the source of the error(s) (e.g., calibration standard discrepancies, extraction problems, etc.) and the reference method and audit sample determinations must be repeated according to paragraph (g) of this section, or the entire test procedure (starting with paragraph (e) of this section) must be repeated.
              (j) Acceptable filter pairs. Disregard all filter pairs for which the Pb concentration, as determined in paragraph (h) of this section by the average of the three reference method determinations, falls outside the range of 30% to 250% of the Pb NAAQS level in µg/m3 for Pb in both TSP and PM 10. All remaining filter pairs must be subjected to the tests for precision and comparability in paragraphs (k) and (l) of this section. At least five filter pairs must be within the specified concentration range for the tests to be valid.
              (k) Test for precision. (1) Calculate the precision (P) of the analysis (in percent) for each filter and for each method, as the maximum minus the minimum divided by the average of the three concentration values, using equation 4 or equation 5 of this section:
              
                ER12NO08.006
              
              
                Where, i indicates the filter number.
              
              
              (2) If a direct reading candidate method is tested, the precision is determined from collocated devices using equation 5 above.
              (3) If any reference method precision value (PRi) exceeds 15 percent, the precision of the reference method analytical procedure is out-of-control. Corrective action must be taken to determine the source(s) of imprecision, and the reference method determinations must be repeated according to paragraph (g) of this section, or the entire test procedure (starting with paragraph (e) of this section) must be repeated.
              (4) If any candidate method precision value (PCi) exceeds 15 percent, the candidate method fails the precision test.

              (5) The candidate method passes this test if all precision values (i.e., all PRi's and all PCi's) are less than 15 percent.
              (l) Test for comparability. (1) For each filter or analytical sample pair, calculate all nine possible percent differences (D) between the reference and candidate methods, using all nine possible combinations of the three determinations (A, B, and C) for each method using equation 6 of this section:
              
                ER12NO08.007
              
              
                Where, i is the filter number, and n numbers from 1 to 9 for the nine possible difference combinations for the three determinations for each method (j = A, B, C, candidate; k = A, B, C, reference).
              
              
              (2) If none of the percent differences (D) exceeds ±20 percent, the candidate method passes the test for comparability.
              (3) If one or more of the percent differences (D) exceed ±20 percent, the candidate method fails the test for comparability.
              (4) The candidate method must pass both the precision test (paragraph (k) of this section) and the comparability test (paragraph (l) of this section) to qualify for designation as an equivalent method.
              (m) Method Detection Limit (MDL). Calculate the estimated MDL using the guidance provided in 40 CFR, Part 136 Appendix B. It is essential that all sample processing steps of the analytical method be included in the determination of the method detection limit. Take a minimum of seven blank filters from each lot to be used and calculate the detection limit by processing each through the entire candidate analytical method. Make all computations according to the defined method with the final results in µg/m3. The MDL of the candidate method must be equal to, or less than 5% of the level of the Pb NAAQS.
              [73 FR 67057, Nov. 12, 2008]
            
            
              § 53.34
              Test procedure for methods for PM10 and Class I methods for PM 2.5.
              (a) Comparability. Comparability is shown for PM 10 methods and for Class I methods for PM 2.5 when the relationship between:
              (1) Measurements made by a candidate method, and

              (2) Measurements made by a corresponding reference method on simultaneously collected samples (or the same sample, if applicable) at each of one or more test sites (as required) is such that the linear regression parameters (slope, intercept, and correlation coefficient) describing the relationship meet the requirements specified in table C-4 of this subpart.
              (b) Methods for PM
                10. Test measurements must be made, or derived from particulate samples collected, at not less than two test sites, each of which must be located in a geographical area characterized by ambient particulate matter that is significantly different in nature and composition from that at the other test site(s). Augmentation of pollutant concentrations is not permitted, hence appropriate test sites must be selected to provide the minimum number of test PM 10 concentrations in the ranges specified in table C-4 of this subpart. The tests at the two sites may be conducted in different calendar seasons, if appropriate, to provide PM 10 concentrations in the specified ranges.
              (c) PM
                10
                methods employing the same sampling procedure as the reference method but a different analytical method. Candidate methods for PM 10 which employ a sampler and sample collection procedure that are identical to the sampler and sample collection procedure specified in the reference method, but use a different analytical procedure, may be tested by analyzing common samples. The common samples shall be collected according to the sample collection procedure specified by the reference method and shall be analyzed in accordance with the analytical procedures of both the candidate method and the reference method.
              (d) Methods for PM
                2.5. Augmentation of pollutant concentrations is not permitted, hence appropriate test sites must be selected to provide the minimum number of test measurement sets to meet the requirements for PM 2.5 concentrations in the ranges specified in table C-4 of this subpart. Only one test site is required, and the site need only meet the PM 2.5 ambient concentration levels required by table C-4 of this subpart and the requirements of § 53.30(b) of this subpart. A total of 10 valid measurement sets is required.
              (e) Collocated measurements. (1) Set up three reference method samplers collocated with three candidate method samplers or analyzers at each of the number of test sites specified in table C-4 of this subpart.
              (2) The ambient air intake points of all the candidate and reference method collocated samplers or analyzers shall be positioned at the same height above the ground level, and between 2 meters (1 meter for samplers or analyzers with flow rates less than 200 L/min) and 4 meters apart. The samplers shall be oriented in a manner that will minimize spatial and wind directional effects on sample collection.

              (3) At each site, obtain as many sets of simultaneous PM 10 or PM 2.5 measurements as necessary (see table C-4 of this subpart), each set consisting of three reference method and three candidate method measurements, all obtained simultaneously.
              (4) Candidate PM 10 method measurements shall be nominal 24-hour (±1 hour) integrated measurements or shall be averaged to obtain the mean concentration for a nominal 24-hour period. PM 2.5 measurements may be either nominal 24-or 48-hour integrated measurements. All collocated measurements in a measurement set must cover the same nominal 24-or 48-hour time period.

              (5) For samplers, retrieve the samples promptly after sample collection and analyze each sample according to the reference method or candidate method, as appropriate, and determine the PM 10 or PM 2.5 concentration in µg/m3. If the conditions of paragraph (c) of this section apply, collect sample sets only with the three reference method samplers. Guidance for quality assurance procedures for PM 2.5 methods is found in “Quality Assurance Document 2.12” (reference (2) in appendix A to this subpart).
              (f) Sequential samplers. For sequential samplers, the sampler shall be configured for the maximum number of sequential samples and shall be set for automatic collection of all samples sequentially such that the test samples are collected equally, to the extent possible, among all available sequential channels or utilizing the full available sequential capability.
              (g) Calculation of reference method averages and precisions. (1) For each of the measurement sets, calculate the average PM 10 or PM 2.5 concentration obtained with the reference method samplers, using equation 7 of this section:
              
                ER17OC06.021
              
              
                Where:
                
                R = The concentration measurements from the reference methods;
                i = The sampler number; and
                j = The measurement set number.
              
              

              (2) For each of the measurement sets, calculate the precision of the reference method PM 10 or PM 2.5 measurements as the standard deviation, PRj, using equation 8 of this section:
              
                ER17OC06.022
              

              (3) For each measurement set, also calculate the precision of the reference method PM 10 or PM 2.5 measurements as the relative standard deviation, RPRj, in percent, using equation 9 of this section:
              
                ER17OC06.023
              
              (h) Acceptability of measurement sets. Each measurement set is acceptable and valid only if the three reference method measurements and the three candidate method measurements are obtained and are valid, R
                j falls within the acceptable concentration range specified in table C-4 of this subpart, and either PRj or RPRj is within the corresponding limit for reference method precision specified in table C-4 of this subpart. For each site, table C-4 of this subpart specifies the minimum number of measurement sets required having R
                j above and below specified concentrations for 24- or 48-hour samples. Additional measurement sets shall be obtained, as necessary, to provide the minimum number of acceptable measurement sets for each category and the minimum total number of acceptable measurement sets for each test site. If more than the minimum number of measurement sets are collected that meet the acceptability criteria, all such measurement sets shall be used to demonstrate comparability.
              (i) Candidate method average concentration measurement. For each of the acceptable measurement sets, calculate the average PM 10 or PM 2.5 concentration measurements obtained with the candidate method samplers, using equation 10 of this section:
              
                ER17OC06.024
              
              
                Where:
                
                C = The concentration measurements from the candidate methods;
                i = The measurement number in the set; and
                j = The measurement set number.
              
              
              (j) Test for comparability. (1) For each site, plot all of the average PM 10 or PM 2.5 measurements obtained with the candidate method (C
                j) against the corresponding average PM 10 or PM 2.5 measurements obtained with the reference method (R
                j. For each site, calculate and record the linear regression slope and intercept, and the correlation coefficient.
              (2) To pass the test for comparability, the slope, intercept, and correlation coefficient calculated under paragraph (j)(1) of this section must be within the limits specified in table C-4 of this subpart for all test sites.
            
            
              § 53.35

              Test procedure for Class II and Class III methods for PM 2.5 and PM −2.5.
              (a) Overview. Class II and Class III candidate equivalent methods shall be tested for comparability of PM 2.5 or PM 10-2.5 measurements to corresponding collocated PM 2.5 or PM 10-2.5 reference method measurements at each of multiple field sites, as required. Comparability is shown for the candidate method when simultaneous collocated measurements made by candidate and reference methods meet the comparability requirements specified in this section § 53.35 and in table C-4 of this subpart at each of the required test sites.
              (b) Test sites and seasons. A summary of the test site and seasonal testing requirements is presented in table C-5 of this subpart.
              (1) Test sites. Comparability testing is required at each of the applicable U.S. test sites required by this paragraph (b). Each test site must also meet the general test site requirements specified in § 53.30(b).
              (i) PM
                2.5
                Class II and Class III candidate methods. Test sites should be chosen to provide representative chemical and meteorological characteristics with respect to nitrates, sulfates, organic compounds, and various levels of temperature, humidity, wind, and elevation. For Class III methods, one test site shall be selected in each of the following four general locations (A, B, C, and D). For Class II methods, two test sites, one western site (A or B) and one midwestern or eastern site (C or D), shall be selected from these locations.

              (A) Test site A shall be in the Los Angeles basin or California Central Valley area in a location that is characterized by relatively high PM 2.5, nitrates, and semi-volatile organic pollutants.
              (B) Test site B shall be in a western city such as Denver, Salt Lake City, or Albuquerque in an area characterized by cold weather, higher elevation, winds, and dust.
              (C) Test site C shall be in a midwestern city characterized by substantial temperature variation, high nitrates, and wintertime conditions.
              (D) Test site D shall be in a northeastern or mid-Atlantic city that is seasonally characterized by high sulfate concentrations and high relative humidity.
              (ii) PM
                10-2.5
                Class II and Class III candidate methods. Test sites shall be chosen to provide modest to high levels of PM 10-2.5 representative of locations in proximity to urban sources of PM 10-2.5 such as high-density traffic on paved roads, industrial sources, and construction activities. For Class III methods, one test site shall be selected in each of the four following general locations (A, B, C, and D), and at least one of the test sites shall have characteristic wintertime temperatures of 0 °C or lower. For Class II methods, two test sites, one western site (A or B) and one midwestern or eastern site (C or D), shall be selected from these locations.

              (A) Test site A shall be in the Los Angeles basin or the California Central Valley area in a location that is characterized by relatively high PM 2.5, nitrates, and semi-volatile organic pollutants.

              (B) Test site B shall be in a western city characterized by a high ratio of PM 10-2.5 to PM 2.5, with exposure to windblown dust, such as Las Vegas or Phoenix.
              (C) Test site C shall be in a midwestern city characterized by substantial temperature variation, high nitrates, and wintertime conditions.
              (D) Test site D shall be in a large city east of the Mississippi River, having characteristically high sulfate concentrations and high humidity levels.
              (2) Test seasons. (i) For PM 2.5 and PM 10-2.5 Class III candidate methods, test campaigns are required in both summer and winter seasons at test site A, in the winter season only at test sites B and C, and in the summer season only at test site D. (A total of five test campaigns is required.) The summer season shall be defined as the typically warmest three or four months of the year at the site; the winter season shall be defined as the typically coolest three or four months of the year at the site.
              (ii) For Class II PM 2.5 and PM 10-2.5 candidate methods, one test campaign is required at test site A or B and a second test campaign at test site C or D (total of two test campaigns).
              (3) Test concentrations. The test sites should be selected to provide ambient concentrations within the concentration limits specified in table C-4 of this subpart, and also to provide a wide range of test concentrations. A narrow range of test concentrations may result in a low concentration coefficient of variation statistic for the test measurements, making the test for correlation coefficient more difficult to pass (see paragraph (h) of this section, test for comparison correlation).
              (4) Pre-approval of test sites. The EPA recommends that the applicant seek EPA approval of each proposed test site prior to conducting test measurements at the site. To do so, the applicant should submit a request for approval as described in § 53.30(b)(2).
              (c) Collocated measurements. (1) For each test campaign, three reference method samplers and three candidate method samplers or analyzers shall be installed and operated concurrently at each test site within each required season (if applicable), as specified in paragraph (b) of this section. All reference method samplers shall be of single-filter design (not multi-filter, sequential sample design). Each candidate method shall be setup and operated in accordance with its associated manual referred to in § 53.4(b)(3) and in accordance with applicable guidance in “Quality Assurance Document 2.12” (reference (2) in appendix A to this subpart). All samplers or analyzers shall be placed so that they sample or measure air representative of the surrounding area (within one kilometer) and are not unduly affected by adjacent buildings, air handling equipment, industrial operations, traffic, or other local influences. The ambient air inlet points of all samplers and analyzers shall be positioned at the same height above the ground level and between 2 meters (1 meter for instruments having sample inlet flow rates less than 200 L/min) and 4 meters apart.

              (2) A minimum of 23 valid and acceptable measurement sets of PM 2.5 or PM 10-2.5 24-hour (nominal) concurrent concentration measurements shall be obtained during each test campaign at each test site. To be considered acceptable for the test, each measurement set shall consist of at least two valid reference method measurements and at least two valid candidate method measurements, and the PM 2.5 or PM 10-2.5 measured concentration, as determined by the average of the reference method measurements, must fall within the acceptable concentration range specified in table C-4 of this subpart. Each measurement set shall include all valid measurements obtained. For each measurement set containing fewer than three reference method measurements or fewer than three candidate method measurements, an explanation and appropriate justification shall be provided to account for the missing measurement or measurements.
              (3) More than 23 valid measurement sets may be obtained during a particular test campaign to provide a more advantageous range of concentrations, more representative conditions, additional higher or lower measurements, or to otherwise improve the comparison of the methods. All valid data sets obtained during each test campaign shall be submitted and shall be included in the analysis of the data.

              (4) The integrated-sample reference method measurements shall be of at least 22 hours and not more than 25 hours duration. Each reference method sample shall be retrieved promptly after sample collection and analyzed according to the reference method to determine the PM 2.5 or PM 10-2.5 measured concentration in µg/m3. Guidance and quality assurance procedures applicable to PM 2.5 or PM 10-2.5 reference methods are found in “Quality Assurance Document 2.12” (reference (2) in appendix A to this subpart).
              (5) Candidate method measurements shall be timed or processed and averaged as appropriate to determine an equivalent mean concentration representative of the same time period as that of the concurrent integrated-sample reference method measurements, such that all measurements in a measurement set shall be representative of the same time period. In addition, hourly average concentration measurements shall be obtained from each of the Class III candidate method analyzers for each valid measurement set and submitted as part of the application records.

              (6) In the following tests, all measurement sets obtained at a particular test site, from both seasonal campaigns if applicable, shall be combined and included in the test data analysis for the site. Data obtained at different test sites shall be analyzed separately. All measurements should be reported as normally obtained, and no measurement values should be rounded or truncated prior to data analysis. In particular, no negative measurement value, if otherwise apparently valid, should be modified, adjusted, replaced, or eliminated merely because its value is negative. Calculated mean concentrations or calculated intermediate quantities should retain at least one order-of-magnitude greater resolution than the input values. All measurement data and calculations shall be recorded and submitted in accordance with § 53.30(g), including hourly test measurements obtained from Class III candidate methods.
              (d) Calculation of mean concentrations—(1) Reference method outlier test. For each of the measurement sets for each test site, check each reference method measurement to see if it might be an anomalous value (outlier) as follows, where Ri,j is the measurement of reference method sampler i on test day j. In the event that one of the reference method measurements is missing or invalid due to a specific, positively-identified physical cause (e.g., sampler malfunction, operator error, accidental damage to the filter, etc.; see paragraph (c)(2) of this section), then substitute zero for the missing measurement, for the purposes of this outlier test only.
              
              (i) Calculate the quantities 2 × R1,j/(R1,j + R2,j) and 2 × R1,j/(R1,j + R3,j). If both quantities fall outside of the interval, (0.93, 1.07), then R1,j is an outlier.
              (ii) Calculate the quantities 2 × R2,j/(R2,j + R1,j) and 2 × R2,j/(R2,j + R3,j). If both quantities fall outside of the interval, (0.93, 1.07), then R2,j is an outlier.
              (iii) Calculate the quantities 2 × R3,j/(R3,j + R1,j) and 2 × R3,j/(R3,j + R2,j). If both quantities fall outside of the interval, (0.93, 1.07), then R3,j is an outlier.
              (iv) If this test indicates that one of the reference method measurements in the measurement set is an outlier, the outlier measurement shall be eliminated from the measurement set, and the other two measurements considered valid. If the test indicates that more than one reference method measurement in the measurement set is an outlier, the entire measurement set (both reference and candidate method measurements) shall be excluded from further data analysis for the tests of this section.
              (2) For each of the measurement sets for each test site, calculate the mean concentration for the reference method measurements, using equation 11 of this section:
              
                ER17OC06.025
              
              
                Where:
                
                R
                  j = The mean concentration measured by the reference method for the measurement set;
                Ri,j = The measurement of reference method sampler i on test day j; and
                n = The number of valid reference method measurements in the measurement set (normally 3).
              
              
              (3) Any measurement set for which R
                j does not fall in the acceptable concentration range specified in table C-4 of this subpart is not valid, and the entire measurement set (both reference and candidate method measurements) must be eliminated from further data analysis.
              (4) For each of the valid measurement sets at each test site, calculate the mean concentration for the candidate method measurements, using equation 12 of this section. (The outlier test in paragraph (d)(1) of this section shall not be applied to the candidate method measurements.)
              
                ER41AD07.000
              
              
                Where:
                
                Cj = The mean concentration measured by the candidate method for the measurement set;
                Ci,j = The measurement of the candidate method sampler or analyzer i on test day j; and
                m = The number of valid candidate method measurements in the measurement set (normally 3).
              
              
              (e) Test for reference method precision. (1) For each of the measurement sets for each site, calculate an estimate for the relative precision of the reference method measurements, RPj, using equation 13 of this section:
              
                
                ER41AD07.001
              

              (2) For each site, calculate an estimate of reference method relative precision for the site, RP, using the root mean square calculation of equation 14 of this section:
              
                ER17OC06.028
              
              
                Where, J is the total number of valid measurement sets for the site.
              
              
              (3) Verify that the estimate for reference method relative precision for the site, RP, is not greater than the value specified for reference method precision in table C-4 of this subpart. A reference method relative precision greater than the value specified in table C-4 of this subpart indicates that quality control for the reference method is inadequate, and corrective measures must be implemented before proceeding with the test.
              (f) Test for candidate method precision. (1) For each of the measurement sets, for each site, calculate an estimate for the relative precision of the candidate method measurements, CPj, using equation 15 of this section:
              
                ER41AD07.002
              

              (2) For each site, calculate an estimate of candidate method relative precision for the site, CP, using the root mean square calculation of equation 16 of this section:
              
                ER17OC06.030
              
              
                Where, J is the total number of valid measurement sets for the site.
              
              
              (3) To pass the test for precision, the mean candidate method relative precision at each site must not be greater than the value for candidate method precision specified in table C-4 of this subpart.
              (g) Test for additive and multiplicative bias (comparative slope and intercept). (1) For each test site, calculate the mean concentration measured by the reference method, R, using equation 17 of this section:
              
                ER41AD07.003
              

              (2) For each test site, calculate the mean concentration measured by the candidate method, C, using equation 18 of this section:
              
                ER17OC06.032
              

              (3) For each test site, calculate the linear regression slope and intercept of the mean candidate method measurements (C
                j) against the mean reference method measurements (R
                j), using equations 19 and 20 of this section, respectively:
              
                ER17OC06.033
              
              
                
                ER17OC06.034
              
              (4) To pass this test, at each test site:
              (i) The slope (calculated to at least 2 decimal places) must be in the interval specified for regression slope in table C-4 of this subpart; and
              (ii) The intercept (calculated to at least 2 decimal places) must be in the interval specified for regression intercept in table C-4 of this subpart.
              (iii) The slope and intercept limits are illustrated in figures C-2 and C-3 of this subpart.
              (h) Tests for comparison correlation. (1) For each test site, calculate the (Pearson) correlation coefficient, r (not the coefficient of determination, r2), using equation 21 of this section:
              
                ER41AD07.004
              
              (2) For each test site, calculate the concentration coefficient of variation, CCV, using equation 22 of this section:
              
                ER17OC06.036
              
              (3) To pass the test, the correlation coefficient, r, for each test site must not be less than the values, for various values of CCV, specified for correlation in table C-4 of this subpart. These limits are illustrated in figure C-4 of this subpart.
              [71 FR 61278, Oct. 17, 2006, as amended at 72 FR 32202, June 12, 2007]
            
            
              Pt. 53, Subpt. C, Table C-1
              Table C-1 to Subpart C of Part 53—Test Concentration Ranges, Number of Measurements Required, and Maximum Discrepancy Specifications
              
                
                  Pollutant
                  Concentration range, parts per million (ppm)
                  Simultaneous measurements required
                  1-hour
                  First set
                  Second set
                  24-hour
                  First set
                  Second set
                  Maximumdiscrepancy
                    specification, parts per million
                  
                
                
                  Ozone
                  Low 0.06 to 0.10
                  5
                  6
                  
                  
                  0.02
                
                
                   
                  Med. 0.15 to 0.25
                  5
                  6
                  
                  
                  0.03
                
                
                   
                  High 0.35 to 0.46
                  4
                  6
                  
                  
                  0.04
                
                
                   
                  Total
                  14
                  18
                  
                  
                
                
                  Carbon monoxide
                  Low 7 to 11
                  5
                  6
                  
                  
                  1.5
                
                
                   
                  Med. 20 to 30
                  5
                  6
                  
                  
                  2.0
                
                
                   
                  High 25 to 45
                  4
                  6
                  
                  
                  3.0
                
                
                   
                  Total
                  14
                  18
                  
                  
                
                
                  Sulfur dioxide
                  Low 0.02 to 0.05
                  5
                  6
                  3
                  3
                  0.02
                
                
                   
                  Med. 0.10 to 0.15
                  5
                  6
                  2
                  3
                  0.03
                
                
                   
                  High 0.30 to 0.50
                  4
                  6
                  2
                  2
                  0.04
                
                
                   
                  Total
                  14
                  18
                  7
                  8
                
                
                  Nitrogen dioxide
                  Low 0.02 to 0.08
                  
                  
                  3
                  3
                  0.02
                
                
                   
                  Med. 0.10 to 0.20
                  
                  
                  2
                  2
                  0.02
                
                
                   
                  High 0.25
                  
                  
                  2
                  2
                  0.03
                
                
                  
                   
                  Total
                  
                  
                  7
                  8
                  
                
              
              [75 FR 35601, June 22, 2010]
            
            
              Pt. 53, Subpt. C, Table C-2
              Table C-2 to Subpart C of Part 53—Sequence of Test Measurements
              
                
                  Measurement
                  Concentration range
                  First set
                  Second set
                
                
                  1
                  Low
                  Medium.
                
                
                  2
                  High
                  High.
                
                
                  3
                  Medium
                  Low.
                
                
                  4
                  High
                  High.
                
                
                  5
                  Low
                  Medium.
                
                
                  6
                  Medium
                  Low.
                
                
                  7
                  Low
                  Medium.
                
                
                  8
                  Medium
                  Low.
                
                
                  9
                  High
                  High.
                
                
                  10
                  Medium
                  Low.
                
                
                  11
                  High
                  Medium.
                
                
                  12
                  Low
                  High.
                
                
                  13
                  Medium
                  Medium.
                
                
                  14
                  Low
                  High.
                
                
                  15
                  
                  Low.
                
                
                  16
                  
                  Medium.
                
                
                  17
                  
                  Low.
                
                
                  18
                  
                  High.
                
              
            
            
              Pt. 53, Subpt. C, Table C-3

              Table C-3 to Subpart C of Part 53—Test Specifications for Pb in TSP and Pb in PM 10 Methods
              
                
                  Concentration range equivalent to percentage of NAAQS in µg/m3
                  
                  30% to 250%
                
                
                  Minimum number of 24-hr measurements
                  5
                
                
                  Maximum reference method analytical bias, Dq
                  
                  ±5%
                
                
                  Maximum precision, PR or PC
                  
                  ≤15%
                
                
                  Maximum difference (D)
                  ±20%
                
                
                  Estimated Method Detection Limit (MDL), µg/m3
                  
                  5% of NAAQS level.
                
              
              [73 FR 67059, Nov. 12, 2008]
            
            
              Pt. 53, Subpt. C, Table C-4

              Table C-4 to Subpart C of Part 53—Test Specifications for PM 10, PM 2.5 and PM 10-2.5 Candidate Equivalent Methods
              
                
                  Specification
                  PM 10
                  
                  PM 2.5
                  
                  Class I
                  Class II
                  Class III
                  PM 10-2.5
                  
                  Class II
                  Class III
                
                
                  Acceptable concentration range (Rj), µg/m 3
                  
                  15-300
                  3-200
                  3-200
                  3-200
                  3-200
                  3-200
                
                
                  Minimum number of test sites
                  2
                  1
                  2
                  4
                  2
                  4
                
                
                  Minimum number of candidate method samplers or analyzers per site
                  3
                  3
                  3 1
                  
                  3 1
                  
                  3 1
                  
                  3 1
                  
                
                
                  Number of reference method samplers per site
                  3
                  3
                  3 1
                  
                  3 1
                  
                  3 1
                  
                  3 1
                  
                
                
                  Minimum number of acceptable sample sets per site for PM 10 methods:
                
                
                  Rj <60 µg/m 3
                  
                  3
                
                
                  Rj >60 µg/m 3
                  
                  3
                
                
                  Total
                  10
                
                
                  Minimum number of acceptable sample sets per site for PM 2.5 and PM 10-2.5 candidate equivalent methods:
                
                
                  Rj <30 µg/m 3 for 24-hr or Rj <20 µg/m 3 for 48-hr samples
                  
                  3
                
                
                  Rj >30 µg/m 3 for 24-hr or Rj >20 µg/m 3 for 48-hr samples
                  3
                
                
                  Each season
                  10
                  23
                  23
                  23
                  23
                
                
                  Total, each site
                  10
                  23
                  23 (46 for two-season sites)
                  23
                  23 (46 for two-season sites)
                
                
                  
                  Precision of replicate reference method measurements, PRj or RPRj, respectively; RP for Class II or III PM 2.5 or PM 10-2.5, maximum
                  5 µg/m 3 or 7%
                  2 µg/m 3 or 5%
                  10% 2
                  
                  10% 2
                  
                  10% 2
                  
                  10% 2
                  
                
                
                  Precision of PM 2.5 or PM 10-2.5 candidate method, CP, each site
                  10% 2
                  
                  15% 2
                  
                  15% 2
                  
                  15% 2
                  
                
                
                  Slope of regression relationship
                  1 ±0.10
                  1 ±0.05
                  1 ±0.10
                  1 ±0.10
                  1 ±0.10
                  1 ±0.12
                
                
                  Intercept of regression relationship, µg/m 3
                  
                  0 ±5
                  0 ±1
                  Between: 13.55 − (15.05 × slope), but not less than −1.5; and 16.56 − (15.05 × slope), but not more than + 1.5
                  Between: 15.05 − (17.32 × slope), but not less than −2.0; and 15.05 − (13.20 × slope), but not more than + 2.0
                  Between: 62.05 − (70.5 × slope), but not less than −3.5; and 78.95 − (70.5 × slope), but not more than + 3.5
                  Between: 70.50 − (82.93 × slope), but not less than −7.0; and 70.50 − (61.16 × slope), but not more than + 7.0
                
                
                  Correlation of reference method and candidate method measurements
                  ≥0.97
                  ≥0.97
                  ≥0.93—for CCV ≤0.4; ≥0.85 + 0.2 × CCV—for 0.4 ≤CCV ≤0.5; ≥0.95—for CCV ≥0.5
                
                
                  1 Some missing daily measurement values may be permitted; see test procedure.
                
                  2 Calculated as the root mean square over all measurement sets.
              
              [72 FR 32203, June 12, 2007]
            
            
              Pt. 53, Subpt. C, Table C-5

              Table C-5 to Subpart C of Part 53—Summary of Comparability Field Testing Campaign Site and Seasonal Requirements for Class II and III FEMs for PM 10-2.5 and PM 2.5
              
              
                
                  Candidate method
                  Test site
                  A
                  B
                  C
                  D
                
                
                  PM 2.5
                  
                  Test site location area
                  Los Angeles basin or California Central Valley
                  Western city such as Denver, Salt Lake City, or Albuquerque
                  Midwestern city
                  Northeastern or mid-Atlantic city.
                
                
                   
                  Test site characteristics
                  Relatively high PM 2.5, nitrates, and semi-volatile organic pollutants
                  Cold weather, higher elevation, winds, and dust
                  Substantial temperature variation, high nitrates, wintertime conditions
                  High sulfate and high relative humidity.
                
                
                   
                  
                    Class III Field test campaigns (Total: 5)
                  Winter and summer
                  Winter only
                  Winter only
                  Summer only.
                
                
                   
                  
                    Class II Field test campaigns (Total: 2)
                  Site A or B, any season
                  Site C or D, any season.
                
                
                  PM 10-2.5
                  
                  Test site location area
                  Los Angeles basin or California Central Valley
                  Western city such as Las Vegas or Phoenix
                  Midwestern city
                  Large city east of the Mississippi River.
                
                
                   
                  Test site characteristics
                  Relatively high PM 2.5, nitrates, and semi-volatile organic pollutants
                  High PM 10-2.5 to PM 2.5 ratio, windblown dust
                  Substantial temperature variation, high nitrates, wintertime conditions
                  High sulfate and high relative humidity.
                
                
                   
                  
                    Class III Field test campaigns (Total: 5)
                  Winter and summer
                  Winter only
                  Winter only
                  Summer only.
                
                
                  
                   
                  
                    Class II Field test campaigns (Total: 2)
                  Site A or B, any season
                  Site C or D, any season.
                
              
            
            
              Pt. 53, Subpt. C, Fig. C-1

              Figure C-1 to Subpart C of Part 53—Suggested Format for Reporting Test Results for Methods for SO 2, CO, O 3, NO 2
              
               
              Candidate Method
              
              Reference Method
              
              Applicant
              
              □ First Set    □ Second Set    □ Type    □ 1 Hour    □ 24 Hour
              
                
                  Concentration range
                   
                  Date
                  Time
                  Concentration, ppm
                  Candidate
                  Reference
                  Difference
                  Table C-1 spec.
                  Pass or fail
                
                
                  Low
                  1
                
                
                  ____ ppm
                  2
                
                
                  to ____ ppm
                  3
                
                
                   
                  4
                
                
                   
                  5
                
                
                   
                  6
                
                
                  Medium
                  1
                
                
                  ____ ppm
                  2
                
                
                  to ____ ppm
                  3
                
                
                   
                  4
                
                
                   
                  5
                
                
                   
                  6
                
                
                  High
                  1
                
                
                  ____ ppm
                  2
                
                
                  to ____ ppm
                  3
                
                
                   
                  4
                
                
                   
                  5
                
                
                   
                  6
                
                
                   
                  7
                
                
                   
                  8
                
                
                   
                   
                   
                   
                   
                   
                   
                  Total Failures:
                
              
              [72 FR 32204, June 12, 2007]
            
            
              
              Pt. 53, Subpt. C, Fig. C-2

              Figure C-2 to Subpart C of Part 53—Illustration of the Slope and Intercept Limits for Class II and Class III PM 2.5 Candidate Equivalent Methods
              
                ER41AD07.009
              
              [72 FR 32204, June 12, 2007]
            
            
              Pt. 53, Subpt. C, Fig. C-3

              Figure C-3 to Subpart C of Part 53—Illustration of the Slope and Intercept Limits for Class II and Class III PM 10-2.5 Candidate Equivalent Methods
              
                ER41AD07.010
              
              [72 FR 32204, June 12, 2007]
            
            
              
              Pt. 53, Subpt. C, Fig. C-4

              Figure C-4 to Subpart C of Part 53—Illustration of the Minimum Limits for Correlation Coefficient for PM 2.5 and PM 10-2.5 Class II and III Methods
              
                ER41AD07.011
              
              [72 FR 32204, June 12, 2007]
            
            
              Pt. 53, Subpt. C, App. A
              Appendix A to Subpart C of Part 53—References

              (1) American National Standard Quality Systems for Environmental Data and Technology Programs—Requirements with guidance for use, ANSI/ASQC E4-2004. Available from American Society for Quality, P.O. Box 3005, Milwaukee, WI 53202 (http://qualitypress.asq.org).

              (2) Quality Assurance Guidance Document 2.12. Monitoring PM 2.5 in Ambient Air Using Designated Reference or Class I Equivalent Methods. U.S. EPA, National Exposure Research Laboratory, Research Triangle Park, NC, November 1998 or later edition. Currently available at http://www.epa.gov/ttn/amtic/pmqainf.html.
              
            
          
          

            Subpart D—Procedures for Testing Performance Characteristics of Methods for PM 10
            
            
              Source:
              52 FR 24729, July 1, 1987, unless otherwise noted.
            
            
              § 53.40
              General provisions.

              (a) The test procedures prescribed in this subpart shall be used to test the performance of candidate methods for PM 10 against the performance specifications given in table D-1. Except as provided in paragraph (b) of this section, a test sampler or samplers representative of the sampler described in the candidate method must exhibit performance better than, or equal to, the specified value for each performance parameter, to satisfy the requirements of this subpart.
              (b) For a candidate method using a PM 10 sampler previously approved as part of a designated PM 10 method, only the test for precision need be conducted and passed to satisfy the requirements of this subpart. For a candidate method using a PM 10 sampler inlet previously approved as part of a designated PM 10 method, the tests for precision and flow rate stability must be conducted and passed to satisfy the requirements of this subpart; the tests for sampling effectiveness and 50 percent cutpoint need not be conducted if suitable rationale is provided to demonstrate that test results submitted for the previously approved method are applicable to the candidate method.

              (c) The liquid particle sampling effectiveness and 50 percent cutpoint of a test sampler shall be determined in a wind tunnel using 10 particle sizes and three wind speeds as specified in table D-2. A minimum of 3 replicate measurements of sampling effectiveness shall be required for each of the 30 test conditions for a minimum of 90 test measurements.
              (d) For the liquid particle sampling effectiveness parameter, a smooth curve plot shall be constructed of sampling effectiveness (percent) versus aerodynamic particle diameter (µm) for each of the three wind speeds. These plots shall be used to calculate the expected mass concentration for the test sampler, using the procedure in § 53.43(a). The candidate method passes the liquid particle sampling effectiveness test if the expected mass concentration calculated for the test sampler at each wind speed differs by no more than ±10 percent from that predicted for the “ideal” sampler.*
              
              
                * The sampling effectiveness curve for this “ideal” sampler is described by column 5 of table D-3 and is based on a model that approximates the penetration of particles into the human respiratory tract. Additional information on this model may be found in a document entitled, “Particle Collection Criteria for 10 Micrometer Samplers,” which is available from the Quality Assurance Division (MD-77), Environmental Monitoring Systems Laboratory, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711.
              
              (e) For the 50 percent cutpoint parameter, the test result for each wind speed shall be reported as the particle size at which the curve specified in § 53.40(d) crosses the 50 percent effectiveness line. The candidate method passes the 50 percent cutpoint test if the test result at each wind speed falls within 10±0.5 µm.
              (f) The solid particle sampling effectiveness of a test sampler shall be determined in a wind tunnel using 25 µm particles at 2 wind speeds as specified in table D-2. A minimum of three replicate measurements of sampling effectiveness for the 25 µm solid particles shall be required at both wind speeds for a minimum of 6 test measurements.
              (g) For the solid particle sampling effectiveness parameter, the test result for each wind speed shall be reported as the difference between the average of the replicate sampling effectiveness measurements obtained for the 25 µm solid particles and the average of the replicate measurements obtained for the 25 µm liquid particles. The candidate method passes the solid particle sampling effectiveness test if the test result for each wind speed is less than, or equal to, 5 percent.

              (h) The precision and flow rate stability of three identical test samplers shall be determined at a suitable test site by simultaneously sampling the PM 10 concentration of the atmosphere for 10 periods of 24 hours.
              (i) For the precision parameter, the test result for each of the 10 periods of 24 hours shall be calculated using the procedure in § 53.43(c). The candidate method passes the precision test if all of the test results meet the specifications in table D-1.
              (j) For the flow rate stability parameter, the test results for each of the three test samplers and for each of the 10 periods of 24 hours shall be calculated using the procedure in § 53.43(d). The candidate method passes the flow rate stability test if all of the test results meet the specifications in table D-1.
              (k) All test data and other documentation obtained from or pertinent to these tests shall be identified, dated, signed by the analyst performing the test, and submitted to EPA.
              
                Table D-1—Performance Specifications for PM 10 Samplers
                
                  Performance parameter
                  Units
                  Specification
                
                
                  1. Sampling effectiveness:
                
                
                  A. Liquid particles
                  Percent
                  Such that the expected mass concentration is within ±10 percent of that predicted for the ideal sampler.
                
                
                  B. Solid particles
                  Percent
                  Sampling effectiveness is no more than 5 percent above that obtained for liquid particles of same size.
                
                
                  2. 50 Percent cutpoint
                  µm
                  10±µ.5 µm aerodynamic diameter.
                
                
                  3. Precision
                  µg/m3 or percent
                  5 µg/m3 or 7 percent for three collocated samplers.
                
                
                  4. Flow rate stability
                  Percent
                  Average flow rate over 24 hours within ±5 percent of initial flow rate; all measured flow rates over 24 hours within ±10 percent of initial flow rate.
                
              
            
            
              
              § 53.41
              Test conditions.
              (a) Set-up and start-up of all test samplers shall be in strict accordance with the operating instructions specified in the manual referred to in § 53.4(b)(3).
              (b) If the internal surface or surfaces of the candidate method's sampler inlet on which the particles removed by the inlet are collected is a dry surface (i.e., not normally coated with oil or grease), those surfaces shall be cleaned prior to conducting wind tunnel tests with solid particles.
              (c) Once the test sampler or samplers have been set up and the performance tests started, manual adjustment shall be permitted only between test points for the sampling effectiveness and 50 percent cutpoint tests or between test days for the precision and flow rate stability tests. The manual adjustments and any periodic maintenance shall be limited to only those procedures prescribed in the manual referred to in § 53.4(b)(3). The submitted records shall show clearly when any manual adjustment or periodic maintenance was made and shall describe the operations performed.
              (d) If a test sampler malfunctions during any of the sampling effectiveness and 50 percent cutpoint tests, that test run shall be repeated. If a test sampler malfunctions during any of the precision and flow rate stability tests, that day's test shall be repeated. A detailed explanation of all malfunctions and the remedial actions taken shall be submitted to EPA with the application.
            
            
              § 53.42
              Generation of test atmospheres for wind tunnel tests.
              (a) A vibrating orifice aerosol generator shall be used to produce monodispersed liquid particles of oleic acid tagged with uranine dye and monodispersed solid particles of ammonium fluoroscein with equivalent aerodynamic diameters as specified in table D-2. The geometric standard deviation for each particle size and type generated shall not exceed 1.1 (for primary particles) and the proportion of multiplets (doublets and triplets) in a test particle atmosphere shall not exceed 10 percent. The particle delivery system shall consist of a blower system and a wind tunnel having a test section of sufficiently large cross-sectional area such that the test sampler, or portion thereof, as installed in the test section for testing, blocks no more than 15 percent of that area. To be acceptable, the blower system must be capable of achieving uniform wind speeds at the speeds specified in table D-2.
              
                Table D-2—Particle Sizes and Wind Speeds for Sampling Effectiveness Tests
                
                  Particle size (µm) a
                  
                  Wind speed (km/hr)
                  2
                  8
                  24
                
                
                  3±0.5
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  5±0.5
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  7±0.5
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  9±0.5
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  10±0.5
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  11±0.5
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  13±1.0
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  15±1.0
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  20±1.0
                  
                    l
                  
                  
                    l
                  
                  
                    l
                  
                
                
                  25±1.0
                  
                    l
                  
                  
                    l/s
                  
                    l/s
                
                
                  a Mass median aerodynamic diameter.
                
                  l = liquid particle.
                s = solid particle.
                Number of liquid particle test points (minimum of 3 replicates for each combination of particle size and wind speed): 90.
                Number of solid particle test points (minimum of 3 replicates for each combination of particle size and wind speed): 6.
                Total number of test points: 96.
              

              (b) The size of the test particles delivered to the test section of the wind tunnel shall be established using the operating parameters of the vibrating orifice aerosol generator and shall be verified during the tests by microscopic examination of samples of the particles collected on glass slides or other suitable substrates. When sizing liquid particles on glass slides, the slides should be pretreated with an oleophobic surfactant and an appropriate flattening factor shall be used in the calculation of aerodynamic diameter. The particle size, as established by the operating parameters of the vibrating orifice aerosol generator, shall be within the tolerance specified in table D-2. The precision of the particle size verification technique shall be 0.5 µm or better, and particle size determined by the verification technique shall not differ by more than 0.5 µm or 10 percent, whichever is higher, from that established by the operating parameters of the vibrating orifice aerosol generator.
              
              (c) The population of multiplets in a test particle atmosphere shall be determined during the tests and shall not exceed 10 percent. Solid particles shall be checked for dryness and evidence of breakage or agglomeration during the microscopic examination. If the solid particles in a test atmosphere are wet or show evidence of significant breakage or agglomeration (µ5 percent), the solid particle test atmosphere is unacceptable for purposes of these tests.
              (d) The concentration of particles in the wind tunnel is not critical. However, the cross-sectional uniformity of the particle concentration in the sampling zone of the test section shall be established during the tests using isokinetic samplers. An array of not less than five evenly spaced isokinetic samplers shall be used to determine the particle concentration uniformity in the sampling zone. If the particle concentration measured by any single isokinetic sampler in the sampling zone differs by more than 10 percent from the mean concentration, the particle delivery system is unacceptable in terms of uniformity of particle concentration. The sampling zone shall be a rectangular area having a horizontal dimension not less than 1.2 times the width of the test sampler at its inlet opening and a vertical dimension not less than 25 centimeters. The sampling zone is an area in the test section of the wind tunnel that is horizontally and vertically symmetrical with respect to the test sampler inlet opening.
              (e) The wind speed in the wind tunnel shall be determined during the tests using an appropriate technique capable of a precision of 5 percent or better (e.g., hot-wire anemometry). The mean wind speed in the test section of the wind tunnel during the tests shall be within 10 percent of the value specified in table D-2. The wind speed measured at any test point in the test section shall not differ by more than 10 percent from the mean wind speed in the test section. The turbulence intensity (longitudinal component and macroscale) in the test section shall be determined during the tests using an appropriate technique (e.g., hot-wire anemometry).
              (f) The accuracy of all flow measurements used to calculate the test atmosphere concentrations and the test results shall be documented to be within ±2 percent, referenced to a primary standard. Any flow measurement corrections shall be clearly shown. All flow measurements shall be given in actual volumetric units.
              (g) Schematic drawings of the particle delivery system (wind tunnel and blower system) and other information showing complete procedural details of the test atmosphere generation, verification, and delivery techniques shall be submitted to EPA. All pertinent calculations shall be clearly presented.
            
            
              § 53.43
              Test procedures.
              (a) Sampling effectiveness—(1) Technical definition. The ratio (expressed as a percentage) of the mass concentration of particles of a given size reaching the sampler filter or filters to the mass concentration of particles of the same size approaching the sampler.
              (2) Test procedure. (i) Establish a wind speed specified in table D-2 and measure the wind speed and turbulence intensity (longitudinal component and macroscale) at a minimum of 12 test points in a cross-sectional area of the test section of the wind tunnel. The mean wind speed in the test section must be within ±10 percent of the value specified in table D-2 and the variation at any test point in the test section may not exceed 10 percent of the mean.
              (ii) Generate particles of a size and type specified in table D-2 using a vibrating orifice aerosol generator. Check for the presence of satellites and adjust the generator as necessary. Calculate the aerodynamic particle size using the operating parameters of the vibrating orifice aerosol generator and record. The calculated aerodynamic diameter must be within the tolerance specified in table D-2.

              (iii) Collect a sample of the particles on a glass slide or other suitable substrate at the particle injection point. If a glass slide is used, it should be pretreated with an appropriate oleophobic surfactant when collecting liquid particles. Use a microscopic technique to size a minimum of 25 primary particles in three viewing fields (do not include multiplets). Determine the geometric mean aerodynamic diameter and geometric standard deviation using the bulk density of the particle type (and an appropriate flattening factor for liquid particles if collected on a glass slide). The measured geometric mean aerodynamic diameter must be within 0.5 µm or 10 percent of the aerodynamic diameter calculated from the operating parameters of the vibrating orifice aerosol generator. The geometric standard deviation must not exceed 1.1.
              (iv) Determine the population of multiplets (doublets and triplets) in the collected sample by counting a minimum of 100 particles in three viewing fields. The multiplet population of the particle test atmosphere must not exceed 10 percent.
              (v) Introduce the particles into the wind tunnel and allow the particle concentration to stabilize.
              (vi) Install an array of five or more evenly spaced isokinetic samplers in the sampling zone (see § 53.42(d)) of the wind tunnel. Collect particles on appropriate filters (e.g., glass fiber) over a time period such that the relative error of the measured particle concentration is less than 5 percent. Relative error is defined as (p × 100%)/(X), where p is the precision of the fluorometer on the appropriate range, X is the measured concentration, and the units of p and X are the same.
              (vii) Determine the quantity of material collected with each isokinetic sampler in the array using a calibrated fluorometer. Calculate and record the mass concentration for each isokinetic sampler as:
              
                EC09NO91.015
              
              
                where
                i = replicate number and j = isokinetic sampler number.
              
              
              (viii) Calculate and record the mean mass concentration as:
              
                EC09NO91.016
              
              
                where
                
                n = total number of isokinetic samplers.
              
              
              (ix) Calculate and record the coefficient of variation of the mass concentration measurements as:
              
                EC09NO91.017
              
              If the value of CViso(i) exceeds 0.10, the particle concentration uniformity is unacceptable and steps (vi) through (ix) must be repeated. If adjustment of the vibrating orifice aerosol generator or changes in the particle delivery system are necessary to achieve uniformity, steps (ii) through (ix) must be repeated. Remove the array of isokinetic samplers from the wind tunnel. NOTE: A single isokinetic sampler, operated at the same nominal flow rate as the test sampler, may be used in place of the array of isokinetic samplers for the determination of particle mass concentration used in the calculation of sampling effectiveness of the test sampler in step (xiii). In this case, the array of isokinetic samplers must be used to demonstrate particle concentration uniformity prior to the replicate measurements of sampling effectiveness.

              (x) If a single isokinetic sampler is used, install the sampler in the wind tunnel with the sampler nozzle centered in the sampling zone (see § 53.42(d)). Collect particles on an appropriate filter (e.g., glass fiber) for a time period such that the relative error of the measured concentration (as defined in step (vi)) is less than 5 percent. Determine the quantity of material collected with the isokinetic sampler using a calibrated fluorometer. Calculate and record the mass concentration as Ciso(i) as in step vii. Remove the isokinetic sampler from the wind tunnel.
              (xi) Install the test sampler (or portion thereof) in the wind tunnel with the sampler inlet opening centered in the sampling zone (see § 53.42(d)). To meet the maximum blockage limit of § 53.42(a) or for convenience, part of the test sampler may be positioned external to the wind tunnel provided that neither the geometry of the sampler nor the length of any connecting tube or pipe is altered. Collect particles on an appropriate filter or filters (e.g., glass fiber) for a time period such that the relative error of the measured concentration (as defined in step (vi)) is less than 5 percent.
              (xii) Determine the quantity of material collected with the test sampler using a calibrated fluorometer. Calculate and record the mass concentration as:
              
                EC09NO91.018
              
              
                where i = replicate number.
              
              
              (xiii) Calculate and record the sampling effectiveness of the test sampler as:
              
                EC09NO91.019
              
              
                where i = replicate number.
              
              
              
                Note:

                If a single isokinetic sampler is used for the determination of particle mass concentration, replace Ciso(i) with Ciso(i).
              
              
              (xiv) Remove the test sampler from the wind tunnel. Repeat steps (vi) through (xiii), as appropriate, to obtain a minimum of three replicate measurements of sampling effectiveness.
              (xv) Calculate and record the average sampling effectiveness of the test sampler as:
              
                EC09NO91.020
              
              
                where n = number of replicates.
              
              (xvi) Calculate and record the coefficient of variation for the replicate sampling effectiveness measurements of the test sampler as:
              
                EC09NO91.021
              
              If the value of CVE exceeds 0.10, the test run (steps (ii) through (xvi)) must be repeated.
              (xvii) Repeat steps i through xvi for each wind speed, particle size, and particle type specified in table D-2.
              (xviii) For each of the three wind speeds (nominally 2, 8, and 24 km/hr), correct the liquid particle sampling effectiveness data for the presence of multiplets (doublets and triplets) in the test particle atmospheres.

              (xix) For each wind speed, plot the corrected liquid particle sampling effectiveness of the test sampler (Ecorr) as a function of particle size (dp) on semi-logarithmic graph paper where dp is the particle size established by the operating parameters of the vibrating orifice aerosol generator. Construct a smooth curve through the data.
              
              (xx) For each wind speed, calculate the expected mass concentration for the test sampler under the assumed particle size distribution and compare it to the mass concentration predicted for the ideal sampler, as follows:

              (A) Extrapolate the upper and lower ends of the corrected liquid particle sampling effectiveness curve to 100 percent and 0 percent, respectively, using smooth curves. Assume that Ecorr = 100 percent at a particle size of 1.0 µm and Ecorr = 0 percent at a particle size of 50 µm.
              (B) Determine the value of Ecorr at each of the particle sizes specified in the first column of table D-3. Record each Ecorr value as a decimal between 0 and 1 in the second column of table D-3.
              (C) Multiply the values of Ecorr in column 2 by the interval mass concentration values in column 3 and enter the products in column 4 of table D-3.
              (D) Sum the values in column 4 and enter the total as the expected mass concentration for the test sampler at the bottom of column 4 of table D-3.
              (E) Calculate and record the percent difference in expected mass concentration between the test sampler and the ideal sampler as:
              
                EC09NO91.022
              
              
                where:
                
                Csam(exp) = expected mass concentration for the test sampler, µg/m3
                
                Cideal(exp) = expected mass concentration for the ideal sampler, µg/m3 (calculated for the ideal sampler and given at the bottom of column 7 of table D-3.)
              
              
              (F) The candidate method passes the liquid particle sampling effectiveness test if the Δ C value for each wind speed meets the specification in table D-1.
              (xxi) For each of the two wind speeds (nominally 8 and 24 km/hr), calculate the difference between the average sampling effectiveness value for the 25 µm solid particles and the average sampling effectiveness value for the 25 µm liquid particles (uncorrected for multiplets).
              (xxii) The candidate method passes the solid particle sampling effectiveness test if each such difference meets the specification in table D-1.
              
                Table D-3—Expected Mass Concentration for PM 10 Samplers
                
                  Particle size (um)
                  Test sampler
                  Samplingeffectiveness
                  
                  Interval mass concentration (µg/m3)
                  Expected mass concentration (µg/m3)
                  Ideal Sampler
                  Samplingeffectiveness
                  
                  Interval mass concentration (µg/m3)
                  Expected mass concentration (µg/m3)
                
                
                  (1)
                  (2)
                  (3)
                  (4)
                  (5)
                  (6)
                  (7)
                
                
                  <1.0
                  1.000
                  62.813
                  62.813
                  1.000
                  62.813
                  62.813
                
                
                  1.5
                  
                  9.554
                  
                  0.949
                  9.554
                  9.067
                
                
                  02.0
                  
                  2.164
                  
                  0.942
                  2.164
                  2.038
                
                
                  02.5
                  
                  1.785
                  
                  0.933
                  1.785
                  1.665
                
                
                  03.0
                  
                  2.084
                  
                  0.922
                  2.084
                  1.921
                
                
                  03.5
                  
                  2.618
                  
                  0.909
                  2.618
                  2.380
                
                
                  04.0
                  
                  3.211
                  
                  0.893
                  3.211
                  2.867
                
                
                  04.5
                  
                  3.784
                  
                  0.876
                  3.784
                  3.315
                
                
                  05.0
                  
                  4.300
                  
                  0.857
                  4.300
                  3.685
                
                
                  05.5
                  
                  4.742
                  
                  0.835
                  4.742
                  3.960
                
                
                  06.0
                  
                  5.105
                  
                  0.812
                  5.105
                  4.145
                
                
                  06.5
                  
                  5.389
                  
                  0.786
                  5.389
                  4.236
                
                
                  07.0
                  
                  5.601
                  
                  0.759
                  5.601
                  4.251
                
                
                  07.5
                  
                  5.746
                  
                  0.729
                  5.746
                  4.189
                
                
                  08.0
                  
                  5.834
                  
                  0.697
                  5.834
                  4.066
                
                
                  08.5
                  
                  5.871
                  
                  0.664
                  5.871
                  3.898
                
                
                  09.0
                  
                  5.864
                  
                  0.628
                  5.864
                  3.683
                
                
                  09.5
                  
                  5.822
                  
                  0.590
                  5.822
                  3.435
                
                
                  10.0
                  
                  5.750
                  
                  0.551
                  5.750
                  3.168
                
                
                  10.5
                  
                  5.653
                  
                  0.509
                  5.653
                  2.877
                
                
                  11.0
                  
                  8.257
                  
                  0.465
                  8.257
                  3.840
                
                
                  12.0
                  
                  10.521
                  
                  0.371
                  10.521
                  3.903
                
                
                  13.0
                  
                  9.902
                  
                  0.269
                  9.902
                  2.664
                
                
                  14.0
                  
                  9.250
                  
                  0.159
                  9.250
                  1.471
                
                
                  15.0
                  
                  8.593
                  
                  0.041
                  8.593
                  0.352
                
                
                  16.0
                  
                  7.948
                  
                  0.000
                  7.948
                  0.000
                
                
                  
                  17.0
                  
                  7.329
                  
                  0.000
                  7.329
                  0.000
                
                
                  18.0
                  
                  9.904
                  
                  0.000
                  9.904
                  0.000
                
                
                  20.0
                  
                  11.366
                  
                  0.000
                  11.366
                  0.000
                
                
                  22.0
                   
                  9.540
                  
                  0.000
                  9.540
                  0.000
                
                
                  24.0
                   
                  7.997
                  
                  0.000
                  7.997
                  0.000
                
                
                  26.0
                   
                  6.704
                  
                  0.000
                  6.704
                  0.000
                
                
                  28.0
                   
                  5.627
                  
                  0.000
                  5.627
                  0.000
                
                
                  30.0
                   
                  7.785
                  
                  0.000
                  7.785
                  0.000
                
                
                  35.0
                   
                  7.800
                  
                  0.000
                  7.800
                  0.000
                
                
                  40.0
                   
                  5.192
                  
                  0.000
                  5.192
                  0.000
                
                
                  45.0
                   
                  4.959
                  
                  0.000
                  4.959
                  0.000
                
                
                  
                  
                  Csam(exp) = D 
                  
                   
                  Cideal(exp) =
                  143.889
                
              
              (b) 50 Percent cutpoint—(1) Technical definition. The particle size for which the sampling effectiveness of the sampler is 50 percent.
              (2) Test procedure. (i) From the corrected liquid particle sampling effectiveness curves for each of the three wind speeds, determine the particle size at which the curve crosses the 50 percent effectiveness line and record as D50 on the corresponding sampling effectiveness plot.

              (ii) The candidate method passes the 50 percent cutpoint test if the D50 value at each wind speed meets the specification in table D-1.
              (c) Precision—(1) Technical definition. The variation in the measured particle concentration among identical samplers under typical sampling conditions.
              (2) Test procedure. (i) Set up three identical test samplers at the test site in strict accordance with the instructions in the manual referred to in § 53.4(b)(3). Locate the test sampler inlet openings at the same height and between 2 and 4 meters apart. The samplers shall be oriented in a manner that will minimize spatial and wind directional effects on sample collection. Perform a flow calibration for each test sampler in accordance with the instructions given in the instruction manual and/or appendix J to part 50 of this chapter. Set the operating flow rate to the value prescribed in the sampler instruction manual.
              
              
                Note:
                For candidate equivalent methods, this test may be used to satisfy part of the requirements of subpart C of this chapter. In that case, three reference method samplers are also used at the test site, measurements with the candidate and reference methods are compared as specified in § 53.34, and the test site must meet the requirements of § 53.30(b).
              
              
              (ii) Measure the PM 10 concentration of the atmosphere using the three test samplers for 10 periods (test days) of 24 hours each. On each of the 10 test days, measure the initial and final flow rates of each test sampler. On three of the test days, measure the flow rate of each test sampler after 6, 12, and 18 hours of operation. All measurements of flow rate and mass collected must be made in accordance with the procedures prescribed in the sampler instruction manual and/or appendix J to part 50 of this chapter. All measurements of flow rate must be in actual volumetric units. Record the PM 10 concentration for each sampler and each test day as C(i)(j) where i is the sampler number and j is the test day.

              (iii) For each test day, calculate and record the average of the three measured PM 10 concentrations as C(j) where j is the test day. If C(j)<30 µg/m3 for any test day, data from that test day are unacceptable and the tests for that day must be repeated.
              (iv) Calculate and record the precision for each of the 10 test days as:
              
                
                53-48.eps
              

              (v) The candidate method passes the precision test if all 10 Pj or RPj values meet the specifications in table D-1.
              (d) Flow rate stability—(1) Technical definition. Freedom from variation in the operating flow rate of the sampler under typical sampling conditions.
              (2) Test procedure. (i) For each of the three test samplers and each of the 10 test days of the precision test, record each measured flow rate as F(i)(j)(t), where i is the sampler number, j is the test day, and t is the time of flow rate measurement (t = 0, 6, 12, 18, or 24 hours).
              (ii) For each sampler and for each test day, calculate and record the average flow rate as:
              
                53-49a.eps
              
              
                where n = number of flow rate measurements during the 24-hour test day.
              
              
              (iii) For each sampler and for each test day, calculate and record the percent difference between the average flow rate and the initial flow rate as:
              
                53-49b.eps
              
              
                where F(i)(j)(0) is the initial flow rate (t = 0).
              
              
              (iv) For each sampler and for each of the 3 test days on which flow measurements were obtained at 6-hour intervals throughout the 24-hour sampling period, calculate and record the percent differences between each measured flow rate and the initial flow rate as:
              
                53-49c.eps
              
              
                where t = 6, 12, 18, or 24 hours.
              
              

              (v) The candidate method passes the flow rate stability test if all of the Δ F(i)(j) and Δ F(i)(j)(t) values meet the specifications in table D-1.
            
          
          

            Subpart E—Procedures for Testing Physical (Design) and Performance Characteristics of Reference Methods and Class I and Class II Equivalent Methods for PM 2.5 or PM 10-2.5
            
            
              Source:
              62 FR 38799, July 18, 1997, unless otherwise noted.
            
            
              § 53.50
              General provisions.
              (a) A candidate method for PM 2.5 or PM 10-2.5 described in an application for a FRM or FEM determination submitted under § 53.4 shall be determined by the EPA to be a FRM or a Class I, II, or III FEM on the basis of the definitions for such methods given in § 53.1. This subpart sets forth the specific tests that must be carried out and the test results, evidence, documentation, and other materials that must be provided to EPA to demonstrate that a PM 2.5 or PM 10-2.5 sampler associated with a candidate reference method or Class I or Class II equivalent method meets all design and performance specifications set forth in appendix L or O, respectively, of part 50 of this chapter as well as additional requirements specified in this subpart E. Some or all of these tests may also be applicable to a candidate Class III equivalent method or analyzer, as may be determined under § 53.3(b)(3).
              (b) PM
                2.5
                methods—(1) Reference method. A sampler associated with a candidate reference method for PM 2.5 shall be subject to the provisions, specifications, and test procedures prescribed in §§ 53.51 through 53.58.
              (2) Class I method. A sampler associated with a candidate Class I equivalent method for PM 2.5 shall be subject to the provisions, specifications, and test procedures prescribed in all sections of this subpart.
              (3) Class II method. A sampler associated with a candidate Class II equivalent method for PM 2.5 shall be subject to the provisions, specifications, and test procedures prescribed in all applicable sections of this subpart, as specified in subpart F of this part or as specified in § 53.3(a)(3).
              (c) PM
                10-2.5
                methods—(1) Reference method. A sampler associated with a reference method for PM 10-2.5, as specified in appendix O to part 50 of this chapter, shall be subject to the requirements in this paragraph (c)(1).
              (i) The PM 2.5 sampler of the PM 10-2.5 sampler pair shall be verified to be either currently designated under this part 53 as a FRM for PM 2.5, or shown to meet all requirements for designation as a FRM for PM 2.5, in accordance with this part 53.
              (ii) The PM 10C sampler of the PM 10-2.5 sampler pair shall be verified to be of like manufacturer, design, configuration, and fabrication to the PM 2.5 sampler of the PM 10-2.5 sampler pair, except for replacement of the particle size separator specified in section 7.3.4 of appendix L to part 50 of this chapter with the downtube extension as specified in Figure O-1 of appendix O to part 50 of this chapter.

              (iii) For samplers that meet the provisions of paragraphs (c)(1)(i) and (ii) of this section, the candidate PM 10-2.5 reference method may be determined to be a FRM without further testing.
              (2) Class I method. A sampler associated with a Class I candidate equivalent method for PM 10-2.5 shall meet the requirements in this paragraph (c)(2).
              (i) The PM 2.5 sampler of the PM 10-2.5 sampler pair shall be verified to be either currently designated under this part 53 as a FRM or Class I FEM for PM 2.5, or shown to meet all requirements for designation as a FRM or Class I FEM for PM 2.5, in accordance with this part 53.
              (ii) The PM 10c sampler of the PM 10-2.5 sampler pair shall be verified to be of similar design to the PM 10-2.5 sampler and to meet all requirements for designation as a FRM or Class I FRM for PM 2.5, in accordance with this part 53, except for replacement of the particle size separator specified in section 7.3.4 of appendix L to part 50 of this chapter with the downtube extension as specified in Figure O-1 of appendix O to part 50 of this chapter.

              (iii) For samplers that meet the provisions of paragraphs (c)(2)(i) and (ii) of this section, the candidate PM 10-2.5 method may be determined to be a Class I FEM without further testing.
              (3) Class II method. A sampler associated with a Class II candidate equivalent method for PM 10-2.5 shall be subject to the applicable requirements of this subpart E, as described in § 53.3(a)(5).

              (d) The provisions of § 53.51 pertain to test results and documentation required to demonstrate compliance of a candidate method sampler with the design specifications set forth in 40 CFR part 50, appendix L or O, as applicable. The test procedures prescribed in §§ 53.52 through 53.59 pertain to performance tests required to demonstrate compliance of a candidate method sampler with the performance specifications set forth in 40 CFR part 50, appendix L or O, as applicable, as well as additional requirements specified in this subpart E. These latter test procedures shall be used to test the performance of candidate samplers against the performance specifications and requirements specified in each procedure and summarized in table E-1 of this subpart.

              (e) Test procedures prescribed in § 53.59 do not apply to candidate reference method samplers. These procedures apply primarily to candidate Class I or Class II equivalent method samplers for PM 2.5 or PM 10-2.5 that have a sample air flow path configuration upstream of the sample filter that is modified from that specified for the FRM sampler, as set forth in 40 CFR part 50, appendix L, Figures L-1 to L-29 or 40 CFR part 50 appendix O, Figure O-1, if applicable, such as might be necessary to provide for sequential sample capability. The additional tests determine the adequacy of aerosol transport through any altered components or supplemental devices that are used in a candidate sampler upstream of the filter. In addition to the other test procedures in this subpart, these test procedures shall be used to further test the performance of such an equivalent method sampler against the performance specifications given in the procedure and summarized in table E-1 of this subpart.

              (f) A 10-day operational field test of measurement precision is required under § 53.58 for both FRM and Class I FEM samplers for PM 2.5. This test requires collocated operation of three candidate method samplers at a field test site. For candidate FEM samplers, this test may be combined and carried out concurrently with the test for comparability to the FRM specified under § 53.34, which requires collocated operation of three FRM samplers and three candidate FEM samplers.
              (g) All tests and collection of test data shall be performed in accordance with the requirements of reference 1, section 4.10.5 (ISO 9001) and reference 2, part B, (section 6) and Part C, (section 7) in appendix A of this subpart. All test data and other documentation obtained specifically from or pertinent to these tests shall be identified, dated, signed by the analyst performing the test, and submitted to EPA in accordance with subpart A of this part.
              [71 FR 61289, Oct. 17, 2006]
            
            
              § 53.51
              Demonstration of compliance with design specifications and manufacturing and test requirements.
              (a) Overview. (1) Paragraphs (a) through (f) of this section specify certain documentation that must be submitted and tests that are required to demonstrate that samplers associated with a designated FRM or FEM for PM 2.5 or PM 10-2.5 are properly manufactured to meet all applicable design and performance specifications and have been properly tested according to all applicable test requirements for such designation. Documentation is required to show that instruments and components of a PM 2.5 or PM 10-2.5 sampler are manufactured in an ISO 9001-registered facility under a quality system that meets ISO-9001 requirements for manufacturing quality control and testing.
              (2) In addition, specific tests are required by paragraph (d) of this section to verify that critical features of FRM samplers—the particle size separator and the surface finish of surfaces specified to be anodized—meet the specifications of 40 CFR part 50, appendix L or appendix O, as applicable. A checklist is required to provide certification by an ISO-certified auditor that all performance and other required tests have been properly and appropriately conducted, based on a reasonable and appropriate sample of the actual operations or their documented records. Following designation of the method, another checklist is required initially to provide an ISO-certified auditor's certification that the sampler manufacturing process is being implemented under an adequate and appropriate quality system.

              (3) For the purposes of this section, the definitions of ISO 9001-registered facility and ISO-certified auditor are found in § 53.1. An exception to the reliance by EPA on ISO-certified auditors is the requirement for the submission of the operation or instruction manual associated with the candidate method to EPA as part of the application. This manual is required under § 53.4(b)(3). The EPA has determined that acceptable technical judgment for review of this manual may not be assured by ISO-certified auditors, and approval of this manual will therefore be performed by EPA.
              
              (b) ISO registration of manufacturing facility. The applicant must submit documentation verifying that the samplers identified and sold as part of a designated PM 2.5 or PM 10-2.5 FRM or FEM will be manufactured in an ISO 9001-registered facility and that the manufacturing facility is maintained in compliance with all applicable ISO 9001 requirements (reference 1 in appendix A of this subpart). The documentation shall indicate the date of the original ISO 9001 registration for the facility and shall include a copy of the most recent certification of continued ISO 9001 facility registration. If the manufacturer does not wish to initiate or complete ISO 9001 registration for the manufacturing facility, documentation must be included in the application to EPA describing an alternative method to demonstrate that the facility meets the same general requirements as required for registration to ISO-9001. In this case, the applicant must provide documentation in the application to demonstrate, by required ISO-certified auditor's inspections, that a quality system is in place which is adequate to document and monitor that the sampler system components and final assembled samplers all conform to the design, performance and other requirements specified in this part and in 40 CFR part 50, appendix L.
              (c) Sampler manufacturing quality control. The manufacturer must ensure that all components used in the manufacture of PM 2.5 or PM 10-2.5 samplers to be sold as part of a FRM or FEM and that are specified by design in 40 CFR part 50, appendix L or O (as applicable), are fabricated or manufactured exactly as specified. If the manufacturer's quality records show that its quality control (QC) and quality assurance (QA) system of standard process control inspections (of a set number and frequency of testing that is less than 100 percent) complies with the applicable QA provisions of section 4 of reference 4 in appendix A of this subpart and prevents nonconformances, 100 percent testing shall not be required until that conclusion is disproved by customer return or other independent manufacturer or customer test records. If problems are uncovered, inspection to verify conformance to the drawings, specifications, and tolerances shall be performed. Refer also to paragraph (e) of this section—final assembly and inspection requirements.
              (d) Specific tests and supporting documentation required to verify conformance to critical component specifications—(1) Verification of PM
                2.5
                (WINS) impactor jet diameter. For samplers utilizing the WINS impactor particle size separator specified in paragraphs 7.3.4.1, 7.3.4.2, and 7.3.4.3 of appendix L to part 50 of this chapter, the diameter of the jet of each impactor manufactured for a PM 2.5 or PM 10-2.5 sampler under the impactor design specifications set forth in 40 CFR part 50, appendix L, shall be verified against the tolerance specified on the drawing, using standard, NIST-traceable ZZ go/no go plug gages. This test shall be a final check of the jet diameter following all fabrication operations, and a record shall be kept of this final check. The manufacturer shall submit evidence that this procedure is incorporated into the manufacturing procedure, that the test is or will be routinely implemented, and that an appropriate procedure is in place for the disposition of units that fail this tolerance test.
              (2) VSCC separator. For samplers utilizing the BGI VSCC TM Very Sharp Cut Cyclone particle size separator specified in paragraph 7.3.4.4 of appendix L to part 50 of this chapter, the VSCC manufacturer shall identify the critical dimensions and manufacturing tolerances for the device, develop appropriate test procedures to verify that the critical dimensions and tolerances are maintained during the manufacturing process, and carry out those procedures on each VSCC manufactured to verify conformance of the manufactured products. The manufacturer shall also maintain records of these tests and their results and submit evidence that this procedure is incorporated into the manufacturing procedure, that the test is or will be routinely implemented, and that an appropriate procedure is in place for the disposition of units that fail this tolerance test.
              (3) Verification of surface finish. The anodization process used to treat surfaces specified to be anodized shall be verified by testing treated specimen surfaces for weight and corrosion resistance to ensure that the coating obtained conforms to the coating specification. The specimen surfaces shall be finished in accordance with military standard specification 8625F, Type II, Class I (reference 4 in appendix A of this subpart) in the same way the sampler surfaces are finished, and tested, prior to sealing, as specified in section 4.5.2 of reference 4 in appendix A of this subpart.
              (e) Final assembly and inspection requirements. Each sampler shall be tested after manufacture and before delivery to the final user. Each manufacturer shall document its post-manufacturing test procedures. As a minimum, each test shall consist of the following: Tests of the overall integrity of the sampler, including leak tests; calibration or verification of the calibration of the flow measurement device, barometric pressure sensor, and temperature sensors; and operation of the sampler with a filter in place over a period of at least 48 hours. The results of each test shall be suitably documented and shall be subject to review by an ISO-certified auditor.
              (f) Manufacturer's audit checklists. Manufacturers shall require an ISO-certified auditor to sign and date a statement indicating that the auditor is aware of the appropriate manufacturing specifications contained in 40 CFR part 50, appendix L or O (as applicable), and the test or verification requirements in this subpart. Manufacturers shall also require an ISO-certified auditor to complete the checklists, shown in figures E-1 and E-2 of this subpart, which describe the manufacturer's ability to meet the requirements of the standard for both designation testing and product manufacture.
              (1) Designation testing checklist. The completed statement and checklist as shown in figure E-1 of this subpart shall be submitted with the application for FRM or FEM determination.
              (2) Product manufacturing checklist. Manufacturers shall require an ISO-certified auditor to complete a Product Manufacturing Checklist (figure E-2 of this subpart), which evaluates the manufacturer on its ability to meet the requirements of the standard in maintaining quality control in the production of FRM or FEM devices. The completed checklist shall be submitted with the application for FRM or FEM determination.
              [71 FR 61290, Oct. 17, 2006]
            
            
              § 53.52
              Leak check test.
              (a) Overview. In section 7.4.6 of 40 CFR part 50, appendix L, the sampler is required to include the facility, including components, instruments, operator controls, a written procedure, and other capabilities as necessary, to allow the operator to carry out a leak test of the sampler at a field monitoring site without additional equipment. This test procedure is intended to test the adequacy and effectiveness of the sampler's leak check facility. Because of the variety of potential sampler configurations and leak check procedures possible, some adaptation of this procedure may be necessary to accommodate the specific sampler under test. The test conditions and performance specifications associated with this test are summarized in table E-1 of this subpart. The candidate test sampler must meet all test parameters and test specifications to successfully pass this test.
              (b) Technical definitions. (1) External leakage includes the total flow rate of external ambient air which enters the sampler other than through the sampler inlet and which passes through any one or more of the impactor, filter, or flow rate measurement components.
              (2) Internal leakage is the total sample air flow rate that passes through the filter holder assembly without passing through the sample filter.
              (c) Required test equipment. (1) Flow rate measurement device, range 70 mL/min to 130 mL/min, 2 percent certified accuracy, NIST-traceable.
              (2) Flow rate measurement adaptor (40 CFR part 50, appendix L, figure L-30) or equivalent adaptor to facilitate measurement of sampler flow rate at the top of the downtube.
              (3) Impermeable membrane or disk, 47 mm nominal diameter.

              (4) Means, such as a micro-valve, of providing a simulated leak flow rate through the sampler of approximately 80 mL/min under the conditions specified for the leak check in the sampler's leak check procedure.
              
              (5) Teflon sample filter, as specified in section 6 of 40 CFR part 50, appendix L.
              (d) Calibration of test measurement instruments. Submit documentation showing evidence of appropriately recent calibration, certification of calibration accuracy, and NIST-traceability (if required) of all measurement instruments used in the tests. The accuracy of flow rate meters shall be verified at the highest and lowest pressures and temperatures used in the tests and shall be checked at zero and one or more non-zero flow rates within 7 days of use for this test.
              (e) Test setup. (1) The test sampler shall be set up for testing as described in the sampler's operation or instruction manual referred to in § 53.4(b)(3). The sampler shall be installed upright and set up in its normal configuration for collecting PM samples, except that the sample air inlet shall be removed and the flow rate measurement adaptor shall be installed on the sampler's downtube.
              (2) The flow rate control device shall be set up to provide a constant, controlled flow rate of 80 mL/min into the sampler downtube under the conditions specified for the leak check in the sampler's leak check procedure.
              (3) The flow rate measurement device shall be set up to measure the controlled flow rate of 80 mL/min into the sampler downtube under the conditions specified for the leak check in the sampler's leak check procedure.
              (f) Procedure. (1) Install the impermeable membrane in a filter cassette and install the cassette into the sampler. Carry out the internal leak check procedure as described in the sampler's operation/instruction manual and verify that the leak check acceptance criterion specified in table E-1 of this subpart is met.
              (2) Replace the impermeable membrane with a Teflon filter and install the cassette in the sampler. Remove the inlet from the sampler and install the flow measurement adaptor on the sampler's downtube. Close the valve of the adaptor to seal the flow system. Conduct the external leak check procedure as described in the sampler's operation/instruction manual and verify that the leak check acceptance criteria specified in table E-1 of this subpart are met.
              (3) Arrange the flow control device, flow rate measurement device, and other apparatus as necessary to provide a simulated leak flow rate of 80 mL/min into the test sampler through the downtube during the specified external leak check procedure. Carry out the external leak check procedure as described in the sampler's operation/instruction manual but with the simulated leak of 80 mL/min.
              (g) Test results. The requirements for successful passage of this test are:
              (1) That the leak check procedure indicates no significant external or internal leaks in the test sampler when no simulated leaks are introduced.
              (2) That the leak check procedure properly identifies the occurrence of the simulated external leak of 80 mL/min.
              [62 FR 38799, July 18, 1997, as amended at 71 FR 61291, Oct. 17, 2006]
            
            
              § 53.53
              Test for flow rate accuracy, regulation, measurement accuracy, and cut-off.
              (a) Overview. This test procedure is designed to evaluate a candidate sampler's flow rate accuracy with respect to the design flow rate, flow rate regulation, flow rate measurement accuracy, coefficient of variability measurement accuracy, and the flow rate cut-off function. The tests for the first four parameters shall be conducted over a 6-hour time period during which reference flow measurements are made at intervals not to exceed 5 minutes. The flow rate cut-off test, conducted separately, is intended to verify that the sampler carries out the required automatic sample flow rate cut-off function properly in the event of a low-flow condition. The test conditions and performance specifications associated with this test are summarized in table E-1 of this subpart. The candidate test sampler must meet all test parameters and test specifications to successfully pass this test.
              (b) Technical definitions. (1) Sample flow rate means the quantitative volumetric flow rate of the air stream caused by the sampler to enter the sampler inlet and pass through the sample filter, measured in actual volume units at the temperature and pressure of the air as it enters the inlet.
              (2) The flow rate cut-off function requires the sampler to automatically stop sample flow and terminate the current sample collection if the sample flow rate deviates by more than the variation limits specified in table E-1 of this subpart (±10 percent from the nominal sample flow rate) for more than 60 seconds during a sample collection period. The sampler is also required to properly notify the operator with a flag warning indication of the out-of-specification flow rate condition and if the flow rate cut-off results in an elapsed sample collection time of less than 23 hours.
              (c) Required test equipment. (1) Flow rate meter, suitable for measuring and recording the actual volumetric sample flow rate at the sampler downtube, with a minimum range of 10 to 25 L/min, 2 percent certified, NIST-traceable accuracy. Optional capability for continuous (analog) recording capability or digital recording at intervals not to exceed 30 seconds is recommended. While a flow meter which provides a direct indication of volumetric flow rate is preferred for this test, an alternative certified flow measurement device may be used as long as appropriate volumetric flow rate corrections are made based on measurements of actual ambient temperature and pressure conditions.
              (2) Ambient air temperature sensor, with a resolution of 0.1 °C and certified to be accurate to within 0.5 °C (if needed). If the certified flow meter does not provide direct volumetric flow rate readings, ambient air temperature measurements must be made using continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (3) Barometer, range 600 mm Hg to 800 mm Hg, certified accurate to 2 mm Hg (if needed). If the certified flow meter does not provide direct volumetric flow rate readings, ambient pressure measurements must be made using continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (4) Flow measurement adaptor (40 CFR part 50, appendix L, figure L-30) or equivalent adaptor to facilitate measurement of sample flow rate at the sampler downtube.
              (5) Valve or other means to restrict or reduce the sample flow rate to a value at least 10 percent below the design flow rate (16.67 L/min). If appropriate, the valve of the flow measurement adaptor may be used for this purpose.
              (6) Means for creating an additional pressure drop of 55 mm Hg in the sampler to simulate a heavily loaded filter, such as an orifice or flow restrictive plate installed in the filter holder or a valve or other flow restrictor temporarily installed in the flow path near the filter.
              (7) Teflon sample filter, as specified in section 6 of 40 CFR part 50, appendix L (if required).
              (d) Calibration of test measurement instruments. Submit documentation showing evidence of appropriately recent calibration, certification of calibration accuracy, and NIST-traceability (if required) of all measurement instruments used in the tests. The accuracy of flow-rate meters shall be verified at the highest and lowest pressures and temperatures used in the tests and shall be checked at zero and at least one flow rate within ±3 percent of 16.7 L/min within 7 days prior to use for this test. Where an instrument's measurements are to be recorded with an analog recording device, the accuracy of the entire instrument-recorder system shall be calibrated or verified.
              (e) Test setup. (1) Setup of the sampler shall be as required in this paragraph (e) and otherwise as described in the sampler's operation or instruction manual referred to in § 53.4(b)(3). The sampler shall be installed upright and set up in its normal configuration for collecting PM samples. A sample filter and (or) the device for creating an additional 55 mm Hg pressure drop shall be installed for the duration of these tests. The sampler's ambient temperature, ambient pressure, and flow rate measurement systems shall all be calibrated per the sampler's operation or instruction manual within 7 days prior to this test.
              
              (2) The inlet of the candidate sampler shall be removed and the flow measurement adaptor installed on the sampler's downtube. A leak check as described in the sampler's operation or instruction manual shall be conducted and must be properly passed before other tests are carried out.
              (3) The inlet of the flow measurement adaptor shall be connected to the outlet of the flow rate meter.
              (4) For the flow rate cut-off test, the valve or means for reducing sampler flow rate shall be installed between the flow measurement adaptor and the downtube or in another location within the sampler such that the sampler flow rate can be manually restricted during the test.
              (f) Procedure. (1) Set up the sampler as specified in paragraph (e) of this section and otherwise prepare the sampler for normal sample collection operation as directed in the sampler's operation or instruction manual. Set the sampler to automatically start a 6-hour sample collection period at a convenient time.
              (2) During the 6-hour operational flow rate portion of the test, measure and record the sample flow rate with the flow rate meter at intervals not to exceed 5 minutes. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, ambient temperature and pressure shall be measured at the same frequency as that of the certified flow rate measurements. Note and record the actual start and stop times for the 6-hour flow rate test period.
              (3) Following completion of the 6-hour flow rate test period, install the flow rate reduction device and change the sampler flow rate recording frequency to intervals of not more than 30 seconds. Reset the sampler to start a new sample collection period. Manually restrict the sampler flow rate such that the sampler flow rate is decreased slowly over several minutes to a flow rate slightly less than the flow rate cut-off value (15.0 L/min). Maintain this flow rate for at least 2.0 minutes or until the sampler stops the sample flow automatically. Manually terminate the sample period, if the sampler has not terminated it automatically.
              (g) Test results. At the completion of the test, validate the test conditions and determine the test results as follows:
              (1) Mean sample flow rate. (i) From the certified measurements (Qref) of the test sampler flow rate obtained by use of the flow rate meter, tabulate each flow rate measurement in units of L/min. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, each measured flow rate shall be corrected using its corresponding temperature and pressure measurement values. Calculate the mean flow rate for the sample period (Qref,ave) as follows:
              
                
                  Equation 1
                
                ER18jy97.063
              
              
                where:
                
                n equals the number of discrete certified flow rate measurements over the 6-hour test period.
              
              
              (ii)(A) Calculate the percent difference between this mean flow rate value and the design value of 16.67 L/min, as follows:
              
                
                  Equation 2
                
                ER18jy97.064
              
              (B) To successfully pass the mean flow rate test, the percent difference calculated in Equation 2 of this paragraph (g)(1)(ii) must be within ±5 percent.
              (2) Sample flow rate regulation. (i) From the certified measurements of the test sampler flow rate, calculate the sample coefficient of variation (CV) of the discrete measurements as follows:
              
                
                  Equation 3
                
                ER18jy97.065
              
              
              (ii) To successfully pass the flow rate regulation test, the calculated coefficient of variation for the certified flow rates must not exceed 2 percent.
              (3) Flow rate measurement accuracy. (i) Using the mean volumetric flow rate reported by the candidate test sampler at the completion of the 6-hour test period (Qind,ave), determine the accuracy of the reported mean flow rate as:
              
                
                  Equation 4
                
                ER18jy97.066
              
              (ii) To successfully pass the flow rate measurement accuracy test, the percent difference calculated in Equation 4 of this paragraph (g)(3) shall not exceed 2 percent.
              (4) Flow rate coefficient of variation measurement accuracy. (i) Using the flow rate coefficient of variation indicated by the candidate test sampler at the completion of the 6-hour test (%CVind), determine the accuracy of this reported coefficient of variation as:
              
                
                  Equation 5
                
                ER18jy97.067
              
              (ii) To successfully pass the flow rate CV measurement accuracy test, the absolute difference in values calculated in Equation 5 of this paragraph (g)(4) must not exceed 0.3 (CV%).
              (5) Flow rate cut-off. (i) Inspect the measurements of the sample flow rate during the flow rate cut-off test and determine the time at which the sample flow rate decreased to a value less than the cut-off value specified in table E-1 of this subpart. To pass this test, the sampler must have automatically stopped the sample flow at least 30 seconds but not more than 90 seconds after the time at which the sampler flow rate was determined to have decreased to a value less than the cut-off value.
              (ii) At the completion of the flow rate cut-off test, download the archived data from the test sampler and verify that the sampler's required Flow-out-of-spec and Incorrect sample period flag indicators are properly set.
              [62 FR 38799, July 18, 1997, as amended at 71 FR 61291, Oct. 17, 2006]
            
            
              § 53.54
              Test for proper sampler operation following power interruptions.
              (a) Overview. (1) This test procedure is designed to test certain performance parameters of the candidate sampler during a test period in which power interruptions of various duration occur. The performance parameters tested are:
              (i) Proper flow rate performance of the sampler.
              (ii) Accuracy of the sampler's average flow rate, CV, and sample volume measurements.
              (iii) Accuracy of the sampler's reported elapsed sampling time.
              (iv) Accuracy of the reported time and duration of power interruptions.
              (2) This test shall be conducted during operation of the test sampler over a continuous 6-hour test period during which the sampler's flow rate shall be measured and recorded at intervals not to exceed 5 minutes. The performance parameters tested under this procedure, the corresponding minimum performance specifications, and the applicable test conditions are summarized in table E-1 of this subpart. Each performance parameter tested, as described or determined in the test procedure, must meet or exceed the associated performance specification to successfully pass this test.
              (b) Required test equipment. (1) Flow rate meter, suitable for measuring and recording the actual volumetric sample flow rate at the sampler downtube, with a minimum range of 10 to 25 L/min, 2 percent certified, NIST-traceable accuracy. Optional capability for continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes is recommended. While a flow meter which provides a direct indication of volumetric flow rate is preferred for this test, an alternative certified flow measurement device may be used as long as appropriate volumetric flow rate corrections are made based on measurements of actual ambient temperature and pressure conditions.
              
              (2) Ambient air temperature sensor (if needed for volumetric corrections to flow rate measurements), with a resolution of 0.1 °C, certified accurate to within 0.5 °C, and continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (3) Barometer (if needed for volumetric corrections to flow rate measurements), range 600 mm Hg to 800 mm Hg, certified accurate to 2 mm Hg, with continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (4) Flow measurement adaptor (40 CFR part 50, appendix L, figure L-30) or equivalent adaptor to facilitate measurement of sample flow rate at the sampler downtube.
              (5) Means for creating an additional pressure drop of 55 mm Hg in the sampler to simulate a heavily loaded filter, such as an orifice or flow restrictive plate installed in the filter holder or a valve or other flow restrictor temporarily installed in the flow path near the filter.
              (6) Teflon sample filter, as specified in section 6 of 40 CFR part 50, appendix L (if required).
              (7) Time measurement system, accurate to within 10 seconds per day.
              (c) Calibration of test measurement instruments. Submit documentation showing evidence of appropriately recent calibration, certification of calibration accuracy, and NIST-traceability (if required) of all measurement instruments used in the tests. The accuracy of flow rate meters shall be verified at the highest and lowest pressures and temperatures used in the tests and shall be checked at zero and at least one flow rate within ±3 percent of 16.7 L/min within 7 days prior to use for this test. Where an instrument's measurements are to be recorded with an analog recording device, the accuracy of the entire instrument-recorder system shall be calibrated or verified.
              (d) Test setup. (1) Setup of the sampler shall be performed as required in this paragraph (d) and otherwise as described in the sampler's operation or instruction manual referred to in § 53.4(b)(3). The sampler shall be installed upright and set up in its normal configuration for collecting PM samples. A sample filter and (or) the device for creating an additional 55 mm Hg pressure drop shall be installed for the duration of these tests. The sampler's ambient temperature, ambient pressure, and flow measurement systems shall all be calibrated per the sampler's operating manual within 7 days prior to this test.
              (2) The inlet of the candidate sampler shall be removed and the flow measurement adaptor installed on the sample downtube. A leak check as described in the sampler's operation or instruction manual shall be conducted and must be properly passed before other tests are carried out.
              (3) The inlet of the flow measurement adaptor shall be connected to the outlet of the flow rate meter.
              (e) Procedure. (1) Set up the sampler as specified in paragraph (d) of this section and otherwise prepare the sampler for normal sample collection operation as directed in the sampler's operation or instruction manual. Set the sampler to automatically start a 6-hour sample collection period at a convenient time.
              (2) During the entire 6-hour operational flow rate portion of the test, measure and record the sample flow rate with the flow rate meter at intervals not to exceed 5 minutes. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, ambient temperature and pressure shall be measured at the same frequency as that of the certified flow rate measurements. Note and record the actual start and stop times for the 6-hour flow rate test period.
              (3) During the 6-hour test period, interrupt the AC line electrical power to the sampler 5 times, with durations of 20 seconds, 40 seconds, 2 minutes, 7 minutes, and 20 minutes (respectively), with not less than 10 minutes of normal electrical power supplied between each power interruption. Record the hour and minute and duration of each power interruption.
              (4) At the end of the test, terminate the sample period (if not automatically terminated by the sampler) and download all archived instrument data from the test sampler.
              (f) Test results. At the completion of the sampling period, validate the test conditions and determine the test results as follows:
              (1) Mean sample flow rate. (i) From the certified measurements (Qref) of the test sampler flow rate, tabulate each flow rate measurement in units of L/min. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, each measured flow rate shall be corrected using its corresponding temperature and pressure measurement values. Calculate the mean flow rate for the sample period (Qref,ave) as follows:
              
                
                  Equation 6
                
                ER18jy97.068
              
              
                where:
                
                n equals the number of discrete certified flow rate measurements over the 6-hour test period, excluding flow rate values obtained during periods of power interruption.
              
              
              (ii)(A) Calculate the percent difference between this mean flow rate value and the design value of 16.67 L/min, as follows:
              
                
                  Equation 7
                
                ER18jy97.069
              
              (B) To successfully pass this test, the percent difference calculated in Equation 7 of this paragraph (f)(1)(ii) must be within ±5 percent.
              (2) Sample flow rate regulation. (i) From the certified measurements of the test sampler flow rate, calculate the sample coefficient of variation of the discrete measurements as follows:
              
                
                  Equation 8
                
                ER18jy97.070
              
              (ii) To successfully pass this test, the calculated coefficient of variation for the certified flow rates must not exceed 2 percent.
              (3) Flow rate measurement accuracy. (i) Using the mean volumetric flow rate reported by the candidate test sampler at the completion of the 6-hour test (Qind,ave), determine the accuracy of the reported mean flow rate as:
              
                
                  Equation 9
                
                ER18jy97.071
              
              (ii) To successfully pass this test, the percent difference calculated in Equation 9 of this paragraph (f)(3) shall not exceed 2 percent.
              (4) Flow rate CV measurement accuracy. (i) Using the flow rate coefficient of variation indicated by the candidate test sampler at the completion of the 6-hour test (%CVind), determine the accuracy of the reported coefficient of variation as:
              
                
                  Equation 10
                
                ER18jy97.072
              
              (ii) To successfully pass this test, the absolute difference in values calculated in Equation 10 of this paragraph (f)(4) must not exceed 0.3 (CV%).
              (5) Verify that the sampler properly provided a record and visual display of the correct year, month, day-of-month, hour, and minute with an accuracy of ±2 minutes, of the start of each power interruption of duration greater than 60 seconds.
              (6) Calculate the actual elapsed sample time, excluding the periods of electrical power interruption. Verify that the elapsed sample time reported by the sampler is accurate to within ±20 seconds for the 6-hour test run.
              (7) Calculate the sample volume as Qref.ave multiplied by the sample time, excluding periods of power interruption. Verify that the sample volume reported by the sampler is within 2 percent of the calculated sample volume to successfully pass this test.
              (8) Inspect the downloaded instrument data from the test sampler and verify that all data are consistent with normal operation of the sampler.
              [62 FR 38799, July 18, 1997; 63 FR 7714, Feb. 17, 1998, as amended at 71 FR 61291, Oct. 17, 2006]
            
            
              
              § 53.55
              Test for effect of variations in power line voltage and ambient temperature.
              (a) Overview. (1) This test procedure is a combined procedure to test various performance parameters under variations in power line voltage and ambient temperature. Tests shall be conducted in a temperature-controlled environment over four 6-hour time periods during which reference temperature and flow rate measurements shall be made at intervals not to exceed 5 minutes. Specific parameters to be evaluated at line voltages of 105 and 125 volts and temperatures of −20 °C and + 40 °C are as follows:
              (i) Sample flow rate.
              (ii) Flow rate regulation.
              (iii) Flow rate measurement accuracy.
              (iv) Coefficient of variability measurement accuracy.
              (v) Ambient air temperature measurement accuracy.
              (vi) Proper operation of the sampler when exposed to power line voltage and ambient temperature extremes.

              (2) The performance parameters tested under this procedure, the corresponding minimum performance specifications, and the applicable test conditions are summarized in table E-1 of this subpart. Each performance parameter tested, as described or determined in the test procedure, must meet or exceed the associated performance specification given. The candidate sampler must meet all specifications for the associated PM 2.5 or PM 10-2.5 method (as applicable) to pass this test procedure.
              (b) Technical definition. Sample flow rate means the quantitative volumetric flow rate of the air stream caused by the sampler to enter the sampler inlet and pass through the sample filter, measured in actual volume units at the temperature and pressure of the air as it enters the inlet.
              (c) Required test equipment. (1) Environmental chamber or other temperature-controlled environment or environments, capable of obtaining and maintaining temperatures at −20 °C and = 40 °C as required for the test with an accuracy of ±2 °C. The test environment(s) must be capable of maintaining these temperatures within the specified limits continuously with the additional heat load of the operating test sampler in the environment. Henceforth, where the test procedures specify a test or environmental “chamber,” an alternative temperature-controlled environmental area or areas may be substituted, provided the required test temperatures and all other test requirements are met.
              (2) Variable voltage AC power transformer, range 100 Vac to 130 Vac, with sufficient current capacity to operate the test sampler continuously under the test conditions.
              (3) Flow rate meter, suitable for measuring and recording the actual volumetric sample flow rate at the sampler downtube, with a minimum range of 10 to 25 actual L/min, 2 percent certified, NIST-traceable accuracy. Optional capability for continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes is recommended. While a flow meter which provides a direct indication of volumetric flow rate is preferred for this test, an alternative certified flow measurement device may be used as long as appropriate volumetric flow rate corrections are made based on measurements of actual ambient temperature and pressure conditions.
              (4) Ambient air temperature recorder, range −30 °C to = 50 °C, with a resolution of 0.1 °C and certified accurate to within 0.5 °C. Ambient air temperature measurements must be made using continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (5) Barometer, range 600 mm Hg to 800 mm Hg, certified accurate to 2 mm Hg. If the certified flow rate meter does not provide direct volumetric flow rate readings, ambient pressure measurements must be made using continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (6) Flow measurement adaptor (40 CFR part 50, appendix L, figure L-30) or equivalent adaptor to facilitate measurement of sampler flow rate at the sampler downtube.

              (7) Means for creating an additional pressure drop of 55 mm Hg in the sampler to simulate a heavily loaded filter, such as an orifice or flow restrictive plate installed in the filter holder or a valve or other flow restrictor temporarily installed in the flow path near the filter.
              (8) AC RMS voltmeter, accurate to 1.0 volt.
              (9) Teflon sample filter, as specified in section 6 of 40 CFR part 50, appendix L (if required).
              (d) Calibration of test measurement instruments. Submit documentation showing evidence of appropriately recent calibration, certification of calibration accuracy, and NIST-traceability (if required) of all measurement instruments used in the tests. The accuracy of flow rate meters shall be verified at the highest and lowest pressures and temperatures used in the tests and shall be checked at zero and at least one flow rate within ±3 percent of 16.7 L/min within 7 days prior to use for this test. Where an instrument's measurements are to be recorded with an analog recording device, the accuracy of the entire instrument-recorder system shall be calibrated or verified.
              (e) Test setup. (1) Setup of the sampler shall be performed as required in this paragraph (e) and otherwise as described in the sampler's operation or instruction manual referred to in § 53.4(b)(3). The sampler shall be installed upright and set up in the temperature-controlled chamber in its normal configuration for collecting PM samples. A sample filter and (or) the device for creating an additional 55 mm Hg pressure drop shall be installed for the duration of these tests. The sampler's ambient temperature, ambient pressure, and flow measurement systems shall all be calibrated per the sampler's operating manual within 7 days prior to this test.
              (2) The inlet of the candidate sampler shall be removed and the flow measurement adaptor installed on the sampler's downtube. A leak check as described in the sampler's operation or instruction manual shall be conducted and must be properly passed before other tests are carried out.
              (3) The inlet of the flow measurement adaptor shall be connected to the outlet of the flow rate meter.
              (4) The ambient air temperature recorder shall be installed in the test chamber such that it will accurately measure the temperature of the air in the vicinity of the candidate sampler without being unduly affected by the chamber's air temperature control system.
              (f) Procedure. (1) Set up the sampler as specified in paragraph (e) of this section and otherwise prepare the sampler for normal sample collection operation as directed in the sampler's operation or instruction manual.
              (2) The test shall consist of four test runs, one at each of the following conditions of chamber temperature and electrical power line voltage (respectively):
              (i) −20 °C ±2 °C and 105 ±1 Vac.
              (ii) −20 °C ±2 °C and 125 ±1 Vac.
              (iii) = 40 °C ±2 °C and 105 ±1 Vac.
              (iv) = 40 °C ±2 °C and 125 ±1 Vac.
              (3) For each of the four test runs, set the selected chamber temperature and power line voltage for the test run. Upon achieving each temperature setpoint in the chamber, the candidate sampler and flow meter shall be thermally equilibrated for a period of at least 2 hours prior to the test run. Following the thermal conditioning time, set the sampler to automatically start a 6-hour sample collection period at a convenient time.
              (4) During each 6-hour test period:
              (i) Measure and record the sample flow rate with the flow rate meter at intervals not to exceed 5 minutes. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, ambient temperature and pressure shall be measured at the same frequency as that of the certified flow rate measurements. Note and record the actual start and stop times for the 6-hour flow rate test period.
              (ii) Determine and record the ambient (chamber) temperature indicated by the sampler and the corresponding ambient (chamber) temperature measured by the ambient temperature recorder specified in paragraph (c)(4) of this section at intervals not to exceed 5 minutes.

              (iii) Measure the power line voltage to the sampler at intervals not greater than 1 hour.
              
              (5) At the end of each test run, terminate the sample period (if not automatically terminated by the sampler) and download all archived instrument data from the test sampler.
              (g) Test results. For each of the four test runs, examine the chamber temperature measurements and the power line voltage measurements. Verify that the temperature and line voltage met the requirements specified in paragraph (f) of this section at all times during the test run. If not, the test run is not valid and must be repeated. Determine the test results as follows:
              (1) Mean sample flow rate. (i) From the certified measurements (Qref) of the test sampler flow rate, tabulate each flow rate measurement in units of L/min. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, each measured flow rate shall be corrected using its corresponding temperature and pressure measurement values. Calculate the mean flow rate for each sample period (Qref,ave) as follows:
              
                
                  Equation 11
                
                ER18jy97.073
              
              
                where:
                
                n equals the number of discrete certified flow rate measurements over each 6-hour test period.
              
              
              (ii)(A) Calculate the percent difference between this mean flow rate value and the design value of 16.67 L/min, as follows:
              
                
                  Equation 12
                
                ER18jy97.074
              
              (B) To successfully pass this test, the percent difference calculated in Equation 12 of this paragraph (g)(1)(ii) must be within ±5 percent for each test run.
              (2) Sample flow rate regulation. (i) From the certified measurements of the test sampler flow rate, calculate the sample coefficient of variation of the discrete measurements as follows:
              
                
                  Equation 13
                
                ER18jy97.075
              
              (ii) To successfully pass this test, the calculated coefficient of variation for the certified flow rates must not exceed 2 percent.
              (3) Flow rate measurement accuracy. (i) Using the mean volumetric flow rate reported by the candidate test sampler at the completion of each 6-hour test (Qind,ave), determine the accuracy of the reported mean flow rate as:
              
                
                  Equation 14
                
                ER18jy97.076
              
              (ii) To successfully pass this test, the percent difference calculated in Equation 14 of this paragraph (g)(3) shall not exceed 2 percent for each test run.
              (4) Flow rate coefficient of variation measurement accuracy. (i) Using the flow rate coefficient of variation indicated by the candidate test sampler (%CVind), determine the accuracy of the reported coefficient of variation as:
              
                
                  Equation 15
                
                ER18jy97.077
              
              (ii) To successfully pass this test, the absolute difference calculated in Equation 15 of this paragraph (g)(4) must not exceed 0.3 (CV%) for each test run.
              (5) Ambient temperature measurement accuracy. (i) Calculate the absolute value of the difference between the mean ambient air temperature indicated by the test sampler and the mean ambient (chamber) air temperature measured with the ambient air temperature recorder as:
              
                ER17OC06.037
              
              
                Where:
                
                Tind,ave = The mean ambient air temperature indicated by the test sampler, °C; and
                
                Tref,ave = The mean ambient air temperature measured by the reference temperature instrument, °C.
              
              
              (ii) The calculated temperature difference must be less than 2 °C for each test run.
              (6) Sampler functionality. To pass the sampler functionality test, the following two conditions must both be met for each test run:
              (i) The sampler must not shutdown during any portion of the 6-hour test.
              (ii) An inspection of the downloaded data from the test sampler verifies that all the data are consistent with normal operation of the sampler.
              [62 FR 38799, July 18, 1997, as amended at 71 FR 61291, Oct. 17, 2006]
            
            
              § 53.56
              Test for effect of variations in ambient pressure.
              (a) Overview. (1) This test procedure is designed to test various sampler performance parameters under variations in ambient (barometric) pressure. Tests shall be conducted in a pressure-controlled environment over two 6-hour time periods during which reference pressure and flow rate measurements shall be made at intervals not to exceed 5 minutes. Specific parameters to be evaluated at operating pressures of 600 and 800 mm Hg are as follows:
              (i) Sample flow rate.
              (ii) Flow rate regulation.
              (iii) Flow rate measurement accuracy.
              (iv) Coefficient of variability measurement accuracy.
              (v) Ambient pressure measurement accuracy.
              (vi) Proper operation of the sampler when exposed to ambient pressure extremes.

              (2) The performance parameters tested under this procedure, the corresponding minimum performance specifications, and the applicable test conditions are summarized in table E-1 of this subpart. Each performance parameter tested, as described or determined in the test procedure, must meet or exceed the associated performance specification given. The candidate sampler must meet all specifications for the associated PM 2.5 or PM 10-2.5 method (as applicable) to pass this test procedure.
              (b) Technical definition. Sample flow rate means the quantitative volumetric flow rate of the air stream caused by the sampler to enter the sampler inlet and pass through the sample filter, measured in actual volume units at the temperature and pressure of the air as it enters the inlet.
              (c) Required test equipment. (1) Hypobaric chamber or other pressure-controlled environment or environments, capable of obtaining and maintaining pressures at 600 mm Hg and 800 mm Hg required for the test with an accuracy of 5 mm Hg. Henceforth, where the test procedures specify a test or environmental chamber, an alternative pressure-controlled environmental area or areas may be substituted, provided the test pressure requirements are met. Means for simulating ambient pressure using a closed-loop sample air system may also be approved for this test; such a proposed method for simulating the test pressure conditions may be described and submitted to EPA at the address given in § 53.4(a) prior to conducting the test for a specific individual determination of acceptability.
              (2) Flow rate meter, suitable for measuring and recording the actual volumetric sampler flow rate at the sampler downtube, with a minimum range of 10 to 25 L/min, 2 percent certified, NIST-traceable accuracy. Optional capability for continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes is recommended. While a flow meter which provides a direct indication of volumetric flow rate is preferred for this test, an alternative certified flow measurement device may be used as long as appropriate volumetric flow rate corrections are made based on measurements of actual ambient temperature and pressure conditions.

              (3) Ambient air temperature recorder (if needed for volumetric corrections to flow rate measurements) with a range −30 °C to = 50 °C, certified accurate to within 0.5 °C. If the certified flow meter does not provide direct volumetric flow rate readings, ambient temperature measurements must be made using continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              
              (4) Barometer, range 600 mm Hg to 800 mm Hg, certified accurate to 2 mm Hg. Ambient air pressure measurements must be made using continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (5) Flow measurement adaptor (40 CFR part 50, appendix L, figure L-30) or equivalent adaptor to facilitate measurement of sampler flow rate at the sampler downtube.
              (6) Means for creating an additional pressure drop of 55 mm Hg in the sampler to simulate a heavily loaded filter, such as an orifice or flow restrictive plate installed in the filter holder or a valve or other flow restrictor temporarily installed in the flow path near the filter.
              (7) Teflon sample filter, as specified in section 6 of 40 CFR part 50, appendix L (if required).
              (d) Calibration of test measurement instruments. Submit documentation showing evidence of appropriately recent calibration, certification of calibration accuracy, and NIST-traceability (if required) of all measurement instruments used in the tests. The accuracy of flow rate meters shall be verified at the highest and lowest pressures and temperatures used in the tests and shall be checked at zero and at least one flow rate within ±3 percent of 16.7 L/min within 7 days prior to use for this test. Where an instrument's measurements are to be recorded with an analog recording device, the accuracy of the entire instrument-recorder system shall be calibrated or verified.
              (e) Test setup. (1) Setup of the sampler shall be performed as required in this paragraph (e) and otherwise as described in the sampler's operation or instruction manual referred to in § 53.4(b)(3). The sampler shall be installed upright and set up in the pressure-controlled chamber in its normal configuration for collecting PM samples. A sample filter and (or) the device for creating an additional 55 mm Hg pressure drop shall be installed for the duration of these tests. The sampler's ambient temperature, ambient pressure, and flow measurement systems shall all be calibrated per the sampler's operating manual within 7 days prior to this test.
              (2) The inlet of the candidate sampler shall be removed and the flow measurement adaptor installed on the sampler's downtube. A leak check as described in the sampler's operation or instruction manual shall be conducted and must be properly passed before other tests are carried out.
              (3) The inlet of the flow measurement adaptor shall be connected to the outlet of the flow rate meter.
              (4) The barometer shall be installed in the test chamber such that it will accurately measure the air pressure to which the candidate sampler is subjected.
              (f) Procedure. (1) Set up the sampler as specified in paragraph (e) of this section and otherwise prepare the sampler for normal sample collection operation as directed in the sampler's operation or instruction manual.
              (2) The test shall consist of two test runs, one at each of the following conditions of chamber pressure:
              (i) 600 mm Hg.
              (ii) 800 mm Hg.
              (3) For each of the two test runs, set the selected chamber pressure for the test run. Upon achieving each pressure setpoint in the chamber, the candidate sampler shall be pressure-equilibrated for a period of at least 30 minutes prior to the test run. Following the conditioning time, set the sampler to automatically start a 6-hour sample collection period at a convenient time.
              (4) During each 6-hour test period:
              (i) Measure and record the sample flow rate with the flow rate meter at intervals not to exceed 5 minutes. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, ambient temperature and pressure shall be measured at the same frequency as that of the certified flow rate measurements. Note and record the actual start and stop times for the 6-hour flow rate test period.

              (ii) Determine and record the ambient (chamber) pressure indicated by the sampler and the corresponding ambient (chamber) pressure measured by the barometer specified in paragraph (c)(4) of this section at intervals not to exceed 5 minutes.
              
              (5) At the end of each test period, terminate the sample period (if not automatically terminated by the sampler) and download all archived instrument data for the test run from the test sampler.
              (g) Test results. For each of the two test runs, examine the chamber pressure measurements. Verify that the pressure met the requirements specified in paragraph (f) of this section at all times during the test. If not, the test run is not valid and must be repeated. Determine the test results as follows:
              (1) Mean sample flow rate. (i) From the certified measurements (Qref) of the test sampler flow rate, tabulate each flow rate measurement in units of L/min. If ambient temperature and pressure corrections are necessary to calculate volumetric flow rate, each measured flow rate shall be corrected using its corresponding temperature and pressure measurement values. Calculate the mean flow rate for the sample period (Qref,ave) as follows:
              
                
                  Equation 17
                
                ER18jy97.079
              
              
                where:
                
                n equals the number of discrete certified flow measurements over the 6-hour test period.
              
              
              (ii)(A) Calculate the percent difference between this mean flow rate value and the design value of 16.67 L/min, as follows:
              
                
                  Equation 18
                
                ER18jy97.080
              
              (B) To successfully pass this test, the percent difference calculated in Equation 18 of this paragraph (g)(1) must be within ±5 percent for each test run.
              (2) Sample flow rate regulation. (i) From the certified measurements of the test sampler flow rate, calculate the sample coefficient of variation of the discrete measurements as follows:
              
                
                  Equation 19
                
                ER18jy97.081
              
              (ii) To successfully pass this test, the calculated coefficient of variation for the certified flow rates must not exceed 2 percent.
              (3) Flow rate measurement accuracy. (i) Using the mean volumetric flow rate reported by the candidate test sampler at the completion of each 6-hour test (Qind,ave), determine the accuracy of the reported mean flow rate as:
              
                
                  Equation 20
                
                ER18jy97.082
              
              (ii) To successfully pass this test, the percent difference calculated in Equation 20 of this paragraph (g)(3) shall not exceed 2 percent for each test run.
              (4) Flow rate CV measurement accuracy. (i) Using the flow rate coefficient of variation indicated by the candidate test sampler at the completion of the 6-hour test (%CVind), determine the accuracy of the reported coefficient of variation as:
              
                
                  Equation 21
                
                ER18jy97.083
              
              (ii) To successfully pass this test, the absolute difference in values calculated in Equation 21 of this paragraph (g)(4) must not exceed 0.3 (CV%) for each test run.
              (5) Ambient pressure measurement accuracy. (i) Calculate the absolute difference between the mean ambient air pressure indicated by the test sampler and the ambient (chamber) air pressure measured with the reference barometer as:
              
                
                  Equation 22
                
                ER18jy97.084
              
              
                where:
                
                Pind,ave = mean ambient pressure indicated by the test sampler, mm Hg; and
                
                Pref,ave = mean barometric pressure measured by the reference barometer, mm Hg.
              
              
              (ii) The calculated pressure difference must be less than 10 mm Hg for each test run to pass the test.
              (6) Sampler functionality. To pass the sampler functionality test, the following two conditions must both be met for each test run:
              (i) The sampler must not shut down during any part of the 6-hour tests; and
              (ii) An inspection of the downloaded data from the test sampler verifies that all the data are consistent with normal operation of the sampler.
              [62 FR 38799, July 18, 1997; 63 FR 7714, Feb. 17, 1998, as amended at 71 FR 61292, Oct. 17, 2006]
            
            
              § 53.57
              Test for filter temperature control during sampling and post-sampling periods.
              (a) Overview. This test is intended to measure the candidate sampler's ability to prevent excessive overheating of the PM sample collection filter (or filters) under conditions of elevated solar insolation. The test evaluates radiative effects on filter temperature during a 4-hour period of active sampling as well as during a subsequent 4-hour non-sampling time period prior to filter retrieval. Tests shall be conducted in an environmental chamber which provides the proper radiant wavelengths and energies to adequately simulate the sun's radiant effects under clear conditions at sea level. For additional guidance on conducting solar radiative tests under controlled conditions, consult military standard specification 810-E (reference 6 in appendix A of this subpart). The performance parameters tested under this procedure, the corresponding minimum performance specifications, and the applicable test conditions are summarized in table E-1 of this subpart. Each performance parameter tested, as described or determined in the test procedure, must meet or exceed the associated performance specification to successfully pass this test.
              (b) Technical definition. Filter temperature control during sampling is the ability of a sampler to maintain the temperature of the particulate matter sample filter within the specified deviation (5 °C) from ambient temperature during any active sampling period. Post-sampling temperature control is the ability of a sampler to maintain the temperature of the particulate matter sample filter within the specified deviation from ambient temperature during the period from the end of active sample collection by the sampler until the filter is retrieved from the sampler for laboratory analysis.
              (c) Required test equipment. (1) Environmental chamber providing the means, such as a bank of solar-spectrum lamps, for generating or simulating thermal radiation in approximate spectral content and intensity equivalent to solar insulation of 1000 ±50 W/m2 inside the environmental chamber. To properly simulate the sun's radiative effects on the sampler, the solar bank must provide the spectral energy distribution and permitted tolerances specified in table E-2 of this subpart. The solar radiation source area shall be such that the width of the candidate sampler shall not exceed one-half the dimensions of the solar bank. The solar bank shall be located a minimum of 76 cm (30 inches) from any surface of the candidate sampler. To meet requirements of the solar radiation tests, the chamber's internal volume shall be a minimum of 10 times that of the volume of the candidate sampler. Air velocity in the region of the sampler must be maintained continuously during the radiative tests at 2.0 ±0.5 m/sec.
              (2) Ambient air temperature recorder, range −30 °C to = 50 °C, with a resolution of 0.1 °C and certified accurate to within 0.5 °C. Ambient air temperature measurements must be made using continuous (analog) recording capability or digital recording at intervals not to exceed 5 minutes.
              (3) Flow measurement adaptor (40 CFR part 50, appendix L, figure L-30) or equivalent adaptor to facilitate measurement of sampler flow rate at the sampler downtube.

              (4) Miniature temperature sensor(s), capable of being installed in the sampler without introducing air leakage and capable of measuring the sample air temperature within 1 cm of the center of the filter, downstream of the filter; with a resolution of 0.1 °C, certified accurate to within 0.5 °C, NIST-traceable, with continuous (analog) recording capability or digital recording at intervals of not more than 5 minutes.
              (5) Solar radiometer, to measure the intensity of the simulated solar radiation in the test environment, range of 0 to approximately 1500 W/m2. Optional capability for continuous (analog) recording or digital recording at intervals not to exceed 5 minutes is recommended.
              (6) Sample filter or filters, as specified in section 6 of 40 CFR part 50, appendix L.
              (d) Calibration of test measurement instruments. Submit documentation showing evidence of appropriately recent calibration, certification of calibration accuracy, and NIST-traceability (if required) of all measurement instruments used in the tests. The accuracy of flow rate meters shall be verified at the highest and lowest pressures and temperatures used in the tests and shall be checked at zero and at least one flow rate within ±3 percent of 16.7 L/min within 7 days prior to use for this test. Where an instrument's measurements are to be recorded with an analog recording device, the accuracy of the entire instrument-recorder system shall be calibrated or verified.
              (e) Test setup. (1) Setup of the sampler shall be performed as required in this paragraph (e) and otherwise as described in the sampler's operation or instruction manual referred to in § 53.4(b)(3). The sampler shall be installed upright and set up in the solar radiation environmental chamber in its normal configuration for collecting PM samples (with the inlet installed). The sampler's ambient and filter temperature measurement systems shall be calibrated per the sampler's operating manual within 7 days prior to this test. A sample filter shall be installed for the duration of this test. For sequential samplers, a sample filter shall also be installed in each available sequential channel or station intended for collection of a sequential sample (or at least five additional filters for magazine-type sequential samplers) as directed by the sampler's operation or instruction manual.
              (2) The miniature temperature sensor shall be temporarily installed in the test sampler such that it accurately measures the air temperature 1 cm from the center of the filter on the downstream side of the filter. The sensor shall be installed such that no external or internal air leakage is created by the sensor installation. The sensor's dimensions and installation shall be selected to minimize temperature measurement uncertainties due to thermal conduction along the sensor mounting structure or sensor conductors. For sequential samplers, similar temperature sensors shall also be temporarily installed in the test sampler to monitor the temperature 1 cm from the center of each filter stored in the sampler for sequential sample operation.
              (3) The solar radiant energy source shall be installed in the test chamber such that the entire test sampler is irradiated in a manner similar to the way it would be irradiated by solar radiation if it were located outdoors in an open area on a sunny day, with the radiation arriving at an angle of between 30° and 45° from vertical. The intensity of the radiation received by all sampler surfaces that receive direct radiation shall average 1000 ±50 W/m2, measured in a plane perpendicular to the incident radiation. The incident radiation shall be oriented with respect to the sampler such that the area of the sampler's ambient temperature sensor (or temperature shield) receives full, direct radiation as it would or could during normal outdoor installation. Also, the temperature sensor must not be shielded or shaded from the radiation by a sampler part in a way that would not occur at other normal insulation angles or directions.
              (4) The solar radiometer shall be installed in a location where it measures thermal radiation that is generally representative of the average thermal radiation intensity that the upper portion of the sampler and sampler inlet receive. The solar radiometer shall be oriented so that it measures the radiation in a plane perpendicular to its angle of incidence.

              (5) The ambient air temperature recorder shall be installed in the test chamber such that it will accurately measure the temperature of the air in the chamber without being unduly affected by the chamber's air temperature control system or by the radiant energy from the solar radiation source that may be present inside the test chamber.
              (f) Procedure. (1) Set up the sampler as specified in paragraph (e) of this section and otherwise prepare the sampler for normal sample collection operation as directed in the sampler's operation or instruction manual.
              (2) Remove the inlet of the candidate test sampler and install the flow measurement adaptor on the sampler's downtube. Conduct a leak check as described in the sampler's operation or instruction manual. The leak test must be properly passed before other tests are carried out.
              (3) Remove the flow measurement adaptor from the downtube and re-install the sampling inlet.
              (4) Activate the solar radiation source and verify that the resulting energy distribution prescribed in table E-2 of this subpart is achieved.
              (5) Program the test sampler to conduct a single sampling run of 4 continuous hours. During the 4-hour sampling run, measure and record the radiant flux, ambient temperature, and filter temperature (all filter temperatures for sequential samplers) at intervals not to exceed 5 minutes.
              (6) At the completion of the 4-hour sampling phase, terminate the sample period, if not terminated automatically by the sampler. Continue to measure and record the radiant flux, ambient temperature, and filter temperature or temperatures for 4 additional hours at intervals not to exceed 5 minutes. At the completion of the 4-hour post-sampling period, discontinue the measurements and turn off the solar source.
              (7) Download all archived sampler data from the test run.
              (g) Test results. Chamber radiant flux control. Examine the continuous record of the chamber radiant flux and verify that the flux met the requirements specified in table E-2 of this subpart at all times during the test. If not, the entire test is not valid and must be repeated.
              (1) Filter temperature measurement accuracy. (i) For each 4-hour test period, calculate the absolute value of the difference between the mean filter temperature indicated by the sampler (active filter) and the mean filter temperature measured by the reference temperature sensor installed within 1 cm downstream of the (active) filter as:
              
                
                  Equation 23
                
                ER18jy97.085
              
              
                where:
                
                Tind,filter = mean filter temperature indicated by the test sampler, °C; and
                Tref,filter = mean filter temperature measured by the reference temperature sensor, °C.
              
              

              (ii) To successfully pass the indicated filter temperature accuracy test, the calculated difference between the measured means (Tdiff,filter) must not exceed 2 °C for each 4-hour test period.
              (2) Ambient temperature measurement accuracy. (i) For each 4-hour test period, calculate the absolute value of the difference between the mean ambient air temperature indicated by the test sampler and the mean ambient air temperature measured by the reference ambient air temperature recorder as:
              
                
                  Equation 24
                
                ER18jy97.086
              
              
                where:
                
                Tind,ambient = mean ambient air temperature indicated by the test sampler, °C; and
                Tref,ambient = mean ambient air temperature measured by the reference ambient air temperature recorder, °C.
              
              

              (ii) To successfully pass the indicated ambient temperature accuracy test, the calculated difference between the measured means (Tdiff,ambient) must not exceed 2 °C for each 4-hour test period.
              (3) Filter temperature control accuracy. (i) For each temperature measurement interval over each 4-hour test period, calculate the difference between the filter temperature indicated by the reference temperature sensor and the ambient temperature indicated by the test sampler as:
              
                
                  Equation 25
                
                ER18jy97.087
              
              
              (ii) Tabulate and inspect the calculated differences as a function of time. To successfully pass the indicated filter temperature control test, the calculated difference between the measured values must not exceed 5 °C for any consecutive intervals covering more than a 30-minute time period.
              (iii) For sequential samplers, repeat the test calculations for each of the stored sequential sample filters. All stored filters must also meet the 5 °C temperature control test.
              [62 FR 38799, July 18, 1997; 63 FR 7714, Feb. 17, 1998, as amended at 71 FR 61292, Oct. 17, 2006]
            
            
              § 53.58
              Operational field precision and blank test.
              (a) Overview. This test is intended to determine the operational precision of the candidate sampler during a minimum of 10 days of field operation, using three collocated test samplers. Measurements of PM are made at a test site with all of the samplers and then compared to determine replicate precision. Candidate sequential samplers are also subject to a test for possible deposition of particulate matter on inactive filters during a period of storage in the sampler. This procedure is applicable to both reference and equivalent methods. In the case of equivalent methods, this test may be combined and conducted concurrently with the comparability test for equivalent methods (described in subpart C of this part), using three reference method samplers collocated with three candidate equivalent method samplers and meeting the applicable site and other requirements of subpart C of this part.
              (b) Technical definition. (1) Field precision is defined as the standard deviation or relative standard deviation of a set of PM measurements obtained concurrently with three or more collocated samplers in actual ambient air field operation.
              (2) Storage deposition is defined as the mass of material inadvertently deposited on a sample filter that is stored in a sequential sampler either prior to or subsequent to the active sample collection period.
              (c) Test site. Any outdoor test site having PM 2.5 (or PM 10-2.5, as applicable) concentrations that are reasonably uniform over the test area and that meet the minimum level requirement of paragraph (g)(2) of this section is acceptable for this test.
              (d) Required facilities and equipment. (1) An appropriate test site and suitable electrical power to accommodate three test samplers are required.
              (2) Teflon sample filters, as specified in section 6 of 40 CFR part 50, appendix L, conditioned and preweighed as required by section 8 of 40 CFR part 50, appendix L, as needed for the test samples.
              (e) Test setup. (1) Three identical test samplers shall be installed at the test site in their normal configuration for collecting PM samples in accordance with the instructions in the associated manual referred to in § 53.4(b)(3) and also in accordance with applicable supplemental guidance provided in reference 3 in appendix A of this subpart. The test samplers' inlet openings shall be located at the same height above ground and between 2 (1 for samplers with flow rates less than 200 L/min.) and 4 meters apart horizontally. The samplers shall be arranged or oriented in a manner that will minimize the spatial and wind directional effects on sample collection of one sampler on any other sampler.
              (2) Each test sampler shall be successfully leak checked, calibrated, and set up for normal operation in accordance with the instruction manual and with any applicable supplemental guidance provided in reference 3 in appendix A of this subpart.
              (f) Test procedure. (1) Install a conditioned, preweighed filter in each test sampler and otherwise prepare each sampler for normal sample collection. Set identical sample collection start and stop times for each sampler. For sequential samplers, install a conditioned, preweighed specified filter in each available channel or station intended for automatic sequential sample filter collection (or at least five additional filters for magazine-type sequential samplers), as directed by the sampler's operation or instruction manual. Since the inactive sequential channels are used for the storage deposition part of the test, they may not be used to collect the active PM test samples.
              
              (2) Collect either a nominal 24-hour or 48-hour atmospheric PM sample simultaneously with each of the three test samplers.
              (3) Following sample collection, retrieve the collected sample from each sampler. For sequential samplers, retrieve the additional stored (blank, unsampled) filters after at least 5 days (120 hours) storage in the sampler if the active samples are 24-hour samples, or after at least 10 days (240 hours) if the active samples are 48-hour samples.
              (4) Determine the measured PM mass concentration for each sample in accordance with the applicable procedures prescribed for the candidate method in appendix L or appendix O, as applicable, of part 50 of this chapter, and in accordance with the associated manual referred to in § 53.4(b)(3) and supplemental guidance in reference 2 in appendix A of this subpart. For sequential samplers, also similarly determine the storage deposition as the net weight gain of each blank, unsampled filter after the 5-day (or 10-day) period of storage in the sampler.
              (5) Repeat this procedure to obtain a total of 10 sets of any combination of (nominal) 24-hour or 48-hour PM measurements over 10 test periods. For sequential samplers, repeat the 5-day (or 10-day) storage test of additional blank filters once for a total of two sets of blank filters.
              (g) Calculations. (1) Record the PM concentration for each test sampler for each test period as Ci,j, where i is the sampler number (i = 1,2,3) and j is the test period (j = 1,2, * * * 10).

              (2)(i) For each test period, calculate and record the average of the three measured PM concentrations as Cave,j where j is the test period using equation 26 of this section:
              
                ER41AD07.005
              
              (ii) If Cave,j <3 µg/m3 for any test period, data from that test period are unacceptable, and an additional sample collection set must be obtained to replace the unacceptable data.
              (3)(i) Calculate and record the precision for each of the 10 test periods, as the standard deviation, using equation 27 of this section:
              
                ER17OC06.039
              
              (ii) For each of the 10 test periods, also calculate and record the precision as the relative standard deviation, in percent, using equation 28 of this section:
              
                ER17OC06.040
              
              (h) Test results. (1) The candidate method passes the precision test if either Pj or RPj is less than or equal to the corresponding specification in table E-1 of this subpart for all 10 test periods.
              (2) The candidate sequential sampler passes the blank filter storage deposition test if the average net storage deposition weight gain of each set of blank filters (total of the net weight gain of each blank filter divided by the number of filters in the set) from each test sampler (six sets in all) is less than 50 µg.
              [71 FR 61292, Oct. 17, 2006,as amended at 72 FR 32208, June 12, 2007]
            
            
              § 53.59
              Aerosol transport test for Class I equivalent method samplers.
              (a) Overview. This test is intended to verify adequate aerosol transport through any modified or air flow splitting components that may be used in a Class I candidate equivalent method sampler such as may be necessary to achieve sequential sampling capability. This test is applicable to all Class I candidate samplers in which the aerosol flow path (the flow path through which sample air passes upstream of sample collection filter) differs significantly from that specified for reference method samplers as specified in 40 CFR part 50, appendix L or appendix O, as applicable. The test requirements and performance specifications for this test are summarized in table E-1 of this subpart.
              (b) Technical definitions. (1) Aerosol transport is the percentage of a laboratory challenge aerosol which penetrates to the active sample filter of the candidate equivalent method sampler.
              (2) The active sample filter is the exclusive filter through which sample air is flowing during performance of this test.
              (3) A no-flow filter is a sample filter through which no sample air is intended to flow during performance of this test.
              (4) A channel is any of two or more flow paths that the aerosol may take, only one of which may be active at a time.
              (5) An added component is any physical part of the sampler which is different in some way from that specified for a reference method sampler in 40 CFR part 50, appendix L or appendix O, as applicable, such as a device or means to allow or cause the aerosol to be routed to one of several channels.
              (c) Required facilities and test equipment. (1) Aerosol generation system, as specified in § 53.62(c)(2).
              (2) Aerosol delivery system, as specified in § 53.64(c)(2).
              (3) Particle size verification equipment, as specified in § 53.62(c)(3).
              (4) Fluorometer, as specified in § 53.62(c)(7).
              (5) Candidate test sampler, with the inlet and impactor or impactors removed, and with all internal surfaces of added components electroless nickel coated as specified in § 53.64(d)(2).
              (6) Filters that are appropriate for use with fluorometric methods (e.g., glass fiber).
              (d) Calibration of test measurement instruments. Submit documentation showing evidence of appropriately recent calibration, certification of calibration accuracy, and NIST-traceability (if required) of all measurement instruments used in the tests. The accuracy of flow rate meters shall be verified at the highest and lowest pressures and temperatures used in the tests and shall be checked at zero and at least one flow rate within ±3 percent of 16.7 L/min within 7 days prior to use for this test. Where an instrument's measurements are to be recorded with an analog recording device, the accuracy of the entire instrument-recorder system shall be calibrated or verified.
              (e) Test setup. (1) The candidate test sampler shall have its inlet and impactor or impactors removed. The lower end of the down tube shall be reconnected to the filter holder, using an extension of the downtube, if necessary. If the candidate sampler has a separate impactor for each channel, then for this test, the filter holder assemblies must be connected to the physical location on the sampler where the impactors would normally connect.
              (2) The test particle delivery system shall be connected to the sampler downtube so that the test aerosol is introduced at the top of the downtube.
              (f) Test procedure. (1) All surfaces of the added or modified component or components which come in contact with the aerosol flow shall be thoroughly washed with 0.01 N NaOH and then dried.
              (2) Generate aerosol. (i) Generate aerosol composed of oleic acid with a uranine fluorometric tag of 3 ±0.25 µm aerodynamic diameter using a vibrating orifice aerosol generator according to conventions specified in § 53.61(g).
              (ii) Check for the presence of satellites and adjust the generator to minimize their production.
              (iii) Calculate the aerodynamic particle size using the operating parameters of the vibrating orifice aerosol generator. The calculated aerodynamic diameter must be 3 ±0.25 µm aerodynamic diameter.
              (3) Verify the particle size according to procedures specified in § 53.62(d)(4)(i).
              (4) Collect particles on filters for a time period such that the relative error of the resulting measured fluorometric concentration for the active filter is less than 5 percent.

              (5) Determine the quantity of material collected on the active filter using a calibrated fluorometer. Record the mass of fluorometric material for the active filter as Mactive (i) where i = the active channel number.

              (6) Determine the quantity of material collected on each no-flow filter using a calibrated fluorometer. Record the mass of fluorometric material on each no-flow filter as Mno-flow.

              (7) Using 0.01 N NaOH, wash the surfaces of the added component or components which contact the aerosol flow. Determine the quantity of material collected using a calibrated fluorometer. Record the mass of fluorometric material collected in the wash as Mwash.
              (8) Calculate the aerosol transport as:
              
                
                  Equation 29
                
                ER18jy97.091
              
              
                where:
                
                i = the active channel number.
              
              
              (9) Repeat paragraphs (f)(1) through (8) of this section for each channel, making each channel in turn the exclusive active channel.
              (g) Test results. The candidate Class I sampler passes the aerosol transport test if T(i) is at least 97 percent for each channel.
              [62 FR 38799, July 18, 1997, as amended at 71 FR 61293, Oct. 17, 2006]
            
            
              Pt. 53, Subpt. E, Table E-1

              Table E-1 to Subpart E of Part 53—Summary of Test Requirements for Reference and Class I Equivalent Methods for PM 2.5 and PM 10-2.5
              
              
                
                  Subpart E procedure
                  Performance test
                  Performance specification
                  Test conditions
                  Part 50,appendix L
                    reference
                  
                
                
                  § 53.52 Sample leak check test
                  Sampler leak check facility
                  External leakage: 80 mL/min, maxInternal leakage: 80 mL/min, max
                  
                  Controlled leak flow rate of 80 mL/min
                  Sec. 7.4.6.
                
                
                  § 53.53 Base flow rate test
                  Sample flow rate1. Mean
                    2. Regulation
                    3. Meas accuracy
                    4. CV accuracy
                    5. Cut-off
                  
                  1. 16.67 ±5%, L/min2. 2%, max
                    3. 2%, max
                    4. 0.3% max
                    5. Flow rate cut-off if flow rate deviates more than 10% from design flow rate for >60 ±30 seconds
                  
                  (a) 6-hour normal operational test plus flow rate cut-off test(b) Normal conditions
                    (c) Additional 55 mm Hg pressure drop to simulate loaded filter
                    (d) Variable flow restriction used for cut-off test
                  
                  Sec. 7.4.1.Sec. 7.4.2.
                    Sec. 7.4.3.
                    Sec. 7.4.4.
                    Sec. 7.4.5.
                  
                
                
                  § 53.54 Power interruption test
                  Sample flow rate1. Mean
                    2. Regulation
                    3. Meas. accuracy
                    4. CV accuracy
                    5. Occurrence time of power interruptions
                    6. Elapsed sample time
                    7. Sample volume
                  
                  1. 16.67 ±5%, L/min2. 2%, max
                    3. 2%, max
                    4. 0.3% max
                    5. ±2 min if >60 seconds.
                    6. ±20 seconds
                    7. ±2%, max
                  
                  (a) 6-hour normal operational test(b) Nominal conditions
                    (c) Additional 55 mm Hg pressure drop to simulate loaded filter
                    (d) 6 power interruptions of various durations
                  
                  Sec. 7.4.1.Sec. 7.4.2.
                    Sec. 7.4.3.
                    Sec. 7.4.5.
                    Sec. 7.4.12.
                    Sec. 7.4.13.
                    Sec. 7.4.15.4.
                    Sec. 7.4.15.5.
                  
                
                
                  § 53.55 Temperature and line voltage test
                  Sample flow rate1. Mean
                    2. Regulation
                    3. Meas. accuracy
                    4. CV accuracy
                    5. Temperature meas. accuracy
                    6. Proper operation.
                  
                  1. 16.67 ±5%, L/min2. 2%, max
                    3. 2%, max
                    4. 0.3% max
                    5. 2 °C
                  
                  (a) 6-hour normal operational test(b) Normal conditions
                    (c) Additional 55 mm Hg pressure drop to simulate loaded filter
                    (d) Ambient temperature at −20 and + 40 °C
                    (e) Line voltage: 105 Vac to 125 Vac
                  
                  Sec. 7.4.1.Sec. 7.4.2.
                    Sec. 7.4.3.
                    Sec. 7.4.5.
                    Sec. 7.4.8.
                    Sec. 7.4.15.1.
                  
                
                
                  § 53.56 Barometric pressure effect test
                  Sample flow rate1. Mean
                    2. Regulation
                    3. Meas. accuracy
                    4. CV accuracy
                    5. Pressure meas. accuracy
                    6. Proper operation.
                  
                  1. 16.67 ±5%, L/p;min2. 2%, max
                    3. 2%, max
                    4. 0.3% max
                    5. 10 mm Hg
                  
                  (a) 6-hour normal operational test(b) Normal conditions
                    (c) Additional 55 mm Hg pressure drop to simulate loaded filter
                    (d) Barometric pressure at 600 and 800 mm Hg
                  
                  Sec. 7.4.1.Sec. 7.4.2.
                    Sec. 7.4.3.
                    Sec. 7.4.5.
                    Sec. 7.4.9.
                  
                
                
                  
                  § 53.57 Filter temperature control test
                  1. Filter temp. meas. accuracy2. Ambient temp. meas. accuracy
                    3. Filter temp. control accuracy, sampling and non-sampling
                  
                  1. 2 °C2. 2 °C
                    3. Not more than 5 °C above ambient temp. for more than 30 min
                  
                  (a) 4-hour simulated solar radiation, sampling(b) 4-hour simulated solar radiation, non-sampling
                    (c) Solar flux of 1000 ±50 W/m 2
                    
                  
                  Sec. 7.4.8.Sec. 7.4.10.
                    Sec. 7.4.11.
                  
                
                
                  § 53.58 Field precision test
                  1. Measurement precision2. Storage deposition test for sequential samplers
                  
                  1. Pj <2 µg/m 3 or RPj <5%2. 50 µg max. average weight gain/blank filter
                  

                  (a) 3 collocated samplers at 1 site for at least 10 days(b) PM 2.5 conc. >3 µg/m 3
                    
                    (c) 24- or 48-hour samples
                    (d) 5- or 10-day storage period for inactive stored filters
                  
                  Sec. 5.1.Sec. 7.3.5.
                    Sec. 8.
                    Sec. 9.
                    Sec. 10.
                  
                
                
                  The Following Requirement Is Applicable to Class I Candidate Equivalent Methods Only
                
                
                  § 53.59 Aerosol transport test
                  Aerosol transport
                  97%, min. for all channels.
                  Determine aerosol transport through any new or modified components with respect to the reference method sampler before the filter for each channel
                
              
              [72 FR 32208, June 12, 2007]
            
            
              Pt. 53, Subpt. E, Table E-2
              Table E-2 to Subpart E of Part 53—Spectral Energy Distribution and Permitted Tolerance for Conducting Radiative Tests
              
                
                  Characteristic
                  Spectral Region
                  Ultraviolet
                  Visible
                  Infrared
                
                
                  Bandwidth (µm)
                  0.28 to 0.32   0.32 to 0.40
                  0.40 to 0.78
                  0.78 to 3.00
                
                
                  Irradiance (W/m2)
                  5          56
                  450 to 550
                  439
                
                
                  Allowed Tolerance
                  ±35%       ±25%
                  ±10%
                  ±10%
                
              
              [62 FR 38799, July 18, 1997; 63 FR 7714, Feb. 17, 1998]
            
            
              Pt. 53, Subpt. E, Fig. E-1
              Figure E-1 to Subpart E of Part 53—Designation Testing Checklist
              
                DESIGNATION TESTING CHECKLIST
              
                      __________   __________   __________
                         Auditee      Auditor signature        Date
              
                
                  Compliance Status:  Y = Yes  N = No  NA = Not applicable/Not available
                  Verification
                  Y
                  N
                  NA
                  Verified by Direct Observation of Process or of Documented Evidence: Performance, Design or Application Spec. Corresponding to Sections of 40 CFR Part 53 or 40 CFR Part 50, Appendix L
                  Verification Comments (Includes documentation of who, what, where, when, why) (Doc. #, Rev. #, Rev. Date)
                
                
                   
                   
                   
                  
                    Performance Specification Tests
                  
                
                
                   
                   
                   
                  Sample flow rate coefficient of variation (§ 53.53) (L-7.4.3)
                
                
                   
                   
                   
                  Filter temperature control (sampling) (§ 53.57) (L-7.4.10)
                
                
                   
                   
                   
                  Elapsed sample time accuracy (§ 53.54) (L-7.4.13)
                
                
                   
                   
                   
                  Filter temperature control (post sampling) (§ 53.57) (L-7.4.10)
                
                
                   
                   
                   
                  
                    Application Specification Tests
                  
                
                
                   
                   
                   
                  Field Precision (§ 53.58) (L-5.1)
                
                
                  
                   
                   
                   
                  Meets all Appendix L requirements (part 53, subpart A, § 53.2(a)(3)) (part 53, subpart E, § 53.51(a),(d))
                
                
                   
                   
                   
                  Filter Weighing (L-8)
                
                
                   
                   
                   
                  Field Sampling Procedure (§ 53.30, .31, .34)
                
                
                   
                   
                   
                  
                    Design Specification Tests
                  
                
                
                   
                   
                   
                  Filter (L-6)
                
                
                   
                   
                   
                  Range of Operational Conditions (L-7.4.7)
                  
                
                
                  The Following Requirements Apply Only to Class I Candidate Equivalent Methods
                  
                
                
                  
                   
                   
                  Aerosol Transport (§ 53.59)
                
              
            
            
              Pt. 53, Subpt. E, App. A
              Appendix A to Subpart E of Part 53—References

              (1) American National Standard Quality Systems—Model for Quality Assurance in Design, Development, Production, Installation, and Servicing, ANSI/ISO/ASQC Q9001-1994. Available from American Society for Quality, P.O. Box 3005, Milwaukee, WI 53202 (http://qualitypress.asq.org).

              (2) American National Standard Quality Systems for Environmental Data and Technology Programs—Requirements with guidance for use, ANSI/ASQC E4-2004. Available from American Society for Quality, P.O. Box 3005, Milwaukee, WI 53202 (http://qualitypress.asq.org).

              (3) Quality Assurance Guidance Document 2.12. Monitoring PM 2.5 in Ambient Air Using Designated Reference or Class I Equivalent Methods. U.S. EPA, National Exposure Research Laboratory, Research Triangle Park, NC, November 1998 or later edition. Currently available at http://www.epa.gov/ttn/amtic/pmqainf.html.
              
              (4) Military standard specification (mil. spec.) 8625F, Type II, Class 1 as listed in Department of Defense Index of Specifications and Standards (DODISS), available from DODSSP-Customer Service, Standardization Documents Order Desk, 700 Robbins Avenue, Building 4D, Philadelphia, PA 1911-5094.

              (5) Quality Assurance Handbook for Air Pollution Measurement Systems, Volume IV: Meteorological Measurements. Revised March, 1995. EPA-600/R-94-038d. Available from National Technical Information Service, Springfield, VA 22161, (800-553-6847, http://www.ntis.gov). NTIS number PB95-199782INZ.
              (6) Military standard specification (mil. spec.) 810-E as listed in Department of Defense Index of Specifications and Standards (DODISS), available from DODSSP-Customer Service, Standardization Documents Order Desk, 700 Robbins Avenue, Building 4D, Philadelphia, PA 1911-5094.
              [62 FR 38799, July 18, 1997, as amended at 71 FR 61295, Oct. 17, 2006]
            
          
          

            Subpart F—Procedures for Testing Performance Characteristics of Class II Equivalent Methods for PM 2.5
            
            
              Source:
              62 FR 38814, July 18, 1997, unless otherwise noted.
            
            
              § 53.60
              General provisions.

              (a) This subpart sets forth the specific requirements that a PM 2.5 sampler associated with a candidate Class II equivalent method must meet to be designated as an equivalent method for PM 2.5. This subpart also sets forth the explicit test procedures that must be carried out and the test results, evidence, documentation, and other materials that must be provided to EPA to demonstrate that a sampler meets all specified requirements for designation as an equivalent method.
              (b) A candidate method described in an application for a FRM or FEM determination submitted under § 53.4 shall be determined by the EPA to be a Class II candidate equivalent method on the basis of the definition of a Class II FEM in § 53.1.

              (c) Any sampler associated with a Class II candidate equivalent method (Class II sampler) must meet all applicable requirements for FRM samplers or Class I FEM samplers specified in subpart E of this part, as appropriate. Except as provided in § 53.3(a)(3), a Class II PM 2.5 sampler must meet the additional requirements as specified in paragraph (d) of this section.
              (d) Except as provided in paragraphs (d)(1), (2), and (3) of this section, all Class II samplers are subject to the additional tests and performance requirements specified in § 53.62 (full wind tunnel test), § 53.65 (loading test), and § 53.66 (volatility test). Alternative tests and performance requirements, as described in paragraphs (d)(1), (2), and (3) of this section, are optionally available for certain Class II samplers which meet the requirements for reference method or Class I equivalent method samplers given in 40 CFR part 50, appendix L, and in subpart E of this part, except for specific deviations of the inlet, fractionator, or filter.
              (1) Inlet deviation. A sampler which has been determined to be a Class II sampler solely because the design or construction of its inlet deviates from the design or construction of the inlet specified in 40 CFR part 50, appendix L, for reference method samplers shall not be subject to the requirements of § 53.62 (full wind tunnel test), provided that it meets all requirements of § 53.63 (wind tunnel inlet aspiration test), § 53.65 (loading test), and § 53.66 (volatility test).
              (2) Fractionator deviation. A sampler which has been determined to be a Class II sampler solely because the design or construction of its particle size fractionator deviates from the design or construction of the particle size fractionator specified in 40 CFR part 50, appendix L for reference method samplers shall not be subject to the requirements of § 53.62 (full wind tunnel test), provided that it meets all requirements of § 53.64 (static fractionator test), § 53.65 (loading test), and § 53.66 (volatility test).
              (3) Filter size deviation. A sampler which has been determined to be a Class II sampler solely because its effective filtration area deviates from that of the reference method filter specified in 40 CFR part 50, appendix L, for reference method samplers shall not be subject to the requirements of § 53.62 (full wind tunnel test) nor § 53.65 (loading test), provided it meets all requirements of § 53.66 (volatility test).
              (e) The test specifications and acceptance criteria for each test are summarized in table F-1 of this subpart. The candidate sampler must demonstrate performance that meets the acceptance criteria for each applicable test to be designated as an equivalent method.
              (f) Overview of various test procedures for Class II samplers—(1) Full wind tunnel test. This test procedure is designed to ensure that the candidate sampler's effectiveness (aspiration of an ambient aerosol and penetration of the sub 2.5-micron fraction to its sample filter) will be comparable to that of a reference method sampler. The candidate sampler is challenged at wind speeds of 2 and 24 km/hr with monodisperse aerosols of the size specified in table F-2 of this subpart. The experimental test results are then integrated with three idealized ambient distributions (typical, fine, and coarse) to yield the expected mass concentration measurement for each. The acceptance criteria are based on the results of this numerical analysis and the particle diameter for which the sampler effectiveness is 50 percent.
              (2) Wind tunnel inlet aspiration test. The wind tunnel inlet aspiration test directly compares the inlet of the candidate sampler to the inlet of a reference method sampler with the single-sized, liquid, monodisperse challenge aerosol specified in table F-2 of this subpart at wind speeds of 2 km/hr and 24 km/hr. The acceptance criteria, presented in table F-1 of this subpart, is based on the relative aspiration between the candidate inlet and the reference method inlet.
              (3) Static fractionator test. The static fractionator test determines the effectiveness of the candidate sampler's 2.5-micron fractionator under static conditions for aerosols of the size specified in table F-2 of this subpart. The numerical analysis procedures and acceptance criteria are identical to those in the full wind tunnel test.
              (4) Loading test. The loading test is conducted to ensure that the performance of a candidate sampler is not significantly affected by the amount of particulate deposited on its interior surfaces between periodic cleanings. The candidate sampler is artificially loaded by sampling a test environment containing aerosolized, standard test dust. The duration of the loading phase is dependent on both the time between cleaning as specified by the candidate method and the aerosol mass concentration in the test environment. After loading, the candidate's performance must then be evaluated by § 53.62 (full wind tunnel evaluation), § 53.63 (wind tunnel inlet aspiration test), or § 53.64 (static fractionator test). If the results of the appropriate test meet the criteria presented in table F-1 of this subpart, then the candidate sampler passes the loading test under the condition that it be cleaned at least as often as the cleaning frequency proposed by the candidate method and that has been demonstrated to be acceptable by this test.
              (5) Volatility test. The volatility test challenges the candidate sampler with a polydisperse, semi-volatile liquid aerosol. This aerosol is simultaneously sampled by the candidate method sampler and a reference method sampler for a specified time period. Clean air is then passed through the samplers during a blow-off time period. Residual mass is then calculated as the weight of the filter after the blow-off phase is subtracted from the initial weight of the filter. Acceptance criteria are based on a comparison of the residual mass measured by the candidate sampler (corrected for flow rate variations from that of the reference method) to the residual mass measured by the reference method sampler for several specified clean air sampling time periods.
              (g) Test data. All test data and other documentation obtained from or pertinent to these tests shall be identified, dated, signed by the analyst performing the test, and submitted to EPA as part of the equivalent method application. Schematic drawings of each particle delivery system and other information showing complete procedural details of the test atmosphere generation, verification, and delivery techniques for each test performed shall be submitted to EPA. All pertinent calculations shall be clearly presented. In addition, manufacturers are required to submit as part of the application, a Designation Testing Checklist (Figure F-1 of this subpart) which has been completed and signed by an ISO-certified auditor.
              [62 FR 38814, July 18, 1997, as amended at 71 FR 61295, Oct. 17, 2006]
            
            
              § 53.61
              Test conditions.
              (a) Sampler surface preparation. Internal surfaces of the candidate sampler shall be cleaned and dried prior to performing any Class II sampler test in this subpart. The internal collection surfaces of the sampler shall then be prepared in strict accordance with the operating instructions specified in the sampler's operating manual referred to in section 7.4.18 of 40 CFR part 50, appendix L.
              (b) Sampler setup. Set up and start up of all test samplers shall be in strict accordance with the operating instructions specified in the manual referred to in section 7.4.18 of 40 CFR part 50, appendix L, unless otherwise specified within this subpart.
              (c) Sampler adjustments. Once the test sampler or samplers have been set up and the performance tests started, manual adjustment shall be permitted only between test points for all applicable tests. Manual adjustments and any periodic maintenance shall be limited to only those procedures prescribed in the manual referred to in section 7.4.18 of 40 CFR part 50, appendix L. The submitted records shall clearly indicate when any manual adjustment or periodic maintenance was made and shall describe the operations performed.
              (d) Sampler malfunctions. If a test sampler malfunctions during any of the applicable tests, that test run shall be repeated. A detailed explanation of all malfunctions and the remedial actions taken shall be submitted as part of the equivalent method application.
              (e) Particle concentration measurements. All measurements of particle concentration must be made such that the relative error in measurement is less than 5.0 percent. Relative error is defined as (s × 100 percent)/(X), where s is the sample standard deviation of the particle concentration detector, X is the measured concentration, and the units of s and X are identical.
              
              (f) Operation of test measurement equipment. All test measurement equipment shall be set up, calibrated, and maintained by qualified personnel according to the manufacturer's instructions. All appropriate calibration information and manuals for this equipment shall be kept on file.
              (g) Vibrating orifice aerosol generator conventions. This section prescribes conventions regarding the use of the vibrating orifice aerosol generator (VOAG) for the size-selective performance tests outlined in §§ 53.62, 53.63, 53.64, and 53.65.
              (1) Particle aerodynamic diameter. The VOAG produces near-monodisperse droplets through the controlled breakup of a liquid jet. When the liquid solution consists of a non-volatile solute dissolved in a volatile solvent, the droplets dry to form particles of near-monodisperse size.
              (i) The physical diameter of a generated spherical particle can be calculated from the operating parameters of the VOAG as:
              
                
                  Equation 1
                
                ER18jy97.094
              
              
                where:
                
                Dp = particle physical diameter, µm;
                Q = liquid volumetric flow rate, µm3/sec;
                Cvol = volume concentration (particle volume produced per drop volume), dimensionless; and
                f = frequency of applied vibrational signal, 1/sec.
              
              

              (ii) A given particle's aerodynamic behavior is a function of its physical particle size, particle shape, and density. Aerodynamic diameter is defined as the diameter of a unit density (ρo = 1g/cm3) sphere having the same settling velocity as the particle under consideration. For converting a spherical particle of known density to aerodynamic diameter, the governing relationship is:
              
                
                  Equation 2
                
                ER18jy97.095
              
              
                where:
                
                Dae = particle aerodynamic diameter, µm;
                ρp = particle density, g/cm3;
                ρo = aerodynamic particle density = 1 g/cm3;
                CDp = Cunningham's slip correction factor for physical particle diameter, dimensionless; and
                CDae = Cunningham's slip correction factor for aerodynamic particle diameter, dimensionless.
              
              
              (iii) At room temperature and standard pressure, the Cunningham's slip correction factor is solely a function of particle diameter:
              
                
                  Equation 3
                
                ER18jy97.096
              
              or
              
                
                  Equation 4
                
                ER18jy97.097
              
              (iv) Since the slip correction factor is itself a function of particle diameter, the aerodynamic diameter in equation 2 of paragraph (g)(1)(ii) of this section cannot be solved directly but must be determined by iteration.
              (2) Solid particle generation. (i) Solid particle tests performed in this subpart shall be conducted using particles composed of ammonium fluorescein. For use in the VOAG, liquid solutions of known volumetric concentration can be prepared by diluting fluorescein powder (C20H12O5, FW = 332.31, CAS 2321-07-5) with aqueous ammonia. Guidelines for preparation of fluorescein solutions of the desired volume concentration (Cvol) are presented by Vanderpool and Rubow (1988) (Reference 2 in appendix A of this subpart). For purposes of converting particle physical diameter to aerodynamic diameter, an ammonium fluorescein density of 1.35 g/cm3 shall be used.
              
              (ii) Mass deposits of ammonium fluorescein shall be extracted and analyzed using solutions of 0.01 N ammonium hydroxide.
              (3) Liquid particle generation. (i) Tests prescribed in § 53.63 for inlet aspiration require the use of liquid particle tests composed of oleic acid tagged with uranine to enable subsequent fluorometric quantitation of collected aerosol mass deposits. Oleic acid (C18H34O2, FW = 282.47, CAS 112-80-1) has a density of 0.8935 g/cm3. Because the viscosity of oleic acid is relatively high, significant errors can occur when dispensing oleic acid using volumetric pipettes. For this reason, it is recommended that oleic acid solutions be prepared by quantifying dispensed oleic acid gravimetrically. The volume of oleic acid dispensed can then be calculated simply by dividing the dispensed mass by the oleic acid density.

              (ii) Oleic acid solutions tagged with uranine shall be prepared as follows. A known mass of oleic acid shall first be diluted using absolute ethanol. The desired mass of the uranine tag should then be diluted in a separate container using absolute ethanol. Uranine (C20H10O5Na2, FW = 376.3, CAS 518-47-8) is the disodium salt of fluorescein and has a density of 1.53 g/cm3. In preparing uranine tagged oleic acid particles, the uranine content shall not exceed 20 percent on a mass basis. Once both oleic acid and uranine solutions are properly prepared, they can then be combined and diluted to final volume using absolute ethanol.

              (iii) Calculation of the physical diameter of the particles produced by the VOAG requires knowledge of the liquid solution's volume concentration (Cvol). Because uranine is essentially insoluble in oleic acid, the total particle volume is the sum of the oleic acid volume and the uranine volume. The volume concentration of the liquid solution shall be calculated as:
              
                
                  Equation 5
                
                ER18jy97.098
              
              
                where:
                
                Vu = uranine volume, ml;
                Voleic = oleic acid volume, ml;
                Vsol = total solution volume, ml;
                Mu = uranine mass, g;
                ρu = uranine density, g/cm3;
                Moleic = oleic acid mass, g; and
                ρoleic = oleic acid density, g/cm. 3
                
              
              
              (iv) For purposes of converting the particles' physical diameter to aerodynamic diameter, the density of the generated particles shall be calculated as:
              
                
                  Equation 6
                
                ER18jy97.099
              
              (v) Mass deposits of oleic acid shall be extracted and analyzed using solutions of 0.01 N sodium hydroxide.
              [62 FR 38814, July 18, 1997; 63 FR 7714, Feb. 17, 1998]
            
            
              § 53.62
              Test procedure: Full wind tunnel test.
              (a) Overview. The full wind tunnel test evaluates the effectiveness of the candidate sampler at 2 km/hr and 24 km/hr for aerosols of the size specified in table F-2 of this subpart (under the heading, “Full Wind Tunnel Test”). For each wind speed, a smooth curve is fit to the effectiveness data and corrected for the presence of multiplets in the wind tunnel calibration aerosol. The cutpoint diameter (Dp50) at each wind speed is then determined from the corrected effectiveness curves. The two resultant penetration curves are then each numerically integrated with three idealized ambient particle size distributions to provide six estimates of measured mass concentration. Critical parameters for these idealized distributions are presented in table F-3 of this subpart.
              (b) Technical definitions. Effectiveness is the ratio (expressed as a percentage) of the mass concentration of particles of a specific size reaching the sampler filter or filters to the mass concentration of particles of the same size approaching the sampler.
              (c) Facilities and equipment required—(1) Wind tunnel. The particle delivery system shall consist of a blower system and a wind tunnel having a test section of sufficiently large cross-sectional area such that the test sampler, or portion thereof, as installed in the test section for testing, blocks no more than 15 percent of the test section area. The wind tunnel blower system must be capable of maintaining uniform wind speeds at the 2 km/hr and 24 km/hr in the test section.
              (2) Aerosol generation system. A vibrating orifice aerosol generator shall be used to produce monodisperse solid particles of ammonium fluorescein with equivalent aerodynamic diameters as specified in table F-2 of this subpart. The geometric standard deviation for each particle size generated shall not exceed 1.1 (for primary particles) and the proportion of multiplets (doublets and triplets) in all test particle atmosphere shall not exceed 10 percent of the particle population. The aerodynamic particle diameter, as established by the operating parameters of the vibrating orifice aerosol generator, shall be within the tolerance specified in table F-2 of this subpart.
              (3) Particle size verification equipment. The size of the test particles shall be verified during this test by use of a suitable instrument (e.g., scanning electron microscope, optical particle sizer, time-of-flight apparatus). The instrument must be capable of measuring solid and liquid test particles with a size resolution of 0.1 µm or less. The accuracy of the particle size verification technique shall be 0.15 µm or better.
              (4) Wind speed measurement. The wind speed in the wind tunnel shall be determined during the tests using an appropriate technique capable of a precision of 2 percent and an accuracy of 5 percent or better (e.g., hot-wire anemometry). For the wind speeds specified in table F-2 of this subpart, the wind speed shall be measured at a minimum of 12 test points in a cross-sectional area of the test section of the wind tunnel. The mean wind speed in the test section must be within ±10 percent of the value specified in table F-2 of this subpart, and the variation at any test point in the test section may not exceed 10 percent of the measured mean.
              (5) Aerosol rake. The cross-sectional uniformity of the particle concentration in the sampling zone of the test section shall be established during the tests using an array of isokinetic samplers, referred to as a rake. Not less than five evenly spaced isokinetic samplers shall be used to determine the particle concentration spatial uniformity in the sampling zone. The sampling zone shall be a rectangular area having a horizontal dimension not less than 1.2 times the width of the test sampler at its inlet opening and a vertical dimension not less than 25 centimeters.
              (6) Total aerosol isokinetic sampler. After cross-sectional uniformity has been confirmed, a single isokinetic sampler may be used in place of the array of isokinetic samplers for the determination of particle mass concentration used in the calculation of sampling effectiveness of the test sampler in paragraph (d)(5) of this section. In this case, the array of isokinetic samplers must be used to demonstrate particle concentration uniformity prior to the replicate measurements of sampling effectiveness.
              (7) Fluorometer. A fluorometer used for quantifying extracted aerosol mass deposits shall be set up, maintained, and calibrated according to the manufacturer's instructions. A series of calibration standards shall be prepared to encompass the minimum and maximum concentrations measured during size-selective tests. Prior to each calibration and measurement, the fluorometer shall be zeroed using an aliquot of the same solvent used for extracting aerosol mass deposits.
              (8) Sampler flow rate measurements. All flow rate measurements used to calculate the test atmosphere concentrations and the test results must be accurate to within ±2 percent, referenced to a NIST-traceable primary standard. Any necessary flow rate measurement corrections shall be clearly documented. All flow rate measurements shall be performed and reported in actual volumetric units.
              (d) Test procedures—(1) Establish and verify wind speed. (i) Establish a wind speed specified in table F-2 of this subpart.

              (ii) Measure the wind speed at a minimum of 12 test points in a cross-sectional area of the test section of the wind tunnel using a device as described in paragraph (c)(4) of this section.
              
              (iii) Verify that the mean wind speed in the test section of the wind tunnel during the tests is within 10 percent of the value specified in table F-2 of this subpart. The wind speed measured at any test point in the test section shall not differ by more than 10 percent from the mean wind speed in the test section.
              (2) Generate aerosol. (i) Generate particles of a size specified in table F-2 of this subpart using a vibrating orifice aerosol generator.
              (ii) Check for the presence of satellites and adjust the generator as necessary.
              (iii) Calculate the physical particle size using the operating parameters of the vibrating orifice aerosol generator and record.
              (iv) Determine the particle's aerodynamic diameter from the calculated physical diameter and the known density of the generated particle. The calculated aerodynamic diameter must be within the tolerance specified in table F-2 of this subpart.
              (3) Introduce particles into the wind tunnel. Introduce the generated particles into the wind tunnel and allow the particle concentration to stabilize.
              (4) Verify the quality of the test aerosol. (i) Extract a representative sample of the aerosol from the sampling test zone and measure the size distribution of the collected particles using an appropriate sizing technique. If the measurement technique does not provide a direct measure of aerodynamic diameter, the geometric mean aerodynamic diameter of the challenge aerosol must be calculated using the known density of the particle and the measured mean physical diameter. The determined geometric mean aerodynamic diameter of the test aerosol must be within 0.15 µm of the aerodynamic diameter calculated from the operating parameters of the vibrating orifice aerosol generator. The geometric standard deviation of the primary particles must not exceed 1.1.
              (ii) Determine the population of multiplets in the collected sample. The multiplet population of the particle test atmosphere must not exceed 10 percent of the total particle population.
              (5) Aerosol uniformity and concentration measurement. (i) Install an array of five or more evenly spaced isokinetic samplers in the sampling zone (paragraph (c)(5) of this section). Collect particles on appropriate filters over a time period such that the relative error of the measured particle concentration is less than 5.0 percent.
              (ii) Determine the quantity of material collected with each isokinetic sampler in the array using a calibrated fluorometer. Calculate and record the mass concentration for each isokinetic sampler as:
              
                
                  Equation 7
                
                ER18jy97.100
              
              
                where:
                
                i = replicate number;
                j = isokinetic sampler number;
                Miso = mass of material collected with the isokinetic sampler;
                Q = isokinetic sampler volumetric flow rate; and
                t = sampling time.
              
              
              (iii) Calculate and record the mean mass concentration as:
              
                
                  Equation 8
                
                ER18jy97.101
              
              
                where:
                
                i = replicate number;
                j = isokinetic sampler number; and
                n = total number of isokinetic samplers.
              
              
              (iv) Precision calculation. (A) Calculate the coefficient of variation of the mass concentration measurements as:
              
                
                  Equation 9
                
                ER18jy97.102
              
              
                where:
                
                i = replicate number;
                j = isokinetic sampler number; and
                n = total number of isokinetic samplers.
              
              
              
              (B) If the value of CViso(i) for any replicate exceeds 10 percent, the particle concentration uniformity is unacceptable and step 5 must be repeated. If adjustment of the vibrating orifice aerosol generator or changes in the particle delivery system are necessary to achieve uniformity, steps 1 through 5 must be repeated. When an acceptable aerosol spatial uniformity is achieved, remove the array of isokinetic samplers from the wind tunnel.
              (6) Alternative measure of wind tunnel total concentration. If a single isokinetic sampler is used to determine the mean aerosol concentration in the wind tunnel, install the sampler in the wind tunnel with the sampler nozzle centered in the sampling zone (paragraph (c)(6) of this section).
              (i) Collect particles on an appropriate filter over a time period such that the relative error of the measured concentration is less than 5.0 percent.
              (ii) Determine the quantity of material collected with the isokinetic sampler using a calibrated fluorometer.

              (iii) Calculate and record the mass concentration as Ciso(i) as in paragraph (d)(5)(ii) of this section.
              (iv) Remove the isokinetic sampler from the wind tunnel.
              (7) Measure the aerosol with the candidate sampler. (i) Install the test sampler (or portion thereof) in the wind tunnel with the sampler inlet opening centered in the sampling zone. To meet the maximum blockage limit of paragraph (c)(1) of this section or for convenience, part of the test sampler may be positioned external to the wind tunnel provided that neither the geometry of the sampler nor the length of any connecting tube or pipe is altered. Collect particles for a time period such that the relative error of the measured concentration is less than 5.0 percent.
              (ii) Remove the test sampler from the wind tunnel.
              (iii) Determine the quantity of material collected with the test sampler using a calibrated fluorometer. Calculate and record the mass concentration for each replicate as:
              
                
                  Equation 10
                
                ER18jy97.103
              
              
                where:
                
                i = replicate number;
                Mcand = mass of material collected with the candidate sampler;
                Q = candidate sampler volumetric flow rate; and
                t = sampling time.
              
              
              (iv)(A) Calculate and record the sampling effectiveness of the candidate sampler as:
              
                
                  Equation 11
                
                ER18jy97.104
              
              
                where:
                
                i = replicate number.
              
              

              (B) If a single isokinetic sampler is used for the determination of particle mass concentration, replace Ciso(i) with Ciso.
              (8) Replicate measurements and calculation of mean sampling effectiveness. (i) Repeat steps in paragraphs (d)(5) through (d)(7) of this section, as appropriate, to obtain a minimum of three valid replicate measurements of sampling effectiveness.
              (ii) Calculate and record the average sampling effectiveness of the test sampler for the particle size as:
              
                
                  Equation 12
                
                ER18jy97.105
              
              
                where:
                
                i = replicate number; and
                n = number of replicates.
              
              
              (iii) Sampling effectiveness precision. (A) Calculate and record the coefficient of variation for the replicate sampling effectiveness measurements of the test sampler as:
              
                
                
                  Equation 13
                
                ER18jy97.106
              
              
                where:
                
                i = replicate number, and
                n = number of replicates.
              
              
              (B) If the value of CVE exceeds 10 percent, the test run (steps in paragraphs (d)(2) through (d)(8) of this section) must be repeated until an acceptable value is obtained.
              (9) Repeat steps in paragraphs (d)(2) through (d)(8) of this section until the sampling effectiveness has been measured for all particle sizes specified in table F-2 of this subpart.
              (10) Repeat steps in paragraphs (d)(1) through (d)(9) of this section until tests have been successfully conducted for both wind speeds of 2 km/hr and 24 km/hr.
              (e) Calculations—(1) Graphical treatment of effectiveness data. For each wind speed given in table F-2 of this subpart, plot the particle average sampling effectiveness of the candidate sampler as a function of aerodynamic particle diameter (Dae) on semi-logarithmic graph paper where the aerodynamic particle diameter is the particle size established by the parameters of the VOAG in conjunction with the known particle density. Construct a best-fit, smooth curve through the data by extrapolating the sampling effectiveness curve through 100 percent at an aerodynamic particle size of 0.5 µm and 0 percent at an aerodynamic particle size of 10 µm. Correction for the presence of multiplets shall be performed using the techniques presented by Marple, et al (1987). This multiplet-corrected effectiveness curve shall be used for all remaining calculations in this paragraph (e).
              (2) Cutpoint determination. For each wind speed determine the sampler Dp50 cutpoint defined as the aerodynamic particle size corresponding to 50 percent effectiveness from the multiplet corrected smooth curve.
              (3) Expected mass concentration calculation. For each wind speed, calculate the estimated mass concentration measurement for the test sampler under each particle size distribution (Tables F-4, F-5, and F-6 of this subpart) and compare it to the mass concentration predicted for the reference sampler as follows:
              (i) Determine the value of corrected effectiveness using the best-fit, multiplet-corrected curve at each of the particle sizes specified in the first column of table F-4 of this subpart. Record each corrected effectiveness value as a decimal between 0 and 1 in column 2 of table F-4 of this subpart.
              (ii) Calculate the interval estimated mass concentration measurement by multiplying the values of corrected effectiveness in column 2 by the interval mass concentration values in column 3 and enter the products in column 4 of table F-4 of this subpart.
              (iii) Calculate the estimated mass concentration measurement by summing the values in column 4 and entering the total as the estimated mass concentration measurement for the test sampler at the bottom of column 4 of table F-4 of this subpart.
              (iv) Calculate the estimated mass concentration ratio between the candidate method and the reference method as:
              
                
                  Equation 14
                
                ER18jy97.107
              
              
                where:
                
                Ccand(est) = estimated mass concentration measurement for the test sampler, µg/m3; and
                Cref(est) = estimated mass concentration measurement for the reference sampler, µg/m3 (calculated for the reference sampler and specified at the bottom of column 7 of table F-4 of this subpart).
              
              
              (v) Repeat steps in paragraphs (e) (1) through (e)(3) of this section for tables F-5 and F-6 of this subpart.
              (f) Evaluation of test results. The candidate method passes the wind tunnel effectiveness test if the Rc value for each wind speed meets the specification in table F-1 of this subpart for each of the three particle size distributions.
            
            
              
              § 53.63
              Test procedure: Wind tunnel inlet aspiration test.
              (a) Overview. This test applies to a candidate sampler which differs from the reference method sampler only with respect to the design of the inlet. The purpose of this test is to ensure that the aspiration of a Class II candidate sampler is such that it representatively extracts an ambient aerosol at elevated wind speeds. This wind tunnel test uses a single-sized, liquid aerosol in conjunction with wind speeds of 2 km/hr and 24 km/hr. The test atmosphere concentration is alternately measured with the candidate sampler and a reference method device, both of which are operated without the 2.5-micron fractionation device installed. The test conditions are summarized in table F-2 of this subpart (under the heading of “wind tunnel inlet aspiration test”). The candidate sampler must meet or exceed the acceptance criteria given in table F-1 of this subpart.
              (b) Technical definition. Relative aspiration is the ratio (expressed as a percentage) of the aerosol mass concentration measured by the candidate sampler to that measured by a reference method sampler.
              (c) Facilities and equipment required. The facilities and equipment are identical to those required for the full wind tunnel test (§ 53.62(c)).
              (d) Setup. The candidate and reference method samplers shall be operated with the PM 2.5 fractionation device removed from the flow path throughout this entire test procedure. Modifications to accommodate this requirement shall be limited to removal of the fractionator and insertion of the filter holder directly into the downtube of the inlet.
              (e) Test procedure—(1) Establish the wind tunnel test atmosphere. Follow the procedures in § 53.62(d)(1) through (d)(4) to establish a test atmosphere for one of the two wind speeds specified in table F-2 of this subpart.
              (2) Measure the aerosol concentration with the reference sampler. (i) Install the reference sampler (or portion thereof) in the wind tunnel with the sampler inlet opening centered in the sampling zone. To meet the maximum blockage limit of § 53.62(c)(1) or for convenience, part of the test sampler may be positioned external to the wind tunnel provided that neither the geometry of the sampler nor the length of any connecting tube or pipe is altered. Collect particles for a time period such that the relative error of the measured concentration is less than 5.0 percent.
              (ii) Determine the quantity of material collected with the reference method sampler using a calibrated fluorometer. Calculate and record the mass concentration as:
              
                
                  Equation 15
                
                ER18jy97.108
              
              
                where:
                
                i = replicate number;
                Mref = mass of material collected with the reference method sampler;
                Q = reference method sampler volumetric flow rate; and
                t = sampling time.
              
              
              (iii) Remove the reference method sampler from the tunnel.
              (3) Measure the aerosol concentration with the candidate sampler. (i) Install the candidate sampler (or portion thereof) in the wind tunnel with the sampler inlet centered in the sampling zone. To meet the maximum blockage limit of § 53.62(c)(1) or for convenience, part of the test sampler may be positioned external to the wind tunnel provided that neither the geometry of the sampler nor the length of any connecting tube or pipe is altered. Collect particles for a time period such that the relative error of the measured concentration is less than 5.0 percent.
              (ii) Determine the quantity of material collected with the candidate sampler using a calibrated fluorometer. Calculate and record the mass concentration as:
              
                
                  Equation 16
                
                ER18jy97.109
              
              
                where:
                
                i = replicate number;
                Mcand = mass of material collected with the candidate sampler;
                
                Q = candidate sampler volumetric flow rate; and
                t = sampling time.
              
              
              (iii) Remove the candidate sampler from the wind tunnel.
              (4) Repeat steps in paragraphs (d) (2) and (d)(3) of this section. Alternately measure the tunnel concentration with the reference sampler and the candidate sampler until four reference sampler and three candidate sampler measurements of the wind tunnel concentration are obtained.
              (5) Calculations. (i) Calculate and record aspiration ratio for each candidate sampler run as:
              
                
                  Equation 17
                
                ER18jy97.110
              
              
                where:
                
                i = replicate number.
              
              
              (ii) Calculate and record the mean aspiration ratio as:
              
                
                  Equation 18
                
                ER18jy97.111
              
              
                where:
                
                i = replicate number; and
                n = total number of measurements of aspiration ratio.
              
              
              (iii) Precision of the aspiration ratio. (A) Calculate and record the precision of the aspiration ratio measurements as the coefficient of variation as:
              
                
                  Equation 19
                
                ER18jy97.112
              
              
                where:
                
                i = replicate number; and
                n = total number of measurements of aspiration ratio.
              
              
              (B) If the value of CVA exceeds 10 percent, the entire test procedure must be repeated.
              (f) Evaluation of test results. The candidate method passes the inlet aspiration test if all values of A meet the acceptance criteria specified in table F-1 of this subpart.
            
            
              § 53.64
              Test procedure: Static fractionator test.
              (a) Overview. This test applies only to those candidate methods in which the sole deviation from the reference method is in the design of the 2.5-micron fractionation device. The purpose of this test is to ensure that the fractionation characteristics of the candidate fractionator are acceptably similar to that of the reference method sampler. It is recognized that various methodologies exist for quantifying fractionator effectiveness. The following commonly-employed techniques are provided for purposes of guidance. Other methodologies for determining sampler effectiveness may be used contingent upon prior approval by the Agency.
              (1) Wash-off method. Effectiveness is determined by measuring the aerosol mass deposited on the candidate sampler's after filter versus the aerosol mass deposited in the fractionator. The material deposited in the fractionator is recovered by washing its internal surfaces. For these wash-off tests, a fluorometer must be used to quantitate the aerosol concentration. Note that if this technique is chosen, the candidate must be reloaded with coarse aerosol prior to each test point when reevaluating the curve as specified in the loading test.
              (2) Static chamber method. Effectiveness is determined by measuring the aerosol mass concentration sampled by the candidate sampler's after filter versus that which exists in a static chamber. A calibrated fluorometer shall be used to quantify the collected aerosol deposits. The aerosol concentration is calculated as the measured aerosol mass divided by the sampled air volume.
              (3) Divided flow method. Effectiveness is determined by comparing the aerosol concentration upstream of the candidate sampler's fractionator versus that concentration which exists downstream of the candidate fractionator. These tests may utilize either fluorometry or a real-time aerosol measuring device to determine the aerosol concentration.
              (b) Technical definition. Effectiveness under static conditions is the ratio (expressed as a percentage) of the mass concentration of particles of a given size reaching the sampler filter to the mass concentration of particles of the same size existing in the test atmosphere.
              (c) Facilities and equipment required—(1) Aerosol generation. Methods for generating aerosols shall be identical to those prescribed in § 53.62(c)(2).
              (2) Particle delivery system. Acceptable apparatus for delivering the generated aerosols to the candidate fractionator is dependent on the effectiveness measurement methodology and shall be defined as follows:
              (i) Wash-off test apparatus. The aerosol may be delivered to the candidate fractionator through direct piping (with or without an in-line mixing chamber). Validation particle size and quality shall be conducted at a point directly upstream of the fractionator.
              (ii) Static chamber test apparatus. The aerosol shall be introduced into a chamber and sufficiently mixed such that the aerosol concentration within the chamber is spatially uniform. The chamber must be of sufficient size to house at least four total filter samplers in addition to the inlet of the candidate method size fractionator. Validation of particle size and quality shall be conducted on representative aerosol samples extracted from the chamber.
              (iii) Divided flow test apparatus. The apparatus shall allow the aerosol concentration to be measured upstream and downstream of the fractionator. The aerosol shall be delivered to a manifold with two symmetrical branching legs. One of the legs, referred to as the bypass leg, shall allow the challenge aerosol to pass unfractionated to the detector. The other leg shall accommodate the fractionation device.
              (3) Particle concentration measurement—(i) Fluorometry. Refer to § 53.62(c)(7).
              (ii) Number concentration measurement. A number counting particle sizer may be used in conjunction with the divided flow test apparatus in lieu of fluorometric measurement. This device must have a minimum range of 1 to 10 µm, a resolution of 0.1 µm, and an accuracy of 0.15 µm such that primary particles may be distinguished from multiplets for all test aerosols. The measurement of number concentration shall be accomplished by integrating the primary particle peak.
              (d) Setup—(1) Remove the inlet and downtube from the candidate fractionator. All tests procedures shall be conducted with the inlet and downtube removed from the candidate sampler.
              (2) Surface treatment of the fractionator. Rinsing aluminum surfaces with alkaline solutions has been found to adversely affect subsequent fluorometric quantitation of aerosol mass deposits. If wash-off tests are to be used for quantifying aerosol penetration, internal surfaces of the fractionator must first be plated with electroless nickel. Specifications for this plating are specified in Society of Automotive Engineers Aerospace Material Specification (SAE AMS) 2404C, Electroless Nickel Plating (Reference 3 in appendix A of subpart F).
              (e) Test procedure: Wash-off method—(1) Clean the candidate sampler. Note: The procedures in this step may be omitted if this test is being used to evaluate the fractionator after being loaded as specified in § 53.65.
              (i) Clean and dry the internal surfaces of the candidate sampler.
              (ii) Prepare the internal fractionator surfaces in strict accordance with the operating instructions specified in the sampler's operating manual referred to in section 7.4.18 of 40 CFR part 50, appendix L.
              (2) Generate aerosol. Follow the procedures for aerosol generation prescribed in § 53.62(d)(2).
              (3) Verify the quality of the test aerosol. Follow the procedures for verification of test aerosol size and quality prescribed in § 53.62(d)(4).
              (4) Determine effectiveness for the particle size being produced. (i) Collect particles downstream of the fractionator on an appropriate filter over a time period such that the relative error of the fluorometric measurement is less than 5.0 percent.
              (ii) Determine the quantity of material collected on the after filter of the candidate method using a calibrated fluorometer. Calculate and record the aerosol mass concentration for the sampler filter as:
              
                
                  Equation 20
                
                ER18jy97.113
              
              
                where:
                
                i = replicate number;
                Mcand = mass of material collected with the candidate sampler;
                Q = candidate sampler volumetric flowrate; and
                t = sampling time.
              
              
              (iii) Wash all interior surfaces upstream of the filter and determine the quantity of material collected using a calibrated fluorometer. Calculate and record the fluorometric mass concentration of the sampler wash as:
              
                
                  Equation 21
                
                ER18jy97.114
              
              
                where:
                
                i = replicate number;
                Mwash = mass of material washed from the interior surfaces of the fractionator;
                Q = candidate sampler volumetric flowrate; and
                t = sampling time.
              
              
              (iv) Calculate and record the sampling effectiveness of the test sampler for this particle size as:
              
                
                  Equation 22
                
                ER18jy97.115
              
              
                where:
                
                i = replicate number.
              
              
              (v) Repeat steps in paragraphs (e)(4) of this section, as appropriate, to obtain a minimum of three replicate measurements of sampling effectiveness. Note: The procedures for loading the candidate in § 53.65 must be repeated between repetitions if this test is being used to evaluate the fractionator after being loaded as specified in § 53.65.
              (vi) Calculate and record the average sampling effectiveness of the test sampler as:
              
                
                  Equation 23
                
                ER18jy97.116
              
              
                where:
                
                i = replicate number; and
                n = number of replicates.
              
              
              (vii)(A) Calculate and record the coefficient of variation for the replicate sampling effectiveness measurements of the test sampler as:
              
                
                  Equation 24
                
                ER18jy97.117
              
              
                where:
                
                i = replicate number; and
                n = total number of measurements.
              
              
              (B) If the value of CVE exceeds 10 percent, then steps in paragraphs (e) (2) through (e)(4) of this section must be repeated.
              (5) Repeat steps in paragraphs (e) (1) through (e)(4) of this section for each particle size specified in table F-2 of this subpart.
              (f) Test procedure: Static chamber method—(1) Generate aerosol. Follow the procedures for aerosol generation prescribed in § 53.62(d)(2).
              (2) Verify the quality of the test aerosol. Follow the procedures for verification of test aerosol size and quality prescribed in § 53.62(d)(4).
              (3) Introduce particles into chamber. Introduce the particles into the static chamber and allow the particle concentration to stabilize.
              (4) Install and operate the candidate sampler's fractionator and its after-filter and at least four total filters. (i) Install the fractionator and an array of four or more equally spaced total filter samplers such that the total filters surround and are in the same plane as the inlet of the fractionator.
              (ii) Simultaneously collect particles onto appropriate filters with the total filter samplers and the fractionator for a time period such that the relative error of the measured concentration is less than 5.0 percent.
              (5) Calculate the aerosol spatial uniformity in the chamber. (i) Determine the quantity of material collected with each total filter sampler in the array using a calibrated fluorometer. Calculate and record the mass concentration for each total filter sampler as:
              
                
                  Equation 25
                
                ER18jy97.118
              
              
                where:
                
                i = replicate number;
                j = total filter sampler number;
                Mtotal = mass of material collected with the total filter sampler;
                Q = total filter sampler volumetric flowrate; and
                t = sample time.
              
              
              (ii) Calculate and record the mean mass concentration as:
              
                
                  Equation 26
                
                ER18jy97.119
              
              
                where:
                
                n = total number of samplers;
                i = replicate number; and
                j = filter sampler number.
              
              
              (iii) (A) Calculate and record the coefficient of variation of the total mass concentration as:
              
                
                  Equation 27
                
                ER18jy97.120
              
              
                where:
                
                i = replicate number;
                j = total filter sampler number; and
                n = number of total filter samplers.
              
              
              (B) If the value of CVtotal exceeds 10 percent, then the particle concentration uniformity is unacceptable, alterations to the static chamber test apparatus must be made, and steps in paragraphs (f)(1) through (f)(5) of this section must be repeated.
              (6) Determine the effectiveness of the candidate sampler. (i) Determine the quantity of material collected on the candidate sampler's after filter using a calibrated fluorometer. Calculate and record the mass concentration for the candidate sampler as:
              
                
                  Equation 28
                
                ER18jy97.121
              
              
                where:
                
                i = replicate number;
                Mcand = mass of material collected with the candidate sampler;
                Q = candidate sampler volumetric flowrate; and
                t = sample time.
              
              
              (ii) Calculate and record the sampling effectiveness of the candidate sampler as:
              
                
                
                  Equation 29
                
                ER18jy97.122
              
              
                where:
                
                i = replicate number.
              
              
              (iii) Repeat step in paragraph (f)(4) through (f)(6) of this section, as appropriate, to obtain a minimum of three replicate measurements of sampling effectiveness.
              (iv) Calculate and record the average sampling effectiveness of the test sampler as:
              
                
                  Equation 30
                
                ER18jy97.123
              
              
                where:
                
                i= replicate number.
              
              
              (v)(A) Calculate and record the coefficient of variation for the replicate sampling effectiveness measurements of the test sampler as:
              
                
                  Equation 31
                
                ER18jy97.124
              
              
                where:
                
                i = replicate number; and
                n = number of measurements of effectiveness.
              
              
              (B) If the value of CVE exceeds 10 percent, then the test run (steps in paragraphs (f)(2) through (f)(6) of this section) is unacceptable and must be repeated.
              (7) Repeat steps in paragraphs (f)(1) through (f)(6) of this section for each particle size specified in table F-2 of this subpart.
              (g) Test procedure: Divided flow method—(1) Generate calibration aerosol. Follow the procedures for aerosol generation prescribed in § 53.62(d)(2).
              (2) Verify the quality of the calibration aerosol. Follow the procedures for verification of calibration aerosol size and quality prescribed in § 53.62(d)(4).
              (3) Introduce aerosol. Introduce the calibration aerosol into the static chamber and allow the particle concentration to stabilize.
              (4) Validate that transport is equal for the divided flow option. (i) With fluorometry as a detector:
              (A) Install a total filter on each leg of the divided flow apparatus.
              (B) Collect particles simultaneously through both legs at 16.7 L/min onto an appropriate filter for a time period such that the relative error of the measured concentration is less than 5.0 percent.
              (C) Determine the quantity of material collected on each filter using a calibrated fluorometer. Calculate and record the mass concentration measured in each leg as:
              
                
                  Equation 32
                
                ER18jy97.125
              
              
                where:
                
                i = replicate number,
                M = mass of material collected with the total filter; and
                Q = candidate sampler volumetric flowrate.
              
              
              (D) Repeat steps in paragraphs (g)(4)(i)(A) through (g)(4)(i)(C) of this section until a minimum of three replicate measurements are performed.
              (ii) With an aerosol number counting device as a detector:
              (A) Remove all flow obstructions from the flow paths of the two legs.
              (B) Quantify the aerosol concentration of the primary particles in each leg of the apparatus.
              (C) Repeat steps in paragraphs (g)(4)(ii)(A) through (g)(4)(ii)(B) of this section until a minimum of three replicate measurements are performed.
              (iii) (A) Calculate the mean concentration and coefficient of variation as:
              
                
                
                  Equation 33
                
                ER18jy97.126
              
              
                
                  Equation 34
                
                ER18jy97.127
              
              
                where:
                
                i = replicate number; and
                n = number of replicates.
              
              
              (B) If the measured mean concentrations through the two legs do not agree within 5 percent, then adjustments may be made in the setup, and this step must be repeated.
              (5) Determine effectiveness. Determine the sampling effectiveness of the test sampler with the inlet removed by one of the following procedures:
              (i) With fluorometry as a detector:
              (A) Prepare the divided flow apparatus for particle collection. Install a total filter into the bypass leg of the divided flow apparatus. Install the particle size fractionator with a total filter placed immediately downstream of it into the other leg.
              (B) Collect particles simultaneously through both legs at 16.7 L/min onto appropriate filters for a time period such that the relative error of the measured concentration is less than 5.0 percent.
              (C) Determine the quantity of material collected on each filter using a calibrated fluorometer. Calculate and record the mass concentration measured by the total filter and that measured after penetrating through the candidate fractionator as follows:
              
                
                  Equation 35
                
                ER18jy97.128
              
              
                
                  Equation 36
                
                ER18jy97.129
              
              
                where:
                
                i = replicate number.
              
              
              (ii) With a number counting device as a detector:
              (A) Install the particle size fractionator into one of the legs of the divided flow apparatus.

              (B) Quantify and record the aerosol number concentration of the primary particles passing through the fractionator as Ccand(i).
              (C) Divert the flow from the leg containing the candidate fractionator to the bypass leg. Allow sufficient time for the aerosol concentration to stabilize.

              (D) Quantify and record the aerosol number concentration of the primary particles passing through the bypass leg as Ctotal(i).
              (iii) Calculate and record sampling effectiveness of the candidate sampler as:
              
                
                  Equation 37
                
                ER18jy97.130
              
              
                where:
                
                i = replicate number.
              
              
              (6) Repeat step in paragraph (g)(5) of this section, as appropriate, to obtain a minimum of three replicate measurements of sampling effectiveness.
              (7) Calculate the mean and coefficient of variation for replicate measurements of effectiveness. (i) Calculate and record the mean sampling effectiveness of the candidate sampler as:
              
                
                  Equation 38
                
                ER18jy97.131
              
              
                where:
                
                i = replicate number.
              
              
              
              (ii)(A) Calculate and record the coefficient of variation for the replicate sampling effectiveness measurements of the candidate sampler as:
              
                
                  Equation 39
                
                ER18jy97.132
              
              
                where:
                
                i = replicate number; and
                n = number of replicates.
              
              
              (B) If the coefficient of variation is not less than 10 percent, then the test run must be repeated (steps in paragraphs (g)(1) through (g)(7) of this section).
              (8) Repeat steps in paragraphs (g)(1) through (g)(7) of this section for each particle size specified in table F-2 of this subpart.
              (h) Calculations—(1) Treatment of multiplets. For all measurements made by fluorometric analysis, data shall be corrected for the presence of multiplets as described in § 53.62(f)(1). Data collected using a real-time device (as described in paragraph (c)(3)(ii)) of this section will not require multiplet correction.
              (2) Cutpoint determination. For each wind speed determine the sampler Dp50 cutpoint defined as the aerodynamic particle size corresponding to 50 percent effectiveness from the multiplet corrected smooth curve.
              (3) Graphical analysis and numerical integration with ambient distributions. Follow the steps outlined in § 53.62 (e)(3) through (e)(4) to calculate the estimated concentration measurement ratio between the candidate sampler and a reference method sampler.
              (i) Test evaluation. The candidate method passes the static fractionator test if the values of Rc and Dp50 for each distribution meets the specifications in table F-1 of this subpart.
              [62 FR 38814, July 18, 1997; 63 FR 7714, Feb. 17, 1998]
            
            
              § 53.65
              Test procedure: Loading test.
              (a) Overview. (1) The loading tests are designed to quantify any appreciable changes in a candidate method sampler's performance as a function of coarse aerosol collection. The candidate sampler is exposed to a mass of coarse aerosol equivalent to sampling a mass concentration of 150 µg/m3 over the time period that the manufacturer has specified between periodic cleaning. After loading, the candidate sampler is then evaluated by performing the test in § 53.62 (full wind tunnel test), § 53.63 (wind tunnel inlet aspiration test), or § 53.64 (static fractionator test). If the acceptance criteria are met for this evaluation test, then the candidate sampler is approved for multi-day sampling with the periodic maintenance schedule as specified by the candidate method. For example, if the candidate sampler passes the reevaluation tests following loading with an aerosol mass equivalent to sampling a 150 µg/m3 aerosol continuously for 7 days, then the sampler is approved for 7 day field operation before cleaning is required.
              (2) [Reserved]
              (b) Technical definition. Effectiveness after loading is the ratio (expressed as a percentage) of the mass concentration of particles of a given size reaching the sampler filter to the mass concentration of particles of the same size approaching the sampler.
              (c) Facilities and equipment required—(1) Particle delivery system. The particle delivery system shall consist of a static chamber or a low velocity wind tunnel having a sufficiently large cross-sectional area such that the test sampler, or portion thereof, may be installed in the test section. At a minimum, the system must have a sufficiently large cross section to house the candidate sampler inlet as well as a collocated isokinetic nozzle for measuring total aerosol concentration. The mean velocity in the test section of the static chamber or wind tunnel shall not exceed 2 km/hr.
              (2) Aerosol generation equipment. For purposes of these tests, the test aerosol shall be produced from commercially available, bulk Arizona road dust. To provide direct interlaboratory comparability of sampler loading characteristics, the bulk dust is specified as 0-10 µm ATD available from Powder Technology Incorporated (Burnsville, MN). A fluidized bed aerosol generator, Wright dust feeder, or sonic nozzle shall be used to efficiently deagglomerate the bulk test dust and transform it into an aerosol cloud. Other dust generators may be used contingent upon prior approval by the Agency.
              (3) Isokinetic sampler. Mean aerosol concentration within the static chamber or wind tunnel shall be established using a single isokinetic sampler containing a preweighed high-efficiency total filter.
              (4) Analytic balance. An analytical balance shall be used to determine the weight of the total filter in the isokinetic sampler. The precision and accuracy of this device shall be such that the relative measurement error is less than 5.0 percent for the difference between the initial and final weight of the total filter. The identical analytic balance shall be used to perform both initial and final weighing of the total filter.
              (d) Test procedure. (1) Calculate and record the target time weighted concentration of Arizona road dust which is equivalent to exposing the sampler to an environment of 150 µg/m3 over the time between cleaning specified by the candidate sampler's operations manual as:
              
                
                  Equation 40
                
                ER18jy97.133
              
              
                where:
                
                t = the number of hours specified by the candidate method prior to periodic cleaning.
              
              
              (2) Clean the candidate sampler. (i) Clean and dry the internal surfaces of the candidate sampler.
              (ii) Prepare the internal surfaces in strict accordance with the operating manual referred to in section 7.4.18 of 40 CFR part 50, appendix L.
              (3) Determine the preweight of the filter that shall be used in the isokinetic sampler. Record this value as InitWt.
              (4) Install the candidate sampler's inlet and the isokinetic sampler within the test chamber or wind tunnel.
              (5) Generate a dust cloud. (i) Generate a dust cloud composed of Arizona test dust.
              (ii) Introduce the dust cloud into the chamber.
              (iii) Allow sufficient time for the particle concentration to become steady within the chamber.
              (6) Sample aerosol with a total filter and the candidate sampler. (i) Sample the aerosol for a time sufficient to produce an equivalent TWC equal to that of the target TWC ±15 percent.
              (ii) Record the sampling time as t.
              (7) Determine the time weighted concentration. (i) Determine the postweight of the isokinetic sampler's total filter.
              (ii) Record this value as FinalWt.
              (iii) Calculate and record the TWC as:
              
                
                  Equation 41
                
                ER18jy97.134
              
              
                where:
                
                Q = the flow rate of the candidate method.
              
              
              (iv) If the value of TWC deviates from the target TWC ±15 percent, then the loaded mass is unacceptable and the entire test procedure must be repeated.
              (8) Determine the candidate sampler's effectiveness after loading. The candidate sampler's effectiveness as a function of particle aerodynamic diameter must then be evaluated by performing the test in § 53.62 (full wind tunnel test). A sampler which fits the category of inlet deviation in § 53.60(e)(1) may opt to perform the test in § 53.63 (inlet aspiration test) in lieu of the full wind tunnel test. A sampler which fits the category of fractionator deviation in § 53.60(e)(2) may opt to perform the test in § 53.64 (static fractionator test) in lieu of the full wind tunnel test.
              (e) Test results. If the candidate sampler meets the acceptance criteria for the evaluation test performed in paragraph (d)(8) of this section, then the candidate sampler passes this test with the stipulation that the sampling train be cleaned as directed by and as frequently as that specified by the candidate sampler's operations manual.
            
            
              § 53.66
              Test procedure: Volatility test.
              (a) Overview. This test is designed to ensure that the candidate method's losses due to volatility when sampling semi-volatile ambient aerosol will be comparable to that of a federal reference method sampler. This is accomplished by challenging the candidate sampler with a polydisperse, semi-volatile liquid aerosol in three distinct phases. During phase A of this test, the aerosol is elevated to a steady-state, test-specified mass concentration and the sample filters are conditioned and preweighed. In phase B, the challenge aerosol is simultaneously sampled by the candidate method sampler and a reference method sampler onto the preweighed filters for a specified time period. In phase C (the blow-off phase), aerosol and aerosol-vapor free air is sampled by the samplers for an additional time period to partially volatilize the aerosol on the filters. The candidate sampler passes the volatility test if the acceptance criteria presented in table F-1 of this subpart are met or exceeded.
              (b) Technical definitions. (1) Residual mass (RM) is defined as the weight of the filter after the blow-off phase subtracted from the initial weight of the filter.
              (2) Corrected residual mass (CRM) is defined as the residual mass of the filter from the candidate sampler multiplied by the ratio of the reference method flow rate to the candidate method flow rate.
              (c) Facilities and equipment required—(1) Environmental chamber. Because the nature of a volatile aerosol is greatly dependent upon environmental conditions, all phases of this test shall be conducted at a temperature of 22.0 ±0.5 °C and a relative humidity of 40 ±3 percent. For this reason, it is strongly advised that all weighing and experimental apparatus be housed in an environmental chamber capable of this level of control.
              (2) Aerosol generator. The aerosol generator shall be a pressure nebulizer operated at 20 to 30 psig (140 to 207 kPa) to produce a polydisperse, semi-voltile aerosol with a mass median diameter larger than 1 µm and smaller than 2.5 µm. The nebulized liquid shall be A.C.S. reagent grade glycerol (C3H8O, FW = 92.09, CAS 56-81-5) of 99.5 percent minimum purity. For the purpose of this test the accepted mass median diameter is predicated on the stable aerosol inside the internal chamber and not on the aerosol emerging from the nebulizer nozzle. Aerosol monitoring and its stability are described in (c)(3) and (c)(4) of this section.
              (3) Aerosol monitoring equipment. The evaporation and condensation dynamics of a volatile aerosol is greatly dependent upon the vapor pressure of the volatile component in the carrier gas. The size of an aerosol becomes fixed only when an equilibrium is established between the aerosol and the surrounding vapor; therefore, aerosol size measurement shall be used as a surrogate measure of this equilibrium. A suitable instrument with a range of 0.3 to 10 µm, an accuracy of 0.5 µm, and a resolution of 0.2 µm (e.g., an optical particle sizer, or a time-of-flight instrument) shall be used for this purpose. The parameter monitored for stability shall be the mass median instrument measured diameter (i.e. optical diameter if an optical particle counter is used). A stable aerosol shall be defined as an aerosol with a mass median diameter that has changed less than 0.25 µm over a 4 hour time period.
              (4) Internal chamber. The time required to achieve a stable aerosol depends upon the time during which the aerosol is resident with the surrounding air. This is a function of the internal volume of the aerosol transport system and may be facilitated by recirculating the challenge aerosol. A chamber with a volume of 0.5 m3 and a recirculating loop (airflow of approximately 500 cfm) is recommended for this purpose. In addition, a baffle is recommended to dissipate the jet of air that the recirculating loop can create. Furthermore, a HEPA filtered hole in the wall of the chamber is suggested to allow makeup air to enter the chamber or excess air to exit the chamber to maintain a system flow balance. The concentration inside the chamber shall be maintained at 1 mg/m3 ±20 percent to obtain consistent and significant filter loading.
              (5) Aerosol sampling manifold. A manifold shall be used to extract the aerosol from the area in which it is equilibrated and transport it to the candidate method sampler, the reference method sampler, and the aerosol monitor. The losses in each leg of the manifold shall be equivalent such that the three devices will be exposed to an identical aerosol.
              (6) Chamber air temperature recorders. Minimum range 15-25 °C, certified accuracy to within 0.2 °C, resolution of 0.1 °C. Measurement shall be made at the intake to the sampling manifold and adjacent to the weighing location.
              (7) Chamber air relative humidity recorders. Minimum range 30 - 50 percent, certified accuracy to within 1 percent, resolution of 0.5 percent. Measurement shall be made at the intake to the sampling manifold and adjacent to the weighing location.
              (8) Clean air generation system. A source of aerosol and aerosol-vapor free air is required for phase C of this test. This clean air shall be produced by filtering air through an absolute (HEPA) filter.
              (9) Balance. Minimum range 0 - 200 mg, certified accuracy to within 10 µg, resolution of 1 µg.
              (d) Additional filter handling conditions—(1) Filter handling. Careful handling of the filter during sampling, conditioning, and weighing is necessary to avoid errors due to damaged filters or loss of collected particles from the filters. All filters must be weighed immediately after phase A dynamic conditioning and phase C.
              (2) Dynamic conditioning of filters. Total dynamic conditioning is required prior to the initial weight determined in phase A. Dynamic conditioning refers to pulling clean air from the clean air generation system through the filters. Total dynamic conditioning can be established by sequential filter weighing every 30 minutes following repetitive dynamic conditioning. The filters are considered sufficiently conditioned if the sequential weights are repeatable to ±3 µg.
              (3) Static charge. The following procedure is suggested for minimizing charge effects. Place six or more Polonium static control devices (PSCD) inside the microbalance weighing chamber, (MWC). Two of them must be placed horizontally on the floor of the MWC and the remainder placed vertically on the back wall of the MWC. Taping two PSCD's together or using double-sided tape will help to keep them from falling. Place the filter that is to be weighed on the horizontal PSCDs facing aerosol coated surface up. Close the MWC and wait 1 minute. Open the MWC and place the filter on the balance dish. Wait 1 minute. If the charges have been neutralized the weight will stabilize within 30-60 seconds. Repeat the procedure of neutralizing charges and weighing as prescribed above several times (typically 2-4 times) until consecutive weights will differ by no more than 3 micrograms. Record the last measured weight and use this value for all subsequent calculations.
              (e) Test procedure—(1) Phase A - Preliminary steps. (i) Generate a polydisperse glycerol test aerosol.
              (ii) Introduce the aerosol into the transport system.
              (iii) Monitor the aerosol size and concentration until stability and level have been achieved.
              (iv) Condition the candidate method sampler and reference method sampler filters until total dynamic conditioning is achieved as specified in paragraph (d)(2) of this section.

              (v) Record the dynamically conditioned weight as InitWtc and InitWtr where c is the candidate method sampler and r is the reference method sampler.
              (2) Phase B - Aerosol loading. (i) Install the dynamically conditioned filters into the appropriate samplers.
              (ii) Attach the samplers to the manifold.
              (iii) Operate the candidate and the reference samplers such that they simultaneously sample the test aerosol for 2 hours for a candidate sampler operating at 16.7 L/min or higher, or proportionately longer for a candidate sampler operating at a lower flow rate.
              (3) Phase C - Blow-off. (i) Alter the intake of the samplers to sample air from the clean air generation system.
              (ii) Sample clean air for one of the required blow-off time durations (1, 2, 3, and 4 hours).
              (iii) Remove the filters from the samplers.

              (iv) Weigh the filters immediately and record this weight, FinalWtc and FinalWtr, where c is the candidate method sampler and r is the reference method sampler.
              (v) Calculate the residual mass for the reference method sampler:
              
                
                  Equation 41a
                
                ER18jy97.135
              
              
                where:
                
                i = repetition number; and
                j = blow-off time period.
              
              
              (vi) Calculate the corrected residual mass for the candidate method sampler as:
              
                
                  Equation 41b
                
                ER18jy97.136
              
              
                where:
                
                i = repetition number;
                j = blow-off time period;
                Qc = candidate method sampler flow rate, and
                Qr = reference method sampler flow rate.
              
              
              (4) Repeat steps in paragraph (e)(1) through (e)(3) of this section until three repetitions have been completed for each of the required blow-off time durations (1, 2, 3, and 4 hours).
              (f) Calculations and analysis. (1) Perform a linear regression with the candidate method CRM as the dependent variable and the reference method RM as the independent variable.
              (2) Determine the following regression parameters: slope, intercept, and correlation coefficient (r).
              (g) Test results. The candidate method passes the volatility test if the regression parameters meet the acceptance criteria specified in table F-1 of this subpart.
              [62 FR 38814, July 18, 1997, as amended at 71 FR 61295, Oct. 17, 2006]
            
            
              Pt. 53, Subpt. F, Table F-1

              Table F-1 to Subpart F of Part 53—Performance Specifications for PM 2.5 Class II Equivalent Samplers
              
                
                  Performance test
                  Specifications
                  Acceptance criteria
                
                
                  § 53.62 Full Wind Tunnel Evaluation
                  Solid VOAG produced aerosol at 2 km/hr and 24 km/hr
                  Dp50 = 2.5 µm ±0.2 µm Numerical Analysis Results: 95% ≤Rc ≤105%.
                
                
                  § 53.63 Wind Tunnel Inlet Aspiration Test
                  Liquid VOAG produced aerosol at 2 km/hr and 24 km/hr
                  Relative Aspiration: 95% ≤A ≤105%.
                
                
                  § 53.64 Static Fractionator Test
                  Evaluation of the fractionator under static conditions
                  Dp50 = 2.5 µm ±0.2 µm Numerical Analysis Results: 95% ≤Rc ≤105%.
                
                
                  § 53.65 Loading Test
                  Loading of the clean candidate under laboratory conditions
                  Acceptance criteria as specified in the post-loading evaluation test (§ 53.62, § 53.63, or § 53.64).
                
                
                  § 53.66 Volatility Test
                  Polydisperse liquid aerosol produced by air nebulization of A.C.S. reagent grade glycerol, 99.5% minimum purity
                  Regression Parameters Slope = 1 ±0.1, Intercept = 0 ±0.15 mg, r ≥0.97.
                
              
              [72 FR 32209, June 12, 2007]
            
            
              Pt. 53, Subpt. F, Table F-2
              Table F-2 to Subpart F of Part 53—Particle Sizes and Wind Speeds for Full Wind Tunnel Test, Wind Tunnel Inlet Aspiration Test, and Static Chamber Test
              
                
                  Primary Partical Mean Size a (µm)
                  Full Wind Tunnel Test
                  2 km/hr
                  24 km/hr
                  Inlet Aspiration Test
                  2 km/hr
                  24 km/hr
                  Static Fractionator Test
                  Volatility Test
                
                
                  1.5±0.25
                  S
                  S
                   
                   
                  S
                
                
                  2.0±0.25
                  S
                  S
                   
                   
                  S
                
                
                  2.2±0.25
                  S
                  S
                   
                   
                  S
                
                
                  2.5±0.25
                  S
                  S
                   
                   
                  S
                
                
                  2.8±0.25
                  S
                  S
                   
                   
                  S
                
                
                  3.0±0.25
                   
                   
                  L
                  L
                
                
                  3.5±0.25
                  S
                  S
                   
                   
                  S
                
                
                  4.0±0.5
                  S
                  S
                   
                   
                  S
                
                
                  
                  Polydisperse Glycerol Aerosol
                   
                    
                   
                  L
                
                
                  a Aerodynamic diameter.
                S = Solid particles.
                L = Liquid particles.
              
            
            
              Pt. 53, Subpt. F, Table F-3
              Table F-3 to Subpart F of Part 53—Critical Parameters of Idealized Ambient Particle Size Distributions
              
                
                  Idealized Distribution
                  Fine Particle Mode
                  MMD (µm)
                  Geo. Std. Dev.
                  Conc. (µg/m3)
                  Coarse Particle Mode
                  MMD (µm)
                  Geo. Std. Dev.
                  Conc. (µg/m3)
                  PM 2.5/PM 10 Ratio
                  FRM Sampler Expected Mass Conc. (µg/m3)
                
                
                  Coarse
                  0.50
                  2
                  12.0
                  10
                  2
                  88.0
                  0.27
                  13.814
                
                
                  “Typical”
                  0.50
                  2
                  33.3
                  10
                  2
                  66.7
                  0.55
                  34.284
                
                
                  Fine
                  0.85
                  2
                  85.0
                  15
                  2
                  15.0
                  0.94
                  78.539
                
              
            
            
              Pt. 53, Subpt. F, Table F-4

              Table F-4 to Subpart F of Part 53—Estimated Mass Concentration Measurement of PM 2.5 for Idealized Coarse Aerosol Size Distribution
              
                
                  Particle Aerodynamic Diameter (µm)
                  Test Sampler
                  Fractional Sampling Effectiveness
                  Interval Mass Concentration (µg/m3)
                  Estimated Mass Concentration Measurement (µg/m3)
                  Ideal Sampler
                  Fractional Sampling Effectiveness
                  Interval Mass Concentration (µg/m3)
                  Estimated Mass Concentration Measurement (µg/m3)
                
                
                  (1)
                  (2)
                  (3)
                  (4)
                  (5)
                  (6)
                  (7)
                
                
                  <0.500
                  1.000
                  6.001
                   
                  1.000
                  6.001
                  6.001
                
                
                  0.625
                   
                  2.129
                   
                  0.999
                  2.129
                  2.127
                
                
                  0.750
                   
                  0.982
                   
                  0.998
                  0.982
                  0.980
                
                
                  0.875
                   
                  0.730
                   
                  0.997
                  0.730
                  0.728
                
                
                  1.000
                   
                  0.551
                   
                  0.995
                  0.551
                  0.548
                
                
                  1.125
                   
                  0.428
                   
                  0.991
                  0.428
                  0.424
                
                
                  1.250
                   
                  0.346
                   
                  0.987
                  0.346
                  0.342
                
                
                  1.375
                   
                  0.294
                   
                  0.980
                  0.294
                  0.288
                
                
                  1.500
                   
                  0.264
                   
                  0.969
                  0.264
                  0.256
                
                
                  1.675
                   
                  0.251
                   
                  0.954
                  0.251
                  0.239
                
                
                  1.750
                   
                  0.250
                   
                  0.932
                  0.250
                  0.233
                
                
                  1.875
                   
                  0.258
                   
                  0.899
                  0.258
                  0.232
                
                
                  2.000
                   
                  0.272
                   
                  0.854
                  0.272
                  0.232
                
                
                  2.125
                   
                  0.292
                   
                  0.791
                  0.292
                  0.231
                
                
                  2.250
                   
                  0.314
                   
                  0.707
                  0.314
                  0.222
                
                
                  2.375
                   
                  0.339
                   
                  0.602
                  0.339
                  0.204
                
                
                  2.500
                   
                  0.366
                   
                  0.480
                  0.366
                  0.176
                
                
                  2.625
                   
                  0.394
                   
                  0.351
                  0.394
                  0.138
                
                
                  2.750
                   
                  0.422
                   
                  0.230
                  0.422
                  0.097
                
                
                  2.875
                   
                  0.449
                   
                  0.133
                  0.449
                  0.060
                
                
                  3.000
                   
                  0.477
                   
                  0.067
                  0.477
                  0.032
                
                
                  3.125
                   
                  0.504
                   
                  0.030
                  0.504
                  0.015
                
                
                  3.250
                   
                  0.530
                   
                  0.012
                  0.530
                  0.006
                
                
                  3.375
                   
                  0.555
                   
                  0.004
                  0.555
                  0.002
                
                
                  3.500
                   
                  0.579
                   
                  0.001
                  0.579
                  0.001
                
                
                  3.625
                   
                  0.602
                   
                  0.000000
                  0.602
                  0.000000
                
                
                  3.750
                   
                  0.624
                   
                  0.000000
                  0.624
                  0.000000
                
                
                  3.875
                   
                  0.644
                   
                  0.000000
                  0.644
                  0.000000
                
                
                  4.000
                   
                  0.663
                   
                  0.000000
                  0.663
                  0.000000
                
                
                  4.125
                   
                  0.681
                   
                  0.000000
                  0.681
                  0.000000
                
                
                  4.250
                   
                  0.697
                   
                  0.000000
                  0.697
                  0.000000
                
                
                  4.375
                   
                  0.712
                   
                  0.000000
                  0.712
                  0.000000
                
                
                  4.500
                   
                  0.726
                   
                  0.000000
                  0.726
                  0.000000
                
                
                  4.625
                   
                  0.738
                   
                  0.000000
                  0.738
                  0.000000
                
                
                  4.750
                   
                  0.750
                   
                  0.000000
                  0.750
                  0.000000
                
                
                  4.875
                   
                  0.760
                   
                  0.000000
                  0.760
                  0.000000
                
                
                  5.000
                   
                  0.769
                   
                  0.000000
                  0.769
                  0.000000
                
                
                  5.125
                   
                  0.777
                   
                  0.000000
                  0.777
                  0.000000
                
                
                  5.250
                   
                  0.783
                   
                  0.000000
                  0.783
                  0.000000
                
                
                  5.375
                   
                  0.789
                   
                  0.000000
                  0.789
                  0.000000
                
                
                  
                  5.500
                   
                  0.794
                   
                  0.000000
                  0.794
                  0.000000
                
                
                  5.625
                   
                  0.798
                   
                  0.000000
                  0.798
                  0.000000
                
                
                  5.75
                   
                  0.801
                   
                  0.000000
                  0.801
                  0.000000
                
                
                  
                   
                  Csam(exp)=
                   
                   
                  Cideal(exp)=
                  13.814
                
              
            
            
              Pt. 53, Subpt. F, Table F-5

              Table F-5 to Subpart F of Part 53—Estimated Mass Concentration Measurement of PM 2.5 for Idealized “Typical” Coarse Aerosol Size Distribution
              
                
                  Particle Aerodynamic Diameter (µm)
                  Test Sampler
                  Fractional Sampling Effectiveness
                  Interval Mass Concentration (µg/m3)
                  Estimated Mass Concentration Measurement (µg/m3)
                  Ideal Sampler
                  Fractional Sampling Effectiveness
                  Interval Mass Concentration (µg/m3)
                  Estimated Mass Concentration Measurement (µg/m3)
                
                
                  (1)
                  (2)
                  (3)
                  (4)
                  (5)
                  (6)
                  (7)
                
                
                  <0.500
                  1.000
                  16.651
                   
                  1.000
                  16.651
                  16.651
                
                
                  0.625
                   
                  5.899
                   
                  0.999
                  5.899
                  5.893
                
                
                  0.750
                   
                  2.708
                   
                  0.998
                  2.708
                  2.703
                
                
                  0.875
                   
                  1.996
                   
                  0.997
                  1.996
                  1.990
                
                
                  1.000
                   
                  1.478
                   
                  0.995
                  1.478
                  1.471
                
                
                  1.125
                   
                  1.108
                   
                  0.991
                  1.108
                  1.098
                
                
                  1.250
                   
                  0.846
                   
                  0.987
                  0.846
                  0.835
                
                
                  1.375
                   
                  0.661
                   
                  0.980
                  0.661
                  0.648
                
                
                  1.500
                   
                  0.532
                   
                  0.969
                  0.532
                  0.516
                
                
                  1.675
                   
                  0.444
                   
                  0.954
                  0.444
                  0.424
                
                
                  1.750
                   
                  0.384
                   
                  0.932
                  0.384
                  0.358
                
                
                  1.875
                   
                  0.347
                   
                  0.899
                  0.347
                  0.312
                
                
                  2.000
                   
                  0.325
                   
                  0.854
                  0.325
                  0.277
                
                
                  2.125
                   
                  0.314
                   
                  0.791
                  0.314
                  0.248
                
                
                  2.250
                   
                  0.312
                   
                  0.707
                  0.312
                  0.221
                
                
                  2.375
                   
                  0.316
                   
                  0.602
                  0.316
                  0.190
                
                
                  2.500
                   
                  0.325
                   
                  0.480
                  0.325
                  0.156
                
                
                  2.625
                   
                  0.336
                   
                  0.351
                  0.336
                  0.118
                
                
                  2.750
                   
                  0.350
                   
                  0.230
                  0.350
                  0.081
                
                
                  2.875
                   
                  0.366
                   
                  0.133
                  0.366
                  0.049
                
                
                  3.000
                   
                  0.382
                   
                  0.067
                  0.382
                  0.026
                
                
                  3.125
                   
                  0.399
                   
                  0.030
                  0.399
                  0.012
                
                
                  3.250
                   
                  0.416
                   
                  0.012
                  0.416
                  0.005
                
                
                  3.375
                   
                  0.432
                   
                  0.004
                  0.432
                  0.002
                
                
                  3.500
                   
                  0.449
                   
                  0.001
                  0.449
                  0.000000
                
                
                  3.625
                   
                  0.464
                   
                  0.000000
                  0.464
                  0.000000
                
                
                  3.750
                   
                  0.480
                   
                  0.000000
                  0.480
                  0.000000
                
                
                  3.875
                   
                  0.494
                   
                  0.000000
                  0.494
                  0.000000
                
                
                  4.000
                   
                  0.507
                   
                  0.000000
                  0.507
                  0.000000
                
                
                  4.125
                   
                  0.520
                   
                  0.000000
                  0.520
                  0.000000
                
                
                  4.250
                   
                   
                   
                  0.000000
                  0.532
                  0.000000
                
                
                  4.375
                   
                   
                   
                  0.000000
                  0.543
                  0.000000
                
                
                  4.500
                   
                   
                   
                  0.000000
                  0.553
                  0.000000
                
                
                  4.625
                   
                   
                   
                  0.000000
                  0.562
                  0.000000
                
                
                  4.750
                   
                   
                   
                  0.000000
                  0.570
                  0.000000
                
                
                  4.875
                   
                   
                   
                  0.000000
                  0.577
                  0.000000
                
                
                  5.000
                   
                   
                   
                  0.000000
                  0.584
                  0.000000
                
                
                  5.125
                   
                   
                   
                  0.000000
                  0.590
                  0.000000
                
                
                  5.250
                   
                   
                   
                  0.000000
                  0.595
                  0.000000
                
                
                  5.375
                   
                   
                   
                  0.000000
                  0.599
                  0.000000
                
                
                  5.500
                   
                   
                   
                  0.000000
                  0.603
                  0.000000
                
                
                  5.625
                   
                   
                   
                  0.000000
                  0.605
                  0.000000
                
                
                  5.75
                   
                   
                   
                  0.000000
                  0.608
                  0.000000
                
                
                  
                   
                  Csam(exp)=
                   
                   
                  Cideal(exp)=
                  34.284
                
              
            
            
              
              Pt. 53, Subpt. F, Table F-6

              Table F-6 to Subpart F of Part 53—Estimated Mass Concentration Measurement of PM 2.5 for Idealized Fine Aerosol Size Distribution
              
                
                  Particle Aerodynamic Diameter (µm)
                  Test Sampler
                  Fractional Sampling Effectiveness
                  Interval Mass Concentration (µg/m3)
                  Estimated Mass Concentration Measurement (µg/m3)
                  Ideal Sampler
                  Fractional Sampling Effectiveness
                  Interval Mass Concentration (µg/m3)
                  Estimated Mass Concentration Measurement (µg/m3)
                
                
                  (1)
                  (2)
                  (3)
                  (4)
                  (5)
                  (6)
                  (7)
                
                
                  <0.500
                  1.000
                  18.868
                   
                  1.000
                  18.868
                  18.868
                
                
                  0.625
                   
                  13.412
                   
                  0.999
                  13.412
                  13.399
                
                
                  0.750
                   
                  8.014
                   
                  0.998
                  8.014
                  7.998
                
                
                  0.875
                   
                  6.984
                   
                  0.997
                  6.984
                  6.963
                
                
                  1.000
                   
                  5.954
                   
                  0.995
                  5.954
                  5.924
                
                
                  1.125
                   
                  5.015
                   
                  0.991
                  5.015
                  4.970
                
                
                  1.250
                   
                  4.197
                   
                  0.987
                  4.197
                  4.142
                
                
                  1.375
                   
                  3.503
                   
                  0.980
                  3.503
                  3.433
                
                
                  1.500
                   
                  2.921
                   
                  0.969
                  2.921
                  2.830
                
                
                  1.675
                   
                  2.438
                   
                  0.954
                  2.438
                  2.326
                
                
                  1.750
                   
                  2.039
                   
                  0.932
                  2.039
                  1.900
                
                
                  1.875
                   
                  1.709
                   
                  0.899
                  1.709
                  1.536
                
                
                  2.000
                   
                  1.437
                   
                  0.854
                  1.437
                  1.227
                
                
                  2.125
                   
                  1.212
                   
                  0.791
                  1.212
                  0.959
                
                
                  2.250
                   
                  1.026
                   
                  0.707
                  1.026
                  0.725
                
                
                  2.375
                   
                  0.873
                   
                  0.602
                  0.873
                  0.526
                
                
                  2.500
                   
                  0.745
                   
                  0.480
                  0.745
                  0.358
                
                
                  2.625
                   
                  0.638
                   
                  0.351
                  0.638
                  0.224
                
                
                  2.750
                   
                  0.550
                   
                  0.230
                  0.550
                  0.127
                
                
                  2.875
                   
                  0.476
                   
                  0.133
                  0.476
                  0.063
                
                
                  3.000
                   
                  0.414
                   
                  0.067
                  0.414
                  0.028
                
                
                  3.125
                   
                  0.362
                   
                  0.030
                  0.362
                  0.011
                
                
                  3.250
                   
                  0.319
                   
                  0.012
                  0.319
                  0.004
                
                
                  3.375
                  
                  0.282
                   
                  0.004
                  0.282
                  0.001
                
                
                  3.500
                   
                  0.252
                   
                  0.001
                  0.252
                  0.000000
                
                
                  3.625
                   
                  0.226
                   
                  0.000000
                  0.226
                  0.000000
                
                
                  3.750
                   
                  0.204
                   
                  0.000000
                  0.204
                  0.000000
                
                
                  3.875
                   
                  0.185
                   
                  0.000000
                  0.185
                  0.000000
                
                
                  4.000
                   
                  0.170
                   
                  0.000000
                  0.170
                  0.000000
                
                
                  4.125
                   
                  0.157
                   
                  0.000000
                  0.157
                  0.000000
                
                
                  4.250
                   
                  0.146
                   
                  0.000000
                  0.146
                  0.000000
                
                
                  4.375
                   
                  0.136
                   
                  0.000000
                  0.136
                  0.000000
                
                
                  4.500
                   
                  0.129
                   
                  0.000000
                  0.129
                  0.000000
                
                
                  4.625
                   
                  0.122
                   
                  0.000000
                  0.122
                  0.000000
                
                
                  4.750
                   
                  0.117
                   
                  0.000000
                  0.117
                  0.000000
                
                
                  4.875
                   
                  0.112
                   
                  0.000000
                  0.112
                  0.000000
                
                
                  5.000
                   
                  0.108
                   
                  0.000000
                  0.108
                  0.000000
                
                
                  5.125
                   
                  0.105
                   
                  0.000000
                  0.105
                  0.000000
                
                
                  5.250
                   
                  0.102
                   
                  0.000000
                  0.102
                  0.000000
                
                
                  5.375
                   
                  0.100
                   
                  0.000000
                  0.100
                  0.000000
                
                
                  5.500
                   
                  0.098
                   
                  0.000000
                  0.098
                  0.000000
                
                
                  5.625
                   
                  0.097
                   
                  0.000000
                  0.097
                  0.000000
                
                
                  5.75
                   
                  0.096
                   
                  0.000000
                  0.096
                  0.000000
                
                
                  
                   
                  Csam(exp)=
                   
                   
                  Cideal(exp)=
                  78.539
                
              
            
            
              Pt. 53, Subpt. F, Fig. F-1
              Figure F-1 to Subpart F of Part 53—Designation Testing Checklist
              
                DESIGNATION TESTING CHECKLIST FOR CLASS II
              
                    __________   __________   __________
                      Auditee       Auditor signature       Date
              
                
                  Compliance Status:  Y = Yes  N = No  NA = Not applicable/Not available
                  Verification
                  Y
                  N
                  NA
                  Verified by Direct Observation of Process or of Documented Evidence: Performance, Design or Application Spec. Corresponding to Sections of 40 CFR Part 53, Subparts E and F
                  Verification Comments (Includes documentation of who, what, where, when, why) (Doc. #, Rev. #, Rev. Date)
                
                
                   
                   
                   
                  
                    Subpart E: Performance Specification Tests
                  
                
                
                  
                   
                   
                   
                   Evaluation completed according to Subpart E § 53.50 to § 53.56
                  
                
                
                   
                   
                   
                  
                    Subpart E: Class I Sequential Tests
                  
                
                
                   
                   
                   
                  Class II samplers that are also Class I (sequentialized) have passed the tests in § 53.57
                
                
                   
                   
                   
                  
                    Subpart F: Performance Spec/Test
                  
                
                
                   
                   
                   
                  Evaluation of Physical Characteristics of Clean Sampler - One of these tests must be performed:§ 53.62 - Full Wind Tunnel
                    § 53.63 - Inlet Aspiration
                    § 53.64 - Static Fractionator
                  
                
                
                   
                   
                   
                  Evaluation of Physical Characteristics of Loaded Sampler§ 53.65 Loading Test
                    One of the following tests must be performed for evaluation after loading: § 53.62, § 53.63, § 53.64
                    
                  
                
                
                   
                   
                   
                   Evaluation of the Volatile Characteristics of the Class II Sampler § 53.66
                   
                
              
            
            
              Pt. 53, Subpt. F, App. A
              Appendix A to Subpart F of Part 53—References
              (1) Marple, V.A., K.L. Rubow, W. Turner, and J.D. Spangler, Low Flow Rate Sharp Cut Impactors for Indoor Air Sampling: Design and Calibration., JAPCA, 37: 1303-1307 (1987).
              (2) Vanderpool, R.W. and K.L. Rubow, Generation of Large, Solid Calibration Aerosols, J. of Aer. Sci. and Tech., 9:65-69 (1988).
              (3) Society of Automotive Engineers Aerospace Material Specification (SAE AMS) 2404C, Electroless Nickel Planting, SAE, 400 Commonwealth Drive, Warrendale PA-15096, Revised 7-1-84, pp. 1-6.
            
          
        
        
          Pt. 54
          PART 54—PRIOR NOTICE OF CITIZEN SUITS
          
            Sec.
            54.1
            Purpose.
            54.2
            Service of notice.
            54.3
            Contents of notice.
          
          
            Authority:
            Sec. 304 of the Clean Air Act, as amended (sec. 12, Pub. L. 91-604, 84 Stat. 1706).
          
          
            Source:
            36 FR 23386, Dec. 9, 1971, unless otherwise noted.
          
          
            § 54.1
            Purpose.
            Section 304 of the Clean Air Act, as amended, authorizes the commencement of civil actions to enforce the Act or to enforce certain requirements promulgated pursuant to the Act. The purpose of this part is to prescribe procedures governing the giving of notices required by subsection 304(b) of the Act (sec. 12, Pub. L. 91-604; 84 Stat. 1706) as a prerequisite to the commencement of such actions.
          
          
            § 54.2
            Service of notice.

            (a) Notice to Administrator: Service of notice given to the Administrator under this part shall be accomplished by certified mail addressed to the Administrator, Environmental Protection Agency, Washington, DC 20460. Where notice relates to violation of an emission standard or limitation or to violation of an order issued with respect to an emission standard or limitation, a copy of such notice shall be mailed to the Regional Administrator of the Environmental Protection Agency for the Region in which such violation is alleged to have occurred.
            
            (b) Notice to State: Service of notice given to a State under this part regarding violation of an emission standard or limitation, or an order issued with respect to an emission standard or limitation shall be accomplished by certified mail addressed to an authorized representative of the State agency charged with responsibility for air pollution control in the State. A copy of such notice shall be mailed to the Governor of the State.
            (c) Notice to alleged violator: Service of notice given to an alleged violator under this part shall be accomplished by certified mail addressed to, or by personal service upon, the owner or managing agent of the building, plant, installation, or facility alleged to be in violation of an emission standard or limitation, or an order issued with respect to an emission standard or limitation. Where the alleged violator is a corporation, a copy of such notice shall be sent by certified mail to the registered agent, if any, of such corporation in the State in which such violation is alleged to have occurred.
            (d) Notice served in accordance with the provisions of this part shall be deemed given on the postmark date, if served by mail, or on the date of receipt, if personally served.
          
          
            § 54.3
            Contents of notice.
            (a) Failure to act. Notice regarding a failure of the Administrator to perform an act or duty which is not discretionary shall identify the provisions of the Act which requires such act or creates such duty, shall describe with reasonable specificity the action taken or not taken by the Administrator which is claimed to constitute a failure to perform such act or duty, and shall state the full name and address of the person giving the notice.
            (b) Violation of standard, limitation or order. Notices to the Administrator, States, and alleged violators regarding violation of an emission standard or limitation or an order issued with respect to an emission standard or limitation, shall include sufficient information to permit the recipient to identify the specific standard, limitation, or order which has allegedly been violated, the activity alleged to be in violation, the person or persons responsible for the alleged violation, the location of the alleged violation, the date or dates of such violation, and the full name and address of the person giving the notice.
          
        
        
          Pt. 55
          PART 55—OUTER CONTINENTAL SHELF AIR REGULATIONS
          
            Sec.
            55.1
            Statutory authority and scope.
            55.2
            Definitions.
            55.3
            Applicability.
            55.4
            Requirements to submit a notice of intent.
            55.5
            Corresponding onshore area designation.
            55.6
            Permit requirements.
            55.7
            Exemptions.
            55.8
            Monitoring, reporting, inspections, and compliance.
            55.9
            Enforcement.
            55.10
            Fees.
            55.11
            Delegation.
            55.12
            Consistency updates.
            55.13
            Federal requirements that apply to OCS sources.
            55.14
            Requirements that apply to OCS sources located within 25 miles of States' seaward boundaries, by State.
            55.15
            Specific designation of corresponding onshore areas.
            Appendix A to Part 55—Listing of State and Local Requirements Incorporated by Reference Into Part 55, by State
          
          
            Authority:
            Section 328 of the Clean Air Act (42 U.S.C. 7401, et seq.) as amended by Public Law 101-549.
          
          
            Source:
            57 FR 40806, Sept. 4, 1992, unless otherwise noted.
          
          
            § 55.1
            Statutory authority and scope.

            Section 328(a)(1) of the Clean Air Act (“the Act”), requires the Environmental Protection Agency (“EPA”) to establish requirements to control air pollution from outer continental shelf (“OCS”) sources in order to attain and maintain Federal and State ambient air quality standards and to comply with the provisions of part C of title I of the Act. This part establishes the air pollution control requirements for OCS sources and the procedures for implementation and enforcement of the requirements, consistent with these stated objectives of section 328(a)(1) of the Act. In implementing, enforcing and revising this rule and in delegating authority hereunder, the Administrator will ensure that there is a rational relationship to the attainment and maintenance of Federal and State ambient air quality standards and the requirements of part C of title I, and that the rule is not used for the purpose of preventing exploration and development of the OCS.
          
          
            § 55.2
            Definitions.
            
              Administrator means the Administrator of the U.S. Environmental Protection Agency.
            
              Corresponding Onshore Area (COA) means, with respect to any existing or proposed OCS source located within 25 miles of a State's seaward boundary, the onshore area that is geographically closest to the source or another onshore area that the Administrator designates as the COA, pursuant to § 55.5 of this part.
            
              Delegated agency means any agency that has been delegated authority to implement and enforce requirements of this part by the Administrator, pursuant to § 55.11 of this part. It can refer to a State agency, a local agency, or an Indian tribe, depending on the delegation status of the program.
            
              Existing source or existing OCS source shall have the meaning given in the applicable requirements incorporated into §§ 55.13 and 55.14 of this part, except that for two years following the date of promulgation of this part the definition given in § 55.3 of this part shall apply for the purpose of determining the required date of compliance with this part.
            
              Exploratory source or exploratory OCS source means any OCS source that is a temporary operation conducted for the sole purpose of gathering information. This includes an operation conducted during the exploratory phase to determine the characteristics of the reservoir and formation and may involve the extraction of oil and gas.
            
              Modification shall have the meaning given in the applicable requirements incorporated into §§ 55.13 and 55.14 of this part, except that for two years following the date of promulgation of this part the definition given in section 111(a) of the Act shall apply for the purpose of determining the required date of compliance with this part, as set forth in § 55.3 of this part.
            
              Nearest Onshore Area (NOA) means, with respect to any existing or proposed OCS source, the onshore area that is geographically closest to that source.
            
              New source or new OCS source shall have the meaning given in the applicable requirements of §§ 55.13 and 55.14 of this part, except that for two years following the date of promulgation of this part, the definition given in § 55.3 of this part shall apply for the purpose of determining the required date of compliance with this part.
            
              OCS source means any equipment, activity, or facility which:
            (1) Emits or has the potential to emit any air pollutant;

            (2) Is regulated or authorized under the Outer Continental Shelf Lands Act (“OCSLA”) (43 U.S.C. § 1331 et seq.); and
            (3) Is located on the OCS or in or on waters above the OCS.
            This definition shall include vessels only when they are:

            (1) Permanently or temporarily attached to the seabed and erected thereon and used for the purpose of exploring, developing or producing resources therefrom, within the meaning of section 4(a)(1) of OCSLA (43 U.S.C. § 1331 et seq.); or
            (2) Physically attached to an OCS facility, in which case only the stationary sources aspects of the vessels will be regulated.
            
              Onshore area means a coastal area designated as an attainment, nonattainment, or unclassifiable area by EPA in accordance with section 107 of the Act. If the boundaries of an area designated pursuant to section 107 of the Act do not coincide with the boundaries of a single onshore air pollution control agency, then onshore area shall mean a coastal area defined by the jurisdictional boundaries of an air pollution control agency.
            
              Outer continental shelf shall have the meaning provided by section 2 of the OCSLA (43 U.S.C. § 1331 et seq.).
            
              Potential emissions means the maximum emissions of a pollutant from an OCS source operating at its design capacity. Any physical or operational limitation on the capacity of a source to emit a pollutant, including air pollution control equipment and restrictions on hours of operation or on the type or amount of material combusted, stored, or processed, shall be treated as a limit on the design capacity of the source if the limitation is federally enforceable. Pursuant to section 328 of the Act, emissions from vessels servicing or associated with an OCS source shall be considered direct emissions from such a source while at the source, and while enroute to or from the source when within 25 miles of the source, and shall be included in the “potential to emit” for an OCS source. This definition does not alter or affect the use of this term for any other purposes under §§ 55.13 or 55.14 of this part, except that vessel emissions must be included in the “potential to emit” as used in §§ 55.13 and 55.14 of this part.
            
              Residual emissions means the difference in emissions from an OCS source if it applies the control requirements(s) imposed pursuant to § 55.13 or § 55,14 of this part and emissions from that source if it applies a substitute control requirement pursuant to an exemption granted under § 55.7 of this part.
            
              State means the State air pollution control agency that would be the permitting authority, a local air pollution permitting agency, or certain Indian tribes which can be the permitting authority for areas within their jurisdiction. State may also be used in the geographic sense to refer to a State, the NOA, or the COA.
            [57 FR 40806, Sept. 4, 1992, as amended at 62 FR 46408, Sept. 2, 1997]
          
          
            § 55.3
            Applicability.
            (a) This part applies to all OCS sources except those located in the Gulf of Mexico west of 87.5 degrees longitude.
            (b) OCS sources located within 25 miles of States' seaward boundaries shall be subject to all the requirements of this part, which include, but are not limited to, the Federal requirements as set forth in § 55.13 of this part and the Federal, State, and local requirements of the COA (designated pursuant to § 55.5 of this part), as set forth in § 55.14 of this part.
            (c) The OCS sources located beyond 25 miles of States' seaward boundaries shall be subject to all the requirements of this part, except the requirements of §§ 55.4, 55.5, 55.12 and 55.14 of this part.
            (d) New OCS sources shall comply with the requirements of this part by September 4, 1992 where a “new OCS source” means an OCS source that is a new source within the meaning of section 111(a) of the Act.
            (e) Existing sources shall comply with the requirements of this part by September 4, 1994, where an “existing OCS source” means any source that is not a new source within the meaning of section 111(a) of the Act.
            [57 FR 40806, Sept. 4, 1992, as amended at 62 FR 46408, Sept. 2, 1997]
          
          
            § 55.4
            Requirements to submit a notice of intent.
            (a) Prior to performing any physical change or change in method of operation that results in an increase in emissions, and not more than 18 months prior to submitting an application for a preconstruction permit, the applicant shall submit a Notice of Intent (“NOI”) to the Administrator through the EPA Regional Office, and at the same time shall submit copies of the NOI to the air pollution control agencies of the NOA and onshore areas adjacent to the NOA. This section applies only to sources located within 25 miles of States' seaward boundaries.
            (b) The NOI shall include the following:
            (1) General company information, including company name and address, owner's name and agent, and facility site contact.
            (2) Facility description in terms of the proposed process and products, including identification by Standard Industrial Classification Code.
            (3) Estimate of the proposed project's potential emissions of any air pollutant, expressed in total tons per year and in such other terms as may be necessary to determine the applicability of requirements of this part. Potential emissions for the project must include all vessel emissions associated with the proposed project in accordance with the definition of potential emissions in § 55.2 of this part.
            (4) Description of all emissions points including associated vessels.

            (5) Estimate of quantity and type of fuels and raw materials to be used.
            
            (6) Description of proposed air pollution control equipment.
            (7) Proposed limitations on source operations or any work practice standards affecting emissions.
            (8) Other information affecting emissions, including, where applicable, information related to stack parameters (including height, diameter, and plume temperature), flow rates, and equipment and facility dimensions.
            (9) Such other information as may be necessary to determine the applicability of onshore requirements.
            (10) Such other information as may be necessary to determine the source's impact in onshore areas.
            (c) Exploratory sources and modifications to existing sources with designated COAs shall be exempt from the requirement in paragraph (b)(10) of this section.
            (d) The scope and contents of the NOI shall in no way limit the scope and contents of the required permit application or applicable requirements given in this part.
          
          
            § 55.5
            Corresponding onshore area designation.
            (a) Proposed exploratory sources. The NOA shall be the COA for exploratory sources located within 25 miles of States' seaward boundaries. Paragraphs (b), (c), and (f) of this section are not applicable to these sources.
            (b) Requests for designation. (1) The chief executive officer of the air pollution control agency of an area that believes it has more stringent air pollution control requirements than the NOA for a proposed OCS source, may submit a request to be designated as the COA to the Administrator and at the same time shall send copies of the request to the chief executive officer of the NOA and to the proposed source. The request must be received by the Administrator within 60 days of the receipt of the NOI. If no requests are received by the Administrator within 60 days of the receipt of the NOI, the NOA will become the designated COA without further action.
            (2) No later than 90 days after the receipt of the NOI, a demonstration must be received by the Administrator showing that:
            (i) The area has more stringent requirements with respect to the control and abatement of air pollution than the NOA;
            (ii) The emissions from the source are or would be transported to the requesting area; and
            (iii) The transported emissions would affect the requesting area's efforts to attain or maintain a Federal or State ambient air quality standard or to comply with the requirements of part C of title I of the Act, taking into account the effect of air pollution control requirements that would be imposed if the NOA were designated as the COA.
            (c) Determination by the Administrator. (1) If no demonstrations are received by the Administrator within 90 days of the receipt of the NOI, the NOA will become the designated COA without further action.
            (2) If one or more demonstrations are received, the Administrator will issue a preliminary designation of the COA within 150 days of the receipt of the NOI, which shall be followed by a 30 day public comment period, in accordance with paragraph (f) of this section.
            (3) The Administrator will designate the COA for a specific source within 240 days of the receipt of the NOI.
            (4) When the Administrator designates a more stringent area as the COA with respect to a specific OCS source, the delegated agency in the COA will exercise all delegated authority. If there is no delegated agency in the COA, then EPA will issue the permit and implement and enforce the requirements of this part. The Administrator may retain authority for implementing and enforcing the requirements of this part if the NOA and the COA are in different States.
            (5) The Administrator shall designate the COA for each source only once in the source's lifetime.
            (d) Offset requirements. Offsets shall be obtained based on the applicable requirements of the COA, as set forth in §§ 55.13 and 55.14 of this part.
            (e) Authority to designate the COA. The authority to designate the COA for any OCS source shall not be delegated to a State or local agency, but shall be retained by the Administrator.
            (f) Administrative procedures and public participation. The Administrator will use the following public notice and comment procedures for processing a request for COA designation under this section:
            (1) Within 150 days from receipt of an NOI, if one or more demonstrations are received, the Administrator shall make a preliminary determination of the COA and shall:
            (i) Make available, in at least one location in the NOA and in the area requesting COA designation, which may be a public Web site identified by the Administrator, a copy of all materials submitted by the requester, a copy of the Administrator's preliminary determination, and a copy or summary of other materials, if any, considered by the Administrator in making the preliminary determination; and
            (ii) Notify the public, by prominent advertisement in a newspaper of general circulation in the NOA and the area requesting COA designation or on a public Web site identified by the Administrator, of a 30-day opportunity for written public comment on the available information and the Administrator's preliminary COA designation.
            (2) A copy of the notice required pursuant to paragraph (f)(1)(ii) of this section shall be sent to the requester, the affected source, each person from whom a written request of such notice has been received, and the following officials and agencies having jurisdiction over the COA and NOA: State and local air pollution control agencies, the chief executive of the city and county, the Federal Land Manager of potentially affected Class I areas, and any Indian governing body whose lands may be affected by emissions from the OCS source.
            (3) Public comments received in writing within 30 days after the date the public notice is made available will be considered by the Administrator in making the final decision on the request. All comments will be made available for public inspection.
            (4) The Administrator will make a final COA designation within 60 days after the close of the public comment period. The Administrator will notify, in writing, the requester and each person who has requested notice of the final action and will set forth the reasons for the determination. Such notification will be made available for public inspection.
            [57 FR 40806, Sept. 4, 1992, as amended at 61 FR 25151, May 20, 1996; 81 FR 71630, Oct. 18, 2016]
          
          
            § 55.6
            Permit requirements.
            (a) General provisions—(1) Permit applications. (i) The owner or operator of an OCS source shall submit to the Administrator or delegated agency all information necessary to perform any analysis or make any determination required under this section.
            (ii) Any application submitted pursuant to this part by an OCS source shall include a description of all the requirements of this part and a description of how the source will comply with the applicable requirements. For identification purposes only, the application shall include a description of those requirements that have been proposed by EPA for incorporation into this part and that the applicant believes, after diligent research and inquiry, apply to the source.
            (2) Exemptions. (i) When an applicant submits any approval to construct or permit to operate application to the Administrator or delegated agency it shall include a request for exemption from compliance with any pollution control technology requirement that the applicant believes is technically infeasible or will cause an unreasonable threat to health and safety. The Administrator or delegated agency shall act on the request for exemption in accordance with the procedures established in § 55.7 of this part.
            (ii) A final permit shall not be issued under this part until a final determination is made on any exemption request, including those appealed to the Administrator in accordance with § 55.7 of this part.
            (3) Administrative procedures and public participation. The Administrator will follow the applicable procedures of 40 CFR part 71 or 40 CFR part 124 in processing applications under this part. When using 40 CFR part 124, the Administrator will follow the procedures used to issue Prevention of Significant Deterioration (“PSD”) permits.
            (4) Source obligation. (i) Any owner or operator who constructs or operates an OCS source not in accordance with the application submitted pursuant to this part 55, or with any approval to construct or permit to operate, or any owner or operator of a source subject to the requirements of this part who commences construction after the effective date of this part without applying for and receiving approval under this part, shall be in violation of this part.
            (ii) Any owner or operator of a new OCS source who commenced construction prior to the promulgation date of this rule shall comply with the requirements of paragraph (e) of this section.
            (iii) Receipt of an approval to construct or a permit to operate from the Administrator or delegated agency shall not relieve any owner or operator of the responsibility to comply fully with the applicable provisions of any other requirements under Federal law.
            (iv) The owner or operator of an OCS source to whom the approval to construct or permit to operate is issued under this part shall notify all other owners and operators, contractors, and the subsequent owners and operators associated with emissions from the source, of the conditions of the permit issued under this part.
            (5) Delegation of authority. If the Administrator delegates any of the authority to implement and enforce the requirements of this section, the following provisions shall apply:
            (i) The applicant shall send a copy of any permit application required by this section to the Administrator through the EPA Regional Office at the same time as the application is submitted to the delegated agency.
            (ii) The delegated agency shall send a copy of any public comment notice required under this section or §§ 55.13 or 55.14 to the Administrator through the EPA Regional Office.
            (iii) The delegated agency shall send a copy of any preliminary determination and final permit action required under this section or §§ 55.13 or 55.14 to the Administrator through the EPA Regional Office at the time of the determination and shall make available to the Administrator any materials used in making the determination.
            (b) Preconstruction requirements for OCS sources located within 25 miles of States' seaward boundaries. (1) No OCS source to which the requirements of §§ 55.13 or 55.14 of this part apply shall begin actual construction after the effective date of this part without a permit that requires the OCS source to meet those requirements.
            (2) Any permit application required under this part shall not be submitted until the Administrator has determined whether a consistency update is necessary, pursuant to § 55.12 of this part, and, if the Administrator finds an update to be necessary, has published a proposed consistency update.
            (3) The applicant may be required to obtain more than one preconstruction permit, if necessitated by partial delegation of this part or by the requirements of this section and §§ 55.13 and 55.14 of this part.
            (4) An approval to construct shall become invalid if construction is not commenced within 18 months after receipt of such approval, if construction is discontinued for a period of 18 months or more, or if construction is not completed within a reasonable time. The 18-month period may be extended upon a showing satisfactory to the Administrator or the delegated agency that an extension is justified. Sources obtaining extensions are subject to all new or interim requirements and a reassessment of the applicable control technology when the extension is granted. This requirement shall not supersede a more stringent requirement under §§ 55.13 or 55.14 of this part.
            (5) Any preconstruction permit issued to a new OCS source or modification shall remain in effect until it expires under paragraph (b)(4) of this section or is rescinded under the applicable requirements incorporated in §§ 55.13 and 55.14 of this part.
            (6) Whenever any proposed OCS source or modification to an existing OCS source is subject to action by a Federal agency that might necessitate preparation of an environmental impact statement pursuant to the National Environmental Policy Act (42 U.S.C. 4321), review by the Administrator conducted pursuant to this section shall be coordinated with the environmental reviews under that Act to the extent feasible and reasonable.

            (7) The Administrator or delegated agency and the applicant shall provide written notice of any permit application from a source, the emissions from which may affect a Class I area, to the Federal Land Manager charged with direct responsibility for management of any lands within the Class I area. Such notification shall include a copy of all information contained in the permit application and shall be given within 30 days of receipt of the application and at least 60 days prior to any public hearing on the preconstruction permit.
            (8) Modification of existing sources. The preconstruction requirements above shall not apply to a particular modification, as defined in § 55.13 or § 55.14 of this part, of an existing OCS source if:
            (i) The modification is necessary to comply with this part, and no other physical change or change in the method of operation is made in conjunction with the modification;
            (ii) The modification is made within 24 months of promulgation of this part; and

            (iii) The modification does not result in an increase, in excess of any de minimis levels contained in the applicable requirements of §§ 55.13 and 55.14, of potential emissions or actual hourly emissions of a pollutant regulated under the Act.
            (9) Compliance plans. Sources intending to perform modifications that meet all of the criteria of paragraph (b)(8) of this section shall submit a compliance plan to the Administrator or delegated agency prior to performing the modification. The compliance shall describe the schedule and method the source will use to comply with the applicable OCS requirements within 24 months of the promulgation date of this part and shall include a request for any exemptions from compliance with a pollution control technology requirement that the applicant believes is technically infeasible or will cause an unreasonable threat to health and safety. The Administrator or delegated agency shall act on the request for exemption in accordance with the procedures established in § 55.7 of this part.
            (i) The Administrator or delegated agency shall review the compliance plan and provide written comments to the source within 45 days of receipt of such plan. The source shall provide a written response to such comments as required by the reviewing agency.
            (ii) Receipt and review of a compliance plan by the Administrator or delegated agency shall not relieve any owner or operator of an existing OCS source of the responsibility to comply fully with the applicable requirements of §§ 55.13 and 55.14 of this part within 24 months of promulgation of this part.
            (c) Operating permit requirements for sources located within 25 miles of States' seaward boundaries. (1) All applicable operating permit requirements listed in this section and incorporated into §§ 55.13 and 55.14 of this part shall apply to OCS sources.
            (2) The Administrator or delegated agency shall not issue a permit to operate to any existing OCS source that has not demonstrated compliance with all the applicable requirements of this part.
            (3) If the COA does not have an operating permits program approved pursuant to 40 CFR part 70 or if EPA has determined that the COA is not adequately implementing an approved program, the applicable requirements of 40 CFR part 71, the Federal operating permits program, shall apply to the OCS sources. The applicable requirements of 40 CFR part 71 will be implemented and enforced by the Administrator. The Administrator may delegate the authority to implement and enforce all or part of a Federal operating permits program to a State pursuant to § 55.11 of this part.
            (d) Permit requirements for sources located beyond 25 miles of States' seaward boundaries. (1) OCS sources located beyond 25 miles of States' seaward boundaries shall be subject to the permitting requirements set forth in this section and § 55.13 of this part.
            (2) The Administrator or delegated agency shall not issue a permit-to-operate to any existing OCS source that has not demonstrated compliance with all the applicable requirements of this part.
            (e) Permit requirements for new sources that commenced construction prior to September 4, 1992—(1) Applicability. § 55.6(e) applies to a new OCS source, as defined by section 328 of the Act, that commenced construction before September 4, 1992.
            
            (2) A source subject to § 55.6(e) shall comply with the following requirements:
            (i) By October 5, 1992, the owner or operator of the source shall submit a transitional permit application (“TPA”) to the Administrator or the delegated agency. The TPA shall include the following:
            (A) The information specified in §§ 55.4(b)(1) through § 55.4(b)(9) of this part;
            (B) A list of all requirements applicable to the source under this part;
            (C) A request for exemption from compliance with any control technology requirement that the applicant believes is technically infeasible or will cause an unreasonable threat to health and safety;
            (D) An air quality screening analysis demonstrating whether the source has or is expected in the future to cause or contribute to a violation of any applicable State or Federal ambient air quality standard or exceed any applicable increment. If no air quality analysis is required by the applicable requirements of §§ 55.13 and 55.14, this requirement does not apply;
            (E) Documentation that source emissions are currently being offset, or will be offset if the source has not commenced operation, at the ratio required under this part, and documentation that those offsets meet or will meet the requirements of this part; and
            (F) A description of how the source is complying with the applicable requirements of §§ 55.13 and 55.14 of this part, including emission levels and corresponding control measures, including Best Available Control Technology (“BACT”) or Lowest Achievable Emission Rates (“LAER”), but excluding the requirements to have valid permits.
            (ii) The source shall expeditiously complete its permit application in compliance with the schedule determined by the Administrator or delegated agency.
            (iii) The source shall comply with all applicable requirements of this part except for the requirements of paragraph (a)(4)(i) of this section. The source shall comply with the control technology requirements (such as BACT or LAER) set forth in the TPA that would be applicable if the source had a valid permit.
            (iv) Any owner or operator subject to this subsection who continues to construct or operate an OCS source thirty days from promulgation of this part without submitting a TPA, or continues to construct or operate an OCS source not in accordance with the TPA submitted pursuant to paragraph (e) of this section, or constructs or operates an OCS source not in accordance with the schedule determined by the permitting authority, shall be in violation of this part.
            (3) Upon the submittal of a permit application deemed to be complete by the permitting authority, the owner or operator of the source shall be subject to the permitting requirements of §§ 55.13 and 55.14 of this part that apply subsequent to the submission of a complete permit application. When a source receives the permit or permits required under this part, its TPA shall expire.
            (4) Until the date that a source subject to this subsection receives the permit or permits required under this part, that source shall cease operation if, based on projected or actual emissions, the permitting authority determines that the source is currently or may in the future cause or contribute to a violation of a State or Federal ambient air quality standard or exceed any applicable increment.
            [57 FR 40806, Sept. 4, 1992, as amended at 61 FR 34228, July 1, 1996; 62 FR 46409, Sept. 2, 1997; 81 FR 71630, Oct. 18, 2016]
          
          
            § 55.7
            Exemptions.
            (a) Authority and criteria. The Administrator or the delegated agency may exempt a source from a control technology requirement of this part if the Administrator or the delegated agency finds that compliance with the control technology requirement is technically infeasible or will cause an unreasonable threat to health and safety.
            (b) Request for an exemption—(1) Permit application required. An applicant shall submit a request for an exemption from a control technology requirement at the same time as the applicant submits a preconstruction or operating permit application to the Administrator or delegated agency.
            
            (2) No permit application required. If no permit or permit modification is required, a request for an exemption must be received by the Administrator or delegated agency within 60 days from the date the control technology requirement is promulgated by EPA.
            (3) Compliance plan. An existing source that submits a compliance plan in accordance with § 55.6(b) of this part shall submit all requests for exemptions at the same time as the compliance plan. For the purpose of applying § 55.7 of this part, a request submitted with a compliance plan shall be treated in the same manner as a request that does not require a permit application.
            (4) Content of request. (i) The request shall include information that demonstrates that compliance with a control technology requirement of this part would be technically infeasible or would cause an unreasonable threat to health and safety.
            (ii) The request shall include a proposed substitute requirement(s) as close in stringency to the original requirement as possible.
            (iii) The request shall include an estimate of emission reductions that would be achieved by compliance with the original requirement, an estimate of emission reductions that would be achieved by compliance with the proposed substitute requirement(s) and an estimate of residual emissions.
            (iv) The request shall identify emission reductions of a sufficient quantity to offset the estimated residual emissions. Sources located beyond 25 miles from States' seaward boundaries shall consult with the Administrator to identify suitable emission reductions.
            (c) Consultation requirement. If the authority to grant or deny exemptions has been delegated, the delegated agency shall consult with the Minerals Management Service of the U.S. Department of Interior and the U.S. Coast Guard to determine whether the exemption will be granted or denied.
            (1) The delegated agency shall transmit to the Administrator (through the Regional Office), the Minerals Management Service, and the U.S. Coast Guard, a copy of the permit application, or the request if no permit is required, within 5 days of its receipt.
            (2) Consensus. If the delegated agency, the Minerals Management Service, and the U.S. Coast Guard reach a consensus decision on the request within 90 days from the date the delegated agency received the request, the delegated agency may issue a preliminary determination in accordance with the applicable requirements of paragraph (f) of this section.
            (3) No consensus. If the delegated agency, the Minerals Management Service, and the U.S. Coast Guard do not reach a consensus decision within 90 days from the date the delegated agency received the request, the request shall automatically be referred to the Administrator who will process the referral in accordance with paragraph (f)(3) of this section. The delegated agency shall transmit to the Administrator, within 91 days of its receipt, the request and all materials submitted with the request, such as the permit application or the compliance plan, and any other information considered or developed during the consultation process.
            (4) If a request is referred to the Administrator and the delegated agency issues a preliminary determination on a permit application before the Administrator issues a final decision on the exemption, the delegated agency shall include a notice of the opportunity to comment on the Administrator's preliminary determination in accordance with the procedures of paragraph (f)(4) of this section.
            (5) The Administrator's final decision on a request that has been referred pursuant to paragraph (c) of this section shall be incorporated into the final permit issued by the delegated agency. If no permit is required, the Administrator's final decision on the request shall be implemented and enforced by the delegated agency.
            (d) Preliminary determination. The Administrator or delegated agency shall issue a preliminary determination in accordance with paragraph (f) of this section. A preliminary determination shall propose to grant or deny the request for exemption. A preliminary determination to grant the request shall include proposed substitute control requirements and offsets necessary to comply with the requirements of paragraph (e) of this section.
            (e) Grant of exemption. (1) The source shall comply with a substitute requirement(s), equal to or as close in stringency to the original requirement as possible, as determined by the Administrator or delegated agency.
            (2) An OCS source located within 25 miles of States' seaward boundaries shall offset residual emissions resulting from the grant of an exemption request in accordance with the requirements of the Act and the regulations thereunder. The source shall obtain offsets in accordance with the applicable requirements as follows:
            (i) If offsets are required in the COA, a new source shall offset residual emissions in the same manner as all other new source emissions in accordance with the requirements of § 55.5(d) of this part.
            (ii) If offsets are not required in the COA, a new source shall comply with an offset ratio of 1:1.
            (iii) An existing OCS source shall comply with an offset at a ratio of 1:1.
            (3) An OCS source located beyond 25 miles from States' seaward boundaries shall obtain emission reductions at a ratio determined by the Administrator to be adequate to protect State and Federal ambient air quality standards and to comply with part C of title I of the Act.
            (f) Administrative procedures and public participation—(1) Request submitted with a permit application. If a request is submitted with a permit application, the request shall be considered part of the permit application and shall be processed accordingly for the purpose of administrative procedures and public notice and comment requirements. The Administrator shall comply with the requirements of 40 CFR part 124 and the requirements set forth at § 55.6 of this part. If the Administrator has delegated authority to a State, the delegated agency shall use its own procedures as deemed adequate by the Administrator in accordance with § 55.11 of this part. These procedures must provide for public notice and comment on the preliminary determination.
            (2) Request submitted without a permit or with a compliance plan. If a permit is not required, the Administrator or the delegated agency shall issue a preliminary determination within 90 days from the date the request was received, and shall use the procedures set forth at paragraph (f)(4) of this section for processing a request.
            (3) Referral. If a request is referred to the Administrator pursuant to paragraph (c) of this section, the Administrator shall make a preliminary determination no later than 30 days after receipt of the request and any accompanying materials transmitted by the delegated agency. The Administrator shall use the procedures set forth at paragraph (f)(4) of this section for processing a request.
            (4) The Administrator or the delegated agency shall comply with the following requirements for processing requests submitted without a permit, with a compliance plan, and requests referred to the Administrator:
            (i) Issue a preliminary determination to grant or deny the request. A preliminary determination by the Administrator to deny a request shall be considered a final decision and will be accompanied by the reasons for the decision. As such, it is not subject to any further public notice, comment, or hearings. Written notice of the denial shall be given to the requester.
            (ii) Make available, in at least one location in the COA and NOA, which may be a public Web site identified by the Administrator or delegated agency, a copy of all materials submitted by the requester, a copy of the preliminary determination, and a copy or summary of other materials, if any, considered in making the preliminary determination.
            (iii) Notify the public, by prominent advertisement in a newspaper of general circulation in the COA and NOA or on a public Web site identified by the Administrator or delegated agency, of a 30-day opportunity for written public comment on the information submitted by the owner or operator and on the preliminary determination.

            (iv) Send a copy of the notice required pursuant to paragraph (f)(4)(iii) of this section to the requester, the affected source, each person from whom a written request of such notice has been received, and the following officials and agencies having jurisdiction over the COA and NOA: State and local air pollution control agencies, the chief executive of the city and county, the Federal Land Manager of potentially affected Class I areas, and any Indian governing body whose lands may be affected by emissions from the OCS source.
            (v) Consider written public comments received within 30 days after the date the public notice is made available when making the final decision on the request. All comments will be made available for public inspection. At the time that any final decision is issued, the Administrator or delegated agency will issue a response to comments.
            (vi) Make a final decision on the request within 30 days after the close of the public comment period. The Administrator or the delegated agency will notify, in writing, the applicant and each person who has submitted written comments, or from whom a written request of such notice has been received, of the final decision and will set forth the reasons. Such notification will be made available for public inspection.
            (5) Within 30 days after the final decision has been made on a request, the requester, or any person who filed comments on the preliminary determination, may petition the Administrator to review any aspect of the decision. Any person who failed to file comments on the preliminary decision may petition for administrative review only on the changes from the preliminary to the final determination.
            [57 FR 40806, Sept. 4, 1992, as amended at 81 FR 71630, Oct. 18, 2016]
          
          
            § 55.8
            Monitoring, reporting, inspections, and compliance.
            (a) The Administrator may require monitoring or reporting and may authorize inspections pursuant to section 114 of the Act and the regulations thereunder. Sources shall also be subject to the requirements set forth in §§ 55.13 and 55.14 of this part.
            (b) All monitoring, reporting, inspection and compliance requirements authorized under the Act shall apply.
            (c) An existing OCS source that is not required to obtain a permit to operate within 24 months of the date of promulgation of this part shall submit a compliance report to the Administrator or delegated agency within 25 months of promulgation of this part. The compliance report shall specify all the applicable OCS requirements of this part and a description of how the source has complied with these requirements.
            (d) The Administrator or the delegated agency shall consult with the Minerals Management Service and the U.S. Coast Guard prior to inspections. This shall in no way interfere with the ability of EPA or the delegated agency to conduct unannounced inspections.
            (Approved by the Office of Management and Budget under control number 2060-0249)
            [57 FR 40806, Sept. 4, 1992, as amended at 58 FR 16626, Mar. 30, 1993]
          
          
            § 55.9
            Enforcement.
            (a) OCS sources shall comply with all requirements of this part and all permits issued pursuant to this part. Failure to do so shall be considered a violation of section 111(e) of the Act.
            (b) All enforcement provisions of the Act, including, but not limited to, the provisions of sections 113, 114, 120, 303 and 304 of the Act, shall apply to OCS sources.
            (c) If a facility is ordered to cease operation of any piece of equipment due to enforcement action taken by EPA or a delegated agency pursuant to this part, the shutdown will be coordinated by the enforcing agency with the Minerals Management Service and the U.S. Coast Guard to assure that the shutdown will proceed in a safe manner. No shutdown action will occur until after consultation with these agencies, but in no case will initiation of the shutdown be delayed by more than 24 hours.
          
          
            § 55.10
            Fees.
            (a) OCS sources located within 25 miles of States' seaward boundaries. (1) The EPA will calculate and collect operating permit fees from OCS sources in accordance with the requirements of 40 CFR part 71.

            (2) EPA will collect all other fees from OCS sources calculated in accordance with the fee requirements imposed in the COA if the fees are based on regulatory objectives, such as discouraging emissions. If the fee requirements are based on cost recovery objectives, however, EPA will adjust the fees to reflect the costs to EPA to issue permits and administer the permit program.
            (3) Upon delegation, the delegated agency will collect fees from OCS sources calculated in accordance with the fee requirements imposed in the COA. Upon delegation of authority to implement and enforce any portion of this part, EPA will cease to collect fees imposed in conjunction with that portion.
            (b) The OCS sources located beyond 25 miles of States' seaward boundaries. The EPA will calculate and collect operating permit fees from OCS sources in accordance with the requirements of 40 CFR part 71.
            [57 FR 40806, Sept. 4, 1992, as amended at 61 FR 34228, July 1, 1996]
          
          
            § 55.11
            Delegation.
            (a) The Governor or the Governor's designee of any State adjacent to an OCS source subject to the requirements of this part may submit a request, purusant to section 328(a)(3) of the Act, to the Administrator for the authority to implement and enforce the requirements of this OCS program: Within 25 miles of the State's seaward boundary; and/or Beyond 25 miles of the State's seaward boundary. Authority to implement and enforce §§ 55.5, 55.11, and 55.12 of this part will not be delegated.
            (b) The Administrator will delegate implementation and enforcement authority to a State if the State has an adjacent OCS source and the Administrator determines that the State's regulations are adequate, including a demonstration by the State that the State has:
            (1) Adopted the appropriate portions of this part into State law;
            (2) Adequate authority under State law to implement and enforce the requirements of this part. A letter from the State Attorney General shall be required stating that the requesting agency has such authority;
            (3) Adequate resources to implement and enforce the requirements of this part; and
            (4) Adequate administrative procedures to implement and enforce the requirements of this part, including public notice and comment procedures.
            (c) The Administrator will notify in writing the Governor or the Governor's designee of the Administrator's final action on a request for delegation within 6 months of the receipt of the request.
            (d) If the Administrator finds that the State regulations are adequate, the Administrator will authorize the State to implement and enforce the OCS requirements under State law. If the Administrator finds that only part of the State regulations are adequate, he will authorize the State to implement and enforce only that portion of this part.
            (e) Upon delegation, a State may use any authority it possesses under State law to enforce any permit condition or any other requirement of this part for which the agency has delegated authority under this part. A State may use any authority it possesses under State law to require monitoring and reporting and to conduct inspections.
            (f) Nothing in this part shall prohibit the Administrator from enforcing any requirement of this part.
            (g) The Administrator will withdraw a delegation of any authority to implement and enforce any or all of this part if the Administrator determines that: (1) The requirements of this part are not being adequately implemented or enforced by the delegated agency, or (2) The delegated agency no longer has adequate regulations as required by § 55.11(b) of this part.
            (h) Sharing of information. Any information obtained or used in the administration of a delegated program shall be made available to EPA upon request without restriction. If the information has been submitted to the delegated agency under a claim of confidentiality, the delegated agency must notify the source of this obligation and submit that claim to EPA. Any information obtained from a delegated agency accompanied by a claim of confidentiality will be treated in accordance with the requirements of 40 CFR part 2.
            (i) Grant of exemptions. A decision by a delegated agency to grant or deny an exemption request may be appealed to the Administrator in accordance with § 55.7 of this part.
            (j) Delegated authority. The delegated agency in the COA for sources located within 25 miles of the State's seaward boundary or the delegated agency in the NOA for sources located beyond 25 miles of the State's seaward boundary will exercise all delegated authority. If there is no delegated agency in the COA for sources located within 25 miles of the State's seaward boundary, or in the NOA for sources located beyond 25 miles of the State's seaward boundary, the EPA will issue the permit and implement and enforce the requirements of this part. For sources located within 25 miles of the State's seaward boundary, the Administrator may retain the authority for implementing and enforcing the requirements of this part if the NOA and COA are in different States.
            [57 FR 40806, Sept. 4, 1992, as amended at 62 FR 46409, Sept. 2, 1997]
          
          
            § 55.12
            Consistency updates.
            (a) The Administrator will update this part as necessary to maintain consistency with the regulations of onshore areas in order to attain and maintain Federal and State ambient standards and comply with part C of title I of the Act.
            (b) Where an OCS activity is occurring within 25 miles of a State seaward boundary, consistency reviews will occur at least annually. In addition, in accordance with paragraphs (c) and (d) of this section, consistency reviews will occur upon receipt of an NOI and when a State or local agency submits a rule to EPA to be considered for incorporation by reference in this part 55.
            (1) Upon initiation of a consistency review, the Administrator will evaluate the requirements of part 55 to determine whether they are consistent with the current onshore requirements.
            (2) If the Administrator finds that part 55 is inconsistent with the requirements in effect in the onshore area, EPA will conduct a notice and comment rulemaking to update part 55 accordingly.
            (c) Consistency reviews triggered by receipt of an NOI. Upon receipt of an NOI, the Administrator will initiate a consistency review of regulations in the onshore area.

            (1) If the NOI is submitted by a source for which the COA has previously been assigned, EPA will publish a proposed consistency update in the Federal Register no later than 60 days after the receipt of the NOI, if an update is deemed necessary by the Administrator:

            (2) If the NOI is submitted by a source requiring a COA designation, EPA will publish a proposed consistency update in the Federal Register, if an update is deemed necessary by the Administrator:
            (i) No later than 75 days after receipt of the NOI if no adjacent areas submit a request for COA designation and the NOA becomes the COA by default, or
            (ii) No later than 105 days after receipt of the NOI if an adjacent area submits a request to be designated as COA but fails to submit the required demonstration within 90 days of receipt of the NOI, or
            (iii) No later than 15 days after the date of the final COA determination if one or more demonstrations are received.
            (d) Consistency reviews triggered by State and local air pollution control agencies submitting rules directly to EPA for inclusion into part 55. (1) EPA will propose in the Federal Register to approve applicable rules submitted by State or local regulatory agencies for incorporation by reference into § 55.14 of this part by the end of the calendar quarter following the quarter in which the submittal is received by EPA.
            (2) State and local rules submitted for inclusion in part 55 must be rationally related to the attainment and maintenance of Federal or State ambient air quality standards or to the requirements of part C of title I of the Act. The submittal must be legible and unmarked, with the adoption date and the name of the agency on each page, and must be accompanied by proof of adoption.
            (e) No rule or regulation that EPA finds to be arbitrary or capricious will be incorporated into this part.
            (f) A source may not submit a complete permit application until any update the Administrator deems necessary to make part 55 consistent with the COA's rules has been proposed.
          
          
            
            § 55.13
            Federal requirements that apply to OCS sources.
            (a) The requirements of this section shall apply to OCS sources as set forth below. In the event that a requirement of this section conflicts with an applicable requirement of § 55.14 of this part and a source cannot comply with the requirements of both sections, the more stringent requirement shall apply.
            (b) In applying the requirements incorporated into this section:
            (1) New Source means new OCS source; and
            (2) Existing Source means existing OCS source; and
            (3) Modification means a modification to an OCS source.
            (4) For requirements adopted prior to promulgation of this part, language in such requirements limiting the applicability of the requirements to onshore sources or to sources within State boundaries shall not apply.
            (c) 40 CFR part 60 (NSPS) shall apply to OCS sources in the same manner as in the COA, except that any source determined to be an existing source pursuant to § 55.3(e) of this part shall not be considered a “new source” for the purpose of NSPS adopted before December 5, 1991.
            (d) 40 CFR 52.21 (PSD) shall apply to OCS sources:
            (1) Located within 25 miles of a State's seaward boundary if the requirements of 40 CFR 52.21 are in effect in the COA;
            (2) Located beyond 25 miles of States' seaward boundaries.
            (e) 40 CFR part 61, together with any other provisions promulgated pursuant to section 112 of the Act, shall apply if rationally related to the attainment and maintenance of Federal or State ambient air quality standards or the requirements of part C of title I of the Act.
            (f) 40 CFR part 71 shall apply to OCS sources:
            (1) Located within 25 miles of States' seaward boundaries if the requirements of 40 CFR part 71 are in effect in the COA.
            (2) Located beyond 25 miles of States' seaward boundaries.
            (3) When an operating permits program approved pursuant to 40 CFR part 70 is in effect in the COA and a Federal operating permit is issued to satisfy an EPA objection pursuant to 40 CFR 71.4(e).
            (g) The provisions of 40 CFR 52.10, 40 CFR 52.24, and 40 CFR part 51 and accompanying appendix S shall apply to OCS sources located within 25 miles of States' seaward boundaries, if these requirements are in effect in the COA.
            (h) If the Administrator determines that additional requirements are necessary to protect Federal and State ambient air quality standards or to comply with part C of title I, such requirements will be incorporated in this part.
            [57 FR 40806, Sept. 4, 1992, as amended at 61 FR 34228, July 1, 1996]
          
          
            § 55.14
            Requirements that apply to OCS sources located within 25 miles of States' seaward boundaries, by State.
            (a) The requirements of this section shall apply to OCS sources as set forth below. In the event that a requirement of this section conflicts with an applicable requirement of § 55.13 of this part and a source cannot comply with the requirements of both sections, the more stringent requirement shall apply.
            (b) In applying the requirements incorporated into this section:
            (1) New Source means new OCS source; and
            (2) Existing Source means existing OCS source; and
            (3) Modification means a modification to an existing OCS source.
            (4) For requirements adopted prior to promulgation of this part, language in such requirements limiting the applicability of the requirements to onshore sources or to sources within State boundaries shall not apply.
            (c) During periods of EPA implementation and enforcement of this section, the following shall apply:
            (1) Any reference to a State or local air pollution control agency or air pollution control officer shall mean EPA or the Administrator, respectively.

            (2) Any submittal to State or local air pollution control agency shall instead be submitted to the Administrator through the EPA Regional Office.
            
            (3) Nothing in this section shall alter or limit EPA's authority to administer or enforce the requirements of this part under Federal law.
            (4) EPA shall not be bound by any State or local administrative or procedural requirements including, but not limited to, requirements pertaining to hearing boards, permit issuance, public notice procedures, and public hearings. EPA will follow the applicable procedures set forth elsewhere in this part, in 40 CFR part 124, and in Federal rules promulgated pursuant to title V of the Act (as such rules apply in the COA), when administering this section.
            (5) Only those requirements of 40 CFR part 52 that are rationally related to the attainment and maintenance of Federal or State ambient air quality standards or part C of title I shall apply to OCS sources.
            (d) Implementation Plan Requirements. (1) [Reserved]
            (2) Alaska.
            (i) 40 CFR part 52, subpart C.
            (ii) [Reserved]
            (3) California.
            (i) 40 CFR part 52, subpart F.
            (ii) [Reserved]
            (4) [Reserved]
            (5) Delaware.
            (i) 40 CFR part 52, subpart I.
            (ii) [Reserved]
            (6) Florida.
            (i) 40 CFR part 52, subpart K.
            (ii) [Reserved]
            (7)-(9) [Reserved]
            (10) Maryland.
            (i) 40 CFR part 52, subpart V.
            (ii) [Reserved]
            (11) Massachusetts.
            (i) 40 CFR part 52, subpart W.
            (ii) [Reserved]
            (12)-(14) [Reserved]
            (15) New Jersey
            (i) 40 CFR part 52, subpart FF.
            (ii) [Reserved]
            (16) New York.
            (i) 40 CFR part 52, subpart HH.
            (ii) [Reserved]
            (17) North Carolina.
            (i) 40 CFR part 52, subpart II.
            (ii) [Reserved]
            (18)-(21) [Reserved]
            (22) Virginia.
            (i) 40 CFR part 52, subpart VV.
            (ii) [Reserved]
            (23) [Reserved]
            (e) State and local requirements. State and local requirements promulgated by EPA as applicable to OCS sources located within 25 miles of States' seaward boundaries have been compiled into separate documents organized by State and local areas of jurisdiction. These documents, set forth below, are incorporated by reference. This incorporation by reference was approved by the Director of the Federal Register Office in accordance with 5 U.S.C. 552 (a) and 40 CFR part 51. Copies may be inspected at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Copies of rules pertaining to particular states or local areas may be inspected or obtained from the EPA Docket Center—Public Reading Room, EPA West Building, Room 3334, 1301 Constitution Avenue NW, Washington, DC 20004 or the appropriate EPA regional offices: U.S. EPA, Region 1 (Massachusetts), One Congress Street, Boston, MA 02114-2023; U.S. EPA, Region 2 (New Jersey and New York), 290 Broadway, New York, NY 10007-1866; U.S. EPA, Region 3 (Delaware), 1650 Arch Street, Philadelphia, PA 19103, (215) 814-5000; U.S. EPA, Region 4 (Florida and North Carolina), 61 Forsyth Street, Atlanta, GA 30303; U.S. EPA, Region 9 (California), 75 Hawthorne Street, San Francisco, CA 94105; and U.S. EPA, Region 10 (Alaska), 1200 Sixth Avenue, Seattle, WA 98101.For an informational listing of the State and local requirements incorporated into this part, which are applicable to sources of air pollution located on the OCS, see appendix A to this part.
            (1) [Reserved]
            (2) Alaska.
            (i) State requirements.
            (A) State of Alaska Requirements Applicable to OCS Sources, December 9, 2010.
            (B) [Reserved]
            (ii) Local requirements.
            (A) South Central Alaska Clean Air Authority Requirements Applicable to OCS Sources, August 21, 1992.
            (B) [Reserved]
            
            (3) California.
            (i) State requirements.
            (A) State of California Requirements Applicable to OCS Sources, February 2006.
            (ii) Local requirements.
            (A)-(D) [Reserved]
            (E) San Luis Obispo County Air Pollution Control District Requirements Applicable to OCS Sources, February 2000.
            (F) Santa Barbara County Air Pollution Control District Requirements Applicable to OCS Sources, April 2019.
            (G) South Coast Air Quality Management District Requirements Applicable to OCS Sources (Parts I, II and III), September 2009.
            (H) Ventura County Air Pollution Control District Requirements Applicable to OCS Sources, parts 1 and 2, April 2017.
            (4) [Reserved]
            (5) Delaware.
            (i) State requirements.
            (A) State of Delaware Requirements Applicable to OCS Sources, November 11, 2018.
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (6) Florida.
            (i) State requirements.
            (A) State of Florida Requirements Applicable to OCS Sources, January 2, 2008.
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (7)-(9) [Reserved]
            (10) Maryland.
            (i) State requirements.
            (A) State of Maryland Requirements Applicable to OCS Sources, December 6, 2018.
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (11) Massachusetts.
            (i) State requirements.
            (A) Commonwealth of Massachusetts Requirements Applicable to OCS Sources, March 9, 2018.
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (12)-(14) [Reserved]
            (15) New Jersey
            (i) State Requirements.
            (A) State of New Jersey Requirements Applicable to OCS Sources, January 16, 2018.
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (16) New York.
            (i) State Requirements.
            (A) State of New York Requirements Applicable to OCS Sources, October 20, 2007
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (17) North Carolina.
            (i) State requirements.
            (A) State of North Carolina Air Pollution Control Requirements Applicable to OCS Sources, January 2, 2008.
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (18)-(21) [Reserved]
            (22) Virginia.
            (i) State requirements.
            (A) Commonwealth of Virginia Requirements Applicable to OCS Sources, February 20, 2019.
            (B) [Reserved]
            (ii) Local requirements.
            (A) [Reserved]
            (23) [Reserved]
            [57 FR 40806, Sept. 4, 1992]
            
              Editorial Note:
              For Federal Register citations affecting § 55.14, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 55.15
            Specific designation of corresponding onshore areas.
            (a) California.
            (1) The South Coast Air Quality Management District is designated as the COA for the following OCS facilities: Edith, Ellen, Elly, and Eureka.
            (2) The Ventura County Air Pollution Control District is designated as the COA for the following OCS facilities: Grace, Gilda, Gail and Gina.
            (3) The Santa Barbara County Air Pollution Control District is designated as the COA for the following OCS facilities: Habitat, Hacienda, Harmony, Harvest, Heather, Henry, Heritage, Hermosa, Hidalgo, Hillhouse, Hogan, Houchin, Hondo, Irene, Independence (formerly Iris), the OS and T, and Union A, B, and C.
            (b) [Reserved]
            [58 FR 14159, Mar. 16, 1993]
          
          
            
            Pt. 55, App. A
            Appendix A to Part 55—Listing of State and Local Requirements Incorporated by Reference Into Part 55, by State
            This appendix lists the titles of the State and local requirements that are contained within the documents incorporated by reference into 40 CFR part 55.
            Alaska
            (a) State requirements.
            (1) The following State of Alaska requirements are applicable to OCS Sources, December 9, 2010, Alaska Administrative Code—Department of Environmental Conservation. The following sections of Title 18, Chapter 50:
            Article 1. Ambient Air Quality Management
            18 AAC 50.005. Purpose and Applicability of Chapter (effective 10/01/2004)
            18 AAC 50.010. Ambient Air Quality Standards (effective 04/01/2010)
            18 AAC 50.015. Air Quality Designations, Classification, and Control Regions (effective 12/09/2010) except (b)(1), (b)(3) and (d)(2)
            Table 1. Air Quality Classifications
            18 AAC 50.020. Baseline Dates and Maximum Allowable Increases (effective 07/25/2008)
            Table 2. Baseline Dates
            Table 3. Maximum Allowable Increases
            18 AAC 50.025. Visibility and Other Special Protection Areas (effective 06/21/1998)
            18 AAC 50.030. State Air Quality Control Plan (effective 10/29/2010)
            18 AAC 50.035. Documents, Procedures, and Methods Adopted by Reference (effective 04/01/2010)
            18 AAC 50.040. Federal Standards Adopted by Reference (effective12/09/2010) except (h)(2)
            18 AAC 50.045. Prohibitions (effective 10/01/2004)
            18 AAC 50.050. Incinerator Emissions Standards (effective 07/25/2008)
            Table 4. Particulate Matter Standards for Incinerators
            18 AAC 50.055. Industrial Processes and Fuel-Burning Equipment (effective 12/09/2010) except (a)(3) through (a)(9), (b)(2)(A), (b)(3) through (b)(6), (e) and (f)
            18 AAC 50.065. Open Burning (effective 01/18/1997)
            18 AAC 50.070. Marine Vessel Visible Emission Standards (effective 06/21/1998)
            18 AAC 50.075. Wood-Fired Heating Device Visible Emission Standards (effective 05/06/2009)
            18 AAC 50.080. Ice Fog Standards (effective 01/18/1997)
            18 AAC 50.085. Volatile Liquid Storage Tank Emission Standards (effective 01/18/1997)
            18 AAC 50.090. Volatile Liquid Loading Racks and Delivery Tank Emission Standards (effective 07/25/2008)
            18 AAC 50.100. Nonroad Engines (effective 10/01/2004)
            18 AAC 50.110. Air Pollution Prohibited (effective 05/26/1972)
            Article 2. Program Administration
            18 AAC 50.200. Information Requests (effective 10/01/2004)
            18 AAC 50.201. Ambient Air Quality Investigation (effective 10/01/2004)
            18 AAC 50.205. Certification (effective 10/01/2004) except (b)
            18 AAC 50.215. Ambient Air Quality Analysis Methods (effective 10/29/2010)
            Table 5. Significant Impact Levels (SILs)
            18 AAC 50.220. Enforceable Test Methods (effective 10/01/2004)
            18 AAC 50.225 Owner-Requested Limits (effective 12/09/2010) except (c) through (g)
            18 AAC 50.230. Preapproved Emission Limits (effective 07/01/2010) except (d)
            18 AAC 50.235. Unavoidable Emergencies and Malfunctions (effective 10/01/2004)
            18 AAC 50.240. Excess Emissions (effective 10/01/2004)
            18 AAC 50.245. Air Episodes and Advisories (effective 10/01/2004)
            Table 6. Concentrations Triggering an Air Episode
            Article 3. Major Stationary Source Permits
            18 AAC 50.301. Permit Continuity (effective 10/01/2004) except (b)
            18 AAC 50.302. Construction Permits (effective 12/09/2010)
            18 AAC 50.306. Prevention of Significant Deterioration (PSD) Permits (effective 12/09/2010) except (c) and (e)
            18 AAC 50.311. Nonattainment Area Major Stationary Source Permits (effective 10/01/2004) except (c)
            18 AAC 50.316. Preconstruction Review for Construction or Reconstruction of a Major Source of Hazardous Air Pollutants (effective 12/01/2004) except (c)
            18 AAC 50.321. Case-By-Case Maximum Achievable Control Technology (effective 12/01/04)
            18 AAC 50.326. Title V Operating Permits (effective12/01/2004) except (c)(1), (h), (i)(3), (j)(5), (j)(6), (k)(1), (k)(3), (k)(5), and (k)(6)
            18 AAC 50.345. Construction, Minor and Operating Permits: Standard Permit Conditions (effective 11/09/2008)

            18 AAC 50.346. Construction and Operating Permits: Other Permit Conditions (effective 12/09/2010)
            
            Table 7. Standard Operating Permit Condition
            Article 4. User Fees
            18 AAC 50.400. Permit Administration Fees (effective 07/01/2010) except (a)(2), (a)(5), (j)(2) through (j)(5), (j)(8), and (j)(13)
            18 AAC 50.403. Negotiated Service Agreements (effective 07/01/2010)
            18 AAC 50.410. Emission Fees (effective 07/10/2010)
            18 AAC 50.499. Definition for User Fee Requirements (effective 01/29/2005)
            Article 5. Minor Permits
            18 AAC 50.502. Minor Permits for Air Quality Protection (effective 12/09/2010) except (b)(1) through (b)(3), (b)(5), (d)(1)(A) and (d)(2)(A)
            18 AAC 50.508. Minor Permits Requested by the Owner or Operator (effective 12/07/2010)
            18 AAC 50.510. Minor Permit—Title V Permit Interface (effective 12/09/2010)
            18 AAC 50.540. Minor Permit: Application (effective 12/09/2010)
            18 AAC 50.542. Minor Permit: Review and Issuance (effective 12/09/2010) except (a), (b), (c), and (d)
            18 AAC 50.544. Minor Permits: Content (effective 12/09/2010)
            18 AAC 50.560. General Minor Permits (effective 10/01/2004) except (b)
            Article 9. General Provisions
            18 AAC 50.990. Definitions (effective 12/09/2010)
            California
            (a) State requirements.
            (1) The following requirements are contained in State of California Requirements Applicable to OCS Sources, February 2006:
            Barclays California Code of Regulations
            The following sections of Title 17 Subchapter 6:
            
            17 § 92000—Definitions (Adopted 5/31/91)
            17 § 92100—Scope and Policy (Adopted 5/31/91)
            17 § 92200—Visible Emission Standards (Adopted 5/31/91)
            17 § 92210—Nuisance Prohibition (Adopted 5/31/91)
            17 § 92220—Compliance with Performance Standards (Adopted 5/31/91)
            17 § 92400—Visible Evaluation Techniques (Adopted 5/31/91)
            17 § 92500—General Provisions (Adopted 5/31/91)
            17 § 92510—Pavement Marking (Adopted 5/31/91)
            17 § 92520—Stucco and Concrete (Adopted 5/31/91)
            17 § 92530—Certified Abrasive (Adopted 5/31/91)
            17 § 92540—Stucco and Concrete (Adopted 5/31/91)
            17 § 93115—Airborne Toxic Control Measure for Stationary Compression Ignition Engines (Adopted 2/26/04)
            Health and Safety Code
            The following section of Division 26, Part 4, Chapter 4, Article 1:
            Health and Safety Code § 42301.13 of seq. Stationary sources: demolition or removal (chaptered 7/25/96)
            
            (b) Local requirements.
            (1)-(4) [Reserved]
            (5) The following requirements are contained in San Luis Obispo County Air Pollution Control District Requirements Applicable to OCS Sources, February 2000:
            Rule 103 Conflicts Between District, State and Federal Rules (Adopted 8/6/76)
            Rule 105 Definitions (Adopted 1/24/96)
            Rule 106 Standard Conditions (Adopted 8/6/76)
            Rule 108 Severability (Adopted 11/13/84)
            Rule 113 Continuous Emissions Monitoring, except F. (Adopted 7/5/77)
            Rule 201 Equipment not Requiring a Permit, except A.1.b. (Revised 4/26/95)
            Rule 202 Permits, except A.4. and A.8. (Adopted 11/5/91)
            Rule 203 Applications, except B. (Adopted 11/5/91)
            Rule 204 Requirements, except B.3. and C. (Adopted 8/10/93)
            Rule 209 Provision for Sampling and Testing Facilities (Adopted 11/5/91)
            Rule 210 Periodic Inspection, Testing and Renewal of Permits to Operate (Adopted 11/5/91)
            Rule 213 Calculations, except E.4. and F. (Adopted 8/10/93)
            Rule 302 Schedule of Fees (Adopted 6/18/97)
            Rule 305 Fees for Major Non-Vehicular Sources (Adopted 9/15/92)
            Rule 401 Visible Emissions (Adopted 8/6/76)
            Rule 403 Particulate Matter Emissions (Adopted 8/6/76)
            Rule 404 Sulfur Compounds Emission Standards, Limitations and Prohibitions (Revised 12/6/76)
            Rule 405 Nitrogen Oxides Emission Standards, Limitations and Prohibitions (Adopted 11/16/93)
            Rule 406 Carbon Monoxide Emission Standards, Limitations and Prohibitions (Adopted 11/14/84)
            Rule 407 Organic Material Emission Standards, Limitations and Prohibitions (Adopted 5/22/96)
            Rule 411 Surface Coating of Metal Parts and Products (Adopted 1/28/98)
            Rule 416 Degreasing Operations (Adopted 6/18/79)
            Rule 417 Control of Fugitive Emissions of Volatile Organic Compounds (Adopted 2/9/93)

            Rule 419 Petroleum Pits, Ponds, Sumps, Well Cellars, and Wastewater Separators (Revised 7/12/94)
            
            Rule 422 Refinery Process Turnarounds (Adopted 6/18/79)
            Rule 425 Storage of Volatile Organic Compounds (Adopted 7/12/94)
            Rule 427 Marine Tanker Loading (Adopted 4/26/95)
            Rule 429 Oxides of Nitrogen and Carbon Monoxide Emissions from Electric Power Generation Boilers (Revised 11/12/97)
            Rule 430 Control of Oxides of Nitrogen from Industrial, Institutional, Commercial Boilers, Steam Generators, and Process Heaters (Adopted 7/26/95)
            Rule 431 Stationary Internal Combustion Engines (Adopted 11/13/96)
            Rule 501 General Burning Provisions (Adopted 1/10/89)
            Rule 503 Incinerator Burning, except B.1.a. (Adopted 2/7/89)
            Rule 601 New Source Performance Standards (Adopted 5/28/97)
            

            (6) The following requirements are contained in Santa Barbara County Air Pollution Control District Requirements Applicable to OCS Sources, April 2019:
            
            Rule 102 Definitions (Revised 08/25/16)
            Rule 103 Severability (Adopted 10/23/78)
            Rule 105 Applicability (Revised 08/25/16)
            Rule 107 Emergencies (Adopted 04/19/01)
            Rule 201 Permits Required (Revised 06/19/08)
            Rule 202 Exemptions to Rule 201 (Revised 08/25/16)
            Rule 203 Transfer (Revised 04/17/97)
            Rule 204 Applications (Revised 08/25/16)
            Rule 205 Standards for Granting Permits (Revised 04/17/97)
            Rule 206 Conditional Approval of Authority to Construct or Permit to Operate (Revised 10/15/91)
            Rule 207 Denial of Application (Adopted 10/23/78)
            Rule 210 Fees (Revised 03/17/05)
            Rule 212 Emission Statements (Adopted 10/20/92)
            Rule 301 Circumvention (Adopted 10/23/78)
            Rule 302 Visible Emissions (Revised 6/1981)
            Rule 303 Nuisance (Adopted 10/23/78)
            Rule 304 Particulate Matter-Northern Zone (Adopted 10/23/78)
            Rule 305 Particulate Matter Concentration-Southern Zone (Adopted 10/23/78)
            Rule 306 Dust and Fumes-Northern Zone (Adopted 10/23/78)
            Rule 307 Particulate Matter Emission Weight Rate-Southern Zone (Adopted 10/23/78)
            Rule 308 Incinerator Burning (Adopted 10/23/78)
            Rule 309 Specific Contaminants (Adopted 10/23/78)
            Rule 310 Odorous Organic Sulfides (Adopted 10/23/78)
            Rule 311 Sulfur Content of Fuels (Adopted 10/23/78)
            Rule 312 Open Fires (Adopted 10/02/90)
            Rule 316 Storage and Transfer of Gasoline (Revised 01/15/09)
            Rule 317 Organic Solvents (Adopted 10/23/78)
            Rule 318 Vacuum Producing Devices or Systems-Southern Zone (Adopted 10/23/78)
            Rule 321 Solvent Cleaning Operations (Revised 06/21/12)
            Rule 322 Metal Surface Coating Thinner and Reducer (Adopted 10/23/78)
            Rule 323 Architectural Coatings (Revised 11/15/01)
            Rule 323.1 Architectural Coatings (Adopted 06/19/14, Effective 01/01/15)
            Rule 324 Disposal and Evaporation of Solvents (Adopted 10/23/78)
            Rule 325 Crude Oil Production and Separation (Revised 07/19/01)
            Rule 326 Storage of Reactive Organic Compound Liquids (Revised 01/18/01)
            Rule 327 Organic Liquid Cargo Tank Vessel Loading (Revised 12/16/85)
            Rule 328 Continuous Emission Monitoring (Adopted 10/23/78)
            Rule 330 Surface Coating of Metal Parts and Products (Revised 06/21/12)
            Rule 331 Fugitive Emissions Inspection and Maintenance (Revised 12/10/91)
            Rule 332 Petroleum Refinery Vacuum Producing Systems, Wastewater Separators and Process Turnarounds (Adopted 06/11/79)
            Rule 333 Control of Emissions from Reciprocating Internal Combustion Engines (Adopted 06/19/08)
            Rule 342 Control of Oxides of Nitrogen (NOx) from Boilers, Steam Generators and Process Heaters) (Revised 04/17/97)
            Rule 343 Petroleum Storage Tank Degassing (Adopted 12/14/93)
            Rule 344 Petroleum Sumps, Pits, and Well Cellars (Adopted 11/10/94)
            Rule 346 Loading of Organic Liquid Cargo Vessels (Revised 01/18/01)
            Rule 349 Polyester Resin Operations (Revised 06/21/12)
            Rule 352 Natural Gas-Fired Fan-Type Central Furnaces and Residential Water Heaters (Revised 10/20/11)
            Rule 353 Adhesives and Sealants (Revised 06/21/12)
            Rule 359 Flares and Thermal Oxidizers (Adopted 06/28/94)
            Rule 360 Boilers, Water Heaters, and Process Heaters (0.075-2 MMBtu/hr.) (Revised 03/15/18)
            Rule 361 Small Boilers, Steam Generators, and Process Heaters (Adopted 01/17/08)
            Rule 370 Potential to Emit—Limitations for Part 70 Sources (Revised 01/20/11)
            Rule 505 Breakdown Conditions Sections A., B.1, and D. only (Adopted 10/23/78)
            Rule 603 Emergency Episode Plans (Adopted 06/15/81)
            Rule 702 General Conformity (Adopted 10/20/94)
            Rule 801 New Source Review—Definitions and General Requirements (Revised 08/25/16)
            Rule 802 New Source Review (Revised 08/25/16)
            
            Rule 804 Emission Offsets (Revised 08/25/16)
            Rule 805 Air Quality Impact Analysis, Modeling, Monitoring, and Air Quality Increment Consumption (Revised 08/25/16)
            Rule 806 Emission Reduction Credits (Revised 08/25/16)
            Rule 808 New Source Review for Major Sources of Hazardous Air Pollutants (Adopted 05/20/99)
            Rule 809 Federal Minor Source New Source Review (Revised 08/25/16)
            Rule 810 Federal Prevention of Significant Deterioration (PSD) (Revised 06/20/13)
            Rule 1301 Part 70 Operating Permits—General Information (Revised 08/25/16)
            Rule 1302 Part 70 Operating Permits—Permit Application (Adopted 11/09/93)
            Rule 1303 Part 70 Operating Permits—Permits (Revised 01/18/01)
            Rule 1304 Part 70 Operating Permits—Issuance, Renewal, Modification and Reopening (Revised 01/18/01)
            Rule 1305 Part 70 Operating Permits—Enforcement (Adopted 11/09/93)
            
            (7) The following requirements are contained in South Coast Air Quality Management District Requirements Applicable to OCS Sources (Parts I, II and III):
              
            
            Rule 102 Definition of Terms (Adopted 12/3/04)
            Rule 103 Definition of Geographical Areas (Adopted 01/9/76)
            Rule 104 Reporting of Source Test Data and Analyses (Adopted 01/9/76)
            Rule 108 Alternative Emission Control Plans (Adopted 04/6/90)
            Rule 109 Recordkeeping for Volatile Organic Compound Emissions (Adopted 08/18/00)
            Rule 112 Definition of Minor Violation and Guidelines for Issuance of Notice to Comply (Adopted 11/13/98)
            Rule 118 Emergencies (Adopted 12/07/95)
            Rule 201 Permit to Construct (Adopted 12/03/04)
            Rule 201.1 Permit Conditions in Federally Issued Permits to Construct (Adopted 12/03/04)
            Rule 202 Temporary Permit to Operate (Adopted 12/03/04)
            Rule 203 Permit to Operate (Adopted 12/03/04)
            Rule 204 Permit Conditions (Adopted 03/6/92)
            Rule 205 Expiration of Permits to Construct (Adopted 01/05/90)
            Rule 206 Posting of Permit to Operate (Adopted 01/05/90)
            Rule 207 Altering or Falsifying of Permit (Adopted 01/09/76)
            Rule 208 Permit and Burn Authorization for Open Burning (Adopted 12/21/01)
            Rule 209 Transfer and Voiding of Permits (Adopted 01/05/90)
            Rule 210 Applications (Adopted 01/05/90)
            Rule 212 Standards for Approving Permits (Adopted 12/07/95) except (c)(3) and (e)
            Rule 214 Denial of Permits (Adopted 01/05/90)
            Rule 217 Provisions for Sampling and Testing Facilities (Adopted 01/05/90)
            Rule 218 Continuous Emission Monitoring (Adopted 05/14/99)
            Rule 218.1 Continuous Emission Monitoring Performance Specifications (Adopted 05/14/99)
            Rule 218.1 Attachment A—Supplemental and Alternative CEMS Performance Requirements (Adopted 05/14/99)
            Rule 219 Equipment Not Requiring a Written Permit Pursuant to Regulation II (Adopted 6/1/07)
            Rule 220 Exemption—Net Increase in Emissions (Adopted 08/07/81)
            Rule 221 Plans (Adopted 01/04/85)
            Rule 301 Permitting and Associated Fees (Adopted 5/2/08) except (e)(7)and Table IV
            Rule 303 Hearing Board Fees (Adopted 5/2/08)
            Rule 304 Equipment, Materials, and Ambient Air Analyses (Adopted 5/2/08)
            Rule 304.1 Analyses Fees (Adopted 5/2/08)
            Rule 305 Fees for Acid Deposition (Rescinded 6/9/06)
            Rule 306 Plan Fees (Adopted 5/2/08)
            Rule 309 Fees for Regulation XVI (Adopted 5/2/08)
            Rule 313 Authority to Adjust Fees and Due Dates (Adopted 5/2/08)
            Rule 401 Visible Emissions (Adopted 11/09/01)
            Rule 403 Fugitive Dust (Adopted 06/03/05)
            Rule 404 Particulate Matter—Concentration (Adopted 02/07/86)
            Rule 405 Solid Particulate Matter—Weight (Adopted 02/07/86)
            Rule 407 Liquid and Gaseous Air Contaminants (Adopted 04/02/82)
            Rule 408 Circumvention (Adopted 05/07/76)
            Rule 409 Combustion Contaminants (Adopted 08/07/81)
            Rule 429 Start-Up and Shutdown Exemption Provisions for Oxides of Nitrogen (Adopted 12/21/90)
            Rule 430 Breakdown Provisions, (a) and (b) only (Adopted 07/12/96)
            Rule 431.1 Sulfur Content of Gaseous Fuels (Adopted 06/12/98)
            Rule 431.2 Sulfur Content of Liquid Fuels (Adopted 09/15/00)
            Rule 431.3 Sulfur Content of Fossil Fuels (Adopted 05/7/76)
            Rule 441 Research Operations (Adopted 05/7/76)
            Rule 442 Usage of Solvents (Adopted 12/15/00)
            Rule 444 Open Burning (Adopted 12/21/01)
            Rule 463 Organic Liquid Storage (Adopted 05/06/05)
            Rule 465 Refinery Vacuum-Producing Devices or Systems (Adopted 08/13/99)
            Rule 468 Sulfur Recovery Units (Adopted 10/08/76)
            Rule 473 Disposal of Solid and Liquid Wastes (Adopted 05/07/76)
            Rule 474 Fuel Burning Equipment-Oxides of Nitrogen (Adopted 12/04/81)
            Rule 475 Electric Power Generating Equipment (Adopted 08/07/78)

            Rule 476 Steam Generating Equipment (Adopted 10/08/76)
            
            Rule 480 Natural Gas Fired Control Devices (Adopted 10/07/77) Addendum to Regulation IV (Effective 1977)
            Rule 518 Variance Procedures for Title V Facilities (Adopted 08/11/95)
            Rule 518.1 Permit Appeal Procedures for Title V Facilities (Adopted 08/11/95)
            Rule 518.2 Federal Alternative Operating Conditions (Adopted 12/21/01)
            Rule 701 Air Pollution Emergency Contingency Actions (Adopted 06/13/97)
            Rule 702 Definitions (Adopted 07/11/80)
            Rule 708 Plans (Rescinded 09/08/95)
            Regulation IX Standard of Performance For New Stationary Sources (Adopted 4/4/08)
            Regulation X National Emission Standards for Hazardous Air Pollutants (Adopted 4/4/08)
            Rule 1105.1 Reduction of PM 10 And Ammonia Emissions From Fluid Catalytic Cracking Units (Adopted 11/07/03)
            Rule 1106 Marine Coating Operations (Adopted 01/13/95)
            Rule 1107 Coating of Metal Parts and Products (Adopted 1/6/06)
            Rule 1109 Emissions of Oxides of Nitrogen for Boilers and Process Heaters in Petroleum Refineries (Adopted 08/05/88)
            Rule 1110 Emissions from Stationary Internal Combustion Engines (Demonstration) (Repealed 11/14/97)
            Rule 1110.1 Emissions from Stationary Internal Combustion Engines (Rescinded 06/03/05)
            Rule 1110.2 Emissions from Gaseous-and Liquid Fueled Engines (Adopted 2/1/08)
            Rule 1113 Architectural Coatings (Adopted 7/13/07)
            Rule 1116.1 Lightering Vessel Operations-Sulfur Content of Bunker Fuel (Adopted 10/20/78)
            Rule 1121 Control of Nitrogen Oxides from Residential-Type Natural Gas-Fired Water Heaters (Adopted 09/03/04)
            Rule 1122 Solvent Degreasers (Adopted 10/01/04)
            Rule 1123 Refinery Process Turnarounds (Adopted 12/07/90)
            Rule 1129 Aerosol Coatings (Rescinded 03/08/96)
            Rule 1132 Further Control of VOC Emissions from High-Emitting Spray Booth Facilities (Adopted 5/5/06)
            Rule 1134 Emissions of Oxides of Nitrogen from Stationary Gas Turbines (Adopted 08/08/97)
            Rule 1136 Wood Products Coatings (Adopted 06/14/96)
            Rule 1137 PM10 Emission Reductions from Woodworking Operations (Adopted 02/01/02)
            Rule 1140 Abrasive Blasting (Adopted 08/02/85)
            Rule 1142 Marine Tank Vessel Operations (Adopted 07/19/91)
            Rule 1146 Emissions of Oxides of Nitrogen from Industrial, Institutional, and Commercial Boilers, Steam Generators, and Process Heaters (Adopted 9/5/08)
            Rule 1146.1 Emission of Oxides of Nitrogen from Small Industrial, Institutional, and Commercial Boilers, Steam Generators, and Process Heaters (Adopted 9/5/08)
            Rule 1146.2 Emissions of Oxides of Nitrogen from Large Water Heaters and Small Boilers (Adopted 5/5/06)
            Rule 1148 Thermally Enhanced Oil Recovery Wells (Adopted 11/05/82)
            Rule 1149 Storage Tank Cleaning And Degassing (Adopted 5/2/08)
            Rule 1162 Polyester Resin Operations (Adopted 7/8/05)
            Rule 1168 Adhesive and Sealant Applications (Adopted 01/07/05)
            Rule 1171 Solvent Cleaning Operations (Adopted 2/1/08)
            Rule 1173 Control of Volatile Organic Compounds Leaks and Releases From Components At Petroleum Facilities and Chemical Plants (Adopted 6/1/07)
            Rule 1176 VOC Emissions from Wastewater Systems (Adopted 09/13/96)
            Rule 1178 Further Reductions of VOC Emissions from Storage Tanks at Petroleum Facilities (Adopted 4/7/06)
            Rule 1301 General (Adopted 12/07/95)
            Rule 1302 Definitions (Adopted 12/06/02)
            Rule 1303 Requirements (Adopted 12/06/02)
            Rule 1304 Exemptions (Adopted 06/14/96)
            Rule 1306 Emission Calculations (Adopted 12/06/02)
            Rule 1309.1 Priority Reserve (Replaced 8/3/07)
            Rule 1313 Permits to Operate (Adopted 12/07/95)
            Rule 1315 Federal New Source Review Tracking System (Readopted) (Adopted 8/3/07)
            Rule 1403 Asbestos Emissions from Demolition/Renovation Activities (Adopted 10/5/07)
            Rule 1470 Requirements for Stationary Diesel-Fueled Internal Combustion and Other Compression Ignition Engines (Adopted 6/1/07)
            Rule 1472 Requirements for Facilities with Multiple Stationary Emergency Standby Diesel-Fueled Internal Combustion Engines (Adopted 3/7/08)
            Rule 1605 Credits for the Voluntary Repair of On-Road Motor Vehicles Identified Through Remote Sensing Devices (Adopted 10/11/96)
            Rule 1612 Credits for Clean On-Road Vehicles (Adopted 07/10/98)
            Rule 1612.1 Mobile Source Credit Generation Pilot Program (Adopted 03/16/01)
            Rule 1620 Credits for Clean Off-Road Mobile Equipment (Adopted 07/10/98)
            Rule 1701 General (Adopted 08/13/99)
            Rule 1702 Definitions (Adopted 08/13/99)
            Rule 1703 PSD Analysis (Adopted 10/07/88)
            Rule 1704 Exemptions (Adopted 08/13/99)
            Rule 1706 Emission Calculations (Adopted 08/13/99)
            Rule 1713 Source Obligation (Adopted 10/07/88)
            Regulation XVII Appendix (effective 1977)
            
            Rule 1901 General Conformity (Adopted 09/09/94)
            Regulation XX Regional Clean Air Incentives Market (Reclaim)
            Rule 2000 General (Adopted 05/06/05)
            Rule 2001 Applicability (Adopted 05/06/05)
            Rule 2002 Allocations for Oxides of Nitrogen (NOX) and Oxides of Sulfur (SOX) (Adopted 01/07/05)
            Rule 2004 Requirements (Adopted 4/6/07) except (l)
            Rule 2005 New Source Review for RECLAIM (Adopted 05/06/05) except (i)
            Rule 2006 Permits (Adopted 05/11/01)
            Rule 2007 Trading Requirements (Adopted 4/6/07)
            Rule 2008 Mobile Source Credits (Adopted 10/15/93)
            Rule 2009 Compliance Plan for Power Producing Facilities (Adopted 01/07/05)
            Rule 2010 Administrative Remedies and Sanctions (Adopted 4/6/07)

            Rule 2011 Requirements for Monitoring, Reporting, and Recordkeeping for Oxides of Sulfur (SOX) Emissions (Adopted 05/06/05)
            Appendix A Volume IV—(Protocol for Oxides of Sulfur) (Adopted 05/06/05)

            Rule 2012 Requirements for Monitoring, Reporting, and Recordkeeping for Oxides of Nitrogen (NOX) Emissions (Adopted 05/06/05)
            Appendix A Volume V—(Protocol for Oxides of Nitrogen) (Adopted 05/06/05)
            Rule 2015 Backstop Provisions (Adopted 06/04/04) except (b)(1)(G) and (b)(3)(B)
            Rule 2020 RECLAIM Reserve (Adopted 05/11/01)
            Rule 2100 Registration of Portable Equipment (Adopted 07/11/97)
            Rule 2449 Controls of Oxides of Nitrogen Emissions from Off-Road Diesel Vehicles (Adopted 5/2/08)
            Rule 2506 Area Source Credits for NOX and SOX (Adopted 12/10/99)
            XXX Title V Permits
            Rule 3000 General (Adopted 11/14/97)
            Rule 3001 Applicability (Adopted 11/14/97)
            Rule 3002 Requirements (Adopted 11/14/97)
            Rule 3003 Applications (Adopted 03/16/01)
            Rule 3004 Permit Types and Content (Adopted 12/12/97)
            Rule 3005 Permit Revisions (Adopted 03/16/01)
            Rule 3006 Public Participation (Adopted 11/14/97)
            Rule 3007 Effect of Permit (Adopted 10/08/93)
            Rule 3008 Potential To Emit Limitations (Adopted 03/16/01)
            XXXI Acid Rain Permit Program (Adopted 02/10/95)
            
            (8) The following requirements are contained in Ventura County Air Pollution Control District Requirements Applicable to OCS Sources, parts 1 and 2, April 2017:
            
            Rule 2 Definitions (Revised 04/12/11)
            Rule 5 Effective Date (Revised 04/13/04)
            Rule 6 Severability (Revised 11/21/78)
            Rule 7 Boundaries (Adopted 06/14/77)
            Rule 10 Permits Required (Revised 04/13/04)
            Rule 11 Definition for Regulation II (Amended 03/14/06)
            Rule 12 Applications for Permits (Adopted 06/13/95)
            Rule 13 Action on Applications for an Authority To Construct (Adopted 06/13/95)
            Rule 14 Action on Applications for a Permit To Operate (Adopted 06/13/95)
            Rule 15.1 Sampling and Testing Facilities (Adopted 10/12/93)
            Rule 16 BACT Certification (Adopted 06/13/95)
            Rule 19 Posting of Permits (Revised 05/23/72)
            Rule 20 Transfer of Permit (Revised 05/23/72)
            Rule 23 Exemptions From Permits (Revised 11/12/13)
            Rule 24 Source Recordkeeping, Reporting, and Emission Statements (Revised 09/15/92)
            Rule 26 New Source Review—General (Amended 03/14/06)
            Rule 26.1 New Source Review—Definitions (Revised 11/14/06)
            Rule 26.2 New Source Review—Requirements (Revised 03/14/06)
            Rule 26.3 New Source Review—Exemptions (Revised 3/14/06)
            Rule 26.6 New Source Review—Calculations (Revised 3/14/06)
            Rule 26.8 New Source Review—Permit To Operate (Adopted 10/22/91)
            Rule 26.11 New Source Review—ERC Evaluation at Time of Use (Adopted 05/14/02)
            Rule 26.12 Federal Major Modifications (Adopted 06/27/06)
            Rule 26.13 New Source Review—Prevention of Significant Deterioration (PSD) (Revised 11/10/15)
            Rule 28 Revocation of Permits (Revised 07/18/72)
            Rule 29 Conditions on Permits (Revised 03/14/06)
            Rule 30 Permit Renewal (Revised 04/13/04)
            Rule 32 Breakdown Conditions: Emergency Variances, A., B.1., and D. only. (Revised 02/20/79)
            Rule 33 Part 70 Permits-General (Revised 04/12/11)
            Rule 33.1 Part 70 Permits—Definitions (Revised 04/12/11)
            Rule 33.2 Part 70 Permits—Application Contents (Revised 04/10/01)
            Rule 33.3 Part 70 Permits—Permit Content (Revised 09/12/06)
            Rule 33.4 Part 70 Permits—Operational Flexibility (Revised 04/10/01)
            Rule 33.5 Part 70 Permits—Timeframes for Applications, Review and Issuance (Adopted 10/12/93)
            Rule 33.6 Part 70 Permits—Permit Term and Permit Reissuance (Adopted 10/12/93)
            Rule 33.7 Part 70 Permits—Notification (Revised 04/10/01)

            Rule 33.8 Part 70 Permits—Reopening of Permits (Adopted 10/12/93)
            
            Rule 33.9 Part 70 Permits—Compliance Provisions (Revised 04/10/01)
            Rule 33.10 Part 70 Permits—General Part 70 Permits (Adopted 10/12/93)
            Rule 34 Acid Deposition Control (Adopted 03/14/95)
            Rule 35 Elective Emission Limits (Revised 04/12/11)
            Rule 36 New Source Review—Hazardous Air Pollutants (Adopted 10/06/98)
            Rule 42 Permit Fees (Revised 04/12/16)
            Rule 44 Exemption Evaluation Fee (Revised 04/08/08)
            Rule 45 Plan Fees (Adopted 06/19/90)
            Rule 45.2 Asbestos Removal Fees (Revised 08/04/92)
            Rule 47 Source Test, Emission Monitor, and Call-Back Fees (Adopted 06/22/99)
            Rule 50 Opacity (Revised 04/13/04)
            Rule 52 Particulate Matter—Concentration (Grain Loading)(Revised 04/13/04)
            Rule 53 Particulate Matter—Process Weight (Revised 04/13/04)
            Rule 54 Sulfur Compounds (Revised 01/14/14)
            Rule 56 Open Burning (Revised 11/11/03)
            Rule 57 Incinerators (Revised 01/11/05)
            Rule 57.1 Particulate Matter Emissions From Fuel Burning Equipment (Adopted 01/11/05)
            Rule 62.7 Asbestos-Demolition and Renovation (Adopted 06/16/92, Effective 09/01/92)
            Rule 63 Separation and Combination of Emissions (Revised 11/21/78)
            Rule 64 Sulfur Content of Fuels (Revised 04/13/99)
            Rule 68 Carbon Monoxide (Revised 04/13/04)
            Rule 71 Crude Oil and Reactive Organic Compound Liquids (Revised 12/13/94)
            Rule 71.1 Crude Oil Production and Separation (Revised 06/16/92)
            Rule 71.2 Storage of Reactive Organic Compound Liquids (Revised 09/26/89)
            Rule 71.3 Transfer of Reactive Organic Compound Liquids (Revised 06/16/92)
            Rule 71.4 Petroleum Sumps, Pits, Ponds, and Well Cellars (Revised 06/08/93)
            Rule 71.5 Glycol Dehydrators (Adopted 12/13/94)
            Rule 72 New Source Performance Standards (NSPS) (Revised 09/9/08)
            Rule 73 National Emission Standards for Hazardous Air Pollutants (NESHAPS) (Revised 09/9/08)
            Rule 74 Specific Source Standards (Adopted 07/06/76)
            Rule 74.1 Abrasive Blasting (Revised 11/12/91)
            Rule 74.2 Architectural Coatings (Revised 01/12/10)
            Rule 74.6 Surface Cleaning and Degreasing (Revised 11/11/03—effective 07/01/04)
            Rule 74.6.1 Batch Loaded Vapor Degreasers (Adopted 11/11/03—effective 07/01/04)
            Rule 74.7 Fugitive Emissions of Reactive Organic Compounds at Petroleum Refineries and Chemical Plants (Revised 10/10/95)
            Rule 74.8 Refinery Vacuum Producing Systems, Waste-Water Separators and Process Turnarounds (Revised 07/05/83)
            Rule 74.9 Stationary Internal Combustion Engines (Revised 11/08/05)
            Rule 74.10 Components at Crude Oil Production Facilities and Natural Gas Production and Processing Facilities (Revised 03/10/98)

            Rule 74.11 Natural Gas-Fired Residential Water Heaters—Control of NOX (Revised 05/11/10)
            Rule 74.11.1 Large Water Heaters and Small Boilers (Revised 09/11/12)
            Rule 74.12 Surface Coating of Metal Parts and Products (Revised 04/08/08)
            Rule 74.15 Boilers, Steam Generators and Process Heaters (5 MMBTUs and greater) (Revised 11/08/94)
            Rule 74.15.1 Boilers, Steam Generators and Process Heaters (1 to 5 MMBTUs) (Revised 06/23/15)
            Rule 74.16 Oil Field Drilling Operations (Adopted 01/08/91)
            Rule 74.20 Adhesives and Sealants (Revised 09/11/12)
            Rule 74.23 Stationary Gas Turbines (Revised 1/08/02)
            Rule 74.24 Marine Coating Operations (Revised 09/11/12)
            Rule 74.24.1 Pleasure Craft Coating and Commercial Boatyard Operations (Revised 01/08/02)
            Rule 74.26 Crude Oil Storage Tank Degassing Operations (Adopted 11/08/94)
            Rule 74.27 Gasoline and ROC Liquid Storage Tank Degassing Operations (Adopted 11/08/94)
            Rule 74.28 Asphalt Roofing Operations (Adopted 05/10/94)
            Rule 74.30 Wood Products Coatings (Revised 06/27/06)
            Rule 74.31 Metal Working Fluids and Direct-Contact Lubricants (Adopted 11/12/13)
            Rule 75 Circumvention (Revised 11/27/78)
            Rule 101 Sampling and Testing Facilities (Revised 05/23/72)
            Rule 102 Source Tests (Revised 04/13/04)
            Rule 103 Continuous Monitoring Systems (Revised 02/09/99)
            Rule 154 Stage 1 Episode Actions (Adopted 09/17/91)
            Rule 155 Stage 2 Episode Actions (Adopted 09/17/91)
            Rule 156 Stage 3 Episode Actions (Adopted 09/17/91)
            Rule 158 Source Abatement Plans (Adopted 09/17/91)
            Rule 159 Traffic Abatement Procedures (Adopted 09/17/91)
            Rule 220 General Conformity (Adopted 05/09/95)
            Rule 230 Notice to Comply (Revised 9/9/08)
            Delaware
            (a) State requirements.

            (1) The following State of Delaware requirements are applicable to OCS Sources, November 11, 2018, State of Delaware—Department of Natural Resources and Environmental Control. The following sections of Title 7 Delaware Administrative Code 1100—Air Quality Management Section:
            7 DE Admin. Code 1101: Definitions and Administrative Principals
            Section 1.0: General Provisions (Effective 02/01/1981)
            Section 2.0: Definitions (Effective 12/11/2016)
            Section 3.0: Administrative Principals (Effective 11/11/2013)
            Section 4.0: Abbreviations (Effective 02/01/1981)
            7 DE Admin. Code 1102: Permits
            Section 1.0: General Provisions (Effective 06/11/2006)
            Section 2.0: Applicability (Effective 06/11/2006)
            Section 3.0: Application/Registration Prepared by Interested Party (Effective 06/01/1997)
            Section 4.0: Cancellation of Construction Permits (Effective 06/01/1997)
            Section 5.0: Action on Applications (Effective 06/01/1997)
            Section 6.0: Denial, Suspension or Revocation of Operating Permits (Effective 06/11/2006)
            Section 7.0: Transfer of Permit/Registration Prohibited (Effective 06/01/1997)
            Section 8.0: Availability of Permit/Registration (Effective 06/01/1997)
            Section 9.0: Registration Submittal (Effective 06/01/1997)
            Section 10.0: Source Category Permit Application (Effective 06/01/1997)
            Section 11.0: Permit Application (Effective 06/11/2006)
            Section 12.0: Public Participation (Effective 06/11/2006)
            Section 13.0: Department Records (Effective 06/01/1997)
            Appendix A (Effective 06/11/2006)
            7 DE Admin. Code 1103: Ambient Air Quality Standards
            Section 1.0: General Provisions (Effective 01/11/2014)
            Section 2.0: General Restrictions (Effective 02/01/1981)
            Section 3.0: Suspended Particulates (Effective 02/01/1981)
            Section 4.0: Sulfur Dioxide (Effective 01/11/2014)
            Section 5.0: Carbon Monoxide (Effective 02/01/1981)
            Section 6.0: Ozone (Effective 01/11/2014)
            Section 7.0: Hydrocarbons (Effective 02/01/1981)
            Section 8.0: Nitrogen Dioxide (Effective 01/11/2014)
            Section 9.0: Hydrogen Sulfide (Effective 02/01/1981)
            Section 10.0: Lead (Effective 01/11/2014)
            Section 11.0: PM10 and PM2.5 Particulates (Effective 01/11/2014)
            7 DE Admin. Code 1104: Particulate Emissions From Fuel Burning Equipment
            Section 1.0: General Provisions (Effective 01/11/2017)
            Section 2.0: Emission Limits (Effective 01/11/2017)
            7 DE Admin. Code 1105: Particulate Emissions From Industrial Process Operations
            Section 1.0: General Provisions (Effective 01/11/2017)
            Section 2.0: General Restrictions (Effective 01/11/2017)
            Section 3.0: Restrictions on Hot Mix Asphalt Batching Operations (Effective 02/01/1981)
            Section 4.0: Restrictions on Secondary Metal Operations (Effective 01/11/2017)
            Section 5.0: Restrictions on Petroleum Refining Operations (Effective 01/11/2017)
            Section 6.0: Restrictions on Prill Tower Operations (Effective 02/01/1981)
            Section 7.0: Control of Potentially Hazardous Particulate Matter (Effective 02/01/1981)
            7 DE Admin. Code 1106: Particulate Emissions From Construction and Materials Handling
            Section 1.0: General Provisions (Effective 02/01/1981)
            Section 2.0: Demolition (Effective 02/01/1981)
            Section 3.0: Grading, Land Clearing, Excavation and Use of Non-Paved Roads (Effective 02/01/1981)
            Section 4.0: Material Movement (Effective 02/01/1981)
            Section 5.0: Sandblasting (Effective 02/01/1981)
            Section 6.0: Material Storage (Effective 02/01/1981)
            7 DE Admin. Code 1107: Emissions From Incineration of Noninfectious Waster
            Section 1.0: General Provisions (Effective 10/13/1989)
            Section 2.0: Restrictions (Effective 10/13/1989)
            7 DE Admin. Code 1108: Sulfur Dioxide Emissions From Fuel Burning Equipment
            Section 1.0: General Provisions (Effective 07/11/2013)
            Section 2.0: Limit on Sulfur Content of Fuel (Effective 07/11/2013)
            Section 3.0: Emission Control in Lieu of Sulfur Content Limits of 2.0 of This Regulation (Effective 07/11/2013)
            Section 4.0: Sampling and Testing Methods and Requirements (Effective 07/11/2013)

            Section 5.0: Recordkeeping and Reporting (Effective 07/11/2013)
            
            7 DE Admin. Code 1109: Emissions of Sulfur Compounds From Industrial Operations
            Section 1.0: General Provisions (Effective 05/09/1985)
            Section 2.0: Restrictions on Sulfuric Acid Manufacturing Operations (Effective 02/01/1981)
            Section 3.0: Restriction on Sulfuric Recovery Operations (Effective 02/01/1981)
            Section 4.0: Stack Height Requirements (Effective 02/01/1981)
            7 DE Admin. Code 1110: Control of Sulfur Dioxide Emissions—Kent and Sussex Counties
            Section 1.0: Requirements for Existing Sources of Sulfur Dioxide (Effective 01/18/1982)
            Section 2.0: Requirements for New Sources of Sulfur Dioxide (Effective 02/01/1981)
            7 DE Admin. Code 1111: Carbon Monoxide Emissions From Industrial Process Operations New Castle County
            Section 1.0: General Provisions (Effective 02/01/1981)
            Section 2.0: Restrictions on Petroleum Refining Operations (Effective 02/01/1981)
            7 DE Admin. Code 1112: Control of Nitrogen Oxide Emissions
            Section 1.0: Applicability (Effective 11/24/1993)
            Section 2.0: Definitions (Effective 11/24/1993)
            Section 3.0: Standards (Effective 11/24/1993)
            Section 4.0: Exemptions (Effective 11/24/1993)
            Section 5.0: Alternative and Equivalent RACT Determinations (11/24/1993)
            Section 6.0: RACT Proposals (11/24/1993)
            Section 7.0: Compliance Certification, Recordkeeping, and Reporting Requirements (Effective 11/24/1993)
            7 DE Admin. Code 1113: Open Burning
            Section 1.0: Purpose (Effective 04/11/2007)
            Section 2.0: Applicability (Effective 04/11/2007)
            Section 3.0: Definitions (Effective 04/11/2007)
            Section 4.0: Prohibitions and Related Provisions (Effective 04/11/2007)
            Section 5.0: Season and Time Restrictions (Effective 04/11/2007)
            Section 6.0: Allowable Open Burning (Effective 04/11/2007)
            Section 7.0: Exemptions (Effective 04/11/2007)
            7 DE Admin. Code 1114: Visible Emissions
            Section 1.0: General Provisions (Effective 11/11/2013)
            Section 2.0: Requirements (Effective 05/11/2018)
            Section 3.0: Alternate Opacity Requirements (Effective 07/17/1984)
            Section 4.0: Compliance With Opacity Standards (Effective 07/17/1984)
            7 DE Admin. Code 1115: Air Pollution Alert and Emergency Plan
            Section 1.0: General Provisions (Effective 07/17/1984)
            Section 2.0: Stages and Criteria (Effective 03/29/1988)
            Section 3.0: Required Actions (Effective 02/01/1981)
            Section 4.0: Standby Plans (Effective 02/01/1981)
            7 DE Admin. Code 1116: Sources Having an Interstate Air Pollution Potential
            Section 1.0: General Provisions (Effective 02/01/1981)
            Section 2.0: Limitations (Effective 02/01/1981)
            Section 3.0: Requirements (Effective 02/01/1981)
            7 DE Admin. Code 1117: Source Monitoring, Record Keeping and Reporting
            Section 1.0: Definitions and Administrative Principals (Effective 01/11/1993)
            Section 2.0: Sampling and Monitoring (Effective 07/17/1984)
            Section 3.0: Minimum Emissions Monitoring Requirements For Existing Sources (Effective 07/17/1984)
            Section 4.0: Performance Specifications (Effective 07/17/1984)
            Section 5.0: Minimum Data Requirements (Effective 07/17/1984)
            Section 6.0: Data Reduction (Effective 07/17/1984)
            Section 7.0: Emission Statement (Effective 01/11/1993)
            7 DE Admin. Code 1120: New Source Performance Standards
            Section 1.0: General Provisions (Effective 12/07/1988)
            Section 2.0: Standards of Performance for Fuel Burning Equipment (Effective 04/18/1983)
            Section 3.0: Standards of Performance for Nitric Acid Plants (Effective 04/18/1983)
            Section 5.0: Standards of Performance for Asphalt Concrete Plants (Effective 04/18/1983)
            Section 6.0: Standards of Performance for Incinerators (Effective 04/18/1983)
            Section 7.0: Standards of Performance for Sewage Treatment Plants (Effective 04/18/1983)
            Section 8.0: Standards of Performance for Sulfuric Acid Plants (Effective 04/18/1983)
            Section 9.0: Standards of Performance for Electric Utility Steam Generating Units for Which Construction is Commenced After September 18, 1978 (Effective 04/18/1983)

            Section 10.0: Standards of Performance for Stationary Gas Turbines (Effective 11/27/1985)
            
            Section 11.0: Standards of Performance for Petroleum Refineries (Effective 11/27/1985)
            Section 12.0: Standards of Performance for Steel Plants: Electric Arc Furnaces (Effective 11/27/1985)
            Section 20.0: Standards of Performance for Bulk Gasoline Terminals (Effective 11/27/1985)
            Section 22.0: Standards of Performance for Equipment Leaks at Petroleum Refineries (Effective 11/27/1985)
            Section 27.0: Standards of Performance for Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced after July 23, 1984 (Effective 12/07/1988)
            Section 28.0: Standards of Performance for Municipal Solid Waste Landfills (Effective 04/11/1998)
            Section 30.0: Standards of Performance for Municipal Solid Waste Landfills after July 11, 2017 (Effective 07/11/2017)
            7 DE Admin. Code 1122: Restriction on Quality of Fuel in Fuel Burning Equipment
            Section 1.0: Prohibition of Waste Oil (Effective 11/27/1985)
            7 DE Admin. Code 1124: Control of Volatile Organic Compounds
            Section 1.0: General Provisions (Effective 01/11/2017)
            Section 2.0: Definitions (Effective 04/11/2010)
            Section 3.0: Applicability (Effective 01/11/1993)
            Section 4.0: Compliance, Certification, Recordkeeping, and Reporting Requirements for Coating Sources (Effective 11/29/1994)
            Section 5.0: Compliance, Certification, Recordkeeping, and Reporting Requirements for non-Coating Sources (Effective 01/11/1993)
            Section 6.0: General Recordkeeping (Effective 01/11/1993)
            Section 7.0: Circumvention (Effective 01/11/1993)
            Section 8.0: Handling, Storage, and Disposal of Volatile Organic Compounds (VOCs) (Effective 03/11/2011)
            Section 9.0: Compliance, Permits, Enforceability (Effective 01/11/1993)
            Section 10.0: Aerospace Coatings (Effective 02/11/2003)
            Section 11.0: Mobile Equipment Repair and Refinishing (Effective 10/11/2010)
            Section 12.0: Surface Coating of Plastic Parts (Effective 10/11/2011)
            Section 13.0: Automobile and Light-Duty Truck Coating Operations (Effective 03/11/2011)
            Section 14.0: Can Coating (Effective 01/11/1993)
            Section 15.0: Coil Coating (Effective 01/11/1993)
            Section 16.0: Paper, Film, and Foil Coating (Effective 03/11/2011)
            Section 17.0: Fabric Coating (Effective 01/11/1993)
            Section 18.0: Vinyl Coating (Effective 01/11/1993)
            Section 19.0: Coating of Metal Furniture (Effective 10/11/2011)
            Section 20.0: Coating of Large Appliances (Effective 10/11/2011)
            Section 21.0: Coating of Magnet Wire (Effective 11/29/1994)
            Section 22.0: Coating of Miscellaneous Metal Parts (Effective 10/11/2011)
            Section 23.0: Coating of Flat Wood Paneling (Effective 03/11/2011)
            Section 24.0: Bulk Gasoline Plants (Effective 01/11/1993)
            Section 25.0: Bulk Gasoline Terminals (Effective 11/29/1994)
            Section 26.0: Gasoline Dispensing Facility Stage I Vapor Recovery (Effective 01/11/2002)
            Section 27.0: Gasoline Tank Trucks (Effective 01/11/1993)
            Section 28.0: Petroleum Refinery Sources (Effective 01/11/1993)
            Section 29.0: Leaks from Petroleum Refinery Equipment (Effective 11/29/1994)
            Section 30.0: Petroleum Liquid Storage in External Floating Roof Tanks (Effective 11/29/1994)
            Section 31.0: Petroleum Liquid Storage in Fixed Roof Tanks (Effective 11/29/1994)
            Section 32.0: Leaks from Natural Gas/Gasoline Processing Equipment (Effective 11/29/1994)
            Section 33.0: Solvent Cleaning and Drying (Effective 11/11/2001)
            Section 34.0: Cutback and Emulsified Asphalt (Effective 01/11/1993)
            Section 35.0: Manufacture of Synthesized Pharmaceutical Products (Effective 11/29/1994)
            Section 36.0: Vapor Emission Control at Gasoline Dispensing Facilities (Effective 09/11/2015)
            Section 37.0: Graphic Arts Systems (Effective 03/11/2011)
            Section 38.0: Petroleum Solvent Dry Cleaners (Effective 01/11/1993)
            Section 40.0: Leaks from Synthetic Organic Chemical, Polymer, and Resin Manufacturing Equipment (Effective 01/11/1993)
            Section 41.0: Manufacture of High-Density Polyethylene, Polypropylene, and Polystyrene Resins (Effective 01/11/1993)
            Section 42.0: Air Oxidation Processes in the Synthetic Organic Chemical Manufacturing Industry (Effective 01/11/1993)
            Section 43.0: Bulk Gasoline Marine Tank Vessel Loading Facilities (Effective 08/08/1994)

            Section 44.0: Batch Processing Operations (Effective 11/29/1994)
            
            Section 45.0: Industrial Cleaning Solvents (Effective 03/11/2011)
            Section 46.0: Crude Oil Lightering Operations (Effective 05/11/2007)
            Section 47.0: Offset Lithographic Printing (Effective 04/11/2011)
            Section 48.0: Reactor Processes and Distillation Operations in the Synthetic Organic Chemical Manufacturing Industry (Effective 11/29/1994)
            Section 49.0: Control of Volatile Organic Compound Emissions from Volatile Organic Liquid Storage Vessels (Effective 11/29/1994)
            Section 50.0: Other Facilities that Emit Volatile Organic Compounds (VOCs) (Effective 11/29/1994)
            7 DE Admin. Code 1124: Control of Organic Compound Emissions—Appendices
            Appendix A General Provisions: Test Methods and Compliance Procedures (Effective 11/29/1994)
            Appendix B: Determining the Volatile Organic Compound (VOC) Content of Coatings and Inks (Effective 11/29/1994)
            Appendix C: Alternative Compliance Methods for Surface Coating (Effective 11/29/1994)
            Appendix D: Emission Capture and Destruction or Removal Efficiency and Monitoring Requirements (Effective 11/29/1994)
            Method 30: Criteria for and Verification of a Permanent or Temporary Total Enclosure (Effective 11/29/1994)
            Method 30A: Volatile Organic Compounds Content in Liquid Input Stream (Effective 11/29/1994)
            Method 30B: Volatile Organic Compounds Emissions in Captured Stream (Effective 11/29/1994)
            Method 30C: Volatile Organic Compounds Emissions in Captured Stream (Dilution Technique) (Effective 11/29/1994)
            Method 30D: Volatile Organic Compounds Emissions in Fugitive Stream from Temporary Total Enclosure (Effective 11/29/1994)
            Method 30E: Volatile Organic Compounds Emissions in Fugitive Stream from Building Enclosure (Effective 11/29/1994)
            Appendix E: Determining the Destruction or Removal Efficiency of a Control Device (Effective 11/29/1994)
            Appendix F: Leak Detection Methods for Volatile Organic Compounds (VOCs) (Effective 11/29/1994)
            Appendix G: Performance Specifications for Continuous Emissions Monitoring of Total Hydrocarbons (Effective 11/29/1994)
            Appendix H: Quality Control Procedures for Continuous Emission Monitoring Systems (CEMS) (Effective 11/29/1994)
            Appendix I: Method to Determine Length of Rolling Period for Liquid/Liquid Material Balance (Effective 11/29/1994)
            Appendix K: Emissions Estimation Methodologies (Effective 11/29/1994)
            Appendix L: Method to Determine Total Organic Carbon for Offset Lithographic Solutions (Effective 11/29/1994)
            Appendix M: Test Method for Determining the Performance of Alternative Cleaning Fluids (Effective 11/29/1994)
            7 DE Admin. Code 1125: Requirements for Preconstruction Review
            Section 1.0: General Provisions (Effective 12/11/2016)
            Section 2.0: Emission Offset Provisions (EOP) (Effective 02/11/2012) 1
              
            
            
              
                1 On October 20, 2016, EPA disapproved Delaware's emissions offset provisions. EPA last approved Regulation 1125, Section 2.0 for the Delaware SIP on October 2, 2012, these emissions offset provisions address requirements in CAA 173(c)(1), 40 CFR 51.165, and part 51, appendix S, section IV.D. The State effective date of this version of Regulation 1125, Section 2.0, Emission Offset Provisions was February 11, 2012, and it is this version of Regulation 1125, Section 2.0 that Delaware is required to implement and EPA incorporated by reference into 40 CFR part 55.
            
            Section 3.0: Prevention of Significant Deterioration of Air Quality (Effective 12/11/2016)
            Section 4.0: Minor New Source Review (MNSR) (Effective 12/11/2016)
            7 DE Admin. Code 1127: Stack Heights
            Section 1.0: General Provisions (Effective 07/06/1982)
            Section 2.0: Definitions Specific to this Regulation (Effective 12/07/1988)
            Section 3.0: Requirements for Existing and New Sources (Effective 02/18/1987)
            Section 4.0: Public Notification (Effective 02/18/1987)
            7 DE Admin. Code 1129: Emissions From Incineration of Infectious Waste
            Section 1.0: General Provisions (Effective 10/13/1989)
            Section 2.0: Exemptions (Effective 10/13/1989)
            Section 3.0: Permit Requirements (Effective 10/13/1989)
            Section 4.0: Methods of Treatment and Disposal (Effective 10/13/1989)
            Section 5.0: Recordkeeping and Reporting Requirements (Effective 10/13/1989)
            Section 6.0: Evidence of Effectiveness of Treatment (Effective 10/13/1989)
            Section 7.0: Incineration (Effective 10/13/1989)
            7 DE Admin. Code 1130: Title V Operating Permit Program
            Section 1.0: Program Overview (Effective 12/11/2010)

            Section 2.0: Definitions (Effective 11/15/1993)
            
            Section 3.0: Applicability (Effective 11/15/1993)
            Section 5.0: Permit Applications (Effective 11/15/1993)
            Section 6.0: Permit Contents (Effective 12/11/2000)
            Section 7.0: Permit Issuance, Renewal, Reopening, And Revisions (Effective 12/11/2000)
            Section 8.0: Permit Review by EPA and Affected States (Effective 11/15/1993)
            Section 9.0: Permit Fees (Effective 11/15/1993)
            Appendix A: Insignificant Activities (Effective 11/15/1993)
            7 DE Admin. Code 1132: Transportation Conformity
            Section 1.0: Purpose (Effective 11/11/2007)
            Section 2.0: Definitions (Effective 11/11/2007)
            Section 3.0: Consultation (Effective 11/11/2007)
            Section 4.0: Written Commitments for Control and Mitigation Measures (Effective 11/11/2007)
            7 DE Admin Code 1134: Emission Banking and Trading Program
            Section 1.0: Program Overview (Effective 10/06/1997)
            Section 2.0: Definitions (Effective 10/06/1997)
            Section 3.0: Applicability (Effective 10/06/1997)
            Section 4.0: Generating an Emission Reduction (Effective 10/06/1997)
            Section 5.0: Application for Certification of an Emission Reduction as an ERC (Effective 10/06/1997)
            Section 6.0: Source Baseline (Effective 10/06/1997)
            Section 7.0: Post-Reduction Emission Rate (Effective 10/06/1997)
            Section 8.0: Certification of an Emission Reduction (Effective 11/11/2018)
            Section 9.0: Trading and Use of ERCs (Effective 10/06/1997)
            Section 10.0: Record Keeping Requirements (Effective 10/06/1997)
            Section 11.0: ERC Banking System (Effective 10/06/1997)
            Section 12.0: Fees (Effective 10/06/1997)
            Section 13.0: Enforcement (Effective 10/06/1997)
            Section 14.0: Program Evaluation and Individual Audits (Effective 10/06/1997)
            7 DE Admin. Code 1135: Conformity of General Federal Actions to the State Implementation Plans
            Section 1.0: Purpose (Effective 08/14/1996)
            Section 2.0: Definitions (Effective 08/14/1996)
            Section 3.0: Applicability (Effective 08/14/1996)
            Section 4.0: Conformity Analysis (Effective 08/14/1996)
            Section 5.0: Reporting Requirements (Effective 08/14/1996)
            Section 6.0: Public Participation and Consultation (Effective 08/14/1996)
            Section 7.0: Frequency of Conformity Determinations (Effective 08/14/1996)
            Section 8.0: Criteria for Determining Conformity of General Federal Actions (Effective 08/14/1996)
            Section 9.0: Procedures for Conformity Determinations of General Federal Actions (Effective 08/14/1996)
            Section 10.0: Mitigation of Airy Quality Impacts (Effective 08/14/1996)
            Section 11.0: Savings Provision (Effective 08/14/1996)
            7 DE Admin. Code 1140: Delaware Low Emission Vehicle Program
            Section 1.0: Purpose (Effective 12/11/2013)
            Section 2.0: Applicability (Effective 12/11/2013)
            Section 3.0: Definitions (Effective 03/11/2018)
            Section 4.0: Emission Certification Standards (Effective 12/11/2013)
            Section 5.0: New Vehicle Emission Requirements (Effective 03/11/2018)
            Section 6.0: Manufacturer Fleet Requirements (Effective 12/11/2013)
            Section 7.0: Warranty (Effective 03/11/2018)
            Section 8.0: Reporting and Record-Keeping Requirements (Effective 12/11/2013)
            Section 9.0: Enforcement (Effective 12/11/2013)
            Section 10.0: Incorporation by Reference (Effective 03/11/2018)
            Section 11.0: Document Availability (Effective 03/11/2018)
            Section 12.0: Severability (Effective 12/11/2013)
            7 DE Admin. Code 1141: Limiting Emissions of Volatile Organic Compounds From Consumer and Commercial Products
            Section 1.0: Architectural and Industrial Maintenance Coatings (Effective 12/11/2016)
            Section 2.0: Consumer Products (Effective 02/11/2016)
            Section 3.0: Portable Fuel Containers (Effective 04/11/2010)
            Section 4.0: Adhesives and Sealants (Effective 04/11/2009)
            7 DE Admin. Code 1142: Specific Emission Control Requirements
            Section 1.0: Control of NOX Emissions from Industrial Boilers (Effective 12/12/2001)
            7 DE Admin. Code 1144: Control of Stationary Generator Emissions
            Section 1.0: General (Effective 01/11/2006)
            Section 2.0: Definitions (Effective 01/11/2006)
            Section 3.0: Emissions (Effective 01/11/2006)
            Section 4.0: Operating Requirements (Effective 01/11/2006)

            Section 5.0: Fuel Requirements (Effective 01/11/2006)
            
            Section 6.0: Record Keeping and Reporting (Effective 01/11/2006)
            Section 7.0: Emissions Certification, Compliance, and Enforcement (Effective 01/11/2006)
            Section 8.0: Credit for Concurrent Emissions Reductions (Effective 01/11/2006)
            Section 9.0: DVFA Member Companies (Effective 01/11/12006)
            7 DE Admin. Code 1145: Excessive Idling of Heavy Duty Vehicles
            Section 1.0: Applicability (Effective 04/11/2005)
            Section 2.0: Definitions (Effective 04/11/2005)
            Section 3.0: Severability (Effective 04/11/2005)
            Section 4.0: Operational Requirements for Heavy Duty Motor Vehicles (Effective 04/11/2005)
            Section 5.0: Exemptions (Effective 04/11/2005)
            Section 6.0: Enforcement and Penalty (Effective 04/11/2005)
            7 DE Admin. Code 1146: Electric Generating Unit (EGU) Milti-Pollutant Regulation
            Section 1.0: Preamble (Effective 12/11/2006)
            Section 2.0: Applicability (Effective 12/11/2006)
            Section 3.0: Definitions (Effective 12/11/2006)
            Section 4.0: NOX Emissions Limitations (Effective 12/11/2006)
            Section 5.0: SO2 Emissions Limitations (Effective 12/11/2006)
            Section 6.0: Mercury Emissions Limitations (Effective 12/11/2006)
            Section 7.0: Record Keeping and Reporting (Effective 12/11/2006)
            Section 8.0: Compliance Plan (Effective 12/11/2006)
            Section 9.0: Penalties (Effective 12/11/2006)
            7 DE Admin. Code 1147: CO2 Budget Trading Program
            Section 1.0: CO2 Budget Trading Program General Provisions (Effective 12/11/2013)
            Section 2.0: CO2 Authorized Account Representative for CO2 Budget Source (Effective 11/11/2008)
            Section 3.0: Permits (Effective 11/11/2018)
            Section 4.0: Compliance Certification (Effective 12/11/2013)
            Section 5.0: CO2 Allowance Allocations (Effective 12/11/2013)
            Section 6.0: CO2 Allowance Tracking System (Effective 12/11/2013)
            Section 7.0: CO2 Allowance Transfers (Effective 12/11/2013)
            Section 8.0: Monitoring and Reporting (Effective 12/11/2013)
            Section 9.0: Auction of CO2 CCR allowances (Effective 12/11/2013)
            Section 10.0: CO2 Emissions Offset Projects (Effective 12/11/2013)
            Section 11.0: CO2 Emissions Auction (Effective 12/11/2013)
            7 DE Admin. Code 1148: Control of Stationary Combustion Turbine Electric Generating Unit Emissions
            Section 1.0: Purpose (Effective 07/11/2007)
            Section 2.0: Applicability (Effective 07/11/2007)
            Section 3.0: Definitions (Effective 07/11/2007)
            Section 4.0: NOX Emissions Limitations (Effective 07/11/2007)
            Section 5.0: Monitoring and Reporting (Effective 07/11/2007)
            Section 6.0: Recordkeeping (Effective 07/11/2007)
            Section 7.0: Penalties (Effective 07/11/2007)
            
            (2) [Reserved]
            (b) Local requirements.
            Florida
            (a) State requirements.
            (1) The following requirements are contained in State of Florida Requirements Applicable to OCS Sources, January 2, 2008: Florida Administrative Code—Department of Environmental Protection. The following sections of Chapter 62:
            CHAPTER 62-4 PERMITS
            62-4.001 Scope of Part I (Effective 10/1/07)
            62-4.020 Definitions (Effective 4/3/03)
            62-4.021 Transferability of Definitions (Effective 8/31/88)
            62-4.030 General Prohibition (Effective 8/31/88)
            62-4.040 Exemptions (Effective 8/31/88)
            62-4.050 Procedure to Obtain Permits and other Authorizations; Applications (Effective 10/31/07)
            62-4.055 Permit Processing (Effective 8/16/98)
            62-4.060 Consultation (Effective 8/31/88)
            62-4.070 Standards of Issuing or Denying Permits; Issuance; Denial (Effective 3/28/91)
            62-4.080 Modification of Permit Conditions (Effective 3/19/90)
            62-4.090 Renewals (Effective 3/16/08)
            62-4.100 Suspension and Revocation (Effective 8/31/88)
            62-4.110 Financial Responsibility (Effective 8/31/88)
            62-4.120 Transfer of Permits (Effective 4/16/01)
            62-4.130 Plant Operation—Problems (Effective 8/31/88)
            62-4.150 Review (Effective 8/31/88)
            62-4.160 Permit Conditions (Effective 7/11/93)
            62-4.200 Scope of Part II (Effective 10/1/07)
            62-4.210 Construction Permits (Effective 8/31/88)
            62-4.220 Operation Permit for New Sources (Effective 8/31/88)
            62-4.249 Preservation of Rights (Effective 8/31/88)
            62-4.510 Scope of Part III (Effective 10/1/07)
            62-4.520 Definition (Effective 7/11/90)
            62-4.530 Procedures (Effective 3/19/90)

            62-4.540 General Conditions for All General Permits (Effective 8/31/88)
            
            CHAPTER 62-204 AIR POLLUTION CONTROL—GENERAL PROVISIONS
            62-204.100 Purpose and Scope (Effective 3/13/96)
            62-204.200 Definitions (Effective 2/12/06)
            62-204.220 Ambient Air Quality Protection (Effective 3/13/96)
            62-204.240 Ambient Air Quality Standards (Effective 3/13/96)
            62-204.260 Prevention of Significant Deterioration Maximum Allowable Increases (PSD Increments) (Effective 2/12/06)
            62-204.320 Procedures for Designation and Redesignation of Areas (Effective 3/13/96)
            62-204.340 Designation of Attainment, Nonattainment, and Maintenance Areas (Effective 3/13/96)
            62-204.360 Designation of Prevention of Significant Deterioration Areas (Effective 3/13/96)
            62-204.400 Public Notice and Hearing Requirements for State Implementation Plan Revisions (Effective 11/30/94)
            62-204.500 Conformity (Effective 9/1/98)
            62-204.800 Federal Regulations Effective by Reference (Effective 7/1/08)
            CHAPTER 62-210 STATIONARY SOURCES—GENERAL REQUIREMENTS
            62-210.100 Purpose and Scope (Effective 1/10/07)
            62-210.200 Definitions (Effective 3/16/08)
            62-210.220 Small Business Assistance Program (Effective 2/11/99)
            62-210.300 Permits Required (Effective 3/16/08)
            62-210.310 Air General Permits (Effective 5/9/07)
            62-210.350 Public Notice and Comment (Effective 2/2/06)
            62-210.360 Administrative Permit Corrections (Effective 3/16/08)
            62-210.370 Emissions Computation and Reporting (Effective 7/3/08)
            62-210.550 Stack Height Policy (Effective 11/23/94)
            62-210.650 Circumvention (Effective 8/26/1981)
            62-210.700 Excess Emissions (Effective 11/23/94)
            62-210.900 Forms and Instructions (Effective 7/3/08)
            62-210.920 Registration Forms for Air General Permits (Effective 5/9/07)
            CHAPTER 62-212 STATIONARY SOURCES—PRECONSTRUCTION REVIEW
            62-212.100 Purpose and Scope (Effective5/20/97)
            62-212.300 General Preconstruction Review Requirements (Effective 2/2/06)
            62-212.400 Prevention of Significant Deterioration (PSD) (Effective 7/16/07)
            62-212.500 Preconstruction Review for Nonattainment Areas (Effective 2/2/06)
            62-212.600 Sulfur Storage and Handling Facilities (Effective 8/17/00)
            62-212.710 Air Emissions Bubble (Effective 5/20/97)
            62-212.720 Actuals Plantwide Applicability Limits (PALs) (Effective 7/16/07)
            CHAPTER 62-213 OPERATION PERMITS FOR MAJOR SOURCES OF AIR POLLUTION
            62-213.100 Purpose and Scope (Effective 3/13/96)
            62-213.202 Responsible Official (Effective 6/02/02)
            62-213.205 Annual Emissions Fee (Effective 3/16/08)
            62-213.300 Title V Air General Permits (Effective 4/14/03)
            62-213.400 Permits and Permit Revisions Required (Effective 3/16/08)
            62-213.405 Concurrent Processing of Permit Applications (Effective 6/02/02)
            62-213.410 Changes Without Permit Revision (Effective 6/02/02)
            62-213.412 Immediate Implementation Pending Revision Process (Effective 6/02/02)
            62-213.413 Fast-Track Revisions of Acid Rain Parts (Effective 6/02/02)
            62-213.415 Trading of Emissions Within a Source (Effective 4/16/01)
            62-213.420 Permit Applications (Effective 3/16/08)
            62-213.430 Permit Issuance, Renewal, and Revision (Effective 3/16/08)
            62-213.440 Permit Content (Effective 3/16/08)
            62-213.450 Permit Review by EPA and Affected States (Effective 1/03/01)
            62-213.460 Permit Shield (Effective 3/16/08)
            62-213.900 Forms and Instructions (Effective 4/14/03)
            CHAPTER 62-214 REQUIREMENTS FOR SOURCES SUBJECT TO THE FEDERAL ACID RAIN PROGRAM
            62-214.100 Purpose and Scope (Effective 3/16/08)
            62-214.300 Applicability (Effective 3/16/08)
            62-214.320 Applications (Effective 3/16/08)
            62-214.330 Acid Rain Compliance Plan and Compliance Options (Effective 3/16/08)
            62-214.340 Exemptions (Effective 3/16/08)
            62-214.350 Certification (Effective 12/10/97)
            62-214.360 Department Action on Applications (Effective 3/16/08)
            62-214.370 Revisions and Administrative Corrections (Effective 4/16/01)
            62-214.420 Acid Rain Part Content (Effective 3/16/08)
            62-214.430 Implementation and Termination of Compliance Options (Effective 3/16/08)
            CHAPTER 62-252 GASOLINE VAPOR CONTROL
            62-252.100 Purpose and Scope (Effective 2/2/93)
            62-252.200 Definitions (Effective 5/9/07)
            62-252.300 Gasoline Dispensing Facilities—Stage I Vapor Recovery (Effective 5/9/07)

            62-252.400 Gasoline Dispensing Facilities—Stage II Vapor Recovery (Effective 5/9/07)
            
            62-252.500 Gasoline Tanker Trucks or Trailers (Effective 5/9/07)
            62-252.900 Form. (Effective 5/9/07)
            CHAPTER 62-256 OPEN BURNING AND FROST PROTECTION FIRES
            62-256.200 Definitions (Effective 7/6/05)
            62-256.300 Prohibitions (Effective 7/6/05)
            62-256.700 Open Burning Allowed (Effective 7/6/05)
            CHAPTER 62-296 STATIONARY SOURCES-EMISSION STANDARDS
            62-296.100 Purpose and Scope (Effective 3/13/96)
            62-296.320 General Pollutant Emission Limiting Standards (Effective 3/13/96)
            62-296.340 Best Available Retrofit Technology (Effective 1/31/07)
            62-296.341 Regional Haze—Reasonable Progress Control Technology (Effective 2/7/08)
            62-296.401 Incinerators (Effective 1/10/07)
            62-296.402 Sulfuric Acid Plants (Effective 3/13/96)
            62-296.403 Phosphate Processing (Effective 3/13/96)
            62-296.404 Kraft (Sulfate) Pulp Mills and Tall Oil Plants (Effective 3/13/96)
            62-296.405 Fossil Fuel Steam Generators with More Than 250 Million Btu Per Hour Heat Input (Effective 3/2/99)
            62-296.406 Fossil Fuel Steam Generators with Less Than 250 Million Btu Per Hour Heat Input, New and Existing Emissions Units (Effective 3/2/99)
            62-296.407 Portland Cement Plants (Effective 1/1/96)
            62-296.408 Nitric Acid Plants (Effective 1/1/96)
            62-296.409 Sulfur Recovery Plants (Effective 1/1/96)
            62-296.410 Carbonaceous Fuel Burning Equipment (Effective 1/1/96)
            62-296.411 Sulfur Storage and Handling Facilities (Effective 1/1/96)
            62-296.412 Dry Cleaning Facilities (Effective 10/7/96)
            62-296.413 Synthetic Organic Fiber Production (Effective 2/12/06)
            62-296.414 Concrete Batching Plants (Effective 1/10/07)
            62-296.415 Soil Thermal Treatment Facilities (Effective 3/13/96)
            62-296.416 Waste-to-Energy Facilities (Effective 10/20/96)
            62-296.417 Volume Reduction, Mercury Recovery and Mercury Reclamation (Effective 3/2/99)
            62-296.418 Bulk Gasoline Plants (Effective 5/9/07)
            62-296.470 Implementation of Federal Clean Air Interstate Rule (Effective 4/1/07)
            62-296.480 Implementation of Federal Clean Air Mercury Rule (Effective 9/6/06)

            62-296.500 Reasonably Available Control Technology (RACT)—Volatile Organic Compounds (VOC) and Nitrogen Oxides (NOX) Emitting Facilities (Effective 1/1/96)
            62-296.501 Can Coating (Effective 1/1/96)
            62-296.502 Coil Coating (Effective 1/1/96)
            62-296.503 Paper Coating (Effective 1/1/96)
            62-296.504 Fabric and Vinyl Coating (Effective 1/1/96)
            62-296.505 Metal Furniture Coating (Effective 1/1/96)
            62-296.506 Surface Coating of Large Appliances (Effective 1/1/96)
            62-296.507 Magnet Wire Coating (Effective 1/1/96)
            62-296.508 Petroleum Liquid Storage (Effective 1/1/96)
            62-296.510 Bulk Gasoline Terminals (Effective 1/1/96)
            62-296.511 Solvent Metal Cleaning (Effective 10/7/96)
            62-296.512 Cutback Asphalt (Effective 1/1/96)
            62-296.513 Surface Coating of Miscellaneous Metal Parts and Products (Effective 1/1/96)
            62-296.514 Surface Coating of Flat Wood Paneling (Effective 1/1/96)
            62-296.515 Graphic Arts Systems (Effective 1/1/96)
            62-296.516 Petroleum Liquid Storage Tanks with External Floating Roofs (Effective 1/1/96)

            62-296.570 Reasonably Available Control Technology (RACT)—Requirements for Major VOC and NOX-Emitting Facilities (Effective 3/2/99)
            62-296.600 Reasonably Available Control Technology (RACT) Lead (Effective 3/13/96)
            62-296.601 Lead Processing Operations in General (Effective 1/1/96)
            62-296.602 Primary Lead-Acid Battery Manufacturing Operations (Effective 3/13/96)
            62-296.603 Secondary Lead Smelting Operations (Effective 1/1/96)
            62-296.604 Electric Arc Furnace Equipped Secondary Steel Manufacturing Operations. (Effective 1/1/96)
            62-296.605 Lead Oxide Handling Operations (Effective 8/8/1994)
            62-296.700 Reasonably Available Control Technology (RACT) Particulate Matter (Effective 1/1/96)
            62-296.701 Portland Cement Plants (Effective 1/1/96)
            62-296.702 Fossil Fuel Steam Generators (Effective 1/1/96)
            62-296.703 Carbonaceous Fuel Burners (Effective 1/1/96)
            62-296.704 Asphalt Concrete Plants (Effective 1/1/96)
            62-296.705 Phosphate Processing Operations (Effective 1/1/96)
            62-296.706 Glass Manufacturing Process (Effective 1/1/96)
            62-296.707 Electric Arc Furnaces (Effective 1/1/96)
            62-296.708 Sweat or Pot Furnaces (Effective 1/1/96)
            62-296.709 Lime Kilns (Effective 1/1/96)
            
            62-296.710 Smelt Dissolving Tanks (Effective 1/1/96)
            62-296.711 Materials Handling, Sizing, Screening, Crushing and Grinding Operations (Effective 1/1/96)
            62-296.712 Miscellaneous Manufacturing Process Operations (Effective 1/1/96)
            CHAPTER 62-297 STATIONARY SOURCE EMISSIONS MONITORING
            62-297.100 Purpose and Scope (Effective 3/13/96)
            62-297.310 General Compliance Test Requirements (Effective 3/2/99)
            62-297.320 Standards for Persons Engaged in Visible Emissions Observations (Effective 2/12/04)
            62-297.401 Compliance Test Methods (Effective 3/2/99)
            62-297.440 Supplementary Test Procedures (Effective 10/22/02)
            62-297.450 EPA VOC Capture Efficiency Test Procedures (Effective 3/2/99)
            62-297.520 EPA Continuous Monitor Performance Specifications (Effective 3/2/99)
            62-297.620 Exceptions and Approval of Alternate Procedures and Requirements (Effective 11/23/94)
            
            (b) Local requirements.
            (1) [Reserved]
            Maryland:
            (a) State Requirements.

            (1) The following State of Maryland requirements are applicable to OCS Sources, December 6, 2018, State of Maryland-Department of the Environment.
            

            The following sections of Code of Maryland Regulations (COMAR) Title 26 Subtitle 11:
            
            COMAR 26.11.01—General Administrative Provisions (Effective as of December 6, 2018)
            COMAR 26.11.02—Permits, Approvals, and Registrations (Effective as of February 12, 2018)
            COMAR 26.11.03—Permits, Approvals, and Registration- Title V Permits (Effective as of November 12, 2010)
            COMAR 26.11.05—Air Pollution Episode System (Effective as of November 12, 2010)
            COMAR 26.11.06—General Emission Standards, Prohibitions, and Restrictions (Effective as of July 02, 2013)
            COMAR 26.11.07—Open Fires (Effective as of November 12, 2010)
            COMAR 26.11.08—Control of Incinerators (Effective as of December 6, 2018)
            COMAR 26.11.09—Control of Fuel-Burning Equipment, Stationary Internal Combustion Engines and Certain Fuel-Burning Installations (Effective as of December 6, 2018)
            COMAR 26.11.13—Control of Gasoline and Volatile Organic Compound Storage and Handling (Effective as of July 21, 2014)
            COMAR 26.11.15—Toxic Air Pollutants (Effective as of November 12, 2010)
            COMAR 26.11.16—Procedures Related to Requirements for Toxic Air Pollutants (Effective as of November 12, 2010)
            COMAR 26.11.17—Nonattainment Provisions for Major New Sources and Major Modifications (Effective as of April 09, 2018)
            COMAR 26.11.19—Volatile Organic Compounds from Specific Processes (Effective as of September 28, 2015)
            COMAR 26.11.20—Mobile Sources (Effective as of November 12, 2010)
            COMAR 26.11.26—Conformity (Effective as of November 12, 2010)
            COMAR 26.11.35—Volatile Organic Compounds from Adhesives and Sealants (Effective as of November 12, 2010)
            COMAR 26.11.36—Distributed Generation (Effective as of February 12, 2018)
            COMAR 26.11.39—Architectural and Industrial Maintenance (AIM) Coatings (Effective as of April 2016)
            Massachusetts
            (a) State requirements.
            (1) The following Commonwealth of Massachusetts requirements are applicable to OCS Sources, March 9, 2018, Commonwealth of Massachusetts—Department of Environmental Protection.
            The following sections of 310 CMR 4.00, 310 CMR 6.00, 310 CMR 7.00 and 310 CMR 8.00:
            310 CMR 4.00: Timely Action Schedule and Fee Provisions
            Section 4.01: Purpose, Authority and General Provisions (Effective 3/24/2017)
            Section 4.02: Definitions (Effective 3/24/2017)
            Section 4.03: Annual Compliance Assurance Fee (Effective 3/24/2017)
            Section 4.04: Permit Application Schedules and Fee (Effective 3/24/2017)
            Section 4.10: Appendix: Schedules for Timely Action and Permit Application Fees (Effective 3/24/2017)
            310 CMR 6.00: Ambient Air Quality Standards for the Commonwealth of Massachusetts
            Section 6.01: Definitions (Effective 3/9/2018)
            Section 6.02: Scope (Effective 3/9/2018)
            Section 6.03: Reference Conditions (Effective 3/9/2018)
            Section 6.04: Standards (Effective 3/9/2018)
            310 CMR 7.00: Air Pollution Control
            Section 7.00: Statutory Authority; Legend; Preamble; Definitions (Effective 3/9/2018)
            Section 7.01: General Regulations to Prevent Air Pollution (Effective 3/9/2018)
            Section 7.02: U Plan Approval and Emission Limitations (Effective 3/9/2018)

            Section 7.03: U Plan Approval Exemptions: Construction Requirements (Effective 3/9/2018)
            
            Section 7.04: U Fossil Fuel Utilization Facilities (Effective 3/9/2018)
            Section 7.05: U Fuels All Districts (Effective 3/9/2018)
            Section 7.06: U Visible Emissions (Effective 3/9/2018)
            Section 7.07: U Open Burning (Effective 3/9/2018)
            Section 7.08: U Incinerators (Effective 3/9/2018)
            Section 7.09: U Dust, Odor, Construction and Demolition (Effective 3/9/2018)
            Section 7.11: U Transportation Media (Effective 3/9/2018)
            Section 7.12: U Source Registration (Effective 3/9/2018)
            Section 7.13: U Stack Testing (Effective 3/9/2018)
            Section 7.14: U Monitoring Devices and Reports (Effective 3/9/2018)
            Section 7.18: U Volatile and Halogenated Organic Compounds (Effective 3/9/2018)

            Section 7.19: U Reasonably Available Control Technology (RACT) for Sources of Oxides of Nitrogen (NOX) (Effective 3/9/2018)
            Section 7.24: U Organic Material Storage and Distribution (Effective 3/9/2018)
            Section 7.25: U Best Available Controls for Consumer and Commercial Products (Effective 3/9/2018)
            Section 7.26: Industry Performance Standards (Effective 3/9/2018)
            Section 7.60: U Severability (Effective 3/9/2018)
            Section 7.00: Appendix A (Effective 3/9/2018)
            Section 7.00: Appendix B (Effective 3/9/2018)
            Section 7.00: Appendix C (Effective 3/9/2018)
            310 CMR 8.00: The Prevention and/or Abatement of Air Pollution Episode and Air Pollution Incident Emergencies
            Section 8.01: Introduction (Effective 3/9/2018)
            Section 8.02: Definitions (Effective 3/9/2018)
            Section 8.03: Air Pollution Episode Criteria (Effective 3/9/2018)
            Section 8.04: Air Pollution Episode Potential Advisories (Effective 3/9/2018)
            Section 8.05: Declaration of Air Pollution Episodes and Incidents (Effective 3/9/2018)
            Section 8.06: Termination of Air Pollution Episodes and Incident Emergencies (Effective 3/9/2018)
            Section 8.07: Emission Reductions Strategies (Effective 3/9/2018)
            Section 8.08: Emission Reduction Plans (Effective 3/9/2018)
            Section 8.15: Air Pollution Incident Emergency (Effective 3/9/2018)
            Section 8.30: Severability (Effective 3/9/2018)
            New Jersey
            (a) State requirements.
            (1) The following State of New Jersey requirements are applicable to OCS Sources, as of January 16, 2018. New Jersey State Department of Environmental Protection—New Jersey Administrative Code. The following sections of Title 7:
            Chapter 27 Subchapter 2—Control and Prohibition of Open Burning (Effective 6/20/1994)
            N.J.A.C. 7:27-2.1. Definitions
            N.J.A.C. 7:27-2.2. Open burning for salvage operations
            N.J.A.C. 7:27-2.3. Open burning of refuse
            N.J.A.C. 7:27-2.4. General provisions
            N.J.A.C. 7:27-2.6. Prescribed burning
            N.J.A.C. 7:27-2.7. Emergencies
            N.J.A.C. 7:27-2.8. Dangerous material
            N.J.A.C. 7:27-2.12. Special permit
            N.J.A.C. 7:27-2.13. Fees
            Chapter 27 Subchapter 3—Control and Prohibition of Smoke From Combustion of Fuel (Effective 2/4/2002)
            N.J.A.C. 7:27-3.1. Definitions
            N.J.A.C. 7:27-3.2. Smoke emissions from stationary indirect heat exchangers
            N.J.A.C. 7:27-3.3. Smoke emissions from marine installations
            N.J.A.C. 7:27-3.4. Smoke emissions from the combustion of fuel in mobile sources
            N.J.A.C. 7:27-3.5. Smoke emissions from stationary internal combustion engines and stationary turbine engines
            N.J.A.C. 7:27-3.6. Stack test
            N.J.A.C. 7:27-3.7. Exceptions
            Chapter 27 Subchapter 4—Control and Prohibition of Particles From Combustion of Fuel (Effective 4/20/2009)
            N.J.A.C. 7:27-4.1. Definitions
            N.J.A.C. 7:27-4.2. Standards for the emission of particles
            N.J.A.C. 7:27-4.3. Performance test principle
            N.J.A.C. 7:27-4.4. Emissions tests
            N.J.A.C. 7:27-4.6. Exceptions
            Chapter 27 Subchapter 5—Prohibition of Air Pollution (Effective 10/12/1977)
            N.J.A.C. 7:27-5.1. Definitions
            N.J.A.C. 7:27-5.2. General provisions
            Chapter 27 Subchapter 6—Control and Prohibition of Particles From Manufacturing Processes (Effective 6/12/1998)
            N.J.A.C. 7:27-6.1. Definitions
            N.J.A.C. 7:27-6.2. Standards for the emission of particles
            N.J.A.C. 7:27-6.3. Performance test principles
            N.J.A.C. 7:27-6.4. Emissions tests
            N.J.A.C. 7:27-6.5. Variances
            N.J.A.C. 7:27-6.7. Exceptions
            Chapter 27 Subchapter 7—Sulfur (Effective 11/6/2017)
            N.J.A.C. 7:27-7.1. Definitions

            N.J.A.C. 7:27-7.2. Control and prohibition of air pollution from sulfur compounds
            
            Chapter 27 Subchapter 8—Permits and Certificates for Minor Facilities (and Major Facilities Without an Operating Permit) (Effective 1/16/2018)
            N.J.A.C. 7:27-8.1. Definitions
            N.J.A.C. 7:27-8.2. Applicability
            N.J.A.C. 7:27-8.3. General provisions
            N.J.A.C. 7:27-8.4. How to apply, register, submit a notice, or renew
            N.J.A.C. 7:27-8.5. Air quality impact analysis
            N.J.A.C. 7:27-8.6. Service fees
            N.J.A.C. 7:27-8.7. Operating certificates
            N.J.A.C. 7:27-8.8. General permits
            N.J.A.C. 7:27-8.9. Environmental improvement pilot tests
            N.J.A.C. 7:27-8.11. Standards for issuing a permit
            N.J.A.C. 7:27-8.12. State of the art
            N.J.A.C. 7:27-8.13. Conditions of approval
            N.J.A.C. 7:27-8.14. Denials
            N.J.A.C. 7:27-8.15. Reporting requirements
            N.J.A.C. 7:27-8.16. Revocation
            N.J.A.C. 7:27-8.17. Changes to existing permits and certificates
            N.J.A.C. 7:27-8.18. Permit revisions
            N.J.A.C. 7:27-8.19. Compliance plan changes
            N.J.A.C. 7:27-8.20. Seven-day notice changes
            N.J.A.C. 7:27-8.21. Amendments
            N.J.A.C. 7:27-8.23. Reconstruction
            N.J.A.C. 7:27-8.24. Special provisions for construction but not operation
            N.J.A.C. 7:27-8.25. Special provisions for pollution control equipment or pollution prevention process modifications
            N.J.A.C. 7:27-8.27. Special facility-wide permit provisions
            Appendix 1
            Chapter 27 Subchapter 9—Sulfur in Fuels (Effective 9/20/2010)
            N.J.A.C. 7:27-9.1. Definitions
            N.J.A.C. 7:27-9.2. Sulfur content standards
            N.J.A.C. 7:27-9.3. Exemptions
            N.J.A.C. 7:27-9.4. Waiver of air quality modeling
            Chapter 27 Subchapter 10—Sulfur in Solid Fuels (Effective 9/6/2011)
            N.J.A.C. 7:27-10.1. Definitions
            N.J.A.C. 7:27-10.2. Sulfur contents standards
            N.J.A.C. 7:27-10.3. Expansion, reconstruction or construction of solid fuel burning units
            N.J.A.C. 7:27-10.4. Exemptions
            N.J.A.C. 7:27-10.5. SO2 emission rate determinations
            Chapter 27 Subchapter 11—Incinerators (Effective 5/4/1998)
            N.J.A.C. 7:27-11.1. Definitions
            N.J.A.C. 7:27-11.2. Construction standards
            N.J.A.C. 7:27-11.3. Emission standards
            N.J.A.C. 7:27-11.4. Permit to construct; certificate to operate
            N.J.A.C. 7:27-11.5. Operation
            N.J.A.C. 7:27-11.6. Exceptions
            Chapter 27 Subchapter 12—Prevention and Control of Air Pollution Emergencies (Effective 5/20/1974)
            N.J.A.C. 7:27-12.1. Definitions
            N.J.A.C. 7:27-12.2. Emergency criteria
            N.J.A.C. 7:27-12.3. Criteria for emergency termination
            N.J.A.C. 7:27-12.4. Standby plans
            N.J.A.C. 7:27-12.5. Standby orders
            Table I Emission Reduction Objectives
            Table II Emission Reduction Objectives
            Table III Emission Reduction Objectives
            Chapter 27 Subchapter 16—Control and Prohibition of Air Pollution by Volatile Organic Compounds (Effective 1/16/2018)
            N.J.A.C. 7:27-16.1. Definitions
            N.J.A.C. 7:27-16.1A. Purpose, scope, applicability, and severability
            N.J.A.C. 7:27-16.2. VOC stationary storage tanks
            N.J.A.C. 7:27-16.3. Gasoline transfer operations
            N.J.A.C. 7:27-16.4. VOC transfer operations, other than gasoline
            N.J.A.C. 7:27-16.5. Marine tank vessel loading and ballasting operations
            N.J.A.C. 7:27-16.6. Open top tanks and solvent cleaning operations
            N.J.A.C. 7:27-16.7. Surface coating and graphic arts operations
            N.J.A.C. 7:27-16.8. Boilers
            N.J.A.C. 7:27-16.9. Stationary combustion turbines
            N.J.A.C. 7:27-16.10. Stationary reciprocating engines
            N.J.A.C. 7:27-16.12. Surface coating operations at mobile equipment repair and refinishing facilities
            N.J.A.C. 7:27-16.13. Flares
            N.J.A.C. 7:27-16.16. Other source operations
            N.J.A.C. 7:27-16.17. Alternative and facility-specific VOC control requirements
            N.J.A.C. 7:27-16.18. Leak detection and repair
            N.J.A.C. 7:27-16.19. Application of cutback and emulsified asphalts
            N.J.A.C. 7:27-16.21. Natural gas pipelines
            N.J.A.C. 7:27-16.22. Emission information, record keeping and testing
            N.J.A.C. 7:27-16.23. Procedures for demonstrating compliance
            N.J.A.C. 7:27-16.27. Exceptions
            Appendix I
            Appendix II
            Chapter 27 Subchapter 18—Control and Prohibition of Air Pollution From New or Altered Sources Affecting Ambient Air Quality (Emission Offset Rules) (Effective 11/6/2017)
            N.J.A.C. 7:27-18.1. Definitions
            N.J.A.C. 7:27-18.2. Facilities subject to this subchapter

            N.J.A.C. 7:27-18.3. Standards for issuance of permits
            
            N.J.A.C. 7:27-18.4. Air quality impact analysis
            N.J.A.C. 7:27-18.5. Standards for use of emission reductions as emission offsets
            N.J.A.C. 7:27-18.6. Emission offset postponement
            N.J.A.C. 7:27-18.7. Determination of a net emission increase or a significant net emission increase
            N.J.A.C. 7:27-18.8. Banking of emission reductions
            N.J.A.C. 7:27-18.9. Secondary emissions
            N.J.A.C. 7:27-18.10. Exemptions
            N.J.A.C. 7:27-18.12. Civil or criminal penalties for failure to comply
            Chapter 27 Subchapter 19—Control and Prohibition of Air Pollution From Oxides of Nitrogen (Effective 1/16/2018)
            N.J.A.C. 7:27-19.1. Definitions
            N.J.A.C. 7:27-19.2. Purpose, scope and applicability
            N.J.A.C. 7:27-19.3. General provisions
            N.J.A.C. 7:27-19.4. Boilers serving electric generating units
            N.J.A.C. 7:27-19.5. Stationary combustion turbines
            N.J.A.C. 7:27-19.6. Emissions averaging
            N.J.A.C. 7:27-19.7. Industrial/commercial/institutional boilers and other indirect heat exchangers
            N.J.A.C. 7:27-19.8. Stationary reciprocating engines
            N.J.A.C. 7:27-19.11. Emergency generators—recordkeeping

            N.J.A.C. 7:27-19.13. Alternative and facility-specific NOX emission limits
            N.J.A.C. 7:27-19.14. Procedures for obtaining approvals under this subchapter
            N.J.A.C. 7:27-19.15. Procedures and deadlines for demonstrating compliance
            N.J.A.C. 7:27-19.16. Adjusting combustion processes
            N.J.A.C. 7:27-19.17. Source emissions testing
            N.J.A.C. 7:27-19.18. Continuous emissions monitoring
            N.J.A.C. 7:27-19.19. Recordkeeping and recording
            N.J.A.C. 7:27-19.20. Fuel switching
            N.J.A.C. 7:27-19.21. Phased compliance—repowering
            N.J.A.C. 7:27-19.23. Phased compliance—use of innovative control technology
            N.J.A.C. 7:27-19.25. Exemption for emergency use of fuel oil
            N.J.A.C. 7:27-19.26. Penalties
            Chapter 27 Subchapter 20—Used Oil Combustion (Effective 9/6/2011)
            N.J.A.C. 7:27-20.1. Definitions
            N.J.A.C. 7:27-20.2. General provisions
            N.J.A.C. 7:27-20.3. Burning of on-specification used oil in space heaters covered by a registration
            N.J.A.C. 7:27-20.4. Burning of on-specification used oil in space heaters covered by a permit
            N.J.A.C. 7:27-20.5. Demonstration that used oil is on-specification
            N.J.A.C. 7:27-20.6. Burning of on-specification oil in other combustion units
            N.J.A.C. 7:27-20.7. Burning of off-specification used oil
            N.J.A.C. 7:27-20.8. Ash standard
            N.J.A.C. 7:27-20.9. Exception
            Chapter 27 Subchapter 21—Emission Statements (Effective 1/16/2018)
            N.J.A.C. 7:27-21.1. Definitions
            N.J.A.C. 7:27-21.2. Applicability
            N.J.A.C. 7:27-21.3. General provisions
            N.J.A.C. 7:27-21.4. Procedures for submitting an emission statement
            N.J.A.C. 7:27-21.5. Required contents of an emission statement
            N.J.A.C. 7:27-21.6. Methods to be used for quantifying actual emissions
            N.J.A.C. 7:27-21.7. Recordkeeping requirements
            N.J.A.C. 7:27-21.8. Certification of information
            N.J.A.C. 7:27-21.9. Request for extensions
            N.J.A.C. 7:27-21.10. Determination of non-applicability
            N.J.A.C. 7:27-21.11. Severability
            Appendix 1
            Chapter 27 Subchapter 22—Operating Permits (Effective 1/16/2018)
            N.J.A.C. 7:27-22.1. Definitions
            N.J.A.C. 7:27-22.2. Applicability
            N.J.A.C. 7:27-22.3. General provisions
            N.J.A.C. 7:27-22.4. General application procedures
            N.J.A.C. 7:27-22.5. Application procedures for initial operating permits
            N.J.A.C. 7:27-22.6. Operating permit application contents
            N.J.A.C. 7:27-22.7. Application shield
            N.J.A.C. 7:27-22.8. Air quality simulation modeling and risk assessment
            N.J.A.C. 7:27-22.9. Compliance plans
            N.J.A.C. 7:27-22.10. Completeness reviews
            N.J.A.C. 7:27-22.11. Public comment
            N.J.A.C. 7:27-22.12. EPA comment
            N.J.A.C. 7:27-22.13. Final action on an application
            N.J.A.C. 7:27-22.14. General operating permits
            N.J.A.C. 7:27-22.15. Temporary facility operating permits
            N.J.A.C. 7:27-22.16. Operating permit contents
            N.J.A.C. 7:27-22.17. Permit shield
            N.J.A.C. 7:27-22.18. Source emissions testing and monitoring
            N.J.A.C. 7:27-22.19. Recordkeeping, reporting and compliance certification
            N.J.A.C. 7:27-22.20. Administrative amendments
            N.J.A.C. 7:27-22.21. Changes to insignificant source operations
            N.J.A.C. 7:27-22.22. Seven-day-notice changes
            
            N.J.A.C. 7:27-22.23. Minor modifications
            N.J.A.C. 7:27-22.24. Significant modifications
            N.J.A.C. 7:27-22.24A. Reconstruction
            N.J.A.C. 7:27-22.25. Department initiated operating permit modifications
            N.J.A.C. 7:27-22.26. MACT and GACT standards
            N.J.A.C. 7:27-22.27. Operating scenarios
            N.J.A.C. 7:27-22.28A. Emissions trading
            N.J.A.C. 7:27-22.28B. Facility-specific emissions averaging programs
            N.J.A.C. 7:27-22.29. Facilities subject to acid deposition control
            N.J.A.C. 7:27-22.30. Renewals
            N.J.A.C. 7:27-22.31. Fees
            N.J.A.C. 7:27-22.32. Hearings and appeals
            N.J.A.C. 7:27-22.33. Preconstruction review
            N.J.A.C. 7:27-22.34. Early reduction of HAP emissions
            N.J.A.C. 7:27-22.35. Advances in the art of air pollution
            Appendix
            Table A
            Chapter 27B Subchapter 1—Sampling and Analytical Procedures for Determining Emissions of Particles From Manufacturing Processes and From Combustion of Fuels (Effective 6/21/1976)
            N.J.A.C. 7:27B-1.1. Definitions
            N.J.A.C. 7:27B-1.2. Acceptable test methods
            N.J.A.C. 7:27B-1.3. Operating conditions during the test
            N.J.A.C. 7:27B-1.4. Sampling facilities to be provided by the person responsible for emissions
            N.J.A.C. 7:27B-1.5. Sampling train
            N.J.A.C. 7:27B-1.6. Performance test principle
            N.J.A.C. 7:27B-1.7. General testing requirements
            N.J.A.C. 7:27B-1.8. Required test data
            N.J.A.C. 7:27B-1.9. Preparation for sampling
            N.J.A.C. 7:27B-1.10. Sampling
            N.J.A.C. 7:27B-1.11. Sample recovery
            N.J.A.C. 7:27B-1.12. Analysis
            N.J.A.C. 7:27B-1.13. Calculations
            N.J.A.C. 7:27B-1.14. Validation of test
            Chapter 27B Subchapter 2—Procedures for Visual Determination of the Opacity (Percent) and Shade or Appearance (Ringelmann Number) of Emissions From Sources (Effective 6/21/1976)
            N.J.A.C. 7:27B-2.1. Definitions
            N.J.A.C. 7:27B-2.2. Acceptable observation methods
            N.J.A.C. 7:27B-2.3. Observation principle
            N.J.A.C. 7:27B-2.4. General observation requirements
            N.J.A.C. 7:27B-2.5. Required observation data
            N.J.A.C. 7:27B-2.6. Certification
            References
            Appendix
            Chapter 27B Subchapter 3—Air Test Method 3: Sampling and Analytical Procedures for the Determination of Volatile Organic Compounds From Source Operations (Effective 12/1/2008)
            N.J.A.C. 7:27B-3.1. Definitions
            N.J.A.C. 7:27B-3.2. Sampling and analytical protocol: Acceptable test methods
            N.J.A.C. 7:27B-3.3. Operating conditions during the test
            N.J.A.C. 7:27B-3.4. Sampling facilities
            N.J.A.C. 7:27B-3.5. Source operations and applicable test methods
            N.J.A.C. 7:27B-3.6. Procedures for the determinations of vapor pressures of a single known VOC or mixtures of known and/or unknown VOC
            N.J.A.C. 7:27B-3.7. Procedures for the direct measurement of volatile organic compounds using a flame ionization detector (FID), a photoionization detector (PID) or a non-dispersive infrared analyzer (NDIR)
            N.J.A.C. 7:27B-3.8. Procedures for the direct measurement of volatile organic compounds using a gas chromatograph (GC) with a flame ionization detector (FID) or other suitable detector
            N.J.A.C. 7:27B-3.9. Procedures for the sampling and remote analysis of known volatile organic compounds using a gas chromatograph (GC) with a flame ionization detector (FID) or other suitable detector
            N.J.A.C. 7:27B-3.10. Procedures for the determination of volatile organic compounds in surface coating formulations
            N.J.A.C. 7:27B-3.11. Procedures for the determination of volatile organic compounds emitted from transfer operations using a flame ionization detector (FID) or non-dispersive infrared analyzer (NDIR)
            N.J.A.C. 7:27B-3.12. Procedures for the determination of volatile organic compounds in cutback and emulsified asphalts
            N.J.A.C. 7:27B-3.13. Procedures for the determination of leak tightness of gasoline delivery vessels
            N.J.A.C. 7:27B-3.14. Procedures for the direct detection of fugitive volatile organic compound leaks
            N.J.A.C. 7:27B-3.15. Procedures for the direct detection of fugitive volatile organic compound leaks from gasoline tank trucks and vapor collection systems using a combustible gas detector
            N.J.A.C. 7:27B-3.18. Test methods and sources incorporated by reference
            New York
            (a) State requirements.

            (1) The following State of New York requirements are applicable to OCS Sources, October 20, 2007. New York Environmental Conservation Law—Department of Environmental Conservation. The following sections of Title 6, Chapter III:
            
            Part 200. General Provisions
            6 NYCRR 200.1. Definitions (effective 8/9/06)
            6 NYCRR 200.2. Safeguarding Information (effective 1/16/92)
            6 NYCRR 200.3. False Statement (effective 6/16/72)
            6 NYCRR 200.4. Severability (effective 8/9/84)
            6 NYCRR 200.5. Sealing (effective 2/22/79)
            6 NYCRR 200.6. Acceptable Ambient Air Quality (effective 4/6/83)
            6 NYCRR 200.7. Maintenance of Equipment (effective 2/22/79)
            6 NYCRR 200.8. Conflict of Interest (effective 1/12/75)
            6 NYCRR 200.9. Referenced Material (effective 1/271/07)
            6 NYCRR 200.10. Federal Standards and Requirements (effective 10/20/07)
            Part 201. Permits and Certificates
            6 NYCRR 201-1. General Provisions (effective 7/7/96)
            6 NYCRR 201-2. Definitions (effective 11/21/98)
            6 NYCRR 201-3. Exemptions and Trivial Activities (effective 5/7/03)
            6 NYCRR 201-4. Minor Facility Registrations (effective 7/7/96)
            6 NYCRR 201-5. State Facility Permits (effective 7/7/96)
            6 NYCRR 201-6. Title V Facility Permits (effective 1/18/02)
            6 NYCRR 201-7. Federally Enforceable Emission Caps (effective 7/7/96)
            6 NYCRR 201-8. General Permits (effective 7/7/96)
            Part 202. Emissions Verification
            6 NYCRR 202-1. Emissions Testing, Sampling and Analytical Determinations (effective 5/29/05)
            6 NYCRR 202-2. Emission Statements (effective 5/29/05)
            Part 204. NOX Budget Trading Program
            6 NYCRR 204-1. General Provisions (effective 2/25/00)

            6 NYCRR 204-2. Authorized Account Representative for NOX Budget Sources (effective 2/25/00)
            6 NYCRR 204-3. Permits (effective 2/25/00)
            6 NYCRR 204-4. Compliance Certification (effective 2/25/00)
            6 NYCRR 204-5. Allowance Allocations (effective 2/25/00)
            6 NYCRR 204-6. Allowance Tracking System (effective 2/25/00)
            6 NYCRR 204-7. NOX Allowance Transfers (effective 2/25/00)
            6 NYCRR 204-8. Monitoring and Reporting (effective 2/25/00)
            6 NYCRR 204-9. Individual Unit Opt-ins (effective 2/25/00)
            Part 207—Control Measures for Air Pollution Episode (Effective 2/22/79)
            Part 210—Emissions and Labeling Requirements for Personal Watercraft Engines
            6 NYCRR 210-1. Applicability and Definitions (effective 8/8/03)
            6 NYCRR 210-2. Certification and Prohibitions (effective 8/8/03)
            6 NYCRR 210-3. Family Emission Limits (effective 8/8/03)
            6 NYCRR 210-4. In-Use Testing and Recall (effective 8/8/03)
            6 NYCRR 210-5. Warranty (effective 8/8/03)
            6 NYCRR 210-6. Production-Line Testing (effective 8/8/03)
            6 NYCRR 210-7. Severability (effective 8/8/03)
            Part 211—General Prohibitions (Effective 8/11/83)
            Part 212—General Process Emission Sources (Effective 9/22/94)
            Part 215—Open Fires (Effective 6/16/72)
            Part 219—Incinerators
            6 NYCRR 219-1. Incineration—General Provisions (effective 10/30/02)
            6 NYCRR 219-2. Municipal and Private Solid Waste Incineration Facilities (effective 5/21/05)
            6 NYCRR 219-3. Infectious Waste Incineration Facilities (effective 12/31/88)
            6 NYCRR 219-5. Existing Incinerators (effective 12/31/88)
            6 NYCRR 219-6. Existing Incinerators—New York City, Nassau and Westchester Counties (effective 12/31/88)
            6 NYCRR 219-7. Mercury Emission Limitations for Large Municipal Waste Combustors Constructed On or Before September 20, 1994 (effective 5/21/05)
            6 NYCRR 219-8. Emission Guidelines and Compliance Times for Small Municipal Waste Combustion Units Constructed On or Before August 30, 1999 (effective 10/18/02)
            Part 225—Fuel Consumption and Use
            6 NYCRR 225-1. Fuel Composition and Use—Sulfur Limitations (effective 1/29/86)
            6 NYCRR 225-2. Fuel Composition and Use—Waste Fuel (effective 11/5/84)
            6 NYCRR 225-3. Fuel Composition and Use—Gasoline (effective 11/4/01)
            6 NYCRR 225-4. Motor Vehicle Diesel Fuel (effective 5/8/05)
            Part 226—Solvent Metal Cleaning Processes (Effective 5/7/03)
            Part 227—Stationary Combustion Installations

            6 NYCRR 227-1. Stationary Combustion Installations (effective 2/25/00)
            
            6 NYCRR 227-2. Reasonably Available Control Technology (RACT) for Oxides of Nitrogen (NOX) (effective 2/11/04)
            6 NYCRR 227-3. Pre-2003 Nitrogen Oxides Emissions Budget and Allowance Program (effective 3/15/99)
            Part 228—Surface Coating Processes (Effective 7/23/03)
            Part 229—Petroleum and Volatile Organic Liquid Storage and Transfer (Effective 4/4/93)
            Part 231—New Source Review in Nonattainment Areas and Ozone Transport Region
            6 NYCRR 231-1. Requirements for Emission Sources Subject to the Regulation Prior to November 15, 1992 (effective 10/15/94)
            6 NYCRR 231-2. Requirements for Emission Sources Subject to the Regulation On or After November 15, 1992 (effective 5/3/00)
            Part 240—Conformity to State or Federal Implementation Plans (Effective 10/22/04)
            Part 243—CAIR NOX Ozone Season Trading Program
            6 NYCRR 243-1. CAIR NOX Ozone Season Trading Program General Provisions (effective 10/19/07)

            6 NYCRR 243-2. CAIR Designated Representative for CAIR NOX Ozone Season Sources (effective 10/19/07)
            6 NYCRR 243-3. Permits (effective 10/19/07)
            6 NYCRR 243-5. CAIR NOX Ozone Season Allowance Allocations (effective 10/19/07)
            6 NYCRR 243-6. CAIR NOX Ozone Season Allowance Tracking System (effective 10/19/07)
            6 NYCRR 243-7. CAIR NOX Ozone Season Allowance Transfers (effective 10/19/07)
            6 NYCRR 243-8. Monitoring and Reporting (effective 10/19/07)
            6 NYCRR 243-9. CAIR NOX Ozone Season Opt-in Units (effective 10/19/07)
            Part 244—CAIR NOX Annual Trading Program
            6 NYCRR 244-1. CAIR NOX Annual Trading Program General Provisions (effective 10/19/07)

            6 NYCRR 244-2. CAIR Designated Representative for CAIR NOX Sources (effective 10/19/07)
            6 NYCRR 244-3. Permits (effective 10/19/07)
            6 NYCRR 244-5. CAIR NOX Allowance Allocations (effective 10/19/07)
            6 NYCRR 244-6. CAIR NOX Allowance Tracking System (effective 10/19/07)
            6 NYCRR 244-7. CAIR NOX Allowance Transfers (effective 10/19/07)
            6 NYCRR 244-8. Monitoring and Reporting (effective 10/19/07)
            6 NYCRR 244-9. CAIR NOX Opt-in Units (effective 10/19/07)
            Part 245—CAIR SO2 Trading Program
            6 NYCRR 245-1. CAIR SO2 Trading Program General Provisions (effective 10/19/07)

            6 NYCRR 245-2. CAIR Designated Representative for CAIR SO2 Sources (effective 10/19/07)
            6 NYCRR 245-3. Permits (effective 10/19/07)
            6 NYCRR 245-6. CAIR SO2 Allowance Tracking System (effective 10/19/07)
            6 NYCRR 245-7. CAIR SO2 Allowance Transfers (effective 10/19/07)
            6 NYCRR 245-8. Monitoring and Reporting (effective 10/19/07)
            6 NYCRR 245-9. CAIR SO2 Opt-in Units (effective 10/19/07)
            North Carolina
            (a) State requirements.
            (1) The following requirements are contained in State of North Carolina Air Pollution Control Requirements Applicable to OCS Sources, January 2, 2008: The following sections of subchapter 2D, 2H and 2Q.
            15A NCAC SUBCHAPTER 2D—AIR POLLUTION CONTROL REQUIREMENTS
            SECTION .0100—DEFINITIONS AND REFERENCES
            2D.0101 Definitions (Effective 12/01/2005)
            2D.0104 Incorporation by reference (Effective 07/01/1998)
            SECTION .0200—AIR POLLUTION SOURCES
            2D.0201 Classification of air pollution sources (Effective 07/01/1984)
            2D.0202 Registration of air pollution sources (Effective 07/01/1998)
            SECTION .0300—AIR POLLUTION EMERGENCIES
            2D.0301 Purpose (Effective 02/01/1976)
            2D.0302 Episode criteria (Effective 07/01/1998)
            2D.0303 Emission reduction plans (Effective 07/01/1984)
            2D.0304 Preplanned abatement program (Effective 07/01/1998)
            2D.0305 Emission reduction plan: Alert Level (Effective 07/01/1984)
            2D.0306 Emission reduction plan: Warning Level (Effective 07/01/1984)
            2D.0307 Emission reduction plan: Emergency Level (Effective 07/01/1984)
            SECTION .0400—AMBIENT AIR QUALITY STANDARDS
            2D.0401 Purpose (Effective 12/01/1992)
            2D.0402 Sulfur oxides (Effective 07/01/1984)
            2D.0403 Total suspended particulates (Effective 07/01/1988)
            2D.0404 Carbon monoxide (Effective 10/01/1989)
            2D.0405 Ozone (Effective 04/01/1999)
            2D.0407 Nitrogen dioxide (Effective 10/01/1989)
            2D.0408 Lead (Effective 07/01/1984)

            2D.0409 PM10 particulate matter (Effective 04/01/1999)
            
            2D.0410 PM2.5 particulate matter (Effective 04/01/1999)
            SECTION .0500—EMISSION CONTROL STANDARDS
            2D.0501 Compliance with emission control standards (Effective 06/01/2008)
            2D.0502 Purpose (Effective 06/01/1981)
            2D.0503 Particulates from fuel burning indirect heat exchangers (Effective 04/01/1999)
            2D.0504 Particulates from wood burning indirect heat exchangers (Effective 08/01/2002)
            2D.0506 Particulates from hot mix asphalt plants (Effective 08/01/2004)
            2D.0507 Particulates from chemical fertilizer manufacturing plants (Effective 04/01/2003)
            2D.0508 Particulates from pulp and paper mills (Effective 07/10/1998)
            2D.0509 Particulates from MICA or FELDSPAR processing plants (Effective 04/01/2003)
            2D.0510 Particulates from sand, gravel, or crushed stone operations (Effective 07/01/1998)
            2D.0511 Particulates from lightweight aggregate processes (Effective 07/01/1998)
            2D.0512 Particulates from wood products finishing plants (Effective 01/01/1985)
            2D.0513 Particulates from portland cement plants (Effective 07/01/1998)
            2D.0514 Particulates from ferrous jobbing foundries (Effective 07/01/1998)
            2D.0515 Particulates from miscellaneous industrial processes (Effective 04/01/2003)
            2D.0516 Sulfur dioxide emissions from combustion sources (Effective 07/01/2007)
            2D.0517 Emissions from plants producing sulfuric acid (Effective 01/01/1985)
            2D.0519 Control of nitrogen dioxide and nitrogen oxides emissions (Effective 07/01/2007)
            2D.0521 Control of visible emissions (Effective 07/01/2007)
            2D.0524 New Source Performance Standards (Effective 07/01/2007)
            2D.0527 Emissions from spodumene ore roasting (Effective 01/01/1985)
            2D.0528 Total reduced sulfur from kraft pulp mills (Effective 07/01/1988)
            2D.0529 Fluoride emissions from primary aluminum reduction plants (Effective 06/01/2008)
            2D.0530 Prevention of significant deterioration (Effective 05/01/2008)
            2D.0531 Sources in nonattainment areas (Effective 05/01/2008)
            2D.0532 Sources contributing to an ambient violation (Effective (07/01/1994)
            2D.0533 Stack height (Effective 07/01/1994)
            2D.0534 Fluoride emissions from phosphate fertilizer industry (Effective 11/01/1982)
            2D.0535 Excess emissions reporting and malfunctions (Effective 06/01/2008)
            2D.0536 Particulate emissions from electric utility boilers (Effective 06/10/2008)
            2D.0537 Control of mercury emissions (Effective 07/01/1996)
            2D.0538 Control of ethylene oxide emissions (Effective 06/01/2004)
            2D.0539 Odor control of feed ingredient manufacturing plants (Effective 04/01/2001)
            2D.0540 Particulates from fugitive dust emission sources (Effective 08/01/2007)
            2D.0541 Control of emissions from abrasive blasting (Effective 07/01/2000)
            2D.0542 Control of particulate emissions from cotton ginning operations (Effective 06/01/2008)
            2D.0543 Best Available Retrofit Technology (Effective 05/01/2007)
            SECTION .0600—MONITORING: RECORDKEEPING: REPORTING
            2D.0601 Purpose and scope (Effective 04/01/1999)
            2D.0602 Definitions (Effective 04/01/1999)
            2D.0604 Exceptions to monitoring and reporting requirements (Effective 04/01/1999)
            2D.0605 General recordkeeping and reporting requirements (Effective 01/01/2007)
            2D.0606 Sources covered by appendix P of 40 CFR part 51 (Effective 06/01/2008)
            2D.0607 Large wood and wood-fossil fuel combination units (Effective 07/01/1999)
            2D.0608 Other large coal or residual oil burners (Effective 06/01/2008)
            2D.0610 Federal monitoring requirements (Effective 04/01/1999)
            2D.0611 Monitoring emissions from other sources (Effective 04/01/1999)
            2D.0612 Alternative monitoring and reporting procedures (Effective 04/01/1999)
            2D.0613 Quality assurance program (Effective 04/01/1999)
            2D.0614 Compliance assurance monitoring (Effective 04/01/1999)
            2D.0615 Delegation (Effective 04/01/1999)
            SECTION .0900—VOLATILE ORGANIC COMPOUNDS
            2D.0901 Definitions (Effective 06/01/2008)
            2D.0902 Applicability (Effective 07/01/2007)
            2D.0903 Recordkeeping: reporting: monitoring (Effective 04/01/1999)
            2D.0906 Circumvention (Effective 01/01/1985)
            2D.0909 Compliance schedules for sources in nonattainment areas (Effective 07/01/2007)
            2D.0912 General provisions on test methods and procedures (Effective 06/01/2008)
            2D.0917 Automobile and light-duty truck manufacturing (Effective 07/01/1996)
            2D.0918 Can coating (Effective 07/01/1996)
            2D.0919 Coil coating (Effective 07/01/1996)
            2D.0920 Paper coating (Effective 07/01/1996)
            2D.0921 Fabric and vinyl coating (Effective 07/01/1996)
            2D.0922 Metal furniture coating (Effective 07/01/1996)
            2D.0923 Surface coating of large appliances (Effective 07/01/1996)
            2D.0924 Magnet wire coating (Effective 07/01/1996)

            2D.0925 Petroleum liquid storage in fixed roof tanks (03/01/1991)
            
            2D.0926 Bulk gasoline plants (Effective 07/01/1996)
            2D.0927 Bulk gasoline terminals (Effective 01/01/2007)
            2D.0928 Gasoline service stations stage I (Effective 07/01/1996)
            2D.0930 Solvent metal cleaning (Effective 03/01/1991)
            2D.0931 Cutback asphalt (Effective 12/01/1989)
            2D.0932 Gasoline truck tanks and vapor collection systems (Effective 08/01/2008)
            2D.0933 Petroleum liquid storage in external floating roof tanks (Effective 06/01/2004)
            2D.0934 Coating of miscellaneous metal parts and products (Effective 07/01/1996)
            2D.0935 Factory surface coating of flat wood paneling (Effective 07/01/1996)
            2D.0936 Graphic arts (Effective 12/01/1993)
            2D.0937 Manufacture of pneumatic rubber tires (Effective 07/01/1996)
            2D.0943 Synthetic organic chemical and polymer manufacturing (Effective 06/01/2008)
            2D.0944 Manufacture of polyethylene: polypropylene and polystyrene (Effective 05/01/1985)
            2D.0945 Petroleum dry cleaning (Effective 06/01/2008)
            2D.0947 Manufacture of synthesized pharmaceutical products (Effective 07/01/1994)
            2D.0948 VOC emissions from transfer operations (Effective 07/01/2000)
            2D.0949 Storage of miscellaneous volatile organic compounds (Effective 07/01/2000)
            2D.0951 Miscellaneous volatile organic compound emissions (Effective 07/01/2000)
            2D.0952 Petition for alternative controls for RACT (Effective 04/01/2003)
            2D.0953 Vapor return piping for stage II vapor recovery (Effective 07/01/1998)
            2D.0954 Stage II vapor recovery (Effective 04/01/2003)
            2D.0955 Thread bonding manufacturing (Effective 05/01/1995)
            2D.0956 Glass Christmas ornament manufacturing (Effective 05/01/1995)
            2D.0957 Commercial bakeries (Effective 05/01/1995)
            2D.0958 Work practices for sources of volatile organic compounds (Effective 07/01/2000)
            2D.0959 Petition for superior alternative controls (Effective 04/01/2003)
            2D.0960 Certification of leak tightness tester (Effective 07/01/2007)
            SECTION .1100—CONTROL OF TOXIC AIR POLLUTANTS
            2D.1101 Purpose (Effective 05/01/1990)
            2D.1102 Applicability (Effective 07/01/1998)
            2D.1103 Definition (Effective 04/01/2001)
            2D.1104 Toxic air pollutant guidelines (Effective 06/01/2008)
            2D.1105 Facility reporting, recordkeeping (Effective 04/01/1999)
            2D.1106 Determination of ambient air concentration (Effective 07/01/1998)
            2D.1107 Multiple facilities (Effective 07/01/1998)
            2D.1108 Multiple pollutants (Effective 05/01/1990)
            2D.1109 112(j) case-by-case maximum achievable control technology (Effective 02/01/2004)
            2D.1110 National Emission Standards for Hazardous Air Pollutants (Effective 06/01/2008)
            2D.1111 Maximum Achievable Control Technology (Effective 01/01/2007)
            2D.1112 112(g) case by case maximum achievable control technology (Effective 07/01/1998)
            SECTION .1200—CONTROL OF EMISSIONS FROM INCINERATORS
            2D.1201 Purpose and scope (Effective 07/01/2007)
            2D.1202 Definitions (Effective 07/01/2007)
            2D.1203 Hazardous waste incinerators (Effective 06/01/2008)
            2D.1204 Sewage sludge and sludge incinerators (Effective 06/01/2008)
            2D.1205 Municipal waste combustors (Effective 04/01/2004)
            2D.1206 Hospital, medical, and infectious waste incinerators (Effective 06/01/2008)
            2D.1207 Conical incinerators (Effective 07/01/2000)
            2D.1208 Other incinerators (Effective 08/01/2008)
            2D.1210 Commercial and industrial solid waste incineration units (Effective 06/01/2008)
            2D.1211 Other solid waste incineration units (Effective 07/01/2007)
            SECTION .1300—OXYGENATED GASOLINE STANDARD
            2D.1301 Purpose (Effective 09/01/1996)
            2D.1302 Applicability (Effective 09/01/1996)
            2D.1303 Definitions (Effective 09/01/1992)
            2D.1304 Oxygen content standard (Effective 09/01/1996)
            2D.1305 Measurement and enforcement (Effective 07/01/1998)
            SECTION .1400—NITROGEN OXIDES
            2D.1401 Definitions (Effective 07/18/2002)
            2D.1402 Applicability (Effective 06/01/2008)
            2D.1403 Compliance schedules (Effective 07/01/2007)
            2D.1404 Recordkeeping: Reporting: Monitoring: (Effective 12/01/2005)
            2D.1405 Circumvention (Effective 04/01/1995)
            2D.1407 Boilers and indirect-fired process heaters (Effective 06/01/2008)
            2D.1408 Stationary combustion turbines (Effective 06/01/2008)
            2D.1409 Stationary internal combustion engines (Effective 06/01/2008)
            2D.1410 Emissions averaging (Effective 07/18/2002)

            2D.1411 Seasonal fuel switching (Effective 06/01/2008)
            
            2D.1412 Petition for alternative limitations (Effective 06/01/2008)
            2D.1413 Sources not otherwise listed in this section (Effective 07/18/2002)
            2D.1414 Tune-up requirements (Effective 07/18/2002)
            2D.1415 Test methods and procedures (Effective 07/18/2002)
            2D.1416 Emission allocations for utility companies (Effective 06/01/2004)
            2D.1417 Emission allocations for large combustion sources (Effective 06/01/2004)
            2D.1418 New electric generating units, large boilers, and large I/C engines (Effective 06/01/2004)
            2D.1419 Nitrogen oxide budget trading program (Effective 06/01/2004)
            2D.1420 Periodic review and reallocations (Effective 07/18/2002)
            2D.1421 Allocations for new growth of major point sources (Effective 07/18/2002)
            2D.1422 Compliance supplement pool credits (Effective 06/01/2004)
            2D.1423 Large internal combustion engines (Effective 07/18/2002)
            SECTION .1600—GENERAL CONFORMITY
            2D.1601 Purpose, scope and applicability (Effective 04/01/1999)
            2D.1602 Definitions (Effective 04/01/1995)
            2D.1603 General conformity determination (Effective 07/01/1998)
            SECTION .1900—OPEN BURNING
            2D.1901 Open burning: Purpose: Scope (Effective 07/01/2007)
            2D.1902 Definitions (Effective 07/01/2007)
            2D.1903 Open burning without an air quality permit (Effective 07/01/2007)
            2D.1904 Air curtain burners (Effective 07/01/2007)
            2D.1905 Regional office locations (Effective 12/01/2005)
            2D.1906 Delegation to county governments (Effective 12/01/2005)
            2D.1907 Multiple violations arising from a single episode (Effective 07/01/2007)
            SECTION .2000—TRANSPORTATION CONFORMITY
            2D.2001 Purpose, scope and applicability (Effective 12/01/2005)
            2D.2002 Definitions (Effective 04/01/1999)
            2D.2003 Transportation conformity determination (Effective 04/01/1999)
            2D.2004 Determining transportation-related emissions (Effective 04/01/1999)
            2D.2005 Memorandum of agreement (Effective 04/01/1999)
            SECTION .2100—RISK MANAGEMENT PROGRAM
            2D.2101 Applicability (Effective 07/01/2000)
            2D.2102 Definitions (Effective 07/01/2000)
            2D.2103 Requirements (Effective 07/01/2000)
            2D.2104 Implementation (Effective 07/01/2000)
            SECTION .2200—SPECIAL ORDERS
            2D.2201 Purpose (Effective 04/01/2004)
            2D.2202 Definitions (Effective 04/01/2004)
            2D.2203 Public notice (Effective 04/01/2004)
            2D.2204 Final action on consent orders (Effective 04/01/2004)
            2D.2205 Notification of right to contest special orders issued without (Effective 04/01/2004)
            SECTION .2300—BANKING EMISSION REDUCTION CREDITS
            2D.2301 Purpose (Effective 12/01/2005)
            2D.2302 Definitions (Effective 12/01/2005)
            2D.2303 Applicability and eligibility (Effective 07/01/2007)
            2D.2304 Qualification of emission reduction credits (Effective 12/01/2005)
            2D.2305 Creating and banking emission reduction credits (Effective 12/01/2005)
            2D.2306 Duration of emission reduction credits (Effective 12/01/2005)
            2D.2307 Use of emission reduction credits (Effective 12/01/2005)
            2D.2308 Certificates and registry (Effective 12/01/2005)
            2D.2309 Transferring emission reduction credits (Effective 12/01/2005)
            2D.2310 Revocation and changes of emission reduction credits (Effective 12/01/2005)
            2D.2311 Monitoring (Effective 12/01/2005)
            SECTION .2400—CLEAN AIR INTERSTATE RULES
            2D.2401 Purpose and applicability (Effective 05/01/2008)
            2D.2402 Definitions (Effective 05/01/2008)
            2D.2403 Nitrogen oxide emissions (Effective 05/01/2008)
            2D.2404 Sulfur dioxide (Effective 05/01/2008)
            2D.2405 Nitrogen oxide emissions during ozone season (Effective 05/01/2008)
            2D.2406 Permitting (Effective 07/01/2006)
            2D.2407 Monitoring, reporting, and recordkeeping (Effective 05/01/2008)
            2D.2408 Trading program and banking (Effective 07/01/2006)
            2D.2409 Designated representative (Effective 05/01/2008)
            2D.2410 Computation of time (Effective 07/01/2006)
            2D.2411 Opt-in provisions (Effective 07/01/2006)
            2D.2412 New unit growth (Effective 05/01/2008)
            2D.2413 Periodic review and reallocations (Effective 07/01/2006)
            SECTION .2500—MERCURY RULES FOR ELECTRIC GENERATORS
            2D.2501 Purpose and applicability (Effective 01/01/2007)
            2D.2502 Definitions (Effective 01/01/2007)
            2D.2503 Mercury emission (Effective 01/01/2007)
            2D.2504 Permitting (Effective 01/01/2007)

            2D.2505 Monitoring, Reporting, and Recordkeeping (Effective 01/01/2007)
            
            2D.2506 Designated representative (Effective 01/01/2007)
            2D.2507 Computation of time time periods shall be determined as described in 40 CFR 60.4107 (Effective 01/01/2007)
            2D.2508 New source growth (Effective 01/01/2007)
            2D.2509 Periodic review and reallocations (Effective 01/01/2007)
            2D.2510 Trading program and banking (Effective 01/01/2007)
            2D.2511 Mercury emission limits (Effective 01/01/2007)
            SECTION .2600—SOURCE TESTING
            2D.2601 Purpose and scope (Effective 06/01/2008)
            2D.2602 General provisions on test methods and procedures (Effective 07/01/2008)
            2D.2603 Testing protocol (Effective 07/01/2008)
            2D.2604 Number of test points (Effective 06/01/2008)
            2D.2605 Velocity and volume flow rate (Effective 06/01/2008)
            2D.2606 Molecular weight (Effective 06/01/2008)
            2D.2607 Determination of moisture content (Effective 06/01/2008)
            2D.2608 Number of runs and compliance determination (Effective 06/01/2008)
            2D.2609 Particulate testing methods (Effective 06/01/2008)
            2D.2610 Opacity (Effective 06/01/2008)
            2D.2611 Sulfur dioxide testing methods (Effective 06/01/2008)
            2D.2612 Nitrogen oxide testing methods (Effective 06/01/2008)
            2D.2613 Volatile organic compound testing methods (Effective 06/01/2008)
            2D.2614 Determination of voc emission control system efficiency (Effective 06/01/2008)
            2D.2615 Determination of leak tightness and vapor leaks (Effective 06/01/2008)
            2D.2616 Fluorides (Effective 06/01/2008)
            2D.2617 Total reduced sulfur (Effective 06/01/2008)
            2D.2618 Mercury (Effective 06/01/2008)
            2D.2619 Arsenic, beryllium, cadmium, hexavalent chromium (Effective 06/01/2008)
            2D.2620 Dioxins and furans (Effective 06/01/2008)
            2D.2621 Determination of fuel heat content using f-factor (Effective 06/01/2008)
            SUBCHAPTER 02Q—AIR QUALITY PERMITS PROCEDURES
            SECTION .0100—GENERAL PROVISIONS
            2Q.0101 Required air quality permits (Effective 12/01/2005)
            2Q.0102 Activities exempted from permit requirements (Effective 07/01/2007)
            2Q.0103 Definitions (Effective 12/01/2005)
            2Q.0104 Where to obtain and file permit applications (Effective 08/01/2002)
            2Q.0105 Copies of referenced documents (Effective 12/01/2005)
            2Q.0106 Incorporation by reference (Effective 07/01/1994)
            2Q.0107 Confidential information (Effective 04/01/1999)
            2Q.0108 Delegation of authority (Effective 07/01/1998)
            2Q.0109 Compliance schedule for previously exempted activities (Effective 04/01/2001)
            2Q.0110 Retention of permit at permitted facility (Effective 07/01/1994)
            2Q.0111 Applicability determinations (Effective 07/01/1994)
            2Q.0112 Applications requiring professional engineer seal (Effective 02/01/1995)
            2Q.0113 Notification in areas without zoning (Effective 04/01/2004)
            SECTION .0200—PERMIT FEES
            2Q.0201 Applicability (Effective 07/01/1998)
            2Q.0202 Definitions (Effective 04/01/2004)
            2Q.0203 Permit and application fees (Effective 03/01/2008)
            2Q.0204 Inflation adjustment (Effective 03/01/2008)
            2Q.0205 Other adjustments (Effective 07/01/1994)
            2Q.0206 Payment of fees (Effective 07/01/1994)
            2Q.0207 Annual emissions reporting (Effective 07/01/2007)
            SECTION .0300—CONSTRUCTION AND OPERATION PERMITS
            2Q.0301 Applicability (Effective 12/01/2005)
            2Q.0302 Facilities not likely to contravene demonstration (Effective 07/01/1998)
            2Q.0303 Definitions (Effective 07/01/1994)
            2Q.0304 Applications (Effective 12/01/2005)
            2Q.0305 Application submittal content (Effective 12/01/2005)
            2Q.0306 Permits requiring public participation (Effective 07/01/2007)
            2Q.0307 Public participation procedures (Effective 07/01/1998)
            2Q.0308 Final action on permit applications (Effective 07/01/1994)
            2Q.0309 Termination, modification and revocation of permits (Effective 07/01/1999)
            2Q.0310 Permitting of numerous similar facilities (Effective 07/01/1994)
            2Q.0311 Permitting of facilities at multiple temporary sites (Effective 07/01/1996)
            2Q.0312 Application processing schedule (Effective 07/01/1998)
            2Q.0313 Expedited application processing schedule (Effective 07/01/1998)
            2Q.0314 General permit requirements (Effective 07/01/1999)
            2Q.0315 Synthetic minor facilities (Effective 07/01/1999)
            2Q.0316 Administrative permit amendments (Effective 04/01/2001)
            2Q.0317 Avoidance conditions (Effective 04/01/2001)
            2Q.0401 Purpose and applicability (Effective 04/01/2001)

            2Q.0402 Acid rain permitting procedures (Effective 04/01/1999)
            
            SECTION .0500—TITLE V PROCEDURES
            2Q.0501 Purpose of section and requirement for a permit (Effective 07/01/1998)
            2Q.0502 Applicability (Effective 07/01/2000)
            2Q.0503 Definitions (Effective 01/01/2007)
            2Q.0504 Option for obtaining construction and operation permit (Effective 07/01/1994)
            2Q.0505 Application submittal content (Effective 04/01/2004)
            2Q.0507 Application (Effective 04/01/2004)
            2Q.0508 Permit content (Effective 08/01/2008)
            2Q.0509 Permitting of numerous similar facilities (Effective 07/01/1994)
            2Q.0510 Permitting of facilities at multiple temporary sites (Effective 07/01/1994)
            2Q.0512 Permit shield and application shield (Effective 07/01/1997)
            2Q.0513 Permit renewal and expiration (Effective 07/01/1994)
            2Q.0514 Administrative permit amendments (Effective 01/01/2007)
            2Q.0515 Minor permit modifications (Effective 07/01/1997)
            2Q.0516 Significant permit modification (Effective 07/01/1994)
            2Q.0517 Reopening for cause (Effective 07/01/1997)
            2Q.0518 Final action (Effective 02/01/1995)
            2Q.0519 Termination, modification, revocation of permits (Effective 07/01/1994)
            2Q.0520 Certification by responsible official (Effective 07/01/1994)
            2Q.0521 Public participation (Effective 07/01/1998)
            2Q.0522 Review by EPA and affected states (Effective 07/01/1994)
            2Q.0523 Changes not requiring permit revisions (Effective 06/01/2008)
            2Q.0524 Ownership change (Effective 07/01/1994)
            2Q.0525 Application processing schedule (Effective 07/01/1998)
            2Q.0526 112(j) case-by-case MACT procedures (Effective 02/01/2004)
            2Q.0527 Expedited application processing schedule (Effective 07/01/1998)
            2Q.0528 112(g) case-by-case MACTt procedures (Effective 07/01/1998)
            SECTION .0600—TRANSPORTATION FACILITY PROCEDURES
            2Q.0601 Purpose of section and requirement for a permit (Effective 07/01/1994)
            2Q.0602 Definitions (Effective 07/01/1994)
            2Q.0603 Applications (Effective 02/01/2005)
            2Q.0604 Public participation (Effective 07/01/1994)
            2Q.0605 Final action on permit applications (Effective 02/01/2005)
            2Q.0606 Termination, modification and revocation of permits (Effective 07/01/1994)
            2Q.0607 Application processing schedule (Effective 07/01/1998)
            SECTION .0700—TOXIC AIR POLLUTANT PROCEDURES
            2Q.0701 Applicability (Effective 02/01/2005)
            2Q.0702 Exemptions (Effective 04/01/2005)
            2Q.0703 Definitions (Effective 04/01/2001)
            2Q.0704 New facilities (Effective 07/01/1998)
            2Q.0705 Existing facilities and sic calls (Effective 07/01/1998)
            2Q.0706 Modifications (Effective 12/01/2005)
            2Q.0707 Previously permitted facilities (Effective 07/01/1998)
            2Q.0708 Compliance schedule for previously unknown toxic air pollutant emissions (Effective 07/01/1998)
            2Q.0709 Demonstrations (Effective 02/01/2005)
            2Q.0710 Public notice and opportunity for public hearing (Effective 07/01/1998)
            2Q.0711 Emission rates requiring a permit (Effective 06/01/2008)
            2Q.0712 Calls by the director (Effective 07/01/1998)
            2Q.0713 Pollutants with otherwise applicable federal standards or requirements (Effective 07/01/1998)
            SECTION .0800—EXCLUSIONARY RULES
            2Q.0801 Purpose and scope (Effective 04/01/1999)
            2Q.0802 Gasoline service stations and dispensing facilities (Effective 08/01/1995)
            2Q.0803 Coating, solvent cleaning, graphic arts operations (Effective 04/01/2001)
            2Q.0804 Dry cleaning facilities (Effective 08/01/1995)
            2Q.0805 Grain elevators (Effective 04/01/2001)
            2Q.0806 Cotton gins (Effective 06/01/2004)
            2Q.0807 Emergency generators (Effective 04/01/2001)
            2Q.0808 Peak shaving generators (Effective 12/01/2005)
            2Q.0809 Concrete batch plants (Effective 06/01/2004)
            2Q.0810 Air curtain burners (Effective 12/01/2005)
            SECTION .0900—PERMIT EXEMPTIONS
            2Q.0901 Purpose and scope (Effective 01/01/2005)
            2Q.0902 Portable crushers (Effective 01/01/2005)
            2Q.0903 Emergency generators (Effective 06/01/2008)
            
            (b) Local requirements.
            (1) [Reserved]
            Virginia:
            (a) State Requirements.
            (1) The following Commonwealth of Virginia requirements are applicable to OCS Sources, February 20, 2019, Commonwealth of Virginia—Virginia Department of Environmental Quality.

            The following sections of Virginia Regulations for the Control and Abatement of Air Pollution Control (VAC), Title 9, Agency 5:
            
            
              Chapter 10—General Definitions
            
            (Effective 05/19/2017)
            
            9VAC5-10-10. General.
            9VAC5-10-20. Terms defined.
            9VAC5-10-30. Abbreviations.
            
              Chapter 20—General Provisions
            
            (Effective 02/19/2018)
            Part I—Administrative
            9VAC5-20-10. Applicability.
            9VAC5-20-21. Documents incorporated by reference.
            9VAC5-20-50. Variances.
            9VAC5-20-70. Circumvention.
            9VAC5-20-80. Relationship of state regulations to federal regulations.
            9VAC5-20-121. Air quality program policies and procedures.
            Part II—Air Quality Programs
            9VAC5-20-160. Registration.
            9VAC5-20-170. Control programs.
            9VAC5-20-180. Facility and control equipment maintenance or malfunction.
            9VAC5-20-200. Air quality control regions.
            9VAC5-20-203. Maintenance areas.
            9VAC5-20-204. Nonattainment areas.
            9VAC5-20-205. Prevention of significant deterioration areas.
            9VAC5-20-206. Volatile organic compound and nitrogen oxides emission control areas.
            9VAC5-20-220. Shutdown of a stationary source.
            9VAC5-20-230. Certification of documents.
            
              Chapter 30—Ambient Air Quality Standards
            
            (Effective 05/15/2017)
            
            9VAC5-30-10. General.
            9VAC5-30-15. Reference conditions.
            9VAC5-30-30. Sulfur oxides (sulfur dioxide).
            9VAC5-30-40. Carbon monoxide.
            9VAC5-30-50. Ozone (1-hour).
            9VAC5-30-55. Ozone (8-hour, 0.08 ppm).
            9VAC5-30-56. Ozone (8-hour, 0.075 ppm).
            9VAC5-30-57. Ozone (8-hour, 0.070 ppm).
            9VAC5-30-60. Particulate matter (PM10).
            9VAC5-30-65. Particulate matter (PM2.5).
            9VAC5-30-66. Particulate matter (PM2.5).
            9VAC5-30-67. Particulate matter (PM2.5).
            9VAC5-30-70. Oxides of nitrogen with nitrogen dioxide as the indicator.
            9VAC5-30-80. Lead.
            
              Chapter 40—Existing Stationary Sources
            
            Part I—Special Provisions
            (Effective 12/12/2007)
            
            9VAC5-40-10. Applicability.
            9VAC5-40-20. Compliance.
            9VAC5-40-21. Compliance schedules.
            9VAC5-40-22. Interpretation of emission standards based on process weight-rate tables.
            9VAC5-40-30. Emission testing.
            9VAC5-40-40. Monitoring.
            9VAC5-40-41. Emission monitoring procedures for existing sources.
            9VAC5-40-50. Notification, records and reporting.
            Part II—Emission Standards
            Article 1—Visible Emissions and Fugitive Dust/Emissions
            (Effective 02/01/2003)
            
            9VAC5-40-60. Applicability and designation of affected facility.
            9VAC5-40-70. Definitions.
            9VAC5-40-80. Standard for visible emissions.
            9VAC5-40-90. Standard for fugitive dust/emissions.
            9VAC5-40-100. Monitoring.
            9VAC5-40-110. Test methods and procedures.
            9VAC5-40-120. Waivers.
            Article 4—General Process Operations
            (Effective 12/15/2006)
            
            9VAC5-40-240. Applicability and designation of affected facility.
            9VAC5-40-250. Definitions.
            9VAC5-40-260. Standard for particulate matter (AQCR 1-6).
            9VAC5-40-270. Standard for particulate matter (AQCR 7).
            9VAC5-40-280. Standard for sulfur dioxide.
            9VAC5-40-290. Standard for hydrogen sulfide.
            9VAC5-40-320. Standard for visible emissions.
            9VAC5-40-330. Standard for fugitive dust/emissions.
            9VAC5-40-360. Compliance.
            9VAC5-40-370. Test methods and procedures.
            9VAC5-40-380. Monitoring.
            9VAC5-40-390. Notification, records and reporting.
            9VAC5-40-400. Registration.
            9VAC5-40-410. Facility and control equipment maintenance or malfunction.
            9VAC5-40-420. Permits.
            Article 7—Incinerators
            (Effective 01/01/1985)
            
            9VAC5-40-730. Applicability and designation of affected facility.
            9VAC5-40-740. Definitions.
            9VAC5-40-750. Standard for particulate matter.
            9VAC5-40-760. Standard for visible emissions.
            9VAC5-40-770. Standard for fugitive dust/emissions.
            9VAC5-40-800. Prohibition of flue-fed incinerators.
            9VAC5-40-810. Compliance.
            9VAC5-40-820. Test methods and procedures.
            9VAC5-40-830. Monitoring.
            9VAC5-40-840. Notification, records and reporting.
            9VAC5-40-850. Registration.

            9VAC5-40-860. Facility and control equipment maintenance or malfunction.
            
            9VAC5-40-870. Permits.
            Article 8—Fuel Burning Equipment
            (Effective 01/01/2002)
            
            9VAC5-40-880. Applicability and designation of affected facility.
            9VAC5-40-890. Definitions.
            9VAC5-40-900. Standard for particulate matter.
            9VAC5-40-910. Emission allocation system.
            9VAC5-40-920. Determination of collection equipment efficiency factor.
            9VAC5-40-930. Standard for sulfur dioxide.
            9VAC5-40-940. Standard for visible emissions.
            9VAC5-40-950. Standard for fugitive dust/emissions.
            9VAC5-40-980. Compliance.
            9VAC5-40-990. Test methods and procedures.
            9VAC5-40-1000. Monitoring.
            9VAC5-40-1010. Notification, records and reporting.
            9VAC5-40-1020. Registration.
            9VAC5-40-1030. Facility and control equipment maintenance or malfunction.
            9VAC5-40-1040. Permits.
            Article 14—Sand-Gravel Processing; Stone Quarrying & Processing
            (Effective 01/01/1985)
            
            9VAC5-40-1820. Applicability and designation of affected facility.
            9VAC5-40-1830. Definitions.
            9VAC5-40-1840. Standard for particulate matter.
            9VAC5-40-1850. Standard for visible emissions.
            9VAC5-40-1860. Standard for fugitive dust/emissions.
            9VAC5-40-1890. Compliance.
            9VAC5-40-1900. Test methods and procedures.
            9VAC5-40-1910. Monitoring.
            9VAC5-40-1920. Notification, records and reporting.
            9VAC5-40-1930. Registration.
            9VAC5-40-1940. Facility and control equipment maintenance or malfunction.
            9VAC5-40-1950. Permits.
            Article 17—Woodworking Operations
            (Effective 01/01/1985)
            
            9VAC5-40-2250. Applicability and designation of affected facility.
            9VAC5-40-2260. Definitions.
            9VAC5-40-2270. Standard for particulate matter.
            9VAC5-40-2280. Standard for visible emissions.
            9VAC5-40-2290. Standard for fugitive dust/emissions.
            9VAC5-40-2320. Compliance.
            9VAC5-40-2330. Test methods and procedures.
            9VAC5-40-2340. Monitoring.
            9VAC5-40-2350. Notification, records and reporting.
            9VAC5-40-2360. Registration.
            9VAC5-40-2370. Facility and control equipment maintenance or malfunction.
            9VAC5-40-2380. Permits.
            Article 18—Primary and Secondary Metal Operations
            (Effective 01/01/1985)
            
            9VAC5-40-2390. Applicability and designation of affected facility.
            9VAC5-40-2400. Definitions.
            9VAC5-40-2410. Standard for particulate matter.
            9VAC5-40-2420. Standard for sulfur oxides.
            9VAC5-40-2430. Standard for visible emissions.
            9VAC5-40-2440. Standard for fugitive dust/emissions.
            9VAC5-40-2470. Compliance.
            9VAC5-40-2480. Test methods and procedures.
            9VAC5-40-2490. Monitoring.
            9VAC5-40-2500. Notification, records and reporting.
            9VAC5-40-2510. Registration.
            9VAC5-40-2520. Facility and control equipment maintenance or malfunction.
            9VAC5-40-2530. Permits.
            Article 19—Lightweight Aggregate Process Operations
            (Effective 01/01/1985)
            
            9VAC5-40-2540. Applicability and designation of affected facility.
            9VAC5-40-2550. Definitions.
            9VAC5-40-2560. Standard for particulate matter.
            9VAC5-40-2570. Standard for sulfur oxides.
            9VAC5-40-2580. Standard for visible emissions.
            9VAC5-40-2590. Standard for fugitive dust/emissions.
            9VAC5-40-2620. Compliance.
            9VAC5-40-2630. Test methods and procedures.
            9VAC5-40-2640. Monitoring.
            9VAC5-40-2650. Notification, records and reporting.
            9VAC5-40-2660. Registration.
            9VAC5-40-2670. Facility and control equipment maintenance or malfunction.
            9VAC5-40-2680. Permits.
            Article 24—Solvent Metal Cleaning Operations
            (Effective 03/24/2004)
            
            9VAC5-40-3260. Applicability and designation of affected facility.
            9VAC5-40-3270. Definitions.
            9VAC5-40-3280. Standard for volatile organic compounds.
            9VAC5-40-3290. Control technology guidelines.
            9VAC5-40-3300. Standard for visible emissions.
            9VAC5-40-3310. Standard for fugitive dust/emissions.
            9VAC5-40-3340. Compliance.
            
            9VAC5-40-3350. Test methods and procedures.
            9VAC5-40-3360. Monitoring.
            9VAC5-40-3370. Notification, records and reporting.
            9VAC5-40-3380. Registration.
            9VAC5-40-3390. Facility and control equipment maintenance or malfunction.
            9VAC5-40-3400. Permits.
            Article 25—VOC Storage & Transfer Operations
            (Effective 07/01/1991)
            
            9VAC5-40-3410. Applicability and designation of affected facility.
            9VAC5-40-3420. Definitions.
            9VAC5-40-3430. Standard for volatile organic compounds.
            9VAC5-40-3440. Control technology guidelines.
            9VAC5-40-3450. Standard for visible emissions.
            9VAC5-40-3460. Standard for fugitive dust/emissions.
            9VAC5-40-3490. Compliance.
            9VAC5-40-3500. Test methods and procedures.
            9VAC5-40-3510. Monitoring.
            9VAC5-40-3520. Notification, records and reporting.
            9VAC5-40-3530. Registration.
            9VAC5-40-3540. Facility and control equipment maintenance or malfunction.
            9VAC5-40-3550. Permits.
            Article 34—Miscellaneous Metal Parts/Products Coating Application
            (Effective 02/01/2016)
            
            9VAC5-40-4760. Applicability and designation of affected facility.
            9VAC5-40-4770. Definitions.
            9VAC5-40-4780. Standard for volatile organic compounds.
            9VAC5-40-4790. Control technology guidelines.
            9VAC5-40-4800. Standard for visible emissions.
            9VAC5-40-4810. Standard for fugitive dust/emissions.
            9VAC5-40-4840. Compliance.
            9VAC5-40-4850. Test methods and procedures.
            9VAC5-40-4860. Monitoring.
            9VAC5-40-4870. Notification, records and reporting.
            9VAC5-40-4880. Registration.
            9VAC5-40-4890. Facility and control equipment maintenance or malfunction.
            9VAC5-40-4900. Permits.
            Article 37—Petroleum Liquid Storage and Transfer Operations
            (Effective 07/30/2015)
            
            9VAC5-40-5200. Applicability and designation of affected facility.
            9VAC5-40-5210. Definitions.
            9VAC5-40-5220. Standard for volatile organic compounds.
            9VAC5-40-5230. Control technology guidelines.
            9VAC5-40-5240. Standard for visible emissions.
            9VAC5-40-5250. Standard for fugitive dust/emissions.
            9VAC5-40-5280. Compliance.
            9VAC5-40-5290. Test methods and procedures.
            9VAC5-40-5300. Monitoring.
            9VAC5-40-5310. Notification, records and reporting.
            9VAC5-40-5320. Registration.
            9VAC5-40-5330. Facility and control equipment maintenance or malfunction.
            9VAC5-40-5340. Permits.
            Article 41—Mobile Sources
            (Effective 08/01/1991)
            
            9VAC5-40-5650. Applicability and designation of affected facility.
            9VAC5-40-5660. Definitions.
            9VAC5-40-5670. Motor vehicles.
            9VAC5-40-5680. Other mobile sources.
            9VAC5-40-5690. Export/import of motor vehicles.
            Article 45—Commercial/Industrial Solid Waste Incinerators
            (Effective 11/16/2016)
            
            9VAC5-40-6250. Applicability and designation of affected facility.
            9VAC5-40-6260. Definitions.
            9VAC5-40-6270. Standard for particulate matter.
            9VAC5-40-6360. Standard for visible emissions.
            9VAC5-40-6370. Standard for fugitive dust/emissions.
            9VAC5-40-6400. Operator training and qualification.
            9VAC5-40-6410. Waste management plan.
            9VAC5-40-6420. Compliance schedule.
            9VAC5-40-6430. Operating limits.
            9VAC5-40-6440. Facility and control equipment maintenance or malfunction.
            9VAC5-40-6450. Test methods and procedures.
            9VAC5-40-6460. Compliance.
            9VAC5-40-6470. Monitoring.
            9VAC5-40-6480. Recordkeeping and reporting.
            9VAC5-40-6490. Requirements for air curtain incinerators.
            9VAC5-40-6500. Registration.
            9VAC5-40-6510. Permits.
            9VAC5-40-6520. Documents Incorporated by Reference.
            Article 46—Small Municipal Waste Combustors
            (Effective 05/04/2005)
            
            9VAC5-40-6550. Applicability and designation of affected facility.
            9VAC5-40-6560. Definitions.
            9VAC5-40-6570. Standard for particulate matter.
            9VAC5-40-6580. Standard for carbon monoxide.
            
            9VAC5-40-6590. Standard for dioxins/furans.
            9VAC5-40-6600. Standard for hydrogen chloride.
            9VAC5-40-6610. Standard for sulfur dioxide.
            9VAC5-40-6620. Standard for nitrogen oxides.
            9VAC5-40-6630. Standard for lead.
            9VAC5-40-6640. Standard for cadmium.
            9VAC5-40-6650. Standard for mercury.
            9VAC5-40-6660. Standard for visible emissions.
            9VAC5-40-6670. Standard for fugitive dust/emissions.
            9VAC5-40-6700. Operator training and certification.
            9VAC5-40-6710. Compliance schedule.
            9VAC5-40-6720. Operating requirements.
            9VAC5-40-6730. Compliance.
            9VAC5-40-6740. Test methods and procedures.
            9VAC5-40-6750. Monitoring.
            9VAC5-40-6760. Recordkeeping.
            9VAC5-40-6770. Reporting.
            9VAC5-40-6780. Requirements for air curtain incinerators that burn 100 percent yard waste.
            9VAC5-40-6790. Registration.
            9VAC5-40-6800. Facility and control equipment maintenance or malfunction.
            9VAC5-40-6810. Permits.
            Article 47—Solvent Cleaning
            (Effective 03/24/2004)
            
            9VAC5-40-6820. Applicability and designation of affected facility.
            9VAC5-40-6830. Definitions.
            9VAC5-40-6840. Standard for volatile organic compounds.
            9VAC5-40-6850. Standard for visible emissions.
            9VAC5-40-6860. Standard for fugitive dust/emissions.
            9VAC5-40-6890. Compliance.
            9VAC5-40-6900. Compliance schedules.
            9VAC5-40-6910. Test methods and procedures.
            9VAC5-40-6920. Monitoring.
            9VAC5-40-6930. Notification, records and reporting.
            9VAC5-40-6940. Registration.
            9VAC5-40-6950. Facility and control equipment maintenance or malfunction.
            9VAC5-40-6960. Permits.
            Article 48—Mobile Equipment Repair and Refinishing
            (Effective 10/01/2013)
            
            9VAC5-40-6970. Applicability and designation of affected facility.
            9VAC5-40-6975. Exemptions.
            9VAC5-40-6980. Definitions.
            9VAC5-40-6990. Standard for volatile organic compounds.
            9VAC5-40-7000. Standard for visible emissions.
            9VAC5-40-7010. Standard for fugitive dust/emissions.
            9VAC5-40-7040. Compliance.
            9VAC5-40-7050. Compliance schedule.
            9VAC5-40-7060. Test methods and procedures.
            9VAC5-40-7070. Monitoring.
            9VAC5-40-7080. Notification, records and reporting.
            9VAC5-40-7090. Registration.
            9VAC5-40-7100. Facility and control equipment maintenance or malfunction.
            9VAC5-40-7110. Permits.
            Article 51—Stationary Sources Subject to Case-by-Case RACT Determinations
            (Effective 12/02/2015)
            
            9VAC5-40-7370. Applicability and designation of affected facility.
            9VAC5-40-7380. Definitions.
            9VAC5-40-7390. Standard for volatile organic compounds (1-hour ozone standard)
            9VAC5-40-7400. Standard for volatile organic compounds (8-hour ozone standard).
            9VAC5-40-7410. Standard for nitrogen oxides (1-hour ozone standard).
            9VAC5-40-7420. Standard for nitrogen oxides (8-hour ozone standard).
            9VAC5-40-7430. Presumptive reasonably available control technology guidelines for stationary sources of nitrogen oxides.
            9VAC5-40-7440. Standard for visible emissions.
            9VAC5-40-7450. Standard for fugitive dust/emissions.
            9VAC5-40-7480. Compliance.
            9VAC5-40-7490. Test methods and procedures.
            9VAC5-40-7500. Monitoring.
            9VAC5-40-7510. Notification, records and reporting.
            9VAC5-40-7520. Registration.
            9VAC5-40-7530. Facility and control equipment maintenance or malfunction.
            9VAC5-40-7540. Permits.
            Article 54—Large Municipal Waste Combustors
            (Effective 07/01/2003)
            
            9VAC5-40-7950. Applicability and designation of affected facility.
            9VAC5-40-7960. Definitions.
            9VAC5-40-7970. Standard for particulate matter.
            9VAC5-40-7980. Standard for carbon monoxide.
            9VAC5-40-7990. Standard for cadmium.
            9VAC5-40-8000. Standard for lead.
            9VAC5-40-8010. Standard for mercury.
            9VAC5-40-8020. Standard for sulfur dioxide.
            9VAC5-40-8030. Standard for hydrogen chloride.
            9VAC5-40-8040. Standard for dioxin/furan.
            9VAC5-40-8050. Standard for nitrogen oxides.
            9VAC5-40-8060. Standard for visible emissions.
            9VAC5-40-8070. Standard for fugitive dust/emissions.
            9VAC5-40-8100. Compliance.
            9VAC5-40-8110. Compliance schedules.
            9VAC5-40-8120. Operating practices.
            
            9VAC5-40-8130. Operator training and certification.
            9VAC5-40-8140. Test Methods and Procedures.
            9VAC5-40-8150. Monitoring.
            9VAC5-40-8160. Notification, Records and Reporting.
            9VAC5-40-8170. Registration.
            9VAC5-40-8180. Facility and control equipment maintenance or malfunction.
            9VAC5-40-8190. Permits.
            
              Chapter 50—New and Modified Stationary Sources
            
            Part I—Special Provisions
            (Effective 12/12/2007)
            
            9VAC5-50-10. Applicability.
            9VAC5-50-20. Compliance.
            9VAC5-50-30. Performance testing.
            9VAC5-50-40. Monitoring.
            9VAC5-50-50. Notification, records and reporting.
            Part II—Emission Standards
            Article 1—Visible Emissions and Fugitive Dust/Emissions
            (Effective 02/01/2003)
            
            9VAC5-50-60. Applicability and designation of affected facility.
            9VAC5-50-70. Definitions.
            9VAC5-50-80. Standard for visible emissions.
            9VAC5-50-90. Standard for fugitive dust/emissions.
            9VAC5-50-100. Monitoring.
            9VAC5-50-110. Test methods and procedures.
            9VAC5-50-120. Waivers.
            Article 4—Stationary Sources
            (Effective 11/07/2012)
            
            9VAC5-50-240. Applicability and designation of affected facility.
            9VAC5-50-250. Definitions.
            9VAC5-50-260. Standard for stationary sources.
            9VAC5-50-270. Standard for major stationary sources (nonattainment areas).
            9VAC5-50-280. Standard for major stationary sources (prevention of significant deterioration areas).
            9VAC5-50-290. Standard for visible emissions.
            9VAC5-50-300. Standard for fugitive dust/emissions.
            9VAC5-50-330. Compliance.
            9VAC5-50-340. Test methods and procedures.
            9VAC5-50-350. Monitoring.
            9VAC5-50-360. Notification, records and reporting.
            9VAC5-50-370. Registration.
            9VAC5-50-380. Facility and control equipment maintenance or malfunction.
            9VAC5-50-390. Permits.
            Article 5—EPA New Source Performance Standards
            (Effective 02/20/2019)
            
            9VAC5-50-400. General.
            9VAC5-50-405. Authority to implement and enforce standards as authorized by EPA.
            9VAC5-50-410. Designated standards of performance.
            9VAC5-50-420. Word or phrase substitutions.
            
              Chapter 60—Hazardous Air Pollutant Sources
            
            Part I—Special Provisions
            (Effective 08/01/2002)
            
            9VAC5-60-10. Applicability.
            9VAC5-60-20. Compliance.
            9VAC5-60-30. Emission testing.
            9VAC5-60-40. Monitoring.
            9VAC5-60-50. Notification, records and reporting.
            Part II—Emission Standards
            Article 1—EPA National Emissions Standards for Hazardous Air Pollutants
            (Effective 02/20/2019)
            
            9VAC5-60-60. General.
            9VAC5-60-65. Authority to implement and enforce standards as authorized by EPA.
            9VAC5-60-70. Designated emission standards.
            9VAC5-60-80. Word or phrase substitutions.
            Article 2—EPA Maximum Achievable Control Technology Standards
            (Effective 03/02/2011)
            
            9VAC5-60-90. General.
            9VAC5-60-95. Authority to implement and enforce standards as authorized by EPA.
            9VAC5-60-100. Designated emission standards.
            9VAC5-60-110. Word or phrase substitutions.
            Article 3—Control Technology Determinations for Major Sources of Hazardous Air Pollutants
            (Effective 07/01/2004)
            
            9VAC5-60-120. Applicability.
            9VAC5-60-130. Definitions.
            9VAC5-60-140. Approval process for new and existing affected sources.
            9VAC5-60-150. Application content for case-by-case MACT determinations.
            9VAC5-60-160. Preconstruction review procedures for new affected sources subject to 9VAC5-60-140 C 1.
            9VAC5-60-170. Maximum achievable control technology (MACT) determinations for affected sources subject to case-by-case determination of equivalent emission limitations.
            9VAC5-60-180. Requirements for case-by-case determination of equivalent emission limitations after promulgation of a subsequent MACT standard.
            
              Chapter 70—Air Pollution Episode Prevention
            
            (Effective 04/01/1999)
            
            9VAC5-70-10. Applicability.
            
            9VAC5-70-20. Definitions.
            9VAC5-70-30. General.
            9VAC5-70-40. Episode determination
            9VAC5-70-50. Standby emission reduction plans.
            9VAC5-70-60. Control requirements.
            9VAC5-70-70. Local air pollution control agency participation.
            
              Chapter 80—Permits for Stationary Sources
            
            Part II—Permit Procedures
            Article 1—Federal (Title V) Operating Permits for Stationary Sources
            (Effective 11/16/2016)
            
            9VAC5-80-50. Applicability.
            9VAC5-80-60. Definitions.
            9VAC5-80-70. General.
            9VAC5-80-80. Applications.
            9VAC5-80-90. Application information required.
            9VAC5-80-100. Emission caps.
            9VAC5-80-110. Permit content.
            9VAC5-80-120. General permits.
            9VAC5-80-130. Temporary sources.
            9VAC5-80-140. Permit shield.
            9VAC5-80-150. Action on permit application.
            9VAC5-80-160. Transfer of permits.
            9VAC5-80-170. Permit renewal and expiration.
            9VAC5-80-180. Permanent shutdown for emissions trading.
            9VAC5-80-190. Changes to permits.
            9VAC5-80-200. Administrative permit amendments.
            9VAC5-80-210. Minor permit modifications.
            9VAC5-80-220. Group processing of minor permit modifications.
            9VAC5-80-230. Significant modification procedures.
            9VAC5-80-240. Reopening for cause.
            9VAC5-80-250. Malfunction.
            9VAC5-80-260. Enforcement.
            9VAC5-80-270. Public participation.
            9VAC5-80-280. Operational flexibility.
            9VAC5-80-290. Permit review by EPA and affected states.
            9VAC5-80-300. Voluntary inclusions of additional state-only requirements as applicable state requirements in the permit.
            Article 2—Permit Program (Title V) Fees for Stationary Sources
            (Effective 01/01/2018)
            
            9VAC5-80-310. Applicability.
            9VAC5-80-320. Definitions.
            9VAC5-80-330. General.
            9VAC5-80-340. Annual permit program fee calculation prior to January 1, 2018.
            9VAC5-80-342. Annual Permit program emissions fee calculation on and after January 2, 2018.
            9VAC5-80-350. Annual permit program emissions fee payment.
            Article 4—Insignificant Activities
            (Effective 01/01/2001)
            
            9VAC5-80-710. General.
            9VAC5-80-720. Insignificant activities.
            Article 5—State Operating Permits
            (Effective 12/31/2008)
            
            9VAC5-80-800. Applicability.
            9VAC5-80-810. Definitions.
            9VAC5-80-820. General.
            9VAC5-80-830. Applications.
            9VAC5-80-840. Application information required.
            9VAC5-80-850. Standards and conditions for granting permits.
            9VAC5-80-860. Action on permit application.
            9VAC5-80-870. Application review and analysis.
            9VAC5-80-880. Compliance determination and verification by testing.
            9VAC5-80-890. Monitoring requirements.
            9VAC5-80-900. Reporting requirements.
            9VAC5-80-910. Existence of permit no defense.
            9VAC5-80-920. Circumvention.
            9VAC5-80-930. Compliance with local zoning requirements.
            9VAC5-80-940. Transfer of permits.
            9VAC5-80-950. Termination of permits.
            9VAC5-80-960. Changes to permits.
            9VAC5-80-970. Administrative permit amendments.
            9VAC5-80-980. Minor permit amendments.
            9VAC5-80-990. Significant amendment procedures.
            9VAC5-80-1000. Reopening for cause.
            9VAC5-80-1010. Enforcement.
            9VAC5-80-1020. Public participation.
            9VAC5-80-1030. General permits.
            9VAC5-80-1040. Review and evaluation of article.
            Article 6—Permits for New and Modified Stationary Sources
            (Effective 03/27/2014)
            
            9VAC5-80-1100. Applicability.
            9VAC5-80-1105. Permit Exemptions.
            9VAC5-80-1110. Definitions.
            9VAC5-80-1120. General.
            9VAC5-80-1140. Applications.
            9VAC5-80-1150. Application information required.
            9VAC5-80-1160. Action on permit application.
            9VAC5-80-1170. Public participation.
            9VAC5-80-1180. Standards and conditions for granting permits.
            9VAC5-80-1190. Application review and analysis.
            9VAC5-80-1200. Compliance determination and verification by performance testing.
            9VAC5-80-1210. Permit invalidation, suspension, revocation and enforcement.
            9VAC5-80-1220. Existence of permit no defense.
            
            9VAC5-80-1230. Compliance with local zoning requirements.
            9VAC5-80-1240. Transfer of permits.
            9VAC5-80-1250. General permits.
            9VAC5-80-1255. Actions to combine permit terms and conditions.
            9VAC5-80-1260. Actions to change permits.
            9VAC5-80-1270. Administrative permit amendments.
            9VAC5-80-1280. Minor permit amendments.
            9VAC5-80-1290. Significant amendment procedures.
            9VAC5-80-1300. Reopening for cause.
            Article 7—Permits for New and Reconstructed Major Sources of HAPs
            (Effective 12/31/2008)
            
            9VAC5-80-1400. Applicability.
            9VAC5-80-1410. Definitions.
            9VAC5-80-1420. General.
            9VAC5-80-1430. Applications.
            9VAC5-80-1440. Application information required.
            9VAC5-80-1450. Action on permit application.
            9VAC5-80-1460. Public participation.
            9VAC5-80-1470. Standards and conditions for granting permits.
            9VAC5-80-1480. Application review and analysis.
            9VAC5-80-1490. Compliance determination and verification by performance testing.
            9VAC5-80-1500. Permit invalidation, rescission, revocation and enforcement.
            9VAC5-80-1510. Existence of permit no defense.
            9VAC5-80-1520. Compliance with local zoning requirements.
            9VAC5-80-1530. Transfer of permits.
            9VAC5-80-1540. Changes to permits.
            9VAC5-80-1550. Administrative permit amendments.
            9VAC5-80-1560. Minor permit amendments.
            9VAC5-80-1570. Significant amendment procedures.
            9VAC5-80-1580. Reopening for cause.
            9VAC5-80-1590. Requirements for constructed or reconstructed major sources subject to a subsequently promulgated MACT standard or MACT requirements.
            Article 8—Permits for Major Stationary Sources and Modifications—PSD Areas
            (Effective 08/13/2015)
            
            9VAC5-80-1605. Applicability.
            9VAC5-80-1615. Definitions.
            9VAC5-80-1625. General.
            9VAC5-80-1635. Ambient air increments.
            9VAC5-80-1645. Ambient air ceilings.
            9VAC5-80-1655. Applications.
            9VAC5-80-1665. Compliance with local zoning requirements.
            9VAC5-80-1675. Compliance determination and verification by performance testing.
            9VAC5-80-1685. Stack heights.
            9VAC5-80-1695. Exemptions.
            9VAC5-80-1705. Control technology review.
            9VAC5-80-1715. Source impact analysis.
            9VAC5-80-1725. Air quality models.
            9VAC5-80-1735. Air quality analysis.
            9VAC5-80-1745. Source information.
            9VAC5-80-1755. Additional impact analyses.
            9VAC5-80-1765. Sources affecting federal class I areas—additional requirements.
            9VAC5-80-1773. Action on permit application.
            9VAC5-80-1775. Public participation.
            9VAC5-80-1785. Source obligation.
            9VAC5-80-1795. Environmental impact statements.
            9VAC5-80-1805. Disputed permits.
            9VAC5-80-1815. Interstate pollution abatement.
            9VAC5-80-1825. Innovative control technology.
            9VAC5-80-1865. Actuals plantwide applicability limits (PALs).
            9VAC5-80-1915. Actions to combine permit terms and conditions.
            9VAC5-80-1925. Actions to change permits.
            9VAC5-80-1935. Administrative permit amendments.
            9VAC5-80-1945. Minor permit amendments.
            9VAC5-80-1955. Significant amendment procedures.
            9VAC5-80-1965. Reopening for cause.
            9VAC5-80-1975. Transfer of permits.
            9VAC5-80-1985. Permit invalidation, suspension, revocation, and enforcement.
            9VAC5-80-1995. Existence of permit no defense.
            Article 9—Permits for Major Stationary Sources and Modifications—Nonattainment Areas
            (Effective 05/15/2017)
            
            9VAC5-80-2000. Applicability.
            9VAC5-80-2010. Definitions.
            9VAC5-80-2020. General.
            9VAC5-80-2030. Applications.
            9VAC5-80-2040. Application information required.
            9VAC5-80-2050. Standards and conditions for granting permits.
            9VAC5-80-2060. Action on permit application.
            9VAC5-80-2070. Public participation.
            9VAC5-80-2080. Compliance determination and verification by performance testing.
            9VAC5-80-2090. Application review and analysis.
            9VAC5-80-2091. Source obligation.
            9VAC5-80-2110. Interstate pollution abatement.
            9VAC5-80-2120. Offsets.
            9VAC5-80-2130. De minimis increases and stationary source modification alternatives for ozone nonattainment areas classified as serious or severe in 9VAC5-20-204.
            9VAC5-80-2140. Exemptions.
            9VAC5-80-2144. Actuals plantwide applicability limits (PALs).
            9VAC5-80-2150. Compliance with local zoning requirements.
            9VAC5-80-2170. Transfer of permits.
            
            9VAC5-80-2180. Permit invalidation, suspension, revocation and enforcement.
            9VAC5-80-2190. Existence of permit no defense.
            9VAC5-80-2195. Actions to combine permit terms and conditions.
            9VAC5-80-2200. Actions to change permits.
            9VAC5-80-2210. Administrative permit amendments.
            9VAC5-80-2220. Minor permit amendments.
            9VAC5-80-2230. Significant amendment procedures.
            9VAC5-80-2240. Reopening for cause.
            Article 10—Permit Application Fees for Stationary Sources
            (Effective 01/01/2018)
            
            9VAC5-80-2250. Applicability.
            9VAC5-80-2260. Definitions.
            9VAC5-80-2270. General.
            9VAC5-80-2280. Permit application fee calculation prior to January 1, 2018.
            9VAC5-80-2282. Permit application fee calculation on and after January 1, 2018.
            9VAC5-80-2290. Permit application fee payment.
            Article 11—Annual Permit Maintenance Fees for Stationary Sources
            (Effective 01/01/2018)
            
            9VAC5-80-2310. Applicability.
            9VAC5-80-2320. Definitions.
            9VAC5-80-2330. General.
            9VAC5-80-2340. Annual Permit Maintenance Fee Calculation Prior to January 1, 2018.
            9VAC5-80-2342. Annual Permit Maintenance Fee Calculation on and After January 1, 2018.
            9VAC5-80-2350. Annual Permit Maintenance Fee Payment.
            
              Chapter 85—Permits for Stationary Sources of Pollutants Subject to Regulation
            
            (Effective 08/13/2015)
            Part I—Applicability
            9VAC5-85-10. Applicability.
            Part II—Federal (Title V) Operating Permit Actions
            9VAC5-85-20. Federal (Title V) operating permit actions.
            9VAC5-85-30. Definitions.
            Part III—Prevention of Significant Deterioration Area Permit Actions
            9VAC5-85-40. Prevention of Significant Deterioration Area permit actions.
            9VAC5-85-50. Definitions.
            Part IV—State Operating Permit Actions
            9VAC5-85-60. State operating permit actions.
            9VAC5-85-70. Definitions.
            
              Chapter 130—Open Burning
            
            (Effective 07/15/2015)
            Part I—General Provisions
            9VAC5-130-10. Applicability.
            9VAC5-130-20. Definitions.
            Part II—Volatile Organic Compound Emissions Control Areas
            9VAC5-130-30. Open burning prohibitions.
            9VAC5-130-40. Permissible open burning.
            Part III—Special Statewide Requirements for Forestry, Agricultural and Highway Programs
            9VAC5-130-50. Forest management, agricultural practices and highway construction and maintenance programs.
            
              Chapter 151—Transportation Conformity
            
            (Effective 11/16/2016)
            Part I—General Definitions
            9VAC5-151-10. Definitions.
            Part II—General Provisions
            9VAC5-151-20. Applicability.
            9VAC5-151-30. Authority of board and DEQ.
            Part III—Criteria and Procedures for Making Conformity Determinations
            9VAC5-151-40. General.
            9VAC5-151-50. Designated provisions.
            9VAC5-151-60. Word or phrase substitutions.
            9VAC5-151-70. Consultation.
            
              Chapter 160—General Conformity
            
            (Effective 05/15/2017)
            Part I—General Definitions
            9VAC5-160-10. General.
            9VAC5-160-20. Terms defined.
            Part II—General Provisions
            9VAC5-160-30. Applicability.
            9VAC5-160-40. Authority of board and department.
            9VAC5-160-80. Relationship of state regulations to federal regulations.
            Part III—Criteria and Procedures for Making Conformity Determinations
            9VAC5-160-110. General.
            9VAC5-160-120. Federal agency conformity analysis.
            9VAC5-160-130. Reporting requirements.
            9VAC5-160-140. Public participation.
            9VAC5-160-150. Reevaluation of conformity.
            9VAC5-160-160. Criteria for determining conformity of general federal actions.
            9VAC5-160-170. Procedures for conformity determinations.

            9VAC5-160-180. Mitigation of air quality impacts.
            
            9VAC5-160-190. Savings provision.
            (2) [Reserved]
            [57 FR 40806, Sept. 4, 1992]
            
              Editorial Note:
              For Federal Register citations affecting appendix A to Part 55, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
        
        
          Pt. 56
          PART 56—REGIONAL CONSISTENCY
          
            Sec.
            56.1
            Definitions.
            56.2
            Scope.
            56.3
            Policy.
            56.4
            Mechanisms for fairness and uniformity—Responsibilities of Headquarters employees.
            56.5
            Mechanisms for fairness and uniformity—Responsibilities of Regional Office employees.
            56.6
            Dissemination of policy and guidance.
            56.7
            State agency performance audits.
          
          
            Authority:
            Sec. 301(a)(2) of the Clean Air Act as amended (42 U.S.C. 7601).
          
          
            Source:
            45 FR 85405, Dec. 24, 1980, unless otherwise noted.
          
          
            § 56.1
            Definitions.
            As used in this part, all terms not defined herein have the meaning given them in the Clean Air Act.
            
              Act means the Clean Air Act as amended (42 U.S.C. 7401 et seq.).
            
              Administrator, Deputy Administrator, Assistant Administrator, General Counsel, Associate General Counsel, Deputy Assistant Administrator, Regional Administrator, Headquarters, Staff Office, Operational Office, and Regional Office are described in part 1 of this title.
            
              Mechanism means an administrative procedure, guideline, manual, or written statement.
            
              Program directive means any formal written statement by the Administrator, the Deputy Administrator, the Assistant Administrator, a Staff Office Director, the General Counsel, a Deputy Assistant Administrator, an Associate General Counsel, or a division Director of an Operational Office that is intended to guide or direct Regional Offices in the implementation or enforcement of the provisions of the act.
            
              Responsible official means the EPA Administrator or any EPA employee who is accountable to the Administrator for carrying out a power or duty delegated under section 301(a)(1) of the act, or is accountable in accordance with EPA's formal organization for a particular program or function as described in part 1 of this title.
          
          
            § 56.2
            Scope.
            This part covers actions taken by:
            (a) Employees in EPA Regional Offices, including Regional Administrators, in carrying out powers and duties delegated by the Administrator under section 301(a)(1) of the act; and
            (b) EPA employees in Headquarters to the extent that they are responsible for developing the procedures to be employed or policies to be followed by Regional Offices in implementing and enforcing the act.
          
          
            § 56.3
            Policy.
            It is EPA's policy to:
            (a) Assure fair and uniform application by all Regional Offices of the criteria, procedures, and policies employed in implementing and enforcing the act;
            (b) Provide mechanisms for identifying and correcting inconsistencies by standardizing criteria, procedures, and policies being employed by Regional Office employees in implementing and enforcing the act; and
            (c) Insure an adequate quality audit for each State's performance in implementing and enforcing the act.
            (d) Recognize that only the decisions of the U.S. Supreme Court and decisions of the U.S. Court of Appeals for the D.C. Circuit Court that arise from challenges to “nationally applicable regulations . . . or final action,” as discussed in Clean Air Act section 307(b) (42 U.S.C. 7607(b)), shall apply uniformly, and to provide for exceptions to the general policy stated in paragraphs (a) and (b) of this section with regard to decisions of the federal courts that arise from challenges to “locally or regionally applicable” actions, as provided in Clean Air Act section 307(b) (42 U.S.C. 7607(b)).
            [45 FR 85405, Dec. 24, 1980, as amended at 81 FR 51113, Aug. 3, 2016]
          
          
            
            § 56.4
            Mechanisms for fairness and uniformity—Responsibilities of Headquarters employees.
            (a) The Administrator shall include, as necessary, with any rule or regulation proposed or promulgated under parts 51 and 58 of this chapter 1
               mechanisms to assure that the rule or regulation is implemented and enforced fairly and uniformly by the Regional Offices.
            
              
                1 Part 51 is entitled, “Requirements for Preparation, Adoption, and Submittal of Implementation Plans.” Part 58 is entitled, “Ambient Air Quality Surveillance.”
            
            (b) The determination that a mechanism required under paragraph (a) of this section is unnecessary for a rule or regulation shall be explained in writing by the responsible EPA official and included in the supporting documentation or the relevant docket.
            (c) The Administrator shall not be required to issue new mechanisms or revise existing mechanisms developed under paragraphs (a) of this section to address the inconsistent application of any rule, regulation, or policy that may arise in response to the limited jurisdiction of either a federal circuit court decision arising from challenges to “locally or regionally applicable” actions, as provided in Clean Air Act section 307(b) (42 U.S.C. 7607(b)), or a federal district court decision.
            [45 FR 85405, Dec. 24, 1980, as amended at 81 FR 51113, Aug. 3, 2016]
          
          
            § 56.5
            Mechanisms for fairness and uniformity—Responsibilities of Regional Office employees.
            (a) Each responsible official in a Regional Office, including the Regional Administrator, shall assure that actions taken under the act:
            (1) Are carried out fairly and in a manner that is consistent with the Act and Agency policy as set forth in the Agency rules and program directives,
            (2) Are as consistent as reasonably possible with the activities of other Regional Offices, and
            (3) Comply with the mechanisms developed under § 56.4 of this part.
            (b) A responsible official in a Regional office shall seek concurrence from the appropriate EPA Headquarters office on any interpretation of the Act, or rule, regulation, or program directive when such interpretation may result in application of the act or rule, regulation, or program directive that is inconsistent with Agency policy. However, the responsible official in a Regional office will not be required to seek such concurrence from the appropriate EPA Headquarters office for actions that may result in inconsistent application if such inconsistent application is required in order to act in accordance with a federal court decision:
            (1) Issued by a Circuit Court in challenges to “locally or regionally applicable” actions, as provided in Clean Air Act section 307(b) (42 U.S.C. 7607(b)), if that circuit court has direct jurisdiction over the geographic areas that the Regional office official is addressing, or (2) Issued by a district court in a specific case if the party the Regional office official is addressing was also a party in the case that resulted in the decision.
            (c) In reviewing State Implementation Plans, the Regional Office shall follow the provisions of the guideline, revisions to State Implementation Plans—Procedures for Approval/Disapproval Actions, OAQPS No. 1.2-005A, or revision thereof. Where regulatory actions may involve inconsistent application of the requirements of the act, the Regional Offices shall classify such actions as special actions.
            [45 FR 85405, Dec. 24, 1980, as amended at 81 FR 51114, Aug. 3, 2016]
          
          
            § 56.6
            Dissemination of policy and guidance.
            The Assistant Administrators of the Offices of Air, Noise and Radiation, and of Enforcement, and the General Counsel shall establish as expeditiously as practicable, but no later than one year after promulgation of this part, systems to disseminate policy and guidance. They shall distribute material under foregoing systems to the Regional Offices and State and local agencies, and shall make the material available to the public. Air programs policy and guideline systems shall contain the following:

            (a) Compilations of relevant EPA program directives and guidance, except for rules and regulations, concerning the requirements under the Act.
            
            (b) Procedures whereby each Headquarters program office and staff office will enter new and revised guidance into the compilations and cause superseded guidance to be removed.
            (c) Additional guidance aids such as videotape presentations, workshops, manuals, or combinations of these where the responsible Headquarters official determines they are necessary to inform Regional Offices, State and local agencies, or the public about EPA actions.
          
          
            § 56.7
            State agency performance audits.
            (a) EPA will utilize the provisions of subpart B, Program Grants, of part 35 of this chapter, which require yearly evaluations of the manner in which grantees use Federal monies, to assure that an adequate evaluation of each State's performance in implementing and enforcing the act is performed.

            (b) Within 60 days after comment is due from each State grantee on the evaluation report required by § 35.538 of this chapter, the Regional Administrator shall incorporate or include any comments, as appropriate, and publish notice of availability of the evaluation report in the Federal Register.
            
          
        
        
          Pt. 57
          PART 57—PRIMARY NONFERROUS SMELTER ORDERS
          
            
              Subpart A—General
              Sec.
              57.101
              Purpose and scope.
              57.102
              Eligibility.
              57.103
              Definitions.
              57.104
              Amendment of the NSO.
              57.105
              Submittal of required plans, proposals, and reports.
              57.106
              Expiration date.
              57.107
              The State or local agency's transmittal to EPA.
              57.108
              Comparable existing SIP provisions.
              57.109
              Maintenance of pay.
              57.110
              Reimbursement of State or local agency.
              57.111
              Severability of provisions.
            
            
              Subpart B—The Application and the NSO Process
              57.201
              Where to apply.
              57.202
              How to apply.
              57.203
              Contents of the application.
              57.204
              EPA action on second period NSOs which have already been issued.
              57.205

              Submission of supplementary information upon relaxation of an SO2 SIP emission limitation.
            
            
              Subpart C—Constant Controls and Related Requirements
              57.301
              General requirements.
              57.302
              Performance level of interim constant controls.
              57.303
              Total plantwide emission limitation.
              57.304
              Bypass, excess emissions and malfunctions.
              57.305
              Compliance monitoring and reporting.
            
            
              Subpart D—Supplementary Control System Requirements
              57.401
              General requirements.
              57.402
              Elements of the supplementary control system.
              57.403
              Written consent.
              57.404
              Measurements, records, and reports.
              57.405
              Formulation, approval, and implementation of requirements.
            
            
              Subpart E—Fugitive Emission Evaluation and Control
              57.501
              General requirements.
              57.502
              Evaluation.
              57.503
              Control measures.
              57.504
              Continuing evaluation of fugitive emission control measures.
              57.505
              Amendments of the NSO.
            
            
              Subpart F—Research and Development Requirements
              57.601
              General requirements.
              57.602
              Approval of proposal.
              57.603
              Criteria for approval.
              57.604
              Evaluation of projects.
              57.605
              Consent.
              57.606
              Confidentiality.
            
            
              Subpart G—Compliance Schedule Requirements
              57.701
              General requirements.
              57.702
              Compliance with constant control emission limitation.
              57.703
              Compliance with the supplementary control system requirements.
              57.704
              Compliance with fugitive emission evaluation and control requirements.
              57.705
              Contents of SIP Compliance Schedule required by § 57.201(d) (2) and (3).
            
            
              Subpart H—Waiver of Interim Requirement for Use of Continuous Emission Reduction Technology
              57.801
              Purpose and scope.
              57.802
              Request for waiver.
              57.803

              Issuance of tentative determination; notice.
              
              57.804
              Request for hearing; request to participate in hearing.
              57.805
              Submission of written comments on tentative determination.
              57.806
              Presiding Officer.
              57.807
              Hearing.
              57.808
              Opportunity for cross-examination.
              57.809
              
                Ex parte communications.
              57.810
              Filing of briefs, proposed findings, and proposed recommendations.
              57.811
              Recommended decision.
              57.812
              Appeal from or review of recommended decision.
              57.813
              Final decision.
              57.814
              Administrative record.
              57.815
              State notification.
              57.816
              Effect of negative recommendation.
              Appendix A to Part 57—Primary Nonferrous Smelter Order (NSO) Application
            
          
          
            Authority:
            Secs. 110, 114, 119, 301, Clean Air Act, as amended (42 U.S.C. 7410, 7414, 7419, and 7601); sec. 406 of Pub. L. 95-95.
          
          
            Source:
            50 FR 6448, Feb. 15, 1985, unless otherwise noted.
          
          
            Subpart A—General
            
              § 57.101
              Purpose and scope.
              (a) Applicability of the regulations. The regulations in subparts A through H govern:
              (1) The eligibility of smelters for a Primary Nonferrous Smelter Order (NSO) under section 119 of the Clean Air Act;
              (2) The procedures through which an NSO can be approved or issued by EPA; and

              (3) The minimum contents of each NSO required for EPA issuance or approval under section 119. Subpart I et seq., will contain NSOs in effect for individual smelters.
              (b) State authority to adopt more stringent requirements. Nothing in this part shall preclude a State from imposing more stringent requirements, as provided by section 116 of the Clean Air Act.
            
            
              § 57.102
              Eligibility.
              (a) A primary copper, lead, zinc, molybdenum, or other nonferrous smelter is eligible for an NSO if it meets the following conditions:
              (1) The smelter was in existence and operating on August 7, 1977;

              (2) The smelter is subject to an approved or promulgated sulfur dioxide (SO2) State Implementation Plan (SIP) emission limitation which is adequate to ensure that National Ambient Air Quality Standards (NAAQS) for SO2 are achieved without the use of any unauthorized dispersion techniques; and

              (3) The Administrator determines, based on a showing by the smelter owner, that no means of emission limitation applicable to the smelter which would enable it to comply with its SIP stack emission limitation for SO2 has been adequately demonstrated to be reasonably available (taking into account the cost of compliance, nonair quality health and environmental impact, and energy considerations) in accordance with § 57.201(d)(1).
              (b) For the purposes of these regulations:
              (1) The following means of emission limitation shall be considered adequately demonstrated for nonferrous smelters. (Taking into account nonair quality health and environmental impact and energy considerations, but not the cost of compliance).
              (i) Retrofit control technologies. (A) Sulfuric acid plant in conjunction with an adequately demonstrated replacement technology or process modification;
              (B) Magnesium oxide (concentration) scrubbing;
              (C) Lime/limestone scrubbing; and
              (D) Ammonia scrubbing.
              (ii) Replacement or process modifications. (A) Flash smelting;
              (B) Oxygen enrichment;
              (C) Supplemental sulfur burning in conjunction with acid plant;
              (D) Electric Furnace;
              (E) Noranda process;
              (F) Fluid bed roaster;
              (G) Continuous smelting (Mitsubishi) process; and
              (H) Strong stream/weak stream gas blending.

              (2) Each adequately demonstrated means of emission limitation which would enable a smelter to comply with its SIP emission limitation for SO2 shall be considered applicable to the smelter unless the smelter operator demonstrates that the use of a particular system at that smelter is technically unreasonable, for reasons specific to that site.
              

              (3) An applicable means of emission limitation which would enable a smelter to comply with its SIP emission limitation for SO2 shall be considered adequately demonstrated to be reasonably available to the smelter (taking into account the cost of compliance) if the information submitted under §§ 57.107(a) and 57.203(b) (plus any necessary supplemental information) shows, according to the criteria, procedures, and tests contained in appendix A to this part and in accordance with § 57.201(d)(1), that both of the following two tests are met.
              (i) The rate of return test. The present value of the smelter's future net cash flow (during and after investment in constant control technology) is more than book value of the smelter's net investment in constant dollars.
              (ii) The profit protection test. The constant control technology expenditure reduces the present value of the smelter's forecast pretax profits by less than 50%.
              (c) When applying for an NSO, a smelter must establish, for purposes of applying the financial eligibility tests, which adequately demonstrated constant control technology applicable to that smelter is the most economically feasible for use at that smelter.
              [50 FR 6448, Feb. 15, 1985, as amended at 51 FR 10211, Mar. 25, 1986]
            
            
              § 57.103
              Definitions.
              (a) The Act means the Clean Air Act, as amended.
              (b) Active use refers to an SO2 constant control system installed at a smelter before August 7, 1977 and not totally removed from regular service by that date.
              (c) Adequate SO
                2 emission limitation means a SIP emission limitation which was approved or promulgated by EPA as adequate to attain and maintain the NAAQS in the areas affected by the stack emissions without the use of any unauthorized dispersion technique.
              (d) Administrative Law Judge means an administrative law judge appointed under 5 U.S.C. 3105 (see also 5 CFR part 930, as amended by 37 FR 16787), and is synonymous with the term “Hearing Examiner” as formerly used in Title 5 of the U.S. Code.
              (e) The Administrator means the Administrator of the U.S. Environmental Protection Agency, or the Administrator's authorized representative.
              (f) Ambient air shall have the meaning given by 40 CFR 50.1(e), as that definition appears upon promulgation of this subpart, or as hereafter amended.
              (g) Ambient air quality refers only to concentrations of sulfur dioxide in the ambient air, unless otherwise specified.
              (h) An approved measure refers to one contained in an NSO which is in effect.
              (i) Assistant Administrator for Air and Radiation means the Assistant Administrator for Air and Radiation of the U.S. Environmental Protection Agency.
              (j) Constant controls, control technology, and continuous emission reduction technology mean systems which limit the quantity, rate, or concentration, excluding the use of dilution, and emissions of air pollutants on a continuous basis.
              (k) Effective date of an NSO means the effective date listed in the Federal Register publication of EPA's issuance or approval of an NSO.
              (l) EPA and the Agency means the Administrator of the U.S. Environmental Protection Agency, or the Administrator's authorized representative.
              (m) Fugitive emissions means any air pollutants emitted to the atmosphere other than from a stack.
              (n) Issuance of an NSO means the final transmittal of the NSO pursuant to § 57.107(a) by an issuing agency (other than EPA) to EPA for approval, or the publication of an NSO issued by EPA in the Federal Register.
              
              (o) Issuing agency, unless otherwise specifically indicated, means the State or local air pollution control agency to which a smelter's owner has applied for an NSO, or which has issued the NSO, or EPA, when the NSO application has been made to EPA. Any showings or demonstrations required to be made under this part to the issuing agency, when not EPA, are subject to independent determinations by EPA.
              (p) Malfunction means any unanticipated and unavoidable failure of air pollution control equipment or process equipment or of a process to operate in a normal or usual manner. Failures that are caused entirely or in part by poor design, poor maintenance, careless operation, or any other preventable upset condition or preventable equipment breakdown shall not be considered malfunctions. A malfunction exists only for the minimum time necessary to implement corrective measures.
              (q) Maximum production capacity means either the maximum demonstrated rate at which a smelter has produced its principal metallic final product under the process equipment configuration and operating procedures prevailing on or before August 7, 1977, or a rate which the smelter is able to demonstrate by calculation is attainable with process equipment existing on August 7, 1977. The rate may be expressed as a concentrate feed rate to the smelter.
              (r) NAAQS and National Ambient Air Quality Standards, unless otherwise specified, refer only to the National Primary and Secondary Ambient Air Quality Standards for sulfur dioxide.
              (s) Scheduled maintenance means any periodic procedure, necessary to maintain the integrity or reliability of emissions control performance, which can be anticipated and scheduled in advance. In sulfuric acid plants, it includes among other items the screening or replacement of catalyst, the re-tubing of heat exchangers, and the routine repair and cleaning of gas handling/cleaning equipment.
              (t) Smelter owner and operator means the owner or operator of the smelter, without distinction.
              (u) Supplementary control system (SCS) means any technique for limiting the concentration of a pollutant in the ambient air by varying the emissions of that pollutant according to atmospheric conditions. For the purposes of this part, the term supplementary control system does not include any dispersion technique based solely on the use of a stack the height of which exceeds good engineering practice (as determined under regulations implementing section 123 of the Act).
              (v) Unauthorized dispersion technique refers to any dispersion technique which, under section 123 of the Act and the regulations promulgated pursuant to that section, may not be used to reduce the degree of emission limitation otherwise required in the applicable SIP.
              (w) Unless otherwise specified in this part, all terms shall have the same meaning given them by the Act.
              [50 FR 6448, Feb. 15, 1985, as amended at 57 FR 5328, Feb. 13, 1992]
            
            
              § 57.104
              Amendment of the NSO.
              An NSO shall be amended whenever necessary for compliance with the requirements and purposes of this part.
              (a)(1) Issuance of amendment. A State or local issuing agency may issue an amendment of any NSO it has issued. Any amendment issued by a State or local issuing agency shall be subject to approval by EPA to the same extent as was the original NSO. Any smelter owner may apply to the agency which originally issued its NSO for an amendment of the NSO at any time. Such an application shall be accompanied by whatever documentation is required by that agency (or EPA) to support the requested amendment.
              (2)(i) Notwithstanding the requirements of paragraph (a)(1) of this section, amendments to SIP compliance schedule interim compliance dates in State-issued NSO's need not be submitted for EPA approval if the amendment does not delay the interim date by more than three months from the date as approved by the Administrator and if the final compliance date is unchanged. Delays longer than 3 months shall be handled according to the provisions of § 57.104(a)(1).

              (ii) Changes made in accordance with this subparagraph may be effective immediately but must be submitted to EPA within seven days. EPA will give public notice of receipt of such changes by publication of a Notice in the Federal Register.
              
              (3) In any case in which the issuing agency fails to issue an amendment necessary for compliance with the requirements and purposes of this part, EPA may, after first giving the issuing Agency notice, issue such amendment.
              (b) Revision of SCS Manual. Operation in accordance with the revised provisions of an SCS operational manual (see § 57.402(e)) shall not be considered a violation of an NSO while the application for approval of those revisions as NSO amendments is pending before the issuing agency (or EPA) for approval: Provided, that:
              (1) No violations of NAAQS occur in the smelter's Designated Liability Area during that time; and
              (2) The smelter operator has not been informed by the issuing agency or EPA that its application is not adequately documented, unless such deficiency has been remedied promptly.
              (c) Notice and opportunity for hearing. Notice and opportunity for public hearing shall be provided before issuance of all major amendments.
            
            
              § 57.105
              Submittal of required plans, proposals, and reports.
              (a) The failure of a smelter owner to submit any plan, report, document or proposal as required by its NSO or by this part shall constitute a violation of its NSO.
              (b) If the Administrator determines that a nonferrous smelter is in violation of a requirement contained in an NSO approved under these regulations, the Administrator shall, as provided by section 119(f) of the Act:
              (1) Enforce such requirement under section 113 (a), (b), or (c) of the Act;
              (2) Revoke the order after notice and opportunity for hearing;
              (3) Give notice of noncompliance and commence action under section 120 of the act; or
              (4) Take any appropriate combinations of these actions.
              (c) Under section 304 of the Act, any person may commence a civil action against an owner or operator of a smelter which is alleged to be in violation or any order approved under this part.
            
            
              § 57.106
              Expiration date.
              Each NSO shall state its expiration date. No NSO issued under this regulation shall expire later than January 1, 1988.
            
            
              § 57.107
              The State or local agency's transmittal to EPA.
              (a) Content and bases of the State or local agency's NSO. Issuance of an NSO by a State or local agency shall be completed by the issuing agency's transmittal to the appropriate EPA Regional Office of:
              (1) The text of the NSO;
              (2) The application submitted by the smelter owner, except for appendix A to this part, all correspondence between the issuing agency and the applicant relating to the NSO, and any material submitted in support of the application;
              (3) A concise statement of the State or local agency's findings and their bases; and
              (4) All documentation or analyses prepared by or for the issuing agency in support of the NSO.
              (b) The State or local agency's enforcement plan. The transmittal under paragraph (a) of this section shall be accompanied by a description of the issuing agency's plans for monitoring compliance with and enforcement of the NSO. The transmittal shall also include a description of the resources which will be used to implement those plans. If the enforcement plans appear inadequate, EPA may require that the NSO be modified such that the NSO will be adequately enforced.
            
            
              § 57.108
              Comparable existing SIP provisions.
              Notwithstanding any other provision of this part, an NSO may contain provisions to which the affected smelter is subject under the applicable EPA-approved State Implementation Plan (SIP) for sulfur dioxide in lieu of the corresponding provisions which would otherwise be required under this part if the Administrator determines that those SIP provisions are substantially equivalent to the corresponding NSO provisions which would otherwise be required, and if the Administrator determines that the smelter is in substantial compliance with those SIP provisions. For the purposes of this section, provisions to which the affected smelter is subject under the applicable EPA-approved State Implementation Plan are those which became effective before the smelter owner applied for the NSO.
            
            
              § 57.109
              Maintenance of pay.

              The Administrator will not approve or issue an NSO for any smelter unless he has approved or promulgated SIP provisions which are applicable to the smelter and which satisfy the requirements of section 110(a)(6) of the Clean Air Act.
            
            
              § 57.110
              Reimbursement of State or local agency.
              As a condition of issuing an NSO, any issuing agency may require the smelter operator to pay a fee to the State or local agency sufficient to defray the issuing agency's expenses in issuing and enforcing the NSO.
            
            
              § 57.111
              Severability of provisions.
              The provisions promulgated in this part and the various applications thereof are distinct and severable. If any provision of this part or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions, or the application of such provisions to other persons or circumstances, which can be given effect without the invalid provision of application.
            
          
          
            Subpart B—The Application and the NSO Process
            
              § 57.201
              Where to apply.
              Any eligible smelter may apply for an NSO to the appropriate EPA Regional Office or to the appropriate State or local air pollution control agency.
              (a) When application is made to EPA, all parts of the application required to be submitted under this subpart shall be sent directly to the Director, Stationary Source Compliance Division (EN-341), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460, Attention: Confidential Information Unit. In addition, the smelter owner shall send a copy of the application, except that part required to be submitted under § 57.203(b) (eligibility), directly to the appropriate EPA Regional Office.
              (b) When application is made to the appropriate State or local agency, the smelter owner shall submit one complete copy of all parts of the application required to be submitted under this subpart to that agency, in addition to the application requirements contained in paragraph (a) of this section. If the smelter owner is requesting an advance eligibility determination pursuant to § 57.203(b), such request must be made in writing and shall accompany the copy of the application being sent to the Director of the Stationary Source Compliance Division of the Environmental Protection Agency.
              (c) If the smelter owner is requesting a waiver of the interim constant control requirement of § 57.301, such request must be sent directly to the Director, Stationary Source Compliance Division, at the time of application, in accordance with § 57.802.
              (d) The NSO Process. (1) A smelter desiring an NSO shall apply for an NSO by submitting an application under subpart B including the financial information required in appendix A and including the information necessary to make the determinations required by this subparagraph and § 57.201(d)(2). The issuing agency shall analyze the financial information according to the financial eligibility test prescribed by subpart A and described in appendix A. The issuing Agency shall then determine whether the smelter is able to comply with its SIP on or before the date required in the SIP by installing adequately demonstrated technology which is reasonably available. See also § 57.102(a)(3). If the test demonstrates that adequately demonstrated technology is not reasonably available to the smelter to allow it to comply with the SIP by the required compliance date, the smelter is eligible for an NSO.
              (2)(i) If the smelter is determined to be eligible for an NSO under paragraph (d)(1) of this section, the issuing Agency shall apply the appendix A financial eligibility tests again before issuing an NSO in order to determine if the smelter can comply with its SIP requirements on or before January 1, 1988 by installing adequately demonstrated technology which is reasonably available.

              (ii) If application of the tests shows that the smelter could comply by or before January 1, 1988, the issuing agency shall notify the smelter of this determination, and shall not issue an NSO to the smelter unless the NSO contains a SIP compliance schedule meeting the requirements of § 57.705. Such a compliance schedule must provide for compliance with the smelter's SO2 SIP as expeditiously as practicable and in no case later than January 1, 1988. A smelter must submit to the issuing agency information necessary to determine a compliance schedule meeting the requirements of § 57.705. This information shall be submitted by a smelter within thirty days after the smelter is notified by the issuing agency that a SIP compliance schedule is required. The Administrator may consider an NSO application to be withdrawn for SIP enforcement purposes if a smelter fails to submit such information within the time required under this paragraph.
              (iii) If no adequately demonstrated technology is found to be reasonably available to enable a smelter to comply by January 1, 1988, it would be excused from the compliance schedule requirement in § 57.201(d)(2)(ii), but it would be subject to reevaluation of its ability to comply by that date at any time during the term of the NSO. (See § 57.201(d)(3)).
              (3) At any time during the term of an NSO which does not contain a SIP compliance schedule, EPA or the issuing agency may reevaluate the availability of technology to the smelter. If EPA or the issuing agency determines that adequately demonstrated technology is reasonably available to permit the smelter to comply with its SIP by or before January 1, 1988, the NSO shall be amended within 3 months time after such determination. The amendment shall require compliance with all SIP requirements by or before January 1, 1988, and shall include a compliance schedule meeting the requirements of § 57.705. The determination that adequately demonstrated technology is reasonably available shall be made by reapplying the same appendix A financial eligibility tests required by subpart B, updated by economic data reflecting current operating conditions and currently demonstrated control technology. Any such determination and amendment shall be governed by the provisions of this part and section 119 of the Clean Air Act.
              (4) Notice and opportunity for public hearing in accordance with section 119 of the Clean Air Act must be provided before issuance of any NSO.
              (e) A smelter that does not have any constant SO2 controls or whose existing constant SO2 controls when in full operation and optimally maintained are not sufficient to treat all strong SO2 streams may apply for a waiver of the requirements of subpart C to install interim constant controls by submitting an application under subpart H. A waiver may be granted only with respect to the requirement to eliminate bypass of constant controls through the installation of new constant control equipment, not with respect to the requirements for optimum maintenance and operation of existing equipment. EPA shall then determine the smelter's ability to afford installation of the required additional interim constant SO2 control equipment at the smelter based on financial eligibility information analyzed according to the financial test prescribed in appendix A. A waiver of the requirement for additional interim constant controls will be granted if EPA determines in accordance with the procedures of subpart H that imposition of this requirement would necessitate closure of the smelter for at least one year.
            
            
              § 57.202
              How to apply.
              (a) Letter of intent. To initiate an application for an NSO, the owner or operator of a smelter shall send a letter of intent to an appropriate air pollution control agency. The letter of intent shall contain a statement of the owner's intent to apply for an NSO, and an agreement to provide any information required under this part. The letter of intent shall be signed by a corporate official authorized to make such commitments. Upon receipt of any letter of intent by the issuing agency, the SIP emission limitation for sulfur dioxide, as to that applicant, shall be deemed suspended for 60 days. The 60 day suspension may be extended for good cause at the discretion of the Administrator.
              (b) Complete application. (1) Within the period referred to in paragraph (a) of this section, the smelter owner shall submit its completed application pursuant to § 57.201. Receipt of all parts of a substantially complete application postmarked within the original or extended application period shall be deemed to continue the suspension of the SIP emission limitation for SO2 until the issuing agency issues or declines to issue an NSO. This suspension shall in all cases terminate, however, 90 days after receipt of the substantially completed application, unless extended for good cause at the discretion of the Administrator. If, in the Administrator's judgment, good faith effort has been made to submit a complete application, additional time may be granted to allow for correction of minor deficiencies.
              (2) If an issuing agency transmits an NSO to EPA for approval before the expiration of the suspension of the Federal SIP emission limitation, the suspension shall continue until EPA approves or disapproves the NSO.
            
            
              § 57.203
              Contents of the application.
              (a) Claim of confidentiality. The smelter owner may make a business confidentiality claim covering all or part of the information in the NSO application in accordance with 40 CFR part 2, subpart B (41 FR 36906 et seq., Sept. 1, 1976 as amended by 43 FR 39997 et seq., Sept. 8, 1978). A claim is effective only if it is made at the time the material is submitted to the issuing agency or EPA. A claim shall be made by attaching to the information a notice of confidentiality. Information claimed as confidential will be handled by EPA under the provisions of 40 CFR part 2, subpart B. If no claim accompanies the information, it may be made available to the public without further notice.
              (b) Each smelter owner shall make the showing required by § 57.102(a)(3) by completing and submitting appendix A to this part and any necessary supplemental information to the issuing agency as a part of its application. Each smelter shall also submit as part of its application the information which, in conjunction with the information required by appendix A, is necessary for the issuing agency to make the determination required by § 57.201(d)(2). Any smelter owner or State may, at its option, simultaneously submit this material to EPA for an advance eligibility determination.
              (c) Current operating information. A complete NSO application shall also contain the following information:
              (1) A process flow diagram of the smelter, including current process and instrumentation diagrams for all processes or equipment which may emit or affect the emission of sulfur dioxide; the characteristics of all gas streams emitted from the smelter's process equipment (flow rates, temperature, volumes, compositions, and variations over time); and a list of all monitoring data and strip charts, including all data, charts, logs or sheets kept with respect to the operation of any process equipment which may emit or affect the emission of sulfur dioxide;
              (2) The smelter's maximum daily production capacity (as defined in § 57.103(r)), the operational rate (in pounds of concentrate charged to the smelting furnace per hour) of each major piece of process equipment when the smelter is operating at that capacity; and the smelter's average and maximum daily production rate for each product, co-product, or by-product, by year, for the past four years;

              (3) The optimal conversion efficiency (defined in terms of percent of total SO2 removed from the input flow stream) of any acid plant or other sulfur dioxide control system under the normal process operating conditions (excluding malfunctions) most conducive to optimal conversion efficiency;
              (4) The average conversion efficiency of any acid plant or other sulfur dioxide control system during normal process operations (excluding malfunctions), by month, during the past four years.
              (5) The percent of the time the acid plant or other control system was available for service during each month for the past four years, excluding downtime for scheduled maintenance, and a full explanation of any major or recurring problems with the system during that time;

              (6) The frequency and duration of times during the past four years when the SO2 system was unavailable because of scheduled maintenance of the system;

              (7) A description of all scheduled, periodic, shutdowns of the smelter during the past four years, including their purpose, frequency and duration; and the same information with respect to unscheduled shutdowns;
              (8) The gas volume, rates, and SO2 concentration which the control system was actually designed to accommodate, taking into account any modifications made after its installation;
              (9) The average monthly sulfur balance across the process and control equipment, including fugitive emissions, for the past 4 years; and
              (10) A description of engineering techniques now in use at the smelter to prevent the release of fugitive emissions into the atmosphere at low elevations.
              (d) The smelter owner's proposals. The smelter owner shall submit as part of its application, draft NSO provisions which would implement the requirements of subparts C through G of this part. The issuing agency may use these proposals as the basis for any NSO that may be granted, or may modify these proposals in any way it deems necessary in order to comply with the requirements of this part.
              (e) A smelter may submit as part of its application, information necessary to determine any SIP compliance schedule which might be required under § 57.201(d)(2).
              (f) Additional information. The smelter owner shall designate in its application a corporate officer responsible and authorized to supply supplemental technical and economic information and explanations as required by the issuing agency during the formulation of the NSO. Failure to supply such information and explanations shall constitute a failure to submit a complete application.
              (g) Request for a waiver of constant controls. Any request for a waiver of the requirement interim constant control of all strpmg streams of § 57.301 shall be made in accordance with § 57.802. The criteria and procedures for granting the waiver are governed by subpart H of this part.
              (h) Unless a smelter applies for a waiver in accordance with subpart H, a smelter shall submit as part of its application a proposed schedule for compliance with the interim constant control requirements of subpart C which satisfies the requirements of § 57.702.
            
            
              § 57.204
              EPA action on second period NSOs which have already been issued.

              (a) EPA may approve a second period NSO issued by a State before the date of publication of these regulations in the Federal Register, without requiring a complete reapplication under this subpart and new State proceedings, provided:
              (1) The second period NSO was issued by the State consistent with the procedural requirements of section 119 of the Clean Air Act;

              (2) EPA can make a determination that the smelter is eligible for a second period NSO and whether the smelter can comply with its SO2 SIP limits on or before January 1, 1988 under the financial eligibility tests in these regulations on the basis of available information and such supplementary information as the Agency may request the smelter to submit; and
              (3) The provisions of the NSO are consistent with the requirements of these regulations.
              (b) Should EPA require a smelter to submit information before taking final action on an NSO referred to in paragraph (a), of this section, it shall specify a reasonable period for submission of such information in light of the nature of the information being required. The duration of such period shall not exceed the period allowed for submission of a complete application under § 57.202 (a) and (b).

              (c) The Agency shall consider the SIP emission limitation for SO2 to be suspended with respect to a smelter which received an NSO described in subpart A until EPA takes final action on such NSO. Such suspension shall terminate if the smelter does not submit supplementary information within the time specified under paragraph (b).
            
            
              § 57.205

              Submission of supplementary information upon relaxation of an SO2 SIP emission limitation.
              (a) In the event an SO2 SIP limit is relaxed subsequent to EPA approval or issuance of a second period NSO, the smelter issued the NSO shall submit to the issuing agency and EPA such supplementary information that EPA considers appropriate for purposes of determining whether the means of compliance with the new SIP limit are adequately demonstrated to be reasonably available under the financial eligibility tests specified in § 57.102(b)(3). The smelter shall submit such information within sixty days of notification by EPA. This time limit may be extended by EPA for good cause.

              (b) Upon receipt of any supplementary information required under paragraph (a), the issuing agency shall promptly reevaluate the availability of the means of compliance with the new SIP limit under the NSO eligibility tests specified in § 57.102(b)(3). If the issuing agency determines that the demonstrated control technology necessary to attain the new SO2 SIP limit is adequately demonstrated to be reasonably available under the eligibility tests, so as to permit the smelter to comply with the new SIP limit on or before January 1, 1988, the NSO shall be amended within the time contemplated by § 57.202(a) after receipt of the supplementary information. Such amendment shall require compliance with the new SO2 SIP limit as expeditiously as practicable in accordance with § 57.201(d)(3). The issuing agency, if not EPA, shall promptly submit its determination and any necessary NSO amendments to EPA.
              (c) EPA shall take action to approve or disapprove the issuing agency's determination and NSO amendment, if any, within a reasonable time after receipt of such determination and amendment.
              (d) If EPA disapproves the issuing agency's determination or NSO amendment, or if a smelter fails to submit any supplementary information as required under paragraph (a), EPA and/or the issuing agency shall take appropriate remedial action. EPA shall take appropriate remedial action if the issuing agency does not make any determination and amendment required by this section within the time contemplated by § 57.202(a).
            
          
          
            Subpart C—Constant Controls and Related Requirements
            
              § 57.301
              General requirements.
              Each NSO shall require an interim level of sulfur dioxide constant controls to be operated at the smelter, unless a waiver of this requirement has been granted to the owner under subpart H of this part. Except as otherwise provided in § 57.304, the interim constant controls shall be properly operated and maintained at all times. The NSO shall require the following gas streams to be treated by interim constant controls:
              (a) In copper smelters, off-gases from fluidized bed roasters, flash furnaces, NORANDA reactors, electric furnaces and copper converters;
              (b) In lead smelters, off-gases from the front end of the sintering machine and any other sinter gases which are recirculated;
              (c) In zinc smelters, off-gases from mult-hearth roasters, flash roasters and fluidized bed roasters; and

              (d) In all primary nonferrous smelters, all other strong SO2 streams.
              (e) In all primary nonferrous smelters, any other process streams which were regularly or intermittently treated by constant controls at the smelter as of August 7, 1977.
            
            
              § 57.302
              Performance level of interim constant controls.
              (a) Maximum feasible efficiency. Each NSO shall require: that the smelter operate its interim constant control systems at their maximum feasible efficiency, including the making of any improvements necessary to correct the effects of any serious deficiencies; that the process and control equipment be maintained in the way best designed to ensure such operation; and that process operations be scheduled and coordinated to facilitate treatment of process gas streams to the maximum possible extent. Maximum feasible efficiency shall be expressed in the NSO in the form of a limitation on the concentration of SO2 in the tail gas of each individual control system in combination with an appropriate averaging period, as provided below in paragraphs (b) and (c) of this section.
              
              (b) The limitation level for SO
                2
                concentration in the control system tail gas. The level at which the concentration limitation is set shall take into account fluctuations in the strength and volume of process off-gases to the extent that those fluctuations affect the SO2 content of the tail gas and cannot be avoided by improved scheduling and coordination of process operations. The limitation shall exclude the effect of any increase in emissions caused by process or control equipment malfunction. The limitation shall take into account unavoidable catalyst deterioration in sulfuric acid plants, but may prescribe the frequency of catalyst screening or replacement. The NSO shall also prohibit the smelter owner from using dilution air to meet the limitation.
              (c) Averaging period. (1) The averaging period shall be derived in combination with the concentration limitation and shall take into account the same factors described in paragraph (b). The averaging period established under this paragraph should generally not exceed the following:
              (i) For sulfuric acid plants on copper smelters, 12-hour running average;
              (ii) For sulfuric acid plants on lead smelters, 6-hour running average;
              (iii) For sulfuric acid plants on zinc smelters, 2-hour running average;
              (iv) For dimethylaniline (DMA) scrubbing units on copper smelters, 2-hour running average.
              (2) A different averaging period may be established if the applicant demonstrates that such a period is necessary in order to account for the factors described in paragraph (b) of this section: Provided, that the period is enforceable and satisfies the criteria of paragraph (a) of this section.
              (d) Improved performance. (1) The performance level representing maximum feasible efficiency for any existing control system (e.g., a sulfuric acid plant or a DMA scrubber) shall require the correction of the effects of any serious deficiencies in the system. For the purpose of this paragraph, at least the following problems shall constitute serious deficiencies in acid plants:
              (i) Heat exchangers and associated equipment inadequate to sustain efficient, autothermal operation at the average gas strengths and volumes received by the acid plant during routine process equipment operation;
              (ii) Failure to completely fill all available catalyst bed stages with sufficient catalyst;
              (iii) Inability of the gas pre-treatment system to prevent unduly frequent plugging or fouling (deterioration) of catalyst or other components of the acid plant; or
              (iv) Blower capacity inadequate to permit the treatment of the full volume of gas which the plant could otherwise accommodate, or in-leakage of air into the flues leading to the plant, to the extent that this inadequacy results in bypassing of gas around the plant.
              (2) Notwithstanding any contrary provisions of § 57.304(c) (malfunction demonstration), no excess emissions (as defined in § 57.304(a)) shall be considered to have resulted from a malfunction in the constant control system if the smelter owner has not upgraded serious deficiencies in the constant control system in compliance with the requirements of § 57.302(d)(1), unless the smelter owner demonstrates under § 57.304(c) that compliance with those requirements would not have affected the magnitude of the emission.
              (e) Multiple control devices. (1) At any smelter where off-gas streams are treated by various existing control systems (e.g., multiple acid plants or a DMA scrubber and an acid plant), the NSO shall require the use of those systems in the combination that will result in the maximum feasible net SO2 removal.
              (2) To the extent that compliance with this requirement is demonstrated by the smelter operator to result in excess emissions during unavoidable start up and shut down of the control systems, those excess emissions shall not constitute violations of the NSO.
            
            
              § 57.303
              Total plantwide emission limitation.
              (a) Calculation of the emission limitation. Each NSO shall contain a requirement limiting the total allowable emissions from the smelter to the level which would have been associated with production at the smelter's maximum production capacity (as defined in § 57.103(r)) as of August 7, 1977. This limitation shall be expressed in units of mass per time and shall be calculated as the sum of uncontrolled process and fugitive emissions, and emissions from any control systems (operating at the efficiency prescribed under § 57.302). These emission rates may be derived from either direct measurements or appropriately documented mass balance calculations.
              (b) Compliance with the emission limitation. Each NSO shall require the use of specific, enforceable testing methods and measurement periods for determining compliance with the limitation established under paragraph (a) of this section.
            
            
              § 57.304
              Bypass, excess emissions and malfunctions.
              (a) Definition of excess emissions. For the purposes of this subpart, any emissions greater than those permitted by the NSO provisions established under § 57.302 (performance level of interim constant controls) or § 57.303 (plantwide emission limitation) of this subpart shall constitute excess emissions. Emission of any gas stream identified under § 57.301 (a), (b), (c), (d) or (e) of this subpart that is not treated by a sulfur dioxide constant control system shall also constitute an excess emission under this subpart.
              (b) The excess emission report. Each NSO shall require the smelter to report all excess emissions to the issuing agency, as provided in § 57.305(b). The report shall include the following:
              (1) Identity of the stack or other emission points where the excess emissions occurred;
              (2) Magnitude of the excess emissions expressed in the units of each applicable emission limitation, as well as the operating data, documents, and calculations used in determining the magnitude of the excess emissions;
              (3) Time and duration of the excess emissions;
              (4) Identity of the equipment causing the excess emissions;
              (5) Nature and cause of such excess emissions;
              (6) Steps taken to limit the excess emissions, and when those steps were commenced;
              (7) If the excess emissions were the result of a malfunction, the steps taken to remedy the malfunction and to prevent the recurrence of such malfunction; and
              (8) At the smelter owner's election, the demonstration specified in paragraph (c) of this section.
              (c) Malfunction demonstration. Except as provided in § 57.302(e)(2) or in paragraph (d) or (e) of this section, any excess emission shall be a violation of the NSO unless the owner demonstrates in the excess emissions report required under paragraph (b) of this section that the excess emission resulted from a malfunction (or an unavoidable start up and shut down resulting from a malfunction) and that:
              (1) The air pollution control systems, process equipment, or processes were at all times maintained and operated, to the maximum extent practicable, in a manner consistent with good practice for minimizing emissions;
              (2) Repairs were made as expeditiously as practicable, including the use of off-shift labor and overtime;
              (3) The amount and duration of the excess emissions were minimized to the maximum extent practicable during periods of such emissions; and
              (4) The excess emissions were not part of a recurring pattern indicative of serious deficiencies in, or inadequate operation, design, or maintenance of, the process or control equipment.
              (d) Scheduled maintenance exception. Excess emissions occurring during scheduled maintenance shall not constitute violations of the NSO to the extent that:
              (1) The expected additional annual sulfur dioxide removal by any control system (including associated process changes) for which construction had not commenced (as defined in 40 CFR 60.2 (g) and (i)) as of August 7, 1977 and which the smelter owner agrees to install and operate under subpart F, would have offset such excess emissions if the system had been in operation throughout the year in which the maintenance was performed;

              (2) The system is installed and operated as provided in the NSO provisions established under subpart F; and
              
              (3) The system performs at substantially the expected efficiency and reliability subsequent to its initial break-in period.

              (e) An NSO may provide that excess emissions which occur during acid plant start-up as the result of the cooling of acid plant catalyst due to the unavailability of process gas to an acid plant during a prolonged SCS curtailment or scheduled maintenance are not excess emissions. If the NSO does so provide, it shall also require the use of techniques or practices designed to minimize these excess emissions, such as the sealing of the acid plant during prolonged curtailments, the use of auxiliary heat or SO2 injected during the curtailment, or the preheating of the acid plant before start-up of the process equipment it serves.
              (f) Requirements for a smelter with constant controls that applies for a waiver.
              (1) If a smelter that has some interim constant controls applies for a waiver in accordance with subpart H, the following requirements shall apply pending action on the waiver application and following final action granting or approving a waiver:
              (i) The NSO shall require the smelter to implement maintenance and operation measures designed to reduce to the maximum extent feasible the potential for bypass of existing interim constant controls.
              (ii) Upon application for a waiver under subpart H, the smelter shall submit to the issuing agency for its approval and to EPA proposed maintenance and operation measures for compliance with the requirements of paragraph (i).
              (iii) The remainder of this subpart shall apply except that: (A) The emission limitations required under this subpart shall be based only on existing constant control equipment as upgraded through the improved maintenance and operation required by this paragraph, and (B) bypass of existing controls shall not constitute excess emissions, provided the maintenance and operation requirements and emission limitations prescribed by the NSO are satisfied.
              (2) After any denial of a waiver by the issuing Agency, or any disapproval by EPA of a waiver granted by the issuing agency, the NSO shall be amended consistent with the requirements of this subpart and § 57.702.
            
            
              § 57.305
              Compliance monitoring and reporting.
              (a) Monitoring. (1) Each NSO shall require compliance with the control system performance requirements established pursuant to this subpart to be determined through the use of continuous monitors for measuring SO2 concentration.

              (i) Such monitors must be installed, operated and maintained in accordance with the performance specifications and other requirements contained in appendix D to 40 CFR part 52 or part 60. The monitors must take and record at least one measurement of SO2 concentration from the effluent of each control system in each 15-minute period. Failure of the monitors to record at least 95% of the 15-minute periods in any 30-day period shall constitute a violation of the NSO.
              (ii) The sampling point shall be located at least 8 stack diameters (diameter measured at sampling point) downstream and 2 diameters upstream from any flow disturbance such as a bend, expansion, constriction, or flame, unless another location is approved by the Administrator.
              (iii) The sampling point for monitoring emissions shall be in the duct at the centroid of the cross section if the cross sectional area is less than 4.645m2 (50 ft2) or at a point no closer to the wall than 0.914m (3 ft) if the cross sectional area is 4.645m2 (50 ft2) or more. The monitor sample point shall be in an area of small spatial concentration gradient and shall be representative of the concentration in the duct.

              (iv) The measurement system(s) installed and used pursuant to this paragraph shall be subject to the manufacturer's recommended zero adjustment and calibration procedures at least once per 24-hour operating period unless the manufacturer specifies or recommends calibration at shorter intervals, in which case such specifications or recommendations shall be followed. Records of these procedures shall be made which clearly show instrument readings before and after zero adjustment and calibration.

              (2) Each NSO shall require the monitoring of any ducts or flues used to bypass gases, required under this subpart to be treated by constant controls, around the smelter's sulfur dioxide constant control system(s) for ultimate discharge to the atmosphere. Such monitoring shall be adequate to disclose the time of the bypass, its duration, and the approximate volume and SO2 concentration of gas bypassed.
              (b) Reporting. (1) Each NSO shall require that the smelter maintain a record of all measurements required under paragraph (a) of this section. Results shall be summarized monthly and shall be submitted to the issuing agency within 15 days after the end of each month. The smelter owner shall retain a record of such measurements for one year after the NSO period terminates.
              (2) Each NSO shall require that the smelter maintain a record of all measurements and calculations required under § 57.303(b). Results shall be summarized on a monthly basis and shall be submitted to the issuing agency at 6-month intervals. The smelter owner shall retain a record of such measurements and calculations for at least one year after the NSO terminates.
              (3) The report required under § 57.304(b) shall accompany the report required under paragraph (b)(1) of this section.
              (c) Quality assurance and continuous data—(1) Quality assurance. Each NSO shall require that the smelter submit a plan for quality assurance to the issuing agency for approval and that all monitoring performed by continuous monitors shall be verified for quality assurance by the smelter. Such plans must follow current EPA guidelines for quality assurance, in order to be approvable.
              (2) Continuous data. Manual source testing methods equivalent to 40 CFR part 60, appendix A shall be used to determine compliance if the continuous monitoring system malfunctions.
            
          
          
            Subpart D—Supplementary Control System Requirements
            
              § 57.401
              General requirements.
              Except as provided in subpart E, each NSO shall require the smelter owner to prevent all violations of the NAAQS in the smelter's designated liability area (DLA) through the operation of an approved supplementary control system (SCS).
            
            
              § 57.402
              Elements of the supplementary control system.
              Each supplementary control system shall contain the following elements:
              (a) Air quality monitoring network. An approvable SCS shall include the use of appropriate ambient air quality monitors to continuously measure the concentration of sulfur dioxide in the air in the smelter's DLA.

              (1) The monitors shall be located at all points of expected SO2 concentrations necessary to anticipate and prevent possible violations of NAAQS anywhere in the smelter's DLA. The determination of the locations where such concentrations may occur shall take into account all recorded or probable meteorological and operating conditions (including bypassing of control equipment), as well as the presence of other sources of SO2 significantly affecting SO2 concentrations in the DLA.

              (2) The number and location of sites shall be based on dispersion modeling, measured ambient air quality data, meteorological information, and the results of the continuing review required by paragraph (f) of this section. The system shall include the use of at least 7 fixed monitors unless the issuing agency determines, on the basis of a demonstration by the smelter owner, that the use of fewer monitors would not limit coverage of points of high SO2 concentration or otherwise reduce the capability of the smelter owner to prevent any violations of the NAAQS in the smelter's DLA.

              (3) All monitors shall be continuously operated and maintained and shall meet the performance specifications contained in 40 CFR part 53. The monitors shall be capable of routine real time measurement of maximum expected SO2 concentrations for the averaging times of SO2 NAAQS.
              
              (b) Meteorological network. The SCS must have a meteorological assessment capability adequate to predict and identify local conditions requiring emission curtailment to prevent possible violations of the NAAQS. The meteorological assessment capability shall provide all forecast and current information necessary for successful use of the SCS operational manual required by paragraph (e) of this section.
              (c) Designated liability area. The system shall be required to prevent all violations of the NAAQS within the smelter's DLA. The DLA of any smelter is the area within which the smelter's emissions may cause or significantly contribute to violations of the NAAQS for SO2 when the smelter is operating at its maximum production capacity under any recorded or probable meterological conditions. The boundaries of that area shall be specified in the NSO.
              (1) Unless an acceptable demonstration is made under paragraph (c)(2) of this section, the DLA shall be a circle with a center point at the smelter's tallest stack and a minimum radius as given in the following table:
              
                Radius for SO2 Emissions at Maximum Production Capacity 1
                
                
                  Emissions rate in tons per hour
                  Emission rate in grains per sec.
                  Radius in kilometers
                
                
                  16 or less
                  4,000 or less
                  11
                
                
                  24
                  6,000
                  16
                
                
                  32
                  8,000
                  24
                
                
                  40
                  10,000
                  32
                
                
                  48 or more
                  12,000 or more
                  40
                
                
                  1 Maximum emission rates for periods not to exceed 24 hours. Minimum radii may be determined from the table by linear interpolation.
              
              (2) The NSO may provide for a DLA with different boundaries if the smelter owner can demonstrate through the use of appropriate dispersion modeling and ambient air quality monitoring data that the smelter's controlled emissions could not cause or significantly contribute to a violation of the NAAQS beyond the boundaries of such a different area under any recorded or probable meteorological conditions.
              (3) A violation of the NAAQS in the DLA of any smelter shall constitute a violation of that smelter's NSO, unless the issuing agency determines on the basis of a showing by the smelter owner that the smelter owner had taken all emission curtailment action indicated by the SCS operational manual and that the violation was caused in significant part by:
              (i) Emissions of another source(s) which were in excess of the maximum permissible emissions applicable to such source(s),
              (ii) Fugitive emissions of another source(s), or
              (iii) The smelter's own fugitive emissions: Provided, that the smelter is in compliance with all requirements of or under subpart E of this part.
              (4) For the purposes of this section, maximum permissible emissions for other sources are the highest of:
              (i) SIP emission limitation;
              (ii) Orders in effect under section 113(d) of the Clean Air Act; or
              (d) Overlapping designated liability areas. Notwithstanding any other provisions of this subpart, the following requirements shall apply whenever the designated liability areas of 2 or more smelters do, or may, overlap:
              (1) In the case of any NSO applicant that would have a DLA which would overlap with the DLA of any other smelter that has applied for an NSO or has an NSO in effect, the NSO applicant shall include in its application an enforceable joint plan, agreed to by such other smelter(s). In determining whether a joint plan is required, the NSO applicant shall calculate its DLA according to the table in paragraph (c)(1) of this section. The DLA of the other smelter shall be calculated according to the table in paragraph (c)(1) unless the other smelter has an NSO in effect, in which case the boundaries in that NSO shall be used. The enforceable joint plan shall provide for:
              (i) Emission curtailment adequate to ensure that the NAAQS will not be violated in any areas of overlapping DLAs; and
              (ii) Conclusive prospective allocation of legal liability in the event that the NAAQS are violated in the area of overlapping DLAs.

              Such plans may, but need not, include the operation of a joint SCS system. Each NSO shall require adherence by the NSO applicant owner to the joint plan for emission curtailment and allocation of liability, unless the issuing agency determines, pursuant to the provisions of paragraph (c)(2) of this section, that the NSO applicant's DLA does not overlap with that of any other smelter.
              (2) In the case of any NSO applicant that would have a DLA which would overlap with the DLA of any other smelter whose owner has not applied for an NSO (and does not have an NSO in effect), the NSO applicant's submittal shall contain a written consent, signed by a corporate official empowered to do so. The consent shall state that if, at any time thereafter, the owner of the other smelter applies for an NSO, and the other smelter's DLA would overlap with the NSO applicant's DLA, the NSO applicant will negotiate and submit an enforceable joint plan for emission curtailment and allocation of liability (as described in paragraph (d)(1) of this section). In determining whether it is necessary to submit such a consent, each smelter's DLA shall be calculated according to the table set forth in paragraph (c)(1) of this section. The consent shall state that a joint plan shall be submitted within 90 days of the issuing agency's notification to the NSO applicant of receipt of the other smelter's letter of intent, unless the issuing agency determines that the DLAs do not overlap. Failure of the NSO applicant to submit such a plan shall constitute grounds for denial of its NSO application or a violation of an effective NSO, as applicable.
              (e) The SCS operational manual. Each NSO shall require the smelter to be operated in accordance with the provisions of an SCS operational manual approved by the issuing agency. The SCS operational manual shall describe the circumstances under which, the extent to which, and the procedures through which emissions shall be curtailed to prevent violations of the NAAQS in the smelter's DLA. Failure to curtail emissions when and as much as indicated by the manual or to follow the provisions of the manual implementing the requirements of paragraph (e)(3) of this section shall constitute a violation of the NSO.
              (1) The operational manual shall prescribe emission curtailment decisions based on the use of real time information from the air quality monitoring network dispersion model estimates of the effect of emissions on air quality, and meteorological observations and predictions.
              (2) The operational manual shall also provide for emission curtailment to prevent violation of the NAAQS within the smelter's DLA which may be caused in part by stack emissions, and to the extent practicable fugitive emissions, from any other source (unless that other source is a smelter subject to an NSO).
              (3) The SCS operational manual shall include (but not be limited to):
              (i) A clear delineation of the authority of the SCS operator to require all other smelter personnel to implement the operator's curtailment decisions;
              (ii) The maintenance and calibration procedures and schedules for all SCS equipment;
              (iii) A description of the procedures to be followed for the regular acquisition of all meteorological information necessary to operate the system;
              (iv) The ambient concentrations and meteorological conditions that will be used as criteria for determining the need for various degrees of emission curtailment;
              (v) The meteorological variables as to which judgments may be made in applying the criteria stated pursuant to paragraph (e)(3)(iv) of this section;
              (vi) The procedures through which and the maximum time period within which a curtailment decision will be made and implemented by the SCS operator;
              (vii) The method for immediately evaluating the adequacy of a particular curtailment decision, including the factors to be considered in that evaluation;
              (viii) The procedures through which and the time within which additional necessary curtailment will immediately be effected; and
              (ix) The procedures to be followed to protect the NAAQS in the event of a mechanical failure in any element of the SCS.
              (f) Continuing review and improvement of the SCS. Each NSO shall require the smelter owner to conduct an active program to continuously review the design and operation of the SCS to determine what measures may be available for improving the performance of the system. Among the elements of this program shall be measures to locate and examine possible places both inside and outside the DLA where unmonitored NAAQS violations may be occurring. Such measures shall include the use of modeling as appropriate and mobile ambient air quality monitors, following up on information and complaints from members of the public, and other appropriate activities. The NSO shall also require the submission of a semi-annual report to the issuing agency detailing the results of this review and specifying measures implemented to prevent the recurrence of any violations of NAAQS.
            
            
              § 57.403
              Written consent.
              (a) The consent. The NSO shall include a written consent, signed by a corporate official empowered to do so, in the following form:
              
              
                As a condition of receiving a Primary Nonferrous Smelter Order (NSO) under Section 119 of the Clean Air Act, for the smelter operated by (name of company) at (location), the undersigned official, being empowered to do so, consents for the company as follows:
                (1) In any civil proceeding (judicial or administrative) to enforce the NSO, the company will not contest:
                (a) Liability for any violation of the National Ambient Air Quality Standards for sulfur dioxide in the smelter's designated liability area (DLA), except on the ground that a determination under 40 CFR 57.402(c)(3) was clearly wrong; or
                (b) The conclusive allocation of liability under NSO provisions satisfying 40 CFR 57.402(d)(1) between the company's smelter and any other smelter(s) for any violation of the National Ambient Air Quality Standards for sulfur dioxide in an area of overlapping DLAs.
                (2) The issuing agency (as defined in 40 CFR 57.103) will be allowed unrestricted access at reasonable times to inspect, verify calibration of, and obtain data from ambient air quality monitors operated by the company under the requirements of the NSO.
              
              
              (b) Rights not waived by the consent. This consent shall not be deemed to waive any right(s) to judicial review of any provisions of an NSO that are otherwise available to the smelter owner or operator under section 307(b) of the Clean Air Act.
            
            
              § 57.404
              Measurements, records, and reports.
              (a) Measurements. Each NSO shall require the smelter owner to install, operate, and maintain a measurement system(s) for continuously monitoring sulfur dioxide emissions and stack gas volumetric flow rates in each stack (except a stack used exclusively for bypassing control equipment) which could emit 5 percent or more of the smelter's total potential (uncontrolled) hourly sulfur dioxide emissions.
              (1) Such monitors shall be installed, operated, and maintained in accordance with the performance specifications and other requirements contained in appendices D and E to 40 CFR part 52. The monitors must take and record at least one measurement of sulfur dioxide concentration and stack gas flow rate from the effluent of each affected stack in each fifteen-minute period. (The NSO shall require the smelter operator to devise and implement any procedures necessary for compliance with these performance specifications.)
              (2) The sampling point shall be located at least eight stack diameters (diameter measured at sampling point) downstream and two diameters upstream from any flow disturbance such as a bend, expansion, constriction, or flame, unless another location is approved by the Administrator.
              (3) The sampling point for monitoring emissions shall be in the duct at the centroid of the cross section if the cross sectional area is less than 4.645 m2 (50 ft 2) or at a point no closer to the wall than 0.914m (3 ft) if the cross sectional area is 4.645 m2 (50 ft2) or more. The monitor sample point shall be in an area of small spatial concentration gradient and shall provide a sample which is representative of the concentration in the duct.

              (4) The measurement system(s) installed and used pursuant to this paragraph shall be subject to the manufacturer's recommended zero adjustment and calibration procedures at least once per 24-hour operating period unless the manufacturer specifies or recommends calibration at shorter intervals, in which case such specifications or recommendations shall be followed. Records of these procedures shall be made which clearly show instrument readings before and after zero adjustment and calibration.
              (5) The results of such monitoring, calibration, and maintenance shall be submitted in the form and with the frequency specified in the NSO.
              (b) Records. Each NSO shall require the smelter owner to maintain records of the air quality measurements made, meteorological information acquired, emission curtailment ordered (including the identity of the persons making such decisions), and calibration and maintenance performed on SCS monitors during the operation of the SCS. These records shall be maintained for the duration of the NSO.
              (c) Reports. Each NSO shall require the smelter owner to:

              (1) Submit a monthly summary indicating all places and times at which the NAAQS for SO2 were violated in the smelter's DLA, and stating the SO2 concentrations at such times;

              (2) Immediately notify EPA and the State agency any time concentrations of SO2 in the ambient air in the smelter's DLA reaches 0.3 part per million (800 micrograms/cubic meter), 24-hour average, or exceed the warning stage in any more stringent emergency plan in the applicable State Implementation Plan; and
              (3) Make such other reports as may be specified in the NSO.
            
            
              § 57.405
              Formulation, approval, and implementation of requirements.
              (a) SCS content of the application. The requirements of § 57.203(d) shall be satisfied with respect to this subpart as follows:
              (1) Each NSO application shall include a complete description of any supplementary control system in operation at the smelter at the time of application and a copy of any SCS operational manual in use with that system.
              (2) Each NSO application shall contain proposed NSO provisions for compliance with the requirements of §§ 57.401, 57.402 (c), (d), and (f), 57.403, 57.404, and 57.405 (b)(2).
              (3) Each NSO application shall include a specific plan for the development of a system fulfilling the requirements of § 57.402(a), (b), and (e) (covering air quality monitoring network, meteorological network, and the SCS operational manual).
              (b) SCS content of the order. (1) Each NSO shall include an approved version of the plan described in paragraph (a)(3) of this section and shall provide increments of progress towards its completion. Each NSO shall require, upon completion of the measures specified in the approved plan, submission of a report which describes each element of the SCS and explains why the elements satisfy the requirements of the plan and submission of a copy of the SCS operational manual developed under the plan.
              (2) Each NSO shall require the submission of a final report, within 6 months of the required date for completion of the measures specified in the approved plan evaluating the performance and adequacy of the SCS developed pursuant to the approved plan. The report shall include:
              (i) A detailed description of how the criteria that form the basis for particular curtailment decisions were derived;
              (ii) A complete description of each SCS element listed in § 57.402 (a) through (d) (covering monitoring, meteorology, and the DLA), and an explanation of why the elements fulfill the requirements of those sections;

              (iii) A reliability study demonstrating that the SCS will prevent violations of the NAAQS in the smelter's DLA at all times. The reliability study shall include a comprehensive analysis of the system's operation during one or more three-month seasonal periods when meteorological conditions creating the most serious risk of NAAQS violations are likely to occur. Where it is impossible, because of time restraints, to include in such a study and analysis of the three month seasonal period with meteorological conditions creating the most serious risk of NAAQS violations, the study shall analyze the system's operation on the basis of all available information. The NSO shall provide that in such case, a supplemental reliability study shall be submitted after the end of the worst case three-month period as a part of the next semi-annual report required under § 57.402(f).
              (iv) A copy of the current SCS operational manual.
              (c) Amendment of the NSO. Each NSO shall be amended, if necessary, within 3 months of completion of the measures required under the SCS development plan and also, if necessary, within three months of submission of the final report or any supplement to the final report required under paragraph (b)(2) of this section, to reflect the most current approved elements of the SCS and, as appropriate, to fulfill all other requirements of this subpart. Each NSO shall also be subsequently amended (as provided in § 57.104) whenever necessary as a result of the program required by § 57.402(f) or to reflect improved SCS operating procedures or other system requirements.
            
          
          
            Subpart E—Fugitive Emission Evaluation and Control
            
              § 57.501
              General requirements.

              (a) Each NSO shall require the smelter owner to use such control measures as may be necessary to ensure that the smelter's fugitive emissions do not result in violations of the NAAQS for SO2 in the smelter's DLA.
              (b) A smelter which is operating under an NSO containing a SIP compliance schedule established in accordance with § 57.705 is required to be making progress toward compliance with any fugitive control requirements contained in its respective SIP and need not meet the other requirements contained in this subpart.
              (c) A smelter which is subject to an NSO which does not contain a SIP compliance schedule must meet the provisions of §§ 57.502 and 57.503.
            
            
              § 57.502
              Evaluation.
              (a) Evaluation at the time of application. Any smelter owner may demonstrate at the time of application for an NSO that the smelter's SO2 fugitive emissions will not cause or significant contribute to violations of the NAAQS in the smelter's DLA. If such demonstration is not made, the smelter owner shall submit the design and workplan for a study adequate to assess the sources of significant fugitive emissions from the smelter and their effects upon ambient air quality.
              (b) Evaluation during the first 6 months of the NSO. The design and workplan of the study shall be approved, if adequate, by the issuing agency and included in the NSO. The study shall commence no later than the date when the NSO becomes effective and an analysis of its results shall be submitted to the issuing agency within 6 months of the effective date of the NSO. The study shall include an appropriate period during which the ambient air shall be monitored to determine the impact of fugitive emissions of sulfur dioxide, arsenic (at copper smelters only), lead (at lead and zinc smelters only), and total suspended particulates on the ambient air quality in the smelter's DLA.
            
            
              § 57.503
              Control measures.
              The NSO of any smelter subject to the requirements of § 57.502(b) shall be amended, if necessary, within 6 months of EPA's receipt of the analysis specified in § 57.502(b), as provided in § 57.704(c) to implement the requirement of § 57.501. Measures required to be implemented may include:
              (a) Additional supplementary control. The use of the supplementary control system, if the additional use of the system does not interfere with the smelter owner's ability to meet the requirements of subpart D; and
              (b) Engineering and maintenance techniques. The use of engineering and maintenance techniques to detect and prevent leaks and capture and vent fugitive emissions through appropriate stacks. These techniques include but are not limited to:
              (1) For reactors, installation and proper operation of primary hoods;
              (2) For roasters, installation and proper operation of primary hoods on all hot calcine transfer points;
              (3) For furnaces, installation and proper operation of primary hoods on all active matte tap holes, matte launders, slag skim bays, and transfer points;

              (4) For converters, installation and proper operation of primary hoods for blowing operations, and where appropriate, secondary hoods for charging and pouring operations;
              
              (5) For sintering machines, installation and proper operation of primary hoods on the sinter bed, all hot sinter ignition points, all concentrate laydown points, and all hot sinter transfer points;
              (6) For blast furnaces, installation and proper operation of primary hoods on all active slag and lead bullion furnace tap holes and transfer points;
              (7) For dross reverberatory furnaces, installation and proper operation of primary hoods on all active charging and discharging points;
              (8) Maintenance of all ducts, flues and stacks in a leak-free condition to the maximum extent possible;
              (9) Maintenance of all process equipment under normal operating conditions in such a fashion that out-leakage of fugitive gases will be prevented to the maximum extent possible;
              (10) Secondary or tertiary hooding on process equipment where necessary; and
              (11) Partial or complete building evacuation as appropriate.
            
            
              § 57.504
              Continuing evaluation of fugitive emission control measures.
              Each NSO shall require the smelter owner to conduct an active program to continuously review the effectiveness of the fugitive emission control measures implemented pursuant to § 57.503 in maintaining the NAAQS and, if such measures are not sufficiently effective, to evaluate what additional measures should be taken to assure that the NAAQS will be maintained with a reasonably degree of reliability. The NSO shall also require submission of a semi-annual report to the issuing Agency detailing the results of this review and evaluation. Such a report may be submitted as part of the report required under § 57.402(f).
            
            
              § 57.505
              Amendments of the NSO.
              An NSO shall be amended within three months of submission of any report required under § 57.504 so as to require additional fugitive emission control measures if such report establishes that such additional measures are necessary to assure that the NAAQS will be maintained with a reasonable degree of reliability.
            
          
          
            Subpart F—Research and Development Requirements
            
              § 57.601
              General requirements.
              (a) This subpart is not applicable to NSOs which contain a SIP compliance schedule in accordance with § 57.705.

              (b) The requirements of this subpart may be waived with respect to a smelter if the owner of that smelter submits with its NSO application a written certification by a corporate official authorized to make such a certification that the smelter will either comply with its SO2 SIP limits by January 2, 1988 or close after January 1, 1988 until it can comply with such limits.
              (c) Except as provided in paragraphs (a) and (b), each NSO shall require the smelter to conduct or participate in a specific research and development program designed to develop more effective means of compliance with the sulfur dioxide control requirements of the applicable State Implementation Plan than presently exist.
            
            
              § 57.602
              Approval of proposal.
              (a) The smelter owner's proposal. The smelter owner's NSO application shall include a proposed NSO provision for implementing the requirement of § 57.601, a fully documented supporting analysis of the proposed program, and an evaluation of the consistency of the proposed program with the criteria listed in § 57.603. The application shall also specify:
              (1) The design and substantive elements of the research and development program, including the expected amount of time required for their implementation;
              (2) The annual expected capital, operating, and other costs of each element in the program;
              (3) The smelter's current production processes, pollution control equipment, and emissions which are likely to be affected by the program;
              (4) Potential or expected benefits of the program;
              (5) The basis upon which the results of the program will be evaluated; and

              (6) The names, positions, and qualifications of the individuals responsible for conducting and supervising the project.
              
              (b) EPA approval. (1) If the issuing agency will not be EPA, the smelter owner or the issuing agency may also submit to EPA the information specified in paragraph (a) of this section at the same time the information is submitted to the issuing agency. As soon as possible after the receipt of the information described in paragraph (a) of this section, EPA shall certify to the issuing agency and to the applicant whether or not in the judgment of the Administrator the smelter owner's final proposals are approvable. If EPA does not receive an advance copy of the proposal, the ultimate approval will occur when the NSO is approved rather than in advance of receipt of the NSO.
              (2) A prerequisite for approval of an R&D proposal by EPA and any issuing agency is that the planned work must yield the most cost effective technology possible.
              (c) Optional preproposal. The smelter owner may, at its option, submit to EPA for its approval and comment a preproposal generally describing the project the owner intends to propose under paragraph (a) of this section. A preproposal may be submitted to EPA any time prior to the submission of a proposal under paragraph (a) of this section. As soon as possible after the receipt of a preproposal, EPA shall certify to the applicant (and to any other issuing agency, as applicable) whether or not the project would be approvable. This certification may include comments indicating necessary modifications which would make the project approvable.
            
            
              § 57.603
              Criteria for approval.
              The approvability of any proposed research and development program shall be judged primarily according to the following criteria:
              (a) The likelihood that the project will result in the use of more effective means of emission limitation by the smelter within a reasonable period of time and that the technology can be implemented at the smelter in question, should the smelter be placed on a SIP compliance schedule at some future date when adequately demonstrated technology is reasonably available;
              (b) Whether the proposed funding and staffing of the project appear adequate for its successful completion;
              (c) Whether the proposed level of funding for the project is consistent with the research and development expenditure levels for pollution control found in other industries;
              (d) The potential that the project may yield industrywide pollution control benefits;
              (e) Whether the project may also improve control of other pollutants of both occupational and environmental significance;
              (f) The potential effects of the project on energy conservation; and
              (g) Other non-air quality health and environmental considerations.
            
            
              § 57.604
              Evaluation of projects.
              The research and development proposal shall include a provision for the employment of a qualified independent engineering firm to prepare written reports at least annually which evaluate each completed significant stage of the research and development program, including all relevant information and data generated by the program. All reports required by this paragraph shall be submitted to EPA and also to the issuing agency if it is not EPA.
            
            
              § 57.605
              Consent.
              Each NSO shall incorporate by reference a binding written consent, signed by a corporate official empowered to do so, requiring the smelter owner to:
              (a) Carry out the approved research and development program;
              (b) Grant each issuing agency and EPA and their contractors access to any information or data employed or generated in the research and development program, including any process, emissions, or financial records which such agency determines are needed to evaluate the technical or economic merits of the program;
              (c) Grant physical access to representatives and contractors of each issuing agency to each facility at which such research is conducted;

              (d) Grant the representatives and contractors of EPA and the issuing agency reasonable access to the persons conducting the program on behalf of the smelter owner for discussions of progress, interpretation of data and results, and any other similar purposes as deemed necessary by EPA or any issuing agency.
            
            
              § 57.606
              Confidentiality.
              The provisions of section 114 of the Act and 40 CFR part 2 shall govern the confidentiality of any data or information provided to EPA under this subpart.
            
          
          
            Subpart G—Compliance Schedule Requirements
            
              § 57.701
              General requirements.
              This section applies to all smelters applying for an NSO. Each NSO shall require the smelter owner to meet all of the requirements within the NSO as expeditiously as practicable but in no case later than the deadlines contained in this subpart or any other section of these regulations. For requirements not immediately effective, the NSO shall provide increments of progress and a schedule for compliance. Each schedule must reflect the extent to which any required equipment or systems are already in place and the extent to which any required reports or studies have already been completed. Requirements for smelters to submit compliance schedules and the procedures which they must follow are outlined below.
            
            
              § 57.702
              Compliance with constant control emission limitation.
              (a) This section applies to all smelters which receive an NSO, but only to the extent this section is compatible with any SIP compliance schedule required by §§ 57.201(d)(2) and 57.705.
              (b) Any NSO issued to a smelter not required to immediately comply with the requirements of subpart G under § 57.701 shall contain a schedule for compliance with those requirements as expeditiously as practicable but in no case later than 6 months from the effective date of the NSO, except as follows: Where a waiver is requested in accordance with subpart H, an NSO may be issued without a schedule for compliance with the requirements for which a waiver is being considered consistent with subpart H, pending a final decision on the request under subpart H. If a waiver is requested in accordance with subpart H, compliance with the requirements of subpart C which were deferred as a result of such request shall be achieved as expeditiously as practicable after, but in no case later than 6 months from a final decision by the issuing agency to deny a waiver under subpart H or disapproval by EPA of a waiver granted by the issuing agency. The time limits specified herein may be extended only if a smelter operator demonstrates that special circumstances warrant more time, in which case the compliance schedule shall require compliance as expeditiously as practicable. An NSO which does not contain a schedule for compliance with all the requirements of subpart C because a waiver has been requested in accordance with subpart H shall be amended in accordance with § 57.104 within three months after a final decision under subpart H so as to either grant a waiver of any remaining requirements of subpart C, or deny such a waiver and place the smelter on a compliance schedule for meeting those requirements. If the issuing agency grants a waiver and such waiver is disapproved by EPA, the issuing agency shall promptly amend the NSO so as to place the smelter on a compliance schedule meeting any remaining requirements of subpart C.
              (c) Any schedule required under this section shall contain the following information and increments of progress to the extent applicable:
              (1) Description of the overall design of the SO2 control system(s) to be installed;

              (2) Descriptions of specific process hardware to be used in achieving compliance with interim SO2 constant controls including gas capacity values;
              (3) The date by which contracts will be let or purchase orders issued to accomplish any necessary performance improvements;
              (4) The date for initiating on-site construction or installation of necessary equipment;

              (5) The date by which on-site construction or installation of equipment is to be completed; and
              
              (6) The date for achievement of final compliance with interim emission limitations.
            
            
              § 57.703
              Compliance with the supplementary control system requirements.
              This section applies to all nonferrous smelters applying for an NSO.
              (a) Schedules for smelters with existing SCS. Each NSO shall require immediately upon issuance of the NSO operation of any existing supplementary control system and immediately upon the effective date of the NSO the assumption of liability for all violations of the NAAQS detected by any monitor in the SCS system. Each NSO shall require that within six months of the effective date of the NSO the smelter complete any measures specified in the smelter's approved SCS development plan not implemented at the time the NSO is issued, and assume liability for all violations of the NAAQS detected anywhere in the DLA (except as provided in subpart D of these regulations). Other requirements of subpart D such as the requirements for submission of reports records, and for ongoing evaluation of the SCS shall be complied with at the times specified in subpart D and § 57.701.
              (b) Compliance schedule for smelters with no existing SCS system. Where a smelter has no SCS at the time of issuance of the NSO, the NSO shall require compliance with the requirements of subpart D according to the following schedule:
              (1) Within six months after the effective date of the NSO the smelter shall install all operating elements of the SCS system, begin operating the system, complete all other measures specified in its approved SCS development plan, begin compliance with the requirements of § 57.404, and assume liability for any violations of the NAAQS within its designated liability area (except as provided by subpart D), detected by the SCS monitors in place.
              (2) Within nine months thereafter the smelter shall submit the SCS Report, assume liability for all violations of the NAAQS detected anywhere within its designated liability area, and comply with all other requirements of subpart D, except for those which subpart D specifies are to be satisfied at or after the close of such nine-month period, including requirements for submission of studies, reports, and records, and the requirements for continued review and evaluation of the SCS.
            
            
              § 57.704
              Compliance with fugitive emission evaluation and control requirements.
              This section applies only to smelters not required to submit SIP Compliance Schedules under § 57.705. Each NSO shall require that smelters satisfy each of the requirements of subpart E as expeditiously as practicable, taking into account the extent to which those requirements have already been satisfied, and in any event, within any deadlines specified below.
              (a) Plan for fugitive emission control. The NSO shall provide that within a reasonable period after the submission of the report on the fugitive emission control study required by § 57.502, but within a period allowing sufficient time for compliance with the requirement of § 57.503 for amendment of the NSO, the smelter owner shall submit to the issuing agency for its approval a proposed fugitive emission control plan, including increments of progress, for compliance with the requirements of §§ 57.501 and 57.503.
              (b) SCS Report. If the fugitive emission control plan submitted under paragraph (a) of this section proposes to meet the requirements of §§ 57.501 and 57.503 through the additional use of a supplementary control system, the plan shall demonstrate that the use of supplementary controls at that smelter to prevent violations of the NAAQS resulting from fugitive emissions is practicable, adequate, reliable, and enforceable. The plan shall contain increments of progress providing for completion of the implementation of each additional measure, and for corresponding compliance with the requirements of paragraphs (b) and (c) of § 57.404, within four months of approval of the plan by the issuing agency. The plan shall also provide that within three months after completion of implementation of those additional measures, the smelter shall fully comply with the requirements of §§ 57.401 and 57.501 (including the assumption of liability for violations of NAAQS within its designated liability area), and shall submit and additional SCS report for the approval of the issuing agency. This additional final report shall correspond to that submitted under § 57.405(b)(2), except that it need not contain the 3-month study described in § 57.405(b)(2)(iii).
              (c) NSO amendment. The amendments of the NSO required under § 57.503 shall be affected by the issuing agency as follows:
              (1) With respect to the additional use of SCS, upon approval or promulgation of the plan submitted under paragraph (a) of this section and upon approval or promulgation of the requirements for the system described in the additional SCS Report under paragraph (b) of this section;
              (2) With respect to the additional use of engineering techniques, upon approval or promulgation of the compliance schedule required by paragraph (a) of this section.
            
            
              § 57.705
              Contents of SIP Compliance Schedule required by § 57.201(d) (2) and (3).
              This section applies to smelters which are required to submit a SIP Compliance Schedule as discussed below.
              (a) Each SIP Compliance Schedule required by § 57.201(d) (2) and (3) must contain the following elements:
              (1) Description of the overall design of the SO2 control system(s) to be installed;
              (2) Descriptions of specific process hardware to be used in achieving compliance with the SIP emission limitation including gas capacity values;
              (3) The date by which contracts will be let or purchase orders issued to accomplish any necessary performance improvements;
              (4) The date for initiating on-site construction or installation of necessary equipment;
              (5) The date by which on-site construction or installation of equipment is to be completed;
              (6) The date for achievement of final compliance with SIP emission limitations; and
              (7) Any other measures necessary to assure compliance with all SIP requirements as expeditiously as practicable.
              (b) Operations of SCS. Smelters to which § 57.705 is applicable must comply with all elements of § 57.703.
            
          
          
            Subpart H—Waiver of Interim Requirement for Use of Continuous Emission Reduction Technology
            
              § 57.801
              Purpose and scope.
              (a) This subpart shall govern all proceedings for the waiver of the interim requirement that each NSO provide for the use of constant controls.
              (b) In the absence of specific provisions in this subpart, and where appropriate, questions arising at any stage of the proceeding shall be resolved at the discretion of the Presiding Officer or the Administrator, as appropriate.
            
            
              § 57.802
              Request for waiver.
              (a) General. (1) Each smelter owner requesting a waiver shall complete, sign, and submit appendix A (Test for Eligibility for Interim Waiver). Copies of appendix A may be obtained from any EPA Regional Administrator, or from the Director, Stationary Source Compliance Division (EN-341), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460. Claims of confidentiality shall be made as provided in § 57.203.
              (2) The smelter owner shall append to the completed and signed appendix A full copies of all documents, test results, studies, reports, scientific literature and assessments required by appendix A. To the extent that the material consists of generally available published material, the smelter owner may cite to the material in lieu of appending it to appendix A. The smelter owner shall specifically designate those portions of any documents relied upon and the facts or conclusions in appendix A to which they relate.
              (b) Effect of submitting incomplete application. (1) The Administrator, or a person designated by him to review applications for waivers, may advise the smelter owner in writing whenever he determines that additional information is needed in order to make the waiver eligibility determinations required by section 119(d)(2) of the Act. The smelter owner shall promptly supply such information. All additional information requested under this paragraph and filed in the manner required by paragraph (d) shall be deemed part of appendix A.
              (2) Failure to comply with the requirements of paragraphs (a) and (b)(1) of this section shall be grounds for denial of the requested waiver.
              (c) Time for requesting waivers. Any request for a waiver must be submitted to the Administrator by the smelter owner at the time of the application for an NSO from the State or the Administrator, as the case may be. Where a smelter was issued a second period NSO by a State before these regulations went into effect, a request for a waiver shall be made and a completed appendix A shall be submitted, within sixty days of the effective date of these regulations, unless an extension is granted by the Administrator, or his designee, for good cause.
              (d) Submission of request. A copy of appendix A (plus attachments) which has been completed for the purpose of requesting a waiver of constant control requirements shall be filed with the Administrator, addressed as follows: Director, Stationary Source Compliance Division (EN-341), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460, Attn: Confidential Information Unit.
              (e) Eligibility. A smelter shall be eligible for consideration under this subpart only if it establishes that (1) its existing strong stream controls, if any, lack the capacity while in full operation to treat all strong stream sulfur dioxide emissions and (2) bypass of strong stream controls due to excess strong stream sulfur dioxide emissions cannot be avoided with improved operation and maintenance of existing strong stream controls and process equipment.
              (f) Criteria for decision. The Administrator shall grant or approve a waiver, whichever is appropriate, for any eligible smelter as to which he finds, in accordance with the methods and procedures specified in appendix A, that:
              (1) The higher of the two net present values of future cash flows completed under the two alternative sets of assumptions set forth in the instructions to schedule D.6 in appendix A in less than liquidation (salvage) value; or
              (2) The smelter's average variable costs at all relevant levels of production (after installation of interim constant control equipment) would exceed the weighted average price of smelter output for one year or more.
            
            
              § 57.803
              Issuance of tentative determination; notice.
              (a) Tentative determination. (1) The EPA staff shall formulate and prepare:
              (i) A “Staff Computational Analysis,” using the financial information submitted by the smelter owner under § 57.802 to evaluate the economic circumstances of the smelter for which the waiver is sought;
              (ii) A tentative determination as to whether an interim requirement for the use of constant controls would be so costly as to necessitate permanent or prolonged temporary cessation of operations at the smelter for which the waiver is requested. The tentative determination shall contain a “Proposed Report and Findings” summarizing the conclusions reached in the Staff Computational Analysis, discussing the estimated cost of interim controls, and assessing the effect upon the smelter of requiring those controls. The tentative determination shall also contain a proposed recommendation that the waiver be granted or denied, based upon the Proposed Report and Findings, and stating any additional considerations supporting the proposed recommendation. This tentative determination shall be a public document.

              (2) In preparing the Proposed Report and Findings, the EPA staff shall attempt to the maximum extent feasible to avoid revealing confidential information which, if revealed, might damage the legitimate business interests of the applicant. The preceding sentence notwithstanding, the tentative determination shall be accompanied by a listing of all materials considered by EPA staff in developing the tentative determination. Subject to the provisions of § 57.814(a), full copies of all such materials shall be included in the administrative record under § 57.814, except that, to the extent the material consists of published material which is generally available, full citations to that material may be given instead.
              (b) Public notice. Public notice of EPA's tentative determination to grant or deny an application for a waiver shall be given by:
              (1) Publication at least once in a daily newspaper of general circulation in the area in which the smelter is located; and
              (2) Posting in the principal office of the municipality in which the smelter is located.
              (c) Individual notice. Individual notice of EPA's tentative determination to grant or deny an application for a waiver shall be mailed to the smelter owner by certified mail, return receipt requested, and to the air pollution control agency for the State in which the smelter is located.
              (d) Request for individual notice. EPA shall mail notice of its tentative determination to grant or deny an application for waiver to any person upon request. Each such request shall be submitted to the Administrator in writing, shall state that the request is for individual notice of tentative determination to grant or deny any application for a waiver under section 119(d) of the Clean Air Act, and shall describe the notice or types of notices desired (e.g., all notices, notices for a particular Region, notices for a particular State, notice for a particular city).
              (e) Form of notice. The notice of tentative determination required to be distributed under paragraphs (b), (c), and (d) of this section shall include, in addition to any other materials, the following:
              (1) A summary of the information contained in appendix A;
              (2) The tentative determination prepared under paragraph (a) of this section: Provided, that except in the case of the smelter owner, a summary of the basis for the grant or denial of the waiver may be provided in lieu of the formal determinations required by paragraph (a)(1) of this section;
              (3) A brief description of the procedures set forth in § 57.804 for requesting a public hearing on the waiver request, including a statement that such request must be filed within 30 days of the date of the notice;
              (4) A statement that written comments on the tentative determination submitted to EPA within 60 days of the date of the notice will be considered by EPA in making a final decision on the application; and
              (5) The location of the administrative record and the location at which interested persons may obtain further information on the tentative determination, including a copy of the index to the record, the tentative determination prepared under paragraph (a) of this section, and any other nonconfidential record materials.
            
            
              § 57.804
              Request for hearing; request to participate in hearing.
              (a) Request for hearing. Within 30 days of the date of publication or receipt of the notice required by § 57.803, any person may request the Administrator to hold a hearing on the tentative determination by submitting a written request containing the following:
              (1) Identification of the person requesting the hearing and his interest in the proceeding;
              (2) A statement of any objections to the tentative determination; and
              (3) A statement of the issues which such person proposes to raise for consideration at such hearing.
              (b) Grant or denial of hearing; notification. Whenever (1) the Administrator has received a written request satisfying the requirements of paragraph (a) of this section which presents genuine issues as to the effect on the smelter of the requirement for use of constant controls, or (2) the Administrator determines in his discretion that a hearing is necessary or appropriate the Administrator shall give written notice of his determination to each person requesting such hearing and the smelter owner, and shall provide public notice of his determination in accordance with § 57.803(b). If the Administrator determines that a request filed under paragraph (a) of this section does not comply with the requirements of paragraph (a) or does not present genuine issues, he shall be given written notice of his decision to deny a hearing to the person requesting the hearing.
              
              (c) Form of notice of hearing. Each notice of hearing disseminated under paragraph (b) of this section shall contain:
              (1) A statement of the time and place of the hearing;
              (2) A statement identifying the place at which the official record on the application for waiver is located, the hours during which it will be open for public inspection, and the documents contained in the record as of the date of the notice of hearing;
              (3) The due date for filing a written request to participate in the hearing under paragraph (d) of this section;
              (4) The due date for making written submissions under 57.805; and
              (5) The name, address, and office telephone number of the hearing Clerk for the hearing.
              (d) Request to participate in hearing. Each person desiring to participate in any hearing granted under this section, including any person requesting such a hearing, shall file a written request to participate with the Hearing Clerk by the deadline set forth in the notice of hearing. The request shall include:
              (1) A brief statement of the interest of the person in the proceeding;
              (2) A brief outline of the points to be addressed;
              (3) An estimate of the time required; and
              (4) If the request is submitted by an organization, a nonbinding list of the persons to take part in the presentation. As soon as practicable, but in no event later than two weeks before the scheduled date of the hearing, the Hearing Clerk shall make available to the public and shall mail to each person who asked to participate in the hearing a hearing schedule.
              (e) Effect of denial of or absence of request for hearing. If no request for a hearing is made under this section, or if all such requests are denied under paragraph (b) of this section, the tentative determination issued under § 57.803 shall be treated procedurally as if it were a recommended decision issued under § 57.811(b)(2), except that for purposes of §§ 57.812 and 57.813 the term “hearing participant” shall be construed to mean the smelter owner and any person who submitted comments under § 57.803(e)(4).
            
            
              § 57.805
              Submission of written comments on tentative determination.
              (a) Main comments. Each person who has filed a request to participate in the hearing shall file with the Hearing Clerk no later than 30 days before the scheduled start of the hearing (or such other date as may be set forth in the notice of hearing) any comments which he has on the request for waiver and EPA's tentative determination, based on information which is or reasonably could have been available to that person at the time.
              (b) Reply comments. Not later than two weeks after a full transcript of the hearing becomes available (or such other date as may be set forth in the notice of hearing), each person who has filed a request to participate in the hearing shall file with the Hearing Clerk any comments he may have on:
              (1) Written comments submitted by other participants pursuant to paragraph (a) of this section;
              (2) Written comments submitted in response to the notice of hearing;
              (3) Material in the hearing record; and
              (4) Material which was not and could not reasonably have been available prior to the deadline for submission of main comments under paragraph (a) of this section.
              (c) Form of comments. All comments should be submitted in quadruplicate and shall include any affidavits, studies, tests or other materials relied upon for making any factual statements in the comments.
              (d) Use of comments. (1) Written comments filed under this section shall constitute the bulk of the evidence submitted at the hearing. Oral statements at the hearing should be brief, and restricted either to points that could not have been made in written comments, or to emphasizing points which are made in the comments, but which the participant believes can be more forcefully urged in the hearing context.

              (2) Notwithstanding the foregoing, within two weeks prior to either deadline specified by paragraph (a) of this section for the filing of main comments, any person who has filed a request to participate in the hearing may file a request with the Presiding Officer to submit all or part of his main comments orally at the hearing in lieu of submitting written comments. The Presiding Officer shall, within one week, grant such request if he finds that such person will be prejudiced if he is required to submit such comments in written form.
            
            
              § 57.806
              Presiding Officer.
              (a) Assignment of Presiding Officer. (1) The Administrator shall, as soon as practicable after the granting of a request for hearing under § 57.803, request that the Chief Administrative Law Judge assign an Administrative Law Judge as Presiding Officer. The Chief Administrative Law Judge shall thereupon make the assignment.
              (2) If the parties to the hearing waive their right to have the Agency or an Administrative Law Judge preside at the hearing, the Administrator shall appoint an EPA employee who is an attorney to serve as presiding officer.
              (b) Powers and duties of Presiding Officer. It shall be the duty of the Presiding Officer to conduct a fair and impartial hearing, assure that the facts are fully elicited, and avoid delay. The Presiding Officer shall have authority to:
              (1) Chair and conduct administrative hearings held under this subpart;
              (2) Administer oaths and affirmations;
              (3) Receive relevant evidence: Provided, that the administrative record, as defined in § 57.814, shall be received in evidence;
              (4) Consider and rule upon motions, dispose of procedural requests, and issue all necessary orders;
              (5) Hold conferences for the settlement or simplification of the issues or the expediting of the proceedings; and
              (6) Do all other acts and take all measures necessary for the maintenance of order and for the efficient, fair and impartial conduct of proceedings under this subpart.
              [50 FR 6448, Feb. 15, 1985, as amended at 57 FR 5328, Feb. 13, 1992]
            
            
              § 57.807
              Hearing.
              (a) Composition of hearing panel. The Presiding Officer shall preside at the hearing held under this subpart. An EPA panel shall also take part in the hearing. In general, the membership of the panel shall consist of EPA employees having special expertise in areas related to the issues to be addressed at the hearing, including economists and engineers. For this reason, the membership of the panel may change as different issues are presented for discussion.
              (b) Additional hearing participants. Either before or during the hearing, the Presiding Officer, after consultation with the panel, may request that a person not then scheduled to participate in the hearing (including an EPA employee or a person identified by any scheduled hearing participant as having knowledge concerning the issues raised for discussion at the hearing) make a presentation or make himself available for cross-examination at the hearing.
              (c) Questioning of hearing participants. The panel members may question any person participating in the hearing. Cross-examination by persons other than panel members shall not be permitted at this stage of the proceeding except where the Presiding Officer determines, after consultation with the panel, that circumstances compel such cross-examination. However, persons in the hearing audience, including other hearing participants, may submit written questions to the Presiding Officer for the Presiding Officer to ask the participants, and the Presiding Officer may, after consultation with the panel, and in his sole discretion, ask these questions.
              (d) Submission of additional material. Participants in the hearing shall submit for the hearing record such additional material as the hearing panel may request within 10 days following the close of the hearing, or such other period of time as is ordered by the Presiding Officer. Participants may also submit additional information for the hearing record on their own accord within 10 days after the close of the hearing.
              (e) Transcript. A verbatim transcript shall be made of the hearing.
            
            
              
              § 57.808
              Opportunity for cross-examination.
              (a) Request for cross-examination. After the close of the panel hearing conducted under this part, any participant in that hearing may submit a written request for cross-examination. The request shall be received by EPA within one week after a full transcript of the hearing becomes available and shall specify:
              (1) The disputed issue(s) of material fact as to which cross-examination is requested. This shall include an explanation of why the questions at issue are factual, rather than of an analytical or policy nature; the extent to which they are in dispute in the light of the record made thus far, and the extent to which and why they can reasonably be considered material to the decision on the application for a waiver; and
              (2) The person(s) the participant desires to cross-examine, and an estimate of the time necessary. This shall include a statement as to why the cross-examination requested can be expected to result in full and true disclosure resolving the issue of material fact involved.
              (b) Order granting or denying request for cross-examination. As expeditiously as practicable after receipt of all requests for cross-examination under paragraph (a) of this section, the Presiding Officer, after consultation with the hearing panel, shall issue an order either granting or denying each such request, which shall be disseminated to all persons requesting cross-examination and all persons to be cross-examined. If any request for cross-examination is granted, the order shall specify:
              (1) The issues as to which cross-examination is granted;
              (2) The persons to be cross-examined on each issue;
              (3) The persons allowed to conduct cross-examination;
              (4) Time limits for the examination of witnesses; and
              (5) The date, time and place of the supplementary hearing at which cross-examination shall take place. In issuing this ruling, the Presiding Officer may determine that one or more participants have the same or similar interests and that to prevent unduly repetitious cross-examination, they should be required to choose a single representative for purposes of cross-examination. In such a case, the order shall simply assign time for cross-examination by that single representative without identifying the representative further.
              (c) Supplementary hearing. The Presiding Officer and at least one member of the original hearing panel shall preside at the supplementary hearing. During the course of the hearing, the Presiding Officer shall have authority to modify any order issued under paragraph (b) of this section. A verbatim transcript shall be made of this hearing.
              (d) Alternatives to cross-examination. (1) No later than the time set for requesting cross-examination, a hearing participant may request that alternative methods of clarifying the record (such as the submittal of additional written information) be used in lieu of or in addition to cross-examination. The Presiding Officer shall issue an order granting or denying such request at the time he issues (or would have issued) an order under paragraph (b) of this section. If the request is granted, the order shall specify the alternative provided and any other relevant information (e.g., the due date for submitting written information).
              (2) In passing on any request for cross-examination submitted under paragraph (a) of this section, the Presiding Officer may, as a precondition to ruling on the merits of such request, require that alternative means of clarifying the record be used whether or not a request to do so has been made under the preceding paragraph. The person requesting cross-examination shall have one week to comment on the results of utilizing such alternative means, following which the Presiding Officer, as soon as practicable, shall issue an order granting or denying such person's request for cross-examination.
            
            
              § 57.809
              
                Ex parte communications.
              (a) General. (1) No interested person outside the Agency or member of the Agency trial staff shall make or knowingly cause to be made to any member of the decisional body an ex parte communication relevant to the merits of the proceedings.

              (2) No member of the decisional body shall make or knowingly cause to be made to any interested person outside the Agency or member of the Agency trial staff an ex parte communication relevant to the merits of the proceedings.
              (b) Effect of receipt of ex parte communication. (1) A member of the decisional body who receives or who makes or knowingly causes to be made a communication prohibited by this subsection shall place in the record all written communications or memoranda stating the substance of all oral communications together with all written responses and memoranda stating the substance of all responses.

              (2) Upon receipt by any member of the decisionmaking body of an ex parte communication knowingly made or knowingly caused to be made by a party or representative of a party in violation of this section, the person presiding at the stage of the hearing then in progress may, to the extent consistent with justice and the policy of the Clean Air Act, require the party to show cause why its claim or interest in the proceedings should not be dismissed, denied, disregarded, or otherwise adversely affected on account of such violation.
              (c) Definitions. For purposes of this section, the following definitions shall apply:
              (1) Agency trial staff means those Agency employees, whether temporary or permanent, who have been designated by the Agency as available to investigate, litigate, and present the evidence arguments and position of the Agency in the evidentiary hearing or non-adversary panel hearing. Appearance as a witness does not necessarily require a person to be designated as a member of the Agency trial staff;
              (2) Decisional body means any Agency employee who is or may be reasonably expected to be involved in the decisional process of the proceeding including the Administrator, Presiding Officer, the Regional Administrator (if he does not designate himself as a member of the Agency trial staff), and any of their staff participating in the decisional process. In the case of a non-adversary panel hearing, the decisional body shall also include the panel members whether or not permanently employed by the Agency;
              (3) Ex parte communication means any communication, written or oral, relating to the merits of the proceeding between the decisional body and an interested person outside the Agency or the Agency trial staff which was not originally filed or stated in the administrative record or in the hearing. Ex parte communications do not include:
              (i) Communications between Agency employees other than between the Agency trial staff and the member of the decisional body;
              (ii) Discussions between the decisional body and either:
              (A) Interested persons outside the Agency, or;
              (B) The Agency trial staff if all parties have received prior written notice of such proposed communications and have been given the opportunity to be present and participate therein.
              (4) Interested person outside the Agency includes the smelter owner, any person who filed written comments in the proceeding, any person who requested the hearing, any person who requested to participate or intervene in the hearing, any participant or party in the hearing and any other interested person not employed by the Agency at the time of the communications, and the attorney of record for such persons.
              [50 FR 6448, Feb. 15, 1985, as amended at 57 FR 5328, Feb. 13, 1992]
            
            
              § 57.810
              Filing of briefs, proposed findings, and proposed recommendations.

              Unless otherwise ordered by the Presiding Officer, each hearing participant may, within 20 days after reply comments are submitted under § 57.805(b), or if a supplementary hearing for the purpose of cross-examination has been held under § 57.808(c), within 20 days after the transcript of such supplemental hearing becomes available or if alternative methods of clarifying the record have been used under § 57.808(d), within 20 days after the alternative methods have been employed, file with the Hearing Clerk and serve upon all other hearing participants proposed findings and proposed recommendations to replace in whole or in part the findings and recommendations contained in the tentative determination. Any such person may also file, at the same time, a brief in support of his proposals, together with references to relevant pages of transcript and to relevant exhibits. Within 10 days thereafter each participant may file a reply brief concerning alternative proposals. Oral argument may be held at the discretion of the Presiding Officer on motion of any hearing participant or sua sponte.
            
            
              § 57.811
              Recommended decision.
              As soon as practicable after the conclusion of the hearing, one or more responsible employees of the Agency shall evaluate the record for preparation of a recommended decision and shall prepare and file a recommended decision with the Hearing Clerk. The employee(s) preparing the decision will generally be members of the hearing panel and may include the Presiding Officer. Such employee(s) may consult with and receive assistance from any member of the hearing panel in drafting a recommended decision and may also delegate the preparation of the recommended decision to the panel or to any member or members of it. This decision shall contain the same elements as the tentative determination. After the recommended decision has been filed, the Hearing Clerk shall serve a copy of such decision on each hearing participant and upon the Administrator.
            
            
              § 57.812
              Appeal from or review of recommended decision.
              (a) Exceptions. (1) Within 20 days after service of the recommended decision, any hearing participant may take exception to any matter set forth in such decision or to any adverse order or ruling of the Presiding Officer prior to or during the hearing to which such participant objected, and may appeal such exceptions to the Administrator by filing them in writing with the Hearing Clerk. Such exceptions shall contain alternative findings and recommendations, together with references to the relevant pages of the record and recommended decision. A copy of each document taking exception to the recommended decision shall be served upon every other hearing participant. Within the same period of time each party filing exceptions shall file with the Administrator and shall serve upon all hearing participants a brief concerning each of the exceptions being appealed. Each brief shall include page references to the relevant portions of the record and to the recommended decision.
              (2) Within 10 days of the service of exceptions and briefs under paragraph (a)(1) of this section, any hearing participant may file and serve a reply brief responding to exceptions or arguments raised by any other hearing participant together with references to the relevant portions of the record, recommended decision, or opposing brief. Reply briefs shall not, however, raise additional exceptions.
              (b) Sua sponte review by the Administrator. Whenever the Administrator determines sua sponte to review a recommended decision, notice of such intention shall be served upon the parties by the Hearing Clerk within 30 days after the date of service of the recommended decision. Such notice shall include a statement of issues to be briefed by the hearing participants and a time schedule for the service and filing of briefs.
              (c) Scope of appeal or review. The appeal of the recommended decision shall be limited to the issues raised by the appellant, except when the Administrator determines that additional issues should be briefed or argued. If the Administrator determines that briefing or argument of additional issues is warranted, all hearing participants shall be given reasonable written notice of such determination to permit preparation of adequate argument.
              (d) Argument before the Administrator. The Administrator may, upon request by a party or sua sponte, set a matter for oral argument. The time and place for such oral argument shall be assigned after giving consideration to the convenience of the parties.
            
            
              § 57.813
              Final decision.
              (a) After review. As soon as practicable after all appeal or other review proceedings have been completed, the Administrator shall issue his final decision. Such a final decision shall include the same elements as the recommended decision, as well as any additional reasons supporting his decisions on exceptions filed by hearing participants. The final decision may accept or reject all or part of the recommended decision. The Administrator may consult with the Presiding Officer, members of the hearing panel or any other EPA employee in preparing his final decision. The Hearing Clerk shall file a copy of the decision on all hearing participants.
              (b) In the absence of review. If no party appeals a recommended decision to the Administrator and if the Administrator does not review it sua sponte, he shall be deemed to have adopted the recommended decision as the final decision of the Agency upon the expiration of the time for filing any exceptions under § 57.812(a).
              (c) Timing of judicial review. For purposes of judicial review, final Agency action on a request for a waiver of the interim requirement that each NSO provide for the use of constant controls shall not occur until EPA approves or disapproves the issuance of an NSO to the source requesting such a waiver.
            
            
              § 57.814
              Administrative record.
              (a) Establishment of record. (1) Upon receipt of request for a waiver, an administrative record for that request shall be established, and a Record and Hearing Clerk appointed to supervise the filing of documents in the record and to carry out all other duties assigned to him under this subpart.
              (2) All material required to be included in the record shall be added to the record as soon as feasible after its receipt by EPA. All material in the record shall be appropriately indexed. The Hearing Clerk shall make appropriate arrangements to allow members of the public to copy all nonconfidential record materials during normal EPA business hours.
              (3) Confidential record material shall be indexed under paragraph (a)(2). Confidential record material shall, however, be physically maintained in a separate location from public record material.
              (4) Confidential record material shall consist of the following:
              (i) Any material submitted pursuant to § 57.802 for which a proper claim of confidentiality has been made under section 114(c) of the Act and 40 CFR part 2; and
              (ii) The Staff Computational Anaylsis prepared under § 57.803
              (b) Record for issuing tentative determination. The administrative record for issuing the tentative determination required by § 57.803 shall consist of the material submitted under § 57.802 and any additional materials supporting the tentative determination.
              (c) Record for acting on requests for cross-examination. The administrative record for acting on requests for cross-examination under § 57.808 shall consist of the record for issuing the tentative determination, all comments timely submitted under §§ 57.803(e)(4) and 57.805, the transcript of the hearing, and any additional material timely submitted under § 57.807(d).
              (d) Record for preparation of recommended decision. The administrative record for preparation of the recommended decision required by § 57.811 shall consist of the record for acting on request for cross-examination, the transcript of any supplementary hearing held under § 57.808(c), any materials timely submitted in lieu of or in addition to cross-examination under § 57.808(d), and all briefs, proposed findings of fact and proposed recommendations timely submitted under § 57.810.
              (e) Record for issuance of final decision. (1) Where no hearing has been held, the administrative record for issuance of the Administrator's final decision shall consist of the record for issuing the tentative determination, any comments timely submitted under § 57.803(e)(4), any briefs or reply briefs timely submitted under § 57.812 (a) through (c), and the transcript of any oral argument granted under § 57.812(d).
              (2) Where a hearing has been held, the administrative record for issuance of the Administrator's final decision shall consist of the record of preparation of the recommended decision, any briefs or reply briefs submitted under § 57.812 (a) through (c), and the transcript of any oral argument granted under § 57.812(d).
            
            
              
              § 57.815
              State notification.
              The Administrator shall give notice of the final decision in writing to the air pollution control agency of the State in which the smelter is located.
            
            
              § 57.816
              Effect of negative recommendation.
              No waiver of the interim requirement for the use of constant controls shall be granted by the Administrator or a State unless the Administrator or a State first takes into account the Administrator's report, findings, and recommendations as to whether the use of constant controls would be so costly as to necessitate permanent or prolonged temporary cessations of operation of the smelter.
            
          
          
             
            
              Pt. 57, App. A
              Appendix A to Part 57—Primary Nonferrous Smelter Order (NSO) Application
              Instructions
              1. General Instructions
              
              1.1 Purpose of the Application
              1.2 NSO Financial Tests
              1.3 Confidentiality
              2. NSO Financial Reporting Overview
              
              2.1 Revenue and Cost Assignment
              2.2 Transfer Prices on Affiliated Party Transactions
              2.3 Forecasting Requirements
              2.4 EPA Furnished Forecast Data
              2.5 Applicant Generated Forecasts
              2.6 Weighted Average Cost of Capital for Nonferrous Metal Producers
              2.7 Horizon Value
              2.8 Data Entry
              2.9 Use of Schedules
              2.10 Use of Exhibits
              Detailed Instructions for Each Schedule
              A.1 Historical Revenue Data
              A.2 Historical Cost Data
              A.3 Historical Profit and Loss Summary
              A.4 Historical Capital Investment Summary
              B.1 Pre-Control Revenue Forecast
              B.2 Pre-Control Cost Forecast
              B.3 Pre-Control Forecast Profit and Loss Summary
              B.4 Constant Controls Revenue Forecast
              B.5 Constant Controls Cost Forecast
              B.6 Constant Controls Forecast Profit and Loss Summary for the Profit Protection Test
              B.7 Profit Protection Test
              C.1 Constant Controls Forecast Profit and Loss Summary for the Rate of Return Test
              C.2 Constant Controls Sustaining Capital Investment Forecast
              C.3 Historical Capital Investment in Constant Dollars
              C.4 Rate of Return Test
              C.5 Horizon Value of Cash Flows for the Rate of Return Test
              D.1 Interim Controls Revenue Forecast
              D.2 Interim Controls Cost Forecast
              D.3 Interim Controls Forecast Profit and Loss Summary
              D.4 Interim Controls Sustaining Capital Investment Forecast
              D.5 Cash Proceeds from Liquidation
              D.6 Permanent Waiver from Interim Controls Test
              D.7 Horizon Value of Cash Flows for the Interim Controls Test
              1. General Instructions
              1.1 Purpose of the application. This application provides financial reporting schedules and the accompanying instructions for EPA's determination of eligibility for a nonferrous smelter order (NSO), and for a waiver of the interim constant controls requirement of an NSO. Although the determination of eligibility for an NSO is prerequisite for the determination of a waiver, appendix A, as a matter of convenience to applicants, includes both the NSO and waiver tests and reporting schedules.
              In order to support an NSO eligibility determination, the applicant must submit operating and financial data as specified by the schedules included in this application. Specific instructions for completing each schedule are provided in subsequent sections of the instructions. In general, applicants must provide:
              (a) Annual income statements, balance sheets and supporting data covering the five most recent fiscal years for the smelter for which the NSO requested.
              (b) Forecasts of operating revenues, operating costs, net income from operations and capital investments for the firm's smelter operations subject to this application, on the basis of anticipated smelter operations without any sulfur dioxide air pollution control facilities that have not been installed as of the NSO application date.
              (c) Forecasts of operating revenues, operating costs, net income from operations and capital investments for the firm's smelter operations subject to this application, on the basis of anticipated smelter operations with expected additional sulfur dioxide control facilities required to comply with the smelter's SIP emission limitation.

              (d) For smelters applying for a waiver of interim constant controls, forecasts of operating revenues, operating costs, and capital investments for the firm's smelter operations prepared on the basis of two alternative assumptions: (1) Installation of additional pollution control facilities required to comply with interim constant control requirements, no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of an NSO, and closure of the smelter after January 1, 1988; and (2) installation of additional pollution control facilities required to comply with interim constant control requirements, installation of any additional SO2 controls required to comply with the smelter's SIP emission limitation by January 2, 1988, and continued operation of the smelter after January 1, 1988.
              1.2 NSO financial tests. EPA will use separate tests to determine eligibility for an NSO and to evaluate applications for a waiver of the interim constant control requirement. The two tests for NSO eligibility employ a present value approach for determining the reasonable availability of constant control technology that will enable an applicant to achieve full compliance with its SIP sulfur dioxide emission limitation. The tests for the waiver of the interim constant control requirements employ variable costing and discounted cash flow standards for evaluating an applicant's economic capability to implement those requirements.
              1.2.1 NSO Eligibility Tests. Each applicant must establish that the system of production and/or constant control technology that will enable the smelter to achieve full compliance with its SIP SO2 emission limitation standard is not reasonably available. An applicant will determine financial eligibility for an NSO by passing at least one of the following two tests.
              (a) Profit Protection Test. The smelter will experience a reduction in pre-tax profits of 50 percent or more after undertaking the required installation of constant controls.
              (b) Rate of Return Test. The smelter will earn a rate of return on historical net investment, expressed in constant dollars, below the industry average cost of capital after undertaking the required installation of constant controls.
              1.2.2 Temporary Waiver from Interim Controls. Applicants that do not have an existing constant control system or whose constant controls are not sufficient when in operation and optimally maintained to treat all strong streams in accordance with subpart C, may apply for a waiver of the requirements of subpart C with respect to any interim constant controls not already installed. Applicants will be eligible for a temporary waiver of the requirement for interim constant controls not already installed, if they can establish pursuant to the procedures in this application that the imposition of such control requirements would economically necessitate closure of the smelter facility for a period of one year or longer. The economic justification for a non-permanent closure under this temporary waiver test is defined as a situation in which the smelter's projected operating revenues for one or more years during which the NSO is in effect are inadequate to cover variable operating costs anticipated after installing the required interim control technology. Temporary waivers will be granted for only the period of time over which applicants can establish an inability by the firm to cover its variable operating costs. Interim control waiver requests based on the smelter's projected inability to earn adequate income after installation of interim pollution control equipment will be subject to the permanent waiver test.
              1.2.3 Permanent Waiver from Interim Controls. Applicants that do not have an existing constant control system or whose constant controls are not sufficient when in operation and optimally maintained to treat all strong streams in accordance with subpart C, may apply for a waiver of the requirements of subpart C with respect to any interim constant controls not already installed. Applicants will be eligible for a permanent waiver of the requirement for interim constant controls not already installed, if they can establish pursuant to the procedures in this application that an imposition of such control requirements would necessitate permanent closure of the smelter. Economic justification for a permanent closure is defined as a situation in which the present value of future cash flows anticipated from the smelter after installing the required interim control technology is less than the smelter's current salvage value under an orderly plan of liquidation. Future cash flows are determined under two alternative assumptions. The higher present value of cash flows computed under these assumptions is then compared to salvage value.
              1.2.4 EPA Contact for NSO Inquiries. Inquiries concerning this portion of the requirements for NSO application should be addressed to Laxmi M. Kesari, Environmental Protection Agency, EN 341, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              1.2.5 Certification. The NSO Certification Statement must be signed by an authorized officer of the applicant firm.

              1.3 Confidentiality. Applicants may request that information contained in this application be treated as confidential. Agency regulations concerning claims of confidentiality of business information are contained in 40 CFR part 2, subpart B (41 FR 36902 et seq., September 1, 1976, as amended by 43 FR 39997 et seq., September 8, 1978). The regulations provide that a business may, if it desires, assert a business confidentiality claim covering part or all of the information furnished to EPA. The claim must be made at the same time the applicable information is submitted. The manner of asserting such claims is specified in 40 CFR 2.203(b). Information covered by such a claim will be handled by the Agency in accordance with procedures set forth in the subpart B regulations. EPA will not disclose information on a business that has made a claim of confidentiality, except to the extent of and in accordance with 40 CFR part 2, subpart B. However, if no claim of confidentiality is made when information is furnished to EPA, the information may be made available to the public without notice to the business.
              2. NSO Financial Reporting Overview
              2.1 Revenue and Cost Assignment. The amounts assigned to operations of the smelter subject to this NSO application should include (1) revenues and costs directly attributable to the smelter's operating activities and (2) indirect operating costs shared with other segments of the firm to the extent that a specific causal and beneficial relationship can be identified for the allocation of such costs to the smelter. Do not allocate revenues and costs associated with central administrative activities for which specific causal and beneficial relationships to the activities of the smelter cannot be established. Nonallocable items include, but are not restricted to, amounts such as dividend and interest income on centrally administered portfolio investments, central corporate administrative office expenses and, except for schedules supporting the Profit Protection Test, interest on long-term debt financing arrangements. Provide a detailed explanation of amounts classified as nontraceable on a separate schedule and attach as part of Exhibit B.
              2.2 Transfer Prices on Affiliated Part Transactions. Certain transactions by the smelter subject to an NSO application may reflect sales to or purchases from “affiliated” customers or suppliers with whom the smelter has a common bond of ownership and/or managerial control. In preparing this application, affiliated party transactions shall be defined as transactions with any entity that the firm, or its owners, controls directly or indirectly either through an ownership of 10 percent or more of the entity's voting interests or through an exercise of managerial responsibility. Applicants must attach as part of Exhibit B supporting schedules explaining the pricing policies established on affiliated party transactions incorporated in the financial reporting schedules.
              Prices on inter-segment material and product transfers within a firm, or on external purchases from and sales to other affiliated suppliers and customers, may differ from the prices on comparable transactions with unaffiliated suppliers and customers. In this event, applicants also must present in the Exhibit B supporting schedules and incorporate in the NSO financial reporting schedules appropriate adjustments for restating affiliated party transactions. Affiliated party transactions must be restated at either (a) equivalent prices on comparable transactions with unaffiliated parties if such price quotations can be obtained or (b) prices that provide the selling entity with a normal profit margin above its cost of sales if a meaningful comparison with unaffiliated transaction prices cannot be established.

              A “normal” profit margin is defined as the gross operating profit per dollar of operating revenue that will provide an average after-tax rate of return on permanent capital (total assets less current liabilities). This average rate of return is defined differently for the historical and forecast periods. The applicant must use a rate of return of 8.0 percent for the historical period. This figure is based on a historical average earned rate of return for the nonferrous metals industry. 1

                 EPA may update this figure periodically. The updates will be available in the rulemaking docket or from the INFORMATION CONTACT noted in the Federal Register. For the forecast period, the applicant must use a rate of return equal to the current weighted average cost of capital for the nonferrous metals industry, as computed in Section 2.6.
              
                
                  1 The derivation of this figure is explained in two memoranda to EPA (Item Nos. II-A-1 and IV-A-6a in EPA Docket No. A-82-35).
              
              Forecast smelting charges for integrated smelters can be computed from forecast market smelting charges. Integrated copper smelters may use as the basis of their forecast revenues the forecast copper smelting charges provided by EPA, adjusted as described in Section 2.4.1. An applicant may submit other forecasts, providing the forecast methodology is in accordance with the guidelines in Section 2.5 and fully documented as part of Exhibit B.
              2.3 Forecasting Requirements. NSO applicants must provide the Agency with financial forecasts in Schedules B.1 through B.6 and C.1 through C.2. Applicants requesting either a temporary or permanent waiver from interim constant control requirements also must provide an additional set of financial forecasts in Schedules D.1 through D.4.
              2.3.1 Forecast Period. The forecast period must include at least two full years following completion and startup of the required pollution control system. The forecast period shall be from 1984 through 1990 for an NSO application filed in 1984. If an application is filed in a later year, the 1984 through 1990 period should be adjusted accordingly. All references in this appendix to the period 1984 through 1990 should be interpreted accordingly.

              2.3.2 Forecast Adjustment by Control Case. Some line items that have the same title in several schedules may contain different information because they are based on different assumptions regarding pollution controls. Production interruptions or curtailments due to the installation of pollution control facilities may require adjustments to certain revenue and cost estimates in the respective control cases. For example, production curtailments associated with supplementary control systems may be the basis for the pre-control case, yet are eliminated when constant controls replace supplementary control systems in the constant controls case. The application of pollution control techniques that involve process changes in the smelter's operations (e.g., conversion to flash smelting) also may require specific forecasts by applications of associated impacts on incremental operating revenues and costs.
              2.3.3 Nominal Dollar Basis. Applicants must make their financial forecasts in terms of nominal dollars. Forecasts of selected parameters provided by EPA will furnish guidelines to an applicant in preparing the required cost and revenue estimates. In particular, copper smelting charges provided in nominal-dollar terms must be used directly by the applicant as given; i.e., the stipulated charge estimates should not be inflated.
              2.3.4 Tolling Service Equivalent Basis. Applicants must express all revenue forecasts on a tolling service equivalent basis. Thus, forecast revenues are computed as the product of the forecast quantity of processed concentrate, the forecast average product grade of the concentrate (the percent of metal in the concentrate), and the forecast smelting charge. Smelters that are not tolling smelters and that do not use the copper smelting charges provided by EPA (as described in Section 2.4.1) can forecast a smelting charge from forecast product grade of the concentrate, percent recovery, and product and concentrate prices. The forecast prices and derivation of the smelting charge must be in accordance with the guidelines in Section 2.5, and the methodology must be fully documented in Exhibit B.
              2.4 EPA Furnished Forecast Data. In making projection for the period 1984 through 1990, applicants must, except as noted below, use the indices provided by EPA. The table below presents yearly values for each index (expressed as annual percentage rates of change) to be used by smelters applying for an NSO before January 1, 1985. If forecasts are needed for 1991 and EPA has not provided new forecasts, applicants should use the Data Resources, Inc. forecasts for 1991 (Docket Item No. IV-A-6c) and the average of CRU's forecasts for 1989 and 1990 (expressed in 1991 dollars).
              
                
                   
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  Copper smelting charge 1 (cents per pound)
                  14.5
                  14.6
                  16.0
                  15.3
                  15.3
                  15.5
                  15.4
                
                
                  Annual Percentage Rates of Change
                
                
                  Wages
                  5.0
                  5.7
                  5.8
                  6.1
                  6.4
                  6.7
                  7.0
                
                
                  Energy prices:
                
                
                  Electricity
                  7.0
                  8.8
                  8.1
                  8.3
                  7.1
                  4.9
                  5.5
                
                
                  Natural gas
                  3.6
                  5.7
                  9.3
                  8.7
                  9.2
                  8.0
                  8.4
                
                
                  Coal
                  5.1
                  7.0
                  8.9
                  9.0
                  9.7
                  9.7
                  9.7
                
                
                  Fuel oil
                  1.6
                  4.2
                  7.7
                  6.8
                  9.8
                  9.5
                  9.9
                
                
                  GNP price deflator
                  4.8
                  5.0
                  5.0
                  5.2
                  5.8
                  5.8
                  5.9
                
                
                  1 Reference charge for calculating smelter-specific copper smelting charges as described in Section 2.4.1.
                 
              
              2.4.1 Copper smelting charge. EPA will supply a forecast of reference copper smelting charges. These charges, which are f.o.b. U.S. mine, are based on an estimate of export smelting charges and on the differential value of copper in the U.S. and the world market. They must be used in forecasting unaffiliated party revenues for the period following the expiration of existing contracts and in forecasting affiliated party revenues for the entire forecast period. The applicant may submit its own smelting charge forecast for the post-contract period, provided that such forecast is in accordance with the guidelines in Section 2.5 and fully documented and substantiated as part of Exhibit B.
              The EPA forecast export charge represents the world market copper smelting charge with copper valued at the London Metal Exchange (LME) copper price. This charge serves as the reference charge for the applicant copper smelter in calculating its smelting charges. Applicant copper smelters must derive their smelting charges from this world market charge as described in paragraph (a) below.
              The applicant may adjust the derived smelter-specific smelting charge to account for other factors, provided the adjustments are fully documented as part of Exhibit B. An example of such a factor is the unit deduction for metallurgical losses in smelting. Adjustment for this factor is discussed in paragraph (b) below.

              (a) The derivation of a smelter-specific smelting charge from the world market charge is based on assumptions regarding transportation costs and the U.S. producer-world copper price differential. The EPA forecast export charge is the forecast smelting charge available at a Japanese smelter, with copper valued at the London Metal Exchange copper price. The charge includes no freight costs, which must be paid by the mine. A U.S. smelter determines its smelting charge to a mine by meeting the combined world market smelting charge, adjusted to reflect copper valued at the U.S. producer price, and the transportation charge from the mine to the Japanese smelter. This combined price is the highest that a mine is willing to pay for smelting.
              The smelter's net smelting charge is equal to the combined world smelting charge, adjusted to the U.S. producer price for copper (i.e., the export forecast charge plus the U.S. producer price premium), and the transportation cost between the mine and a Far East smelter, minus the cost of transporting the concentrate between the mine and the applicant smelter.
              The applicant smelter's net smelting charge for concentrate from an individual mine is computed by first adding the U.S. producer Price-LME world price differential to the EPA-supplied forecast. The cost of transporting copper from the U.S. mine to the Far East is then added to this figure. The net smelting charge is obtained by subtracting from this total the cost of transporting copper from the mine to the applicant smelter. In making these calculations, an applicant must supply (and fully document in Exhibit B), the freight cost between the mine and the Far East and between the mine and the smelter. This freight cost must be converted to nominal dollars of the respective forecast years by applying the GNP percentage price change forecasts supplied by EPA or smelter-provided forecasts of transportation price changes. The smelter-provided forecasts of transportation price changes must comply with guidelines regarding such forecasts in Section 2.5.

              An applicant must use a 3 cent per pound U.S. producer price premium (relative to the LME price) in calculating the smelter's net smelting charge. The applicant may substitute its own forecasts of the U.S. producer price premium if it can substantiate such forecasts in accordance with the guidelines in Section 2.5 regarding applicant-provided smelting charge forecasts of principal products. All supporting documentation for such applicant-supplied forecasts must be supplied in Exhibit B. Any updates of the producer price premium will be available in the rulemaking docket or from the INFORMATION CONTACT noted in the Federal Register.
              
              The following two representative examples illustrate this methodology for making the transportation and U. S. producer price premium adjustment.
              (1) The applicant smelter, located in Arizona, obtains concentrate from an adjacent mine. The freight charge from mine to smelter is zero. The mine is willing to pay the applicant smelter an amount no higher than the sum of the world market smelting charge (adjusted for the copper value differential) and the transportation cost of shipping copper from the mine to the Far East. This combined cost is the net charge received by the applicant smelter. If the export smelting charge is 12 cents per pound and the freight cost between the mine and the Far East is 13 cents per pound, the applicant smelter would calculate a net smelting charge equal to 28 cents: 12 cents plus 3 cents (for the U.S. producer price premium) plus 13 cents (for the freight cost between the mine and the Far East).
              (2) The applicant smelter obtains concentrate from a nonadjacent mine. The mine will pay a charge no higher than the total market smelting charge, valued at the U.S. producer price, and the transportation costs between the mine and a Far East smelter. The applicant's net smelting charge is equal to this combined cost minus the transportation costs for shipping the concentrate between mine and applicant smelter.
              Suppose that the mine to Far East freight charge is 13 cents per pound and the mine to applicant smelter freight charge is 4 cents per pound. If the export smelting charge is 12 cents per pound, the net smelting charge is equal to 24 cents per pound: 12 cents plus 3 cents (for the U.S. producer price premium) plus 13 cents (for the freight cost to the Far East) minus 4 cents (for the freight cost to the applicant smelter).
              (b) The EPA forecast charges are based on a one unit deduction for metallurgical losses. This means that if a concentrate grades 25 percent copper, the mine is only credited with 24 percent for metal return. The one unit deduction on 25 percent concentrate is equivalent to a 96 percent payment for contained copper. Should a smelter recover less than 96 percent, its revenue would be less than the EPA forecast smelting charge. Should a smelter recover more than 96 percent, its revenue would be greater than the EPA forecast smelting charge.

              2.4.2 Indices (Annual Percentage Changes). These indices, which are expressed as annual percentage rate changes in price (wages, energy prices, and GNP price deflator) must be used only for estimating the rate of price increases for the forecast period following the expiration of the applicant's current contracts. The applicant may use alternative forecasts of annual percentage changes for the forecast period following the expiration of current contracts, if justification is provided. Any such alternative forecasts must be prepared by a widely-recognized forecasting authority with expertise comparable to that of the forecaster relied upon by EPA. In addition, the documentation of these forecasts must be comparable to that provided by EPA's forecaster.
              The wage indices are to be applied to wage paid to manufacturing labor. The energy price indices are to be applied to prices of the respective energy products. The GNP price deflators are to be applied to prices for non-metal, non-labor, and non-energy inputs.
              2.5 Applicant Generated Forecasts. Within the specified limitations, applicants may submit a method of forecasting smelting charges and by-product, co-product and other prices. The method selected must be explained and unit prices or costs provided where applicable. The forecast elements must be compatible with an applicant's historical cost and revenue elements to permit direct comparisons of historical and forecast data. Applicants must attach as part of Exhibit B appropriate schedules explaining variances between forecast and historical unit costs for the smelter.
              Forecasts of the smelting charges of the smelter's principal product (i.e., copper, lead, zinc, etc.) may be prepared either by an independent forecasting authority or by the smelter's in-house personnel. If the forecasts are prepared by an independent forecasting authority, the following conditions must be satisfied: (1) The forecasting authority must have expertise comparable to that of the forecaster relied upon by EPA. (2) As much documentation of the forecasting methodology as can reasonably be obtained must be made available to EPA. Such documentation must, at a minimum, be comparable to the documentation supporting EPA smelting charge forecasts. 2
                
              
              
                
                  2 Documentation of the EPA forecasts is provided as part of Item NO. IV-A-2 in EPA Docket No. A-82-35.
              
              If the smelting charge forecasts are prepared by in-house personnel, the following conditions must be met: (1) The in-house forecasts must be certified as being based on sound methodology by an independent forecasting authority with expertise comparable to that of the forecaster who prepared the EPA-supplied smelting charges. The independent forecasting authority shall also provide a brief explanation of the basis for the conclusion reached in the certification. (2) The smelter owner shall provide EPA with the documentation of the forecasting methodology employed, which must at a minimum be comparable to the extent of documentation supporting EPA's smelting charge forecasts. The smelter owner shall also make available upon request by EPA such additional documentation of the methodology and underlying data as EPA considers appropriate for evaluation of the forecasts.
              Forecasts of freight cost changes, which are applied to the freight costs used in calculating a smelter's net smelting charges, must be prepared by a widely-recognized forecasting authority. The forecaster's expertise must be comparable to that of the forecaster relied upon by EPA in forecasting the annual percentage changes in wages, energy prices, and GNP. The documentation of these forecasts must be comparable to that provided by EPA's forecaster.
              To the maximum extent practicable, by-product, co-product and (when applicable) unaffiliated smelting charges must be stated at market prices adjusted to f.o.b. smelter. Adjustments of these pricing bases must be made to reflect differences in grades and types of production. All adjustments must be consistent with expected sales, grades and types of concentrate processed. Applicants must attach as part of Exhibit B schedules describing and explaining the methods used to forecast these revenue items and the adjustments required for these revenue forecasts.
              Applicants must explain fully any changes from the historical data that are required to forecast labor productivity, ore-concentrate grade and composition, materials and energy consumption per unit of output, yield rates and other physical input/output relationships.
              Existing contractual terms must be used in forecasting those sales or input costs or prices to which the applicant is committed by contracts. The use of contract-dictated prices must be disclosed and supported by attaching as part of Exhibit B the terms and duration of labor and other supplier arrangements.
              Cost of compliance estimates need not be to the accuracy of final design/bid estimates; feasibility grade estimates will be acceptable. Updated cost of compliance estimates used in internal five year plans or specially prepared estimates of costs of compliance will generally be satisfactory.
              2.6 Weighted Average Cost of Capital for Nonferrous Metal Producers. The industry average cost of capital is a weighted average of the rates of return for equity and debt. Its components are the interest rate and the return on equity specific to the nonferrous metals industry.
              2.6.1 Computation. 3
                 The applicant must compute the cost of capital according to the following formula:
              
                
                  3 The derivation of the formula and the basis of the parameters are explained in two memoranda to EPA (Item Nos. II-A-1 and IV-A-6a in EPA Docket No. A-82-35).
              
              
              R = (0.65 × E) + (0.182 × I)
              
              where
              
              R = weighted average cost of capital
              E = return on equity
              I = interest rate.
              
              
              The components are calculated as follows.
              (a) Return on equity for the nonferrous metals industry. The 20 year Treasury bond yield to maturity plus a risk premium of 8.6 percent.
              (b) Interest Rate. The 20 year Treasury bond yield to maturity plus a risk premium of 3.0 percent.
              (c) Source of the 20 Year Treasury bond yield. Federal Reserve Bulletin, most recent monthly issue. Use the average yield for the most recent full month.
              2.6.2 Discount Factor. The discount factor corresponding to the weighted average cost of capital for any forecast year is computed according to the following equation:
              
                ec09no91.029
              
              where
              
              DF = discount factor
              R = weighted average cost of capital
              N = the number of years in the future (e.g., for the applicant applying in 1984, N = for the forecast year 1985).
              
              The horizon value, which is described in Section 2.7, is computed as of 1990, the end of the detailed forecast period. The discount factor to be applied to the horizon value is the same as for any other 1990 figure. For example, if the application is made in 1984, the value of N is 7.
              2.7 Horizon Value. The horizon value is the present value of a stream of cash flows or net income for 15 years beyond the last forecast year. Applicants must compute the horizon value by capitalizing the average forecast value of the last two forecast years using the current real weighted cost of capital. The line item instructions for schedules having a horizon value entry will specify the values to be capitalized.

              The applicant averages the values of the last two years after expressing both values in terms of the last year's dollars. The two-year average value is then multiplied by 9.6. This is the factor associated with capitalizing a 15 year value stream at the current real weighted cost of capital of 6.2 percent.
              Applicants must use a separate schedule to calculate the horizon value for the Rate of Return Test and the Interim Controls Test (Schedule C.5 and D.7, respectively). These separate schedules adjust for potential overstatements in the horizon value cash flows that may be caused by control equipment depreciation reported for tax purposes.
              2.8 Data Entry
              2.8.1 Rounding. All amounts (including both dollar values and physical units) reported in the schedules and exhibits accompanying this application must be rounded to the nearest thousand and expressed in thousands of dollars or units unless otherwise indicated in the instructions.
              2.8.2 Estimates. Where an applicant's records cannot produce the specific data required by this application, the use of estimates will be allowed if a meaningful estimate can be made without significant distortion of the reported results. Data estimates must be supported by attaching on a separate sheet of paper as a part of Exhibit B an explanation identifying where such estimates are used and showing explicitly how the estimates were made.
              2.8.3 Missing Data. Applicants must provide, where applicable, all operating and financial data requested by this application. Only substantially complete applications can be accepted for processing by the Agency. Questions concerning data entries for which information is not provided by or cannot reasonably be estimated from the applicant's existing accounting records should be addressed to the EPA Contact for NSO Inquiries.
              2.8.4 Historical Period. The annual data requested in the historical schedules, Schedules A.1 through A.4, must be reported for each of the five fiscal years immediately preceding the year in which this application is filed. The historical period shall be from fiscal years 1979 through 1983 for an NSO application filed in 1984. If an application is filed in a later year, the references in this appendix to the period 1979 through 1983 should be interpreted accordingly.
              2.9 Use of schedules. All applicants must complete Schedules A.1 through A.4, which record historical revenues, cost, and capital investment data. These schedules will be used by EPA to assist in evaluating forecast data. Completion of the remaining schedules depends on the test required of the applicant.
              2.9.1 NSO Eligibility. An NSO applicant must pass one of the following two tests and complete the corresponding schedules.
              (a) Profit Protection Test. The applicant must complete Schedules B.1 through B.7 to determine eligibility under the Profit Protection Test. Schedules B.1 and B.2 report the base case (without constant controls) revenue and cost forecast, respectively, and Schedule B.3 summarizes Schedules B.1 and B.2. Base case production forecasts should reflect any production curtailments associated with interim controls currently (preforecast) installed on smelters. Schedules B.4 and B.5 report the revenue and cost forecast, respectively, for the constant controls case, and Schedule B.6 summarizes Schedules B.4 and B.5 for the Profit Protection Test.

              Schedule B.7 presents the calculations for the Profit Protection Test. The applicant enters the forecast profits from Schedules B.3 and B.6. The present value of the forecast profits is then computed for each case. If the present value of forecast pre-tax profits with constant controls is less than 50 percent of the present value of forecast pre-tax profits without controls (base case) the smelter passes the test and is eligible for an NSO. The smelter also passes the test if the present value of forecast pre-tax profits without controls (base case) is negative.
              (b) Rate of Return Test. The applicant must complete Schedules B.4, B.5, and C.1 through C.5 to determine eligibility under the Rate of Return Test. Schedules B.4 and B.5 report the revenue and cost forecast, respectively, for the constant controls case, and Schedule C.1 summarizes Schedules B.4 and B.5 for the Rate of Return Test. Schedule C.2 reports forecast sustaining capital investment for the constant controls case. Schedule C.3 reports historical net investment for the most recent fiscal year expressed in constant dollars, i.e., dollars of the year in which the application is made.
              Schedule C.4 presents the calculations for the Rate of Return Test. The applicant reports in Schedule C.4 the forecast cash flows from Schedules C.1 and C.2 and the horizon value from Schedule C.5, computes their present value, and subtracts the value of invested capital in constant dollars (taken from Schedule C.3) to yield net present value. If the net present value is less than zero, the smelter passes the test and is eligible to receive an NSO. This result indicates that the smelter is expected to earn a rate of return less than the industry average cost of capital.
              2.9.2 Interim Control Waivers. An applicant for a waiver from interim controls must complete either a portion or all of Schedules D.1 through D.7, depending on whether the application is for a temporary or permanent waiver.
              (a) Temporary Waiver from Interim Controls Test. The applicant must complete Schedules D.1 through D.3 to establish eligibility for a temporary waiver from interim controls. Schedules D.1 and D.2 report forecast revenue and cost data under the assumption of installation of interim constant control equipment and no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of the NSO. Schedule D.3 summarizes Schedules D.1 and D.2 and calculates gross operating profit. If gross operating profit is negative for any year during which the NSO is in effect, the applicant is eligible for a temporary waiver.
              (b) Permanent Waiver from Interim Controls Test. The applicant must complete Schedules D.1 through D.7. All schedules except for Schedule D.5 must be completed twice, based on two alternative assumptions: (1) installation of interim constant control equipment, no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of the NSO, and closure of the smelter after January 1, 1988; and (2) installation of interim constant control equipment, installation of any additional SO2 controls required to comply with the smelter's SIP emission limitation by January 2, 1988, and continued operation of the smelter after January 1, 1988.
              Schedules D.1 and D.2 report forecast revenue and cost data under each assumption. Schedule D.3 summarizes Schedules D.1 and D.2, and Schedule D.4 reports forecast sustaining capital under each assumption. Schedule D.5 reports cash proceeds from liquidation.
              Schedule D.6 presents the calculations for the permanent waiver test. In Schedule D.6, the applicant reports cash flow projections from Schedules D.3 and D.4 and the horizon value from Schedule D.7, computes their present value and subtracts the current salvage value (taken from Schedule D.5) to yield net present value. The higher of the two net present value figures computed under the two alternative assumptions must be used in the test. If the higher net present value figure is negative, the applicant is eligible for a permanent waiver.
              2.10 Use of exhibits. In addition to data required by the schedules included in this application, the following information must be attached as exhibits.
              2.10.1 Exhibit A. Background information on the firm's organizational structure and its associated accounting and financial reporting systems for primary nonferrous activities. This information must include, where applicable, the firm's:
              (a) Operating association with an ownership control in consolidated subsidiaries, unconsolidated subsidiaries, joint ventures and other affiliated companies.
              (b) Organizational subdivision of its primary nonferrous activities into profit centers, cost centers and/or related financial reporting entities employed to control the operation of its mines, concentrators, smelters, refineries and other associated facilities.
              (c) Material and product flows among the smelter subject to this NSO application, other integrated facilities and its affiliated suppliers and/or customers. In the case of integrated facilities, applicants must provide process flow diagrams depicting the operating interrelationships among its mines, concentrators, smelters, refineries and other integrated facilities. For both integrated and nonintegrated facilities, applicants also must describe the proportion contributed to its primary nonferrous activities by material purchases from and product sales to affiliated suppliers and customers.

              (d) Annual operating capacity over the five most recent fiscal years for the smelter subject to this application. Operating capacity must be defined in terms of the total quantity of throughput that could have been processed with the available facilities after giving appropriate allowance to normal downtime requirements for maintenance and repairs. Operating capacity data also must consider both capacity balancing requirements among processing steps and annual processing yield rates attainable for each facility.
              (e) Weighted average analysis of concentrates processed and tonnage produced annually over each of the five most recent fiscal years by the smelter subject to this application.
              (f) Accounting system and policies for recording investment expenditures, operating revenues, operating costs and income taxes associated with its primary nonferrous activities. Applicants also must provide a complete description of allocation techniques employed for assigning investments, revenues, costs and taxes to individual profit, cost of departmental centers for which costs are accumulated. Applicants must further indicate the relationship of cost and/or departmental accounting entities to the firm's established profit centers.
              (g) Annual five-year operating and capital expenditure plans (or budgets) by individual nonferrous profit center. These documents must include previous plans prepared for the five preceding fiscal years as well as the current one-year and five-year operating and capital expenditure plans. At least the current one-year and five-year plans must provide a specific breakdown of investment expenditures and operating costs associated with the operation and maintenance of each profit center's existing and proposed pollution control facilities.
              2.10.2 Exhibit B. Supplemental description and explanation of items appearing in the financial reporting schedules. Other parts of Section 2 and the detailed instructions for the Schedules specify the information required in Exhibit B.
              2.10.3 Exhibit C. Financial data documentation. Applicants must document annual balance sheet, income statement and supporting data reported for the firm's preceding five fiscal years or for that portion of the past five years during which the firm engaged in smelter operations. This documentation must be provided by attaching to the application:
              (a) SEC 10-K reports filed by the parent corporation for each of the preceding five fiscal years.
              (b) Certified financial statements prepared on a consolidated basis for the parent corporation and its consolidated subsidiaries. This requirement may be omitted for those years in which SEC 10-K reports have been attached to this Exhibit.
              (c) Business Segment Information reports filed with the Securities and Exchange Commission by the firm for each of the preceding five years (as available).
              Schedule A.1—Historical Revenue Data
              
                General. Use Schedule A.1 to report annual historical revenue data for fiscal years 1979 through 1983. Revenues include product sales and associated operating revenues, net of returns and allowances, from smelter sales and/or transfers of copper, lead, zinc and molybdenum or other nonferrous metal products and tolling services to both unaffiliated and affiliated customers. The line items in Schedule A.1 are explained in the following instructions.
              
              
                Lines 01, 14, 27 and 40—Primary Nonferrous Product Sales. Report for each year the total quantity of copper, lead, zinc and molybdenum or other nonferrous metal product sales.
              
                Lines 02, 15, 28 and 41—Unaffiliated Customer Sales. Report for each year the respective quantities of copper, lead, zinc and molybdenum or other nonferrous metal product sales to unaffiliated customers.
              
                Lines 03, 16, 29 and 42—Unaffiliated Customer Revenues. Report for each year the total operating revenues derived from smelter sales of copper, lead, zinc and molybdenum or other nonferrous metals to unaffiliated customers.
              
                Lines 04, 17, 30 and 43—Unaffiliated Customer Prices. Report for each year the average unit price received on smelter sales of copper, lead, zinc and molybdenum or other nonferrous metals to unaffiliated customers. The prices are computed as operating revenues reported on Lines 03, 16, 29 and 42 divided by the quantities reported on Lines 02, 15, 28 and 41, respectively.
              
                Lines 05, 18, 31 and 44—Average Product Quality Grade. Report for each year the average quality rating assigned to copper, lead, zinc and molybdenum or other nonferrous metal products purchased by the smelter's unaffiliated customers.
              
                Lines 06, 19, 32 and 45—Affiliated Customers Sales. Report for each year the respective quantities of copper, lead, zinc and molybdenum or other nonferrous metal product sales to affiliated customers.
              
                Lines 07, 20, 33 and 46—Affiliated Customer Revenues. Report for each year the total operating revenues derived from smelter sales of copper, lead, zinc and molybdenum or other nonferrous metals to affiliated customers. These revenues should be stated at prices equivalent to those received on comparable sales to unaffiliated customers as described in Section 2.2. Attach as part of Exhibit B an explanation of the methodology used to state affiliated customer revenues.
              
                Lines 08, 21, 34 and 47—Affiliated Customer Prices. Report for each year the average unit price received on smelter sales of copper, lead, zinc and molybdenum or other nonferrous metals to affiliated customers. The prices are computed as operating revenues reported on Lines 07, 20, 33 and 46 divided by the quantities reported on Lines 06, 19, 32 and 45, respectively.
              
              
                Lines 09, 22, 35 and 48—Average Product Quality Grade. Report for each year the average quality rating assigned to copper, lead, zinc and molybdenum or other nonferrous metal products purchased by the smelter's affiliated customers.
              
                Lines 10, 23, 36 and 49—Total Primary Product Revenues. Report for each year total operating revenues derived from the smelter's sales to unaffiliated and affiliated customers of copper (Lines 03 + 07), lead (Lines 16 + 20), zinc (Lines 29 + 33) and molybdenum or other nonferrous metals (Lines 42 + 46).
              
                Lines 11, 24, 37 and 50—Transfer Price Adjustments. Report for each year operating revenue adjustments required to equate affiliated customer transfer prices with unaffiliated customer market prices on smelter sales of copper, lead, zinc and molybdenum or other nonferrous metals. Attach as part of Exhibit B an explanation of the method used for restating transfer prices where such adjustments are necessary.
              
                Lines 12, 25, 38 and 51—Other Revenue Adjustments. Report for each year sales returns and allowances and other adjustments applicable to the smelter's revenues derived from copper, lead, zinc and molybdenum or other nonferrous metal product sales. Attach as part of Exhibit B a schedule reporting the types and amounts of such adjustments.
              
                Lines 13, 26, 39 and 52—Adjusted Product Revenues. Enter for each year the sums of Lines 10 through 12 for adjusted copper sales (Line 13), Lines 23 through 25 for adjusted lead sales (Line 26), Lines 36 through 38 for adjusted zinc sales (Line 39) and Lines 49 through 51 for adjusted molybdenum or other nonferrous metal sales (Line 52).
              
                Line 53—Primary Metal Revenues. Enter for each year the sum of Lines 13, 26, 39 and 52.
              
                Line 54—Toll Concentrates Processed. Report for each year the total quantity of toll concentrates processed.
              
                Lines 55 to 58—Customer Toll Revenues. Report for each year the quantity of toll concentrates processed for unaffiliated customers (Line 55), total operating revenues derived from this processing (Line 56), average price charged per ton of concentrate processed (Line 57 = Line 56/55) and the average quality rating assigned to toll concentrates processed for unaffiliated customers (Line 58).
              
                Lines 59 to 62—Affiliated Customer Toll Revenues. Report for each year the quantity of toll concentrates processed for affiliated customers (Line 59), total operating revenues derived from such processing (Line 60), average price charged per ton of concentrate processed (Line 61 = Line 60/59) and the average quality rating (Line 62) assigned to toll concentrates processed for affiliated customers.
              
                Line 63—Tolling Service Revenues. Enter for each year the total of amounts reported on Lines 56 and 60.
              
                Line 64—Transfer Price Adjustments. Report for each year operating revenue adjustments required to equate affiliated customer transfer prices with market prices charged to unaffiliated customers on the smelter's tolling services. Attach as part of Exhibit B an explanation of the method used for restating transfer prices where such adjustments are necessary.
              
                Line 65—Other Revenue Adjustments. Report for each year other adjustments applicable to the smelter's tolling service revenues. Attach as part of Exhibit B a schedule reporting the types and amounts of such adjustments.
              
                Line 66—Adjusted Tolling Service Revenues. Enter for each year the total of Lines 63 through 65.
              
                Line 67—Co-Product Revenues. Report for each year the net revenues from sales of co-products derived from the smelter's operations. Attach as part of Exhibit B a schedule showing by individual type of co-product, the quantity produced and sold, market price per unit of sales and total revenues derived from the co-product sales.
              
                Line 68—Pollution Control By-product Revenues. Report for each year revenues from the sale of by-products derived from operation of the smelter's pollution control facilities. Attach as part of Exhibit B a schedule showing by type of by-product produced, the quantity of output, market price received per unit of output sold and total revenue derived from the by-product sales.
              
                Line 69—Other By-product Revenues. Report for each year revenues from the sales of gold, silver and other by-products derived from the smelter's operations. Attach as part of Exhibit B a schedule providing additional documentation as specified in the instruction for Line 68.
              
                Line 70—Total Co-product and By-product Revenues. Enter for each year the total of Lines 67 through 69.
              Schedule A.2—Historical Cost Data
              
                General. Use Schedule A.2 to report annual historical cost and input quantities for smelter operations for fiscal years 1979 through 1983. The line items in Schedule A.2 are explained in the following instructions.
              
              
                Line 01—Total Quantity Purchased. Report for each year the total quantity of concentrates purchased by the smelter. This will be sum of Lines 02 and 06. Do not include the quantity of toll concentrates.
              
                Line 02—Quantity Purchased. Report for each year the total quantity of concentrates purchased from unaffiliated suppliers by the smelter. Attach as a part of Exhibit B a description of the types and grades of these concentrates. Do not include the quantity of toll concentrates.
              
              
                Line 03—Concentrate Cost. Report for each year the outlays paid to unaffiliated suppliers for concentrates. Attach as part of Exhibit B an explanation of the method(s) used in determining these outlays and relationship between concentrate prices and the types and grades of concentrates purchased from unaffiliated suppliers.
              
                Line 04—Average Unit Price. Report for each year the average unit price paid for purchases of concentrates from unaffiliated suppliers. Generally, this value will be equivalent to Line 03 divided by Line 02. If this equivalency does not hold, attach as a part of Exhibit B an explanation of the variance.
              
                Line 05—Average Concentrate Grade. Report for each year the average concentrate grade of concentrates purchased from unaffiliated suppliers. Attach as part of Exhibit B an explanation of this average. The average should correspond to the average price reported in Line 04.
              
                Line 06—Quantity Purchased. Report for each year the total quantity of concentrates purchased from affiliated suppliers by the smelter. Attach as part of Exhibit B a description of the types and grades of these concentrates. Do not include the quantity of toll concentrates.
              
                Line 07—Concentrate Cost. Report for each year the actual outlays paid to affiliated suppliers for concentrates. Attach as part of Exhibit B an explanation of the method(s) used in determining these outlays and relationship between concentrate prices and the types and grades of concentrates purchased from affiliated suppliers. Do not reflect any adjustments to market prices here.
              
                Line 08—Average Unit Price. Report for each year the average unit price paid for purchases of concentrates from affiliated suppliers. Generally, this value will be equivalent to Line 07 divided by Line 06. If this equivalency does not hold, attach as part of Exhibit B an explanation of the variance.
              
                Line 09—Average Concentrate Grade. Report for each year the average concentrate grade of concentrates purchased from affiliated suppliers. Attach as part of Exhibit B an explanation of this average. The average should correspond to the average price reported in Line 08.
              
                Line 10—Total Concentrate Cost. Enter for each year the sum of Lines 03 and 07.
              
                Line 11—Transfer Price Adjustments. Enter for each year the amounts required to adjust outlays paid to affiliated suppliers to market value. Refer to Section 2.2 for instructions on the restatement of affiliated party transactions. Attach as part of Exhibit B a description and the computations of any required cost adjustments.
              
                Line 12—Other Cost Adjustments. Enter for each year the amounts of any other cost adjustments required such as freight or allowances. Attach as part of Exhibit B the identification and the derivation of these adjustments.
              
                Line 13—Adjusted Concentrate Cost. Enter for each year the adjusted concentrate cost reflecting the adjustments reported in Lines 11 and 12.
              
                Line 14—Direct Labor Hours. Report for each year the quantity of direct labor hours required to support the processing levels previously reported. Attach as part of Exhibit B an explanation of the labor productivity factor involved.
              
                Line 15—Average Hourly Wage Rate. Report for each year the average wage rate paid per unit of direct labor input. Attach as part of Exhibit B a description of direct labor costs factors under existing labor contracts and an explanation of the method(s) used to determine wage rates.
              
                Line 16—Total Wage Payments. Enter for each year the product of Lines 14 and 15.
              
                Line 17—Supplemental Employee Benefits. Report adjustments required to direct labor costs for other employee compensation under supplemental benefit plans. Attach as part of Exhibit B a description of such plans and their costs and an explanation of the method(s) used to determine such costs.
              
                Line 18—Total Production Labor Cost. Enter for each year the total of Lines 16 and 17.
              
                Lines 19, 22, 25, 28 and 31—Energy Quantities. Report for each year the quantity of energy by type required to support the processing levels reported in the smelter's revenue. Attach as part of Exhibit B, an explanation of energy use factors and qualities considered in determining the smelter's energy requirements.
              
                Lines 20, 23, 26, 29 and 32—Unit Prices. Report for each year a price paid per unit of energy input by type of energy. Attach as part of Exhibit B, a description of the energy price factors under existing energy contracts and an explanation of the method(s) used to determine unit energy prices.
              
                Lines 21, 24, 27, 30 and 33—Total Payments. Enter for each year the products of quantity and prices paid for electricity (Lines 19 × 20), natural gas (Lines 22 × 23), coal (Lines 25 × 26), fuel oil (Lines 28 × 29), and other (Lines 31 × 32).
              
                Line 34—Total Energy Costs. Enter for each year the total of Lines 21, 24, 27, 30 and 33.
              Schedule A.3—Historical Profit and Loss Summary
              
                General. Use Schedule A.3 to report annual revenues, cost and income taxes assignable to operation of the smelter subject to this NSO application for fiscal years 1979 through 1983. Assignable revenues and costs should include only the results of transactions either (1) directly associated with smelter operations or (2) for which the applicant can establish a causal and beneficial relationship with smelter operations pursuant to instructions in Section 2.1. The line items in Schedule A.3 are explained in the following instructions.
              
                Line 01—Primary Metal Sales. Enter the totals reported in Schedule A.1, Line 40.
              
                Line 02—Co-Product and By-Product Sales. Report for each year annual revenues, net or returns and allowances, derived from smelter sales and/or transfers of co-products and by-products to both unaffiliated and affiliated customers. Attach as part of Exhibit B a supporting schedule for each major co-product and by-product component of smelter revenues. Segregate the revenues reported by major co-product and by-product components into their unaffiliated customer and affiliated customer elements. Report for each component's unaffiliated and affiliated customer revenue elements the (1) average grade of product sold, (2) actual quantity sold, (3) average price per unit, and (4) total smelter revenues. Also show for each product line any adjustments required to restate transfer prices and explain the basis for such adjustments. Refer to Section 2.2 for instructions on the restatement of affiliated customer revenues.
              
                Line 03—Tolling Service Revenues. Enter the totals reported in Schedule A.1, Line 53.
              
                Line 04—Other Operating Revenues. Report for each year annual revenues directly associated with smelter operations that have not previously been reported on Lines 01 through 03. Attach as part of Exhibit B a schedule showing the types and amounts of sales reported as other operating revenue. The following non-operating revenue and income items should not be included as other operating revenue or as a part of revenues reported on Lines 01 through 03.
              
              Royalties, licensing fees and other income from intangibles.
              Interest and dividend income on portfolio investments.
              Equity in income (loss) of unconsolidated subsidiaries and affiliates.
              Gain (loss) from discontinued operations and disposal of property.
              Minority interest adjustment to consolidated subsidiary income.
              Extraordinary items.
              
              
                Line 05—Total Operating Revenue. Enter for each year the total of Lines 01 through 04.
              
                Line 06—Concentrates Processed. Report the cost of concentrates processed and sold or transferred to unaffiliated and affiliated customers from Schedule A.2, Line 13. Concentrates purchased from unaffiliated suppliers should be valued at the actual prices paid. Concentrates purchased from affiliated suppliers should be valued at or, if necessary, restated to equivalent prices quoted by unaffiliated suppliers. If prices used to report revenues are c.i.f. and concentrate costs are f.o.b. smelter, all transportation charges paid on the smelter's or buyer's account should be excluded from smelter expense. Attach as part of Exhibit B supporting schedules showing the:
              
              Annual value of concentrate purchases classified according to purchases from unaffiliated and affiliated suppliers.
              Cost of sales adjustments to concentrate purchases for net annual additions to or withdrawals from concentrate inventories, freight-in on concentrate purchases and inventory spoilage.
              Impact on cost of sales for restating, where applicable, the cost of concentrate purchases from affiliated suppliers to the equivalent prices paid to unaffiliated suppliers.
              Volumes, grades and net prices of concentrate purchases from unaffiliated and affiliated suppliers by type of concentrate purchased.
              Volumes, grades and net prices associated with toll concentrates processed by type of concentrate.
              
              
                Line 07—Other Materials Costs. Report for each year annual costs incurred for flux, refractories, coke and other materials used by the smelter in its processing of concentrates. Materials purchased from unaffiliated suppliers should be valued at the actual prices paid after adjustment for transportation costs incurred. Materials purchased from affiliated suppliers should be valued at or, if necessary, restated to equivalent prices quoted by unaffiliated suppliers. Include in Exhibit B supporting schedules showing the:
              
              Annual value of material purchases classified according to purchases from unaffiliated and affiliated suppliers.
              Cost of sales adjustments to material purchases for net annual additions to or withdrawals from material inventories, freight costs on material purchases and inventory loss.
              Impact on cost of sales for restating, where applicable, the costs of material purchases from affiliated suppliers to equivalent prices paid to unaffiliated suppliers.
              Classification of other material costs by major cost factors for each cost component that exceeds 20 percent of any line item in the cost of sales schedule.
              
              
                Line 08—Production Labor Costs. Report for each year total direct labor costs incurred by the smelter for processing purchased and toll concentrates, Schedule A.2, Line 18. Include in Exhibit B supporting schedules showing the:
              
              Manhours and wage rates for major labor classifications.
              Potential impact on wage rates of provision in the smelter's current labor contracts.
              Explanation of major variances observed in direct labor costs over the five-year period as a result of factors such as strikes or new labor contracts.
              
              
              
                Line 09—Energy Costs. Enter the totals reported in Schedule A.2, Line 34.
              
                Line 10—Pollution Control Costs. Report for each year expenses incurred for operating and maintaining pollution control facilities. All by-product credits associated with pollution control facility operations should be eliminated and reported on Line 02. Depreciation and amortization charges against the smelter's pollution control facilities should be reported separately on Line 18. Attach as part of Exhibit B supporting schedules showing the:
              
              Major pollution control cost elements with their values classified according to direct and indirect cost factors.
              Techniques used to allocate indirect pollution control costs to major cost pools.
              
              
                Line 11—Production Overhead. Report for each year the total costs for indirect labor, indirect materials and other production overhead costs associated with the smelter. Attach as part of Exhibit B a schedule showing annual overhead costs by major cost components associated with the smelter's operations. For each cost component, where appropriate, identify the quantity and unit price element of overhead costs.
              
                Line 12—Other Production Costs. Report for each year annual smelter overhead and other production costs not previously reported on Lines 06 through 11. By-product credits, if any, should be eliminated and reported on Line 02 as operating revenues. Attach as part of Exhibit B supporting schedules showing the:
              
              Major cost elements classified according to direct and indirect production costs.
              Disaggregation of major overhead cost components into their fixed and variable cost elements.
              Allocation techniques used in assigning indirect overload costs to the major cost components.
              Elements of overhead costs represented by purchases from affiliated suppliers and adjustments, if any, required to restate these costs on the basis of equivalent prices paid to unaffiliated supplier.
              
              
                Line 13—Total Cost of Sales. Enter for each year the total of Lines 06 through 12.
              
                Line 14—Gross Operating Profit. Enter for each year the difference between Lines 05 and 13.
              
                Line 15—Selling, General & Administrative (SG&A) Expenses. Report for each year SG&A expenses attributable to the smelter's annual operating activities. Exclude those operating costs to be reported separately on Lines 16 through 21 and those costs for which causal and beneficial relationships to the smelter cannot be established. Attach as part of Exhibit B supporting schedules (1) segregating SG&A expenses by major expense components, (2) classifying the major expense components according to those costs incurred directly by smelter operations and costs allocated to the smelter from indirect cost pools, and (3) explaining the basis used for indirect cost allocations.
              
                Line 16—Taxes, Other Than Income Tax. Report for each year all taxes (exclusive of Federal, State, local and foreign income taxes) assignable to the smelter's operations. Attach as part of Exhibit B, a schedule that (1) segregates these operating taxes by major component, (2) classifies each component according to direct and indirect cost elements, and (3) explains the basis used for indirect cost allocations.
              
                Line 17—Research Costs. Report for each year research costs (exclusive of capitalized costs reported in Schedule A.4) that are assignable to the smelter's annual operations. Attach as part of Exhibit B a schedule (1) segregating exploration and research costs by major expense components, (2) classifying each expense component according to direct and indirect cost elements, and (3) explaining the basis used for indirect cost allocations.
              
                Line 18—Pollution Control Depreciation and Amortization. Report for each year annual depreciation and amortization charges attributable to the smelter's investment in pollution control facilities and equipment. Reported charges should be computed in accordance with depreciation and amortization methods adopted for tax reporting purposes by the firm. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 19—Other Facility Depreciation and Amortization. Report for each year annual depreciation and amortization charges (exclusive of charges reported on Line 18) assignable to the smelter's operations. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 20—Interest on Short-Term Debt. Report for each year interest expense and associated financial charges on current liabilities in accordance with the assignment instructions in Section 2.1. Do not include interest on the portion of long-term debt due within the current year for each reporting period.
              
                Line 21—Miscellaneous Operating Expenses. Report for each year any additional expenses assignable to the smelter's annual operations. Attach as part of Exhibit B a schedule (1) segregating these additional expenses into major expense components, (2) classifying each expense component according to costs incurred directly by the smelter and costs allocated to the smelter from indirect cost pools, and (3) explaining the basis used for indirect cost allocations.
              
                Line 22—Total Other Operating Expenses. Enter for each year the total of Lines 15 through 21.
              
                Line 23—Income from Operations. Enter for each year the difference between Lines 14 and 22.
              
              
                Line 24—Gain/(Loss) from Disposition of Property. Report net gains or losses recognized during each year from disposition of property, plant and equipment. Report such gains or losses in accordance with the firm's normal practice for certified financial statement reporting. If such gains or losses are not significant and are classified otherwise, no reclassification need be made. A note to this effect must be included in Exhibit B.
              
                Line 25—Miscellaneous Income and Expenses. Report minority interest in income, foreign currency translation effects, and other non-operating income and expenses directly assignable to the smelter and not recognized elsewhere on this schedule. Report such items in accordance with the accounting methods used for certified financial reporting purposes.
              
                Line 26—Total Other Income and Expenses. Enter for each year the sum of Lines 24 and 25.
              
                Line 27—Net Taxable Income. Enter for each year the difference between Lines 23 and 26.
              Schedule A.4—Historical Capital Investment Summary
              
                General. Use Schedule A.4 to report annual end-of-period asset investments and current liabilities for fiscal years 1979 through 1983. These figures must correspond with the revenues and costs associated with operation of the smelter subject to this NSO application as reported in Schedule A.3.
              The amounts assigned to the subject smelter should include both (1) investments and liabilities directly identifiable with the smelter's operating activities and (2) asset investments shared with other segments to the extent that a specific causal and beneficial relationship can be established for the intersegment allocation of such investments. Do not allocate to the smelter the costs of assets maintained for general corporate purposes. Provide a detailed explanation of amounts classified as nontraceable on a separate schedule and attach as part of Exhibit B.
              Applicants shall also restate trade receivables and payables for transfer price adjustments on the smelter's transactions with affiliated customers. The line items in Schedule A.4 are explained in the following instructions.
              
                Line 01—Cash on Hand and Deposit. Report for each year total cash balances assignable to the smelter's operations at the end of each year on the basis of causal and beneficial relationships with total corporate activities. Attach as part of Exhibit B in explanation of the basis used for allocation.
              
                Line 02—Temporary Cash Investments. Report for each year temporary cash investments in time deposits or other short-term securities. Include only those investments either held by the smelter to meet current-period tax payments or other budgeted expenditures specifically identifiable with the smelter's continued operation. Exclude any temporary cash investments for which no specific future outlay requirement can be identified.
              Attach as part of Exhibit B a schedule classifying temporary cash investments according to identifiable budgeted expenditure requirements.
              
                Lines 03 and 04—Net Trade Receivables. Report for each year trade accounts and notes, net of reserves for uncollectible items, assignable to the smelter in relation to its unaffiliated (Line 03) and affiliated (Line 04) customer sales and transfers. Trade receivables reported by the smelter as due from affiliated customers should be stated or, if necessary, restated on credit terms equivalent to those received by unaffiliated customers on a sale of comparable products. Attach as part of Exhibit B a schedule showing adjustments in the smelter's receivables investments required to equate trade credit terms extended to affiliated and unaffiliated customers.
              
                Lines 05 and 06—Inventory Investments. Report for each year respective end-of-period investments in raw material, work-in-process and finished good inventories held to support the smelter's production and sale of products (Line 05) and associated inventories of other materials and supplies (Line 06). These inventories must be valued at current market prices. Inventory purchases from affiliated suppliers should also be stated at current market prices or, if necessary, restated at current market prices prevailing on purchases from unaffiliated suppliers. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 07—Other Current Assets. Report for each year prepaid expenses, deferred charges, non-trade notes and accounts receivable, and other assets classified as current for certified financial statement reporting purposes that are assignable to the smelter's operations. Attach as part of Exhibit B a schedule classifying these other current assets according to their types and amounts.
              
                Line 08—Total Current Assets. Enter for each year the total of Lines 01 through 07.
              
                Lines 09 to 14—Property, Plant and Equipment. Report for each year by individual line item property, plant and equipment investments assignable to smelter operations. Include in gross facility investments at the end of each period both (1) property, plant and equipment directly associated with the smelter's operations and (2) facilities shared with other operating segments to the extent that a causal and beneficial relationship can be established for the inter-segment allocation of such facility investments.

              Attach as part of Exhibit B a schedule reporting by individual line item the annual capital expenditures on additional property, plant and equipment investments in the smelter's operations. Further classify these annual capital expenditures into both (1) investments required to maintain the smelter versus investments in smelter expansion and improvement and (2) direct facility versus joint-use facility investments. Explain the method used for allocating capital expenditures on joint-use facilities to the smelter's operations. Refer to Line 17 instructions for additional reporting requirements on the smelter's facility investments.
              
                Line 15—Total Smelter Investment. Enter for each year the total of Lines 09 through 14.
              
                Line 16—Accumulated Depreciation and Amortization. Report for each year accumulated depreciation, amortization and other valuation charges recorded for certified financial statement reporting purposes in relation to smelter investment as reported on Line 15. Other valuation charges are defined in Financial Accounting Standards Board (FASB) Statement No. 19 as losses recognized in connection with an impairment in the value of an unimproved property below its acquisition cost. Refer to Line 17 instructions for additional reporting requirements on smelter facility investments.
              
                Line 17—Net Smelter Investment. Enter for each year the difference between Lines 15 and 16. Attach as part of Exhibit B a schedule classifying gross facility investments, accumulated depreciation, amortization charges, and net facility investments by major pollution control and non-pollution control components. Identify for each asset component the direct versus joint-use investments assigned to the smelter and explain the basis used to allocate amounts associated with joint-use facilities to the smelter.
              
                Line 18—Other Non-Current Assets. Report for each year other assets assignable to the smelter's operations. Attach as part of Exhibit B a schedule reporting by type and amount the major components of such investments.
              
                Line 19—Total Smelter Capital Investment. Enter for each year the total of Lines 08, 17 and 18.
              
                Line 20 and 21—Trade Accounts and Notes Payable. Report for each year trade accounts and notes due on the smelter's purchases from unaffiliated suppliers (Line 20) and on its intersegment transfers or purchases from affiliated suppliers (Line 21). Trade payables reported by the smelter as due to affiliated suppliers should be stated or, if necessary, restated on terms equivalent to those received from unaffiliated suppliers on a purchase of comparable materials. Attach as part of Exhibit B a schedule showing adjustments required on the smelter's trade payables to equate trade credit terms received from affiliated and unaffiliated suppliers.
              
                Line 22—Other Expense Accruals. Report for each year payments classified as current for salaries and wages, other employee benefits, operating taxes and related operating expenses assignable to the smelter's operations. Attach as part of Exhibit B a schedule classifying by type and amount the major components of such accruals.
              
                Line 23—Current Notes Payable. Report for each year payments due to nontrade creditors on short-term financing arrangements directly associated with the smelter's operations. Exclude current installments due on long-term debt financing arrangements, notes due to offices and directors, intersegment loans or advances and loans or advances from affiliated operating segments.
              
                Line 24—Other Current Liabilities. Report for each year other nontrade payables classified as current obligations assignable to the smelter's operations.
              
                Line 25—Total Current Liabilities. Enter for each year the total of Lines 20 through 24.
              
                Line 26—Net Smelter Capital Investment. Enter for each year the difference between Lines 19 and 25.
              Schedule B.1—Pre-Control Revenue Forecast

              General. Use Schedule B.1 to report annual forecasts of operating revenues anticipated during the years 1984 through 1990 from operation of the smelter subject to this NSO application. These pre-control revenue projections should be based on revenues and production associated with operating the smelter without any SO2 air pollution controls that have not been installed as of the NSO application date. Forecast smelter revenues should be expressed on a tolling service equivalent basis as described in Section 2.3.4.
              Copper smelters that will process concentrates containing an average of 1,000 pounds per hour or more of arsenic during the forecast period should assume that they will use best engineering techniques to control fugitive emissions of arsenic. All smelters should also assume that they will be required to meet all other regulatory requirements in effect at the time the application is made.
              The line items in Schedule B.1 are explained in the following instructions. Attach as part of Exhibit B schedules to (1) explain the methods used to make the required forecasts, (2) explain differences, if any, between historical trends and the forecasts and (3) provide data and information to support the forecasts.
              
                Lines 01 and 05—Concentrates Processed. Report for each year the forecast quantity of concentrates processed for unaffiliated parties (Line 01) and affiliated parties (Line 05).
              
                Lines 02 and 06—Smelting Charge. Report for each year the forecast smelting charge for unaffiliated parties (Line 02) and affiliated parties (Line 06). See Section 2.4 for forecast copper smelting charges furnished by EPA.
              
              
                Lines 03 and 07—Total Smelter Revenues. Report for each year the forecast total operating revenues derived from processing concentrates. The total for unaffiliated parties (Line 03) is equal to the product of Lines 01, 02, and 04, and for affiliated parties (Line 07), the product of Lines 05, 06, and 08.
              
                Lines 04 and 08—Average Product Grade. Report for each year the forecast average quality rating assigned to concentrates processed for unaffiliated parties (Line 04) and affiliated parties (Line 08).
              
                Line 09—Total Co-Product Revenues. Report for each year the forecast net revenues from sales of co-products derived from the smelter's operations. Attach as part of Exhibit B a schedule showing by individual type of co-product, the forecast quantity produced and sold, forecast market price per unit of sales, and forecast total revenues derived from the co-product sales.
              
                Line 10—Total By-product Revenues From Pollution Control Facilities. Report for each year forecast revenues from the sale of by-products derived from operation of the smelter's pollution control facilities, excluding any SO2 air pollution controls that have not been installed as of the NSO application date. Attach as part of Exhibit B a schedule showing by type of by-product produced (e.g., sulfuric acid) the forecast quantity of output, forecast market price per unit of output sold, and forecast total revenue derived from the by-product sales.
              
                Line 11—Total By-product Revenues From Other Smelter Processing. Report forecast revenues from the sales of gold, silver, and other by-products derived from the smelter's operations. Attach as part of Exhibit B a schedule providing additional documentation as specified in the instructions for Line 10.
              
                Line 12—Total Co-product and By-product Revenues. Enter for each year the total of Lines 09 through 11.
              Schedule B.2—Pre-Control Cost Forecast
              
                General. Use Schedule B.2 to report annual forecasts of operating costs anticipated during the years 1984 through 1990 from operation of the smelter subject to this NSO application. These pre-control cost projections should be based on costs and production associated with operating the smelter without any SO2 air pollution controls that have not been installed as of the NSO application date.
              Copper smelters that will process concentrates containing an average of 1,000 pounds per hour or more of arsenic during the forecast period should assume that they will use best engineering techniques to control fugitive emissions of arsenic. All smelters should also assume that they will be required to meet all other regulatory requirements in effect at the time the application is made.
              The line items in Schedule B.2 are explained in the following instructions. Attach as part of Exhibit B schedules to (1) explain the methods used to make the required forecasts, (2) explain differences, if any, between historical trends and the forecasts, and (3) provide data and information to support the forecasts.
              
                Line 01—Direct Labor Hours. Report for each year the quantity of direct labor hours required to support the processing levels previously reported. Attach as part of Exhibit B an explanation of the labor productivity factors involved.
              
                Line 02—Average Hourly Wage Rate. Report for each year the forecast average wage rate per unit of direct labor input. Attach as part of Exhibit B a description of direct labor cost factors under any existing labor contracts that extend to the forecast period and an explanation of the methodology used to forecast wage rates. EPA-provided forecast wage indices are reported in Section 2.4.
              
                Line 03—Total Wage Payments. Enter for each year the product of Lines 01 and 02.
              
                Line 04—Supplemental Employee Benefits. Report for each year adjustments required to direct labor costs for other employee compensation under supplemental benefit plans. Attach as part of Exhibit B a description of such plans and their costs and an explanation of the methodology used to forecast such costs. EPA-provided forecast wage indices are reported in Section 2.4.
              
                Line 05—Total Production Labor Cost. Enter for each year the total of Lines 03 and 04.
              
                Lines 06, 09, 12, 15 and 18—Energy Quantities. Report for each year the quantity of energy by type required to support the processing levels reported in the smelter's revenue. Attach as part of Exhibit B an explanation of energy characteristics and use factors considered in forecasting the smelter's future energy requirements.
              
                Lines 07, 10, 13, 16, and 19—Unit Prices. Report for each year the forecast price per unit of energy input by type of energy. Attach as part of Exhibit B a description of the energy price factors under any existing energy contracts that extend to the forecast period and an explanation of the methodology used to forecast unit energy prices. EPA-provided forecast energy indices are reported in Section 2.4.
              
                Lines 08, 11, 14, 17, and 20—Total Payments. Enter for each year the products of quantity and prices paid for electricity (Lines 06 × 07), natural gas (Lines 09 × 10), coal (Lines 12 × 13), fuel oil (Lines 15 × 16), and other (Lines 18 × 19).
              
                Line 21—Total Energy Costs. Enter for each year the total of Lines 08, 11, 14, 17, and 20.
              
              Schedule B.3—Pre-Control Forecast Profit and Loss Summary
              
                General. Use Schedule B.3 to report annual forecasts of operating revenues and operating costs derived in Schedules B.1 and B.2 for the years 1984 through 1990. The transfer of line items from Schedules B.1 and B.2 to this Schedule is explained in the following instructions.
              
                Line 01—Smelter Revenues-Unaffiliated Parties. Enter the totals reported in Schedule B.1, Line 03.
              
                Line 02—Smelter Revenues-Affiliated Parties. Enter the totals reported in Schedule B.1, Line 07.
              
                Line 03—Co-product and By-product Sales Revenues. Enter the totals reported in Schedule B.1, Line 12.
              
                Line 04—Other Operating Revenues. Report operating revenues anticipated from sources not accounted for under Lines 01 through 03. Refer to instructions for Line 04 of Schedule A.3 for items that should not be included in “Other Operating Revenues.” Attach as part of Exhibit B a schedule showing annual amounts forecast by individual revenue component for “other” operating revenues associated with the smelter's forecast pre-control operations. Identify in the supporting schedule any differences in the “other” revenue components reported in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 05—Total Operating Revenues. Enter for each year the total of Lines 01 through 04.
              
                Line 06—Material Costs. Report total costs forecast for flux, refractories, coke and other materials directly associated with the smelter's processing of concentrates. Attach as part of Exhibit B a schedule showing the annual amounts forecast by major material cost components. For each cost component, identify the forecast quantity and unit price elements of material cost and explain the basis for forecasting these quantity and price elements. Identify in the supporting schedule any differences in the “other” material cost components shown in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 07—Production Labor Costs. Enter the totals reported in Schedule B.2, Line 05.
              
                Line 08—Energy Costs. Enter the totals reported in Schedule B.2, Line 21.
              
                Line 09—Pollution Control Costs. Report the total costs forecast for expenses identifiable with operation and maintenance of all pollution control equipment and facilities except any SO2 air pollution controls that have not been installed as of the NSO application date. By-product credits associated with operation of the pollution control facilities should be eliminated from the cost accounts, reclassified to Schedule B.1, Line 10 and included in Line 03 of this Schedule. Attach a schedule as part of Exhibit B classifying pollution control costs by major cost components. Explain the basis used for estimating each of the cost components.
              
                Line 10—Production Overhead Costs. Report the total costs forecast for indirect labor, indirect materials and other production overhead costs associated with the smelter's operations. Attach as part of Exhibit B a schedule showing annual overhead costs projected by major cost components associated with the smelter's operations. For each cost component, where appropriate, identify the forecast quantity and unit price elements of overhead costs and explain the basis for estimating these quantity and price elements. Also identify in the supporting schedule any differences in production overhead cost classifications used in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 11—Other Production Costs. Report other forecast production costs not previously reported on Lines 06 through 10. Attach as part of Exhibit B supporting schedules showing the basis of the forecasts.
              
                Line 12—Total Cost of Sales. Enter for each year the sum of operating costs reported on Lines 06 through 11.
              
                Line 13—Gross Operating Profit. Enter for each year the difference between Lines 05 and 12.
              
                Line 14—Selling, General and Administrative Expenses. Report the total costs forecast for administrative, marketing and general corporate overhead functions that directly or indirectly support the smelter's operations. Refer to the NSO Financial Reporting Overview for a general discussion of indirect cost allocations from overhead cost pools. Attach as part of Exhibit B a schedule classifying selling, general and administrative expenses into major cost components. Indicate whether each component represents costs directly assignable to the smelter or indirect costs allocated from other business segments to the smelter. Explain the basis used for estimating the amount of expected costs included in each component and the basis used for allocating indirect cost elements to the smelter. Identify and explain any differences between the selling, general and administrative cost classification used in this Schedule and that used in Line 15 of Schedule A.3.
              
                Line 15—Taxes, Other than Income Taxes. Report the total costs forecast for property taxes and associated levies paid to governmental units by or for the benefits of the smelter operation. Attach as part of Exhibit B a schedule classifying operating taxes by major component. Indicate whether each component represents taxes directly assignable to the smelter or taxes that have been allocated among more than one facility. Explain the basis used for estimating taxes and the basis for any allocation of taxes to the smelter. Identify and explain any differences between the component classifications used in this Schedule and those used in Line 16 of Schedule A.3.
              
                Line 16—Research Costs. Report the estimates of research costs incurred directly by or for the benefit of the smelter operations. Attach as part of Exhibit B a schedule classifying the costs by major direct and indirect assigned components. Explain the basis for estimating the costs assigned to each component. Identify and explain any differences between classifications used in this Schedule and those used in Line 17 of Schedule A.3.
              
                Line 17—Pollution Control Facility Depreciation and Amortization. Report the estimates of depreciation and amortization charges associated with the smelter's actual and forecast investment in all pollution control equipment and facilities except any SO2 air pollution controls that have not been installed as of the NSO application date. Reported charges should be computed in accordance with depreciation and amortization methods adopted for certified financial statement reporting purposes by the firm. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 18—Other Smelter Facility Depreciation and Amortization. Report the pro forma estimates of depreciation and amortization charges associated with the smelter's investment in equipment and facilities other than those classified as pollution control facilities. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 19—Interests. Report the estimates of interest and other financing charges on the smelter's current and long-term liabilities. Attach as part of Exhibit B a schedule showing the interest-bearing debt contracts identifiable with the smelter's operations, the interest rate projected for these contracts, and the estimated annual interest charges.
              
                Line 20—Miscellaneous Operating Expenses. Report only the total operating expenses associated with or allocated to the smelter that cannot be appropriately classified in one of the preceding line items. Attach as part of Exhibit B a schedule showing the classification of these residual operating expenses into major cost components. Explain the basis used for forecasting the cost under each component. Identify each cost component in terms of direct or indirect cost and explain the basis used for allocating the indirect costs to smelter operations. Identify and explain any differences between cost classifications included in this Schedule and those used in Line 21 of Schedule A.3.
              
                Line 21—Total Other Operating Expenses. Enter for each year the sum of operating costs reported on Lines 14 through 20.
              
                Line 22—Income From Operations. Enter for each year the difference between Lines 21 and 13.
              Schedule B.4—Constant Controls Revenue Forecast
              
                General. Use Schedule B.4 to report annual forecasts of operating revenues anticipated during the years 1984 through 1990 from operation of the smelter subject to this NSO application. These constant controls revenue forecasts should be based on an assumption that the applicant immediately implements a program of additional pollution control facility investments sufficient to achieve full compliance with the smelter's SIP stack emission limitations for sulfur dioxide. Forecast smelter revenues should be expressed on a tolling service equivalent basis as described in Section 2.3.4.
              The assumed investment program should be based on whichever adequately demonstrated system, applicable to the smelter, that would be most economically beneficial subsequent to installation of the system. For this purpose, adequately demonstrated systems include those specified in Section 57.102(b)(1).
              Copper smelters that will process concentrates containing an average of 1,000 pounds per hour or more of arsenic during the forecast period should assume that they will use best engineering techniques to control fugitive emissions of arsenic. All smelters should also assume that they will be required to meet all other regulatory requirements in effect at the time the application is made.
              The line items in Schedule B.4 are explained in the following instructions. Attach as part of Exhibit B schedules to (1) explain the methods used to make the required forecasts, (2) explain differences, if any, between historical trends and the forecasts, and (3) provide data and information to support the forecasts.
              
                Lines 01 and 05—Concentrates Processed. Report for each year the forecast quantity of concentrates processed for unaffiliated parties (Line 01) and affiliated parties (Line 05).
              
                Lines 02 and 06—Smelting Charge. Report for each year the forecast smelting charge for unaffiliated parties (Line 02) and affiliated parties (Line 06). See Section 2.4 for forecast copper smelting charges furnished by EPA.
              
                Lines 03 and 07—Total Smelter Revenues. Report for each year the forecast total operating revenues derived from processing concentrates. The total for unaffiliated parties (Line 03) is equal to the product of Lines 01, 02, and 04, and for affiliated parties (Line 07), the product of Lines 05, 06, and 08.
              
                Lines 04 and 08—Average Product Grade. Report for each year the forecast average quality rating assigned to concentrates processed for unaffiliated parties (Line 04) and affiliated parties (Line 08).
              
                Line 09—Total Co-Product Revenues. Report for each year the forecast net revenues from sales of co-products derived from the smelter's operations. Attach as part of Exhibit B a schedule showing by individual type of co-product, the forecast quantity produced and sold, forecast market price per unit of sales, and forecast total revenues derived from the co-product sales.
              
                Line 10—Total By-product Revenues From Pollution Control Facilities. Report for each year forecast revenues from the sale of by-products derived from operation of the smelter's pollution control facilities. Attach as part of Exhibit B a schedule showing by type of by-product produced (e.g., sulfuric acid) the forecast quantity of output, forecast market price per unit of output sold, and forecast total revenue derived from the by-product sales.
              
                Line 11—Total By-product Revenues From Other Smelter Processing. Report forecast revenues from the sales of gold, silver, and other by-products derived from the smelter's operations. Attach as part of Exhibit B a schedule providing additional documentation as specified in the instructions for Line 10.
              
                Line 12—Total Co-product and By-product Revenues. Enter for each year the total of Lines 09 through 11.
              Schedule B.5—Constant Controls Cost Forecast
              
                General. Use Schedule B.5 to report annual forecasts of operating costs anticipated during the years 1984 through 1990 from operation of the smelter subject to this NSO application. These constant controls cost forecasts should be based on an assumption that the applicant immediately implements a program of additional pollution control facility investments sufficient to achieve full compliance with the smelter's SIP stack emission limitations for sulfur dioxide.
              The assumed investment program should be based on whichever adequately demonstrated system, applicable to the smelter, would be most economically beneficial subsequent to installation of the system. For this purpose, adequately demonstrated systems include those specified in § 57.102(b)(1).
              Copper smelters that will process concentrates containing an average of 1,000 pounds per hour or more of arsenic during the forecast period should assume that they will use best engineering techniques to control fugitive emissions of arsenic. All smelters should also assume that they will be required to meet all other regulatory requirements in effect at the time the application is made.
              The line items in Schedule B.5 are explained in the following instructions. Attach as part of Exhibit B schedules to (1) explain the methods used to make the required forecasts, (2) explain differences, if any, between historical trends and the forecasts, and (3) provide data and information to support the forecasts.
              
                Line 01—Direct Labor Hours. Report for each year the quantity of direct labor hours required to support the processing levels previously reported. Attach as part of Exhibit B an explanation of the labor productivity factors involved.
              
                Line 02—Average Hourly Wage Rate. Report for each year the forecast average wage rate per unit of direct labor input. Attach as part of Exhibit B a description of direct labor cost factors under any existing labor contracts that extend to the forecast period and an explanation of the methodology used to forecast wage rates. EPA-provided forecast wage indices are reported in Section 2.4.
              
                Line 03—Total Wage Payments. Enter for each year the product of Lines 01 and 02.
              
                Line 04—Supplemental Employee Benefits. Report for each year adjustments required to direct labor costs for other employee compensation under supplemental benefit plans. Attach as part of Exhibits B a description of such plans and their costs and an explanation of the methodology used to forecast such costs. EPA-provided forecast wage indices are reported in Section 2.4.
              
                Lines 05—Total Production Labor Cost. Enter for each year the total of Lines 03 and 04.
              
                Lines 06, 09, 12, 15 and 18—Energy Quantities. Report for each year the quantity of energy by type required to support the processing levels reported in the smelter's revenue. Attach as part of Exhibit B an explanation of energy characteristics and use factors considered in forecasting the smelter's future energy requirements.
              
                Lines 07, 10, 13, 16, and 19—Unit Prices. Report for each year the forecast price per unit of energy input by type of energy. Attach as part of Exhibit B a description of the energy price factors under any existing energy contracts that extend to the forecast period and an explanation of the methodology used to forecast unit energy prices. EPA-provided forecast energy indices are reported in Section 2.4.
              
                Lines 08, 11, 14, 17, and 20—Total Payments. Enter for each year the products of quantity and prices paid for electricity (Lines 06 × 07), natural gas (Lines 09 × 10), coal (Lines 12 × 13), fuel oil (Lines 15 × 16), and other (Lines 18 × 19).
              
                Lines 21—Total Energy Costs. Enter for each year the total of Lines 08, 11, 14, 17, and 20.
              Schedule B.6—Constant Controls Forecast Profit and Loss Summary for the Profit Protection Test
              
                General. Use Schedule B.6 to report annual forecasts of operating revenues and operating costs derived in Schedules B.4 and B.5 for the years 1984 through 1990. These constant controls forecasts should be based on an assumption that the applicant immediately implements a program of additional pollution control facility investments sufficient to achieve full compliance with the smelter's SIP stack emission limitations for sulfur dioxide. The transfer of line items from Schedules B.4 and B.5 to this Schedule is explained in the following instructions.
              
                Line 01—Smelter Revenues-Unaffiliated Parties. Enter the totals reported in Schedule B.4, Line 03.
              
                Line 02—Smelter Revenues-Affiliated Parties. Enter the totals reported in Schedule B.4, Line 07.
              
                Line 03—Co-product and By-product Sales Revenues. Enter the totals reported in Schedule B.4, Line 12.
              
                Line 04—Other Operating Revenues. Report operating revenues anticipated from sources not accounted for under Lines 01 through 03. Refer to instructions for Line 04 of Schedule A.3 for items that should not be included in “Other Operating Revenues.” Attach as part of Exhibit B a schedule showing annual amounts forecast by individual revenue component for “other” operating revenues associated with the smelter's forecast constant controls operations. Identify in the supporting schedule any differences in the “other” revenue components reported in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 05—Total Operating Revenues. Enter for each year the total of Lines 01 through 04.
              
                Line 06—Material Costs. Report total costs forecast for flux, refractories, coke and other materials directly associated with the smelter's processing of concentrates. Attach as part of Exhibit B a schedule showing the annual amounts forecast by major material cost components. For each cost component, identify the forecast quantity and unit price elements of material cost and explain the basis for forecasting these quantity and price elements. Identify in the supporting schedule any differences in the “other” material cost components shown in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 07—Production Labor Costs. Enter the totals reported in Schedule B.5, Line 05.
              
                Line 08—Energy Costs. Enter the totals reported in Schedule B.5, Line 21.
              
                Line 09—Pollution Control Costs. Report the total costs forecast for expenses identifiable with operation and maintenance of all pollution control equipment and facilities. By-product credits associated with operation of the pollution control facilities should be eliminated from the cost accounts, reclassified to Schedule B.4, Line 10 and included in Line 03 of this Schedule. Attach a schedule as part of Exhibit B classifying pollution control costs by major cost components. Explain the basis used for estimating each of the cost components.
              
                Line 10—Production Overhead Costs. Report the total costs forecast for indirect labor, indirect materials and other production overhead costs associated with the smelter's constant controls forecasts. Attach as part of Exhibit B a schedule showing annual overhead costs projected by major cost components associated with the smelter's operations. For each cost component, where appropriate, identify the forecast quantity and unit price elements of overhead costs and explain the basis for estimating these quantity and price elements. Also identify in the supporting schedule any differences in production overhead cost classifications used in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 11—Other Production Costs. Report other forecast production costs not previously reported on Lines 06 through 10. Attach as part of Exhibit B supporting schedules showing the basis of the forecasts.
              
                Line 12—Total Cost of Sales. Enter for each year the sum of operating costs reported on Lines 06 through 11.
              
                Line 13—Gross Operating Profit. Enter for each year the difference between Lines 05 and 12.
              
                Line 14—Selling, General and Administrative Expenses. Report the total costs forecast for administrative, marketing and general corporate overhead functions that directly or indirectly support the smelter's operations. Refer to the NSO financial Reporting Overview for a general discussion of indirect cost allocations from overhead cost pools. Attach as part of Exhibit B a schedule classifying selling, general and administrative expenses into major cost components. Indicate whether each component represents costs directly assignable to the smelter or indirect costs allocated from other business segments to the smelter. Explain the basis used for estimating the amount of expected costs included in each component and the basis used for allocating indirect cost elements to the smelter. Identify and explain any differences between the selling, general and administrative cost classification used in this Schedule and that used in Line 15 of Schedule A.3.
              
                Line 15—Taxes, Other than Income Taxes. Report the total costs forecast for property taxes and associated levies paid to governmental units by or for the benefit of the smelter operation. Attach as part of Exhibit B a schedule classifying operating taxes by major component. Indicate whether each component represents taxes directly assignable to the smelter or taxes that have been allocated among more than one facility. Explain the basis used for estimating taxes and the basis for any allocation of taxes to the smelter. Identify and explain any differences between the component classifications used in this Schedule and those used in Line 16 of Schedule A.3.
              
                Line 16—Research Costs. Report the estimates of research costs incurred directly by or for the benefit of the smelter operations. Attach as part of Exhibit B a schedule classifying the costs by major direct and indirect cost components. Explain the basis for estimating the costs assigned to each component. Identify and explain any differences between classifications used in this Schedule and those used in Line 17 of Schedule A.3.
              
                Line 17—Pollution Control Facility Depreciation and Amortization. Report the estimates of depreciation and amortization charges associated with the smelter's actual and forecast investment in all pollution control equipment and facilities. Reported charges should be completed in accordance with depreciation and amortization methods adopted for certified financial statement reporting purposes by the firm. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 18—Other Smelter Facility Depreciation and Amortization. Report the pro forma estimates of depreciation and amortization charges associated with the smelter's investment in equipment and facilities other than those classified as pollution control facilities. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 19—Interest. Report the estimates of interest and other financing charges on the smelter's current and long-term liabilities. Attach as part of Exhibit B a schedule showing the interest-bearing debt contracts identifiable with the smelter's operations, the interest rate projected for these contracts, and the estimated annual interest charges.
              
                Line 20—Miscellaneous Operating Expenses. Report only the total operating expenses associated with or allocated to the smelter that cannot be appropriately classified in one of the preceding line items. Attach as part of Exhibit B a schedule showing the classification of these residual operating expenses into major cost components. Explain the basis used for forecasting the cost under each component. Identify each cost component in terms of direct or indirect cost and explain the basis used for allocating the indirect costs to smelter operations. Identify and explain any differences between cost classifications included in this Schedule and those used in Line 21 of Schedule A.3.
              
                Line 21—Total Other Operating Expenses. Enter for each year the sum of operating costs reported on Lines 14 through 20.
              
                Line 22—Income From Operations. Enter for each year the difference between Lines 21 and 13.
              Schedule B.7—Profit Protection Test
              
                General. Applicants must complete this Schedule and/or Schedule C.4 and the accompanying schedules if they seek eligibility for an NSO. The line items in Schedule B.7 are explained in the following instructions.
              
                Line 01—Net Income from Operations. Enter for each year the amounts reported in Schedule B.3, Line 22.
              
                Line 02—Discount Factors. Enter the discount factor for each year, computed as described in the instructions under Section 2.6.
              
                Line 03—Present Value of Future Net Income. Enter for each year the product of Lines 01 and 02.
              
                Line 04—Horizon Value. Enter under the Total column, the estimated horizon value of the smelter. This shall be computed by capitalizing the forecast net income from operations in Line 01 as described in the instructions under Section 2.7.
              
                Line 05—Discount Factor. Enter under the Total column the appropriate discount factor corresponding to the weighted cost of capital, computed as described in the instructions under Section 2.6.
              
                Line 06—Present Value of Horizon Value. Enter under the Total column the product of Lines 04 and 05.
              
                Line 07—Present Value of Future Net Income. Enter under the Total Column the sum of amounts previously reported on Line 03 for 1984 through 1990.
              
                Line 08—Total Present Value. Enter for each year the sum of Lines 06 and 07.
              
                Line 09—Net Income from Operations. Enter for each year the amount reported in Schedule B.6, Line 22.
              
                Line 10—Discount Factors. Follow the instructions for Line 02.
              
                Line 11—Present Value of Future Net Income. Enter for each year the product of Lines 09 and 10.
              
                Line 12—Horizon Value. Enter under the Total column, the estimated horizon value of the smelter. This shall be computed by capitalizing the forecast net income from operations in Line 09 as described in the instructions under Section 2.7.
              
                Line 13—Discount Factor. Follow the instructions for Line 05.
              
                Line 14—Present Value of Horizon Value. Enter under the Total column the product of Lines 12 and 13.
              
                Line 15—Present Value of Future Net Income. Enter under the Total column the sum of amounts previously reported on Line 11 for 1984 through 1990.
              
                Line 16—Total Present Value. Enter the sum of Lines 14 and 15.
              
                Line 17—Ratio for Total Present Value of Constant Controls Case to Total Present Value of Pre-Control Case. Enter the ratio of Lines 16 to 08. If this ratio is less than .50, the smelter passes the Profit Protection Test. An applicant also passes the Profit Protection Test if the reported total present value of pre-tax profits for the pre-control case on Line 08 is a negative value.
              Schedule C.1—Constant Controls Forecast Profit and Loss Summary for the Rate of Return Test
              
                General. Use Schedule C.1 to report forecast revenue and cost information derived in Schedules B.4 and B.5 for the years 1984 through 1990. These constant controls forecasts should be based on an assumption that the applicant immediately implements a program of additional pollution control facility investments sufficient to achieve full compliance with the smelter's SIP stack emission limitations for sulfur dioxide. The transfer of line items from Schedules B.4 and B.5 to this Schedule is explained in the following instructions.
              
                Line 01—Smelter Revenues-Unaffiliated Parties. Enter the totals reported in Schedule B.4, Line 03.
              
                Line 02—Smelter Revenues-Affiliated Parties. Enter the totals reported in Schedule B.4, Line 07.
              
                Line 03—Co-product and By-product Sales Revenues. Enter the totals reported in Schedule B.4, Line 12.
              
                Line 04—Other Operating Revenues. Report operating revenues anticipated from sources not accounted for under Lines 01 through 03. Refer to instructions for Line 04 of Schedule A.3 for items that should not be included in “Other Operating Revenues.” Attach as part of Exhibit B a schedule showing annual amounts forecast by individual revenue component for “other” operating revenues associated with the smelter's forecast constant controls operations. Identify in the supporting schedule any differences in the “other” revenue components reported in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 05—Total Operating Revenues. Enter for each year the total of Lines 01 through 04.
              
                Line 06—Material Costs. Report total costs forecast for flux, refractories, coke and other materials directly associated with the smelter's processing of concentrates. Attach as part of Exhibit B a schedule showing the annual amounts forecast by major material cost components. For each cost component, identify the forecast quantity and unit price elements of material cost and explain the basis for forecasting these quantity and price elements. Identify in the supporting schedule any differences in the “other” material cost components shown in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 07—Production Labor Costs. Enter the totals reported in Schedule B.5, Line 05.
              
                Line 08—Energy Costs. Enter the totals reported in Schedule B.5, Line 21.
              
                Line 09—Pollution Control Costs. Report the total costs forecast for expenses identifiable with operation and maintenance of all pollution control equipment and facilities. By-product credits associated with operation of the pollution control facilities should be eliminated from the cost accounts, reclassified to Schedule B.4, Line 10 and included in Line 03 of this Schedule. Attach a schedule as part of Exhibit B classifying pollution control costs by major cost components. Explain the basis used for estimating each of the cost components.
              
                Line 10—Production Overhead Costs. Report the total costs forecast for indirect labor, indirect materials and other production overhead costs associated with the smelter's constant controls forecasts. Attach as part of Exhibit B a schedule showing annual overhead costs projected by major cost components associated with the smelter's operations. For each cost component, where appropriate, identify the forecast quantity and unit price elements of overhead costs and explain the basis for estimating these quantity and price elements. Also identify in the supporting schedule any differences in production overhead cost classifications used in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 11—Other Production Costs. Report other forecast production costs not previously reported on Lines 06 through 10. Attach as part of Exhibit B supporting schedules showing the basis of the forecasts.
              
                Line 12—Total Cost of Sales. Enter for each year the sum of operating costs reported on Lines 06 through 10.
              
                Line 13—Gross Operating Profit. Enter for each year the difference between Lines 05 and 12.
              
                Line 14—Selling, General and Administrative Expenses. Report the total costs forecast for administrative, marketing and general corporate overhead functions that directly or indirectly support the smelter's operations. Refer to the NSO Financial Reporting Overview for a general discussion of indirect cost allocations from overhead cost pools. Attach as part of Exhibit B a schedule classifying selling, general and administrative expenses into major cost components. Indicate whether each component represents costs directly assignable to the smelter or indirect costs allocated from other business segments to the smelter. Explain the basis used for estimating the amount of expected costs included in each component and the basis used for allocating indirect cost elements to the smelter. Identify and explain any differences between the selling, general and administrative cost classification used in this Schedule and that used in Line 15 of Schedule A.3.
              
                Line 15—Taxes, Other than Income Taxes. Report the total costs forecast for property taxes and associated levies paid to governmental units by or for the benefit of the smelter operation. Attach as part of Exhibit B a schedule classifying operating taxes by major component. Indicate whether each component represents taxes directly assignable to the smelter or taxes that have been allocated among more than one facility. Explain the basis used for estimating taxes and the basis for any allocation of taxes to the smelter. Identify and explain any differences between the component classifications used in this Schedule and those used in Line 16 of Schedule A.3.
              
                Line 16—Research Costs. Report the estimates of research costs incurred directly by or for the benefit of the smelter operations. Attach as part of Exhibit B a schedule classifying the costs by major direct and indirect costs components. Explain the basis for estimating the costs assigned to each component. Identify and explain any differences between classifications used in this Schedule and those used in Line 17 of Schedule A.3.
              
                Line 17—Pollution Control Facility Depreciation and Amortization. Report the estimates of depreciation and amortization charges associated with the smelter's actual and forecast investment in all pollution control equipment and facilities. Reported charges should be computed in accordance with depreciation and amortization methods adopted for tax reporting purposes by the firm. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 18—Other Smelter Facility Depreciation and Amortization. Report the pro forma estimates of depreciation and amortization charge associated with the smelter's investment in equipment and facilities other than those classified as pollution control facilities. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 19—Interest on Short-Term Debt. Report the estimates of interest and other financing charges on forecast short-term obligations as classified in the smelter's current liabilities on Schedule A.4. Interest and associated financing charges on long-term debt should not be included as an expense identifiable with the smelter's operations. Attach as part of Exhibit B a schedule showing the interest-bearing, short-term debt contracts identifiable with the smelter's operations, the interest rate projected for these contracts, and the estimated annual interest charges. Identify and explain any differences between the classifications used in this Schedule and those used in Line 20 of Schedule A.3.
              
                Line 20—Miscellaneous Operating Expenses. Report only the total operating expenses associated with or allocated to the smelter that cannot be appropriately classified in one of the preceding line items. Attach as part of Exhibit B a schedule showing the classification of these residual operating expenses into major cost components. Explain the basis used for forecasting the cost under each component. Identify each cost component in terms of direct or indirect cost and explain the basis used for allocating the indirect costs to smelter operations. Identify and explain any differences between cost classification included in this Schedule and those used in Line 21 of Schedule A.3.
              
                Line 21—Total Other Operating Expenses. Enter for each year the sum of operating costs reported on Lines 14 through 20.
              
                Line 22—Income From Operations. Enter for each year the difference between Lines 21 and 13.
              
                Line 23—Income Taxes. Enter the product of income from operations (Line 22) and the sum of the Federal, State and local marginal tax rates. Attach as part of Exhibit B a schedule detailing the estimated marginal tax rate by taxing entity.
              
                Line 24—Net Income From Operations. Enter for each year the difference between Lines 23 and 22.
              Schedule C.2—Constant Controls Sustaining Capital Investment Forecast
              
                General. The applicant should estimate and report, in Schedule C.2, yearly sustaining capital outlays for maintenance of the smelter's existing productive capability. These estimates should be forecast under the assumption that full compliance with SIP emission limitations for SO2 will be achieved. Major elements of these outlays should be disclosed, as well as the total of such outlays. Estimates shall be restricted to those items that will be capitalized for tax purposes. These outlays shall primarily be for plant replacement, although outlays for improvements and expansion may be included to the extent that improvements and/or expansion, exclusive of required pollution control outlays, can be justified as economically feasible. Estimates of sustaining capital shall exclude any incremental investment for constant control requirements. Sustaining capital investments in facilities shared with other operating segments shall be allocated in accordance with the instructions given below.
              Estimates of sustaining capital shall be compatible with productive capacity and pollution control requirements underlying the operating revenue and cost forecasts incorporated in Schedule C.1.
              
                Lines 01 to 06—Sustaining Capital. Report for each year by individual line item property, plant and equipment sustaining capital investments assignable to smelter operations. Include both (1) property, plant and equipment directly associated with the smelter's operations and (2) facilities shared with other operating segments to the extent that a causal and beneficial relationship can be established for the intersegment allocations of such facility investments.
              Attach as part of Exhibit B an explanatory schedule disclosing and supporting by individual line item the major elements of annual capital expenditures for sustaining capital. Further classify these annual capital expenditures into both (1) investments required to maintain the smelter versus investments in smelter expansion and improvements and (2) direct facility versus joint-use facility investments. Explain the method used for allocating capital expenditures on joint-use facilities to the smelter's operations.
              
                Line 07—Total Smelter Sustaining Capital. Enter for each year the total of Lines 01 through 06. Transfer the reported total for each year to Schedule C.4, Line 06.
              
              Schedule C.3—Historical Capital Investment In Constant Dollars
              
                General. Use Schedule C.3 to report the end-of-period asset investments and current liabilities for the most recent fiscal year: (a) expressed in nominal dollars as of the date of the original transaction, and (b) expressed in the current year's dollars, i.e. 1984 dollars. The value of net investment in constant dollars (1984 dollars for smelters applying for an NSO in 1984) is used in Schedule C.4 as the benchmark of the Rate of Return Test.
              Applicants should complete Schedule C.3 according to the following instructions. Transfer into the first column of Schedule C.3 the historical cost figures that are reported in the last (1983) column of Table A.4. In the second column of Schedule C.3, report the figures from the first column of Schedule C.3, expressed in constant (1984) dollars.
              Convert each nominal dollar figure of the first column into constant (1984) dollars in accordance with the historical cost/constant dollar accounting method defined in Financial Accounting Standards Board (FASB) Statement No. 33 (Docket Item No. IV-A-6d), with the following exception: the applicant must not report the lower recoverable amount as required by FASB No. 33. Attach explanatory supporting schedules as part of Exhibit B.
              Schedule C.4—Rate of Return Test
              
                General. Applicants must complete this Schedule and/or Schedule B.7 and the accompanying schedules if they seek eligibility for an NSO. The line items in Schedule C.4 are explained in the following instructions.
              
                Line 01—Net Income from Operations. Enter for each year the amounts reported in Schedule C.1, Line 24.
              
                Lines 02 and 03—Depreciation and Amortization. Enter for each year the amounts reported in Schedule C.1, Lines 17 and 18, respectively.
              
                Line 04—Operating Cash Flow. Enter for each year the total of amounts reported on Lines 01 through 03.
              
                Line 05—Constant Controls Capital Investment. Enter the estimated capital outlays for constant controls for the years during which outlays would be made. These values shall correspond to the constant control investment estimates shown in the supporting schedules for Line 17 of Schedule C.1. Changes in working capital investment due to investment in constant controls facilities may be added to the capital investment estimates shown in the supporting schedules for Schedule C.1.
              
                Line 06—Sustaining Capital. Enter for each year the amounts reported in Schedule C.2, Line 07.
              
                Line 07—Total. Enter for each year the sum of Lines 05 and 06.
              
                Line 08—Net Cash Flow Projections. Enter for each year the difference between Lines 04 and 07.
              
                Line 09—Discount Factors. Enter the discount factor for each year, computed as described in the instructions under Section 2.6.
              
                Line 10—Present Value of Future Cash Flows. Enter for each year the product of Lines 08 and 09.
              
                Line 11—Horizon Value. Enter under the Total column the estimated horizon value of the smelter reported in Schedule C.5, Line 16.
              
                Line 12—Discount Factor. Enter under the Total column the appropriate discount factor, computed as described in the instructions under Section 2.6.
              
                Line 13—Present Value of Horizon Value. Enter under the Total column the product of Lines 11 and 12.
              
                Line 14—Present Value of Future Cash Flows. Enter under the Total column the sum of amounts previously reported on Line 10 for 1984 through 1990.
              
                Line 15—Total Present Value. Enter the sum of Lines 13 and 14.
              
                Line 16—Net Smelter Capital Investment in Constant Dollars. Enter under the Total column the amount reported in the second (Constant Dollar) column of Schedule C.3, Line 26 if the value is greater than zero. If the value is zero or less, enter zero.
              
                Line 17—Net Present Value. Enter the difference between Lines 15 and 16. Applicants reporting a negative net present value will pass the Rate of Return Test.
              Schedule C.5—Horizon Value of Cash Flows for the Rate of Return Test
              
                General. The applicant should use Schedule C.5 to calculate the horizon value of net cash flow projections for the Rate of Return Test. This horizon value is used in Schedule C.4. The computation of the horizon value is different for this test than for the Profit Protection Test because this test requires the reporting of depreciation for tax purposes.
              In Schedule C.5, the applicant removes the tax savings of constant controls depreciation from the cash flows for the last two forecast years. A depreciation-free horizon value is then calculated from these depreciation-free cash flows. The tax savings of constant controls depreciation during the horizon years are then calculated separately. The final horizon value is equal to the sum of the depreciation-free horizon value and the tax savings from depreciation of constant controls accruing over the horizon years. The line items in Schedule C.5 are explained in the following instructions.
              
                Line 01—Net Cash Flow Projections. Enter for each of the final two forecast years the values in Schedule C.4, Line 08, for the corresponding years.
              
                Line 02—Depreciation and Amortization. Enter for each of the final two forecast years the value in Schedule C.4, Line 02, for the corresponding years.
              
                Line 03—Marginal Tax Rate. Enter for each of the final two forecast years the marginal income tax rate applicable to the smelter. This rate should incorporate both Federal and State tax liability.
              
                Line 04—Tax Savings. Enter for each of the final two forecast years the product of Lines 02 and 03.
              
                Line 05—Nominal Dollar Values. Enter for each of the final two forecast years the difference between Lines 01 and 04.
              
                Line 06—1990 Dollar Values. For each of the final two forecast years the nominal dollar values must be expressed in the last forecast year's dollars (1990 dollars). Transfer the 1990 amount in Line 05 directly to Line 06. Inflate the 1989 amount to 1990 dollars using the forecast GNP price deflator.
              
                Line 07—Average. Enter under the Total column the average of the two values in Line 06.
              
                Line 08—Horizon Factor. Enter under the Total column the horizon factor provided in Section 2.7.
              
                Line 09—Depreciation-free Horizon Value. Enter under the Total column the product of Lines 07 and 08.
              
                Line 10—Depreciation and Amortization. Enter for each year of the horizon period depreciation charges associated with the smelter's investment in equipment and facilities related to pollution controls. These investments should include those actually made and those required to be made by the end of the forecast period. Reported charges should be computed in accordance with depreciation and amortization methods adopted for tax reporting purposes by the firm. Attach as part of Exhibit B supporting schedules consistent with those supporting Line 17 in Schedule C.1.
              
                Line 11—Marginal Tax Rate. Enter for each year of the horizon period the marginal income tax rate applicable to the smelter. This rate should incorporate both Federal and State tax liability.
              
                Line 12—Tax Savings. Enter for each year of the horizon period the product of Lines 10 and 11.
              
                Line 13—Discount Factors. Enter the discount factor for each year of the horizon period. This shall be computed according to the instructions under Section 2.6, except that the variable N found in the discount factor formula represents the number of years in the future, counting from the last forecast year. For example, N = 1 for the first year of the horizon period.
              
                Line 14—Present Value of Tax Savings. Enter for each year of the horizon period the product of Lines 12 and 13.
              
                Line 15—Total Present Value of Tax Savings. Enter under the Total column the sum of values on Line 14 for the horizon years.
              
                Line 16—Horizon Value. Enter under the Total column the sum of Lines 09 and 15.
              Schedule D.1—Interim Controls Revenue Forecast
              
                General. Use Schedule D.1 to report annual forecasts of operating revenues anticipated during the years 1984 through 1990 from operation of the smelter applying for an interim controls waiver. The applicant applying for a permanent waiver should complete Schedule D.1 twice, with revenue and production projections based on two alternative assumptions: (1) Installation of interim constant control equipment, no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of an NSO, and closure after January 1, 1988, and (2) installation of interim constant control equipment and any additional SO2 controls required to comply with the smelter's SIP emission limitation by January 2, 1988, so that the smelter will remain open through the horizon period. The applicant applying for a temporary waiver should use only the first assumption. For a smelter that has no continuous emission controls, the assumed interim control investment program should be based on the installation and operation of a well-designed sulfuric acid plant to treat all strong gas streams. For a smelter that already has some continuous emission controls, the assumed interim constant control investment should be based on the installation and operation of any additional acid plant capacity that would be necessary for treatment of all strong streams with interim constant controls. The interim controls projections should account for other regulatory requirements on the same basis as provided for in the NSO eligibility tests.
              Forecast smelter revenues should be expressed on a tolling service equivalent basis as described in Section 2.3.4. The line items in Schedule D.1 are explained in the following instructions. Attach as part of Exhibit B schedules to (1) explain the methods used to make the required forecasts, (2) explain differences, if any, between historical trends and the forecasts, and (3) provide data and information to support the forecasts.
              
                Lines 01 and 05—Concentrates Processed. Report for each year the forecast quantity of concentrates processed for unaffiliated parties (Line 01) and affiliated parties (Line 05).
              
                Lines 02 and 06—Smelting Charge. Report for each year the forecast smelting charge for unaffiliated parties (Line 02) and affiliated parties (Line 06). See Section 2.4 for forecast copper smelting charges furnished by EPA.
              
                Lines 03 and 07—Total Smelter Revenues. Report for each year the forecast total operating revenues derived from processing concentrates. The total for unaffiliated parties (Line 03) is equal to the product of Lines 01, 02, and 04, and for affiliated parties (Line 07), the product of Lines 05, 06, and 08.
              
                Lines 04 and 08—Average Product Grade. Report for each year the forecast average quality rating assigned to concentrates processed for unaffiliated parties (Line 04) and affiliated parties (Line 08).
              
                Line 09—Total Co-Product Revenues. Report for each year the forecast net revenues from sales of co-products derived from the smelter's operations. Attach as part of Exhibit B a schedule showing by individual type of co-product the forecast quantity produced and sold, forecast market price per unit of sales, and forecast total revenues derived from the co-product sales.
              
                Line 10—Total By-product Revenues From Pollution Control Facilities. Report for each year forecast revenues from the sale of by-products derived from operation of the smelter's pollution control facilities. Attach as part of Exhibit B a schedule showing by type of by-product produced (e.g., sulfuric acid) the forecast quantity of output, forecast market price per unit of output sold, and forecast total revenue derived from the by-product sales.
              
                Line 11—Total By-product Revenues From Other Smelter Processing. Report forecast revenues from the sales of gold, silver, and other by-products derived from the smelter's operations. Attach as part of Exhibit B a schedule providing additional documentation as specified in the instructions for Line 10.
              
                Line 12—Total Co-product and By-product Revenues. Enter for each year the total of Lines 09 through 11.
              Schedule D.2—Interim Controls Cost Forecast
              
                General. Use Schedule D.2 to report annual forecasts of operating costs anticipated during the years 1984 through 1990 from operation of the smelter applying for an interim controls waiver. The applicant applying for a permanent waiver should complete Schedule D.2 twice, with cost and production projections based on two alternative assumptions: (1) Installation of interim constant control equipment, no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of an NSO, and closure after January 1, 1988, and (2) installation of interim constant control equipment and any additional SO2 controls required to comply with the smelter's SIP emission limitation by January 2, 1988, so that the smelter will remain open through the horizon period. For a smelter that has no continuous emission controls, the assumed interim control investment program should be based on the installation and operation of a well-designed sulfuric acid plant to treat all strong gas streams. For a smelter that already has some continuous emission controls, the assumed interim constant control investment should be based on the installation and operation of any additional acid plant capacity that would be necessary for treatment of all strong streams with interim constant controls. The interim controls projections should account for other regulatory requirements on the same basis as provided for in the NSO eligibility tests.
              The line items in Schedule D.2 are explained in the following instructions. Attach as part of Exhibit B schedules to (1) explain the methods used to make the required forecasts, (2) explain differences, if any, between historical trends and the forecasts, and (3) provide data and information to support the forecasts.
              
                Line 01—Direct Labor Hours. Report for each year the quantity of direct labor hours required to support the processing levels previously reported. Attach as part of Exhibit B an explanation of the labor productivity factors involved.
              
                Line 02—Average Hourly Wage Rate. Report for each year the forecast average wage rate per unit of direct labor input. Attach as part of Exhibit B a description of direct labor cost factors under any existing labor contracts that extend to the forecast period and an explanation of the methodology used to forecast wage rates. EPA-provided forecast wage indices are reported in Section 2.4.
              
                Line 03—Total Wage Payments. Enter for each year the product of Lines 01 and 02.
              
                Line 04—Supplemental Employee Benefits. Report for each year adjustments required to direct labor costs for other employee compensation under supplemental benefit plans. Attach as part of Exhibit B a description of such plans and their costs and an explanation of the methodology used to forecast such costs. EPA-provided forecast wage indices are reported in Section 2.4.
              
                Line 05—Total Production Labor Costs. Enter for each year the total of Lines 03 and 04.
              
                Lines 06, 09, 12, 15, and 18—Energy Quantities. Report for each year the quantity of energy by type required to support the processing levels reported in the smelter's revenue. Attach as part of Exhibit B an explanation of energy characteristics and use factors considered in forecasting the smelter's future energy requirements.
              
                Lines 07, 10, 13, 16, and 19—Unit Prices. Report for each year the forecast price per unit of energy input by type of energy. Attach as part of Exhibit B a description of the energy price factors under any existing energy contracts that extend to the forecast period and an explanation of the methodology used to forecast unit energy prices. EPA-provided forecast energy indices are reported in Section 2.4.
              
                Lines 08, 11, 14, 17, and 20—Total Payments. Enter for each year the products of quantity and prices paid for electricity (Lines 06 × 07), natural gas (Lines 09 × 10), coal (Lines 12 × 13), fuel oil (Lines 15 × 16), and other (Lines 18 × 19).
              
                Line 21—Total Energy Costs. Enter for each year the total of Lines 08, 11, 14, 17, and 20.
              Schedule D.3—Interim Controls Forecast Profit and Loss Summary
              
                General. Use Schedule D.3 to report forecast revenue and cost information summed in Schedules D.1 and D.2 for the years 1984 through 1990. Applicants applying for a permanent waiver must complete Schedule D.3 twice. Forecast revenues and costs in Schedule D.3 shall be compatible with productive capacity and pollution control assumptions underlying the operating revenue and cost forecasts incorporated into each set of Schedules D.1 and D.2. Applicants applying for a temporary waiver should use only the first assumption: installation of interim constant control equipment and no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of an NSO. The transfer of line items from Schedules D.1 and D.2 to this Schedule is explained in the following instructions.
              
                Line 01—Smelter Revenues—Unaffiliated Parties. Enter the totals reported in Schedule D.1, Line 03.
              
                Line 02—Smelter Revenues-Affiliated Parties. Enter the totals reported in Schedule D.1, Line 07.
              
                Line 03—Co-product and By-product Sales Revenues. Enter the totals reported in Schedule D.1, Line 12.
              
                Line 04—Other Operating Revenues. Report operating revenues anticipated from sources not accounted for under Lines 01 through 03. Refer to instructions for Line 04 of Schedule A.3 for items that should not be included in “Other Operating Revenues.” Attach as part of Exhibit B a schedule showing annual amounts forecast by individual revenue component for “other” operating revenues associated with the smelter's forecast interim controls operations. Identify in the supporting schedule any differences in the “other” revenue components reported in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 05—Total Operating Revenues. Enter for each year the total of Lines 01 through 04.
              
                Line 06—Material Costs. Report total costs forecast for flux, refractories, coke and other materials directly associated with the smelter's processing of concentrates. Attach as part of Exhibit B a schedule showing the annual amounts forecast by major material cost components. For each cost component, identify the forecast quantity and unit price elements of material cost and explain the basis for forecasting these quantity and price elements. Identify in the supporting schedule any differences in the “other” material cost components shown in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 07—Production Labor Costs. Enter the totals reported in Schedule D.2, Line 05.
              
                Line 08—Energy Costs. Enter the totals reported in Schedule D.2, Line 21.
              
                Line 09—Pollution Control Costs. Report the total costs forecast for operation and maintenance of all pollution control equipment and facilities under the two alternative sets of assumptions made in corresponding Schedules D.1 and D.2. Byproduct credits associated with operation of the pollution control facilities should be eliminated from the cost accounts, reclassified to Schedule D.1, Line 10 and included in Line 03 of this Schedule. Attach a schedule as part of Exhibit B classifying pollution control costs by major cost components. Explain the basis used for estimating each of the cost components.
              
                Line 10—Production Overhead Costs. Report the total costs forecast for indirect labor, indirect materials and other production overhead costs associated with the smelter's constant controls forecasts. Attach as part of Exhibit B a schedule showing annual overhead costs projected by major cost components associated with the smelter's operations. For each cost component, where appropriate, identify the forecast quantity and unit price elements of overhead costs and explain the basis for estimating these quantity and price elements. Also identify in the supporting schedule any differences in production overhead cost classifications used in this Schedule and Schedule A.3 and explain the reasons for such differences.
              
                Line 11—Other Production Costs. Report other forecast production costs not previously reported on lines 06 through 10. Attach as part of Exhibit B supporting schedules showing the basis of the forecasts.
              
                Line 12—Total Cost of Sales. Enter for each year the sum of operating costs reported on Lines 06 through 11.
              
                Line 13—Gross Operating Profit. Enter for each year the difference between Lines 05 and 12.
              
                Line 14—Selling, General and Administrative Expenses. Report the total costs forecast for administrative, marketing and general corporate overhead functions that directly or indirectly support the smelter's operations. Refer to the NSO Financial Reporting Overview for general discussion of indirect cost allocations from overhead cost pools. Attach as part of Exhibit B a schedule classifying selling, general and administrative expenses into major cost components. Indicate whether each component represents costs directly assignable to the smelter or indirect costs allocated from other business segments to the smelter. Explain the basis used for estimating the amount of expected costs included in each component and the basis used for allocating indirect cost elements to the smelter. Identify and explain any differences between the selling, general and administrative cost classification used in this Schedule and that used in Line 15 of Schedule A.3.
              
                Line 15—Taxes, Other than Income Taxes. Report the total costs forecast for property taxes and associated levies paid to governmental units by or for the benefit of the smelter operation. Attach as part of Exhibit B a schedule classifying operating taxes by major component. Indicate whether each component represents taxes directly assignable to the smelter or taxes that have been allocated among more than one facility. Explain the basis used for estimating taxes and the basis for any allocation of taxes to the smelter. Identify and explain any differences between the component classifications used in this Schedule and those used in Line 16 of Schedule A.3.
              
                Line 16—Research Costs. Report the estimates of research costs incurred directly by or for the benefit of the smelter operations. Attach as part of Exhibit B a schedule classifying the costs by major direct and indirect cost components. Explain the basis for estimating the costs assigned to each component. Identify and explain any differences between classifications used in this Schedule and those used in Line 17 of Schedule A.3.
              
                Line 17—Pollution Control Facility Depreciation and Amortization. Report the estimates of depreciation and amortization charges associated with the smelter's actual and forecast investment in all pollution control equipment and facilities under the two alternative sets of assumptions made in corresponding Schedules D.1 and D.2. Reported charges should be computed in accordance with depreciation and amortization methods adopted for tax reporting purposes by the firm. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 18—Other Smelter Facility Depreciation and Amortization. Report the pro forma estimates of depreciation and amortization charges associated with the smelter's investment in equipment and facilities other than those classified as pollution control facilities. Attach explanatory supporting schedules as part of Exhibit B.
              
                Line 19—Interest on Short-Term Debt. Report the estimates of interest and other financing charges on forecast short-term obligations as classified in the smelter's current liabilities on Schedule A.4. Interest and associated financing charges on long-term debt should not be included as an expense identifiable with the smelter's operations. Attach as part of Exhibit B a schedule showing the interest-bearing, short-term debt contracts identifiable with the smelter's operations, the interest rate projected for these contracts, and the estimated annual interest charges. Identify and explain any differences between the classifications used in this Schedule and those used in Line 20 of Schedule A.3.
              
                Line 20—Miscellaneous Operating Expenses. Report only the total operating expenses associated with or allocated to the smelter that cannot be appropriately classified in one of the preceding line items. Attach as part of Exhibit B a schedule showing the classification of these residual operating expenses into major cost components. Explain the basis used for forecasting the cost under each component. Identify each cost component in terms of direct or indirect cost and explain the basis used for allocating the indirect costs to smelter operations. Identify and explain any differences between cost classifications included in this Schedule and those used in Line 21 of Schedule A.3.
              
                Line 21—Total Other Operating Expenses. Enter for each year the sum of operating costs reported on Lines 14 through 20.
              
                Line 22—Income From Operations. Enter for each year the difference between Lines 21 and 13.
              
                Line 23—Income Taxes. Enter the product of income from operations (Line 22) and the sum of the Federal, State and local marginal tax rates. Attach as part of Exhibit B a schedule detailing the estimated marginal tax rate by taxing entity.
              
                Line 24—Net Income From Operations. Enter for each year the difference between Lines 23 and 22.

              The temporary waiver from interim controls test is on Line 13 of Schedule D.3 that was completed under the assumption of installation of interim constant control equipment and no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of an NSO. Applicants will be eligible for a temporary waiver from the interim development of constant control technology for sulfur dioxide emissions if the reported gross operating profit on Line 13 is a negative value for one or more years during which the NSO is in effect.
              Schedule D.4—Interim Controls Sustaining Capital Investment Forecast
              
                General. Use Schedule D.4 to report yearly sustaining capital outlays for maintenance of the smelter's existing productive capability. The applicant should complete Schedule D.4 twice, under two alternative assumptions: (1) Installation of interim constant control equipment, no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of an NSO, and closure after January 1, 1988, and (2) installation of interim constant equipment and any additional SO2 controls required to comply with the smelter's SIP emission limitation by January 2, 1988, so that the smelter will remain open through the horizon period.

              Major elements of these outlays should be disclosed, as well as the total of such outlays. Estimates shall be restricted to those items that will be capitalized for tax purposes. These outlays shall primarily be for plant replacement, although outlays for improvements and expansion may be included to the extent that improvements and/or expansion, exclusive of required pollution control outlays, can be justified as economically feasible. Estimates of sustaining capital investments shall exclude any incremental investment for sulfur dioxide emission controls reported in Line 06 of Schedule D.6. Sustaining capital investments in facilities shared with other operating segments shall be allocated in accordance with the instructions given below.
              Estimates of sustaining capital shall be compatible with productive capacity and pollution control requirements underlying the operating revenue and cost forecasts incorporated in Schedule D.3.
              
                Line 01 to 06—Sustaining Capital. Report for each year by individual line item property, plant and equipment sustaining capital investments assignable to smelter operations. Include both (1) property, plant and equipment directly associated with the smelter's operations and (2) facilities shared with other operating segments to the extent that a causal and beneficial relationship can be established for the intersegment allocations of such facility investments.
              Attach as part of Exhibit B an explanatory schedule disclosing and supporting by individual line item the major elements of annual capital expenditures for sustaining capital. Further classify these annual capital expenditures into both (1) investments required to maintain the smelter versus investments in smelter expansion and improvements and (2) direct facility versus joint-use facility investments. Explain the method used for allocating capital expenditures on joint-use facilities to the smelter's operations.
              
                Line 07—Total Smelter Sustaining Capital. Enter for each year the total of Lines 01 through 06. Transfer the reported total for each year to Schedule D.6, Line 06.
              Schedule D.5—Cash Proceeds From Liquidation
              
                General. Use Schedule D.5 to calculate cash proceeds from liquidation. Applicants should determine the current salvage value of their existing investment in the smelter as the net proceeds that could be derived through an orderly liquidation of the smelter's assets. The net cash proceeds should be reported after an appropriate allowance for disposal costs, contractual claims against the smelter (e.g., labor termination penalties), and income tax effects on the corporation of such liquidation costs.

              The applicant must stipulate the most advantageous alternative market (use) for the smelter's facilities. Generally, this market will be:
              
              Secondary market for used plant and equipment.
              Sale for scrap.

              Abandonment where the disposal cost exceeds scrap value.
              
              The current net salvage value should be disaggregated into the same property, plant and equipment asset groups reported under the historical capital investment summary, Schedule A.4. The line items in Schedule D.5 are explained in the following instructions.
              
                Line 01—Current Assets. Enter in Columns 1 and 2, the value of total current assets shown in Line 08 of Schedule A.4 (Historical Capital Investment Summary) for 1983. No gain or loss should be reported in Columns 3 through 5 for the liquidation of current asset investments.
              
                Lines 02-07—Property Plant and Equipment. Enter in Column 1 the appraised liquidation value (in terms of pretax cash proceeds) of the smelter by asset group. This estimate should be certified by a qualified third party professional appraiser and shall represent the best use and highest alternative value of these assets. The liquidation value of any assets which are jointly used by the smelter and other operating segments shall be excluded if, upon closure of the smelter, such assets would continue in service for the non-smelter activity.
              In Column 2, report the net book value of these assets for which liquidation values have been reported in Column 1. The reported values should correspond with amounts reported for 1982 in lines 09 through 15 in Schedule A.4 as adjusted for appropriate eliminations of joint-use facilities and reconciliation to a net book value as reported for income taxes. Attach as part of Exhibit B supporting schedules showing all adjustments and conversion of the net book value as reported on the financial statements, to net book value that would be used for income tax purposes.
              Compute Column 3 as Column 1 less Column 2. The gain (or loss) shown in Column 3 shall be segregated into ordinary income and capital gains components subject to taxation pursuant to applicable income tax rules. Enter ordinary income in Column 4 and capital gains in Column 5.
              
                Line 08—Total Smelter Investment. Enter the sum of Lines 02 through 07 for each of the columns.
              
                Line 09—Other Non-current Assets. In Column 1, report the appraised value of other non-current assets in accordance with the instructions for Line 18, Schedule A.4, except that any joint asset(s) that would continue in the event of smelter liquidation shall be excluded. This estimate shall be certified by a qualified third-party professional appraiser.
              
              In Column 2, report the net book value of the non-current assets directly corresponding to those assets included in the liquidation value estimated under Column 1.
              The remaining columns shall be completed in accordance with the instructions given above for Lines 02 and 06.
              
                Line 10—Total Smelter Value. Enter the sum of Lines 01, 08 and 09.
              
                Line 11—Total Current Liabilities. Report in both Columns 1 and 2, the value of total current liabilities shown in Line 25 of Schedule A.4 for 1983.
              
                Line 12—Gross Liquidation Value. Enter the difference between Lines 10 and 11.
              
                Line 13—Liquidation Costs. In Columns 1, 3 and 4, report the value of any liquidation costs such as labor contract termination penalties, severance pay and related costs, associated with closure of the smelter.
              
                Line 14—Taxable Gain (or Loss). Enter in Columns 4 and 5, the differences between Lines 12 and 13.
              
                Line 15—Income Tax Rate. Enter the sum of the Federal, State and local marginal tax rates of the firm for ordinary income and capital gains in Columns 4 and 5, respectively. Attach as part of Exhibit B a schedule detailing the estimated marginal tax rate by taxing entity.
              
                Line 16—Income Tax on Gain (or Loss). In Columns 4 and 5, enter the product of Line 14 and the marginal income tax rates reported in Line 15. In Column 1, enter the sum of Columns 4 and 5.
              
                Line 17—After Tax Cash Proceeds. Enter in Column 1 the difference between Line 12 and the sum of Lines 13 and 16.
              Schedule D.6—Permanent Waiver from Interim Controls Test
              
                General. Applicants must complete this Schedule and its supporting schedules if they seek a permanent waiver from interim control requirements. The applicant should complete Schedule D.6 twice, with revenue and production projections based on two alternative assumptions: (1) Installation of interim constant control equipment, no installation of any additional SO2 controls that the smelter would otherwise be required to install but for the issuance of an NSO, and closure after January 1, 1988, and (2) installation of interim constant control equipment and any additional SO2 controls required to comply with the smelter's SIP emission limitation by January 2, 1988, so that the smelter will remain open through the horizon period. Forecasts in Schedule D.6 shall be compatible with assumptions and forecasts in each set of Schedules D.1 through D.4. The line items in Schedule D.6 are explained in the following instructions.
              
                Line 01—Net Income from Operations. Enter for each year the amounts reported in Schedule D.3, Line 24.
              
                Line 02—Net Income Adjustments. Enter any adjustments to net income not included in Schedule D.3. When assuming closure after January 1, 1988, the applicant must include the proceeds from liquidation in 1988. The applicant must estimate liquidation value as of 1988 using one of two methods: (1) the applicant may complete Schedule D.5 assuming liquidation in 1988 and report the value of after-tax cash proceeds in Line 17; or (2) the applicant may use the value of after-tax cash proceeds in Line 17 of Schedule D.5, as already completed, assuming liquidation in the current (application) year, and expressing values in 1988 dollars. The current liquidation value must be inflated to 1988 dollars by applying the appropriate forecast percentage rate changes in the GNP price deflator. Attach explanatory supporting schedules in Exhibit B.
              
                Lines 03 and 04—Depreciation and Amortization. Enter for each year the amounts reported in Schedule D.3, Lines 17 and 18, respectively.
              
                Line 05—Operating Cash Flow. Enter for each year the total of amounts reported on Lines 01 through 04.
              
                Line 06—Pollution Controls Capital Investment. Enter the estimated pollution control capital outlays projected to be made under the two alternative sets of assumptions described in the General section of this schedule. These controls shall include only interim control equipment for the first set of assumptions and both interim control equipment and any additional SO2 controls required to comply with the smelter's SIP emission limitation by January 2, 1988, for the second set of assumptions. The values assumed in this schedule shall correspond to the investment estimates shown in each set of supporting schedules for Line 17 of Schedule D.3. For purposes of allocating costs of the additional SO2 controls under the second set of assumptions, applicants must provide information establishing the period over which capital outlays for such controls would be made if installation of the controls begins the latest date that would still allow compliance to be achieved by January 2, 1988. Changes in working capital investment due to investment in control facilities may be added to the capital investment estimates shown in the corresponding supporting schedules for Schedule D.3.
              
                Line 07—Sustaining Capital. Enter for each year the amounts reported in Schedule D.4, Line 07.
              
                Line 08—Total. Enter for each year the sum of Lines 05 and 06.
              
                Line 09—Net Cash Flow Projections. Enter for each year the difference between Lines 04 and 07.
              
                Line 10—Discount Factors. Enter the discount factor for each year, computed as described in the instructions under Section 2.6.
              
              
                Line 11—Present Value of Future Cash Flows. Enter for each year the product of Lines 08 and 09.
              
                Line 12—Horizon Value. Enter under the Total column the estimated horizon value of the smelter reported in Schedule D.7, Line 16.
              
                Line 13—Discount Factor. Enter under the Total column the appropriate discount factor, computed as described in the instructions under Section 2.6.
              
                Line 14—Present Value of Horizon Value. Enter under the Total column the product of Lines 11 and 12.
              
                Line 15—Present Value of Future Cash Flows. Enter under the Total column the sum of amounts previously reported on Line 10 for 1984 through 1990.
              
                Line 16—Total Present Value. Enter the sum of Lines 13 and 14.
              
                Line 17—Current Salvage Value. Enter the amount reported in Schedule D.5, Line 17, if the value is greater than zero. If the value is zero or less, enter zero.
              
                Line 18—Net Present Value. Enter the difference between Lines 16 and 17. In determining eligibility for a permanent waiver from interim control requirements, an applicant must use the higher of the two net present value figures computed under the two alternative assumptions. Applicants reporting a negative value for the higher net present value figure will be eligible for a permanent waiver from interim use of a constant control system for sulfur dioxide emissions.
              Schedule D.7—Horizon Value of Cash Flows for the Interim Controls Test
              
                General. Use Schedule D.7 to calculate the horizon value of net cash flow projections for the Interim Controls Test. This horizon value is used in Schedule D.6. The computation of the horizon value is different for this test than for the Profit Protection Test because this test requires the reporting of depreciation for tax purposes.
              In Schedule D.7, the applicant removes the tax savings of control equipment depreciation from the cash flows for the last two forecast years. A depreciation-free horizon value is then calculated from these depreciation-free cash flows. The tax savings of constant controls depreciation during the horizon years are then calculated separately. The final horizon value is equal to the sum of the depreciation-free horizon value and the tax savings from depreciation of constant controls accruing over the horizon years. The line items in Schedule D.7 are explained in the following instruction.
              
                Line 01—Net Cash Flow Projections. Enter for each of the final two forecast years the values in Schedule D.6, Line 09, for the corresponding years.
              
                Line 02—Depreciation and Amortization. Enter for each of the final two forecast years the value in Schedule D.6, Line 03, for the corresponding years.
              
                Line 03—Marginal Tax Rate. Enter for each of the final two forecast years the marginal income tax rate applicable to the smelter. This rate should incorporate both Federal and State tax liability.
              
                Line 04—Tax Savings. Enter for each of the final two forecast years the product of Lines 02 and 03.
              
                Line 05—Nominal Dollar Values. Enter for each of the final two forecast years the difference between Lines 01 and 04.
              
                Line 06—1990 Dollar Values. For each of the final two forecast years the nominal dollar values must be expressed in the last forecast year's dollars (1990 dollars). Transfer the 1990 amount in Line 05 directly to Line 06. Inflate the 1989 amount to 1990 dollars using the forecast GNP price deflator.
              
                Line 07—Average. Enter under the Total column the average of the two values in Line 06.
              
                Line 08—Horizon Factor. Enter under the Total column the horizon factor provided in Section 2.7.
              
                Line 09—Depreciation-free Horizon Value. Enter under the Total column the product of Lines 07 and 08.
              
                Line 10—Depreciation and Amortization. Enter for each year of the horizon period depreciation charges associated with the smelter's investment in equipment and facilities related to pollution controls. These investments should include those actually made and those forecast to be made by the end of the forecast period. Reported charges should be computed in accordance with depreciation and amortization methods adopted for tax reporting purposes by the firm. Attach as part of exhibit B supporting schedules consistent with those supporting Line 17 in Schedule D.3.
              
                Line 11—Marginal Tax Rate. Enter for each year of the horizon period the marginal income tax rate applicable to the smelter. This rate should incorporate both Federal and State tax liability.
              
                Line 12—Tax Savings. Enter for each year of the horizon period the product of Lines 10 and 11.
              
                Line 13—Discount Factors. Enter the discount factor for each year of the horizon period. This shall be computed according to the instructions under Section 2.6, except that the variable N found in the discount factor formula represents the number of years in the future, counting from the last forecast year. For example, N = 1 for the first year of the horizon period.
              
                Line 14—Present Value of Tax Savings. Enter for each year of the horizon period the product of Lines 12 and 13.
              
                Line 15—Total Present Value of Tax Savings. Enter under the Total column the sum of values on Line 14 for the horizon years.
              
              
                Line 16—Horizon Value. Enter under the Total column the sum of Lines 09 and 15.
              Environmental Protection Agency
              Primary Nonferrous Smelter Order Application
              Part I—Identification Information
              
              1. Firm name
              2. Street/Box/RFD
              3. City
              4. State
              5. Zip Code
              6. IRS Employer Identification No.
              7. SEC 1934 Act Registration No.
              8. Smelter Name
              9. Street/Box/RFD
              10. City
              11. State
              12. Zip Code
              13. Contact Person
              14. Title
              15. Street/Box/RFD
              16. City
              17. State
              18. Zip Code
              19. Telephone
              Part II—Certification

              I certify that the information provided herein and appended hereto is true and accurate to the best of my knowledge. I understand that this information is being required, in part, under the authority of Section 114 of the Clean Air Act, 42 U.S.C. 7414.
              
              Name
              Title
              Signature
              Date
              
                Schedule A.1—Historical Revenue Data
                [Smelter identification]
                
                   
                  Line
                  1979
                  1980
                  1981
                  1982
                  1983
                
                
                  A. Copper product sales:
                
                
                  1. Total quantity sold
                  01
                  
                  
                  
                  
                  
                
                
                  2. Unaffiliated customer sales:
                
                
                  a. Quantity sold
                  2
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  03
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  04
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  05
                  
                  
                  
                  
                  
                
                
                  3. Affiliated customers sales:
                
                
                  a. Quantity sold
                  06
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  07
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  08
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  09
                  
                  
                  
                  
                  
                
                
                  4. Adjusted copper revenues:
                
                
                  a. Total copper revenues
                  10
                  
                  
                  
                  
                  
                
                
                  b. Transfer price adjustment
                  11
                  
                  
                  
                  
                  
                
                
                  c. Other revenue adjustments
                  12
                  
                  
                  
                  
                  
                
                
                  d. Adjusted copper revenues
                  13
                  
                  
                  
                  
                  
                
                
                  B. Lead product sales:
                
                
                  1. Total quantity sold
                  14
                  
                  
                  
                  
                  
                
                
                  2. Unaffiliated customer sales:
                
                
                  a. Quantity sold
                  15
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  16
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  17
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  18
                  
                  
                  
                  
                  
                
                
                  3. Affiliated customer sales:
                
                
                  a. Quantity sold
                  19
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  20
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  21
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  22
                  
                  
                  
                  
                  
                
                
                  4. Adjusted lead revenues:
                
                
                  a. Total lead revenues
                  23
                  
                  
                  
                  
                  
                
                
                  b. Transfer price adjustment
                  24
                  
                  
                  
                  
                  
                
                
                  c. Other revenue adjustments
                  25
                  
                  
                  
                  
                  
                
                
                  d. Adjusted lead revenues
                  26
                  
                  
                  
                  
                  
                
                
                  C. Zinc product sales:
                
                
                  1. Total quantity sold
                  27
                  
                  
                  
                  
                  
                
                
                  2. Unaffiliated customer sales:
                
                
                  a. Quantity sold
                  28
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  29
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  30
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  31
                  
                  
                  
                  
                  
                
                
                  3. Affiliated customer sales:
                
                
                  a. Quantity sold
                  32
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  33
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  34
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  35
                  
                  
                  
                  
                  
                
                
                  4. Adjusted zinc revenues:
                
                
                  a. Total zinc revenues
                  36
                  
                  
                  
                  
                  
                
                
                  
                  b. Transfer price adjustment
                  37
                  
                  
                  
                  
                  
                
                
                  c. Other revenue adjustments
                  38
                  
                  
                  
                  
                  
                
                
                  d. Adjusted zinc revenues
                  39
                  
                  
                  
                  
                  
                
                
                  D. Molybdenum or other nonferrous metal sales:
                
                
                  1. Total quantity sold
                  40
                  
                  
                  
                  
                  
                
                
                  2. Unaffiliated customer sales:
                
                
                  a. Quantity sold
                  41
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  42
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  43
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  44
                  
                  
                  
                  
                  
                
                
                  3. Affiliated customer sales:
                
                
                  a. Quantity sold
                  45
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  46
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  47
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  48
                  
                  
                  
                  
                  
                
                
                  4. Adjusted molybdenum or other nonferrous metal revenues:
                
                
                  a. Total molybdenum or other nonferrous metal revenues
                  49
                  
                  
                  
                  
                  
                
                
                  b. Transfer price adjustment
                  50
                  
                  
                  
                  
                  
                
                
                  c. Other revenue adjustments
                  51
                  
                  
                  
                  
                  
                
                
                  d. Adjusted molybdenum or other nonferrous metal revenues
                  52
                  
                  
                  
                  
                  
                
                
                  E. Primary metal revenues
                  53
                  
                  
                  
                  
                  
                
                
                  F. Tolling service revenues:
                
                
                  1. Total toll concentrates processed
                  54
                  
                  
                  
                  
                  
                
                
                  2. Unaffiliated customer revenues:
                
                
                  a. Concentrates processed
                  55
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  56
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  57
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  58
                  
                  
                  
                  
                  
                
                
                  3. Affiliated customer revenues:
                
                
                  a. Concentrates processed
                  59
                  
                  
                  
                  
                  
                
                
                  b. Operating revenue
                  60
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  61
                  
                  
                  
                  
                  
                
                
                  d. Average product grade
                  62
                  
                  
                  
                  
                  
                
                
                  4. Adjusted tolling service revenues:
                
                
                  a. Total tolling service revenue
                  63
                  
                  
                  
                  
                  
                
                
                  b. Transfer price adjustment
                  64
                  
                  
                  
                  
                  
                
                
                  c. Other revenue adjustments
                  65
                  
                  
                  
                  
                  
                
                
                  d. Adjusted tolling service revenues
                  66
                  
                  
                  
                  
                  
                
                
                  G. Coproduct and byproduct sales:
                
                
                  1. Total coproduct revenues
                  67
                  
                  
                  
                  
                  
                
                
                  2. Total byproduct revenues:
                
                
                  a. Pollution control facilities
                  68
                  
                  
                  
                  
                  
                
                
                  b. Other smelter processing
                  69
                  
                  
                  
                  
                  
                
                
                  3. Total coproduct and byproduct revenues
                  70
                  
                  
                  
                  
                  
                
              
              
                Schedule A.2—Historical Cost Data
                [Smelter identification]
                
                   
                  Line
                  1979
                  1980
                  1981
                  1982
                  1983
                
                
                  A. Concentrate costs:
                
                
                  1. Total quantity purchased
                  01
                  
                  
                  
                  
                  
                
                
                  2. Unaffiliated purchases:
                
                
                  a. Quantity purchased
                  02
                  
                  
                  
                  
                  
                
                
                  b. Concentrate cost
                  03
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  04
                  
                  
                  
                  
                  
                
                
                  d. Average concentrate grade
                  05
                  
                  
                  
                  
                  
                
                
                  3. Affiliated purchases:
                
                
                  a. Quantity purchased
                  06
                  
                  
                  
                  
                  
                
                
                  b. Concentrate cost
                  07
                  
                  
                  
                  
                  
                
                
                  c. Average unit price
                  08
                  
                  
                  
                  
                  
                
                
                  d. Average concentrate grade
                  09
                  
                  
                  
                  
                  
                
                
                  4. Adjusted concentrate costs:
                
                
                  a. Total concentrate costs
                  10
                  
                  
                  
                  
                  
                
                
                  b. Transfer price adjustment
                  11
                  
                  
                  
                  
                  
                
                
                  c. Other cost adjustments
                  12
                  
                  
                  
                  
                  
                
                
                  d. Adjusted concentrate cost
                  13
                  
                  
                  
                  
                  
                
                
                  
                  B. Production labor cost:
                
                
                  1. Direct labor hours
                  14
                  
                  
                  
                  
                  
                
                
                  2. Average hourly wage rate
                  15
                  
                  
                  
                  
                  
                
                
                  3. Total wage payments
                  16
                  
                  
                  
                  
                  
                
                
                  4. Supplemental employee benefits
                  17
                  
                  
                  
                  
                  
                
                
                  5. Total production labor cost
                  18
                  
                  
                  
                  
                  
                
                
                  C. Energy costs:
                
                
                  1. Electricity:
                
                
                  a. Quantity in kilowatt hours
                  19
                  
                  
                  
                  
                  
                
                
                  b. Price per kwh
                  20
                  
                  
                  
                  
                  
                
                
                  c. Total electricity payments
                  21
                  
                  
                  
                  
                  
                
                
                  2. Natural gas:
                
                
                  a. Quantity in mcf
                  22
                  
                  
                  
                  
                  
                
                
                  b. Price per mcf
                  23
                  
                  
                  
                  
                  
                
                
                  c. Total natural gas payments
                  24
                  
                  
                  
                  
                  
                
                
                  3. Coal:
                
                
                  a. Quantity in tons
                  25
                  
                  
                  
                  
                  
                
                
                  b. Price per ton
                  26
                  
                  
                  
                  
                  
                
                
                  c. Total coal payments
                  27
                  
                  
                  
                  
                  
                
                
                  4. Fuel oil:
                
                
                  a. Quantity in gallons
                  28
                  
                  
                  
                  
                  
                
                
                  b. Price per gallon
                  29
                  
                  
                  
                  
                  
                
                
                  c. Total fuel oil payments
                  30
                  
                  
                  
                  
                  
                
                
                  5. Other (specify):
                
                
                  a. Quantity (specific units)
                  31
                  
                  
                  
                  
                  
                
                
                  b. Price per unit
                  32
                  
                  
                  
                  
                  
                
                
                  c. Total payments
                  33
                  
                  
                  
                  
                  
                
                
                  6. Total energy costs
                  34
                  
                  
                  
                  
                  
                
              
              
                Schedule A.3—Historical Profit and Loss Summary
                [Smelter identification]
                
                   
                  Line
                  1979
                  1980
                  1981
                  1982
                  1983
                
                
                  A. Operating revenues:
                
                
                  1. Primary metal sales
                  01
                  
                  
                  
                  
                  
                
                
                  2. Coproduct and byproduct sales
                  02
                  
                  
                  
                  
                  
                
                
                  3. Tolling service revenues
                  03
                  
                  
                  
                  
                  
                
                
                  4. Other operating revenues
                  04
                  
                  
                  
                  
                  
                
                
                  5. Total operating revenues
                  05
                  
                  
                  
                  
                  
                
                
                  B. Cost of sales:
                
                
                  1. Concentrates processed
                  06
                  
                  
                  
                  
                  
                
                
                  2. Other materials
                  07
                  
                  
                  
                  
                  
                
                
                  3. Production labor
                  08
                  
                  
                  
                  
                  
                
                
                  4. Energy costs
                  09
                  
                  
                  
                  
                  
                
                
                  5. Pollution control cost
                  10
                  
                  
                  
                  
                  
                
                
                  6. Production overhead
                  11
                  
                  
                  
                  
                  
                
                
                  7. Other production costs
                  12
                  
                  
                  
                  
                  
                
                
                  8. Total cost of sales
                  13
                  
                  
                  
                  
                  
                
                
                  C. Gross operating profit
                  14
                  
                  
                  
                  
                  
                
                
                  D. Other operating expenses:
                
                
                  1. Selling general and administrative
                  15
                  
                  
                  
                  
                  
                
                
                  2. Taxes, other than income tax
                  16
                  
                  
                  
                  
                  
                
                
                  3. Research costs
                  17
                  
                  
                  
                  
                  
                
                
                  4. Depreciation and amortization:
                
                
                  a. Pollution control facilities
                  18
                  
                  
                  
                  
                  
                
                
                  b. Other smelter facilities
                  19
                  
                  
                  
                  
                  
                
                
                  5. Interest on short term debt
                  20
                  
                  
                  
                  
                  
                
                
                  6. Miscellaneous operating expenses
                  21
                  
                  
                  
                  
                  
                
                
                  7. Total other operating expenses
                  22
                  
                  
                  
                  
                  
                
                
                  E. Income from operations
                  23
                  
                  
                  
                  
                  
                
                
                  F. Other income and (expense):
                
                
                  1. Gain/(loss) on disposition of property
                  24
                  
                  
                  
                  
                  
                
                
                  2. Miscellaneous other income and (expense)
                  25
                  
                  
                  
                  
                  
                
                
                  3. Total other income and (expense)
                  26
                  
                  
                  
                  
                  
                
                
                  G. Net taxable income
                  27
                  
                  
                  
                  
                  
                
              
              
              
                Schedule A.4—Historical Capital Investment Summary
                [Smelter identification]
                
                   
                  Line
                  1979
                  1980
                  1981
                  1982
                  1983
                
                
                  A. Current assets:
                
                
                  1. Cash on hand and deposit
                  01
                  
                  
                  
                  
                  
                
                
                  2. Temporary cash investments
                  02
                  
                  
                  
                  
                  
                
                
                  3. Trade receivables, net:
                
                
                  a. Unaffiliated customers
                  03
                  
                  
                  
                  
                  
                
                
                  b. Affiliated customers
                  04
                  
                  
                  
                  
                  
                
                
                  4. Inventories:
                
                
                  a. Raw materials and products
                  05
                  
                  
                  
                  
                  
                
                
                  b. Other materials and supplies
                  06
                  
                  
                  
                  
                  
                
                
                  5. Other current assets
                  07
                  
                  
                  
                  
                  
                
                
                  6. Total current assets
                  08
                  
                  
                  
                  
                  
                
                
                  B. Property, plant and equipment:
                
                
                  1. Land
                  09
                  
                  
                  
                  
                  
                
                
                  2. Buildings and improvements
                  10
                  
                  
                  
                  
                  
                
                
                  3. Machinery and equipment
                  11
                  
                  
                  
                  
                  
                
                
                  4. Transportation equipment
                  12
                  
                  
                  
                  
                  
                
                
                  5. Pollution control facilities
                  13
                  
                  
                  
                  
                  
                
                
                  6. Other fixed assets
                  14
                  
                  
                  
                  
                  
                
                
                  7. Total smelter investment
                  15
                  
                  
                  
                  
                  
                
                
                  8. Less: Accumulated depreciation and amortization
                  16
                  
                  
                  
                  
                  
                
                
                  9. Net smelter investment
                  17
                  
                  
                  
                  
                  
                
                
                  C. Other noncurrent assets
                  18
                  
                  
                  
                  
                  
                
                
                  D. Total smelter capital investment
                  19
                  
                  
                  
                  
                  
                
                
                  E. Current liabilities:
                
                
                  1. Trade accounts and notes payable:
                
                
                  a. Unaffiliated suppliers
                  20
                  
                  
                  
                  
                  
                
                
                  b. Affiliated suppliers
                  21
                  
                  
                  
                  
                  
                
                
                  2. Other expense accruals
                  22
                  
                  
                  
                  
                  
                
                
                  3. Notes payable, current
                  23
                  
                  
                  
                  
                  
                
                
                  4. Other current liabilities
                  24
                  
                  
                  
                  
                  
                
                
                  5. Total current liabilities
                  25
                  
                  
                  
                  
                  
                
                
                  F. Net smelter capital investment
                  26
                  
                  
                  
                  
                  
                
              
              
                Schedule B—Pre-Control Revenue Forecast
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast smelter revenues—unaffiliated parties:
                
                
                  1. Concentrates processed
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelting charge
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total smelter revenues
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Average product grade
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast smelter revenues—affiliated parties:
                
                
                  1. Concentrates processed
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelting charge
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total smelter revenues
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Average product grade
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  C. Forecast co-product and by-product sales:
                
                
                  1. Total co-product revenues
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Total by-product revenues from:
                
                
                  a. Pollution control facilities
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Other smelter processing
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total co-product and by-product revenues
                  12
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule B.2—Pre-Control Cost Forecast
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast production labor cost:
                
                
                  1. Direct labor hours
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Average hourly wage rate
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total wage payments
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Supplemental employee benefits
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Total production labor cost
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  B. Forecast energy costs:
                
                
                  1. Electricity:
                
                
                  a. Quantity in kilowatt hours
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per kwh
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total electricity payments
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Natural gas:
                
                
                  a. Quantity in mcf
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per mcf
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total natural gas payments
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Coal:
                
                
                  a. Quantity in tons
                  12
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per ton
                  13
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total coal payments
                  14
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Fuel oil:
                
                
                  a. Quantity in gallons
                  15
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per gallon
                  16
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total fuel oil payments
                  17
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Other (specify):
                
                
                  a. Quantity (specific units)
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per unit
                  19
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total payments
                  20
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Total energy costs
                  21
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule B.3—Pre-Control Forecast Profit and Loss Summary
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast operating revenues:
                
                
                  1. Smelter revenues—unaffiliated parties
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelter revenues—affiliated parties
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Co-product and by-product sales
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Other operating revenues
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Total operating revenues
                  05
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast cost of sales:
                
                
                  1. Material costs
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Production labor costs
                  07
                  
                  
                  
                  
                  
                  
                
                
                  3. Energy costs
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Pollution control costs
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Production overhead
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Other production costs
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total cost of sales
                  12
                  
                  
                  
                  
                  
                  
                  
                
                
                  C. Forecast gross operating profit
                  13
                  
                  
                  
                  
                  
                  
                  
                
                
                  D. Forecast other operating expenses:
                
                
                  1. Selling, general and administrative expenses
                  14
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Taxes, other than income tax
                  15
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Research costs
                  16
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Depreciation and amortization:
                
                
                  a. Pollution control facilities
                  17
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Other smelter facilities
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Interest
                  19
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Miscellaneous operating expenses
                  20
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total other operating expenses
                  21
                  
                  
                  
                  
                  
                  
                  
                
                
                  E. Forecast income from operations
                  22
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule B.4—Constant Controls Revenue Forecast
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast smelter revenues—unaffiliated parties:
                
                
                  1. Concentrates processed
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelting charge
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total smelter revenues
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Average product grade
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  B. Forecast smelter revenues—affiliated parties:
                
                
                  1. Concentrates processed
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelting charge
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total smelter revenues
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Average product grade
                  08
                
                
                  C. Forecast co-product and by-product sales:
                
                
                  1. Total co-product revenues
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Total by-product revenues from:
                
                
                  a. Pollution control facilities
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Other smelter processing
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total co-product and by-product revenues
                  12
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule B.5—Constant Controls Cost Forecast
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast production labor cost:
                
                
                  1. Direct labor hours
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Average hourly wage rate
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total wage payments
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Supplemental employee benefits
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Total production labor cost
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast energy costs:
                
                
                  1. Electricity:
                
                
                  a. Quantity in kilowatt hours
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per kwh
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total electricity payments
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Natural gas:
                
                
                  a. Quantity in mcf
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per mcf
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total natural gas payments
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Coal:
                
                
                  a. Quantity in tons
                  12
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per ton
                  13
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total coal payments
                  14
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Fuel oil:
                
                
                  a. Quantity in gallons
                  15
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per gallon
                  16
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total fuel oil payments
                  17
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Other (specify):
                
                
                  a. Quantity (specific units)
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per unit
                  19
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total payments
                  20
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Total energy costs
                  21
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule B.6—Constant Controls Profit and Loss Summary for the Profit Protection Test
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast operating revenues:
                
                
                  1. Smelter revenues—unaffiliated parties
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelter revenues—affiliated parties
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Co-product and by-product sales
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Other operating revenues
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Total operating revenues
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast cost of sales:
                
                
                  1. Material costs
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Production labor costs
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Energy costs
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Pollution control costs
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Production overhead
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Other production costs
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total cost of sales
                  12
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  C. Forecast gross operating profit
                  13
                  
                  
                  
                  
                  
                  
                  
                
                
                  D. Forecast other operating expenses:
                
                
                  1. Selling, general and administrative expenses
                  14
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Taxes, other than income tax
                  15
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Research costs
                  16
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Depreciation and amortization:
                
                
                  a. Pollution control facilities
                  17
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Other smelter facilities
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Interest
                  19
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Miscellaneous operating expenses
                  20
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total other operating expenses
                  21
                  
                  
                  
                  
                  
                  
                  
                
                
                  E. Forecast income from operations
                  22
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule B.7—Profit Protection Test
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                  Total
                
                
                  A. Pre-control case:
                
                
                  1. Net income from operations
                  01
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  2. Discount factors
                  02
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  3. Present value of future net income
                  03
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  4. Horizon value
                  04
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  5. Discount factor
                  05
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  6. Present value of horizon value
                  06
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  7. Present value of future net income
                  07
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  8. Total present value
                  08
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  B. Constant controls case:
                
                
                  1. Net income from operations
                  09
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  2. Discount factors
                  10
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  3. Present value of future net income
                  11
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  4. Horizon value
                  12
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  5. Discount factor
                  13
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  6. Present value of horizon value
                  14
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  7. Present value of future net income
                  15
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  8. Total present value
                  16
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  C. Ratio of total present value of constant controls case to total, present value of base case
                  17
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
              
              
                Schedule C.1—Constant Controls Profit and Loss Summary for the Rate of Return Test
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast operating revenues:
                
                
                  1. Smelter revenues—unaffilated parties
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelter revenues—affiliated parties
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Co-product and by-product sales
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Other operating revenues
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Total operating revenues
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast cost of sales:
                
                
                  1. Material costs
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Production labor costs
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Energy costs
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Pollution control costs
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Production overhead
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Other production costs
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total cost of sales
                  12
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  C. Forecast gross operating profit
                  13
                  
                  
                  
                  
                  
                  
                  
                
                
                  D. Forecast other operating expenses:
                
                
                  1. Selling, general and administrative expenses
                  14
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Taxes, other than income tax
                  15
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Research costs
                  16
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Depreciation and amortization
                
                
                  a. Pollution control facilities
                  17
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Other smelter facilities
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Interest on short-term debt
                  19
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Miscellaneous operating expenses
                  20
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total other operating expenses
                  21
                  
                  
                  
                  
                  
                  
                  
                
                
                  E. Forecast income from operations
                  22
                  
                  
                  
                  
                  
                  
                  
                
                
                  F. Forecast income taxes
                  23
                  
                  
                  
                  
                  
                  
                  
                
                
                  G. Forecast net income from operations
                  24
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule C.2—Constant Controls Sustaining Capital Investment Forecast
                [Smelter identification]
                
                  Sustaining capital
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  1. Land
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Buildings and improvements
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Machinery and equipment
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Transportation equipment
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Pollution control facilities
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Other fixed assets
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total smelter sustaining capital
                  07
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule C.3—Historical Capital Investment in Constant Dollars
                [Smelter identification]
                
                  Items from 1983 balance sheet
                  Line
                  Nominal dollars
                  Constant dollars
                
                
                  A. Current assets:
                
                
                  1. Cash on hand and deposit
                  01
                  
                  
                
                
                  2. Temporary cash investments
                  02
                  
                  
                
                
                  3. Trade receivables, net:
                
                
                  a. Unaffiliated customers
                  03
                  
                  
                
                
                  b. Affiliated customers
                  04
                  
                  
                
                
                  4. Inventories:
                
                
                  a. Raw materials and products
                  05
                  
                  
                
                
                  b. Other materials and supplies
                  06
                  
                  
                
                
                  5. Other current assets
                  07
                  
                  
                
                
                  6. Total current assets
                  08
                  
                  
                
                
                  B. Property, plant and equipment:
                
                
                  1. Land
                  09
                  
                  
                
                
                  2. Buildings and improvements
                  10
                  
                  
                
                
                  3. Machinery and equipment
                  11
                  
                  
                
                
                  4. Transportation equipment
                  12
                  
                  
                
                
                  5. Pollution control facilities
                  13
                  
                  
                
                
                  6. Other fixed assets
                  14
                  
                  
                
                
                  7. Total smelter investments
                  15
                  
                  
                
                
                  8. Less: Accumulated depreciation and amortization
                  16
                  
                  
                
                
                  9. Net smelter investment
                  17
                  
                  
                
                
                  C. Other noncurrent assets
                  18
                  
                  
                
                
                  D. Total smelter capital investment
                  19
                  
                  
                
                
                  E. Current liabilities:
                
                
                  1. Trade accounts and notes payable:
                
                
                  a. Unaffiliated suppliers
                  20
                  
                  
                
                
                  b. Affiliated suppliers
                  21
                  
                  
                
                
                  2. Other expense accruals
                  22
                  
                  
                
                
                  3. Notes payable, current
                  23
                  
                  
                
                
                  4. Other current liabilities
                  24
                  
                  
                
                
                  5. Total current liabilities
                  25
                  
                  
                
                
                  F. Net smelter capital investment
                  26
                  
                  
                
              
              
              
                Schedule C.4—Rate of Return Test
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                  Total
                
                
                  A. Operating cash flow projection:
                
                
                  1. Net income from operations
                  01
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  2. Depreciation and amortization:
                
                
                  a. Pollution control facilities
                  02
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  b. Other smelter facilities
                  03
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  3. Operating cash flow
                  04
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  4. Capital expenditure projections:
                
                
                  a. Constant controls
                  05
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  b. Sustaining capital
                  06
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  c. Total
                  07
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  5. Net cash flow projections
                  08
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  6. Discount factors
                  09
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  7. Present value of future cash flows
                  10
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  B. Net present value:
                
                
                  1. Horizon value
                  11
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  2. Discount factor
                  12
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  3. Present value of horizon value
                  13
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  4. Present value of future cash flows
                  14
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  5. Total present value
                  15
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  6. Net smelter capital investment in constant dollars
                  16
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  7. Net present value
                  17
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
              
              
                Schedule C.5—Horizon Value of Cash Flows
                [Smelter identification]
                
                   
                  Line
                  Final forecast years
                  1989
                  1990
                  Horizon years
                  1991
                  1992
                  1993
                  1994
                  1995
                  Total
                
                
                  A. Depreciation-free horizon value:
                
                
                  1. Net cash flow projections
                  01
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  2. Depreciation tax savings:
                
                
                  a. Depreciation and amortization
                  02
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  b. Marginal tax rate
                  03
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  c. Tax savings
                  04
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  3. Depreciation-free net cash flows:
                
                
                  a. Nominal dollar values
                  05
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  b. 1990 dollar values
                  06
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  c. Average
                  07
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  4. Horizon factor
                  08
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  5. Depreciation-free horizon value
                  09
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  B. Depreciation tax savings over the horizon period:
                
                
                  1. Depreciation and amortization
                  10
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  2. Marginal tax rate
                  11
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  3. Tax savings
                  12
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  4. Discount factors
                  13
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  5. Present value of tax savings
                  14
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  6. Total present value of tax savings
                  15
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  C. Horizon Value
                  16
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
              
              
              
                Schedule D.1—Interim Controls Revenue Forecast
                [Smelter Identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast smelter revenues—unaffiliated parties:
                
                
                  1. Concentrates processed
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelting charge
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total smelter revenues
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Average product grade
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast smelter revenues—affiliated parties:
                
                
                  1. Concentrates processed
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelting charge
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total smelter revenues
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Average product grade
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  C. Forecast co-product and by-product sales:
                
                
                  1. Total co-product revenues
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Total by-product revenues from:
                
                
                  a. Pollution control facilities
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Other smelter processing
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total co-product and by-product revenues:
                  12
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule D.2—Interim Controls Cost Forecast
                [Smelter Identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast production labor cost:
                
                
                  1. Direct labor hours
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Average hourly wage rate
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Total wage payments
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Supplemental employee benefits
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Total production labor cost
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast energy costs:
                
                
                  1. Electricity:
                
                
                  a. Quantity in kilowatt hours
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per kwh
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total electricity payments
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Natural gas:
                
                
                  a. Quantity in mcf
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per mcf
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total natural gas payments
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Coal:
                
                
                  a. Quantity in tons
                  12
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per ton
                  13
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total coal payments
                  14
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Fuel oil:
                
                
                  a. Quantity in gallons
                  15
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per gallon
                  16
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total fuel oil payments
                  17
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Other (specify):
                
                
                  a. Quantity (specific units)
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Price per unit
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  c. Total payments
                  20
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Total energy costs
                  21
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule D.3—Interim Controls Forecast Profit and Loss Summary
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  A. Forecast operating revenues:
                
                
                  1. Smelter revenues—unaffiliated parties
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Smelter revenues—affiliated parties
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Co-product and by-product sales
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Other operating revenues
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Total operating revenues
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  B. Forecast cost of sales:
                
                
                  1. Material costs
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Production labor costs
                  07
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Energy costs
                  08
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  4. Pollution control costs
                  09
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Production overhead
                  10
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Other production costs
                  11
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total cost of sales
                  12
                  
                  
                  
                  
                  
                  
                  
                
                
                  C. Forecast gross operating profit
                  13
                  
                  
                  
                  
                  
                  
                  
                
                
                  D. Forecast other operating expenses:
                
                
                  1. Selling, general and administrative expenses
                  14
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Taxes, other than income tax
                  15
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Research costs
                  16
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Depreciation and amortization:
                
                
                  a. Pollution control facilities
                  17
                  
                  
                  
                  
                  
                  
                  
                
                
                  b. Other smelter facilities
                  18
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Interest on short-term debt
                  19
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Miscellaneous operating expenses
                  20
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total other operating expenses
                  21
                  
                  
                  
                  
                  
                  
                  
                
                
                  E. Forecast income from operations
                  22
                  
                  
                  
                  
                  
                  
                  
                
                
                  F. Forecast income taxes
                  23
                  
                  
                  
                  
                  
                  
                  
                
                
                  G. Forecast net income from operations
                  24
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule D.4—Interim Control Sustaining Capital Investment Forecast
                [Smelter identification]
                
                  Sustaining capital
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                
                
                  1. Land
                  01
                  
                  
                  
                  
                  
                  
                  
                
                
                  2. Buildings and improvements
                  02
                  
                  
                  
                  
                  
                  
                  
                
                
                  3. Machinery and equipment
                  03
                  
                  
                  
                  
                  
                  
                  
                
                
                  4. Transportation equipment
                  04
                  
                  
                  
                  
                  
                  
                  
                
                
                  5. Pollution control facilities
                  05
                  
                  
                  
                  
                  
                  
                  
                
                
                  6. Other fixed assets
                  06
                  
                  
                  
                  
                  
                  
                  
                
                
                  7. Total smelter sustaining capital
                  07
                  
                  
                  
                  
                  
                  
                  
                
              
              
                Schedule D.5—Cash Proceeds From Liquidation
                [Smelter identification]
                
                   
                  Line
                  (1) Estimated Liquidation value
                  (2) Reported net book value
                  (3) Total gain (loss)
                  Gain (loss) subject to taxation as—
                  (4) Ordinary income
                  (5) Capital gain
                
                
                  A. Total current assets
                  01
                  
                  
                  XXXXX
                  XXXXX
                  XXXXX
                
                
                  B. Property, plant and equipment:
                
                
                  1. Land
                  02
                  
                  
                  
                  
                  
                
                
                  2. Buildings and improvements
                  03
                  
                  
                  
                  
                  
                
                
                  3. Machinery and equipment
                  04
                  
                  
                  
                  
                  
                
                
                  4. Transportation equipment
                  05
                  
                  
                  
                  
                  
                
                
                  5. Pollution control facilities
                  06
                  
                  
                  
                  
                  
                
                
                  6. Other fixed assets
                  07
                  
                  
                  
                  
                  
                
                
                  7. Total
                  08
                  
                  
                  
                  
                  
                
                
                  C. Other noncurrent assets.
                  09
                  
                  
                  
                  
                  
                
                
                  D. Total smelter value
                  10
                  
                  
                  
                  
                  
                
                
                  E. Total current liabilities
                  11
                  
                  
                  XXXXX
                  XXXXX
                  XXXXX
                
                
                  F. Gross liquidation value
                  12
                  
                  
                  
                  
                  
                
                
                  G. Liquidation costs
                  13
                  
                  XXXXX
                  
                  
                  XXXXX
                
                
                  H. Net Taxable Gain (or loss)
                  14
                  XXXXX
                  XXXXX
                  XXXXX
                  
                  
                
                
                  I. Income tax rate
                  15
                  XXXXX
                  XXXXX
                  XXXXX
                  
                  
                
                
                  J. Income tax on gain (loss)
                  16
                  XXXXX
                  XXXXX
                  XXXXX
                  
                  
                
                
                  K. After tax cash proceeds from liquidation
                  17
                  
                  XXXXX
                  XXXXX
                  XXXXX
                  XXXXX
                
              
              
                Schedule D.6—Permanent Waiver From Interim Controls Test
                [Smelter identification]
                
                   
                  Line
                  1984
                  1985
                  1986
                  1987
                  1988
                  1989
                  1990
                  Total
                
                
                  A. Operating Cash flow projection:
                
                
                  1. Net income from operations
                  01
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  
                  2. Net income adjustments
                  02
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  3. Depreciation and amortization:
                
                
                  a. Pollution control facilities
                  03
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  b. Other smelter facilities
                  04
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  4. Operating cash flow
                  05
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  5. Capital expenditure projections:
                
                
                  a. Interim controls
                  06
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  b. Sustaining capital
                  07
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  c. Total
                  08
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  6. Net cash flow projections
                  09
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  7. Discount factors
                  10
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  8. Present value of future cash flows
                  11
                  
                  
                  
                  
                  
                  
                  
                  XXXX
                
                
                  B. Net present value:
                
                
                  1. Horizon value
                  12
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  2. Discount factor
                  13
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  3. Present value of horizon value
                  14
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  4. Present value of future cash flows
                  15
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  5. Total present value
                  16
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  6. Current salvage value
                  17
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  7. Net present value
                  18
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
              
              
                Schedule D.7—Horizon Value of Cash Flows
                [Smelter identification]
                
                   
                  Line
                  Final forecast years
                  1989
                  1990
                  Horizon years
                  1991
                  1992
                  1993
                  1994
                  1995
                  Total
                
                
                  A. Depreciation-free horizon value:
                
                
                  1. Net cash flow projections
                  01
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  2. Depreciation tax savings:
                
                
                  a. Depreciation and amortization
                  02
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  b. Marginal tax rate
                  03
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  c. Tax savings
                  04
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  3. Depreciation-free net cash flows:
                
                
                  a. Nominal dollar values
                  05
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  b. 1990 dollar values
                  06
                  
                  
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                
                
                  c. Average
                  07
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  4. Horizon factor
                  08
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  5. Depreciation-free horizon value
                  09
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  B. Depreciation tax savings over the horizon period:
                
                
                  1. Depreciation and amortization
                  10
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  2. Marginal tax rate
                  11
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  3. Tax savings
                  12
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  4. Discount factors
                  13
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  5. Present value of tax savings
                  14
                  XXXX
                  XXXX
                  
                  
                  
                  
                  
                  XXXX
                
                
                  6. Total present value of tax savings
                  15
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
                
                  C. Horizon Value
                  16
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  XXXX
                  
                
              
            
          
        
        
          
          Pt. 58
          PART 58—AMBIENT AIR QUALITY SURVEILLANCE
          
            
              Subpart A—General Provisions
              Sec.
              58.1
              Definitions.
              58.2
              Purpose.
              58.3
              Applicability.
            
            
              Subpart B—Monitoring Network
              58.10
              Annual monitoring network plan and periodic network assessment.
              58.11
              Network technical requirements.
              58.12
              Operating schedules.
              58.13
              Monitoring network completion.
              58.14
              System modification.
              58.15
              Annual air monitoring data certification.
              58.16
              Data submittal and archiving requirements.
            
            
              Subpart C—Special Purpose Monitors
              58.20
              Special purpose monitors (SPM).
            
            
              Subpart D—Comparability of Ambient Data to the NAAQS
              58.30
              Special considerations for data comparisons to the NAAQS.
            
            
              Subpart E [Reserved]
            
            
              Subpart F—Air Quality Index Reporting
              58.50
              Index reporting.
            
            
              Subpart G—Federal Monitoring
              58.60
              Federal monitoring.
              58.61
              Monitoring other pollutants.
              Appendix A to Part 58—Quality Assurance Requirements for Monitors used in Evaluations of National Ambient Air Quality Standards
              Appendix B to Part 58—Quality Assurance Requirements for Prevention of Significant Deterioration (PSD) Air Monitoring
              Appendix C to Part 58—Ambient Air Quality Monitoring Methodology
              Appendix D to Part 58—Network Design Criteria for Ambient Air QualityMonitoring
              Appendix E to Part 58—Probe and Monitoring Path Siting Criteria for Ambient Air Quality Monitoring
              Appendix F to Part 58 [Reserved]
              Appendix G to Part 58—Uniform Air Quality Index (AQI) and Daily Reporting
            
          
          
            Authority:
            42 U.S.C. 7403, 7405, 7410, 7414, 7601, 7611, 7614, and 7619.
          
          
            Source:
            44 FR 27571, May 10, 1979; 59 FR 41628, Aug. 12, 1994, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              Source:
              71 FR 61296, Oct. 17, 2006, unless otherwise noted.
            
            
              § 58.1
              Definitions.
              As used in this part, all terms not defined herein have the meaning given them in the Clean Air Act.
              
                AADT means the annual average daily traffic.
              
                Act means the Clean Air Act as amended (42 U.S.C. 7401, et seq.)
              
                Additive and multiplicative bias means the linear regression intercept and slope of a linear plot fitted to corresponding candidate and reference method mean measurement data pairs.
              
                Administrator means the Administrator of the Environmental Protection Agency (EPA) or his or her authorized representative.
              
                Air quality system (AQS) means the EPA's computerized system for storing and reporting of information relating to ambient air quality data.
              
                Approved regional method (ARM) means a continuous PM2.5 method that has been approved specifically within a state or local air monitoring network for purposes of comparison to the NAAQS and to meet other monitoring objectives.
              
                AQCR means air quality control region.
              
                Area-wide means all monitors sited at neighborhood, urban, and regional scales, as well as those monitors sited at either micro- or middle-scale that are representative of many such locations in the same CBSA.
              
                Certifying agency means a state, local, or tribal agency responsible for meeting the data certification requirements in accordance with § 58.15 for a unique set of monitors.
              
                Chemical Speciation Network (CSN) includes Speciation Trends Network stations (STN) as specified in paragraph 4.7.4 of appendix D of this part and supplemental speciation stations that provide chemical species data of fine particulate.
              
                CO means carbon monoxide.
              
                Combined statistical area (CSA) is defined by the U.S. Office of Management and Budget as a geographical area consisting of two or more adjacent Core Based Statistical Areas (CBSA) with employment interchange of at least 15 percent. Combination is automatic if the employment interchange is 25 percent and determined by local opinion if more than 15 but less than 25 percent.
              
                Core-based statistical area (CBSA) is defined by the U.S. Office of Management and Budget, as a statistical geographic entity consisting of the county or counties associated with at least one urbanized area/urban cluster of at least 10,000 population, plus adjacent counties having a high degree of social and economic integration. Metropolitan Statistical Areas (MSAs) and micropolitan statistical areas are the two categories of CBSA (metropolitan areas have populations greater than 50,000; and micropolitan areas have populations between 10,000 and 50,000). In the case of very large cities where two or more CBSAs are combined, these larger areas are referred to as combined statistical areas (CSAs)
              
                Corrected concentration pertains to the result of an accuracy or precision assessment test of an open path analyzer in which a high-concentration test or audit standard gas contained in a short test cell is inserted into the optical measurement beam of the instrument. When the pollutant concentration measured by the analyzer in such a test includes both the pollutant concentration in the test cell and the concentration in the atmosphere, the atmospheric pollutant concentration must be subtracted from the test measurement to obtain the corrected concentration test result. The corrected concentration is equal to the measured concentration minus the average of the atmospheric pollutant concentrations measured (without the test cell) immediately before and immediately after the test.
              
                Design value means the calculated concentration according to the applicable appendix of part 50 of this chapter for the highest site in an attainment or nonattainment area.
              
                EDO means environmental data operations.
              
                Effective concentration pertains to testing an open path analyzer with a high-concentration calibration or audit standard gas contained in a short test cell inserted into the optical measurement beam of the instrument. Effective concentration is the equivalent ambient-level concentration that would produce the same spectral absorbance over the actual atmospheric monitoring path length as produced by the high-concentration gas in the short test cell. Quantitatively, effective concentration is equal to the actual concentration of the gas standard in the test cell multiplied by the ratio of the path length of the test cell to the actual atmospheric monitoring path length.
              
                Federal equivalent method (FEM) means a method for measuring the concentration of an air pollutant in the ambient air that has been designated as an equivalent method in accordance with part 53 of this chapter; it does not include a method for which an equivalent method designation has been canceled in accordance with § 53.11 or § 53.16.
              
                Federal reference method (FRM) means a method of sampling and analyzing the ambient air for an air pollutant that is specified as a reference method in an appendix to part 50 of this chapter, or a method that has been designated as a reference method in accordance with this part; it does not include a method for which a reference method designation has been canceled in accordance with § 53.11 or § 53.16 of this chapter.
              
                HNO
                3 means nitric acid.
              
                Implementation plan means an implementation plan approved or promulgated by the EPA pursuant to section 110 of the Act.
              
                Local agency means any local government agency, other than the state agency, which is charged by a state with the responsibility for carrying out a portion of the annual monitoring network plan required by § 58.10.
              
                Meteorological measurements means measurements of wind speed, wind direction, barometric pressure, temperature, relative humidity, solar radiation, ultraviolet radiation, and/or precipitation that occur at SLAMS stations including the NCore and PAMS networks.
              
                Metropolitan Statistical Area (MSA) means a CBSA associated with at least one urbanized area of 50,000 population or greater. The central-county, plus adjacent counties with a high degree of integration, comprise the area.
              
                Monitor means an instrument, sampler, analyzer, or other device that measures or assists in the measurement of atmospheric air pollutants and which is acceptable for use in ambient air surveillance under the applicable provisions of appendix C to this part.
              
                Monitoring agency means a state, local or tribal agency responsible for meeting the requirements of this part.
              
                Monitoring organization means a monitoring agency responsible for operating a monitoring site for which the quality assurance regulations apply.
              
                Monitoring path for an open path analyzer means the actual path in space between two geographical locations over which the pollutant concentration is measured and averaged.
              
                Monitoring path length of an open path analyzer means the length of the monitoring path in the atmosphere over which the average pollutant concentration measurement (path-averaged concentration) is determined. See also, optical measurement path length.
              
              
                Monitoring planning area (MPA) means a contiguous geographic area with established, well-defined boundaries, such as a CBSA, county or state, having a common area that is used for planning monitoring locations for PM2.5. A MPA may cross state boundaries, such as the Philadelphia PA-NJ MSA, and be further subdivided into community monitoring zones. The MPAs are generally oriented toward CBSAs or CSAs with populations greater than 200,000, but for convenience, those portions of a state that are not associated with CBSAs can be considered as a single MPA.
              
                NATTS means the national air toxics trends stations. This network provides hazardous air pollution ambient data.
              
                NCore means the National Core multipollutant monitoring stations. Monitors at these sites are required to measure particles (PM2.5 speciated PM2.5, PM10-2.5), O3, SO2, CO, nitrogen oxides (NO/NOy), and meteorology (wind speed, wind direction, temperature, relative humidity).
              
                Near-road monitor means any approved monitor meeting the applicable specifications described in 40 CFR part 58, appendix D (sections 4.2.1, 4.3.2, 4.7.1(b)(2)) and appendix E (section 6.4(a), Table E-4) for near-road measurement of PM2.5, CO, or NO2.
              
                Network means all stations of a given type or types.
              
                Network Plan means the Annual Monitoring Network Plan described in § 58.10.
              
                NH
                3 means ammonia.
              
                NO
                2 means nitrogen dioxide.
              
                NO means nitrogen oxide.
              
                NO
                X means the sum of the concentrations of NO2 and NO.
              
                NO
                y means the sum of all total reactive nitrogen oxides, including NO, NO2, and other nitrogen oxides referred to as NOZ.
              
              
                O
                3 means ozone.
              
                Open path analyzer means an automated analytical method that measures the average atmospheric pollutant concentration in situ along one or more monitoring paths having a monitoring path length of 5 meters or more and that has been designated as a reference or equivalent method under the provisions of part 53 of this chapter.
              
                Optical measurement path length means the actual length of the optical beam over which measurement of the pollutant is determined. The path-integrated pollutant concentration measured by the analyzer is divided by the optical measurement path length to determine the path-averaged concentration. Generally, the optical measurement path length is:
              (1) Equal to the monitoring path length for a (bistatic) system having a transmitter and a receiver at opposite ends of the monitoring path;
              (2) Equal to twice the monitoring path length for a (monostatic) system having a transmitter and receiver at one end of the monitoring path and a mirror or retroreflector at the other end; or
              (3) Equal to some multiple of the monitoring path length for more complex systems having multiple passes of the measurement beam through the monitoring path.
              
                PAMS means photochemical assessment monitoring stations.
              
                Pb means lead.
              
                PM means particulate matter, including but not limited to PM10, PM10C, PM2.5, and PM10-2.5.
              
              
                PM
                2.5 means particulate matter with an aerodynamic diameter less than or equal to a nominal 2.5 micrometers as measured by a reference method based on appendix L of part 50 and designated in accordance with part 53 of this chapter, by an equivalent method designated in accordance with part 53, or by an approved regional method designated in accordance with appendix C to this part.
              
                PM
                10 means particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers as measured by a reference method based on appendix J of part 50 of this chapter and designated in accordance with part 53 of this chapter or by an equivalent method designated in accordance with part 53.
              
                PM
                10C means particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers as measured by a reference method based on appendix O of part 50 of this chapter and designated in accordance with part 53 of this chapter or by an equivalent method designated in accordance with part 53.
              
                PM
                10−2.5 means particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers and greater than a nominal 2.5 micrometers as measured by a reference method based on appendix O to part 50 of this chapter and designated in accordance with part 53 of this chapter or by an equivalent method designated in accordance with part 53.
              
                Point analyzer means an automated analytical method that measures pollutant concentration in an ambient air sample extracted from the atmosphere at a specific inlet probe point, and that has been designated as a reference or equivalent method in accordance with part 53 of this chapter.
              
                Primary monitor means the monitor identified by the monitoring organization that provides concentration data used for comparison to the NAAQS. For any specific site, only one monitor for each pollutant can be designated in AQS as primary monitor for a given period of time. The primary monitor identifies the default data source for creating a combined site record for purposes of NAAQS comparisons.
              
                Primary quality assurance organization (PQAO) means a monitoring organization, a group of monitoring organizations or other organization that is responsible for a set of stations that monitor the same pollutant and for which data quality assessments can be pooled. Each criteria pollutant sampler/monitor at a monitoring station must be associated with only one PQAO.
              
                Probe means the actual inlet where an air sample is extracted from the atmosphere for delivery to a sampler or point analyzer for pollutant analysis.
              
                PSD monitoring network means a set of stations that provide concentration information for a specific PSD permit.
              
                PSD monitoring organization means a source owner/operator, a government agency, or a contractor of the source or agency that operates an ambient air pollution monitoring network for PSD purposes.
              
                PSD reviewing authority means the state air pollution control agency, local agency, other state agency, tribe, or other agency authorized by the Administrator to carry out a permit program under §§ 51.165 and 51.166 of this chapter, or the Administrator in the case of EPA-implemented permit programs under § 52.21 of this chapter.
              
                PSD station means any station operated for the purpose of establishing the effect on air quality of the emissions from a proposed source for purposes of prevention of significant deterioration as required by § 51.24(n) of this chapter.
              
                Regional Administrator means the Administrator of one of the ten EPA Regional Offices or his or her authorized representative.
              
                Reporting organization means an entity, such as a state, local, or tribal monitoring agency, that reports air quality data to the EPA.
              
                Site means a geographic location. One or more stations may be at the same site.
              
                SLAMS means state or local air monitoring stations. The SLAMS include the ambient air quality monitoring sites and monitors that are required by appendix D of this part and are needed for the monitoring objectives of appendix D, including NAAQS comparisons, but may serve other data purposes. The SLAMS includes NCore, PAMS, CSN, and all other state or locally operated criteria pollutant monitors, operated in accordance to this part, that have not been designated and approved by the Regional Administrator as SPM stations in an annual monitoring network plan.
              
                SO
                2 means sulfur dioxide.
              
                Special purpose monitor (SPM) station means a monitor included in an agency's monitoring network that the agency has designated as a special purpose monitor station in its annual monitoring network plan and in the AQS, and which the agency does not count when showing compliance with the minimum requirements of this subpart for the number and siting of monitors of various types. Any SPM operated by an air monitoring agency must be included in the periodic assessments and annual monitoring network plan required by § 58.10 and approved by the Regional Administrator.
              
                State agency means the air pollution control agency primarily responsible for development and implementation of a State Implementation Plan under the Act.
              
                Station means a single monitor, or a group of monitors, located at a particular site.
              
                STN station means a PM2.5 chemical speciation station designated to be part of the speciation trends network. This network provides chemical species data of fine particulate.
              
                Supplemental speciation station means a PM2.5 chemical speciation station that is operated for monitoring agency needs and not part of the STN.
              
                Traceable means that a local standard has been compared and certified, either directly or via not more than one intermediate standard, to a National Institute of Standards and Technology (NIST)-certified primary standard such as a NIST-traceable Reference Material (NTRM) or a NIST-certified Gas Manufacturer's Internal Standard (GMIS).
              
                TSP (total suspended particulates) means particulate matter as measured by the method described in appendix B of Part 50.
              
                Urbanized area means an area with a minimum residential population of at least 50,000 people and which generally includes core census block groups or blocks that have a population density of at least 1,000 people per square mile and surrounding census blocks that have an overall density of at least 500 people per square mile. The Census Bureau notes that under certain conditions, less densely settled territory may be part of each Urbanized Area.
              
                VOCs means volatile organic compounds.
              [81 FR 17276, Mar. 28, 2016]
            
            
              § 58.2
              Purpose.
              (a) This part contains requirements for measuring ambient air quality and for reporting ambient air quality data and related information. The monitoring criteria pertain to the following areas:
              (1) Quality assurance procedures for monitor operation and data handling.
              (2) Methodology used in monitoring stations.
              (3) Operating schedule.
              (4) Siting parameters for instruments or instrument probes.
              (5) Minimum ambient air quality monitoring network requirements used to provide support to the State implementation plans (SIP), national air quality assessments, and policy decisions. These minimums are described as part of the network design requirements, including minimum numbers and placement of monitors of each type.
              (6) Air quality data reporting, and requirements for the daily reporting of an index of ambient air quality.
              (b) The requirements pertaining to provisions for an air quality surveillance system in the SIP are contained in this part.
              (c) This part also acts to establish a national ambient air quality monitoring network for the purpose of providing timely air quality data upon which to base national assessments and policy decisions.
            
            
              § 58.3
              Applicability.
              This part applies to:
              (a) State air pollution control agencies.
              (b) Any local air pollution control agency to which the State has delegated authority to operate a portion of the State's SLAMS network.
              (c) Owners or operators of proposed sources.
            
          
          
            
            Subpart B—Monitoring Network
            
              Source:
              71 FR 61298, Oct. 17, 2006, unless otherwise noted.
            
            
              § 58.10
              Annual monitoring network plan and periodic network assessment.
              (a)(1) Beginning July 1, 2007, the state, or where applicable local, agency shall submit to the Regional Administrator an annual monitoring network plan which shall provide for the documentation of the establishment and maintenance of an air quality surveillance system that consists of a network of SLAMS monitoring stations that can include FRM, FEM, and ARM monitors that are part of SLAMS, NCore, CSN, PAMS, and SPM stations. The plan shall include a statement of whether the operation of each monitor meets the requirements of appendices A, B, C, D, and E of this part, where applicable. The Regional Administrator may require additional information in support of this statement. The annual monitoring network plan must be made available for public inspection and comment for at least 30 days prior to submission to the EPA and the submitted plan shall include and address, as appropriate, any received comments.

              (2) Any annual monitoring network plan that proposes network modifications (including new or discontinued monitoring sites, new determinations that data are not of sufficient quality to be compared to the NAAQS, and changes in identification of monitors as suitable or not suitable for comparison against the annual PM2.5 NAAQS) to SLAMS networks is subject to the approval of the EPA Regional Administrator, who shall approve or disapprove the plan within 120 days of submission of a complete plan to the EPA.
              (3) The plan for establishing required NCore multipollutant stations shall be submitted to the Administrator not later than July 1, 2009. The plan shall provide for all required stations to be operational by January 1, 2011.
              (4) A plan for establishing source-oriented Pb monitoring sites in accordance with the requirements of appendix D to this part for Pb sources emitting 1.0 tpy or greater shall be submitted to the EPA Regional Administrator no later than July 1, 2009, as part of the annual network plan required in paragraph (a)(1) of this section. The plan shall provide for the required source-oriented Pb monitoring sites for Pb sources emitting 1.0 tpy or greater to be operational by January 1, 2010. A plan for establishing source-oriented Pb monitoring sites in accordance with the requirements of appendix D to this part for Pb sources emitting equal to or greater than 0.50 tpy but less than 1.0 tpy shall be submitted to the EPA Regional Administrator no later than July 1, 2011. The plan shall provide for the required source-oriented Pb monitoring sites for Pb sources emitting equal to or greater than 0.50 tpy but less than 1.0 tpy to be operational by December 27, 2011.

              (5)(i) A plan for establishing or identifying an area-wide NO2 monitor, in accordance with the requirements of Appendix D, section 4.3.3 to this part, shall be submitted as part of the Annual Monitoring Network Plan to the EPA Regional Administrator by July 1, 2012. The plan shall provide for these required monitors to be operational by January 1, 2013.
              (ii) A plan for establishing or identifying any NO2 monitor intended to characterize vulnerable and susceptible populations, as required in Appendix D, section 4.3.4 to this part, shall be submitted as part of the Annual Monitoring Network Plan to the EPA Regional Administrator by July 1, 2012. The plan shall provide for these required monitors to be operational by January 1, 2013.
              (iii) A plan for establishing a single near-road NO2 monitor in CBSAs having 1,000,000 or more persons, in accordance with the requirements of Appendix D, section 4.3.2 to this part, shall be submitted as part of the Annual Monitoring Network Plan to the EPA Regional Administrator by July 1, 2013. The plan shall provide for these required monitors to be operational by January 1, 2014.
              (iv) A plan for establishing a second near-road NO2 monitor in any CBSA with a population of 2,500,000 persons or more, or a second monitor in any CBSA with a population of 1,000,000 or more persons that has one or more roadway segments with 250,000 or greater AADT counts, in accordance with the requirements of appendix D, section 4.3.2 to this part, shall be submitted as part of the Annual Monitoring Network Plan to the EPA Regional Administrator by July 1, 2014. The plan shall provide for these required monitors to be operational by January 1, 2015.
              (6) A plan for establishing SO2 monitoring sites in accordance with the requirements of appendix D to this part shall be submitted to the EPA Regional Administrator by July 1, 2011 as part of the annual network plan required in paragraph (a) (1). The plan shall provide for all required SO2 monitoring sites to be operational by January 1, 2013.
              (7) A plan for establishing CO monitoring sites in accordance with the requirements of appendix D to this part shall be submitted to the EPA Regional Administrator. Plans for required CO monitors shall be submitted at least six months prior to the date such monitors must be established as required by section 58.13.
              (8)(i) A plan for establishing near-road PM 2.5 monitoring sites in CBSAs having 2.5 million or more persons, in accordance with the requirements of appendix D to this part, shall be submitted as part of the annual monitoring network plan to the EPA Regional Administrator by July 1, 2014. The plan shall provide for these required monitoring stations to be operational by January 1, 2015.
              (ii) A plan for establishing near-road PM 2.5 monitoring sites in CBSAs having 1 million or more persons, but less than 2.5 million persons, in accordance with the requirements of appendix D to this part, shall be submitted as part of the annual monitoring network plan to the EPA Regional Administrator by July 1, 2016. The plan shall provide for these required monitoring stations to be operational by January 1, 2017.

              (9) The annual monitoring network plan shall provide for the required O3 sites to be operating on the first day of the applicable required O3 monitoring season in effect on January 1, 2017 as listed in Table D-3 of appendix D of this part.
              (10) A plan for making Photochemical Assessment Monitoring Stations (PAMS) measurements, if applicable, in accordance with the requirements of appendix D paragraph 5(a) of this part shall be submitted to the EPA Regional Administrator no later than July 1, 2018. The plan shall provide for the required PAMS measurements to begin by June 1, 2019.
              (11) An Enhanced Monitoring Plan for O3, if applicable, in accordance with the requirements of appendix D paragraph 5(h) of this part shall be submitted to the EPA Regional Administrator no later than October 1, 2019 or two years following the effective date of a designation to a classification of Moderate or above O3 nonattainment, whichever is later.
              (12) A detailed description of the PAMS network being operated in accordance with the requirements of appendix D to this part shall be submitted as part of the annual monitoring network plan for review by the EPA Administrator. The PAMS Network Description described in section 5 of appendix D may be used to meet this requirement.
              (b) The annual monitoring network plan must contain the following information for each existing and proposed site:
              (1) The AQS site identification number.
              (2) The location, including street address and geographical coordinates.
              (3) The sampling and analysis method(s) for each measured parameter.
              (4) The operating schedules for each monitor.
              (5) Any proposals to remove or move a monitoring station within a period of 18 months following plan submittal.
              (6) The monitoring objective and spatial scale of representativeness for each monitor as defined in appendix D to this part.

              (7) The identification of any sites that are suitable and sites that are not suitable for comparison against the annual PM 2.5 NAAQS as described in § 58.30.
              (8) The MSA, CBSA, CSA or other area represented by the monitor.
              (9) The designation of any Pb monitors as either source-oriented or non-source-oriented according to Appendix D to 40 CFR part 58.

              (10) Any source-oriented monitors for which a waiver has been requested or granted by the EPA Regional Administrator as allowed for under paragraph 4.5(a)(ii) of Appendix D to 40 CFR part 58.

              (11) Any source-oriented or non-source-oriented site for which a waiver has been requested or granted by the EPA Regional Administrator for the use of Pb-PM 10 monitoring in lieu of Pb-TSP monitoring as allowed for under paragraph 2.10 of Appendix C to 40 CFR part 58.
              (12) The identification of required NO2 monitors as near-road, area-wide, or vulnerable and susceptible population monitors in accordance with Appendix D, section 4.3 of this part.
              (13) The identification of any PM 2.5 FEMs and/or ARMs used in the monitoring agency's network where the data are not of sufficient quality such that data are not to be compared to the NAAQS. For required SLAMS where the agency identifies that the PM 2.5 Class III FEM or ARM does not produce data of sufficient quality for comparison to the NAAQS, the monitoring agency must ensure that an operating FRM or filter-based FEM meeting the sample frequency requirements described in § 58.12 or other Class III PM 2.5 FEM or ARM with data of sufficient quality is operating and reporting data to meet the network design criteria described in appendix D to this part.

              (c) The annual monitoring network plan must document how state and local agencies provide for the review of changes to a PM 2.5 monitoring network that impact the location of a violating PM 2.5 monitor. The affected state or local agency must document the process for obtaining public comment and include any comments received through the public notification process within their submitted plan.
              (d) The state, or where applicable local, agency shall perform and submit to the EPA Regional Administrator an assessment of the air quality surveillance system every 5 years to determine, at a minimum, if the network meets the monitoring objectives defined in appendix D to this part, whether new sites are needed, whether existing sites are no longer needed and can be terminated, and whether new technologies are appropriate for incorporation into the ambient air monitoring network. The network assessment must consider the ability of existing and proposed sites to support air quality characterization for areas with relatively high populations of susceptible individuals (e.g., children with asthma), and, for any sites that are being proposed for discontinuance, the effect on data users other than the agency itself, such as nearby states and tribes or health effects studies. The state, or where applicable local, agency must submit a copy of this 5-year assessment, along with a revised annual network plan, to the Regional Administrator. The assessments are due every five years beginning July 1, 2010.
              (e) All proposed additions and discontinuations of SLAMS monitors in annual monitoring network plans and periodic network assessments are subject to approval according to § 58.14.
              [71 FR 61298, Oct. 17, 2006, as amended at 72 FR 32210, June 12, 2007; 73 FR 67059, Nov. 12, 2008; 73 FR 77517, Dec. 19, 2008; 75 FR 6534, Feb. 9, 2010; 75 FR 35601, June 22, 2010; 75 FR 81137, Dec. 27, 2010; 76 FR 54341, Aug. 31, 2011; 78 FR 16188, Mar. 14, 2013; 78 FR 3282, Jan. 15, 2013; 80 FR 65466, Oct. 26, 2015; 81 FR 17279, Mar. 28, 2016; 81 FR 96388, Dec. 30, 2016]
            
            
              § 58.11
              Network technical requirements.
              (a)(1) State and local governments shall follow the applicable quality assurance criteria contained in appendix A to this part when operating the SLAMS networks.

              (2) Beginning January 1, 2009, State and local governments shall follow the quality assurance criteria contained in appendix A to this part that apply to SPM sites when operating any SPM site which uses a FRM, FEM, or ARM and meets the requirements of appendix E to this part, unless the Regional Administrator approves an alternative to the requirements of appendix A with respect to such SPM sites because meeting those requirements would be physically and/or financially impractical due to physical conditions at the monitoring site and the requirements are not essential to achieving the intended data objectives of the SPM site. Alternatives to the requirements of appendix A may be approved for an SPM site as part of the approval of the annual monitoring plan, or separately.
              
              (3) The owner or operator of an existing or a proposed source shall follow the quality assurance criteria in appendix B to this part that apply to PSD monitoring when operating a PSD site.
              (b) State and local governments must follow the criteria in appendix C to this part to determine acceptable monitoring methods or instruments for use in SLAMS networks. Appendix C criteria are optional at SPM stations.
              (c) State and local governments must follow the network design criteria contained in appendix D to this part in designing and maintaining the SLAMS stations. The final network design and all changes in design are subject to approval of the Regional Administrator. NCore and STN network design and changes are also subject to approval of the Administrator. Changes in SPM stations do not require approvals, but a change in the designation of a monitoring site from SLAMS to SPM requires approval of the Regional Administrator.
              (d) State and local governments must follow the criteria contained in appendix E to this part for siting monitor inlets, paths or probes at SLAMS stations. Appendix E adherence is optional for SPM stations.

              (e) State and local governments must assess data from Class III PM 2.5 FEM and ARM monitors operated within their network using the performance criteria described in table C-4 to subpart C of part 53 of this chapter, for cases where the data are identified as not of sufficient comparability to a collocated FRM, and the monitoring agency requests that the FEM or ARM data should not be used in comparison to the NAAQS. These assessments are required in the monitoring agency's annual monitoring network plan described in § 58.10(b) for cases where the FEM or ARM is identified as not of sufficient comparability to a collocated FRM. For these collocated PM 2.5 monitors the performance criteria apply with the following additional provisions:
              (1) The acceptable concentration range (Rj), µg/m3 may include values down to 0 µg/m3.
              (2) The minimum number of test sites shall be at least one; however, the number of test sites will generally include all locations within an agency's network with collocated FRMs and FEMs or ARMs.
              (3) The minimum number of methods shall include at least one FRM and at least one FEM or ARM.
              (4) Since multiple FRMs and FEMs may not be present at each site; the precision statistic requirement does not apply, even if precision data are available.
              (5) All seasons must be covered with no more than thirty-six consecutive months of data in total aggregated together.

              (6) The key statistical metric to include in an assessment is the bias (both additive and multiplicative) of the PM 2.5 continuous FEM(s) compared to a collocated FRM(s). Correlation is required to be reported in the assessment, but failure to meet the correlation criteria, by itself, is not cause to exclude data from a continuous FEM monitor.
              [71 FR 61298, Oct. 17, 2006, as amended at 78 FR 3282, Jan. 15, 2013; 80 FR 65466, Oct. 26, 2015; 81 FR 17279, Mar. 28, 2016]
            
            
              § 58.12
              Operating schedules.
              State and local governments shall collect ambient air quality data at any SLAMS station on the following operational schedules:
              (a) For continuous analyzers, consecutive hourly averages must be collected except during:
              (1) Periods of routine maintenance,
              (2) Periods of instrument calibration, or
              (3) Periods or monitoring seasons exempted by the Regional Administrator.
              (b) For Pb manual methods, at least one 24-hour sample must be collected every 6 days except during periods or seasons exempted by the Regional Administrator.
              (c) For PAMS VOC samplers, samples must be collected as specified in section 5 of appendix D to this part. Area-specific PAMS operating schedules must be included as part of the PAMS network description and must be approved by the Regional Administrator.
              (d) For manual PM 2.5 samplers:
              (1)(i) Manual PM2.5 samplers at required SLAMS stations without a collocated continuously operating PM2.5 monitor must operate on at least a 1-in-3 day schedule unless a waiver for an alternative schedule has been approved per paragraph (d)(1)(ii) of this section.
              (ii) For SLAMS PM2.5 sites with both manual and continuous PM2.5 monitors operating, the monitoring agency may request approval for a reduction to 1-in-6 day PM2.5 sampling or for seasonal sampling from the EPA Regional Administrator. Other requests for a reduction to 1-in-6 day PM2.5 sampling or for seasonal sampling may be approved on a case-by-case basis. The EPA Regional Administrator may grant sampling frequency reductions after consideration of factors (including but not limited to the historical PM2.5 data quality assessments, the location of current PM2.5 design value sites, and their regulatory data needs) if the Regional Administrator determines that the reduction in sampling frequency will not compromise data needed for implementation of the NAAQS. Required SLAMS stations whose measurements determine the design value for their area and that are within ±10 percent of the annual NAAQS, and all required sites where one or more 24-hour values have exceeded the 24-hour NAAQS each year for a consecutive period of at least 3 years are required to maintain at least a 1-in-3 day sampling frequency until the design value no longer meets these criteria for 3 consecutive years. A continuously operating FEM or ARM PM2.5 monitor satisfies this requirement unless it is identified in the monitoring agency's annual monitoring network plan as not appropriate for comparison to the NAAQS and the EPA Regional Administrator has approved that the data from that monitor may be excluded from comparison to the NAAQS.

              (iii) Required SLAMS stations whose measurements determine the 24-hour design value for their area and whose data are within ±5 percent of the level of the 24-hour PM2.5 NAAQS must have an FRM or FEM operate on a daily schedule if that area's design value for the annual NAAQS is less than the level of the annual PM2.5 standard. A continuously operating FEM or ARM PM2.5 monitor satisfies this requirement unless it is identified in the monitoring agency's annual monitoring network plan as not appropriate for comparison to the NAAQS and the EPA Regional Administrator has approved that the data from that monitor may be excluded from comparison to the NAAQS. The daily schedule must be maintained until the referenced design value no longer meets these criteria for 3 consecutive years.
              (iv) Changes in sampling frequency attributable to changes in design values shall be implemented no later than January 1 of the calendar year following the certification of such data as described in § 58.15.
              (2) Manual PM 2.5 samplers at NCore stations and required regional background and regional transport sites must operate on at least a 1-in-3 day sampling frequency.
              (3) Manual PM2.5 speciation samplers at STN stations must operate on at least a 1-in-3 day sampling frequency unless a reduction in sampling frequency has been approved by the EPA Administrator based on factors such as area's design value, the role of the particular site in national health studies, the correlation of the site's species data with nearby sites, and presence of other leveraged measurements.
              (e) For PM 10 samplers, a 24-hour sample must be taken from midnight to midnight (local standard time) to ensure national consistency. The minimum monitoring schedule for the site in the area of expected maximum concentration shall be based on the relative level of that monitoring site concentration with respect to the 24-hour standard as illustrated in Figure 1. If the operating agency demonstrates by monitoring data that during certain periods of the year conditions preclude violation of the PM 10 24-hour standard, the increased sampling frequency for those periods or seasons may be exempted by the Regional Administrator and permitted to revert back to once in six days. The minimum sampling schedule for all other sites in the area remains once every six days. No less frequently than as part of each 5-year network assessment, the most recent year of data must be considered to estimate the air quality status at the site near the area of maximum concentration. Statistical models such as analysis of concentration frequency distributions as described in “Guideline for the Interpretation of Ozone Air Quality Standards,” EPA-450/479-003, U.S. Environmental Protection Agency, Research Triangle Park, NC, January 1979, should be used. Adjustments to the monitoring schedule must be made on the basis of the 5-year network assessment. The site having the highest concentration in the most current year must be given first consideration when selecting the site for the more frequent sampling schedule. Other factors such as major change in sources of PM 10 emissions or in sampling site characteristics could influence the location of the expected maximum concentration site. Also, the use of the most recent 3 years of data might, in some cases, be justified in order to provide a more representative database from which to estimate current air quality status and to provide stability to the network. This multiyear consideration reduces the possibility of an anomalous year biasing a site selected for accelerated sampling. If the maximum concentration site based on the most current year is not selected for the more frequent operating schedule, documentation of the justification for selection of an alternative site must be submitted to the Regional Office for approval during the 5-year network assessment process. Minimum data completeness criteria, number of years of data and sampling frequency for judging attainment of the NAAQS are discussed in appendix K of part 50 of this chapter.
              
                ER41AD07.012
              
              (f) For manual PM 10-2.5 samplers:
              (1) Manual PM 10-2.5 samplers at NCore stations must operate on at least a 1-in-3 day schedule at sites without a collocated continuously operating federal equivalent PM 10-2.5 method that has been designated in accordance with part 53 of this chapter.
              (2) [Reserved]
              (g) For continuous SO2 analyzers, the maximum 5-minute block average concentration of the twelve 5-minute blocks in each hour must be collected except as noted in § 58.12 (a).
              [71 FR 61298, Oct. 17, 2006, as amended at 72 FR 32210, June 12, 2007; 75 FR 35601, June 22, 2010; 78 FR 3282, Jan. 15, 2013; 81 FR 17279, Mar. 28, 2016]
            
            
              § 58.13
              Monitoring network completion.

              (a) The network of NCore multipollutant sites must be physically established no later than January 1, 2011, and at that time, operating under all of the requirements of this part, including the requirements of appendices A, C, D, E, and G to this part. NCore sites required to conduct Pb monitoring as required under 40 CFR part 58 appendix D paragraph 3(b), or approved alternative non-source-oriented Pb monitoring sites, shall begin Pb monitoring in accordance with all of the requirements of this part, including the requirements of appendices A, C, D, E, and G to this part no later than December 27, 2011.
              (b) Not withstanding specific dates included in this part, beginning January 1, 2008, when existing networks are not in conformance with the minimum number of required monitors specified in this part, additional required monitors must be identified in the next applicable annual monitoring network plan, with monitoring operation beginning by January 1 of the following year. To allow sufficient time to prepare and comment on Annual Monitoring Network Plans, only monitoring requirements effective 120 days prior to the required submission date of the plan (i.e., 120 days prior to July 1 of each year) shall be included in that year's annual monitoring network plan.
              (c) The NO2 monitors required under Appendix D, section 4.3 of this part must be physically established and operating under all of the requirements of this part, including the requirements of appendices A, C, D, and E to this part, no later than:
              (1) January 1, 2013, for area-wide NO2 monitors required in Appendix D, section 4.3.3;
              (2) January 1, 2013, for NO2 monitors intended to characterize vulnerable and susceptible populations that are required in Appendix D, section 4.3.4;
              (3) January 1, 2014, for an initial near-road NO2 monitor in CBSAs having 1,000,000 million or more persons that is required in Appendix D, section 4.3.2;
              (4) January 1, 2015, for a second near-road NO2 monitor in CBSAs that have a population of 2,500,000 or more persons or a second monitor in any CBSA with a population of 1,000,000 or more persons that has one or more roadway segments with 250,000 or greater AADT counts that is required in appendix D, section 4.3.2.
              (d) The network of SO2 monitors must be physically established no later than January 1, 2013, and at that time, must be operating under all of the requirements of this part, including the requirements of appendices A, C, D, and E to this part.
              (e) The CO monitors required under Appendix D, section 4.2 of this part must be physically established and operating under all of the requirements of this part, including the requirements of appendices A, C, D, and E to this part, no later than:
              (1) January 1, 2015 for CO monitors in CBSAs having 2.5 million persons or more; or
              (2) January 1, 2017 for other CO monitors.
              (f) PM 2.5 monitors required in near-road environments as described in appendix D to this part, must be physically established and operating under all of the requirements of this part, including the requirements of appendices A, C, D, and E to this part, no later than:
              (1) January 1, 2015 for PM 2.5 monitors in CBSAs having 2.5 million persons or more; or
              (2) January 1, 2017 for PM 2.5 monitors in CBSAs having 1 million or more, but less than 2.5 million persons.
              (g) The O3 monitors required under appendix D, section 4.1 of this part must operate on the first day of the applicable required O3 monitoring season in effect January 1, 2017.
              (h) The Photochemical Assessment Monitoring sites required under appendix D of this part, section 5(a), must be physically established and operating under all of the requirements of this part, including the requirements of appendix A, C, D, and E of this part, no later than June 1, 2021.
              [71 FR 61298, Oct. 17, 2006, as amended at 73 FR 67059, Nov. 12, 2008; 75 FR 6534, Feb. 9, 2010; 75 FR 35601, June 22, 2010; 75 FR 81137, Dec. 27, 2010; 76 FR 54341, Aug. 31, 2011; 78 FR 16188, Mar. 14, 2013; 78 FR 3283, Jan. 15, 2013; 80 FR 65466, Oct. 26, 2015; 81 FR 96388, Dec. 30, 2016; 85 FR 837, Jan. 8, 2020]
            
            
              § 58.14
              System modification.

              (a) The state, or where appropriate local, agency shall develop a network modification plan and schedule to modify the ambient air quality monitoring network that addresses the findings of the network assessment required every 5 years by § 58.10(d). The network modification plan shall be submitted as part of the Annual Monitoring Network Plan that is due no later than the year after submittal of the network assessment.
              (b) Nothing in this section shall preclude the State, or where appropriate local, agency from making modifications to the SLAMS network for reasons other than those resulting from the periodic network assessments. These modifications must be reviewed and approved by the Regional Administrator. Each monitoring network may make or be required to make changes between the 5-year assessment periods, including for example, site relocations or the addition of PAMS networks in bumped-up ozone nonattainment areas. These modifications must address changes invoked by a new census and changes due to changing air quality levels. The State, or where appropriate local, agency shall provide written communication describing the network changes to the Regional Administrator for review and approval as these changes are identified.
              (c) State, or where appropriate, local agency requests for SLAMS monitor station discontinuation, subject to the review of the Regional Administrator, will be approved if any of the following criteria are met and if the requirements of appendix D to this part, if any, continue to be met. Other requests for discontinuation may also be approved on a case-by-case basis if discontinuance does not compromise data collection needed for implementation of a NAAQS and if the requirements of appendix D to this part, if any, continue to be met.
              (1) Any PM 2.5, O3, CO, PM 10, SO2, Pb, or NO2 SLAMS monitor which has shown attainment during the previous five years, that has a probability of less than 10 percent of exceeding 80 percent of the applicable NAAQS during the next three years based on the levels, trends, and variability observed in the past, and which is not specifically required by an attainment plan or maintenance plan. In a nonattainment or maintenance area, if the most recent attainment or maintenance plan adopted by the State and approved by EPA contains a contingency measure to be triggered by an air quality concentration and the monitor to be discontinued is the only SLAMS monitor operating in the nonattainment or maintenance area, the monitor may not be discontinued.
              (2) Any SLAMS monitor for CO, PM 10, SO2, or NO2 which has consistently measured lower concentrations than another monitor for the same pollutant in the same county (or portion of a county within a distinct attainment area, nonattainment area, or maintenance area, as applicable) during the previous five years, and which is not specifically required by an attainment plan or maintenance plan, if control measures scheduled to be implemented or discontinued during the next five years would apply to the areas around both monitors and have similar effects on measured concentrations, such that the retained monitor would remain the higher reading of the two monitors being compared.
              (3) For any pollutant, any SLAMS monitor in a county (or portion of a county within a distinct attainment, nonattainment, or maintenance area, as applicable) provided the monitor has not measured violations of the applicable NAAQS in the previous five years, and the approved SIP provides for a specific, reproducible approach to representing the air quality of the affected county in the absence of actual monitoring data.
              (4) A PM 2.5 SLAMS monitor which EPA has determined cannot be compared to the relevant NAAQS because of the siting of the monitor, in accordance with § 58.30.
              (5) A SLAMS monitor that is designed to measure concentrations upwind of an urban area for purposes of characterizing transport into the area and that has not recorded violations of the relevant NAAQS in the previous five years, if discontinuation of the monitor is tied to start-up of another station also characterizing transport.

              (6) A SLAMS monitor not eligible for removal under any of the criteria in paragraphs (c)(1) through (c)(5) of this section may be moved to a nearby location with the same scale of representation if logistical problems beyond the State's control make it impossible to continue operation at its current site.
              [71 FR 61298, Oct. 17, 2006, as amended at 81 FR 17280, Mar. 28, 2016]
            
            
              § 58.15
              Annual air monitoring data certification.
              (a) The state, or where appropriate local, agency shall submit to the EPA Regional Administrator an annual air monitoring data certification letter to certify data collected by FRM, FEM, and ARM monitors at SLAMS and SPM sites that meet criteria in appendix A to this part from January 1 to December 31 of the previous year. The head official in each monitoring agency, or his or her designee, shall certify that the previous year of ambient concentration and quality assurance data are completely submitted to AQS and that the ambient concentration data are accurate to the best of her or his knowledge, taking into consideration the quality assurance findings. The annual data certification letter is due by May 1 of each year.
              (b) Along with each certification letter, the state shall submit to the Regional Administrator an annual summary report of all the ambient air quality data collected by FRM, FEM, and ARM monitors at SLAMS and SPM sites. The annual report(s) shall be submitted for data collected from January 1 to December 31 of the previous year. The annual summary serves as the record of the specific data that is the object of the certification letter.
              (c) Along with each certification letter, the state shall submit to the Regional Administrator a summary of the precision and accuracy data for all ambient air quality data collected by FRM, FEM, and ARM monitors at SLAMS and SPM sites. The summary of precision and accuracy shall be submitted for data collected from January 1 to December 31 of the previous year.
              [81 FR 17280, Mar. 28, 2016]
            
            
              § 58.16
              Data submittal and archiving requirements.

              (a) The state, or where appropriate, local agency, shall report to the Administrator, via AQS all ambient air quality data and associated quality assurance data for SO2; CO; O3; NO2; NO; NOy; NOX; Pb-TSP mass concentration; Pb-PM10 mass concentration; PM10 mass concentration; PM2.5 mass concentration; for filter-based PM2.5 FRM/FEM, the field blank mass; chemically speciated PM2.5 mass concentration data; PM10-2.5 mass concentration; meteorological data from NCore and PAMS sites; and metadata records and information specified by the AQS Data Coding Manual (https://www.epa.gov/sites/production/files/2015-09/documents/aqs_data_coding_manual_0.pdf). Air quality data and information must be submitted directly to the AQS via electronic transmission on the specified schedule described in paragraphs (b) and (d) of this section.
              (b) The specific quarterly reporting periods are January 1-March 31, April 1-June 30, July 1-September 30, and October 1-December 31. The data and information reported for each reporting period must contain all data and information gathered during the reporting period, and be received in the AQS within 90 days after the end of the quarterly reporting period. For example, the data for the reporting period January 1-March 31 are due on or before June 30 of that year.
              (c) Air quality data submitted for each reporting period must be edited, validated, and entered into the AQS (within the time limits specified in paragraphs (b) and (d) of this section) pursuant to appropriate AQS procedures. The procedures for editing and validating data are described in the AQS Data Coding Manual and in each monitoring agency's quality assurance project plan.

              (d) The state shall report VOC and if collected, carbonyl, NH3, and HNO3 data from PAMS sites, and chemically speciated PM2.5 mass concentration data to AQS within 6 months following the end of each quarterly reporting period listed in paragraph (b) of this section.
              (e) The State shall also submit any portion or all of the SLAMS and SPM data to the appropriate Regional Administrator upon request.

              (f) The state, or where applicable, local agency shall archive all PM 2.5, PM 10, and PM 10-2.5 filters from manual low-volume samplers (samplers having flow rates less than 200 liters/minute) from all SLAMS sites for a minimum period of 5 years after collection. These filters shall be made available for supplemental analyses, including destructive analyses if necessary, at the request of EPA or to provide information to state and local agencies on particulate matter composition. Other Federal agencies may request access to filters for purposes of supporting air quality management or community health—such as biological assay—through the applicable EPA Regional Administrator. The filters shall be archived according to procedures approved by the Administrator, which shall include cold storage of filters after post-sampling laboratory analyses for at least 12 months following field sampling. The EPA recommends that particulate matter filters be archived for longer periods, especially for key sites in making NAAQS-related decisions or for supporting health-related air pollution studies.

              (g) Any State or, where applicable, local agency operating a continuous SO2 analyzer shall report the maximum 5-minute SO2 block average of the twelve 5-minute block averages in each hour, in addition to the hourly SO2 average.
              [71 FR 61298, Oct. 17, 2006, as amended at 73 FR 67059, Nov. 12, 2008; 75 FR 6534, Feb. 9, 2010; 75 FR 35602, June 22, 2010; 78 FR 3283, Jan. 15, 2013; 81 FR 17280, Mar. 28, 2016]
            
          
          
            Subpart C—Special Purpose Monitors
            
              Source:
              71 FR 61302, Oct. 17, 2006, unless otherwise noted.
            
            
              § 58.20
              Special purpose monitors (SPM).
              (a) An SPM is defined as any monitor included in an agency's monitoring network that the agency has designated as a special purpose monitor in its annual monitoring network plan and in AQS, and which the agency does not count when showing compliance with the minimum requirements of this subpart for the number and siting of monitors of various types. Any SPM operated by an air monitoring agency must be included in the periodic assessments and annual monitoring network plan required by § 58.10. The plan shall include a statement of purposes for each SPM monitor and evidence that operation of each monitor meets the requirements of appendix A or an approved alternative as provided by § 58.11(a)(2) where applicable. The monitoring agency may designate a monitor as an SPM after January 1, 2007 only if it is a new monitor, i.e., a SLAMS monitor that is not included in the currently applicable monitoring plan or, for a monitor included in the monitoring plan prior to January 1, 2007, if the Regional Administrator has approved the discontinuation of the monitor as a SLAMS site.
              (b) Any SPM data collected by an air monitoring agency using a Federal reference method (FRM), Federal equivalent method (FEM), or approved regional method (ARM) must meet the requirements of § 58.11, § 58.12, and appendix A to this part or an approved alternative to appendix A to this part. Compliance with appendix E to this part is optional but encouraged except when the monitoring agency's data objectives are inconsistent with those requirements. Data collected at an SPM using a FRM, FEM, or ARM meeting the requirements of appendix A must be submitted to AQS according to the requirements of § 58.16. Data collected by other SPMs may be submitted. The monitoring agency must also submit to AQS an indication of whether each SPM reporting data to AQS monitor meets the requirements of appendices A and E to this part.
              (c) All data from an SPM using an FRM, FEM, or ARM which has operated for more than 24 months are eligible for comparison to the relevant NAAQS, subject to the conditions of §§ 58.11(e) and 58.30, unless the air monitoring agency demonstrates that the data came from a particular period during which the requirements of appendix A, appendix C, or appendix E to this part were not met, subject to review and EPA Regional Office approval as part of t, App. he annual monitoring network plan described in § 58.10.

              (d) If an SPM using an FRM, FEM, or ARM is discontinued within 24 months of start-up, the Administrator will not base a NAAQS violation determination for the PM 2.5 or ozone NAAQS solely on data from the SPM.

              (e) If an SPM using an FRM, FEM, or ARM is discontinued within 24 months of start-up, the Administrator will not designate an area as nonattainment for the CO, SO2, NO2, or 24-hour PM 10 NAAQS solely on the basis of data from the SPM. Such data are eligible for use in determinations of whether a nonattainment area has attained one of these NAAQS.
              (f) Prior approval from EPA is not required for discontinuance of an SPM.
              [71 FR 61298, Oct. 17, 2006, as amended at 72 FR 32210, June 12, 2007; 73 FR 67060, Nov. 12, 2008; 78 FR 3283, Jan. 15, 2013]
            
          
          
            Subpart D—Comparability of Ambient Data to the NAAQS
            
              Source:
              71 FR 61302, Oct. 17, 2006, unless otherwise noted.
            
            
              § 58.30
              Special considerations for data comparisons to the NAAQS.
              (a) Comparability of PM 2.5
                data. The primary and secondary annual and 24-hour PM 2.5 NAAQS are described in part 50 of this chapter. Monitors that follow the network technical requirements specified in § 58.11 are eligible for comparison to the NAAQS subject to the additional requirements of this section. PM 2.5 measurement data from all eligible monitors are comparable to the 24-hour PM 2.5 NAAQS. PM 2.5 measurement data from all eligible monitors that are representative of area-wide air quality are comparable to the annual PM 2.5 NAAQS. Consistent with appendix D to this part, section 4.7.1, when micro- or middle-scale PM 2.5 monitoring sites collectively identify a larger region of localized high ambient PM 2.5 concentrations, such sites would be considered representative of an area-wide location and, therefore, eligible for comparison to the annual PM 2.5 NAAQS. PM 2.5 measurement data from monitors that are not representative of area-wide air quality but rather of relatively unique micro-scale, or localized hot spot, or unique middle-scale impact sites are not eligible for comparison to the annual PM 2.5 NAAQS. PM 2.5 measurement data from these monitors are eligible for comparison to the 24-hour PM 2.5 NAAQS. For example, if a micro- or middle-scale PM 2.5 monitoring site is adjacent to a unique dominating local PM 2.5 source, then the PM 2.5 measurement data from such a site would only be eligible for comparison to the 24-hour PM 2.5 NAAQS. Approval of sites that are suitable and sites that are not suitable for comparison with the annual PM 2.5 NAAQS is provided for as part of the annual monitoring network plan described in § 58.10.
              (b) [Reserved]
              [71 FR 61302, Oct. 17, 2006, as amended at 78 FR 3283, Jan. 15, 2013]
            
          
          
            Subpart E [Reserved]
          
          
            Subpart F—Air Quality Index Reporting
            
              § 58.50
              Index reporting.
              (a) The State or where applicable, local agency shall report to the general public on a daily basis through prominent notice an air quality index that complies with the requirements of appendix G to this part.
              (b) Reporting is required for all individual MSA with a population exceeding 350,000.
              (c) The population of a metropolitan statistical area for purposes of index reporting is the latest available U.S. census population.
              [71 FR 61302, Oct. 17, 2006, as amended at 80 FR 65466, Oct. 26, 2015]
            
          
          
            Subpart G—Federal Monitoring
            
              Source:
              44 FR 27571, May 10, 1979, unless otherwise noted. Redesignated at 58 FR 8467, Feb. 12, 1993.
            
            
              § 58.60
              Federal monitoring.

              The Administrator may locate and operate an ambient air monitoring site if the State or local agency fails to locate, or schedule to be located, during the initial network design process, or as a result of the 5-year network assessments required in § 58.10, a SLAMS station at a site which is necessary in the judgment of the Regional Administrator to meet the objectives defined in appendix D to this part.
              [71 FR 61303, Oct. 17, 2006]
            
            
              § 58.61
              Monitoring other pollutants.
              The Administrator may promulgate criteria similar to that referenced in subpart B of this part for monitoring a pollutant for which an NAAQS does not exist. Such an action would be taken whenever the Administrator determines that a nationwide monitoring program is necessary to monitor such a pollutant.
              [71 FR 61303, Oct. 17, 2006]
            
          
          
             
            
              Pt. 58, App. A
              Appendix A to Part 58—Quality Assurance Requirements for Monitors used in Evaluations of National Ambient Air Quality Standards
              1. General Information
              2. Quality System Requirements
              3. Measurement Quality Check Requirements
              4. Calculations for Data Quality Assessments
              5. Reporting Requirements
              6. References
              1. General Information
              1.1 Applicability. (a) This appendix specifies the minimum quality system requirements applicable to SLAMS and other monitor types whose data are intended to be used to determine compliance with the NAAQS (e.g., SPMs, tribal, CASTNET, NCore, industrial, etc.), unless the EPA Regional Administrator has reviewed and approved the monitor for exclusion from NAAQS use and these quality assurance requirements.
              (b) Primary quality assurance organizations are encouraged to develop and maintain quality systems more extensive than the required minimums. Additional guidance for the requirements reflected in this appendix can be found in the “Quality Assurance Handbook for Air Pollution Measurement Systems,” Volume II (see reference 10 of this appendix) and at a national level in references 1, 2, and 3 of this appendix.
              1.2 Primary Quality Assurance Organization (PQAO). A PQAO is defined as a monitoring organization or a group of monitoring organizations or other organization that is responsible for a set of stations that monitors the same pollutant and for which data quality assessments will be pooled. Each criteria pollutant sampler/monitor must be associated with only one PQAO. In some cases, data quality is assessed at the PQAO level.
              1.2.1 Each PQAO shall be defined such that measurement uncertainty among all stations in the organization can be expected to be reasonably homogeneous as a result of common factors. Common factors that should be considered in defining PQAOs include:
              (a) Operation by a common team of field operators according to a common set of procedures;
              (b) Use of a common quality assurance project plan (QAPP) or standard operating procedures;
              (c) Common calibration facilities and standards;
              (d) Oversight by a common quality assurance organization; and
              (e) Support by a common management organization (i.e., state agency) or laboratory.
              Since data quality assessments are made and data certified at the PQAO level, the monitoring organization identified as the PQAO will be responsible for the oversight of the quality of data of all monitoring organizations within the PQAO.
              1.2.2 Monitoring organizations having difficulty describing its PQAO or in assigning specific monitors to primary quality assurance organizations should consult with the appropriate EPA Regional Office. Any consolidation of monitoring organizations to PQAOs shall be subject to final approval by the appropriate EPA Regional Office.
              1.2.3 Each PQAO is required to implement a quality system that provides sufficient information to assess the quality of the monitoring data. The quality system must, at a minimum, include the specific requirements described in this appendix. Failure to conduct or pass a required check or procedure, or a series of required checks or procedures, does not by itself invalidate data for regulatory decision making. Rather, PQAOs and the EPA shall use the checks and procedures required in this appendix in combination with other data quality information, reports, and similar documentation that demonstrate overall compliance with Part 58. Accordingly, the EPA and PQAOs shall use a “weight of evidence” approach when determining the suitability of data for regulatory decisions. The EPA reserves the authority to use or not use monitoring data submitted by a monitoring organization when making regulatory decisions based on the EPA's assessment of the quality of the data. Consensus built validation templates or validation criteria already approved in QAPPs should be used as the basis for the weight of evidence approach.
              1.3 Definitions.
              
              (a) Measurement Uncertainty. A term used to describe deviations from a true concentration or estimate that are related to the measurement process and not to spatial or temporal population attributes of the air being measured.
              
              (b) Precision. A measurement of mutual agreement among individual measurements of the same property usually under prescribed similar conditions, expressed generally in terms of the standard deviation.
              (c) Bias. The systematic or persistent distortion of a measurement process which causes errors in one direction.
              (d) Accuracy. The degree of agreement between an observed value and an accepted reference value. Accuracy includes a combination of random error (imprecision) and systematic error (bias) components which are due to sampling and analytical operations.
              (e) Completeness. A measure of the amount of valid data obtained from a measurement system compared to the amount that was expected to be obtained under correct, normal conditions.
              (f) Detection Limit. The lowest concentration or amount of target analyte that can be determined to be different from zero by a single measurement at a stated level of probability.
              1.4 Measurement Quality Checks. The measurement quality checks described in section 3 of this appendix shall be reported to AQS and are included in the data required for certification.
              1.5 Assessments and Reports. Periodic assessments and documentation of data quality are required to be reported to the EPA. To provide national uniformity in this assessment and reporting of data quality for all networks, specific assessment and reporting procedures are prescribed in detail in sections 3, 4, and 5 of this appendix. On the other hand, the selection and extent of the quality assurance and quality control activities used by a monitoring organization depend on a number of local factors such as field and laboratory conditions, the objectives for monitoring, the level of data quality needed, the expertise of assigned personnel, the cost of control procedures, pollutant concentration levels, etc. Therefore, quality system requirements in section 2 of this appendix are specified in general terms to allow each monitoring organization to develop a quality system that is most efficient and effective for its own circumstances while achieving the data quality objectives described in this appendix.
              2. Quality System Requirements
              A quality system (reference 1 of this appendix) is the means by which an organization manages the quality of the monitoring information it produces in a systematic, organized manner. It provides a framework for planning, implementing, assessing and reporting work performed by an organization and for carrying out required quality assurance and quality control activities.
              2.1 Quality Management Plans and Quality Assurance Project Plans. All PQAOs must develop a quality system that is described and approved in quality management plans (QMP) and QAPPs to ensure that the monitoring results:
              (a) Meet a well-defined need, use, or purpose (reference 5 of this appendix);
              (b) Provide data of adequate quality for the intended monitoring objectives;
              (c) Satisfy stakeholder expectations;
              (d) Comply with applicable standards specifications;
              (e) Comply with statutory (and other legal) requirements; and
              (f) Reflect consideration of cost and economics.
              2.1.1 The QMP describes the quality system in terms of the organizational structure, functional responsibilities of management and staff, lines of authority, and required interfaces for those planning, implementing, assessing and reporting activities involving environmental data operations (EDO). The QMP must be suitably documented in accordance with EPA requirements (reference 2 of this appendix), and approved by the appropriate Regional Administrator, or his or her representative. The quality system described in the QMP will be reviewed during the systems audits described in section 2.5 of this appendix. Organizations that implement long-term monitoring programs with EPA funds should have a separate QMP document. Smaller organizations, organizations that do infrequent work with the EPA or have monitoring programs of limited size or scope may combine the QMP with the QAPP if approved by, and subject to any conditions of the EPA. Additional guidance on this process can be found in reference 10 of this appendix. Approval of the recipient's QMP by the appropriate Regional Administrator or his or her representative may allow delegation of authority to the PQAOs independent quality assurance function to review and approve environmental data collection activities adequately described and covered under the scope of the QMP and documented in appropriate planning documents (QAPP). Where a PQAO or monitoring organization has been delegated authority to review and approve their QAPP, an electronic copy must be submitted to the EPA region at the time it is submitted to the PQAO/monitoring organization's QAPP approving authority. The QAPP will be reviewed by the EPA during systems audits or circumstances related to data quality. The QMP submission and approval dates for PQAOs/monitoring organizations must be reported to AQS either by the monitoring organization or the EPA Region.

              2.1.2 The QAPP is a formal document describing, in sufficient detail, the quality system that must be implemented to ensure that the results of work performed will satisfy the stated objectives. PQAOs must develop QAPPs that describe how the organization intends to control measurement uncertainty to an appropriate level in order to achieve the data quality objectives for the EDO. The quality assurance policy of the EPA requires every EDO to have a written and approved QAPP prior to the start of the EDO. It is the responsibility of the PQAO/monitoring organization to adhere to this policy. The QAPP must be suitably documented in accordance with EPA requirements (reference 3 of this appendix) and include standard operating procedures for all EDOs either within the document or by appropriate reference. The QAPP must identify each PQAO operating monitors under the QAPP as well as generally identify the sites and monitors to which it is applicable either within the document or by appropriate reference. The QAPP submission and approval dates must be reported to AQS either by the monitoring organization or the EPA Region.
              2.1.3 The PQAO/monitoring organization's quality system must have adequate resources both in personnel and funding to plan, implement, assess and report on the achievement of the requirements of this appendix and it's approved QAPP.
              2.2 Independence of Quality Assurance. The PQAO must provide for a quality assurance management function, that aspect of the overall management system of the organization that determines and implements the quality policy defined in a PQAO's QMP. Quality management includes strategic planning, allocation of resources and other systematic planning activities (e.g., planning, implementation, assessing and reporting) pertaining to the quality system. The quality assurance management function must have sufficient technical expertise and management authority to conduct independent oversight and assure the implementation of the organization's quality system relative to the ambient air quality monitoring program and should be organizationally independent of environmental data generation activities.
              2.3. Data Quality Performance Requirements.
              
              2.3.1 Data Quality Objectives. The DQOs, or the results of other systematic planning processes, are statements that define the appropriate type of data to collect and specify the tolerable levels of potential decision errors that will be used as a basis for establishing the quality and quantity of data needed to support the monitoring objectives (reference 5 of this appendix). The DQOs will be developed by the EPA to support the primary regulatory objectives for each criteria pollutant. As they are developed, they will be added to the regulation. The quality of the conclusions derived from data interpretation can be affected by population uncertainty (spatial or temporal uncertainty) and measurement uncertainty (uncertainty associated with collecting, analyzing, reducing and reporting concentration data). This appendix focuses on assessing and controlling measurement uncertainty.
              2.3.1.1 Measurement Uncertainty for Automated and Manual PM
                2.5
                Methods. The goal for acceptable measurement uncertainty is defined for precision as an upper 90 percent confidence limit for the coefficient of variation (CV) of 10 percent and ±10 percent for total bias.
              2.3.1.2 Measurement Uncertainty for Automated O
                3
                Methods. The goal for acceptable measurement uncertainty is defined for precision as an upper 90 percent confidence limit for the CV of 7 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 7 percent.
              2.3.1.3 Measurement Uncertainty for Pb Methods. The goal for acceptable measurement uncertainty is defined for precision as an upper 90 percent confidence limit for the CV of 20 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 15 percent.
              2.3.1.4 Measurement Uncertainty for NO
                2. The goal for acceptable measurement uncertainty is defined for precision as an upper 90 percent confidence limit for the CV of 15 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 15 percent.
              2.3.1.5 Measurement Uncertainty for SO
                2. The goal for acceptable measurement uncertainty for precision is defined as an upper 90 percent confidence limit for the CV of 10 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 10 percent.
              2.4 National Performance Evaluation Programs. The PQAO shall provide for the implementation of a program of independent and adequate audits of all monitors providing data for NAAQS compliance purposes including the provision of adequate resources for such audit programs. A monitoring plan (or QAPP) which provides for PQAO participation in the EPA's National Performance Audit Program (NPAP), the PM2.5 Performance Evaluation Program (PM2.5-PEP) program and the Pb Performance Evaluation Program (Pb-PEP) and indicates the consent of the PQAO for the EPA to apply an appropriate portion of the grant funds, which the EPA would otherwise award to the PQAO for these QA activities, will be deemed by the EPA to meet this requirement. For clarification and to participate, PQAOs should contact either the appropriate EPA regional quality assurance (QA) coordinator at the appropriate EPA Regional Office location, or the NPAP coordinator at the EPA Air Quality Assessment Division, Office of Air Quality Planning and Standards, in Research Triangle Park, North Carolina. The PQAOs that plan to implement these programs (self-implement) rather than use the federal programs must meet the adequacy requirements found in the appropriate sections that follow, as well as meet the definition of independent assessment that follows.
              
              2.4.1 Independent assessment. An assessment performed by a qualified individual, group, or organization that is not part of the organization directly performing and accountable for the work being assessed. This auditing organization must not be involved with the generation of the ambient air monitoring data. An organization can conduct the performance evaluation (PE) if it can meet this definition and has a management structure that, at a minimum, will allow for the separation of its routine sampling personnel from its auditing personnel by two levels of management. In addition, the sample analysis of audit filters must be performed by a laboratory facility and laboratory equipment separate from the facilities used for routine sample analysis. Field and laboratory personnel will be required to meet PE field and laboratory training and certification requirements to establish comparability to federally implemented programs.
              2.5 Technical Systems Audit Program. Technical systems audits of each PQAO shall be conducted at least every 3 years by the appropriate EPA Regional Office and reported to the AQS. If a PQAO is made up of more than one monitoring organization, all monitoring organizations in the PQAO should be audited within 6 years (two TSA cycles of the PQAO). As an example, if a state has five local monitoring organizations that are consolidated under one PQAO, all five local monitoring organizations should receive a technical systems audit within a 6-year period. Systems audit programs are described in reference 10 of this appendix.
              2.6 Gaseous and Flow Rate Audit Standards.
              

              2.6.1 Gaseous pollutant concentration standards (permeation devices or cylinders of compressed gas) used to obtain test concentrations for CO, SO2, NO, and NO2 must be traceable to either a National Institute of Standards and Technology (NIST) Traceable Reference Material (NTRM) or a NIST-certified Gas Manufacturer's Internal Standard (GMIS), certified in accordance with one of the procedures given in reference 4 of this appendix. Vendors advertising certification with the procedures provided in reference 4 of this appendix and distributing gases as “EPA Protocol Gas” for ambient air monitoring purposes must participate in the EPA Ambient Air Protocol Gas Verification Program or not use “EPA” in any form of advertising. Monitoring organizations must provide information to the EPA on the gas producers they use on an annual basis and those PQAOs purchasing standards will be obligated, at the request of the EPA, to participate in the program at least once every 5 years by sending a new unused standard to a designated verification laboratory.
              2.6.2 Test concentrations for O3 must be obtained in accordance with the ultraviolet photometric calibration procedure specified in appendix D to Part 50 of this chapter and by means of a certified NIST-traceable O3 transfer standard. Consult references 7 and 8 of this appendix for guidance on transfer standards for O3.
              2.6.3 Flow rate measurements must be made by a flow measuring instrument that is NIST-traceable to an authoritative volume or other applicable standard. Guidance for certifying some types of flowmeters is provided in reference 10 of this appendix.
              2.7 Primary Requirements and Guidance. Requirements and guidance documents for developing the quality system are contained in references 1 through 11 of this appendix, which also contain many suggested procedures, checks, and control specifications. Reference 10 describes specific guidance for the development of a quality system for data collected for comparison to the NAAQS. Many specific quality control checks and specifications for methods are included in the respective reference methods described in Part 50 of this chapter or in the respective equivalent method descriptions available from the EPA (reference 6 of this appendix). Similarly, quality control procedures related to specifically designated reference and equivalent method monitors are contained in the respective operation or instruction manuals associated with those monitors.
              3. Measurement Quality Check Requirements
              This section provides the requirements for PQAOs to perform the measurement quality checks that can be used to assess data quality. Data from these checks are required to be submitted to the AQS within the same time frame as routinely-collected ambient concentration data as described in 40 CFR 58.16. Table A-1 of this appendix provides a summary of the types and frequency of the measurement quality checks that will be described in this section.
              3.1. Gaseous Monitors of SO
                2
                , NO
                2
                , O
                3
                , and CO.
              3.1.1 One-Point Quality Control (QC) Check for SO
                2, NO2, O3, and CO. (a) A one-point QC check must be performed at least once every 2 weeks on each automated monitor used to measure SO2, NO2, O3 and CO. With the advent of automated calibration systems, more frequent checking is strongly encouraged. See Reference 10 of this appendix for guidance on the review procedure. The QC check is made by challenging the monitor with a QC check gas of known concentration (effective concentration for open path monitors) between the prescribed range of 0.005 and 0.08 parts per million (ppm) for SO2, NO2, and O3, and between the prescribed range of 0.5 and 5 ppm for CO monitors. The QC check gas concentration selected within the prescribed range should be related to the monitoring objectives for the monitor. If monitoring at an NCore site or for trace level monitoring, the QC check concentration should be selected to represent the mean or median concentrations at the site. If the mean or median concentrations at trace gas sites are below the MDL of the instrument the agency can select the lowest concentration in the prescribed range that can be practically achieved. If the mean or median concentrations at trace gas sites are above the prescribed range the agency can select the highest concentration in the prescribed range. An additional QC check point is encouraged for those organizations that may have occasional high values or would like to confirm the monitors' linearity at the higher end of the operational range or around NAAQS concentrations. If monitoring for NAAQS decisions, the QC concentration can be selected at a higher concentration within the prescribed range but should also consider precision points around mean or median monitor concentrations.
              (b) Point analyzers must operate in their normal sampling mode during the QC check and the test atmosphere must pass through all filters, scrubbers, conditioners and other components used during normal ambient sampling and as much of the ambient air inlet system as is practicable. The QC check must be conducted before any calibration or adjustment to the monitor.
              (c) Open path monitors are tested by inserting a test cell containing a QC check gas concentration into the optical measurement beam of the instrument. If possible, the normally used transmitter, receiver, and as appropriate, reflecting devices should be used during the test, and the normal monitoring configuration of the instrument should be altered as little as possible to accommodate the test cell for the test. However, if permitted by the associated operation or instruction manual, an alternate local light source or an alternate optical path that does not include the normal atmospheric monitoring path may be used. The actual concentration of the QC check gas in the test cell must be selected to produce an effective concentration in the range specified earlier in this section. Generally, the QC test concentration measurement will be the sum of the atmospheric pollutant concentration and the QC test concentration. As such, the result must be corrected to remove the atmospheric concentration contribution. The corrected concentration is obtained by subtracting the average of the atmospheric concentrations measured by the open path instrument under test immediately before and immediately after the QC test from the QC check gas concentration measurement. If the difference between these before and after measurements is greater than 20 percent of the effective concentration of the test gas, discard the test result and repeat the test. If possible, open path monitors should be tested during periods when the atmospheric pollutant concentrations are relatively low and steady.
              (d) Report the audit concentration of the QC gas and the corresponding measured concentration indicated by the monitor to AQS. The percent differences between these concentrations are used to assess the precision and bias of the monitoring data as described in sections 4.1.2 (precision) and 4.1.3 (bias) of this appendix.
              3.1.2 Annual performance evaluation for SO
                2, NO
                2, O
                3
                , or CO. A performance evaluation must be conducted on each primary monitor once a year. This can be accomplished by evaluating 25 percent of the primary monitors each quarter. The evaluation should be conducted by a trained experienced technician other than the routine site operator.
              3.1.2.1 The evaluation is made by challenging the monitor with audit gas standards of known concentration from at least three audit levels. One point must be within two to three times the method detection limit of the instruments within the PQAOs network, the second point will be less than or equal to the 99th percentile of the data at the site or the network of sites in the PQAO or the next highest audit concentration level. The third point can be around the primary NAAQS or the highest 3-year concentration at the site or the network of sites in the PQAO. An additional 4th level is encouraged for those agencies that would like to confirm the monitors' linearity at the higher end of the operational range. In rare circumstances, there may be sites measuring concentrations above audit level 10. Notify the appropriate EPA region and the AQS program in order to make accommodations for auditing at levels above level 10.
              
                
                  Audit level
                  Concentration Range, ppm
                  O3
                  
                  SO2
                  
                  NO2
                  
                  CO
                
                
                  1
                  0.004-0.0059
                  0.0003-0.0029
                  0.0003-0.0029
                  0.020-0.059
                
                
                  2
                  0.006-0.019
                  0.0030-0.0049
                  0.0030-0.0049
                  0.060-0.199
                
                
                  3
                  0.020-0.039
                  0.0050-0.0079
                  0.0050-0.0079
                  0.200-0.899
                
                
                  4
                  0.040-0.069
                  0.0080-0.0199
                  0.0080-0.0199
                  0.900-2.999
                
                
                  5
                  0.070-0.089
                  0.0200-0.0499
                  0.0200-0.0499
                  3.000-7.999
                
                
                  6
                  0.090-0.119
                  0.0500-0.0999
                  0.0500-0.0999
                  8.000-15.999
                
                
                  7
                  0.120-0.139
                  0.1000-0.1499
                  0.1000-0.2999
                  16.000-30.999
                
                
                  8
                  0.140-0.169
                  0.1500-0.2599
                  0.3000-0.4999
                  31.000-39.999
                
                
                  9
                  0.170-0.189
                  0.2600-0.7999
                  0.5000-0.7999
                  40.000-49.999
                
                
                  
                  10
                  0.190-0.259
                  0.8000-1.000
                  0.8000-1.000
                  50.000-60.000
                
              
              3.1.2.2 The NO2 audit techniques may vary depending on the ambient monitoring method. For chemiluminescence-type NO2 analyzers, gas phase titration (GPT) techniques should be based on EPA guidance documents and monitoring agency experience. The NO2 gas standards may be more appropriate than GPT for direct NO2 methods that do not employ converters. Care should be taken to ensure the stability of such gas standards prior to use.
              3.1.2.3 The standards from which audit gas test concentrations are obtained must meet the specifications of section 2.6.1 of this appendix. The gas standards and equipment used for the performance evaluation must not be the same as the standards and equipment used for one-point QC, calibrations, span evaluations or NPAP.
              3.1.2.4 For point analyzers, the evaluation shall be carried out by allowing the monitor to analyze the audit gas test atmosphere in its normal sampling mode such that the test atmosphere passes through all filters, scrubbers, conditioners, and other sample inlet components used during normal ambient sampling and as much of the ambient air inlet system as is practicable.
              3.1.2.5 Open-path monitors are evaluated by inserting a test cell containing the various audit gas concentrations into the optical measurement beam of the instrument. If possible, the normally used transmitter, receiver, and, as appropriate, reflecting devices should be used during the evaluation, and the normal monitoring configuration of the instrument should be modified as little as possible to accommodate the test cell for the evaluation. However, if permitted by the associated operation or instruction manual, an alternate local light source or an alternate optical path that does not include the normal atmospheric monitoring path may be used. The actual concentrations of the audit gas in the test cell must be selected to produce effective concentrations in the evaluation level ranges specified in this section of this appendix. Generally, each evaluation concentration measurement result will be the sum of the atmospheric pollutant concentration and the evaluation test concentration. As such, the result must be corrected to remove the atmospheric concentration contribution. The corrected concentration is obtained by subtracting the average of the atmospheric concentrations measured by the open path instrument under test immediately before and immediately after the evaluation test (or preferably before and after each evaluation concentration level) from the evaluation concentration measurement. If the difference between the before and after measurements is greater than 20 percent of the effective concentration of the test gas standard, discard the test result for that concentration level and repeat the test for that level. If possible, open path monitors should be evaluated during periods when the atmospheric pollutant concentrations are relatively low and steady. Also, if the open-path instrument is not installed in a permanent manner, the monitoring path length must be reverified to be within ±3 percent to validate the evaluation since the monitoring path length is critical to the determination of the effective concentration.
              3.1.2.6 Report both the evaluation concentrations (effective concentrations for open-path monitors) of the audit gases and the corresponding measured concentration (corrected concentrations, if applicable, for open path monitors) indicated or produced by the monitor being tested to AQS. The percent differences between these concentrations are used to assess the quality of the monitoring data as described in section 4.1.1 of this appendix.
              3.1.3 National Performance Audit Program (NPAP).
              
              The NPAP is a performance evaluation which is a type of audit where quantitative data are collected independently in order to evaluate the proficiency of an analyst, monitoring instrument or laboratory. Due to the implementation approach used in the program, NPAP provides a national independent assessment of performance while maintaining a consistent level of data quality. Details of the program can be found in reference 11 of this appendix. The program requirements include:
              3.1.3.1 Performing audits of the primary monitors at 20 percent of monitoring sites per year, and 100 percent of the sites every 6 years. High-priority sites may be audited more frequently. Since not all gaseous criteria pollutants are monitored at every site within a PQAO, it is not required that 20 percent of the primary monitors for each pollutant receive an NPAP audit each year only that 20 percent of the PQAOs monitoring sites receive an NPAP audit. It is expected that over the 6-year period all primary monitors for all gaseous pollutants will receive an NPAP audit.

              3.1.3.2 Developing a delivery system that will allow for the audit concentration gasses to be introduced to the probe inlet where logistically feasible.
              

              3.1.3.3 Using audit gases that are verified against the NIST standard reference methods or special review procedures and validated annually for CO, SO2 and NO2, and at the beginning of each quarter of audits for O3.
              3.1.3.4 As described in section 2.4 of this appendix, the PQAO may elect, on an annual basis, to utilize the federally implemented NPAP program. If the PQAO plans to self-implement NPAP, the EPA will establish training and other technical requirements for PQAOs to establish comparability to federally implemented programs. In addition to meeting the requirements in sections 3.1.3.1 through 3.1.3.3 of this appendix, the PQAO must:
              (a) Utilize an audit system equivalent to the federally implemented NPAP audit system and is separate from equipment used in annual performance evaluations.
              (b) Perform a whole system check by having the NPAP system tested against an independent and qualified EPA lab, or equivalent.
              (c) Evaluate the system with the EPA NPAP program through collocated auditing at an acceptable number of sites each year (at least one for an agency network of five or less sites; at least two for a network with more than five sites).
              (d) Incorporate the NPAP in the PQAO's quality assurance project plan.
              (e) Be subject to review by independent, EPA-trained personnel.
              (f) Participate in initial and update training/certification sessions.
              3.1.3.5 OAQPS, in consultation with the relevant EPA Regional Office, may approve the PQAO's plan to self-implement NPAP if the OAQPS determines that the PQAO's self-implementation plan is equivalent to the federal programs and adequate to meet the objectives of national consistency and data quality.
              3.2 PM
                2.5.
              3.2.1 Flow Rate Verification for PM
                2.5. A one-point flow rate verification check must be performed at least once every month (each verification minimally separated by 14 days) on each monitor used to measure PM2.5. The verification is made by checking the operational flow rate of the monitor. If the verification is made in conjunction with a flow rate adjustment, it must be made prior to such flow rate adjustment. For the standard procedure, use a flow rate transfer standard certified in accordance with section 2.6 of this appendix to check the monitor's normal flow rate. Care should be used in selecting and using the flow rate measurement device such that it does not alter the normal operating flow rate of the monitor. Report the flow rate of the transfer standard and the corresponding flow rate measured by the monitor to AQS. The percent differences between the audit and measured flow rates are used to assess the bias of the monitoring data as described in section 4.2.2 of this appendix (using flow rates in lieu of concentrations).
              3.2.2 Semi-Annual Flow Rate Audit for PM
                2.5. Audit the flow rate of the particulate monitor twice a year. The two audits should ideally be spaced between 5 and 7 months apart. The EPA strongly encourages more frequent auditing. The audit should (preferably) be conducted by a trained experienced technician other than the routine site operator. The audit is made by measuring the monitor's normal operating flow rate(s) using a flow rate transfer standard certified in accordance with section 2.6 of this appendix. The flow rate standard used for auditing must not be the same flow rate standard used for verifications or to calibrate the monitor. However, both the calibration standard and the audit standard may be referenced to the same primary flow rate or volume standard. Care must be taken in auditing the flow rate to be certain that the flow measurement device does not alter the normal operating flow rate of the monitor. Report the audit flow rate of the transfer standard and the corresponding flow rate measured by the monitor to AQS. The percent differences between these flow rates are used to evaluate monitor performance.
              3.2.3 Collocated Quality Control Sampling Procedures for PM
                2.5. For each pair of collocated monitors, designate one sampler as the primary monitor whose concentrations will be used to report air quality for the site, and designate the other as the quality control monitor. There can be only one primary monitor at a monitoring site for a given time period.
              3.2.3.1 For each distinct monitoring method designation (FRM or FEM) that a PQAO is using for a primary monitor, the PQAO must have 15 percent of the primary monitors of each method designation collocated (values of 0.5 and greater round up); and have at least one collocated quality control monitor (if the total number of monitors is less than three). The first collocated monitor must be a designated FRM monitor.
              3.2.3.2 In addition, monitors selected for collocation must also meet the following requirements:
              (a) A primary monitor designated as an EPA FRM shall be collocated with a quality control monitor having the same EPA FRM method designation.

              (b) For each primary monitor designated as an EPA FEM used by the PQAO, 50 percent of the monitors designated for collocation, or the first if only one collocation is necessary, shall be collocated with a FRM quality control monitor and 50 percent of the monitors shall be collocated with a monitor having the same method designation as the FEM primary monitor. If an odd number of collocated monitors is required, the additional monitor shall be a FRM quality control monitor. An example of the distribution of collocated monitors for each unique FEM is provided below. Table A-2 of this appendix demonstrates the collocation procedure with a PQAO having one type of primary FRM and multiple primary FEMs.
              
                
                  #Primary FEMS of a unique method designation
                  
                  #Collocated
                  #Collocated with an FRM
                  #Collocated with same methoddesignation
                  
                
                
                  1-9
                  1
                  1
                  0
                
                
                  10-16
                  2
                  1
                  1
                
                
                  17-23
                  3
                  2
                  1
                
                
                  24-29
                  4
                  2
                  2
                
                
                  30-36
                  5
                  3
                  2
                
                
                  37-43
                  6
                  3
                  3
                
              
              3.2.3.3 Since the collocation requirements are used to assess precision of the primary monitors and there can only be one primary monitor at a monitoring site, a site can only count for the collocation of the method designation of the primary monitor at that site.
              3.2.3.4 The collocated monitors should be deployed according to the following protocol:
              (a) Fifty percent of the collocated quality control monitors should be deployed at sites with annual average or daily concentrations estimated to be within plus or minus 20 percent of either the annual or 24-hour NAAQS and the remainder at the PQAOs discretion;
              (b) If an organization has no sites with annual average or daily concentrations within ±20 percent of the annual NAAQS or 24-hour NAAQS, 50 percent of the collocated quality control monitors should be deployed at those sites with the annual mean concentrations or 24-hour concentrations among the highest for all sites in the network and the remainder at the PQAOs discretion.
              (c) The two collocated monitors must be within 4 meters (inlet to inlet) of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference. A waiver allowing up to 10 meters horizontal distance and up to 3 meters vertical distance (inlet to inlet) between a primary and collocated sampler may be approved by the Regional Administrator for sites at a neighborhood or larger scale of representation during the annual network plan approval process. Sampling and analytical methodologies must be the consistently implemented for both primary and collocated quality control samplers and for all other samplers in the network.
              (d) Sample the collocated quality control monitor on a 1-in-12 day schedule. Report the measurements from both primary and collocated quality control monitors at each collocated sampling site to AQS. The calculations for evaluating precision between the two collocated monitors are described in section 4.2.1 of this appendix.
              3.2.4 PM
                2.5
                Performance Evaluation Program (PEP) Procedures. The PEP is an independent assessment used to estimate total measurement system bias. These evaluations will be performed under the NPEP as described in section 2.4 of this appendix or a comparable program. Performance evaluations will be performed annually within each PQAO. For PQAOs with less than or equal to five monitoring sites, five valid performance evaluation audits must be collected and reported each year. For PQAOs with greater than five monitoring sites, eight valid performance evaluation audits must be collected and reported each year. A valid performance evaluation audit means that both the primary monitor and PEP audit concentrations are valid and above 3 µg/m3. Siting of the PEP monitor must be consistent with section 3.2.3.4(c). However, any horizontal distance greater than 4 meters and any vertical distance greater than one meter must be reported to the EPA regional PEP coordinator. Additionally for every monitor designated as a primary monitor, a primary quality assurance organization must:
              3.2.4.1 Have each method designation evaluated each year; and,
              3.2.4.2 Have all FRM, FEM or ARM samplers subject to a PEP audit at least once every 6 years, which equates to approximately 15 percent of the monitoring sites audited each year.

              3.2.4.3. Additional information concerning the PEP is contained in reference 10 of this appendix. The calculations for evaluating bias between the primary monitor and the performance evaluation monitor for PM2.5 are described in section 4.2.5 of this appendix.
              3.3PM
                10.
              3.3.1 Flow Rate Verification for PM
                10
                Low Volume Samplers (less than 200 liter/minute). A one-point flow rate verification check must be performed at least once every month (each verification minimally separated by 14 days) on each monitor used to measure PM10. The verification is made by checking the operational flow rate of the monitor. If the verification is made in conjunction with a flow rate adjustment, it must be made prior to such flow rate adjustment. For the standard procedure, use a flow rate transfer standard certified in accordance with section 2.6 of this appendix to check the monitor's normal flow rate. Care should be taken in selecting and using the flow rate measurement device such that it does not alter the normal operating flow rate of the monitor. The percent differences between the audit and measured flow rates are reported to AQS and used to assess the bias of the monitoring data as described in section 4.2.2 of this appendix (using flow rates in lieu of concentrations).
              
              3.3.2 Flow Rate Verification for PM
                10
                High Volume Samplers (greater than 200 liters/minute). For PM10 high volume samplers, the verification frequency is one verification every 90 days (quarter) with 4 in a year. Other than verification frequency, follow the same technical procedure as described in section 3.3.1 of this appendix.
              3.3.3 Semi-Annual Flow Rate Audit for PM
                10. Audit the flow rate of the particulate monitor twice a year. The two audits should ideally be spaced between 5 and 7 months apart. The EPA strongly encourages more frequent auditing. The audit should (preferably) be conducted by a trained experienced technician other than the routine site operator. The audit is made by measuring the monitor's normal operating flow rate using a flow rate transfer standard certified in accordance with section 2.6 of this appendix. The flow rate standard used for auditing must not be the same flow rate standard used for verifications or to calibrate the monitor. However, both the calibration standard and the audit standard may be referenced to the same primary flow rate or volume standard. Care must be taken in auditing the flow rate to be certain that the flow measurement device does not alter the normal operating flow rate of the monitor. Report the audit flow rate of the transfer standard and the corresponding flow rate measured by the monitor to AQS. The percent differences between these flow rates are used to evaluate monitor performance.
              3.3.4 Collocated Quality Control Sampling Procedures for Manual PM
                10. Collocated sampling for PM10 is only required for manual samplers. For each pair of collocated monitors, designate one sampler as the primary monitor whose concentrations will be used to report air quality for the site and designate the other as the quality control monitor.
              3.3.4.1 For manual PM10 samplers, a PQAO must:
              (a) Have 15 percent of the primary monitors collocated (values of 0.5 and greater round up); and
              (b) Have at least one collocated quality control monitor (if the total number of monitors is less than three).
              3.3.4.2 The collocated quality control monitors should be deployed according to the following protocol:
              (a) Fifty percent of the collocated quality control monitors should be deployed at sites with daily concentrations estimated to be within plus or minus 20 percent of the applicable NAAQS and the remainder at the PQAOs discretion;
              (b) If an organization has no sites with daily concentrations within plus or minus 20 percent of the NAAQS, 50 percent of the collocated quality control monitors should be deployed at those sites with the daily mean concentrations among the highest for all sites in the network and the remainder at the PQAOs discretion.
              (c) The two collocated monitors must be within 4 meters (inlet to inlet) of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference. A waiver allowing up to 10 meters horizontal distance and up to 3 meters vertical distance (inlet to inlet) between a primary and collocated sampler may be approved by the Regional Administrator for sites at a neighborhood or larger scale of representation. This waiver may be approved during the annual network plan approval process. Sampling and analytical methodologies must be the consistently implemented for both collocated samplers and for all other samplers in the network.
              (d) Sample the collocated quality control monitor on a 1-in-12 day schedule. Report the measurements from both primary and collocated quality control monitors at each collocated sampling site to AQS. The calculations for evaluating precision between the two collocated monitors are described in section 4.2.1 of this appendix.

              (e) In determining the number of collocated quality control sites required for PM10, monitoring networks for lead (Pb-PM10) should be treated independently from networks for particulate matter (PM), even though the separate networks may share one or more common samplers. However, a single quality control monitor that meets the collocation requirements for Pb-PM10 and PM10 may serve as a collocated quality control monitor for both networks. Extreme care must be taken when using the filter from a quality control monitor for both PM10 and Pb analysis. A PM10 filter weighing should occur prior to any Pb analysis.
              3.4 Pb.
              
              3.4.1 Flow Rate Verification for Pb-PM
                10
                Low Volume Samplers (less than 200 liter/minute). A one-point flow rate verification check must be performed at least once every month (each verification minimally separated by 14 days) on each monitor used to measure Pb. The verification is made by checking the operational flow rate of the monitor. If the verification is made in conjunction with a flow rate adjustment, it must be made prior to such flow rate adjustment. For the standard procedure, use a flow rate transfer standard certified in accordance with section 2.6 of this appendix to check the monitor's normal flow rate. Care should be taken in selecting and using the flow rate measurement device such that it does not alter the normal operating flow rate of the monitor. The percent differences between the audit and measured flow rates are reported to AQS and used to assess the bias of the monitoring data as described in section 4.2.2 of this appendix (using flow rates in lieu of concentrations).
              3.4.2 Flow Rate Verification for Pb High Volume Samplers (greater than 200 liters/minute). For high volume samplers, the verification frequency is one verification every 90 days (quarter) with four in a year. Other than verification frequency, follow the same technical procedure as described in section 3.4.1 of this appendix.
              3.4.3 Semi-Annual Flow Rate Audit for Pb. Audit the flow rate of the particulate monitor twice a year. The two audits should ideally be spaced between 5 and 7 months apart. The EPA strongly encourages more frequent auditing. The audit should (preferably) be conducted by a trained experienced technician other than the routine site operator. The audit is made by measuring the monitor's normal operating flow rate using a flow rate transfer standard certified in accordance with section 2.6 of this appendix. The flow rate standard used for auditing must not be the same flow rate standard used for verifications or to calibrate the monitor. However, both the calibration standard and the audit standard may be referenced to the same primary flow rate or volume standard. Care must be taken in auditing the flow rate to be certain that the flow measurement device does not alter the normal operating flow rate of the monitor. Report the audit flow rate of the transfer standard and the corresponding flow rate measured by the monitor to AQS. The percent differences between these flow rates are used to evaluate monitor performance.
              3.4.4 Collocated Quality Control Sampling for TSP Pb for monitoring sites other than non-source oriented NCore. For each pair of collocated monitors for manual TSP Pb samplers, designate one sampler as the primary monitor whose concentrations will be used to report air quality for the site, and designate the other as the quality control monitor.
              3.4.4.1 A PQAO must:
              (a) Have 15 percent of the primary monitors (not counting non-source oriented NCore sites in PQAO) collocated. Values of 0.5 and greater round up; and
              (b) Have at least one collocated quality control monitor (if the total number of monitors is less than three).
              3.4.4.2 The collocated quality control monitors should be deployed according to the following protocol:
              (a) The first collocated Pb site selected must be the site measuring the highest Pb concentrations in the network. If the site is impractical, alternative sites, approved by the EPA Regional Administrator, may be selected. If additional collocated sites are necessary, collocated sites may be chosen that reflect average ambient air Pb concentrations in the network.
              (b) The two collocated monitors must be within 4 meters (inlet to inlet) of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference.
              (c) Sample the collocated quality control monitor on a 1-in-12 day schedule. Report the measurements from both primary and collocated quality control monitors at each collocated sampling site to AQS. The calculations for evaluating precision between the two collocated monitors are described in section 4.2.1 of this appendix.
              3.4.5 Collocated Quality Control Sampling for Pb-PM10 at monitoring sites other than non-source oriented NCore. If a PQAO is monitoring for Pb-PM10 at sites other than at a non-source oriented NCore site then the PQAO must:
              3.4.5.1 Have 15 percent of the primary monitors (not counting non-source oriented NCore sites in PQAO) collocated. Values of 0.5 and greater round up; and
              3.4.5.2 Have at least one collocated quality control monitor (if the total number of monitors is less than three).
              3.4.5.3 The collocated monitors should be deployed according to the following protocol:
              (a) Fifty percent of the collocated quality control monitors should be deployed at sites with the highest 3-month average concentrations and the remainder at the PQAOs discretion.
              (b) The two collocated monitors must be within 4 meters (inlet to inlet) of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference. A waiver allowing up to 10 meters horizontal distance and up to 3 meters vertical distance (inlet to inlet) between a primary and collocated sampler may be approved by the Regional Administrator for sites at a neighborhood or larger scale of representation. This waiver may be approved during the annual network plan approval process. Sampling and analytical methodologies must be the consistently implemented for both collocated samplers and for all other samplers in the network.
              (c) Sample the collocated quality control monitor on a 1-in-12 day schedule. Report the measurements from both primary and collocated quality control monitors at each collocated sampling site to AQS. The calculations for evaluating precision between the two collocated monitors are described in section 4.2.1 of this appendix.

              (d) In determining the number of collocated quality control sites required for Pb-PM10, monitoring networks for PM10 should be treated independently from networks for Pb-PM10, even though the separate networks may share one or more common samplers. However, a single quality control monitor that meets the collocation requirements for Pb-PM10 and PM10 may serve as a collocated quality control monitor for both networks. Extreme care must be taken when using a using the filter from a quality control monitor for both PM10 and Pb analysis. A PM10 filter weighing should occur prior to any Pb analysis.
              3.4.6 Pb Analysis Audits. Each calendar quarter, audit the Pb reference or equivalent method analytical procedure using filters containing a known quantity of Pb. These audit filters are prepared by depositing a Pb standard on unexposed filters and allowing them to dry thoroughly. The audit samples must be prepared using batches of reagents different from those used to calibrate the Pb analytical equipment being audited. Prepare audit samples in the following concentration ranges:
              
                
                  Range
                  Equivalent ambient Pbconcentration, µg/m 3
                    
                  
                
                
                  1
                  30-100% of Pb NAAQS.
                
                
                  2
                  200-300% of Pb NAAQS.
                
              
              (a) Extract the audit samples using the same extraction procedure used for exposed filters.
              (b) Analyze three audit samples in each of the two ranges each quarter samples are analyzed. The audit sample analyses shall be distributed as much as possible over the entire calendar quarter.
              (c) Report the audit concentrations (in µg Pb/filter or strip) and the corresponding measured concentrations (in µg Pb/filter or strip) to AQS using AQS unit code 077. The percent differences between the concentrations are used to calculate analytical accuracy as described in section 4.2.6 of this appendix.
              3.4.7 Pb PEP Procedures for monitoring sites other than non-source oriented NCore. The PEP is an independent assessment used to estimate total measurement system bias. These evaluations will be performed under the NPEP described in section 2.4 of this appendix or a comparable program. Each year, one performance evaluation audit must be performed at one Pb site in each primary quality assurance organization that has less than or equal to five sites and two audits at PQAOs with greater than five sites. Non-source oriented NCore sites are not counted. Siting of the PEP monitor must be consistent with section 3.4.5.3(b). However, any horizontal distance greater than 4 meters and any vertical distance greater than 1 meter must be reported to the EPA regional PEP coordinator. In addition, each year, four collocated samples from PQAOs with less than or equal to five sites and six collocated samples at PQAOs with greater than five sites must be sent to an independent laboratory, the same laboratory as the performance evaluation audit, for analysis. The calculations for evaluating bias between the primary monitor and the performance evaluation monitor for Pb are described in section 4.2.4 of this appendix.
              4. Calculations for Data Quality Assessments
              (a) Calculations of measurement uncertainty are carried out by the EPA according to the following procedures. The PQAOs must report the data to AQS for all measurement quality checks as specified in this appendix even though they may elect to perform some or all of the calculations in this section on their own.

              (b) The EPA will provide annual assessments of data quality aggregated by site and PQAO for SO2, NO2, O3 and CO and by PQAO for PM10, PM2.5, and Pb.
              (c) At low concentrations, agreement between the measurements of collocated quality control samplers, expressed as relative percent difference or percent difference, may be relatively poor. For this reason, collocated measurement pairs are selected for use in the precision and bias calculations only when both measurements are equal to or above the following limits:
              (1) Pb: 0.002 µg/m3 (Methods approved after 3/04/2010, with exception of manual equivalent method EQLA-0813-803).
              (2) Pb: 0.02 µg/m3 (Methods approved before 3/04/2010, and manual equivalent method EQLA-0813-803).
              (3) PM10 (Hi-Vol): 15 µg/m3.
              (4) PM10 (Lo-Vol): 3 µg/m3.
              (5) PM2.5: 3 µg/m3.
              4.1 Statistics for the Assessment of QC Checks for SO2, NO2, O3 and CO.
              4.1.1 Percent Difference. Many of the measurement quality checks start with a comparison of an audit concentration or value (flow rate) to the concentration/value measured by the monitor and use percent difference as the comparison statistic as described in equation 1 of this section. For each single point check, calculate the percent difference, d
                i, as follows:
              
                
                ER28MR16.000
              
              where meas is the concentration indicated by the PQAO's instrument and audit is the audit concentration of the standard used in the QC check being measured.
              4.1.2 Precision Estimate. The precision estimate is used to assess the one-point QC checks for SO2, NO2, O3, or CO described in section 3.1.1 of this appendix. The precision estimator is the coefficient of variation upper bound and is calculated using equation 2 of this section:
              
                ER28MR16.001
              
              where n is the number of single point checks being aggregated; X2
                0.1,n-1 is the 10th percentile of a chi-squared distribution with n-1 degrees of freedom.
              4.1.3 Bias Estimate. The bias estimate is calculated using the one-point QC checks for SO2, NO2, O3, or CO described in section 3.1.1 of this appendix. The bias estimator is an upper bound on the mean absolute value of the percent differences as described in equation 3 of this section:
              
                ER28MR16.002
              
              where n is the number of single point checks being aggregated; t0.95,n-1 is the 95th quantile of a t-distribution with n-1 degrees of freedom; the quantity AB is the mean of the absolute values of the d
                i ′ s and is calculated using equation 4 of this section:
              
                ER28MR16.003
              
              and the quantity AS is the standard deviation of the absolute value of the d
                i ′ s and is calculated using equation 5 of this section:
              
                
                ER28MR16.004
              
              4.1.3.1 Assigning a sign (positive/negative) to the bias estimate. Since the bias statistic as calculated in equation 3 of this appendix uses absolute values, it does not have a tendency (negative or positive bias) associated with it. A sign will be designated by rank ordering the percent differences of the QC check samples from a given site for a particular assessment interval.
              4.1.3.2 Calculate the 25th and 75th percentiles of the percent differences for each site. The absolute bias upper bound should be flagged as positive if both percentiles are positive and negative if both percentiles are negative. The absolute bias upper bound would not be flagged if the 25th and 75th percentiles are of different signs.
              4.2 Statistics for the Assessment of PM10, PM2.5, and Pb.
              4.2.1 Collocated Quality Control Sampler Precision Estimate for
                PM
                10,
                PM
                2.5
                and Pb. Precision is estimated via duplicate measurements from collocated samplers. It is recommended that the precision be aggregated at the PQAO level quarterly, annually, and at the 3-year level. The data pair would only be considered valid if both concentrations are greater than or equal to the minimum values specified in section 4(c) of this appendix. For each collocated data pair, calculate the relative percent difference, d
                i, using equation 6 of this appendix:
              
                ER28MR16.005
              
              where X
                i is the concentration from the primary sampler and Y
                i is the concentration value from the audit sampler. The coefficient of variation upper bound is calculated using equation 7 of this appendix:
              
                ER28MR16.006
              
              where n is the number of valid data pairs being aggregated, and X2
                0.1,n-1 is the 10th percentile of a chi-squared distribution with n-1 degrees of freedom. The factor of 2 in the denominator adjusts for the fact that each d
                i is calculated from two values with error.
              4.2.2 One-Point Flow Rate Verification Bias Estimate for
                PM
                10,
                PM
                2.5
                and Pb. For each one-point flow rate verification, calculate the percent difference in volume using equation 1 of this appendix where meas is the value indicated by the sampler's volume measurement and audit is the actual volume indicated by the auditing flow meter. The absolute volume bias upper bound is then calculated using equation 3, where n is the number of flow rate audits being aggregated; t0.95,n-1 is the 95th quantile of a t-distribution with n-1 degrees of freedom, the quantity AB is the mean of the absolute values of the d
                i′s and is calculated using equation 4 of this appendix, and the quantity AS in equation 3 of this appendix is the standard deviation of the absolute values if the d
                i′s and is calculated using equation 5 of this appendix.
              4.2.3 Semi-Annual Flow Rate Audit Bias Estimate for
                PM
                10,
                PM
                2.5
                and Pb. Use the same procedure described in section 4.2.2 for the evaluation of flow rate audits.
              4.2.4 Performance Evaluation Programs Bias Estimate for Pb. The Pb bias estimate is calculated using the paired routine and the PEP monitor as described in section 3.4.7. Use the same procedures as described in section 4.1.3 of this appendix.
              4.2.5 Performance Evaluation Programs Bias Estimate for PM
                2.5. The bias estimate is calculated using the PEP audits described in section 4.1.3 of this appendix. The bias estimator is based on the mean percent differences (Equation 1). The mean percent difference, D, is calculated by Equation 8 below.
              
                ER28MR16.007
              
              where nj is the number of pairs and d1,d2,...dnj are the biases for each pair to be averaged.
              4.2.6 Pb Analysis Audit Bias Estimate. The bias estimate is calculated using the analysis audit data described in section 3.4.6. Use the same bias estimate procedure as described in section 4.1.3 of this appendix.
              5. Reporting Requirements
              5.1 Reporting Requirements. For each pollutant, prepare a list of all monitoring sites and their AQS site identification codes in each PQAO and submit the list to the appropriate EPA Regional Office, with a copy to AQS. Whenever there is a change in this list of monitoring sites in a PQAO, report this change to the EPA Regional Office and to AQS.
              5.1.1 Quarterly Reports. For each quarter, each PQAO shall report to AQS directly (or via the appropriate EPA Regional Office for organizations not direct users of AQS) the results of all valid measurement quality checks it has carried out during the quarter. The quarterly reports must be submitted consistent with the data reporting requirements specified for air quality data as set forth in 40 CFR 58.16. The EPA strongly encourages early submission of the quality assurance data in order to assist the PQAOs ability to control and evaluate the quality of the ambient air data.
              5.1.2 Annual Reports.
              
              5.1.2.1 When the PQAO has certified relevant data for the calendar year, the EPA will calculate and report the measurement uncertainty for the entire calendar year.
              6. References
              (1) American National Standard—Specifications and Guidelines for Quality Systems for Environmental Data Collection and Environmental Technology Programs. ANSI/ASQC E4-2014. February 2014. Available from American Society for Quality Control, 611 East Wisconsin Avenue, Milwaukee, WI 53202.

              (2) EPA Requirements for Quality Management Plans. EPA QA/R-2. EPA/240/B-01/002. March 2001, Reissue May 2006. Office of Environmental Information, Washington DC 20460. http://www.epa.gov/quality/agency-wide-quality-system-documents.
              

              (3) EPA Requirements for Quality Assurance Project Plans for Environmental Data Operations. EPA QA/R-5. EPA/240/B-01/003. March 2001, Reissue May 2006. Office of Environmental Information, Washington DC 20460. http://www.epa.gov/quality/agency-wide-quality-system-documents.
              

              (4) EPA Traceability Protocol for Assay and Certification of Gaseous Calibration Standards. EPA-600/R-12/531. May, 2012. Available from U.S. Environmental Protection Agency, National Risk Management Research Laboratory, Research Triangle Park NC 27711. http://cfpub.epa.gov/si/si_public_record_report.cfm?dirEntryId=245292.
              

              (5) Guidance for the Data Quality Objectives Process. EPA QA/G-4. EPA/240/B-06/001. February, 2006. Office of Environmental Information, Washington DC 20460. http://www.epa.gov/quality/agency-wide-quality-system-documents.
                
              

              (6) List of Designated Reference and Equivalent Methods. Available from U.S. Environmental Protection Agency, National Exposure Research Laboratory, Human Exposure and Atmospheric Sciences Division, MD-D205-03, Research Triangle Park, NC 27711. http://www3.epa.gov/ttn/amtic/criteria.html.
              

              (7) Transfer Standards for the Calibration of Ambient Air Monitoring Analyzers for Ozone. EPA-454/B-13-004 U.S. Environmental Protection Agency, Research Triangle Park, NC 27711, October, 2013. http://www3.epa.gov/ttn/amtic/qapollutant.html.
              

              (8) Paur, R.J. and F.F. McElroy. Technical Assistance Document for the Calibration of Ambient Ozone Monitors. EPA-600/4-79-057. U.S. Environmental Protection Agency, Research Triangle Park, NC 27711, September, 1979. http://www.epa.gov/ttn/amtic/cpreldoc.html.
              

              (9) Quality Assurance Handbook for Air Pollution Measurement Systems, Volume 1—A Field Guide to Environmental Quality Assurance. EPA-600/R-94/038a. April 1994. Available from U.S. Environmental Protection Agency, ORD Publications Office, Center for Environmental Research Information (CERI), 26 W. Martin Luther King Drive, Cincinnati, OH 45268. http://www3.epa.gov/ttn/amtic/qalist.html.
              

              (10) Quality Assurance Handbook for Air Pollution Measurement Systems, Volume II: Ambient Air Quality Monitoring Program Quality System Development. EPA-454/B-13-003. http://www3.epa.gov/ttn/amtic/qalist.html.
              
              (11) National Performance Evaluation Program Standard Operating Procedures. http://www3.epa.gov/ttn/amtic/npapsop.html.
              
              
                Table A-1 of Appendix A to Part 58—Minimum Data Assessment Requirements for NAAQS Related Criteria Pollutant Monitors
                
                  Method
                  Assessment method
                  Coverage
                  Minimumfrequency
                  
                  Parametersreported
                  
                  AQS assessment type
                
                
                  
                    Gaseous Methods (CO, NO
                    2, SO
                    2, O
                    3)
                
                
                  One-Point QC for SO2, NO2, O3, CO

                  Response check at concentration 0.005-0.08 ppm SO2, NO2, O3, and0.5 and 5 ppm CO
                  
                  Each analyzer
                  Once per 2 weeks
                  Audit concentration 1 and measured concentration. 2
                  
                  One-Point QC.
                
                
                  Annual performance evaluation for SO2, NO2, O3, CO
                  See section 3.1.2 of this appendix
                  Each analyzer
                  Once per year
                  Audit concentration 1 and measured concentration 2 for each level
                  Annual PE.
                
                
                  NPAP for SO2, NO2, O3, CO
                  Independent Audit
                  20% of sites each year
                  Once per year
                  Audit concentration 1 and measured concentration 2 for each level
                  NPAP.
                
                
                  
                    Particulate Methods
                  
                
                
                  Continuous 4 method—collocated quality control sampling PM2.5
                  
                  Collocated samplers
                  15%
                  1-in-12 days
                  Primary sampler concentration and duplicate sampler concentration. 3
                  
                  No Transaction reported as raw data.
                
                
                  Manual method—collocated quality control sampling PM10, PM2.5, Pb-TSP, Pb-PM10
                  
                  Collocated samplers
                  15%
                  1-in-12 days
                  Primary sampler concentration and duplicate sampler concentration. 3
                  
                  No Transaction reported as raw data.
                
                
                  Flow rate verification PM10 (low Vol) PM2.5, Pb-PM10
                  
                  Check of sampler flow rate
                  Each sampler
                  Once every month
                  Audit flow rate and measured flow rate indicated by the sampler
                  Flow Rate Verification.
                
                
                  Flow rate verification PM10 (High-Vol), Pb-TSP
                  Check of sampler flow rate
                  Each sampler
                  Once every quarter
                  Audit flow rate and measured flow rate indicated by the sampler
                  Flow Rate Verification.
                
                
                  Semi-annual flow rate audit PM10, TSP, PM10-2.5, PM2.5, Pb-TSP, Pb-PM10
                  
                  Check of sampler flow rate using independent standard
                  Each sampler,
                  Once every 6 months
                  Audit flow rate and measured flow rate indicated by the sampler
                  Semi Annual Flow Rate Audit.
                
                
                  Pb analysis audits Pb-TSP, Pb-PM10
                  
                  Check of analytical system with Pb audit strips/filters
                  Analytical
                  Once each quarter
                  Measured value and audit value (ug Pb/filter) using AQS unit code 077
                  Pb Analysis Audits.
                
                
                  
                  Performance Evaluation Program PM2.5
                  
                  Collocated samplers
                  (1) 5 valid audits for primary QA orgs, with ≤5 sites.(2) 8 valid audits for primary QA orgs, with >5 sites.
                    (3) All samplers in 6 years
                  
                  Distributed over all 4 quarters
                  Primary sampler concentration and performance evaluation sampler concentration
                  PEP.
                
                
                  Performance Evaluation Program Pb-TSP, Pb-PM10
                  
                  Collocated samplers
                  (1) 1 valid audit and 4 collocated samples for primary QA orgs, with ≤5 sites.(2) 2 valid audits and 6 collocated samples for primary QA orgs with >5 sites
                  
                  Distributed over all 4 quarters
                  Primary sampler concentration and performance evaluation sampler concentration. Primary sampler concentration and duplicate sampler concentration
                  PEP.
                
                
                  1 Effective concentration for open path analyzers.
                
                  2 Corrected concentration, if applicable for open path analyzers.
                
                  3 Both primary and collocated sampler values are reported as raw data.
                
                  4 PM2.5 is the only particulate criteria pollutant requiring collocation of continuous and manual primary monitors.
              
              

                Table A-2 of Appendix A to Part 58—Summary of PM2.5 Number and Type of Collocation (15% Collocation Requirement) Required Using an Example of a PQAO That Has 54 Primary Monitors (54 sites) With One Federal Reference Method Type and Three Types of Approved Federal Equivalent Methods
                
                  Primary sampler method designation
                  Total No. of monitors
                  Total No. of collocated
                  No. ofcollocated
                    with FRM
                  
                  No. ofcollocated
                    with same
                    method
                    designation
                    as primary
                  
                
                
                  FRM
                  20
                  3
                  3
                  3
                
                
                  FEM (A)
                  20
                  3
                  2
                  1
                
                
                  FEM (B)
                  2
                  1
                  1
                  0
                
                
                  FEM (C)
                  12
                  2
                  1
                  1
                
              
              [81 FR 17280, Mar. 28, 2016]
            
            
              Pt. 58, App. B
              Appendix B to Part 58—Quality Assurance Requirements for Prevention of Significant Deterioration (PSD) Air Monitoring
              1. General Information
              2. Quality System Requirements
              3. Measurement Quality Check Requirements
              4. Calculations for Data Quality Assessments
              5. Reporting Requirements
              6. References
              1. General Information
              1.1 Applicability.
              
              (a) This appendix specifies the minimum quality assurance requirements for the control and assessment of the quality of the ambient air monitoring data submitted to a PSD reviewing authority or the EPA by an organization operating an air monitoring station, or network of stations, operated in order to comply with Part 51 New Source Review—Prevention of Significant Deterioration (PSD). Such organizations are encouraged to develop and maintain quality assurance programs more extensive than the required minimum. Additional guidance for the requirements reflected in this appendix can be found in the “Quality Assurance Handbook for Air Pollution Measurement Systems,” Volume II (Ambient Air) and “Quality Assurance Handbook for Air Pollution Measurement Systems,” Volume IV (Meteorological Measurements) and at a national level in references 1, 2, and 3 of this appendix.

              (b) It is not assumed that data generated for PSD under this appendix will be used in making NAAQS decisions. However, if all the requirements in this appendix are followed (including the NPEP programs) and reported to AQS, with review and concurrence from the EPA region, data may be used for NAAQS decisions. With the exception of the NPEP programs (NPAP, PM2.5 PEP, Pb-PEP), for which implementation is at the discretion of the PSD reviewing authority, all other quality assurance and quality control requirements found in the appendix must be met.
              1.2 PSD Primary Quality Assurance Organization (PQAO). A PSD PQAO is defined as a monitoring organization or a coordinated aggregation of such organizations that is responsible for a set of stations within one PSD reviewing authority that monitors the same pollutant and for which data quality assessments will be pooled. Each criteria pollutant sampler/monitor must be associated with only one PSD PQAO.
              1.2.1 Each PSD PQAO shall be defined such that measurement uncertainty among all stations in the organization can be expected to be reasonably homogeneous, as a result of common factors. A PSD PQAO must be associated with only one PSD reviewing authority. Common factors that should be considered in defining PSD PQAOs include:
              (a) Operation by a common team of field operators according to a common set of procedures;
              (b) Use of a common QAPP and/or standard operating procedures;
              (c) Common calibration facilities and standards;
              (d) Oversight by a common quality assurance organization; and
              (e) Support by a common management organization or laboratory.
              1.2.2 PSD monitoring organizations having difficulty describing its PQAO or in assigning specific monitors to a PSD PQAO should consult with the PSD reviewing authority. Any consolidation of PSD PQAOs shall be subject to final approval by the PSD reviewing authority.
              1.2.3 Each PSD PQAO is required to implement a quality system that provides sufficient information to assess the quality of the monitoring data. The quality system must, at a minimum, include the specific requirements described in this appendix. Failure to conduct or pass a required check or procedure, or a series of required checks or procedures, does not by itself invalidate data for regulatory decision making. Rather, PSD PQAOs and the PSD reviewing authority shall use the checks and procedures required in this appendix in combination with other data quality information, reports, and similar documentation that demonstrate overall compliance with parts 51, 52 and 58 of this chapter. Accordingly, the PSD reviewing authority shall use a “weight of evidence” approach when determining the suitability of data for regulatory decisions. The PSD reviewing authority reserves the authority to use or not use monitoring data submitted by a PSD monitoring organization when making regulatory decisions based on the PSD reviewing authority's assessment of the quality of the data. Generally, consensus built validation templates or validation criteria already approved in quality assurance project plans (QAPPs) should be used as the basis for the weight of evidence approach.
              1.3 Definitions.
              
              (a) Measurement Uncertainty. A term used to describe deviations from a true concentration or estimate that are related to the measurement process and not to spatial or temporal population attributes of the air being measured.
              (b) Precision. A measurement of mutual agreement among individual measurements of the same property usually under prescribed similar conditions, expressed generally in terms of the standard deviation.
              (c) Bias. The systematic or persistent distortion of a measurement process which causes errors in one direction.
              (d) Accuracy. The degree of agreement between an observed value and an accepted reference value. Accuracy includes a combination of random error (imprecision) and systematic error (bias) components which are due to sampling and analytical operations.
              (e) Completeness. A measure of the amount of valid data obtained from a measurement system compared to the amount that was expected to be obtained under correct, normal conditions.
              (f) Detectability. The low critical range value of a characteristic that a method specific procedure can reliably discern.
              1.4 Measurement Quality Check Reporting. The measurement quality checks described in section 3 of this appendix, are required to be submitted to the PSD reviewing authority within the same time frame as routinely-collected ambient concentration data as described in 40 CFR 58.16. The PSD reviewing authority may as well require that the measurement quality check data be reported to AQS.
              1.5 Assessments and Reports. Periodic assessments and documentation of data quality are required to be reported to the PSD reviewing authority. To provide national uniformity in this assessment and reporting of data quality for all networks, specific assessment and reporting procedures are prescribed in detail in sections 3, 4, and 5 of this appendix.
              2. Quality System Requirements
              A quality system (reference 1 of this appendix) is the means by which an organization manages the quality of the monitoring information it produces in a systematic, organized manner. It provides a framework for planning, implementing, assessing and reporting work performed by an organization and for carrying out required quality assurance and quality control activities.
              2.1 Quality Assurance Project Plans. All PSD PQAOs must develop a quality system that is described and approved in quality assurance project plans (QAPP) to ensure that the monitoring results:
              
              (a) Meet a well-defined need, use, or purpose (reference 5 of this appendix);
              (b) Provide data of adequate quality for the intended monitoring objectives;
              (c) Satisfy stakeholder expectations;
              (d) Comply with applicable standards specifications;
              (e) Comply with statutory (and other legal) requirements; and
              (f) Assure quality assurance and quality control adequacy and independence.
              2.1.1 The QAPP is a formal document that describes these activities in sufficient detail and is supported by standard operating procedures. The QAPP must describe how the organization intends to control measurement uncertainty to an appropriate level in order to achieve the objectives for which the data are collected. The QAPP must be documented in accordance with EPA requirements (reference 3 of this appendix).
              2.1.2 The PSD PQAO's quality system must have adequate resources both in personnel and funding to plan, implement, assess and report on the achievement of the requirements of this appendix and it's approved QAPP.
              2.1.3 Incorporation of quality management plan (QMP) elements into the QAPP. The QMP describes the quality system in terms of the organizational structure, functional responsibilities of management and staff, lines of authority, and required interfaces for those planning, implementing, assessing and reporting activities involving environmental data operations (EDO). The PSD PQAOs may combine pertinent elements of the QMP into the QAPP rather than requiring the submission of both QMP and QAPP documents separately, with prior approval of the PSD reviewing authority. Additional guidance on QMPs can be found in reference 2 of this appendix.

              2.2 Independence of Quality Assurance Management. The PSD PQAO must provide for a quality assurance management function for its PSD data collection operation, that aspect of the overall management system of the organization that determines and implements the quality policy defined in a PSD PQAO's QAPP. Quality management includes strategic planning, allocation of resources and other systematic planning activities (e.g., planning, implementation, assessing and reporting) pertaining to the quality system. The quality assurance management function must have sufficient technical expertise and management authority to conduct independent oversight and assure the implementation of the organization's quality system relative to the ambient air quality monitoring program and should be organizationally independent of environmental data generation activities.
              2.3 Data Quality Performance Requirements.
              
              2.3.1 Data Quality Objectives (DQOs). The DQOs, or the results of other systematic planning processes, are statements that define the appropriate type of data to collect and specify the tolerable levels of potential decision errors that will be used as a basis for establishing the quality and quantity of data needed to support air monitoring objectives (reference 5 of the appendix). The DQOs have been developed by the EPA to support attainment decisions for comparison to national ambient air quality standards (NAAQS). The PSD reviewing authority and the PSD monitoring organization will be jointly responsible for determining whether adherence to the EPA developed NAAQS DQOs specified in appendix A of this part are appropriate or if DQOs from a project-specific systematic planning process are necessary.
              2.3.1.1 Measurement Uncertainty for Automated and Manual PM
                2.5
                Methods. The goal for acceptable measurement uncertainty for precision is defined as an upper 90 percent confidence limit for the coefficient of variation (CV) of 10 percent and plus or minus 10 percent for total bias.
              2.3.1.2 Measurement Uncertainty for Automated Ozone Methods. The goal for acceptable measurement uncertainty is defined for precision as an upper 90 percent confidence limit for the CV of 7 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 7 percent.
              2.3.1.3 Measurement Uncertainty for Pb Methods. The goal for acceptable measurement uncertainty is defined for precision as an upper 90 percent confidence limit for the CV of 20 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 15 percent.
              2.3.1.4 Measurement Uncertainty for NO
                2. The goal for acceptable measurement uncertainty is defined for precision as an upper 90 percent confidence limit for the CV of 15 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 15 percent.
              2.3.1.5 Measurement Uncertainty for SO
                2. The goal for acceptable measurement uncertainty for precision is defined as an upper 90 percent confidence limit for the CV of 10 percent and for bias as an upper 95 percent confidence limit for the absolute bias of 10 percent.
              2.4 National Performance Evaluation Program. Organizations operating PSD monitoring networks are required to implement the EPA's national performance evaluation program (NPEP) if the data will be used for NAAQS decisions and at the discretion of the PSD reviewing authority if PSD data are not used for NAAQS decisions. The NPEP includes the National Performance Audit Program (NPAP), the PM2.5 Performance Evaluation Program (PM2.5-PEP) and the Pb Performance Evaluation Program (Pb-PEP). The PSD QAPP shall provide for the implementation of NPEP including the provision of adequate resources for such NPEP if the data will be used for NAAQS decisions or if required by the PSD reviewing authority. Contact the PSD reviewing authority to determine the best procedure for implementing the audits which may include an audit by the PSD reviewing authority, a contractor certified for the activity, or through self-implementation which is described in sections below. A determination of which entity will be performing this audit program should be made as early as possible and during the QAPP development process. The PSD PQAOs, including contractors that plan to implement these programs on behalf of PSD PQAOs, that plan to implement these programs (self-implement) rather than use the federal programs, must meet the adequacy requirements found in the appropriate sections that follow, as well as meet the definition of independent assessment that follows.
              2.4.1 Independent Assessment. An assessment performed by a qualified individual, group, or organization that is not part of the organization directly performing and accountable for the work being assessed. This auditing organization must not be involved with the generation of the routinely-collected ambient air monitoring data. An organization can conduct the performance evaluation (PE) if it can meet this definition and has a management structure that, at a minimum, will allow for the separation of its routine sampling personnel from its auditing personnel by two levels of management. In addition, the sample analysis of audit filters must be performed by a laboratory facility and laboratory equipment separate from the facilities used for routine sample analysis. Field and laboratory personnel will be required to meet the performance evaluation field and laboratory training and certification requirements. The PSD PQAO will be required to participate in the centralized field and laboratory standards certification and comparison processes to establish comparability to federally implemented programs.
              2.5 Technical Systems Audit Program. The PSD reviewing authority or the EPA may conduct system audits of the ambient air monitoring programs or organizations operating PSD networks. The PSD monitoring organizations shall consult with the PSD reviewing authority to verify the schedule of any such technical systems audit. Systems audit programs are described in reference 10 of this appendix.
              2.6 Gaseous and Flow Rate Audit Standards.
              

              2.6.1 Gaseous pollutant concentration standards (permeation devices or cylinders of compressed gas) used to obtain test concentrations for carbon monoxide (CO), sulfur dioxide (SO2), nitrogen oxide (NO), and nitrogen dioxide (NO2) must be traceable to either a National Institute of Standards and Technology (NIST) Traceable Reference Material (NTRM) or a NIST-certified Gas Manufacturer's Internal Standard (GMIS), certified in accordance with one of the procedures given in reference 4 of this appendix. Vendors advertising certification with the procedures provided in reference 4 of this appendix and distributing gases as “EPA Protocol Gas” must participate in the EPA Protocol Gas Verification Program or not use “EPA” in any form of advertising. The PSD PQAOs must provide information to the PSD reviewing authority on the gas vendors they use (or will use) for the duration of the PSD monitoring project. This information can be provided in the QAPP or monitoring plan, but must be updated if there is a change in the producer used.
              2.6.2 Test concentrations for ozone (O3) must be obtained in accordance with the ultraviolet photometric calibration procedure specified in appendix D to Part 50, and by means of a certified NIST-traceable O3 transfer standard. Consult references 7 and 8 of this appendix for guidance on transfer standards for O3.
              2.6.3 Flow rate measurements must be made by a flow measuring instrument that is NIST-traceable to an authoritative volume or other applicable standard. Guidance for certifying some types of flow-meters is provided in reference 10 of this appendix.
              2.7 Primary Requirements and Guidance. Requirements and guidance documents for developing the quality system are contained in references 1 through 11 of this appendix, which also contain many suggested procedures, checks, and control specifications. Reference 10 describes specific guidance for the development of a quality system for data collected for comparison to the NAAQS. Many specific quality control checks and specifications for methods are included in the respective reference methods described in Part 50 or in the respective equivalent method descriptions available from the EPA (reference 6 of this appendix). Similarly, quality control procedures related to specifically designated reference and equivalent method monitors are contained in the respective operation or instruction manuals associated with those monitors. For PSD monitoring, the use of reference and equivalent method monitors are required.
              3. Measurement Quality Check Requirements

              This section provides the requirements for PSD PQAOs to perform the measurement quality checks that can be used to assess data quality. Data from these checks are required to be submitted to the PSD reviewing authority within the same time frame as routinely-collected ambient concentration data as described in 40 CFR 58.16. Table B-1 of this appendix provides a summary of the types and frequency of the measurement quality checks that are described in this section. Reporting these results to AQS may be required by the PSD reviewing authority.
              3.1 Gaseous monitors of SO
                2, NO
                2, O
                3, and CO.
              3.1.1 One-Point Quality Control (QC) Check for SO
                2,
                NO
                2, O
                3, and
                CO. (a) A one-point QC check must be performed at least once every 2 weeks on each automated monitor used to measure SO2, NO2, O3 and CO. With the advent of automated calibration systems, more frequent checking is strongly encouraged and may be required by the PSD reviewing authority. See Reference 10 of this appendix for guidance on the review procedure. The QC check is made by challenging the monitor with a QC check gas of known concentration (effective concentration for open path monitors) between the prescribed range of 0.005 and 0.08 parts per million (ppm) for SO2, NO2, and O3, and between the prescribed range of 0.5 and 5 ppm for CO monitors. The QC check gas concentration selected within the prescribed range should be related to monitoring objectives for the monitor. If monitoring for trace level monitoring, the QC check concentration should be selected to represent the mean or median concentrations at the site. If the mean or median concentrations at trace gas sites are below the MDL of the instrument the agency can select the lowest concentration in the prescribed range that can be practically achieved. If the mean or median concentrations at trace gas sites are above the prescribed range the agency can select the highest concentration in the prescribed range. The PSD monitoring organization will consult with the PSD reviewing authority on the most appropriate one-point QC concentration based on the objectives of the monitoring activity. An additional QC check point is encouraged for those organizations that may have occasional high values or would like to confirm the monitors' linearity at the higher end of the operational range or around NAAQS concentrations. If monitoring for NAAQS decisions the QC concentration can be selected at a higher concentration within the prescribed range but should also consider precision points around mean or median concentrations.
              (b) Point analyzers must operate in their normal sampling mode during the QC check and the test atmosphere must pass through all filters, scrubbers, conditioners and other components used during normal ambient sampling and as much of the ambient air inlet system as is practicable. The QC check must be conducted before any calibration or adjustment to the monitor.
              (c) Open-path monitors are tested by inserting a test cell containing a QC check gas concentration into the optical measurement beam of the instrument. If possible, the normally used transmitter, receiver, and as appropriate, reflecting devices should be used during the test and the normal monitoring configuration of the instrument should be altered as little as possible to accommodate the test cell for the test. However, if permitted by the associated operation or instruction manual, an alternate local light source or an alternate optical path that does not include the normal atmospheric monitoring path may be used. The actual concentration of the QC check gas in the test cell must be selected to produce an effective concentration in the range specified earlier in this section. Generally, the QC test concentration measurement will be the sum of the atmospheric pollutant concentration and the QC test concentration. As such, the result must be corrected to remove the atmospheric concentration contribution. The corrected concentration is obtained by subtracting the average of the atmospheric concentrations measured by the open path instrument under test immediately before and immediately after the QC test from the QC check gas concentration measurement. If the difference between these before and after measurements is greater than 20 percent of the effective concentration of the test gas, discard the test result and repeat the test. If possible, open path monitors should be tested during periods when the atmospheric pollutant concentrations are relatively low and steady.
              (d) Report the audit concentration of the QC gas and the corresponding measured concentration indicated by the monitor. The percent differences between these concentrations are used to assess the precision and bias of the monitoring data as described in sections 4.1.2 (precision) and 4.1.3 (bias) of this appendix.
              3.1.2 Quarterly performance evaluation for SO
                2,
                NO
                2
                , O
                3
                , or CO. Evaluate each primary monitor each monitoring quarter (or 90 day frequency) during which monitors are operated or a least once (if operated for less than one quarter). The quarterly performance evaluation (quarterly PE) must be performed by a qualified individual, group, or organization that is not part of the organization directly performing and accountable for the work being assessed. The person or entity performing the quarterly PE must not be involved with the generation of the routinely-collected ambient air monitoring data. A PSD monitoring organization can conduct the quarterly PE itself if it can meet this definition and has a management structure that, at a minimum, will allow for the separation of its routine sampling personnel from its auditing personnel by two levels of management. The quarterly PE also requires a set of equipment and standards independent from those used for routine calibrations or zero, span or precision checks.

              3.1.2.1 The evaluation is made by challenging the monitor with audit gas standards of known concentration from at least three audit levels. One point must be within two to three times the method detection limit of the instruments within the PQAOs network, the second point will be less than or equal to the 99th percentile of the data at the site or the network of sites in the PQAO or the next highest audit concentration level. The third point can be around the primary NAAQS or the highest 3-year concentration at the site or the network of sites in the PQAO. An additional 4th level is encouraged for those PSD organizations that would like to confirm the monitor's linearity at the higher end of the operational range. In rare circumstances, there may be sites measuring concentrations above audit level 10. These sites should be identified to the PSD reviewing authority.
              
                
                  Audit level
                  Concentration range, ppm
                  O3
                  
                  SO2
                  
                  NO2
                  
                  CO
                
                
                  1
                  0.004-0.0059
                  0.0003-0.0029
                  0.0003-0.0029
                  0.020-0.059
                
                
                  2
                  0.006-0.019
                  0.0030-0.0049
                  0.0030-0.0049
                  0.060-0.199
                
                
                  3
                  0.020-0.039
                  0.0050-0.0079
                  0.0050-0.0079
                  0.200-0.899
                
                
                  4
                  0.040-0.069
                  0.0080-0.0199
                  0.0080-0.0199
                  0.900-2.999
                
                
                  5
                  0.070-0.089
                  0.0200-0.0499
                  0.0200-0.0499
                  3.000-7.999
                
                
                  6
                  0.090-0.119
                  0.0500-0.0999
                  0.0500-0.0999
                  8.000-15.999
                
                
                  7
                  0.120-0.139
                  0.1000-0.1499
                  0.1000-0.2999
                  16.000-30.999
                
                
                  8
                  0.140-0.169
                  0.1500-0.2599
                  0.3000-0.4999
                  31.000-39.999
                
                
                  9
                  0.170-0.189
                  0.2600-0.7999
                  0.5000-0.7999
                  40.000-49.999
                
                
                  10
                  0.190-0.259
                  0.8000-1.000
                  0.8000-1.000
                  50.000-60.000
                
              
              3.1.2.2 The NO2 audit techniques may vary depending on the ambient monitoring method. For chemiluminescence-type NO2 analyzers, gas phase titration (GPT) techniques should be based on the EPA guidance documents and monitoring agency experience. The NO2 gas standards may be more appropriate than GPT for direct NO2 methods that do not employ converters. Care should be taken to ensure the stability of such gas standards prior to use.
              3.1.2.3 The standards from which audit gas test concentrations are obtained must meet the specifications of section 2.6.1 of this appendix.
              3.1.2.4 For point analyzers, the evaluation shall be carried out by allowing the monitor to analyze the audit gas test atmosphere in its normal sampling mode such that the test atmosphere passes through all filters, scrubbers, conditioners, and other sample inlet components used during normal ambient sampling and as much of the ambient air inlet system as is practicable.
              3.1.2.5 Open-path monitors are evaluated by inserting a test cell containing the various audit gas concentrations into the optical measurement beam of the instrument. If possible, the normally used transmitter, receiver, and, as appropriate, reflecting devices should be used during the evaluation, and the normal monitoring configuration of the instrument should be modified as little as possible to accommodate the test cell for the evaluation. However, if permitted by the associated operation or instruction manual, an alternate local light source or an alternate optical path that does not include the normal atmospheric monitoring path may be used. The actual concentrations of the audit gas in the test cell must be selected to produce effective concentrations in the evaluation level ranges specified in this section of this appendix. Generally, each evaluation concentration measurement result will be the sum of the atmospheric pollutant concentration and the evaluation test concentration. As such, the result must be corrected to remove the atmospheric concentration contribution. The corrected concentration is obtained by subtracting the average of the atmospheric concentrations measured by the open-path instrument under test immediately before and immediately after the evaluation test (or preferably before and after each evaluation concentration level) from the evaluation concentration measurement. If the difference between the before and after measurements is greater than 20 percent of the effective concentration of the test gas standard, discard the test result for that concentration level and repeat the test for that level. If possible, open-path monitors should be evaluated during periods when the atmospheric pollutant concentrations are relatively low and steady. Also, if the open-path instrument is not installed in a permanent manner, the monitoring path length must be reverified to be within ±3 percent to validate the evaluation, since the monitoring path length is critical to the determination of the effective concentration.

              3.1.2.6 Report both the evaluation concentrations (effective concentrations for open-path monitors) of the audit gases and the corresponding measured concentration (corrected concentrations, if applicable, for open-path monitors) indicated or produced by the monitor being tested. The percent differences between these concentrations are used to assess the quality of the monitoring data as described in section 4.1.1 of this appendix.
              
              3.1.3 National Performance Audit Program (NPAP).As stated in sections 1.1 and 2.4, PSD monitoring networks may be subject to the NPEP, which includes the NPAP. The NPAP is a performance evaluation which is a type of audit where quantitative data are collected independently in order to evaluate the proficiency of an analyst, monitoring instrument and laboratory. Due to the implementation approach used in this program, NPAP provides for a national independent assessment of performance with a consistent level of data quality. The NPAP should not be confused with the quarterly PE program described in section 3.1.2. The PSD organizations shall consult with the PSD reviewing authority or the EPA regarding whether the implementation of NPAP is required and the implementation options available. Details of the EPA NPAP can be found in reference 11 of this appendix. The program requirements include:
              3.1.3.1 Performing audits on 100 percent of monitors and sites each year including monitors and sites that may be operated for less than 1 year. The PSD reviewing authority has the authority to require more frequent audits at sites they consider to be high priority.
              3.1.3.2 Developing a delivery system that will allow for the audit concentration gasses to be introduced at the probe inlet where logistically feasible.

              3.1.3.3 Using audit gases that are verified against the National Institute for Standards and Technology (NIST) standard reference methods or special review procedures and validated annually for CO, SO2 and NO2, and at the beginning of each quarter of audits for O3.
              3.1.3.4 The PSD PQAO may elect to self-implement NPAP. In these cases, the PSD reviewing authority will work with those PSD PQAOs to establish training and other technical requirements to establish comparability to federally implemented programs. In addition to meeting the requirements in sections 3.1.1.3 through 3.1.3.3, the PSD PQAO must:
              (a) Ensure that the PSD audit system is equivalent to the EPA NPAP audit system and is an entirely separate set of equipment and standards from the equipment used for quarterly performance evaluations. If this system does not generate and analyze the audit concentrations, as the EPA NPAP system does, its equivalence to the EPA NPAP system must be proven to be as accurate under a full range of appropriate and varying conditions as described in section 3.1.3.6.
              (b) Perform a whole system check by having the PSD audit system tested at an independent and qualified EPA lab, or equivalent.
              (c) Evaluate the system with the EPA NPAP program through collocated auditing at an acceptable number of sites each year (at least one for a PSD network of five or less sites; at least two for a network with more than five sites).
              (d) Incorporate the NPAP into the PSD PQAO's QAPP.
              (e) Be subject to review by independent, EPA-trained personnel.
              (f) Participate in initial and update training/certification sessions.
              3.2 PM
                2.5.
              3.2.1 Flow Rate Verification for PM
                2.5. A one-point flow rate verification check must be performed at least once every month (each verification minimally separated by 14 days) on each monitor used to measure PM2.5. The verification is made by checking the operational flow rate of the monitor. If the verification is made in conjunction with a flow rate adjustment, it must be made prior to such flow rate adjustment. For the standard procedure, use a flow rate transfer standard certified in accordance with section 2.6 of this appendix to check the monitor's normal flow rate. Care should be used in selecting and using the flow rate measurement device such that it does not alter the normal operating flow rate of the monitor. Flow rate verification results are to be reported to the PSD reviewing authority quarterly as described in section 5.1. Reporting these results to AQS is encouraged. The percent differences between the audit and measured flow rates are used to assess the bias of the monitoring data as described in section 4.2.2 of this appendix (using flow rates in lieu of concentrations).
              3.2.2 Semi-Annual Flow Rate Audit for PM
                2.5. Every 6 months, audit the flow rate of the PM2.5 particulate monitors. For short-term monitoring operations (those less than 1 year), the flow rate audits must occur at start up, at the midpoint, and near the completion of the monitoring project. The audit must be conducted by a trained technician other than the routine site operator. The audit is made by measuring the monitor's normal operating flow rate using a flow rate transfer standard certified in accordance with section 2.6 of this appendix. The flow rate standard used for auditing must not be the same flow rate standard used for verifications or to calibrate the monitor. However, both the calibration standard and the audit standard may be referenced to the same primary flow rate or volume standard. Care must be taken in auditing the flow rate to be certain that the flow measurement device does not alter the normal operating flow rate of the monitor. Report the audit flow rate of the transfer standard and the corresponding flow rate measured by the monitor. The percent differences between these flow rates are used to evaluate monitor performance.
              3.2.3 Collocated Sampling Procedures for PM
                2.5. A PSD PQAO must have at least one collocated monitor for each PSD monitoring network.
              3.2.3.1 For each pair of collocated monitors, designate one sampler as the primary monitor whose concentrations will be used to report air quality for the site, and designate the other as the QC monitor. There can be only one primary monitor at a monitoring site for a given time period.
              (a) If the primary monitor is a FRM, then the quality control monitor must be a FRM of the same method designation.
              (b) If the primary monitor is a FEM, then the quality control monitor must be a FRM unless the PSD PQAO submits a waiver for this requirement, provides a specific reason why a FRM cannot be implemented, and the waiver is approved by the PSD reviewing authority. If the waiver is approved, then the quality control monitor must be the same method designation as the primary FEM monitor.
              3.2.3.2 In addition, the collocated monitors should be deployed according to the following protocol:

              (a) The collocated quality control monitor(s) should be deployed at sites with the highest predicted daily PM2.5 concentrations in the network. If the highest PM2.5 concentration site is impractical for collocation purposes, alternative sites approved by the PSD reviewing authority may be selected. If additional collocated sites are necessary, the PSD PQAO and the PSD reviewing authority should determine the appropriate location(s) based on data needs.
              (b) The two collocated monitors must be within 4 meters of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference. A waiver allowing up to 10 meters horizontal distance and up to 3 meters vertical distance (inlet to inlet) between a primary and collocated quality control monitor may be approved by the PSD reviewing authority for sites at a neighborhood or larger scale of representation. This waiver may be approved during the QAPP review and approval process. Sampling and analytical methodologies must be the consistently implemented for both collocated samplers and for all other samplers in the network.
              (c) Sample the collocated quality control monitor on a 6-day schedule for sites not requiring daily monitoring and on a 3-day schedule for any site requiring daily monitoring. Report the measurements from both primary and collocated quality control monitors at each collocated sampling site. The calculations for evaluating precision between the two collocated monitors are described in section 4.2.1 of this appendix.
              3.2.4 PM
                2.5
                Performance Evaluation Program (PEP) Procedures. As stated in sections 1.1 and 2.4 of this appendix, PSD monitoring networks may be subject to the NPEP, which includes the PM2.5 PEP. The PSD monitoring organizations shall consult with the PSD reviewing authority or the EPA regarding whether the implementation of PM2.5 PEP is required and the implementation options available for the PM2.5 PEP. For PSD PQAOs with less than or equal to five monitoring sites, five valid performance evaluation audits must be collected and reported each year. For PSD PQAOs with greater than five monitoring sites, eight valid performance evaluation audits must be collected and reported each year. Additionally, within the five or eight required audits, each type of method designation (FRM/FEM designation) used as a primary monitor in the PSD network shall be audited. For a PE to be valid, both the primary monitor and PEP audit measurements must meet quality control requirements and be above 3 µg/m3 or a predefined lower concentration level determined by a systematic planning process and approved by the PSD reviewing authority. Due to the relatively short-term nature of most PSD monitoring, the likelihood of measuring low concentrations in many areas attaining the PM2.5 standard and the time required to weigh filters collected in PEs, a PSD monitoring organization's QAPP may contain a provision to waive the 3 µg/m3 threshold for validity of PEs conducted in the last quarter of monitoring, subject to approval by the PSD reviewing authority.
              3.3 PM
                10.
              3.3.1 Flow Rate Verification for PM
                10. A one-point flow rate verification check must be performed at least once every month (each verification minimally separated by 14 days) on each monitor used to measure PM10. The verification is made by checking the operational flow rate of the monitor. If the verification is made in conjunction with a flow rate adjustment, it must be made prior to such flow rate adjustment. For the standard procedure, use a flow rate transfer standard certified in accordance with section 2.6 of this appendix to check the monitor's normal flow rate. Care should be taken in selecting and using the flow rate measurement device such that it does not alter the normal operating flow rate of the monitor. The percent differences between the audit and measured flow rates are used to assess the bias of the monitoring data as described in section 4.2.2 of this appendix (using flow rates in lieu of concentrations).
              3.3.2 Semi-Annual Flow Rate Audit for PM
                10. Every 6 months, audit the flow rate of the PM10 particulate monitors. For short-term monitoring operations (those less than 1 year), the flow rate audits must occur at start up, at the midpoint, and near the completion of the monitoring project. Where possible, the EPA strongly encourages more frequent auditing. The audit must be conducted by a trained technician other than the routine site operator. The audit is made by measuring the monitor's normal operating flow rate using a flow rate transfer standard certified in accordance with section 2.6 of this appendix. The flow rate standard used for auditing must not be the same flow rate standard used for verifications or to calibrate the monitor. However, both the calibration standard and the audit standard may be referenced to the same primary flow rate or volume standard. Care must be taken in auditing the flow rate to be certain that the flow measurement device does not alter the normal operating flow rate of the monitor. Report the audit flow rate of the transfer standard and the corresponding flow rate measured by the monitor. The percent differences between these flow rates are used to evaluate monitor performance
              3.3.3 Collocated Sampling Procedures for Manual PM
                10. A PSD PQAO must have at least one collocated monitor for each PSD monitoring network.
              3.3.3.1 For each pair of collocated monitors, designate one sampler as the primary monitor whose concentrations will be used to report air quality for the site, and designate the other as the quality control monitor.
              3.3.3.2 In addition, the collocated monitors should be deployed according to the following protocol:

              (a) The collocated quality control monitor(s) should be deployed at sites with the highest predicted daily PM10 concentrations in the network. If the highest PM10 concentration site is impractical for collocation purposes, alternative sites approved by the PSD reviewing authority may be selected.
              (b) The two collocated monitors must be within 4 meters of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference. A waiver allowing up to 10 meters horizontal distance and up to 3 meters vertical distance (inlet to inlet) between a primary and collocated sampler may be approved by the PSD reviewing authority for sites at a neighborhood or larger scale of representation. This waiver may be approved during the QAPP review and approval process. Sampling and analytical methodologies must be the consistently implemented for both collocated samplers and for all other samplers in the network.
              (c) Sample the collocated quality control monitor on a 6-day schedule or 3-day schedule for any site requiring daily monitoring. Report the measurements from both primary and collocated quality control monitors at each collocated sampling site. The calculations for evaluating precision between the two collocated monitors are described in section 4.2.1 of this appendix.

              (d) In determining the number of collocated sites required for PM10, PSD monitoring networks for Pb-PM10 should be treated independently from networks for particulate matter (PM), even though the separate networks may share one or more common samplers. However, a single quality control monitor that meets the collocation requirements for Pb-PM10 and PM10 may serve as a collocated quality control monitor for both networks. Extreme care must be taken if using the filter from a quality control monitor for both PM10 and Pb analysis. PM10 filter weighing should occur prior to any Pb analysis.
              3.4 Pb.
              
              3.4.1 Flow Rate Verification for Pb. A one-point flow rate verification check must be performed at least once every month (each verification minimally separated by 14 days) on each monitor used to measure Pb. The verification is made by checking the operational flow rate of the monitor. If the verification is made in conjunction with a flow rate adjustment, it must be made prior to such flow rate adjustment. Use a flow rate transfer standard certified in accordance with section 2.6 of this appendix to check the monitor's normal flow rate. Care should be taken in selecting and using the flow rate measurement device such that it does not alter the normal operating flow rate of the monitor. The percent differences between the audit and measured flow rates are used to assess the bias of the monitoring data as described in section 4.2.2 of this appendix (using flow rates in lieu of concentrations).
              3.4.2 Semi-Annual Flow Rate Audit for Pb. Every 6 months, audit the flow rate of the Pb particulate monitors. For short-term monitoring operations (those less than 1 year), the flow rate audits must occur at start up, at the midpoint, and near the completion of the monitoring project. Where possible, the EPA strongly encourages more frequent auditing. The audit must be conducted by a trained technician other than the routine site operator. The audit is made by measuring the monitor's normal operating flow rate using a flow rate transfer standard certified in accordance with section 2.6 of this appendix. The flow rate standard used for auditing must not be the same flow rate standard used to in verifications or to calibrate the monitor. However, both the calibration standard and the audit standard may be referenced to the same primary flow rate or volume standard. Great care must be taken in auditing the flow rate to be certain that the flow measurement device does not alter the normal operating flow rate of the monitor. Report the audit flow rate of the transfer standard and the corresponding flow rate measured by the monitor. The percent differences between these flow rates are used to evaluate monitor performance.
              
              3.4.3 Collocated Sampling for Pb. A PSD PQAO must have at least one collocated monitor for each PSD monitoring network.
              3.4.3.1 For each pair of collocated monitors, designate one sampler as the primary monitor whose concentrations will be used to report air quality for the site, and designate the other as the quality control monitor.
              3.4.3.2 In addition, the collocated monitors should be deployed according to the following protocol:
              (a) The collocated quality control monitor(s) should be deployed at sites with the highest predicted daily Pb concentrations in the network. If the highest Pb concentration site is impractical for collocation purposes, alternative sites approved by the PSD reviewing authority may be selected.
              (b) The two collocated monitors must be within 4 meters of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference. A waiver allowing up to 10 meters horizontal distance and up to 3 meters vertical distance (inlet to inlet) between a primary and collocated sampler may be approved by the PSD reviewing authority for sites at a neighborhood or larger scale of representation. This waiver may be approved during the QAPP review and approval process. Sampling and analytical methodologies must be the consistently implemented for both collocated samplers and all other samplers in the network.
              (c) Sample the collocated quality control monitor on a 6-day schedule if daily monitoring is not required or 3-day schedule for any site requiring daily monitoring. Report the measurements from both primary and collocated quality control monitors at each collocated sampling site. The calculations for evaluating precision between the two collocated monitors are described in section 4.2.1 of this appendix.

              (d) In determining the number of collocated sites required for Pb-PM10, PSD monitoring networks for PM10 should be treated independently from networks for Pb-PM10, even though the separate networks may share one or more common samplers. However, a single quality control monitor that meets the collocation requirements for Pb-PM10 and PM10 may serve as a collocated quality control monitor for both networks. Extreme care must be taken if using a using the filter from a quality control monitor for both PM10 and Pb analysis. The PM10 filter weighing should occur prior to any Pb analysis.
              3.4.4 Pb Analysis Audits. Each calendar quarter, audit the Pb reference or equivalent method analytical procedure using filters containing a known quantity of Pb. These audit filters are prepared by depositing a Pb standard on unexposed filters and allowing them to dry thoroughly. The audit samples must be prepared using batches of reagents different from those used to calibrate the Pb analytical equipment being audited. Prepare audit samples in the following concentration ranges:
              
                
                  Range
                  Equivalent ambientPb concentration, µg/m3
                    
                  
                
                
                  1
                  30-100% of Pb NAAQS.
                
                
                  2
                  200-300% of Pb NAAQS.
                
              
              (a) Audit samples must be extracted using the same extraction procedure used for exposed filters.
              (b) Analyze three audit samples in each of the two ranges each quarter samples are analyzed. The audit sample analyses shall be distributed as much as possible over the entire calendar quarter.
              (c) Report the audit concentrations (in µg Pb/filter or strip) and the corresponding measured concentrations (in µg Pb/filter or strip) using AQS unit code 077 (if reporting to AQS). The percent differences between the concentrations are used to calculate analytical accuracy as described in section 4.2.5 of this appendix.
              3.4.5 Pb Performance Evaluation Program (PEP) Procedures. As stated in sections 1.1 and 2.4, PSD monitoring networks may be subject to the NPEP, which includes the Pb PEP. The PSD monitoring organizations shall consult with the PSD reviewing authority or the EPA regarding whether the implementation of Pb-PEP is required and the implementation options available for the Pb-PEP. The PEP is an independent assessment used to estimate total measurement system bias. Each year, one PE audit must be performed at one Pb site in each PSD PQAO network that has less than or equal to five sites and two audits for PSD PQAO networks with greater than five sites. In addition, each year, four collocated samples from PSD PQAO networks with less than or equal to five sites and six collocated samples from PSD PQAO networks with greater than five sites must be sent to an independent laboratory for analysis. The calculations for evaluating bias between the primary monitor and the PE monitor for Pb are described in section 4.2.4 of this appendix.
              4. Calculations for Data Quality Assessments

              (a) Calculations of measurement uncertainty are carried out by PSD PQAO according to the following procedures. The PSD PQAOs should report the data for all appropriate measurement quality checks as specified in this appendix even though they may elect to perform some or all of the calculations in this section on their own.
              
              (b) At low concentrations, agreement between the measurements of collocated samplers, expressed as relative percent difference or percent difference, may be relatively poor. For this reason, collocated measurement pairs will be selected for use in the precision and bias calculations only when both measurements are equal to or above the following limits:
              (1) Pb: 0.002 µg/m3 (Methods approved after 3/04/2010, with exception of manual equivalent method EQLA-0813-803).
              (2) Pb: 0.02 µg/m3 (Methods approved before 3/04/2010, and manual equivalent method EQLA-0813-803).
              (3) PM10 (Hi-Vol): 15 µg/m3.
              (4) PM10 (Lo-Vol): 3 µg/m3.
              (5) PM2.5: 3 µg/m3.
              (c) The PM2.5 3 µg/m3 limit for the PM2.5−PEP may be superseded by mutual agreement between the PSD PQAO and the PSD reviewing authority as specified in section 3.2.4 of the appendix and detailed in the approved QAPP.
              4.1 Statistics for the Assessment of QC Checks for SO
                2
                , NO
                2
                , O3
                 and CO.
              4.1.1 Percent Difference. Many of the measurement quality checks start with a comparison of an audit concentration or value (flow-rate) to the concentration/value measured by the monitor and use percent difference as the comparison statistic as described in equation 1 of this section. For each single point check, calculate the percent difference, d
                i, as follows:
              
                ER28MR16.008
              
              where meas is the concentration indicated by the PQAO's instrument and audit is the audit concentration of the standard used in the QC check being measured.
              4.1.2 Precision Estimate. The precision estimate is used to assess the one-point QC checks for SO2, NO2, O3, or CO described in section 3.1.1 of this appendix. The precision estimator is the coefficient of variation upper bound and is calculated using equation 2 of this section:
              
                ER28MR16.009
              
              where n is the number of single point checks being aggregated; X2
                0.1,n-1 is the 10th percentile of a chi-squared distribution with n-1 degrees of freedom.
              4.1.3 Bias Estimate. The bias estimate is calculated using the one-point QC checks for SO2, NO2, O3, or CO described in section 3.1.1 of this appendix. The bias estimator is an upper bound on the mean absolute value of the percent differences as described in equation 3 of this section:
              
                
                ER28MR16.010
              
              where n is the number of single point checks being aggregated; t0.95,n-1 is the 95th quantile of a t-distribution with n-1 degrees of freedom; the quantity AB is the mean of the absolute values of the d
                i′s and is calculated using equation 4 of this section:
              
                ER28MR16.011
              
              and the quantity AS is the standard deviation of the absolute value of the d
                i′s and is calculated using equation 5 of this section:
              
                ER28MR16.012
              
              4.1.3.1 Assigning a sign (positive/negative) to the bias estimate. Since the bias statistic as calculated in equation 3 of this appendix uses absolute values, it does not have a tendency (negative or positive bias) associated with it. A sign will be designated by rank ordering the percent differences of the QC check samples from a given site for a particular assessment interval.
              4.1.3.2 Calculate the 25th and 75th percentiles of the percent differences for each site. The absolute bias upper bound should be flagged as positive if both percentiles are positive and negative if both percentiles are negative. The absolute bias upper bound would not be flagged if the 25th and 75th percentiles are of different signs.
              4.2 Statistics for the Assessment of PM
                10,
                PM
                2.5
                , and Pb.
              4.2.1 Collocated Quality Control Sampler Precision Estimate for PM
                10
                , PM
                2.5
                and Pb. Precision is estimated via duplicate measurements from collocated samplers. It is recommended that the precision be aggregated at the PQAO level quarterly, annually, and at the 3-year level. The data pair would only be considered valid if both concentrations are greater than or equal to the minimum values specified in section 4(c) of this appendix. For each collocated data pair, calculate the relative percent difference, d
                i, using equation 6 of this appendix:
              
                
                ER28MR16.013
              
              where X
                i is the concentration from the primary sampler and Y
                i is the concentration value from the audit sampler. The coefficient of variation upper bound is calculated using equation 7 of this appendix:
              
                ER28MR16.014
              
              where n is the number of valid data pairs being aggregated, and X2
                0.1,n-1 is the 10th percentile of a chi-squared distribution with n-1 degrees of freedom. The factor of 2 in the denominator adjusts for the fact that each d
                i is calculated from two values with error.
              4.2.2 One-Point Flow Rate Verification Bias Estimate for PM
                10
                , PM
                2.5
                and Pb. For each one-point flow rate verification, calculate the percent difference in volume using equation 1 of this appendix where meas is the value indicated by the sampler's volume measurement and audit is the actual volume indicated by the auditing flow meter. The absolute volume bias upper bound is then calculated using equation 3, where n is the number of flow rate audits being aggregated; t0.95,n-1 is the 95th quantile of a t-distribution with n-1 degrees of freedom, the quantity AB is the mean of the absolute values of the d
                i′s and is calculated using equation 4 of this appendix, and the quantity AS in equation 3 of this appendix is the standard deviation of the absolute values if the d
                i′s and is calculated using equation 5 of this appendix.
              4.2.3 Semi-Annual Flow Rate Audit Bias Estimate for PM
                10
                , PM
                2.5
                and Pb. Use the same procedure described in section 4.2.2 for the evaluation of flow rate audits.
              4.2.4 Performance Evaluation Programs Bias Estimate for Pb. The Pb bias estimate is calculated using the paired routine and the PEP monitor as described in section 3.4.5. Use the same procedures as described in section 4.1.3 of this appendix.
              4.2.5 Performance Evaluation Programs Bias Estimate for PM
                2.5. The bias estimate is calculated using the PEP audits described in section 4.1.3 of this appendix. The bias estimator is based on the mean percent differences (Equation 1). The mean percent difference, D, is calculated by Equation 8 below.
              
                ER28MR16.015
              
              where nj is the number of pairs and d1,d2,...dnj are the biases for each pair to be averaged.
              4.2.6 Pb Analysis Audit Bias Estimate. The bias estimate is calculated using the analysis audit data described in section 3.4.4. Use the same bias estimate procedure as described in section 4.1.3 of this appendix.
              
              5. Reporting Requirements
              5.1. Quarterly Reports. For each quarter, each PSD PQAO shall report to the PSD reviewing authority (and AQS if required by the PSD reviewing authority) the results of all valid measurement quality checks it has carried out during the quarter. The quarterly reports must be submitted consistent with the data reporting requirements specified for air quality data as set forth in 40 CFR 58.16 and pertain to PSD monitoring.
              6. References
              (1) American National Standard—Specifications and Guidelines for Quality Systems for Environmental Data Collection and Environmental Technology Programs. ANSI/ASQC E4-2014. February 2014. Available from American Society for Quality Control, 611 East Wisconsin Avenue, Milwaukee, WI 53202.

              (2) EPA Requirements for Quality Management Plans. EPA QA/R-2. EPA/240/B-01/002. March 2001, Reissue May 2006. Office of Environmental Information, Washington, DC 20460. http://www.epa.gov/quality/agency-wide-quality-system-documents.
              

              (3) EPA Requirements for Quality Assurance Project Plans for Environmental Data Operations. EPA QA/R-5. EPA/240/B-01/003. March 2001, Reissue May 2006. Office of Environmental Information, Washington, DC 20460. http://www.epa.gov/quality/agency-wide-quality-system-documents.
              

              (4) EPA Traceability Protocol for Assay and Certification of Gaseous Calibration Standards. EPA-600/R-12/531. May, 2012. Available from U.S. Environmental Protection Agency, National Risk Management Research Laboratory, Research Triangle Park NC 27711. http://cfpub.epa.gov/si/si_public_record_report.cfm?dirEntryId=245292.
              

              (5) Guidance for the Data Quality Objectives Process. EPA QA/G-4. EPA/240/B-06/001. February, 2006. Office of Environmental Information, Washington, DC 20460. http://www.epa.gov/quality/agency-wide-quality-system-documents.
              

              (6) List of Designated Reference and Equivalent Methods. Available from U.S. Environmental Protection Agency, National Exposure Research Laboratory, Human Exposure and Atmospheric Sciences Division, MD-D205-03, Research Triangle Park, NC 27711. http://www3.epa.gov/ttn/amtic/criteria.html.
              

              (7) Transfer Standards for the Calibration of Ambient Air Monitoring Analyzers for Ozone. EPA-454/B-13-004 U.S. Environmental Protection Agency, Research Triangle Park, NC 27711, October, 2013. http://www3.epa.gov/ttn/amtic/qapollutant.html.
              

              (8) Paur, R.J. and F.F. McElroy. Technical Assistance Document for the Calibration of Ambient Ozone Monitors. EPA-600/4-79-057. U.S. Environmental Protection Agency, Research Triangle Park, NC 27711, September, 1979. http://www.epa.gov/ttn/amtic/cpreldoc.html.
              

              (9) Quality Assurance Handbook for Air Pollution Measurement Systems, Volume 1—A Field Guide to Environmental Quality Assurance. EPA-600/R-94/038a. April 1994. Available from U.S. Environmental Protection Agency, ORD Publications Office, Center for Environmental Research Information (CERI), 26 W. Martin Luther King Drive, Cincinnati, OH 45268. http://www3.epa.gov/ttn/amtic/qalist.html.
              

              (10) Quality Assurance Handbook for Air Pollution Measurement Systems, Volume II: Ambient Air Quality Monitoring Program Quality System Development. EPA-454/B-13-003. http://www3.epa.gov/ttn/amtic/qalist.html.
              
              (11) National Performance Evaluation Program Standard Operating Procedures. http://www3.epa.gov/ttn/amtic/npapsop.html.
              
              
                Table B-1—Minimum Data Assessment Requirements for NAAQS Related Criteria Pollutant PSD Monitors
                
                  Method
                  Assessment method
                  
                  Coverage
                  Minimum frequency
                  
                  Parameters reported
                  
                  AQSAssessment type
                  
                
                
                  
                    Gaseous Methods (CO
                    , NO
                    2
                    , SO
                    2
                    , O
                    3
                    )
                  
                
                
                  One-Point QC for SO2, NO2, O3, CO

                  Response check at concentration 0.005-0.08 ppm SO2, NO2, O3, & 0.5 and 5 ppm CO
                  Each analyzer
                  Once per 2 weeks
                  Audit concentration 1 and measured concentration 2
                  
                  One-Point QC.
                
                
                  Quarterly performance evaluation for SO2, NO2, O3, CO
                  See section 3.1.2 of this appendix
                  Each analyzer
                  Once per quarter
                  Audit concentration 1 and measured concentration 2 for each level
                  Annual PE.
                
                
                  NPAP for SO2, NO2, O3, CO3
                  
                  Independent Audit
                  Each primary monitor
                  Once per year
                  Audit concentration 1 and measured concentration 2 for each level
                  NPAP.
                
                
                  
                  
                    Particulate Methods
                  
                
                
                  Collocated sampling PM10, PM2.5, Pb
                  Collocated samplers
                  1 per PSD Network per pollutant
                  Every 6 days or every 3 days if daily monitoring required
                  Primary sampler concentration and duplicate sampler concentration 4
                  
                  No Transaction reported as raw data.
                
                
                  Flow rate verification PM10, PM2.5, Pb
                  Check of sampler flow rate
                  Each sampler
                  Once every month
                  Audit flow rate and measured flow rate indicated by the sampler
                  Flow Rate Verification.
                
                
                  Semi-annual flow rate audit PM10, PM2.5, Pb
                  Check of sampler flow rate using independent standard
                  Each sampler
                  Once every 6 months or beginning, middle and end of monitoring
                  Audit flow rate and measured flow rate indicated by the sampler
                  Semi Annual Flow Rate Audit.
                
                
                  Pb analysis audits Pb-TSP, Pb-PM10
                  
                  Check of analytical system with Pb audit strips/filters
                  Analytical
                  Each quarter
                  Measured value and audit value (ug Pb/filter) using AQS unit code 077 for parameters:14129—Pb (TSP) LC FRM/FEM
                     85129—Pb (TSP) LC Non-FRM/FEM.
                  
                  Pb Analysis Audits.
                
                
                  Performance Evaluation Program PM2.5 3
                  
                  Collocated samplers

                  (1) 5 valid audits for PQAOs with <= 5 sites.(2) 8 valid audits for PQAOs with > 5 sites. 
                    (3) All samplers in 6 years
                  
                  Over all 4 quarters
                  Primary sampler concentration and performance evaluation sampler concentration
                  PEP.
                
                
                  Performance Evaluation Program Pb 3
                  
                  Collocated samplers
                  (1) 1 valid audit and 4 collocated samples for PQAOs, with <=5 sites.(2) 2 valid audits and 6 collocated samples for PQAOs with >5 sites.
                  
                  Over all 4 quarters
                  Primary sampler concentration and performance evaluation sampler concentration. Primary sampler concentration and duplicate sampler concentration
                  PEP.
                
                
                  1 Effective concentration for open path analyzers.
                
                  2 Corrected concentration, if applicable for open path analyzers.
                
                  3 NPAP, PM2.5 PEP and Pb-PEP must be implemented if data is used for NAAQS decisions otherwise implementation is at PSD reviewing authority discretion.
                
                  4 Both primary and collocated sampler values are reported as raw data.
              
              [81 FR 17290, Mar. 28, 2016]
            
            
              Pt. 58, App. C
              Appendix C to Part 58—Ambient Air Quality Monitoring Methodology
              1.0 Purpose
              2.0 SLAMS Ambient Air Monitoring Stations
              3.0 NCore Ambient Air Monitoring Stations
              4.0 Photochemical Assessment Monitoring Stations (PAMS)
              5.0 Particulate Matter Episode Monitoring
              6.0 References
              1.0 Purpose
              This appendix specifies the criteria pollutant monitoring methods (manual methods or automated analyzers) which must be used in SLAMS and NCore stations that are a subset of SLAMS.
              2.0 SLAMS Ambient Air Monitoring Network
              2.1 Except as otherwise provided in this appendix, a criteria pollutant monitoring method used for making NAAQS decisions at a SLAMS site must be a reference or equivalent method as defined in § 50.1 of this chapter.
              2.1.1 Any NO2 FRM or FEM used for making primary NAAQS decisions must be capable of providing hourly averaged concentration data.
              
              2.2 Reserved
              2.3 Any manual method or analyzer purchased prior to cancellation of its reference or equivalent method designation under § 53.11 or § 53.16 of this chapter may be used at a SLAMS site following cancellation for a reasonable period of time to be determined by the Administrator.
              2.4 Approval of Non-designated Continuous PM 2.5 Methods as Approved Regional Methods (ARMs) Operated Within a Network of Sites. A method for PM 2.5 that has not been designated as an FRM or FEM as defined in § 50.1 of this chapter may be approved as an ARM for purposes of section 2.1 of this appendix at a particular site or network of sites under the following stipulations.

              2.4.1 The candidate ARM must be demonstrated to meet the requirements for PM 2.5 Class III equivalent methods as defined in subpart C of part 53 of this chapter. Specifically the requirements for precision, correlation, and additive and multiplicative bias apply. For purposes of this section 2.4, the following requirements shall apply:
              2.4.1.1 The candidate ARM shall be tested at the site(s) in which it is intended to be used. For a network of sites operated by one reporting agency or primary quality assurance organization, the testing shall occur at a subset of sites to include one site in each MSA/CSA, up to the first 2 highest population MSA/CSA and at least one rural area or Micropolitan Statistical Area site. If the candidate ARM for a network is already approved for purposes of this section in another agency's network, subsequent testing shall minimally occur at one site in a MSA/CSA and one rural area or Micropolitan Statistical Area. There shall be no requirement for tests at any other sites.
              2.4.1.2 For purposes of this section, a full year of testing may begin and end in any season, so long as all seasons are covered.
              2.4.1.3 No PM 10 samplers shall be required for the test, as determination of the PM 2.5/PM 10 ratio at the test site shall not be required.
              2.4.1.4 The test specification for PM 2.5 Class III equivalent method precision defined in subpart C of part 53 of this chapter applies; however, there is no specific requirement that collocated continuous monitors be operated for purposes of generating a statistic for coefficient of variation (CV). To provide an estimate of precision that meets the requirement identified in subpart C of part 53 of this chapter, agencies may cite peer-reviewed published data or data in AQS that can be presented demonstrating the candidate ARM operated will produce data that meets the specification for precision of Class III PM 2.5 methods.
              2.4.1.5 A minimum of 90 valid sample pairs per site for the year with no less than 20 valid sample pairs per season must be generated for use in demonstrating that additive bias, multiplicative bias and correlation meet the comparability requirements specified in subpart C of part 53 of this chapter. A valid sample pair may be generated with as little as one valid FRM and one valid candidate ARM measurement per day.
              2.4.1.6 For purposes of determining bias, FRM data with concentrations less than 3 micrograms per cubic meter (µg/m3) may be excluded. Exclusion of data does not result in failure of sample completeness specified in this section.
              2.4.1.7 Data transformations are allowed to be used to demonstrate meeting the comparability requirements specified in subpart C of part 53 of this chapter. Data transformation may be linear or non-linear, but must be applied in the same way to all sites used in the testing.
              2.4.2 The monitoring agency wishing to use an ARM must develop and implement appropriate quality assurance procedures for the method. Additionally, the following procedures are required for the method:
              2.4.2.1 The ARM must be consistently operated throughout the network. Exceptions to a consistent operation must be approved according to section 2.8 of this appendix;
              2.4.2.2 The ARM must be operated on an hourly sampling frequency capable of providing data suitable for aggregation into daily 24-hour average measurements;

              2.4.2.3 The ARM must use an inlet and separation device, as needed, that are already approved in either the reference method identified in appendix L to part 50 of this chapter or under part 53 of this chapter as approved for use on a PM 2.5 reference or equivalent method. The only exceptions to this requirement are those methods that by their inherent measurement principle may not need an inlet or separation device that segregates the aerosol; and
              2.4.2.4 The ARM must be capable of providing for flow audits, unless by its inherent measurement principle, measured flow is not required. These flow audits are to be performed on the frequency identified in appendix A to this part.

              2.4.2.5 If data transformations are used, they must be described in the monitoring agencies Quality Assurance Project plan (or addendum to QAPP). The QAPP shall describe how often (e.g., quarterly, yearly) and under what provisions the data transformation will be updated. For example, not meeting the data quality objectives for a site over a season or year may be cause for recalculating a data transformation, but by itself would not be cause for invalidating the data. Data transformations must be applied prospectively, i.e., in real-time or near real-time, to the data output from the PM 2.5 continuous method. See reference 7 of this appendix.
              
              2.4.3 The monitoring agency wishing to use the method must develop and implement appropriate procedures for assessing and reporting the precision and accuracy of the method comparable to the procedures set forth in appendix A of this part for designated reference and equivalent methods.
              2.4.4 Assessments of data quality shall follow the same frequencies and calculations as required under section 3 of appendix A to this part with the following exceptions:
              2.4.4.1 Collocation of ARM with FRM/FEM samplers must be maintained at a minimum of 30 percent of the required SLAMS sites with a minimum of 1 per network;
              2.4.4.2 All collocated FRM/FEM samplers must maintain a sample frequency of at least 1 in 6 sample days;
              2.4.4.3 Collocated FRM/FEM samplers shall be located at the design value site, with the required FRM/FEM samplers deployed among the largest MSA/CSA in the network, until all required FRM/FEM are deployed; and
              2.4.4.4 Data from collocated FRM/FEM are to be substituted for any calendar quarter that an ARM method has incomplete data.
              2.4.4.5 Collocation with an ARM under this part for purposes of determining the coefficient of variation of the method shall be conducted at a minimum of 7.5 percent of the sites with a minimum of 1 per network. This is consistent with the requirements in appendix A to this part for one-half of the required collocation of FRM/FEM (15 percent) to be collocated with the same method.
              2.4.4.6 Assessments of bias with an independent audit of the total measurement system shall be conducted with the same frequency as an FEM as identified in appendix A to this part.
              2.4.5 Request for approval of a candidate ARM, that is not already approved in another agency's network under this section, must meet the general submittal requirements of section 2.7 of this appendix. Requests for approval under this section when an ARM is already approved in another agency's network are to be submitted to the EPA Regional Administrator. Requests for approval under section 2.4 of this appendix must include the following requirements:
              2.4.5.1 A clear and unique description of the site(s) at which the candidate ARM will be used and tested, and a description of the nature or character of the site and the particulate matter that is expected to occur there.
              2.4.5.2 A detailed description of the method and the nature of the sampler or analyzer upon which it is based.
              2.4.5.3 A brief statement of the reason or rationale for requesting the approval.
              2.4.5.4 A detailed description of the quality assurance procedures that have been developed and that will be implemented for the method.
              2.4.5.5 A detailed description of the procedures for assessing the precision and accuracy of the method that will be implemented for reporting to AQS.
              2.4.5.6 Test results from the comparability tests as required in section 2.4.1 through 2.4.1.4 of this appendix.
              2.4.5.7 Such further supplemental information as may be necessary or helpful to support the required statements and test results.
              2.4.6 Within 120 days after receiving a request for approval of the use of an ARM at a particular site or network of sites under section 2.4 of this appendix, the Administrator will approve or disapprove the method by letter to the person or agency requesting such approval. When appropriate for methods that are already approved in another SLAMS network, the EPA Regional Administrator has approval/disapproval authority. In either instance, additional information may be requested to assist with the decision.
              2.5 [Reserved]
              2.6 Use of Methods With Higher, Nonconforming Ranges in Certain Geographical Areas.
              2.6.1 [Reserved]
              2.6.2 An analyzer may be used (indefinitely) on a range which extends to concentrations higher than two times the upper limit specified in table B-1 of part 53 of this chapter if:
              2.6.2.1 The analyzer has more than one selectable range and has been designated as a reference or equivalent method on at least one of its ranges, or has been approved for use under section 2.5 (which applies to analyzers purchased before February 18, 1975);
              2.6.2.2 The pollutant intended to be measured with the analyzer is likely to occur in concentrations more than two times the upper range limit specified in table B-1 of part 53 of this chapter in the geographical area in which use of the analyzer is proposed; and
              2.6.2.3 The Administrator determines that the resolution of the range or ranges for which approval is sought is adequate for its intended use. For purposes of this section (2.6), “resolution” means the ability of the analyzer to detect small changes in concentration.
              2.6.3 Requests for approval under section 2.6.2 of this appendix must meet the submittal requirements of section 2.7. Except as provided in section 2.7.3 of this appendix, each request must contain the information specified in section 2.7.2 in addition to the following:
              2.6.3.1 The range or ranges proposed to be used;

              2.6.3.2 Test data, records, calculations, and test results as specified in section 2.7.2.2 of this appendix for each range proposed to be used;
              
              2.6.3.3 An identification and description of the geographical area in which use of the analyzer is proposed;
              2.6.3.4 Data or other information demonstrating that the pollutant intended to be measured with the analyzer is likely to occur in concentrations more than two times the upper range limit specified in table B-1 of part 53 of this chapter in the geographical area in which use of the analyzer is proposed; and
              2.6.3.5 Test data or other information demonstrating the resolution of each proposed range that is broader than that permitted by section 2.5 of this appendix.
              2.6.4 Any person who has obtained approval of a request under this section (2.6.2) shall assure that the analyzer for which approval was obtained is used only in the geographical area identified in the request and only while operated in the range or ranges specified in the request.
              2.7 Requests for Approval; Withdrawal of Approval.
              2.7.1 Requests for approval under sections 2.4, 2.6.2, or 2.8 of this appendix must be submitted to: Director, National Exposure Research Laboratory (MD-D205-03), U.S. Environmental Protection Agency, Research Triangle Park, North Carolina 27711. For ARM that are already approved in another agency's network, subsequent requests for approval under section 2.4 are to be submitted to the applicable EPA Regional Administrator.
              2.7.2 Except as provided in section 2.7.3 of this appendix, each request must contain:
              2.7.2.1 A statement identifying the analyzer (e.g., by serial number) and the method of which the analyzer is representative (e.g., by manufacturer and model number); and
              2.7.2.2 Test data, records, calculations, and test results for the analyzer (or the method of which the analyzer is representative) as specified in subpart B, subpart C, or both (as applicable) of part 53 of this chapter.
              2.7.3 A request may concern more than one analyzer or geographical area and may incorporate by reference any data or other information known to EPA from one or more of the following:
              2.7.3.1 An application for a reference or equivalent method determination submitted to EPA for the method of which the analyzer is representative, or testing conducted by the applicant or by EPA in connection with such an application;
              2.7.3.2 Testing of the method of which the analyzer is representative at the initiative of the Administrator under § 53.7 of this chapter; or
              2.7.3.3 A previous or concurrent request for approval submitted to EPA under this section (2.7).
              2.7.4 To the extent that such incorporation by reference provides data or information required by this section (2.7) or by sections 2.4, 2.5, or 2.6 of this appendix, independent data or duplicative information need not be submitted.
              2.7.5 After receiving a request under this section (2.7), the Administrator may request such additional testing or information or conduct such tests as may be necessary in his judgment for a decision on the request.
              2.7.6 If the Administrator determines, on the basis of any available information, that any of the determinations or statements on which approval of a request under this section was based are invalid or no longer valid, or that the requirements of section 2.4, 2.5, or 2.6, as applicable, have not been met, he/she may withdraw the approval after affording the person who obtained the approval an opportunity to submit information and arguments opposing such action.
              2.8 Modifications of Methods by Users.
              2.8.1 Except as otherwise provided in this section, no reference method, equivalent method, or ARM may be used in a SLAMS network if it has been modified in a manner that could significantly alter the performance characteristics of the method without prior approval by the Administrator. For purposes of this section, “alternative method” means an analyzer, the use of which has been approved under section 2.4, 2.5, or 2.6 of this appendix or some combination thereof.
              2.8.2 Requests for approval under this section (2.8) must meet the submittal requirements of sections 2.7.1 and 2.7.2.1 of this appendix.
              2.8.3 Each request submitted under this section (2.8) must include:
              2.8.3.1 A description, in such detail as may be appropriate, of the desired modification;
              2.8.3.2 A brief statement of the purpose(s) of the modification, including any reasons for considering it necessary or advantageous;
              2.8.3.3 A brief statement of belief concerning the extent to which the modification will or may affect the performance characteristics of the method; and
              2.8.3.4 Such further information as may be necessary to explain and support the statements required by sections 2.8.3.2 and 2.8.3.3.
              2.8.4 The Administrator will approve or disapprove the modification by letter to the person or agency requesting such approval within 75 days after receiving a request for approval under this section and any further information that the applicant may be asked to provide.

              2.8.5 A temporary modification that could alter the performance characteristics of a reference, equivalent, or ARM may be made without prior approval under this section if the method is not functioning or is malfunctioning, provided that parts necessary for repair in accordance with the applicable operation manual cannot be obtained within 45 days. Unless such temporary modification is later approved under section 2.8.4 of this appendix, the temporarily modified method shall be repaired in accordance with the applicable operation manual as quickly as practicable but in no event later than 4 months after the temporary modification was made, unless an extension of time is granted by the Administrator. Unless and until the temporary modification is approved, air quality data obtained with the method as temporarily modified must be clearly identified as such when submitted in accordance with § 58.16 and must be accompanied by a report containing the information specified in section 2.8.3 of this appendix. A request that the Administrator approve a temporary modification may be submitted in accordance with sections 2.8.1 through 2.8.4 of this appendix. In such cases the request will be considered as if a request for prior approval had been made.
              2.9 Use of IMPROVE Samplers at a SLAMS Site. “IMPROVE” samplers may be used in SLAMS for monitoring of regional background and regional transport concentrations of fine particulate matter. The IMPROVE samplers were developed for use in the Interagency Monitoring of Protected Visual Environments (IMPROVE) network to characterize all of the major components and many trace constituents of the particulate matter that impair visibility in Federal Class I Areas. Descriptions of the IMPROVE samplers and the data they collect are available in references 4, 5, and 6 of this appendix.
              2.10 Use of Pb-PM
                10
                at SLAMS Sites.
              

              2.10.1 The EPA Regional Administrator may approve the use of a Pb-PM 10 FRM or Pb-PM 10 FEM sampler in lieu of a Pb-TSP sampler as part of the network plan required under part 58.10(a)(4) in the following cases.
              2.10.1.1 Pb-PM 10 samplers can be approved for use at the non-source-oriented sites required under paragraph 4.5(b) of Appendix D to part 58 if there is no existing monitoring data indicating that the maximum arithmetic 3-month mean Pb concentration (either Pb-TSP or Pb-PM 10) at the site was equal to or greater than 0.10 micrograms per cubic meter during the previous 3 years.
              2.10.1.2 Pb-PM 10 samplers can be approved for use at source-oriented sites required under paragraph 4.5(a) if the monitoring agency can demonstrate (through modeling or historic monitoring data from the last 3 years) that Pb concentrations (either Pb-TSP or Pb-PM 10) will not equal or exceed 0.10 micrograms per cubic meter on an arithmetic 3-month mean and the source is expected to emit a substantial majority of its Pb in the fraction of PM with an aerodynamic diameter of less than or equal to 10 micrometers.
              2.10.2 The approval of a Pb-PM 10 sampler in lieu of a Pb-TSP sampler as allowed for in paragraph 2.10.1 above will be revoked if measured Pb-PM 10 concentrations equal or exceed 0.10 micrograms per cubic meter on an arithmetic 3-month mean. Monitoring agencies will have up to 6 months from the end of the 3-month period in which the arithmetic 3-month Pb-PM 10 mean concentration equaled or exceeded 0.10 micrograms per cubic meter to install and begin operation of a Pb-TSP sampler at the site.
              3.0 NCore Ambient Air Monitoring Stations

              3.1 Methods employed in NCore multipollutant sites used to measure SO2, CO, NO2, O3, PM 2.5, or PM 10-2.5 must be reference or equivalent methods as defined in § 50.1 of this chapter, or an ARM as defined in section 2.4 of this appendix, for any monitors intended for comparison with applicable NAAQS.
              3.2 If alternative SO2, CO, NO2, O3, PM 2.5, or PM 10-2.5 monitoring methodologies are proposed for monitors not intended for NAAQS comparison, such techniques must be detailed in the network description required by § 58.10 and subsequently approved by the Administrator. Examples of locations that are not intended to be compared to the NAAQS may be rural background and transport sites or areas where the concentration of the pollutant is so low that it would be more useful to operate a higher sensitivity method that is not an FRM or FEM.
              4.0 Photochemical Assessment Monitoring Stations (PAMS)
              4.1 Methods used for O3 monitoring at PAMS must be automated reference or equivalent methods as defined in § 50.1 of this chapter.
              4.2 Methods used for NO, NO2 and NOX monitoring at PAMS should be automated reference or equivalent methods as defined for NO2 in § 50.1 of this chapter. If alternative NO, NO2 or NOX monitoring methodologies are proposed, such techniques must be detailed in the network description required by § 58.10 and subsequently approved by the Administrator.
              4.3 Methods for meteorological measurements and speciated VOC monitoring are included in the guidance provided in references 2 and 3 of this appendix. If alternative VOC monitoring methodology (including the use of new or innovative technologies), which is not included in the guidance, is proposed, it must be detailed in the network description required by § 58.10 and subsequently approved by the Administrator.
              5.0 Particulate Matter Episode Monitoring
              5.1 For short-term measurements of PM 10 during air pollution episodes (see § 51.152 of this chapter) the measurement method must be:
              
              5.1.1 Either the “Staggered PM 10” method or the “PM 10 Sampling Over Short Sampling Times” method, both of which are based on the reference method for PM 10 and are described in reference 1: or
              5.1.2 Any other method for measuring PM 10:

              5.1.2.1 Which has a measurement range or ranges appropriate to accurately measure air pollution episode concentration of PM 10,

              5.1.2.2 Which has a sample period appropriate for short-term PM 10 measurements, and

              5.1.2.3 For which a quantitative relationship to a reference or equivalent method for PM 10 has been established at the use site. Procedures for establishing a quantitative site-specific relationship are contained in reference 1.
              5.2 PM 10 methods other than the reference method are not covered under the quality assessment requirements of appendix to this part. Therefore, States must develop and implement their own quality assessment procedures for those methods allowed under this section 4. These quality assessment procedures should be similar or analogous to those described in section 3 of appendix A to this part for the PM 10 reference method.
              6.0 References
              1. Pelton, D. J. Guideline for Particulate Episode Monitoring Methods, GEOMET Technologies, Inc., Rockville, MD. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Contract No. 68-02-3584. EPA 450/4-83-005. February 1983.
              2. Technical Assistance Document For Sampling and Analysis of Ozone Precursors. Atmospheric Research and Exposure Assessment Laboratory, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. EPA 600/8-91-215. October 1991.
              3. Quality Assurance Handbook for Air Pollution Measurement Systems: Volume IV. Meteorological Measurements. Atmospheric Research and Exposure Assessment Laboratory, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. EPA 600/4-90-0003. August 1989.
              4. Eldred, R.A., Cahill, T.A., Wilkenson, L.K., et al., Measurements of fine particles and their chemical components in the IMPROVE/NPS networks, in Transactions of the International Specialty Conference on Visibility and Fine Particles, Air and Waste Management Association: Pittsburgh, PA, 1990; pp. 187-196.
              5. Sisler, J.F., Huffman, D., and Latimer, D.A.; Spatial and temporal patterns and the chemical composition of the haze in the United States: An analysis of data from the IMPROVE network, 1988-1991, ISSN No. 0737-5253-26, National Park Service, Ft. Collins, CO, 1993.
              6. Eldred, R.A., Cahill, T.A., Pitchford, M., and Malm, W.C.; IMPROVE—a new remote area particulate monitoring system for visibility studies, Proceedings of the 81st Annual Meeting of the Air Pollution Control Association, Dallas, Paper 88-54.3, 1988.

              7. Data Quality Objectives (DQOs) for Relating Federal Reference Method (FRM) and Continuous PM 2.5 Measurements to Report an Air Quality Index (AQI). Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. EPA 454/B-02-2002. November 2002.
              [71 FR 61313, Oct. 17, 2006, as amended at 73 FR 67061, Nov. 12, 2008; 75 FR 6534, Feb. 9, 2010]
            
            
              Pt. 58, App. D
              Appendix D to Part 58—Network Design Criteria for Ambient Air Quality Monitoring
              1. Monitoring Objectives and Spatial Scales
              2. General Monitoring Requirements
              3. Design Criteria for NCore Sites
              4. Pollutant-Specific Design Criteria for SLAMS Sites
              5. Design Criteria for Photochemical Assessment Monitoring Stations (PAMS)
              6. References
              1. Monitoring Objectives and Spatial Scales

              The purpose of this appendix is to describe monitoring objectives and general criteria to be applied in establishing the required SLAMS ambient air quality monitoring stations and for choosing general locations for additional monitoring sites. This appendix also describes specific requirements for the number and location of FRM, FEM, and ARM sites for specific pollutants, NCore multipollutant sites, PM 10 mass sites, PM 2.5 mass sites, chemically-speciated PM 2.5 sites, and O3 precursor measurements sites (PAMS). These criteria will be used by EPA in evaluating the adequacy of the air pollutant monitoring networks.
              1.1 Monitoring Objectives. The ambient air monitoring networks must be designed to meet three basic monitoring objectives. These basic objectives are listed below. The appearance of any one objective in the order of this list is not based upon a prioritized scheme. Each objective is important and must be considered individually.
              (a) Provide air pollution data to the general public in a timely manner. Data can be presented to the public in a number of attractive ways including through air quality maps, newspapers, Internet sites, and as part of weather forecasts and public advisories.

              (b) Support compliance with ambient air quality standards and emissions strategy development. Data from FRM, FEM, and ARM monitors for NAAQS pollutants will be used for comparing an area's air pollution levels against the NAAQS. Data from monitors of various types can be used in the development of attainment and maintenance plans. SLAMS, and especially NCore station data, will be used to evaluate the regional air quality models used in developing emission strategies, and to track trends in air pollution abatement control measures' impact on improving air quality. In monitoring locations near major air pollution sources, source-oriented monitoring data can provide insight into how well industrial sources are controlling their pollutant emissions.
              (c) Support for air pollution research studies. Air pollution data from the NCore network can be used to supplement data collected by researchers working on health effects assessments and atmospheric processes, or for monitoring methods development work.
              1.1.1 In order to support the air quality management work indicated in the three basic air monitoring objectives, a network must be designed with a variety of types of monitoring sites. Monitoring sites must be capable of informing managers about many things including the peak air pollution levels, typical levels in populated areas, air pollution transported into and outside of a city or region, and air pollution levels near specific sources. To summarize some of these sites, here is a listing of six general site types:
              (a) Sites located to determine the highest concentrations expected to occur in the area covered by the network.
              (b) Sites located to measure typical concentrations in areas of high population density.
              (c) Sites located to determine the impact of significant sources or source categories on air quality.
              (d) Sites located to determine general background concentration levels.
              (e) Sites located to determine the extent of regional pollutant transport among populated areas; and in support of secondary standards.
              (f) Sites located to measure air pollution impacts on visibility, vegetation damage, or other welfare-based impacts.
              1.1.2 This appendix contains criteria for the basic air monitoring requirements. The total number of monitoring sites that will serve the variety of data needs will be substantially higher than these minimum requirements provide. The optimum size of a particular network involves trade-offs among data needs and available resources. This regulation intends to provide for national air monitoring needs, and to lend support for the flexibility necessary to meet data collection needs of area air quality managers. The EPA, State, and local agencies will periodically collaborate on network design issues through the network assessment process outlined in § 58.10.
              1.1.3 This appendix focuses on the relationship between monitoring objectives, site types, and the geographic location of monitoring sites. Included are a rationale and set of general criteria for identifying candidate site locations in terms of physical characteristics which most closely match a specific monitoring objective. The criteria for more specifically locating the monitoring site, including spacing from roadways and vertical and horizontal probe and path placement, are described in appendix E to this part.
              1.2 Spatial Scales. (a) To clarify the nature of the link between general monitoring objectives, site types, and the physical location of a particular monitor, the concept of spatial scale of representativeness is defined. The goal in locating monitors is to correctly match the spatial scale represented by the sample of monitored air with the spatial scale most appropriate for the monitoring site type, air pollutant to be measured, and the monitoring objective.
              (b) Thus, spatial scale of representativeness is described in terms of the physical dimensions of the air parcel nearest to a monitoring site throughout which actual pollutant concentrations are reasonably similar. The scales of representativeness of most interest for the monitoring site types described above are as follows:
              (1) Microscale—Defines the concentrations in air volumes associated with area dimensions ranging from several meters up to about 100 meters.
              (2) Middle scale—Defines the concentration typical of areas up to several city blocks in size with dimensions ranging from about 100 meters to 0.5 kilometer.
              (3) Neighborhood scale—Defines concentrations within some extended area of the city that has relatively uniform land use with dimensions in the 0.5 to 4.0 kilometers range. The neighborhood and urban scales listed below have the potential to overlap in applications that concern secondarily formed or homogeneously distributed air pollutants.
              (4) Urban scale—Defines concentrations within an area of city-like dimensions, on the order of 4 to 50 kilometers. Within a city, the geographic placement of sources may result in there being no single site that can be said to represent air quality on an urban scale.
              (5) Regional scale—Defines usually a rural area of reasonably homogeneous geography without large sources, and extends from tens to hundreds of kilometers.
              (6) National and global scales—These measurement scales represent concentrations characterizing the nation and the globe as a whole.

              (c) Proper siting of a monitor requires specification of the monitoring objective, the types of sites necessary to meet the objective, and then the desired spatial scale of representativeness. For example, consider the case where the objective is to determine NAAQS compliance by understanding the maximum ozone concentrations for an area. Such areas would most likely be located downwind of a metropolitan area, quite likely in a suburban residential area where children and other susceptible individuals are likely to be outdoors. Sites located in these areas are most likely to represent an urban scale of measurement. In this example, physical location was determined by considering ozone precursor emission patterns, public activity, and meteorological characteristics affecting ozone formation and dispersion. Thus, spatial scale of representativeness was not used in the selection process but was a result of site location.

              (d) In some cases, the physical location of a site is determined from joint consideration of both the basic monitoring objective and the type of monitoring site desired, or required by this appendix. For example, to determine PM 2.5 concentrations which are typical over a geographic area having relatively high PM 2.5 concentrations, a neighborhood scale site is more appropriate. Such a site would likely be located in a residential or commercial area having a high overall PM 2.5 emission density but not in the immediate vicinity of any single dominant source. Note that in this example, the desired scale of representativeness was an important factor in determining the physical location of the monitoring site.
              (e) In either case, classification of the monitor by its type and spatial scale of representativeness is necessary and will aid in interpretation of the monitoring data for a particular monitoring objective (e.g., public reporting, NAAQS compliance, or research support).
              (f) Table D-1 of this appendix illustrates the relationship between the various site types that can be used to support the three basic monitoring objectives, and the scales of representativeness that are generally most appropriate for that type of site.
              
                Table D-1 of Appendix D to Part 58—Relationship Between Site Types and Scales of Representativeness
                
                  Site type
                  Appropriate siting scales
                
                
                  1. Highest concentration
                  Micro, middle, neighborhood (sometimes urban or regional for secondarily formed pollutants).
                
                
                  2. Population oriented
                  Neighborhood, urban.
                
                
                  3. Source impact
                  Micro, middle, neighborhood.
                
                
                  4. General/background & regional transport
                  Urban, regional.
                
                
                  5. Welfare-related impacts
                  Urban, regional. 
                
              
              2. General Monitoring Requirements
              (a) The National ambient air monitoring system includes several types of monitoring stations, each targeting a key data collection need and each varying in technical sophistication.
              (b) Research grade sites are platforms for scientific studies, either involved with health or welfare impacts, measurement methods development, or other atmospheric studies. These sites may be collaborative efforts between regulatory agencies and researchers with specific scientific objectives for each. Data from these sites might be collected with both traditional and experimental techniques, and data collection might involve specific laboratory analyses not common in routine measurement programs. The research grade sites are not required by regulation; however, they are included here due to their important role in supporting the air quality management program.
              (c) The NCore multipollutant sites are sites that measure multiple pollutants in order to provide support to integrated air quality management data needs. NCore sites include both neighborhood and urban scale measurements in general, in a selection of metropolitan areas and a limited number of more rural locations. Continuous monitoring methods are to be used at the NCore sites when available for a pollutant to be measured, as it is important to have data collected over common time periods for integrated analyses. NCore multipollutant sites are intended to be long-term sites useful for a variety of applications including air quality trends analyses, model evaluation, and tracking metropolitan area statistics. As such, the NCore sites should be placed away from direct emission sources that could substantially impact the ability to detect area-wide concentrations. The Administrator must approve the NCore sites.
              (d) Monitoring sites designated as SLAMS sites, but not as NCore sites, are intended to address specific air quality management interests, and as such, are frequently single-pollutant measurement sites. The EPA Regional Administrator must approve the SLAMS sites.

              (e) This appendix uses the statistical-based definitions for metropolitan areas provided by the Office of Management and Budget and the Census Bureau. These areas are referred to as metropolitan statistical areas (MSA), micropolitan statistical areas, core-based statistical areas (CBSA), and combined statistical areas (CSA). A CBSA associated with at least one urbanized area of 50,000 population or greater is termed a Metropolitan Statistical Area (MSA). A CBSA associated with at least one urbanized cluster of at least 10,000 population or greater is termed a Micropolitan Statistical Area. CSA consist of two or more adjacent CBSA. In this appendix, the term MSA is used to refer to a Metropolitan Statistical Area. By definition, both MSA and CSA have a high degree of integration; however, many such areas cross State or other political boundaries. MSA and CSA may also cross more than one air shed. The EPA recognizes that State or local agencies must consider MSA/CSA boundaries and their own political boundaries and geographical characteristics in designing their air monitoring networks. The EPA recognizes that there may be situations where the EPA Regional Administrator and the affected State or local agencies may need to augment or to divide the overall MSA/CSA monitoring responsibilities and requirements among these various agencies to achieve an effective network design. Full monitoring requirements apply separately to each affected State or local agency in the absence of an agreement between the affected agencies and the EPA Regional Administrator.
              3. Design Criteria for NCore Sites
              (a) Each State (i.e. the fifty States, District of Columbia, Puerto Rico, and the Virgin Islands) is required to operate at least one NCore site. States may delegate this requirement to a local agency. States with many MSAs often also have multiple air sheds with unique characteristics and, often, elevated air pollution. These States include, at a minimum, California, Florida, Illinois, Michigan, New York, North Carolina, Ohio, Pennsylvania, and Texas. These States are required to identify one to two additional NCore sites in order to account for their unique situations. These additional sites shall be located to avoid proximity to large emission sources. Any State or local agency can propose additional candidate NCore sites or modifications to these requirements for approval by the Administrator. The NCore locations should be leveraged with other multipollutant air monitoring sites including PAMS sites, National Air Toxics Trends Stations (NATTS) sites, CASTNET sites, and STN sites. Site leveraging includes using the same monitoring platform and equipment to meet the objectives of the variety of programs where possible and advantageous.
              (b) The NCore sites must measure, at a minimum, PM2.5 particle mass using continuous and integrated/filter-based samplers, speciated PM2.5, PM10-2.5 particle mass, O3, SO2, CO, NO/NOY, wind speed, wind direction, relative humidity, and ambient temperature.
              (1) Although the measurement of NOy is required in support of a number of monitoring objectives, available commercial instruments may indicate little difference in their measurement of NOy compared to the conventional measurement of NOX, particularly in areas with relatively fresh sources of nitrogen emissions. Therefore, in areas with negligible expected difference between NOy and NOX measured concentrations, the Administrator may allow for waivers that permit NOX monitoring to be substituted for the required NOy monitoring at applicable NCore sites.
              (2) The EPA recognizes that, in some cases, the physical location of the NCore site may not be suitable for representative meteorological measurements due to the site's physical surroundings. It is also possible that nearby meteorological measurements may be able to fulfill this data need. In these cases, the requirement for meteorological monitoring can be waived by the Administrator.
              (c) [Reserved]
              (d) Siting criteria are provided for urban and rural locations. Sites with significant historical records that do not meet siting criteria may be approved as NCore by the Administrator. Sites with the suite of NCore measurements that are explicitly designed for other monitoring objectives are exempt from these siting criteria (e.g., a near-roadway site).
              (1) Urban NCore stations are to be generally located at urban or neighborhood scale to provide representative concentrations of exposure expected throughout the metropolitan area; however, a middle-scale site may be acceptable in cases where the site can represent many such locations throughout a metropolitan area.
              (2) Rural NCore stations are to be located to the maximum extent practicable at a regional or larger scale away from any large local emission source, so that they represent ambient concentrations over an extensive area.
              4. Pollutant-Specific Design Criteria for SLAMS Sites
              4.1 Ozone (O3) Design Criteria. (a) State, and where appropriate, local agencies must operate O3 sites for various locations depending upon area size (in terms of population and geographic characteristics) and typical peak concentrations (expressed in percentages below, or near the O3 NAAQS). Specific SLAMS O3 site minimum requirements are included in Table D-2 of this appendix. The NCore sites are expected to complement the O3 data collection that takes place at single-pollutant SLAMS sites, and both types of sites can be used to meet the network minimum requirements. The total number of O3 sites needed to support the basic monitoring objectives of public data reporting, air quality mapping, compliance, and understanding O3-related atmospheric processes will include more sites than these minimum numbers required in Table D-2 of this appendix. The EPA Regional Administrator and the responsible State or local air monitoring agency must work together to design and/or maintain the most appropriate O3 network to service the variety of data needs in an area.
              

                Table D-2 of Appendix D to Part 58— SLAMS Minimum O3 Monitoring Requirements
                
                  MSA population 1 2
                  
                  Most recent 3-year design value concentrations ≥85% of any O3 NAAQS 3
                  
                  Most recent 3-year design value concentrations <85% of any O3 NAAQS 3 4
                  
                
                
                  >10 million
                  4
                  2
                
                
                  4-10 million
                  3
                  1
                
                
                  350,000-<4 million
                  2
                  1
                
                
                  50,000-<350,000 5
                  
                  1
                  0
                
                
                  1 Minimum monitoring requirements apply to the Metropolitan statistical area (MSA).
                
                  2 Population based on latest available census figures.
                
                  3 The ozone (O3) National Ambient Air Quality Standards (NAAQS) levels and forms are defined in 40 CFR part 50.
                
                  4 These minimum monitoring requirements apply in the absence of a design value.
                
                  5 Metropolitan statistical areas (MSA) must contain an urbanized area of 50,000 or more population.
              
              (b) Within an O3 network, at least one O3 site for each MSA, or CSA if multiple MSAs are involved, must be designed to record the maximum concentration for that particular metropolitan area. More than one maximum concentration site may be necessary in some areas. Table D-2 of this appendix does not account for the full breadth of additional factors that would be considered in designing a complete O3 monitoring program for an area. Some of these additional factors include geographic size, population density, complexity of terrain and meteorology, adjacent O3 monitoring programs, air pollution transport from neighboring areas, and measured air quality in comparison to all forms of the O3 NAAQS (i.e., 8-hour and 1-hour forms). Networks must be designed to account for all of these area characteristics. Network designs must be re-examined in periodic network assessments. Deviations from the above O3 requirements are allowed if approved by the EPA Regional Administrator.
              (c) The appropriate spatial scales for O3 sites are neighborhood, urban, and regional. Since O3 requires appreciable formation time, the mixing of reactants and products occurs over large volumes of air, and this reduces the importance of monitoring small scale spatial variability.
              (1) Neighborhood scale—Measurements in this category represent conditions throughout some reasonably homogeneous urban sub-region, with dimensions of a few kilometers. Homogeneity refers to pollutant concentrations. Neighborhood scale data will provide valuable information for developing, testing, and revising concepts and models that describe urban/regional concentration patterns. These data will be useful to the understanding and definition of processes that take periods of hours to occur and hence involve considerable mixing and transport. Under stagnation conditions, a site located in the neighborhood scale may also experience peak concentration levels within a metropolitan area.
              (2) Urban scale—Measurement in this scale will be used to estimate concentrations over large portions of an urban area with dimensions of several kilometers to 50 or more kilometers. Such measurements will be used for determining trends, and designing area-wide control strategies. The urban scale sites would also be used to measure high concentrations downwind of the area having the highest precursor emissions.
              (3) Regional scale—This scale of measurement will be used to typify concentrations over large portions of a metropolitan area and even larger areas with dimensions of as much as hundreds of kilometers. Such measurements will be useful for assessing the O3 that is transported to and from a metropolitan area, as well as background concentrations. In some situations, particularly when considering very large metropolitan areas with complex source mixtures, regional scale sites can be the maximum concentration location.
              (d) EPA's technical guidance documents on O3 monitoring network design should be used to evaluate the adequacy of each existing O3 monitor, to relocate an existing site, or to locate any new O3 sites.

              (e) For locating a neighborhood scale site to measure typical city concentrations, a reasonably homogeneous geographical area near the center of the region should be selected which is also removed from the influence of major NOX sources. For an urban scale site to measure the high concentration areas, the emission inventories should be used to define the extent of the area of important nonmethane hydrocarbons and NOX emissions. The meteorological conditions that occur during periods of maximum photochemical activity should be determined. These periods can be identified by examining the meteorological conditions that occur on the highest O3 air quality days. Trajectory analyses, an evaluation of wind and emission patterns on high O3 days, can also be useful in evaluating an O3 monitoring network. In areas without any previous O3 air quality measurements, meteorological and O3 precursor emissions information would be useful.

              (f) Once the meteorological and air quality data are reviewed, the prospective maximum concentration monitor site should be selected in a direction from the city that is most likely to observe the highest O3 concentrations, more specifically, downwind during periods of photochemical activity. In many cases, these maximum concentration O3 sites will be located 10 to 30 miles or more downwind from the urban area where maximum O3 precursor emissions originate. The downwind direction and appropriate distance should be determined from historical meteorological data collected on days which show the potential for producing high O3 levels. Monitoring agencies are to consult with their EPA Regional Office when considering siting a maximum O3 concentration site.
              (g) In locating a neighborhood scale site which is to measure high concentrations, the same procedures used for the urban scale are followed except that the site should be located closer to the areas bordering on the center city or slightly further downwind in an area of high density population.

              (h) For regional scale background monitoring sites, similar meteorological analysis as for the maximum concentration sites may also inform the decisions for locating regional scale sites. Regional scale sites may be located to provide data on O3 transport between cities, as background sites, or for other data collection purposes. Consideration of both area characteristics, such as meteorology, and the data collection objectives, such as transport, must be jointly considered for a regional scale site to be useful.

              (i) Ozone monitoring is required at SLAMS monitoring sites only during the seasons of the year that are conducive to O3 formation (i.e., “ozone season”) as described below in Table D-3 of this appendix. These O3 seasons are also identified in the AQS files on a state-by-state basis. Deviations from the O3 monitoring season must be approved by the EPA Regional Administrator. These requests will be reviewed by Regional Administrators taking into consideration, at a minimum, the frequency of out-of-season O3 NAAQS exceedances, as well as occurrences of the Moderate air quality index level, regional consistency, and logistical issues such as site access. Any deviations based on the Regional Administrator's waiver of requirements must be described in the annual monitoring network plan and updated in AQS. Changes to the O3 monitoring season requirements in Table D-3 revoke all previously approved Regional Administrator waivers. Requests for monitoring season deviations must be accompanied by relevant supporting information. Information on how to analyze O3 data to support a change to the O3 season in support of the 8-hour standard for the entire network in a specific state can be found in reference 8 to this appendix. Ozone monitors at NCore stations are required to be operated year-round (January to December).
              
                Table D-3 1 to Appendix D of part 58. Ozone Monitoring Season by state
                
                  State
                  Begin Month
                  End Month
                
                
                  Alabama
                  March
                  October.
                
                
                  Alaska
                  April
                  October.
                
                
                  Arizona
                  January
                  December.
                
                
                  Arkansas
                  March
                  November.
                
                
                  California
                  January
                  December.
                
                
                  Colorado
                  January
                  December.
                
                
                  Connecticut
                  March
                  September.
                
                
                  Delaware
                  March
                  October.
                
                
                  District of Columbia
                  March
                  October.
                
                
                  Florida
                  January
                  December.
                
                
                  Georgia
                  March
                  October.
                
                
                  Hawaii
                  January
                  December.
                
                
                  Idaho
                  April
                  September.
                
                
                  Illinois
                  March
                  October.
                
                
                  Indiana
                  March
                  October.
                
                
                  Iowa
                  March
                  October.
                
                
                  Kansas
                  March
                  October.
                
                
                  Kentucky
                  March
                  October.
                
                
                  Louisiana (Northern) AQCR 019, 022
                  March
                  October.
                
                
                  Louisiana (Southern) AQCR 106
                  January
                  December.
                
                
                  Maine
                  April
                  September.
                
                
                  Maryland
                  March
                  October.
                
                
                  Massachusetts
                  March
                  September.
                
                
                  Michigan
                  March
                  October.
                
                
                  Minnesota
                  March
                  October.
                
                
                  Mississippi
                  March
                  October.
                
                
                  Missouri
                  March
                  October.
                
                
                  Montana
                  April
                  September.
                
                
                  Nebraska
                  March
                  October.
                
                
                  Nevada
                  January
                  December.
                
                
                  New Hampshire
                  March
                  September.
                
                
                  New Jersey
                  March
                  October.
                
                
                  New Mexico
                  January
                  December.
                
                
                  New York
                  March
                  October.
                
                
                  North Carolina
                  March
                  October.
                
                
                  North Dakota
                  March
                  September.
                
                
                  Ohio
                  March
                  October.
                
                
                  Oklahoma
                  March
                  November.
                
                
                  Oregon
                  May
                  September.
                
                
                  Pennsylvania
                  March
                  October.
                
                
                  Puerto Rico
                  January
                  December.
                
                
                  Rhode Island
                  March
                  September.
                
                
                  South Carolina
                  March
                  October.
                
                
                  South Dakota
                  March
                  October.
                
                
                  Tennessee
                  March
                  October.
                
                
                  Texas (Northern) AQCR 022, 210, 211, 212, 215, 217, 218
                  March
                  November.
                
                
                  Texas (Southern) AQCR 106, 153, 213, 214, 216
                  January
                  December.
                
                
                  Utah
                  January
                  December.
                
                
                  Vermont
                  April
                  September.
                
                
                  Virginia
                  March
                  October.
                
                
                  Washington
                  May
                  September.
                
                
                  West Virginia
                  March
                  October.
                
                
                  Wisconsin
                  March
                  October 15.
                
                
                  Wyoming
                  January
                  September.
                
                
                  American Samoa
                  January
                  December.
                
                
                  Guam
                  January
                  December.
                
                
                  Virgin Islands
                  January
                  December.
                
                
                  1 The required O3 monitoring season for NCore stations is January through December.
              
              4.2 Carbon Monoxide (CO) Design Criteria

              4.2.1 General Requirements. (a) Except as provided in subsection (b), one CO monitor is required to operate collocated with one required near-road NO2 monitor, as required in Section 4.3.2 of this part, in CBSAs having a population of 1,000,000 or more persons. If a CBSA has more than one required near-road NO2 monitor, only one CO monitor is required to be collocated with a near-road NO2 monitor within that CBSA.

              (b) If a state provides quantitative evidence demonstrating that peak ambient CO concentrations would occur in a near-road location which meets microscale siting criteria in Appendix E of this part but is not a near-road NO2 monitoring site, then the EPA Regional Administrator may approve a request by a state to use such an alternate near-road location for a CO monitor in place of collocating a monitor at near-road NO2 monitoring site.
              4.2.2 Regional Administrator Required Monitoring. (a) The Regional Administrators, in collaboration with states, may require additional CO monitors above the minimum number of monitors required in 4.2.1 of this part, where the minimum monitoring requirements are not sufficient to meet monitoring objectives. The Regional Administrator may require, at his/her discretion, additional monitors in situations where data or other information suggest that CO concentrations may be approaching or exceeding the NAAQS. Such situations include, but are not limited to, (1) characterizing impacts on ground-level concentrations due to stationary CO sources, (2) characterizing CO concentrations in downtown areas or urban street canyons, and (3) characterizing CO concentrations in areas that are subject to high ground level CO concentrations particularly due to or enhanced by topographical and meteorological impacts. The Regional Administrator and the responsible State or local air monitoring agency shall work together to design and maintain the most appropriate CO network to address the data needs for an area, and include all monitors under this provision in the annual monitoring network plan.
              4.2.3 CO Monitoring Spatial Scales. (a) Microscale and middle scale measurements are the most useful site classifications for CO monitoring sites since most people have the potential for exposure on these scales. Carbon monoxide maxima occur primarily in areas near major roadways and intersections with high traffic density and often in areas with poor atmospheric ventilation.
              (1) Microscale—Microscale measurements typically represent areas in close proximity to major roadways, within street canyons, over sidewalks, and in some cases, point and area sources. Emissions on roadways result in high ground level CO concentrations at the microscale, where concentration gradients generally exhibit a marked decrease with increasing downwind distance from major roads, or within downtown areas including urban street canyons. Emissions from stationary point and area sources, and non-road sources may, under certain plume conditions, result in high ground level concentrations at the microscale.
              (2) Middle scale—Middle scale measurements are intended to represent areas with dimensions from 100 meters to 0.5 kilometer. In certain cases, middle scale measurements may apply to areas that have a total length of several kilometers, such as “line” emission source areas. This type of emission sources areas would include air quality along a commercially developed street or shopping plaza, freeway corridors, parking lots and feeder streets.
              (3) Neighborhood scale—Neighborhood scale measurements are intended to represent areas with dimensions from 0.5 kilometers to 4 kilometers. Measurements of CO in this category would represent conditions throughout some reasonably urban sub-regions. In some cases, neighborhood scale data may represent not only the immediate neighborhood spatial area, but also other similar such areas across the larger urban area. Neighborhood scale measurements provide relative area-wide concentration data which are useful for providing relative urban background concentrations, supporting health and scientific research, and for use in modeling.
              4.3 Nitrogen Dioxide (NO2) Design Criteria
              4.3.1 General Requirements

              (a) State and, where appropriate, local agencies must operate a minimum number of required NO2 monitoring sites as described below.
              4.3.2 Requirement for Near-road NO2 Monitors
              (a) Within the NO2 network, there must be one microscale near-road NO2 monitoring station in each CBSA with a population of 1,000,000 or more persons to monitor a location of expected maximum hourly concentrations sited near a major road with high AADT counts as specified in paragraph 4.3.2(a)(1) of this appendix. An additional near-road NO2 monitoring station is required for any CBSA with a population of 2,500,000 persons or more, or in any CBSA with a population of 1,000,000 or more persons that has one or more roadway segments with 250,000 or greater AADT counts to monitor a second location of expected maximum hourly concentrations. CBSA populations shall be based on the latest available census figures.
              (1) The near-road NO2 monitoring sites shall be selected by ranking all road segments within a CBSA by AADT and then identifying a location or locations adjacent to those highest ranked road segments, considering fleet mix, roadway design, congestion patterns, terrain, and meteorology, where maximum hourly NO2 concentrations are expected to occur and siting criteria can be met in accordance with appendix E of this part. Where a state or local air monitoring agency identifies multiple acceptable candidate sites where maximum hourly NO2 concentrations are expected to occur, the monitoring agency shall consider the potential for population exposure in the criteria utilized to select the final site location. Where one CBSA is required to have two near-road NO2 monitoring stations, the sites shall be differentiated from each other by one or more of the following factors: fleet mix; congestion patterns; terrain; geographic area within the CBSA; or different route, interstate, or freeway designation.
              (b) Measurements at required near-road NO2 monitor sites utilizing chemiluminescence FRMs must include at a minimum: NO, NO2, and NOX.
              4.3.3 Requirement for Area-wide NO2 Monitoring
              (a) Within the NO2 network, there must be one monitoring station in each CBSA with a population of 1,000,000 or more persons to monitor a location of expected highest NO2 concentrations representing the neighborhood or larger spatial scales. PAMS sites collecting NO2 data that are situated in an area of expected high NO2 concentrations at the neighborhood or larger spatial scale may be used to satisfy this minimum monitoring requirement when the NO2 monitor is operated year round. Emission inventories and meteorological analysis should be used to identify the appropriate locations within a CBSA for locating required area-wide NO2 monitoring stations. CBSA populations shall be based on the latest available census figures.
              4.3.4 Regional Administrator Required Monitoring

              (a) The Regional Administrators, in collaboration with States, must require a minimum of forty additional NO2 monitoring stations nationwide in any area, inside or outside of CBSAs, above the minimum monitoring requirements, with a primary focus on siting these monitors in locations to protect susceptible and vulnerable populations. The Regional Administrators, working with States, may also consider additional factors described in paragraph (b) below to require monitors beyond the minimum network requirement.
              (b) The Regional Administrators may require monitors to be sited inside or outside of CBSAs in which:

              (i) The required near-road monitors do not represent all locations of expected maximum hourly NO2 concentrations in an area and NO2 concentrations may be approaching or exceeding the NAAQS in that area;

              (ii) Areas that are not required to have a monitor in accordance with the monitoring requirements and NO2 concentrations may be approaching or exceeding the NAAQS; or
              (iii) The minimum monitoring requirements for area-wide monitors are not sufficient to meet monitoring objectives.

              (c) The Regional Administrator and the responsible State or local air monitoring agency should work together to design and/or maintain the most appropriate NO2 network to address the data needs for an area, and include all monitors under this provision in the annual monitoring network plan.
              4.3.5 NO2 Monitoring Spatial Scales
              (a) The most important spatial scale for near-road NO2 monitoring stations to effectively characterize the maximum expected hourly NO2 concentration due to mobile source emissions on major roadways is the microscale. The most important spatial scales for other monitoring stations characterizing maximum expected hourly NO2 concentrations are the microscale and middle scale. The most important spatial scale for area-wide monitoring of high NO2 concentrations is the neighborhood scale.
              (1) Microscale—This scale represents areas in close proximity to major roadways or point and area sources. Emissions from roadways result in high ground level NO2 concentrations at the microscale, where concentration gradients generally exhibit a marked decrease with increasing downwind distance from major roads. As noted in appendix E of this part, near-road NO2 monitoring stations are required to be within 50 meters of target road segments in order to measure expected peak concentrations. Emissions from stationary point and area sources, and non-road sources may, under certain plume conditions, result in high ground level concentrations at the microscale. The microscale typically represents an area impacted by the plume with dimensions extending up to approximately 100 meters.
              (2) Middle scale—This scale generally represents air quality levels in areas up to several city blocks in size with dimensions on the order of approximately 100 meters to 500 meters. The middle scale may include locations of expected maximum hourly concentrations due to proximity to major NO2 point, area, and/or non-road sources.
              (3) Neighborhood scale—The neighborhood scale represents air quality conditions throughout some relatively uniform land use areas with dimensions in the 0.5 to 4.0 kilometer range. Emissions from stationary point and area sources may, under certain plume conditions, result in high NO2 concentrations at the neighborhood scale. Where a neighborhood site is located away from immediate NO2 sources, the site may be useful in representing typical air quality values for a larger residential area, and therefore suitable for population exposure and trends analyses.
              (4) Urban scale—Measurements in this scale would be used to estimate concentrations over large portions of an urban area with dimensions from 4 to 50 kilometers. Such measurements would be useful for assessing trends in area-wide air quality, and hence, the effectiveness of large scale air pollution control strategies. Urban scale sites may also support other monitoring objectives of the NO2 monitoring network identified in paragraph 4.3.4 above.
              4.3.6 NOy Monitoring
              (a) NO/NOy measurements are included within the NCore multi-pollutant site requirements and the PAMS program. These NO/NOy measurements will produce conservative estimates for NO2 that can be used to ensure tracking continued compliance with the NO2 NAAQS. NO/NOy monitors are used at these sites because it is important to collect data on total reactive nitrogen species for understanding O3 photochemistry.
              4.4 Sulfur Dioxide (SO2) Design Criteria.
              4.4.1 General Requirements. (a) State and, where appropriate, local agencies must operate a minimum number of required SO2 monitoring sites as described below.
              4.4.2 Requirement for Monitoring by the Population Weighted Emissions Index. (a) The population weighted emissions index (PWEI) shall be calculated by States for each core based statistical area (CBSA) they contain or share with another State or States for use in the implementation of or adjustment to the SO2 monitoring network. The PWEI shall be calculated by multiplying the population of each CBSA, using the most current census data or estimates, and the total amount of SO2 in tons per year emitted within the CBSA area, using an aggregate of the most recent county level emissions data available in the National Emissions Inventory for each county in each CBSA. The resulting product shall be divided by one million, providing a PWEI value, the units of which are million persons-tons per year. For any CBSA with a calculated PWEI value equal to or greater than 1,000,000, a minimum of three SO2 monitors are required within that CBSA. For any CBSA with a calculated PWEI value equal to or greater than 100,000, but less than 1,000,000, a minimum of two SO2 monitors are required within that CBSA. For any CBSA with a calculated PWEI value equal to or greater than 5,000, but less than 100,000, a minimum of one SO2 monitor is required within that CBSA.
              (1) The SO2 monitoring site(s) required as a result of the calculated PWEI in each CBSA shall satisfy minimum monitoring requirements if the monitor is sited within the boundaries of the parent CBSA and is one of the following site types (as defined in section 1.1.1 of this appendix): population exposure, highest concentration, source impacts, general background, or regional transport. SO2 monitors at NCore stations may satisfy minimum monitoring requirements if that monitor is located within a CBSA with minimally required monitors under this part. Any monitor that is sited outside of a CBSA with minimum monitoring requirements to assess the highest concentration resulting from the impact of significant sources or source categories existing within that CBSA shall be allowed to count towards minimum monitoring requirements for that CBSA.
              4.4.3 Regional Administrator Required Monitoring. (a) The Regional Administrator may require additional SO2 monitoring stations above the minimum number of monitors required in 4.4.2 of this part, where the minimum monitoring requirements are not sufficient to meet monitoring objectives. The Regional Administrator may require, at his/her discretion, additional monitors in situations where an area has the potential to have concentrations that may violate or contribute to the violation of the NAAQS, in areas impacted by sources which are not conducive to modeling, or in locations with susceptible and vulnerable populations, which are not monitored under the minimum monitoring provisions described above. The Regional Administrator and the responsible State or local air monitoring agency shall work together to design and/or maintain the most appropriate SO2 network to provide sufficient data to meet monitoring objectives.
              4.4.4 SO2
                Monitoring Spatial Scales. (a) The appropriate spatial scales for SO2 SLAMS monitors are the microscale, middle, neighborhood, and urban scales. Monitors sited at the microscale, middle, and neighborhood scales are suitable for determining maximum hourly concentrations for SO2. Monitors sited at urban scales are useful for identifying SO2 transport, trends, and, if sited upwind of local sources, background concentrations.
              (1) Microscale—This scale would typify areas in close proximity to SO2 point and area sources. Emissions from stationary point and area sources, and non-road sources may, under certain plume conditions, result in high ground level concentrations at the microscale. The microscale typically represents an area impacted by the plume with dimensions extending up to approximately 100 meters.
              (2) Middle scale—This scale generally represents air quality levels in areas up to several city blocks in size with dimensions on the order of approximately 100 meters to 500 meters. The middle scale may include locations of expected maximum short-term concentrations due to proximity to major SO2 point, area, and/or non-road sources.
              (3) Neighborhood scale—The neighborhood scale would characterize air quality conditions throughout some relatively uniform land use areas with dimensions in the 0.5 to 4.0 kilometer range. Emissions from stationary point and area sources may, under certain plume conditions, result in high SO2 concentrations at the neighborhood scale. Where a neighborhood site is located away from immediate SO2 sources, the site may be useful in representing typical air quality values for a larger residential area, and therefore suitable for population exposure and trends analyses.
              (4) Urban scale—Measurements in this scale would be used to estimate concentrations over large portions of an urban area with dimensions from 4 to 50 kilometers. Such measurements would be useful for assessing trends in area-wide air quality, and hence, the effectiveness of large scale air pollution control strategies. Urban scale sites may also support other monitoring objectives of the SO2 monitoring network such as identifying trends, and when monitors are sited upwind of local sources, background concentrations.
              4.4.5 NCore Monitoring. (a) SO2 measurements are included within the NCore multipollutant site requirements as described in paragraph (3)(b) of this appendix. NCore-based SO2 measurements are primarily used to characterize SO2 trends and assist in understanding SO2 transport across representative areas in urban or rural locations and are also used for comparison with the SO2 NAAQS. SO2 monitors at NCore sites that exist in CBSAs with minimum monitoring requirements per section 4.4.2 above shall be allowed to count towards those minimum monitoring requirements.
              4.5 Lead (Pb) Design Criteria. (a) State and, where appropriate, local agencies are required to conduct ambient air Pb monitoring near Pb sources which are expected to or have been shown to contribute to a maximum Pb concentration in ambient air in excess of the NAAQS, taking into account the logistics and potential for population exposure. At a minimum, there must be one source-oriented SLAMS site located to measure the maximum Pb concentration in ambient air resulting from each non-airport Pb source which emits 0.50 or more tons per year and from each airport which emits 1.0 or more tons per year based on either the most recent National Emission Inventory (http://www.epa.gov/ttn/chief/eiinformation.html) or other scientifically justifiable methods and data (such as improved emissions factors or site-specific data) taking into account logistics and the potential for population exposure.
              (i) One monitor may be used to meet the requirement in paragraph 4.5(a) for all sources involved when the location of the maximum Pb concentration due to one Pb source is expected to also be impacted by Pb emissions from a nearby source (or multiple sources). This monitor must be sited, taking into account logistics and the potential for population exposure, where the Pb concentration from all sources combined is expected to be at its maximum.
              (ii) The Regional Administrator may waive the requirement in paragraph 4.5(a) for monitoring near Pb sources if the State or, where appropriate, local agency can demonstrate the Pb source will not contribute to a maximum Pb concentration in ambient air in excess of 50 percent of the NAAQS (based on historical monitoring data, modeling, or other means). The waiver must be renewed once every 5 years as part of the network assessment required under § 58.10(d).
              (iii) State and, where appropriate, local agencies are required to conduct ambient air Pb monitoring near each of the airports listed in Table D-3A for a period of 12 consecutive months commencing no later than December 27, 2011. Monitors shall be sited to measure the maximum Pb concentration in ambient air, taking into account logistics and the potential for population exposure, and shall use an approved Pb-TSP Federal Reference Method or Federal Equivalent Method. Any monitor that exceeds 50 percent of the Pb NAAQS on a rolling 3-month average (as determined according to 40 CFR part 50, Appendix R) shall become a required monitor under paragraph 4.5(c) of this Appendix, and shall continue to monitor for Pb unless a waiver is granted allowing it to stop operating as allowed by the provisions in paragraph 4.5(a)(ii) of this appendix. Data collected shall be submitted to the Air Quality System database according to the requirements of 40 CFR part 58.16.
              
                Table D-3A Airports To Be Monitored for Lead
                
                  Airport
                  County
                  State
                
                
                  Merrill Field
                  Anchorage
                  AK
                
                
                  Pryor Field Regional
                  Limestone
                  AL
                
                
                  Palo Alto Airport of Santa Clara County
                  Santa Clara
                  CA
                
                
                  McClellan-Palomar
                  San Diego
                  CA
                
                
                  Reid-Hillview
                  Santa Clara
                  CA
                
                
                  Gillespie Field
                  San Diego
                  CA
                
                
                  San Carlos
                  San Mateo
                  CA
                
                
                  Nantucket Memorial
                  Nantucket
                  MA
                
                
                  Oakland County International
                  Oakland
                  MI
                
                
                  Republic
                  Suffolk
                  NY
                
                
                  Brookhaven
                  Suffolk
                  NY
                
                
                  Stinson Municipal
                  Bexar
                  TX
                
                
                  Northwest Regional
                  Denton
                  TX
                
                
                  Harvey Field
                  Snohomish
                  WA
                
                
                  Auburn Municipal
                  King
                  WA
                
              
              (b) [Reserved]

              (c) The EPA Regional Administrator may require additional monitoring beyond the minimum monitoring requirements contained in paragraph 4.5(a) of this appendix where the likelihood of Pb air quality violations is significant or where the emissions density, topography, or population locations are complex and varied. The EPA Regional Administrators may require additional monitoring at locations including, but not limited to, those near existing additional industrial sources of Pb, recently closed industrial sources of Pb, airports where piston-engine aircraft emit Pb, and other sources of re-entrained Pb dust.
              (d) The most important spatial scales for source-oriented sites to effectively characterize the emissions from point sources are microscale and middle scale. The most important spatial scale for non-source-oriented sites to characterize typical lead concentrations in urban areas is the neighborhood scale. Monitor siting should be conducted in accordance with 4.5(a)(i) with respect to source-oriented sites.
              (1) Microscale—This scale would typify areas in close proximity to lead point sources. Emissions from point sources such as primary and secondary lead smelters, and primary copper smelters may under fumigation conditions likewise result in high ground level concentrations at the microscale. In the latter case, the microscale would represent an area impacted by the plume with dimensions extending up to approximately 100 meters. Pb monitors in areas where the public has access, and particularly children have access, are desirable because of the higher sensitivity of children to exposures of elevated Pb concentrations.
              (2) Middle scale—This scale generally represents Pb air quality levels in areas up to several city blocks in size with dimensions on the order of approximately 100 meters to 500 meters. The middle scale may for example, include schools and playgrounds in center city areas which are close to major Pb point sources. Pb monitors in such areas are desirable because of the higher sensitivity of children to exposures of elevated Pb concentrations (reference 3 of this appendix). Emissions from point sources frequently impact on areas at which single sites may be located to measure concentrations representing middle spatial scales.
              (3) Neighborhood scale—The neighborhood scale would characterize air quality conditions throughout some relatively uniform land use areas with dimensions in the 0.5 to 4.0 kilometer range. Sites of this scale would provide monitoring data in areas representing conditions where children live and play. Monitoring in such areas is important since this segment of the population is more susceptible to the effects of Pb. Where a neighborhood site is located away from immediate Pb sources, the site may be very useful in representing typical air quality values for a larger residential area, and therefore suitable for population exposure and trends analyses.
              (d) Technical guidance is found in references 4 and 5 of this appendix. These documents provide additional guidance on locating sites to meet specific urban area monitoring objectives and should be used in locating new sites or evaluating the adequacy of existing sites.
              4.6 Particulate Matter (PM 10) Design Criteria.>(a) Table D-4 indicates the approximate number of permanent stations required in MSAs to characterize national and regional PM 10 air quality trends and geographical patterns. The number of PM 10 stations in areas where MSA populations exceed 1,000,000 must be in the range from 2 to 10 stations, while in low population urban areas, no more than two stations are required. A range of monitoring stations is specified in Table D-4 because sources of pollutants and local control efforts can vary from one part of the country to another and therefore, some flexibility is allowed in selecting the actual number of stations in any one locale. Modifications from these PM 10 monitoring requirements must be approved by the Regional Administrator.
              
                Table D-4 of Appendix D to Part 58—PM 10 Minimum Monitoring Requirements (Approximate Number of Stations Per MSA) 1
                
                
                  Population category
                  High concentration 2
                  
                  Medium concentration 3
                  
                  Low concentration 4 5
                  
                
                
                  >1,000,000
                  6-10
                  4-8
                  2-4
                
                
                  500,000-1,000,000
                  4-8
                  2-4
                  1-2
                
                
                  250,000-500,000
                  3-4
                  1-2
                  0-1
                
                
                  100,000-250,000
                  1-2
                  0-1
                  0
                
                
                  1 Selection of urban areas and actual numbers of stations per area will be jointly determined by EPA and the State agency.
                

                  2 High concentration areas are those for which ambient PM10 data show ambient concentrations exceeding the PM 10 NAAQS by 20 percent or more.
                

                  3 Medium concentration areas are those for which ambient PM10 data show ambient concentrations exceeding 80 percent of the PM 10 NAAQS.
                

                  4 Low concentration areas are those for which ambient PM10 data show ambient concentrations less than 80 percent of the PM 10 NAAQS.
                
                  5 These minimum monitoring requirements apply in the absence of a design value.
              

              (b) Although microscale monitoring may be appropriate in some circumstances, the most important spatial scales to effectively characterize the emissions of PM 10 from both mobile and stationary sources are the middle scales and neighborhood scales.
              (1) Microscale—This scale would typify areas such as downtown street canyons, traffic corridors, and fence line stationary source monitoring locations where the general public could be exposed to maximum PM 10 concentrations. Microscale particulate matter sites should be located near inhabited buildings or locations where the general public can be expected to be exposed to the concentration measured. Emissions from stationary sources such as primary and secondary smelters, power plants, and other large industrial processes may, under certain plume conditions, likewise result in high ground level concentrations at the microscale. In the latter case, the microscale would represent an area impacted by the plume with dimensions extending up to approximately 100 meters. Data collected at microscale sites provide information for evaluating and developing hot spot control measures.
              (2) Middle scale—Much of the short-term public exposure to coarse fraction particles (PM 10) is on this scale and on the neighborhood scale. People moving through downtown areas or living near major roadways or stationary sources, may encounter particulate pollution that would be adequately characterized by measurements of this spatial scale. Middle scale PM 10 measurements can be appropriate for the evaluation of possible short-term exposure public health effects. In many situations, monitoring sites that are representative of micro-scale or middle-scale impacts are not unique and are representative of many similar situations. This can occur along traffic corridors or other locations in a residential district. In this case, one location is representative of a neighborhood of small scale sites and is appropriate for evaluation of long-term or chronic effects. This scale also includes the characteristic concentrations for other areas with dimensions of a few hundred meters such as the parking lot and feeder streets associated with shopping centers, stadia, and office buildings. In the case of PM 10, unpaved or seldomly swept parking lots associated with these sources could be an important source in addition to the vehicular emissions themselves.
              (3) Neighborhood scale—Measurements in this category represent conditions throughout some reasonably homogeneous urban sub-region with dimensions of a few kilometers and of generally more regular shape than the middle scale. Homogeneity refers to the particulate matter concentrations, as well as the land use and land surface characteristics. In some cases, a location carefully chosen to provide neighborhood scale data would represent not only the immediate neighborhood but also neighborhoods of the same type in other parts of the city. Neighborhood scale PM 10 sites provide information about trends and compliance with standards because they often represent conditions in areas where people commonly live and work for extended periods. Neighborhood scale data could provide valuable information for developing, testing, and revising models that describe the larger-scale concentration patterns, especially those models relying on spatially smoothed emission fields for inputs. The neighborhood scale measurements could also be used for neighborhood comparisons within or between cities.
              4.7 Fine Particulate Matter (PM 2.5) Design Criteria.

              4.7.1 General Requirements. (a) State, and where applicable local, agencies must operate the minimum number of required PM 2.5 SLAMS sites listed in Table D-5 of this appendix. The NCore sites are expected to complement the PM 2.5 data collection that takes place at non-NCore SLAMS sites, and both types of sites can be used to meet the minimum PM 2.5 network requirements. Deviations from these PM 2.5 monitoring requirements must be approved by the EPA Regional Administrator.
              
                Table D-5 of Appendix D to Part 58—PM 2.5 Minimum Monitoring Requirements
                
                  MSA population 1 2
                  
                  Most recent 3-year design value ≥85% of any PM 2.5 NAAQS 3
                  
                  Most recent 3-year design value <85% of any PM 2.5 NAAQS 3 4
                  
                
                
                  >1,000,000
                  3
                  2
                
                
                  500,000-1,000,000
                  2
                  1
                
                
                  50,000-<500,000 5
                  
                  1
                  0
                
                
                  1 Minimum monitoring requirements apply to the Metropolitan statistical area (MSA).
                
                  2 Population based on latest available census figures.
                
                  3 The PM 2.5 National Ambient Air Quality Standards (NAAQS) levels and forms are defined in 40 CFR part 50.
                
                  4 These minimum monitoring requirements apply in the absence of a design value.
                
                  5 Metropolitan statistical areas (MSA) must contain an urbanized area of 50,000 or more population.
              
              (b) Specific Design Criteria for PM 2.5. The required monitoring stations or sites must be sited to represent area-wide air quality. These sites can include sites collocated at PAMS. These monitoring stations will typically be at neighborhood or urban-scale; however, micro-or middle-scale PM 2.5 monitoring sites that represent many such locations throughout a metropolitan area are considered to represent area-wide air quality.
              (1) At least one monitoring station is to be sited at neighborhood or larger scale in an area of expected maximum concentration.

              (2) For CBSAs with a population of 1,000,000 or more persons, at least one PM 2.5 monitor is to be collocated at a near-road NO2 station required in section 4.3.2(a) of this appendix.
              (3) For areas with additional required SLAMS, a monitoring station is to be sited in an area of poor air quality.
              (4) Additional technical guidance for siting PM 2.5 monitors is provided in references 6 and 7 of this appendix.
              

              (c) The most important spatial scale to effectively characterize the emissions of particulate matter from both mobile and stationary sources is the neighborhood scale for PM 2.5. For purposes of establishing monitoring sites to represent large homogenous areas other than the above scales of representativeness and to characterize regional transport, urban or regional scale sites would also be needed. Most PM 2.5 monitoring in urban areas should be representative of a neighborhood scale.
              (1) Micro-scale. This scale would typify areas such as downtown street canyons and traffic corridors where the general public would be exposed to maximum concentrations from mobile sources. In some circumstances, the micro-scale is appropriate for particulate sites. SLAMS sites measured at the micro-scale level should, however, be limited to urban sites that are representative of long-term human exposure and of many such microenvironments in the area. In general, micro-scale particulate matter sites should be located near inhabited buildings or locations where the general public can be expected to be exposed to the concentration measured. Emissions from stationary sources such as primary and secondary smelters, power plants, and other large industrial processes may, under certain plume conditions, likewise result in high ground level concentrations at the micro-scale. In the latter case, the micro-scale would represent an area impacted by the plume with dimensions extending up to approximately 100 meters. Data collected at micro-scale sites provide information for evaluating and developing hot spot control measures.
              (2) Middle scale—People moving through downtown areas, or living near major roadways, encounter particle concentrations that would be adequately characterized by this spatial scale. Thus, measurements of this type would be appropriate for the evaluation of possible short-term exposure public health effects of particulate matter pollution. In many situations, monitoring sites that are representative of microscale or middle-scale impacts are not unique and are representative of many similar situations. This can occur along traffic corridors or other locations in a residential district. In this case, one location is representative of a number of small scale sites and is appropriate for evaluation of long-term or chronic effects. This scale also includes the characteristic concentrations for other areas with dimensions of a few hundred meters such as the parking lot and feeder streets associated with shopping centers, stadia, and office buildings.
              (3) Neighborhood scale—Measurements in this category would represent conditions throughout some reasonably homogeneous urban sub-region with dimensions of a few kilometers and of generally more regular shape than the middle scale. Homogeneity refers to the particulate matter concentrations, as well as the land use and land surface characteristics. Much of the PM 2.5 exposures are expected to be associated with this scale of measurement. In some cases, a location carefully chosen to provide neighborhood scale data would represent the immediate neighborhood as well as neighborhoods of the same type in other parts of the city. PM 2.5 sites of this kind provide good information about trends and compliance with standards because they often represent conditions in areas where people commonly live and work for periods comparable to those specified in the NAAQS. In general, most PM 2.5 monitoring in urban areas should have this scale.
              (4) Urban scale—This class of measurement would be used to characterize the particulate matter concentration over an entire metropolitan or rural area ranging in size from 4 to 50 kilometers. Such measurements would be useful for assessing trends in area-wide air quality, and hence, the effectiveness of large scale air pollution control strategies. Community-oriented PM 2.5 sites may have this scale.
              (5) Regional scale—These measurements would characterize conditions over areas with dimensions of as much as hundreds of kilometers. As noted earlier, using representative conditions for an area implies some degree of homogeneity in that area. For this reason, regional scale measurements would be most applicable to sparsely populated areas. Data characteristics of this scale would provide information about larger scale processes of particulate matter emissions, losses and transport. PM 2.5 transport contributes to elevated particulate concentrations and may affect multiple urban and State entities with large populations such as in the eastern United States. Development of effective pollution control strategies requires an understanding at regional geographical scales of the emission sources and atmospheric processes that are responsible for elevated PM 2.5 levels and may also be associated with elevated O3 and regional haze.
              4.7.2 Requirement for Continuous PM 2.5 Monitoring. The State, or where appropriate, local agencies must operate continuous PM 2.5 analyzers equal to at least one-half (round up) the minimum required sites listed in Table D-5 of this appendix. At least one required continuous analyzer in each MSA must be collocated with one of the required FRM/FEM/ARM monitors, unless at least one of the required FRM/FEM/ARM monitors is itself a continuous FEM or ARM monitor in which case no collocation requirement applies. State and local air monitoring agencies must use methodologies and quality assurance/quality control (QA/QC) procedures approved by the EPA Regional Administrator for these required continuous analyzers.
              4.7.3 Requirement for PM 2.5 Background and Transport Sites. Each State shall install and operate at least one PM 2.5 site to monitor for regional background and at least one PM 2.5 site to monitor regional transport. These monitoring sites may be at community-oriented sites and this requirement may be satisfied by a corresponding monitor in an area having similar air quality in another State. State and local air monitoring agencies must use methodologies and QA/QC procedures approved by the EPA Regional Administrator for these sites. Methods used at these sites may include non-federal reference method samplers such as IMPROVE or continuous PM 2.5 monitors.
              4.7.4 PM 2.5 Chemical Speciation Site Requirements. Each State shall continue to conduct chemical speciation monitoring and analyses at sites designated to be part of the PM 2.5 Speciation Trends Network (STN). The selection and modification of these STN sites must be approved by the Administrator. The PM 2.5 chemical speciation urban trends sites shall include analysis for elements, selected anions and cations, and carbon. Samples must be collected using the monitoring methods and the sampling schedules approved by the Administrator. Chemical speciation is encouraged at additional sites where the chemically resolved data would be useful in developing State implementation plans and supporting atmospheric or health effects related studies.
              4.8 Coarse Particulate Matter (PM 10-2.5) Design Criteria.

              4.8.1 General Monitoring Requirements. (a) The only required monitors for PM 10-2.5 are those required at NCore Stations.

              (b) Although microscale monitoring may be appropriate in some circumstances, middle and neighborhood scale measurements are the most important station classifications for PM 10-2.5 to assess the variation in coarse particle concentrations that would be expected across populated areas that are in proximity to large emissions sources.
              (1) Microscale—This scale would typify relatively small areas immediately adjacent to: Industrial sources; locations experiencing ongoing construction, redevelopment, and soil disturbance; and heavily traveled roadways. Data collected at microscale stations would characterize exposure over areas of limited spatial extent and population exposure, and may provide information useful for evaluating and developing source-oriented control measures.
              (2) Middle scale—People living or working near major roadways or industrial districts encounter particle concentrations that would be adequately characterized by this spatial scale. Thus, measurements of this type would be appropriate for the evaluation of public health effects of coarse particle exposure. Monitors located in populated areas that are nearly adjacent to large industrial point sources of coarse particles provide suitable locations for assessing maximum population exposure levels and identifying areas of potentially poor air quality. Similarly, monitors located in populated areas that border dense networks of heavily-traveled traffic are appropriate for assessing the impacts of resuspended road dust. This scale also includes the characteristic concentrations for other areas with dimensions of a few hundred meters such as school grounds and parks that are nearly adjacent to major roadways and industrial point sources, locations exhibiting mixed residential and commercial development, and downtown areas featuring office buildings, shopping centers, and stadiums.
              (3) Neighborhood scale—Measurements in this category would represent conditions throughout some reasonably homogeneous urban sub-region with dimensions of a few kilometers and of generally more regular shape than the middle scale. Homogeneity refers to the particulate matter concentrations, as well as the land use and land surface characteristics. This category includes suburban neighborhoods dominated by residences that are somewhat distant from major roadways and industrial districts but still impacted by urban sources, and areas of diverse land use where residences are interspersed with commercial and industrial neighborhoods. In some cases, a location carefully chosen to provide neighborhood scale data would represent the immediate neighborhood as well as neighborhoods of the same type in other parts of the city. The comparison of data from middle scale and neighborhood scale sites would provide valuable information for determining the variation of PM 10-2.5 levels across urban areas and assessing the spatial extent of elevated concentrations caused by major industrial point sources and heavily traveled roadways. Neighborhood scale sites would provide concentration data that are relevant to informing a large segment of the population of their exposure levels on a given day.
              4.8.2 [Reserved]
              5. Network Design for Photochemical Assessment Monitoring Stations (PAMS) and Enhanced Ozone Monitoring
              (a) State and local monitoring agencies are required to collect and report PAMS measurements at each NCore site required under paragraph 3(a) of this appendix located in a CBSA with a population of 1,000,000 or more, based on the latest available census figures.
              (b) PAMS measurements include:

              (1) Hourly averaged speciated volatile organic compounds (VOCs);
              
              (2) Three 8-hour averaged carbonyl samples per day on a 1 in 3 day schedule, or hourly averaged formaldehyde;
              (3) Hourly averaged O3;

              (4) Hourly averaged nitrogen oxide (NO), true nitrogen dioxide (NO2), and total reactive nitrogen (NOy);
              (5) Hourly averaged ambient temperature;
              (6) Hourly vector-averaged wind direction;
              (7) Hourly vector-averaged wind speed;
              (8) Hourly average atmospheric pressure;
              (9) Hourly averaged relative humidity;
              (10) Hourly precipitation;
              (11) Hourly averaged mixing-height;
              (12) Hourly averaged solar radiation; and
              (13) Hourly averaged ultraviolet radiation.

              (c) The EPA Regional Administrator may grant a waiver to allow the collection of required PAMS measurements at an alternative location where the monitoring agency can demonstrate that the alternative location will provide representative data useful for regional or national scale modeling and the tracking of trends in O3 precursors. The alternative location can be outside of the CBSA or outside of the monitoring agencies jurisdiction. In cases where the alternative location crosses jurisdictions the waiver will be contingent on the monitoring agency responsible for the alternative location including the required PAMS measurements in their annual monitoring plan required under § 58.10 and continued successful collection of PAMS measurements at the alternative location. This waiver can be revoked in cases where the Regional Administrator determines the PAMS measurements are not being collected at the alternate location in compliance with paragraph (b) of this section.
              (d) The EPA Regional Administrator may grant a waiver to allow speciated VOC measurements to be made as three 8-hour averages on every third day during the PAMS season as an alternative to 1-hour average speciated VOC measurements in cases where the primary VOC compounds are not well measured using continuous technology due to low detectability of the primary VOC compounds or for logistical and other programmatic constraints.
              (e) The EPA Regional Administrator may grant a waiver to allow representative meteorological data from nearby monitoring stations to be used to meet the meteorological requirements in paragraph 5(b) where the monitoring agency can demonstrate the data is collected in a manner consistent with EPA quality assurance requirements for these measurements.

              (f) The EPA Regional Administrator may grant a waiver from the requirement to collect PAMS measurements in locations where CBSA-wide O3 design values are equal to or less than 85% of the 8-hour O3 NAAQS and where the location is not considered by the Regional Administrator to be an important upwind or downwind location for other O3 nonattainment areas.
              (g) At a minimum, the monitoring agency shall collect the required PAMS measurements during the months of June, July, and August.
              (h) States with Moderate and above 8-hour O3 nonattainment areas and states in the Ozone Transport Region as defined in 40 CFR 51.900 shall develop and implement an Enhanced Monitoring Plan (EMP) detailing enhanced O3 and O3 precursor monitoring activities to be performed. The EMP shall be submitted to the EPA Regional Administrator no later than October 1, 2019 or two years following the effective date of a designation to a classification of Moderate or above O3 nonattainment, whichever is later. At a minimum, the EMP shall be reassessed and approved as part of the 5-year network assessments required under 40 CFR 58.10(d). The EMP will include monitoring activities deemed important to understanding the O3 problems in the state. Such activities may include, but are not limited to, the following:
              (1) Additional O3 monitors beyond the minimally required under paragraph 4.1 of this appendix,
              (2) Additional NOX or NOy monitors beyond those required under 4.3 of this appendix,
              (3) Additional speciated VOC measurements including data gathered during different periods other than required under paragraph 5(g) of this appendix, or locations other than those required under paragraph 5(a) of this appendix, and
              (4) Enhanced upper air measurements of meteorology or pollution concentrations.
              6. References

              1. Ball, R.J. and G.E. Anderson. Optimum Site Exposure Criteria for SO2 Monitoring. The Center for the Environment and Man, Inc., Hartford, CT. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-450/3-77-013. April 1977.
              2. Ludwig, F.F., J.H.S. Kealoha, and E. Shelar. Selecting Sites for Carbon Monoxide Monitoring. Stanford Research Institute, Menlo Park, CA. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-450/3-75-077, September 1975.
              3. Air Quality Criteria for Lead. Office of Research and Development, U.S. Environmental Protection Agency, Washington D.C. EPA Publication No. 600/8-89-049F. August 1990. (NTIS document numbers PB87-142378 and PB91-138420.)

              4. Optimum Site Exposure Criteria for Lead Monitoring. PEDCo Environmental, Inc. Cincinnati, OH. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Contract No. 68-02-3013. May 1981.
              
              5. Guidance for Conducting Ambient Air Monitoring for Lead Around Point Sources. Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA-454/R-92-009. May 1997.
              6. Koch, R.C. and H.E. Rector. Optimum Network Design and Site Exposure Criteria for Particulate Matter. GEOMET Technologies, Inc., Rockville, MD. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Contract No. 68-02-3584. EPA 450/4-87-009. May 1987.
              7. Watson et al. Guidance for Network Design and Optimum Site Exposure for PM 2.5 and PM 10. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA-454/R-99-022, December 1997.
              8. Guideline for Selecting and Modifying the Ozone Monitoring Season Based on an 8-Hour Ozone Standard. Prepared for U.S. Environmental Protection Agency, RTP, NC. EPA-454/R-98-001, June 1998.
              9. Photochemical Assessment Monitoring Stations Implementation Manual. Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA-454/B-93-051. March 1994.
              [71 FR 61316, Oct. 17, 2006, as amended at 72 FR 32211, June 12, 2007; 73 FR 67062, Nov. 12, 2008; 75 FR 6534, Feb. 9, 2010; 75 FR 35602, June 22, 2010; 75 FR 81137, Dec. 27, 2010; 76 FR 54342, Aug. 31, 2011; 78 FR 3284, Jan. 15, 2013; 80 FR 65466, Oct. 26, 2015; 81 FR 17298, Mar. 28, 2016; 81 FR 96388, Dec. 30, 2016]
            
            
              Pt. 58, App. E
              Appendix E to Part 58—Probe and Monitoring Path Siting Criteria for Ambient Air Quality Monitoring
              1. Introduction.
              2. Horizontal and Vertical Placement.
              3. Spacing from Minor Sources.
              4. Spacing From Obstructions.
              5. Spacing From Trees.
              6. Spacing From Roadways.
              7. Cumulative Interferences on a Monitoring Path.
              8. Maximum Monitoring Path Length.
              9. Probe Material and Pollutant Sample Residence Time.
              10. Waiver Provisions.
              11. Summary.
              12. References.
              1. Introduction
              (a) This appendix contains specific location criteria applicable to SLAMS, NCore, and PAMS ambient air quality monitoring probes, inlets, and optical paths after the general location has been selected based on the monitoring objectives and spatial scale of representation discussed in appendix D to this part. Adherence to these siting criteria is necessary to ensure the uniform collection of compatible and comparable air quality data.
              (b) The probe and monitoring path siting criteria discussed in this appendix must be followed to the maximum extent possible. It is recognized that there may be situations where some deviation from the siting criteria may be necessary. In any such case, the reasons must be thoroughly documented in a written request for a waiver that describes how and why the proposed siting deviates from the criteria. This documentation should help to avoid later questions about the validity of the resulting monitoring data. Conditions under which the EPA would consider an application for waiver from these siting criteria are discussed in section 10 of this appendix.
              (c) The pollutant-specific probe and monitoring path siting criteria generally apply to all spatial scales except where noted otherwise. Specific siting criteria that are phrased with a “must” are defined as requirements and exceptions must be approved through the waiver provisions. However, siting criteria that are phrased with a “should” are defined as goals to meet for consistency but are not requirements.
              2. Horizontal and Vertical Placement

              The probe or at least 80 percent of the monitoring path must be located between 2 and 15 meters above ground level for all O3 and SO2 monitoring sites, and for neighborhood or larger spatial scale Pb, PM 10, PM 10-2.5, PM 2.5, NO2, and CO sites. Middle scale PM 10-2.5 sites are required to have sampler inlets between 2 and 7 meters above ground level. Microscale Pb, PM 10, PM 10-2.5, and PM 2.5 sites are required to have sampler inlets between 2 and 7 meters above ground level. Microscale near-road NO2 monitoring sites are required to have sampler inlets between 2 and 7 meters above ground level. The inlet probes for microscale carbon monoxide monitors that are being used to measure concentrations near roadways must be between 2 and 7 meters above ground level. Those inlet probes for microscale carbon monoxide monitors measuring concentrations near roadways in downtown areas or urban street canyons must be between 2.5 and 3.5 meters above ground level. The probe or at least 90 percent of the monitoring path must be at least 1 meter vertically or horizontally away from any supporting structure, walls, parapets, penthouses, etc., and away from dusty or dirty areas. If the probe or a significant portion of the monitoring path is located near the side of a building or wall, then it should be located on the windward side of the building relative to the prevailing wind direction during the season of highest concentration potential for the pollutant being measured.
              
              3. Spacing From Minor Sources

              (a) It is important to understand the monitoring objective for a particular location in order to interpret this particular requirement. Local minor sources of a primary pollutant, such as SO2, lead, or particles, can cause high concentrations of that particular pollutant at a monitoring site. If the objective for that monitoring site is to investigate these local primary pollutant emissions, then the site is likely to be properly located nearby. This type of monitoring site would in all likelihood be a microscale type of monitoring site. If a monitoring site is to be used to determine air quality over a much larger area, such as a neighborhood or city, a monitoring agency should avoid placing a monitor probe, path, or inlet near local, minor sources. The plume from the local minor sources should not be allowed to inappropriately impact the air quality data collected at a site. Particulate matter sites should not be located in an unpaved area unless there is vegetative ground cover year round, so that the impact of wind blown dusts will be kept to a minimum.

              (b) Similarly, local sources of nitric oxide (NO) and ozone-reactive hydrocarbons can have a scavenging effect causing unrepresentatively low concentrations of O3 in the vicinity of probes and monitoring paths for O3. To minimize these potential interferences, the probe or at least 90 percent of the monitoring path must be away from furnace or incineration flues or other minor sources of SO2 or NO. The separation distance should take into account the heights of the flues, type of waste or fuel burned, and the sulfur content of the fuel.
              4. Spacing From Obstructions

              (a) Buildings and other obstacles may possibly scavenge SO2, O3, or NO2, and can act to restrict airflow for any pollutant. To avoid this interference, the probe, inlet, or at least 90 percent of the monitoring path must have unrestricted airflow and be located away from obstacles. The distance from the obstacle to the probe, inlet, or monitoring path must be at least twice the height that the obstacle protrudes above the probe, inlet, or monitoring path. An exception to this requirement can be made for measurements taken in street canyons or at source-oriented sites where buildings and other structures are unavoidable.
              (b) Generally, a probe or monitoring path located near or along a vertical wall is undesirable because air moving along the wall may be subject to possible removal mechanisms. A probe, inlet, or monitoring path must have unrestricted airflow in an arc of at least 180 degrees. This arc must include the predominant wind direction for the season of greatest pollutant concentration potential. For particle sampling, a minimum of 2 meters of separation from walls, parapets, and structures is required for rooftop site placement.

              (c) Special consideration must be given to the use of open path analyzers due to their inherent potential sensitivity to certain types of interferences, or optical obstructions. A monitoring path must be clear of all trees, brush, buildings, plumes, dust, or other optical obstructions, including potential obstructions that may move due to wind, human activity, growth of vegetation, etc. Temporary optical obstructions, such as rain, particles, fog, or snow, should be considered when siting an open path analyzer. Any of these temporary obstructions that are of sufficient density to obscure the light beam will affect the ability of the open path analyzer to continuously measure pollutant concentrations. Transient, but significant obscuration of especially longer measurement paths could occur as a result of certain meteorological conditions (e.g., heavy fog, rain, snow) and/or aerosol levels that are of a sufficient density to prevent the open path analyzer's light transmission. If certain compensating measures are not otherwise implemented at the onset of monitoring (e.g., shorter path lengths, higher light source intensity), data recovery during periods of greatest primary pollutant potential could be compromised. For instance, if heavy fog or high particulate levels are coincident with periods of projected NAAQS-threatening pollutant potential, the representativeness of the resulting data record in reflecting maximum pollutant concentrations may be substantially impaired despite the fact that the site may otherwise exhibit an acceptable, even exceedingly high overall valid data capture rate.
              (d) For near-road NO2 monitoring stations, the monitor probe shall have an unobstructed air flow, where no obstacles exist at or above the height of the monitor probe, between the monitor probe and the outside nearest edge of the traffic lanes of the target road segment.
              5. Spacing From Trees
              (a) Trees can provide surfaces for SO2, O3, or NO2 adsorption or reactions, and surfaces for particle deposition. Trees can also act as obstructions in cases where they are located between the air pollutant sources or source areas and the monitoring site, and where the trees are of a sufficient height and leaf canopy density to interfere with the normal airflow around the probe, inlet, or monitoring path. To reduce this possible interference/obstruction, the probe, inlet, or at least 90 percent of the monitoring path must be at least 10 meters or further from the drip line of trees.
              (b) The scavenging effect of trees is greater for O3 than for other criteria pollutants. Monitoring agencies must take steps to consider the impact of trees on ozone monitoring sites and take steps to avoid this problem.
              (c) For microscale sites of any air pollutant, no trees or shrubs should be located between the probe and the source under investigation, such as a roadway or a stationary source.
              6. Spacing From Roadways
              

                Table E-1 of Appendix E to Part 58—Minimum Separation Distance Between Roadways and Probes or Monitoring Paths for Monitoring Neighborhood and Urban Scale Ozone (O3) and Oxides of Nitrogen (NO, NO2, NOX, NOy)
                
                  Roadwayaverage daily traffic,
                    vehicles per day
                  
                  Minimumdistance 1
                    
                    (meters)
                  
                  Minimumdistance 1 2
                    
                    (meters)
                  
                
                
                  ≤1,000
                  10
                  10
                
                
                  10,000
                  10
                  20
                
                
                  15,000
                  20
                  30
                
                
                  20,000
                  30
                  40
                
                
                  40,000
                  50
                  60
                
                
                  70,000
                  100
                  100
                
                
                  ≥110,000
                  250
                  250
                
                
                  1 Distance from the edge of the nearest traffic lane. The distance for intermediate traffic counts should be interpolated from the table values based on the actual traffic count.
                
                  2 Applicable for ozone monitors whose placement has not already been approved as of December 18, 2006.
              
              6.1 Spacing for Ozone Probes and Monitoring Paths
              In siting an O3 analyzer, it is important to minimize destructive interferences form sources of NO, since NO readily reacts with O3. Table E-1 of this appendix provides the required minimum separation distances between a roadway and a probe or, where applicable, at least 90 percent of a monitoring path for various ranges of daily roadway traffic. A sampling site having a point analyzer probe located closer to a roadway than allowed by the Table E-1 requirements should be classified as microscale or middle scale, rather than neighborhood or urban scale, since the measurements from such a site would more closely represent the middle scale. If an open path analyzer is used at a site, the monitoring path(s) must not cross over a roadway with an average daily traffic count of 10,000 vehicles per day or more. For those situations where a monitoring path crosses a roadway with fewer than 10,000 vehicles per day, monitoring agencies must consider the entire segment of the monitoring path in the area of potential atmospheric interference from automobile emissions. Therefore, this calculation must include the length of the monitoring path over the roadway plus any segments of the monitoring path that lie in the area between the roadway and minimum separation distance, as determined from the Table E-1 of this appendix. The sum of these distances must not be greater than 10 percent of the total monitoring path length.
              6.2 Spacing for Carbon Monoxide Probes and Monitoring Paths. (a) Near-road microscale CO monitoring sites, including those located in downtown areas, urban street canyons, and other near-road locations such as those adjacent to highly trafficked roads, are intended to provide a measurement of the influence of the immediate source on the pollution exposure on the adjacent area.
              (b) Microscale CO monitor inlets probes in downtown areas or urban street canyon locations shall be located a minimum distance of 2 meters and a maximum distance of 10 meters from the edge of the nearest traffic lane.
              (c) Microscale CO monitor inlet probes in downtown areas or urban street canyon locations shall be located at least 10 meters from an intersection and preferably at a midblock location. Midblock locations are preferable to intersection locations because intersections represent a much smaller portion of downtown space than do the streets between them. Pedestrian exposure is probably also greater in street canyon/corridors than at intersections.
              
                Table E-2 of Appendix E to Part 58—Minimum Separation Distance Between Roadways and Probes or Monitoring Paths for Monitoring Neighborhood Scale Carbon Monoxide
                
                  Roadway average daily traffic, vehicles per day
                  Minimum distance 1 (meters)
                
                
                  ≤10,000
                  10
                
                
                  15,000
                  25
                
                
                  20,000
                  45
                
                
                  30,000
                  80
                
                
                  40,000
                  115
                
                
                  50,000
                  135
                
                
                  ≥60,000
                  150
                
                
                  1 Distance from the edge of the nearest traffic lane. The distance for intermediate traffic counts should be interpolated from the table values based on the actual traffic count.
              
              6.3 Spacing for Particulate Matter (PM 2.5, PM 10, Pb) Inlets. (a) Since emissions associated with the operation of motor vehicles contribute to urban area particulate matter ambient levels, spacing from roadway criteria are necessary for ensuring national consistency in PM sampler siting.

              (b) The intent is to locate localized hot-spot sites in areas of highest concentrations whether it be from mobile or multiple stationary sources. If the area is primarily affected by mobile sources and the maximum concentration area(s) is judged to be a traffic corridor or street canyon location, then the monitors should be located near roadways with the highest traffic volume and at separation distances most likely to produce the highest concentrations. For the microscale traffic corridor site, the location must be between 5 and 15 meters from the major roadway. For the microscale street canyon site the location must be between 2 and 10 meters from the roadway. For the middle scale site, a range of acceptable distances from the roadway is shown in figure E-1 of this appendix. This figure also includes separation distances between a roadway and neighborhood or larger scale sites by default. Any site, 2 to 15 meters high, and further back than the middle scale requirements will generally be neighborhood, urban or regional scale. For example, according to Figure E-1 of this appendix, if a PM sampler is primarily influenced by roadway emissions and that sampler is set back 10 meters from a 30,000 ADT (average daily traffic) road, the site should be classified as microscale, if the sampler height is between 2 and 7 meters. If the sampler height is between 7 and 15 meters, the site should be classified as middle scale. If the sample is 20 meters from the same road, it will be classified as middle scale; if 40 meters, neighborhood scale; and if 110 meters, an urban scale.
              6.4 Spacing for Nitrogen Dioxide (NO2) Probes and Monitoring Paths.
              (a) In siting near-road NO2 monitors as required in paragraph 4.3.2 of appendix D of this part, the monitor probe shall be as near as practicable to the outside nearest edge of the traffic lanes of the target road segment; but shall not be located at a distance greater than 50 meters, in the horizontal, from the outside nearest edge of the traffic lanes of the target road segment.
              (b) In siting NO2 monitors for neighborhood and larger scale monitoring, it is important to minimize near-road influences. Table E-1 of this appendix provides the required minimum separation distances between a roadway and a probe or, where applicable, at least 90 percent of a monitoring path for various ranges of daily roadway traffic. A sampling site having a point analyzer probe located closer to a roadway than allowed by the Table E-1 requirements should be classified as microscale or middle scale rather than neighborhood or urban scale. If an open path analyzer is used at a site, the monitoring path(s) must not cross over a roadway with an average daily traffic count of 10,000 vehicles per day or more. For those situations where a monitoring path crosses a roadway with fewer than 10,000 vehicles per day, monitoring agencies must consider the entire segment of the monitoring path in the area of potential atmospheric interference form automobile emissions. Therefore, this calculation must include the length of the monitoring path over the roadway plus any segments of the monitoring path that lie in the area between the roadway and minimum separation distance, as determined form the Table E-1 of this appendix. The sum of these distances must not be greater than 10 percent of the total monitoring path length.
              
                ER17OC06.061
              
              
              7. Cumulative Interferences on a Monitoring Path
              (This paragraph applies only to open path analyzers.) The cumulative length or portion of a monitoring path that is affected by minor sources, trees, or roadways must not exceed 10 percent of the total monitoring path length.
              8. Maximum Monitoring Path Length
              (This paragraph applies only to open path analyzers.) The monitoring path length must not exceed 1 kilometer for analyzers in neighborhood, urban, or regional scale. For middle scale monitoring sites, the monitoring path length must not exceed 300 meters. In areas subject to frequent periods of dust, fog, rain, or snow, consideration should be given to a shortened monitoring path length to minimize loss of monitoring data due to these temporary optical obstructions. For certain ambient air monitoring scenarios using open path analyzers, shorter path lengths may be needed in order to ensure that the monitoring site meets the objectives and spatial scales defined in appendix D to this part. The Regional Administrator may require shorter path lengths, as needed on an individual basis, to ensure that the SLAMS sites meet the appendix D requirements. Likewise, the Administrator may specify the maximum path length used at NCore monitoring sites.
              9. Probe Material and Pollutant Sample Residence Time
              (a) For the reactive gases, SO2, NO2, and O3, special probe material must be used for point analyzers. Studies 20-24 have been conducted to determine the suitability of materials such as polypropylene, polyethylene, polyvinyl chloride, Tygon ®, aluminum, brass, stainless steel, copper, Pyrex ® glass and Teflon ® for use as intake sampling lines. Of the above materials, only Pyrex ® glass and Teflon ® have been found to be acceptable for use as intake sampling lines for all the reactive gaseous pollutants. Furthermore, the EPA 25 has specified borosilicate glass or FEP Teflon ® as the only acceptable probe materials for delivering test atmospheres in the determination of reference or equivalent methods. Therefore, borosilicate glass, FEP Teflon ® or their equivalent must be the only material in the sampling train (from inlet probe to the back of the analyzer) that can be in contact with the ambient air sample for existing and new SLAMs.
              (b) For volatile organic compound (VOC) monitoring at PAMS, FEP Teflon ® is unacceptable as the probe material because of VOC adsorption and desorption reactions on the FEP Teflon ®. Borosilicate glass, stainless steel, or its equivalent are the acceptable probe materials for VOC and carbonyl sampling. Care must be taken to ensure that the sample residence time is kept to 20 seconds or less.

              (c) No matter how nonreactive the sampling probe material is initially, after a period of use reactive particulate matter is deposited on the probe walls. Therefore, the time it takes the gas to transfer from the probe inlet to the sampling device is also critical. Ozone in the presence of nitrogen oxide (NO) will show significant losses even in the most inert probe material when the residence time exceeds 20 seconds. 26 Other studies 27 28 indicate that a 10 second or less residence time is easily achievable. Therefore, sampling probes for reactive gas monitors at NCore and at NO2 sites must have a sample residence time less than 20 seconds.
              10. Waiver Provisions
              Most sampling probes or monitors can be located so that they meet the requirements of this appendix. New sites with rare exceptions, can be located within the limits of this appendix. However, some existing sites may not meet these requirements and still produce useful data for some purposes. The EPA will consider a written request from the State agency to waive one or more siting criteria for some monitoring sites providing that the State can adequately demonstrate the need (purpose) for monitoring or establishing a monitoring site at that location.
              10.1 For establishing a new site, a waiver may be granted only if both of the following criteria are met:
              10.1.1 The site can be demonstrated to be as representative of the monitoring area as it would be if the siting criteria were being met.
              10.1.2 The monitor or probe cannot reasonably be located so as to meet the siting criteria because of physical constraints (e.g., inability to locate the required type of site the necessary distance from roadways or obstructions).
              10.2 However, for an existing site, a waiver may be granted if either of the criteria in sections 10.1.1 and 10.1.2 of this appendix are met.
              10.3 Cost benefits, historical trends, and other factors may be used to add support to the criteria in sections 10.1.1 and 10.1.2 of this appendix, however, they in themselves, will not be acceptable reasons for granting a waiver. Written requests for waivers must be submitted to the Regional Administrator.
              11. Summary

              Table E-4 of this appendix presents a summary of the general requirements for probe and monitoring path siting criteria with respect to distances and heights. It is apparent from Table E-4 that different elevation distances above the ground are shown for the various pollutants. The discussion in this appendix for each of the pollutants describes reasons for elevating the monitor, probe, or monitoring path. The differences in the specified range of heights are based on the vertical concentration gradients. For CO and near-road NO2 monitors, the gradients in the vertical direction are very large for the microscale, so a small range of heights are used. The upper limit of 15 meters is specified for the consistency between pollutants and to allow the use of a single manifold or monitoring path for monitoring more than one pollutant.
              
                Table E-4 of Appendix E to Part 58—Summary of Probe and Monitoring Path Siting Criteria
                
                  Pollutant
                  Scale (maximum monitoring path length, meters)
                  Height from ground to probe, inlet or 80% of monitoring path 1 (meters)
                  Horizontal and vertical distance from supporting structures 2 to probe, inlet or 90% of monitoring path1 (meters)
                  Distance from trees to probe, inlet or 90% of monitoring path 1 (meters)
                  Distance from roadways to probe, inlet or monitoring path 1 (meters)
                
                
                  SO2 3 4 5 6
                  
                  Middle (300 m) Neighborhood Urban, and Regional (1 km)
                  2-15
                  >1
                  >10
                  N/A.
                
                
                  CO 4 5 7
                  
                  Micro [downtown or street canyon sites], micro [near-road sites], middle (300 m) and Neighborhood (1 km)
                  2.5-3.5; 2-7; 2-15
                  >1
                  >10
                  2-10 for downtown areas or street canyon microscale; ≤50 for near-road microscale; see Table E-2 of this appendix for middle and neighborhood scales.
                
                
                  O 3 3 4 5
                  
                  Middle (300 m) Neighborhood, Urban, and Regional (1 km)
                  2-15
                  >1
                  >10
                  
                    See Table E-1 of this appendix for all scales.
                
                
                  NO2 3 4 5
                  
                  Micro (Near-road [50-300 m])
                  2-7 (micro);
                  >1
                  >10
                  ≤50 for near-road micro-scale.
                
                
                   
                  Middle (300 m)
                  2-15 (all other scales)
                
                
                   
                  Neighborhood, Urban, and Regional (1 km)
                  
                  
                  
                  
                    See Table E-1 of this appendix for all other scales.
                
                
                  Ozone precursors (for PAMS) 3 4 5
                  
                  Neighborhood and Urban (1 km)
                  2-15
                  >1
                  >10
                  
                    See Table E-4 of this appendix for all scales.
                
                
                  PM, Pb 3 4 5 8
                  
                  Micro, Middle, Neighborhood, Urban and Regional
                  2-7 (micro); 2-7 (middle PM 10-2.5); 2-7 for near-road; 2-15 (all other scales)
                  >2 (all scales, horizontal distance only)
                  >10 (all scales)
                  2-10 (micro); see Figure E-1 of this appendix for all other scales. ≤50 for near-road.
                
                N/A—Not applicable.
                

                  1 Monitoring path for open path analyzers is applicable only to middle or neighborhood scale CO monitoring, middle, neighborhood, urban, and regional scale NO2 monitoring, and all applicable scales for monitoring SO2, O3, and O3 precursors.
                
                  2 When probe is located on a rooftop, this separation distance is in reference to walls, parapets, or penthouses located on roof.
                
                  3 Should be greater than 20 meters from the dripline of tree(s) and must be 10 meters from the dripline when the tree(s) act as an obstruction.
                

                  4 Distance from sampler, probe, or 90 percent of monitoring path to obstacle, such as a building, must be at least twice the height the obstacle protrudes above the sampler, probe, or monitoring path. Sites not meeting this criterion may be classified as middle scale (see text).
                
                  5 Must have unrestricted airflow 270 degrees around the probe or sampler; 180 degrees if the probe is on the side of a building or a wall.
                
                  6 The probe, sampler, or monitoring path should be away from minor sources, such as furnace or incineration flues. The separation distance is dependent on the height of the minor source's emission point (such as a flue), the type of fuel or waste burned, and the quality of the fuel (sulfur, ash, or lead content). This criterion is designed to avoid undue influences from minor sources.
                
                  7 For micro-scale CO monitoring sites, the probe must be >10 meters from a street intersection and preferably at a midblock location.
                
                  8 Collocated monitors must be within 4 meters of each other and at least 2 meters apart for flow rates greater than 200 liters/min or at least 1 meter apart for samplers having flow rates less than 200 liters/min to preclude airflow interference, unless a waiver is in place as approved by the Regional Administrator pursuant to section 3 of Appendix A.
              
              
              12. References
              1. Bryan, R.J., R.J. Gordon, and H. Menck. Comparison of High Volume Air Filter Samples at Varying Distances from Los Angeles Freeway. University of Southern California, School of Medicine, Los Angeles, CA. (Presented at 66th Annual Meeting of Air Pollution Control Association. Chicago, IL. June 24-28, 1973. APCA 73-158.)
              2. Teer, E.H. Atmospheric Lead Concentration Above an Urban Street. Master of Science Thesis, Washington University, St. Louis, MO. January 1971.
              3. Bradway, R.M., F.A. Record, and W.E. Belanger. Monitoring and Modeling of Resuspended Roadway Dust Near Urban Arterials. GCA Technology Division, Bedford, MA. (Presented at 1978 Annual Meeting of Transportation Research Board, Washington, DC. January 1978.)
              4. Pace, T.G., W.P. Freas, and E.M. Afify. Quantification of Relationship Between Monitor Height and Measured Particulate Levels in Seven U.S. Urban Areas. U.S. Environmental Protection Agency, Research Triangle Park, NC. (Presented at 70th Annual Meeting of Air Pollution Control Association, Toronto, Canada. June 20-24, 1977. APCA 77-13.4.)
              5. Harrison, P.R. Considerations for Siting Air Quality Monitors in Urban Areas. City of Chicago, Department of Environmental Control, Chicago, IL. (Presented at 66th Annual Meeting of Air Pollution Control Association, Chicago, IL. June 24-28, 1973. APCA 73-161.)
              6. Study of Suspended Particulate Measurements at Varying Heights Above Ground. Texas State Department of Health, Air Control Section, Austin, TX. 1970. p.7.
              7. Rodes, C.E. and G.F. Evans. Summary of LACS Integrated Pollutant Data. In: Los Angeles Catalyst Study Symposium. U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-600/4-77-034. June 1977.
              8. Lynn, D.A. et al. National Assessment of the Urban Particulate Problem: Volume 1, National Assessment. GCA Technology Division, Bedford, MA. U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-450/3-75-024. June 1976.
              9. Pace, T.G. Impact of Vehicle-Related Particulates on TSP Concentrations and Rationale for Siting Hi-Vols in the Vicinity of Roadways. OAQPS, U.S. Environmental Protection Agency, Research Triangle Park, NC. April 1978.
              10. Ludwig, F.L., J.H. Kealoha, and E. Shelar. Selecting Sites for Monitoring Total Suspended Particulates. Stanford Research Institute, Menlo Park, CA. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-450/3-77-018. June 1977, revised December 1977.

              11. Ball, R.J. and G.E. Anderson. Optimum Site Exposure Criteria for SO2 Monitoring. The Center for the Environment and Man, Inc., Hartford, CT. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-450/3-77-013. April 1977.
              12. Ludwig, F.L. and J.H.S. Kealoha. Selecting Sites for Carbon Monoxide Monitoring. Stanford Research Institute, Menlo Park, CA. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-450/3-75-077. September 1975.
              13. Ludwig, F.L. and E. Shelar. Site Selection for the Monitoring of Photochemical Air Pollutants. Stanford Research Institute, Menlo Park, CA. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Publication No. EPA-450/3-78-013. April 1978.
              14. Lead Analysis for Kansas City and Cincinnati, PEDCo Environmental, Inc., Cincinnati, OH. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Contract No. 66-02-2515, June 1977.
              15. Barltrap, D. and C.D. Strelow. Westway Nursery Testing Project. Report to the Greater London Council. August 1976.
              16. Daines, R. H., H. Moto, and D. M. Chilko. Atmospheric Lead: Its Relationship to Traffic Volume and Proximity to Highways. Environ. Sci. and Technol., 4:318, 1970.
              17. Johnson, D. E., et al. Epidemiologic Study of the Effects of Automobile Traffic on Blood Lead Levels, Southwest Research Institute, Houston, TX. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA-600/1-78-055, August 1978.
              18. Air Quality Criteria for Lead. Office of Research and Development, U.S. Environmental Protection Agency, Washington, DC EPA-600/8-83-028 aF-dF, 1986, and supplements EPA-600/8-89/049F, August 1990. (NTIS document numbers PB87-142378 and PB91-138420.)
              19. Lyman, D. R. The Atmospheric Diffusion of Carbon Monoxide and Lead from an Expressway, Ph.D. Dissertation, University of Cincinnati, Cincinnati, OH. 1972.
              20. Wechter, S.G. Preparation of Stable Pollutant Gas Standards Using Treated Aluminum Cylinders. ASTM STP. 598:40-54, 1976.
              21. Wohlers, H.C., H. Newstein and D. Daunis. Carbon Monoxide and Sulfur Dioxide Adsorption On and Description From Glass, Plastic and Metal Tubings. J. Air Poll. Con. Assoc. 17:753, 1976.

              22. Elfers, L.A. Field Operating Guide for Automated Air Monitoring Equipment. U.S. NTIS. p. 202, 249, 1971.
              
              23. Hughes, E.E. Development of Standard Reference Material for Air Quality Measurement. ISA Transactions, 14:281-291, 1975.
              24. Altshuller, A.D. and A.G. Wartburg. The Interaction of Ozone with Plastic and Metallic Materials in a Dynamic Flow System. Intern. Jour. Air and Water Poll., 4:70-78, 1961.
              25. Code of Federal Regulations. Title 40 part 53.22, July 1976.
              26. Butcher, S.S. and R.E. Ruff. Effect of Inlet Residence Time on Analysis of Atmospheric Nitrogen Oxides and Ozone, Anal. Chem., 43:1890, 1971.
              27. Slowik, A.A. and E.B. Sansone. Diffusion Losses of Sulfur Dioxide in Sampling Manifolds. J. Air. Poll. Con. Assoc., 24:245, 1974.
              28. Yamada, V.M. and R.J. Charlson. Proper Sizing of the Sampling Inlet Line for a Continuous Air Monitoring Station. Environ. Sci. and Technol., 3:483, 1969.
              29. Koch, R.C. and H.E. Rector. Optimum Network Design and Site Exposure Criteria for Particulate Matter, GEOMET Technologies, Inc., Rockville, MD. Prepared for U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA Contract No. 68-02-3584. EPA 450/4-87-009. May 1987.
              30. Burton, R.M. and J.C. Suggs. Philadelphia Roadway Study. Environmental Monitoring Systems Laboratory, U.S. Environmental Protection Agency, Research Triangle Park, N.C. EPA-600/4-84-070 September 1984.
              31. Technical Assistance Document For Sampling and Analysis of Ozone Precursors. Atmospheric Research and Exposure Assessment Laboratory, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. EPA 600/8-91-215. October 1991.
              32. Quality Assurance Handbook for Air Pollution Measurement Systems: Volume IV. Meteorological Measurements. Atmospheric Research and Exposure Assessment Laboratory, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. EPA 600/4-90-0003. August 1989.
              33. On-Site Meteorological Program Guidance for Regulatory Modeling Applications. Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711. EPA 450/4-87-013. June 1987F.
              [71 FR 61323, Oct. 17, 2006, as amended at 75 FR 6535, Feb. 9, 2010; 76 FR 54342, Aug. 31, 2011; 78 FR 3285, Jan. 15, 2013]
            
            
              Appendix F to Part 58 [Reserved]
            
            
              Pt. 58, App. G
              Appendix G to Part 58—Uniform Air Quality Index (AQI) and Daily Reporting
              General Requirements
              1. What is the AQI?
              2. Why report the AQI?
              3. Must I report the AQI?
              4. What goes into my AQI report?
              5. Is my AQI report for my MSA only?
              6. How do I get my AQI report to the public?
              7. How often must I report the AQI?
              8. May I make exceptions to these reporting requirements?
              Calculation
              9. How Does the AQI Relate to Air Pollution Levels?
              10. What Monitors Should I Use To Get the Pollutant Concentrations for Calculating the AQI?
              11. Do I have to forecast the AQI?
              12. How Do I Calculate the AQI?
              Background and Reference Materials
              13. What Additional Information Should I Know?
              General Requirements
              1. What Is the AQI?

              The AQI is a tool that simplifies reporting air quality to the general public. The AQI incorporates into a single index concentrations of 5 criteria pollutants: ozone (O3), particulate matter (PM), carbon monoxide (CO), sulfur dioxide (SO2), and nitrogen dioxide (NO2). The scale of the index is divided into general categories that are associated with health messages.
              2. Why Report the AQI?
              The AQI offers various advantages:
              a. It is simple to create and understand.
              b. It conveys the health implications of air quality.
              c. It promotes uniform use throughout the country.
              3. Must I Report the AQI?
              You must report the AQI daily if yours is a metropolitan statistical area (MSA) with a population over 350,000.
              4. What Goes Into My AQI Report?
              i. Your AQI report must contain the following:
              a. The reporting area(s) (the MSA or subdivision of the MSA).
              b. The reporting period (the day for which the AQI is reported).
              c. The critical pollutant (the pollutant with the highest index value).
              d. The AQI (the highest index value).

              e. The category descriptor and index value associated with the AQI and, if you choose to report in a color format, the associated color. Use only the following descriptors and colors for the six AQI categories:
              
              
                Table 1—AQI Categories
                
                  For this AQI
                  Use this descriptor
                  And this color 1
                  
                
                
                  0 to 50
                  “Good”
                  Green.
                
                
                  51 to 100
                  “Moderate”
                  Yellow.
                
                
                  101 to 150
                  “Unhealthy for Sensitive Groups”
                  Orange.
                
                
                  151 to 200
                  “Unhealthy”
                  Red.
                
                
                  201 to 300
                  “Very Unhealthy”
                  Purple.
                
                
                  301 and above
                  “Hazardous”
                  Maroon. 1
                  
                
                
                  1 Specific colors can be found in the most recent reporting guidance (Guideline for Public Reporting of Daily Air Quality—Air Quality Index (AQI)).
              
              f. The pollutant specific sensitive groups for any reported index value greater than 100. Use the following sensitive groups for each pollutant:
              
                
                  When this pollutant has an index value above 100 * * *
                  Report these sensitive groups * * *
                
                
                  Ozone
                  Children and people with asthma are the groups most at risk.
                
                
                  PM 2.5
                  
                  People with respiratory or heart disease, the elderly and children are the groups most at risk.
                
                
                  PM 10
                  
                  People with respiratory disease are the group most at risk.
                
                
                  CO
                  People with heart disease are the group most at risk.
                
                
                  SO2
                  
                  People with asthma are the group most at risk.
                
                
                  NO2
                  
                  Children and people with respiratory disease are the groups most at risk.
                
              
              ii. When appropriate, your AQI report may also contain the following:
              a. Appropriate health and cautionary statements.
              b. The name and index value for other pollutants, particularly those with an index value greater than 100.
              c. The index values for sub-areas of your MSA.
              d. Causes for unusual AQI values.
              e. Actual pollutant concentrations.
              5. Is My AQI Report for My MSA Only?

              Generally, your AQI report applies to your MSA only. However, if a significant air quality problem exists (AQI greater than 100) in areas significantly impacted by your MSA but not in it (for example, O3 concentrations are often highest downwind and outside an urban area), you should identify these areas and report the AQI for these areas as well.
              6. How Do I Get My AQI Report to the Public?
              You must furnish the daily report to the appropriate news media (radio, television, and newspapers). You must make the daily report publicly available at one or more places of public access, or by any other means, including a recorded phone message, a public Internet site, or facsimile transmission. When the AQI value is greater than 100, it is particularly critical that the reporting to the various news media be as extensive as possible. At a minimum, it should include notification to the media with the largest market coverages for the area in question.
              7. How Often Must I Report the AQI?
              You must report the AQI at least 5 days per week. Exceptions to this requirement are in section 8 of this appendix.
              8. May I Make Exceptions to These Reporting Requirements?
              i. If the index value for a particular pollutant remains below 50 for a season or year, then you may exclude the pollutant from your calculation of the AQI in section 12.
              ii. If all index values remain below 50 for a year, then you may report the AQI at your discretion. In subsequent years, if pollutant levels rise to where the AQI would be above 50, then the AQI must be reported as required in sections 3, 4, 6, and 7 of this appendix.
              Calculation
              9. How does the AQI relate to air pollution levels?

              For each pollutant, the AQI transforms ambient concentrations to a scale from 0 to 500. The AQI is keyed as appropriate to the national ambient air quality standards (NAAQS) for each pollutant. In most cases, the index value of 100 is associated with the numerical level of the short-term standard (i.e., averaging time of 24-hours or less) for each pollutant. The index value of 50 is associated with the numerical level of the annual standard for a pollutant, if there is one, at one-half the level of the short-term standard for the pollutant, or at the level at which it is appropriate to begin to provide guidance on cautionary language. Higher categories of the index are based on increasingly serious health effects and increasing proportions of the population that are likely to be affected. The index is related to other air pollution concentrations through linear interpolation based on these levels. The AQI is equal to the highest of the numbers corresponding to each pollutant. For the purposes of reporting the AQI, the sub-indexes for PM 10 and PM 2.5 are to be considered separately. The pollutant responsible for the highest index value (the reported AQI) is called the “critical” pollutant.
              
              10. What monitors should I use to get the pollutant concentrations for calculating the AQI?

              You must use concentration data from State/Local Air Monitoring Station (SLAMS) or parts of the SLAMS required by 40 CFR 58.10 for each pollutant except PM. For PM, calculate and report the AQI on days for which you have measured air quality data (e.g., from continuous PM 2.5 monitors required in Appendix D to this part). You may use PM measurements from monitors that are not reference or equivalent methods (for example, continuous PM 10 or PM 2.5 monitors). Detailed guidance for relating non-approved measurements to approved methods by statistical linear regression is referenced in section 13 below.
              11. Do I Have to Forecast the AQI?
              You should forecast the AQI to provide timely air quality information to the public, but this is not required. If you choose to forecast the AQI, then you may consider both long-term and short-term forecasts. You can forecast the AQI at least 24-hours in advance using the most accurate and reasonable procedures considering meteorology, topography, availability of data, and forecasting expertise. The document “Guideline for Developing an Ozone Forecasting Program” (the Forecasting Guidance) will help you start a forecasting program. You can also issue short-term forecasts by predicting 8-hour ozone values from 1-hour ozone values using methods suggested in the Reporting Guidance, “Guideline for Public Reporting of Daily Air Quality.”
              12. How do I calculate the AQI?
              i. The AQI is the highest value calculated for each pollutant as follows:

              a. Identify the highest concentration among all of the monitors within each reporting area and truncate as follows:
              
              (1) Ozone—truncate to 3 decimal places
              PM 2.5—truncate to 1 decimal place
              PM 10—truncate to integer
              CO—truncate to 1 decimal place
              SO2—truncate to integer
              NO2—truncate to integer
              
              (2) [Reserved]
              b. Using Table 2, find the two breakpoints that contain the concentration.
              c. Using Equation 1, calculate the index.
              d. Round the index to the nearest integer.
              
                Table 2—Breakpoints for the AQI
                
                  These breakpoints
                  O3 (ppm)8-hour
                  
                  O3 (ppm)1-hour1
                    
                  
                  PM2.5
                    (µg/m3)
                    24-hour
                  
                  PM10
                    (µg/m3)
                    24-hour
                  
                  CO(ppm)
                    8-hour
                  
                  SO2
                    (ppb)
                    1-hour
                  
                  NO2
                    (ppb)
                    1-hour
                  
                  Equal these AQI's
                  AQI
                  Category
                
                
                  0.000-0.054
                  —
                  0.0—12.0
                  0-54
                  0.0-4.4
                  0-35
                  0-53
                  0-50
                  Good.
                
                
                  0.055-0.070
                  —
                  12.1—35.4
                  55-154
                  4.5-9.4
                  36-75
                  54-100
                  51-100
                  Moderate.
                
                
                  0.071-0.085
                  0.125-0.164
                  35.5—55.4
                  155-254
                  9.5-12.4
                  76-185
                  101-360
                  101-150
                  Unhealthy for Sensitive Groups.
                
                
                  0.086-0.105
                  0.165-0.204
                  
                    3 55.5—150.4
                  255-354
                  12.5-15.4
                  
                    4 186-304
                  361-649
                  151-200
                  Unhealthy.
                
                
                  0.106-0.200
                  0.205-0.404
                  
                    3 150.5—250.4
                  355-424
                  15.5-30.4
                  
                    4 305-604
                  650-1249
                  201-300
                  Very Unhealthy.
                
                
                  0.201-(2)
                  0.405-0.504
                  
                    3 250.5—350.4
                  425-504
                  30.5-40.4
                  
                    4 605-804
                  1250-1649
                  301-400
                  Hazardous.
                
                
                  (2)
                  0.505-0.604
                  
                    3 350.5—500.4
                  505-604
                  40.5-50.4
                  
                    4 805-1004
                  1650-2049
                  401-500
                
                
                  1 Areas are generally required to report the AQI based on 8-hour ozone values. However, there are a small number of areas where an AQI based on 1-hour ozone values would be more precautionary. In these cases, in addition to calculating the 8-hour ozone index value, the 1-hour ozone index value may be calculated, and the maximum of the two values reported.
                
                  2 8-hour O3 values do not define higher AQI values (>301). AQI values > 301 are calculated with 1-hour O3 concentrations.
                
                  3 If a different SHL for PM2.5 is promulgated, these numbers will change accordingly.
                
                  4 1-hr SO2 values do not define higher AQI values (≥200). AQI values of 200 or greater are calculated with 24-hour SO2 concentration.
              

              ii. If the concentration is equal to a breakpoint, then the index is equal to the corresponding index value in Table 2. However, Equation 1 can still be used. The results will be equal. If the concentration is between two breakpoints, then calculate the index of that pollutant with Equation 1. You must also note that in some areas, the AQI based on 1-hour O3 will be more precautionary than using 8-hour values (see footnote 1 to Table 2). In these cases, you may use 1-hour values as well as 8-hour values to calculate index values and then use the maximum index value as the AQI for O3.
              
                ER27MR08.001
              
              
              Where:
              
              Ip = the index value for pollutantp
              
              Cp = the truncated concentration of pollutantp
              
              BPHi = the breakpoint that is greater than or equal to Cp
              
              BPLo = the breakpoint that is less than or equal to Cp
              
              IHi = the AQI value corresponding to BPHi
              
              Ilo = the AQI value corresponding to BPLo.
              
              iii. If the concentration is larger than the highest breakpoint in Table 2 then you may use the last two breakpoints in Table 2 when you apply Equation 1.
              Example

              iv. Using Table 2 and Equation 1, calculate the index value for each of the pollutants measured and select the one that produces the highest index value for the AQI. For example, if you observe a PM 10 value of 210 µg/m3, a 1-hour O3 value of 0.156 ppm, and an 8-hour O3 value of 0.130 ppm, then do this:
              a. Find the breakpoints for PM 10 at 210 µg/m3 as 155 µg/m3 and 254 µg/m3, corresponding to index values 101 and 150;
              b. Find the breakpoints for 1-hour O3 at 0.156 ppm as 0.125 ppm and 0.164 ppm, corresponding to index values 101 and 150;
              c. Find the breakpoints for 8-hour O3 at 0.130 ppm as 0.116 ppm and 0.374 ppm, corresponding to index values 201 and 300;
              d. Apply Equation 1 for 210 µg/m3, PM 10:
              
                ER27MR08.002
              
              e. Apply Equation 1 for 0.156 ppm, 1-hour O3:
              
                ER27MR08.003
              
              f. Apply Equation 1 for 0.130 ppm, 8-hour O3:
              
                ER27MR08.004
              
              g. Find the maximum, 206. This is the AQI. The minimal AQI report would read:
              v. Today, the AQI for my city is 206 which is Very Unhealthy, due to ozone. Children and people with asthma are the groups most at risk.
              13. What additional information should I know?

              The EPA has developed a computer program to calculate the AQI for you. The program prompts for inputs, and it displays all the pertinent information for the AQI (the index value, color, category, sensitive group, health effects, and cautionary language). The EPA has also prepared a brochure on the AQI that explains the index in detail (The Air Quality Index), Reporting Guidance (Technical Assistance Document for the Reporting of Daily Air Quality—the Air Quality Index (AQI)) that provides associated health effects and cautionary statements, and Forecasting Guidance (Guideline for Developing an Ozone Forecasting Program) that explains the steps necessary to start an air pollution forecasting program. You can download the program and the guidance documents at www.airnow.gov. Reference for relating non-approved PM measurements to approved methods (Eberly, S., T. Fitz-Simons, T. Hanley, L. Weinstock., T. Tamanini, G. Denniston, B. Lambeth, E. Michel, S. Bortnick. Data Quality Objectives (DQOs) For Relating Federal Reference Method (FRM) and Continuous PM 2.5 Measurements to Report an Air Quality Index (AQI). U.S. Environmental Protection Agency, Research Triangle Park, NC. EPA-454/B-02-002, November 2002) can be found on the Ambient Monitoring Technology Information Center (AMTIC) Web site, http://www.epa.gov/ttnamti1/.
              
              [64 FR 42547, Aug. 4, 1999, as amended at 73 FR 16513, Mar. 27, 2008; 75 FR 6537, Feb. 9, 2010; 75 FR 35602, June 22, 2010; 78 FR 3286, Jan. 15, 2013; 80 FR 65468, Oct. 26, 2015]
            
          
        
        
          
          Pt. 59
          PART 59—NATIONAL VOLATILE ORGANIC COMPOUND EMISSION STANDARDS FOR CONSUMER AND COMMERCIAL PRODUCTS
          
            Sec.
            
              Subpart A—General
              59.1
              Final determinations under Section 183(e)(3)(C) of the CAA.
            
            
              Subpart B—National Volatile Organic Compound Emission Standards for Automobile Refinish Coatings
              59.100
              Applicability and designation of regulated entity.
              59.101
              Definitions.
              59.102
              Standards.
              59.103
              Container labeling requirements.
              59.104
              Compliance provisions.
              59.105
              Reporting requirements.
              59.106
              Variance.
              59.107
              Addresses of EPA Regional offices.
              59.108
              State authority.
              59.109
              Circumvention.
              59.110
              Incorporations by reference.
              59.111
              Availability of information and confidentiality.
              Table 1 to Subpart B of Part 59—Volatile Organic Compound (VOC) Content Limits for Automobile Refinish Coatings
            
            
              Subpart C—National Volatile Organic Compound Emission Standards for Consumer Products
              59.201
              Applicability and designation of regulated entity.
              59.202
              Definitions.
              59.203
              Standards for consumer products.
              59.204
              Innovative product provisions.
              59.205
              Labeling.
              59.206
              Variances.
              59.207
              Test methods.
              59.208
              Charcoal lighter material testing protocol.
              59.209
              Recordkeeping and reporting requirements.
              59.210
              Addresses of EPA Regional Offices.
              59.211
              State authority.
              59.212
              Circumvention.
              59.213
              Incorporations by reference.
              59.214
              Availability of information and confidentiality.
              Table 1 to Subpart C of Part 59—VOC Content Limits by Product Category
              Table 2 to Subpart C of Part 59—HVOC Content Limits for Underarm Deodorants and Underarm AntiPerspirants
              Appendix A to Subpart C of Part 59—Figures
            
            
              Subpart D—National Volatile Organic Compound Emission Standards for Architectural Coatings
              59.400
              Applicability and compliance dates.
              59.401
              Definitions.
              59.402
              VOC content limits.
              59.403
              Exceedance fees.
              59.404
              Tonnage exemption.
              59.405
              Container labeling requirements.
              59.406
              Compliance provisions.
              59.407
              Recordkeeping requirements.
              59.408
              Reporting requirements.
              59.409
              Addresses of EPA Offices.
              59.410
              State authority.
              59.411
              Circumvention.
              59.412
              Incorporations by reference.
              59.413
              Availability of information and confidentiality.
              Appendix A to Subpart D of Part 59—Determination of Volatile Matter Content of Methacrylate Multicomponent Coatings Used as Traffic Marking Coatings
              Table 1 to Subpart D of Part 59—Volatile Organic Compound (VOC) Content Limits for Architectural Coatings
            
            
              Subpart E—National volatile organic compound emission standards for aerosol coatings
              59.500
              What is the purpose of this subpart?
              59.501
              Am I subject to this subpart?
              59.502
              When do I have to comply with this subpart?
              59.503
              What definitions apply to this subpart?
              59.504
              What limits must I meet?
              59.505
              How do I demonstrate compliance with the reactivity limits?
              59.506
              How do I demonstrate compliance if I manufacture multi-component kits?
              59.507
              What are the labeling requirements for aerosol coatings?
              59.508
              What test methods must I use?
              59.509
              Can I get a variance?
              59.510
              What records am I required to maintain?
              59.511
              What notifications and reports must I submit?
              59.512
              Addresses of EPA regional offices.
              59.513
              State authority.
              59.514
              Circumvention.
              59.515
              Incorporations by reference.
              59.516
              Availability of information and confidentiality
              Table 1 to Subpart E of Part 59—Product-Weighted Reactivity Limits by Coating Category

              Table 2A to Subpart E of Part 59—Reactivity Factors
              
              Table 2B to Subpart E of Part 59—Reactivity Factors for Aliphatic Hydrocarbon Solvent Mixtures
              Table 2C to Subpart E of Part 59—Reactivity Factors for Aromatic Hydrocarbon Solvent Mixtures
            
            
              Subpart F—Control of Evaporative Emissions From New and In-Use Portable Fuel Containers
              
                Overview and Applicability
                59.600
                Does this subpart apply for my products?
                59.601
                Do the requirements of this subpart apply to me?
                59.602
                What are the general prohibitions and requirements of this subpart?
                59.603
                How must manufacturers apply good engineering judgment?
                59.605
                What portable fuel containers are excluded from this subpart's requirements?
                59.607
                Submission of information.
              
              
                Emission Standards and Related Requirements
                59.611
                What evaporative emission requirements apply under this subpart?
                59.612
                What emission-related warranty requirements apply to me?
                59.613
                What operation and maintenance instructions must I give to buyers?
                59.615
                How must I label and identify the portable fuel containers I produce?
              
              
                Certifying Emission Families
                59.621
                Who may apply for a certificate of conformity?
                59.622
                What are the general requirements for obtaining a certificate of conformity and producing portable fuel containers under it?
                59.623
                What must I include in my application?
                59.624
                How do I amend my application for certification?
                59.625
                How do I select emission families?
                59.626
                What emission testing must I perform for my application for a certificate of conformity?
                59.627
                How do I demonstrate that my emission family complies with evaporative emission standards?
                59.628
                What records must I keep and what reports must I send to EPA?
                59.629
                What decisions may EPA make regarding my certificate of conformity?
                59.630
                EPA testing.
                59.650
                General testing provisions.
                59.652
                Other procedures.
                59.653
                How do I test portable fuel containers?
              
              
                Special Compliance Provisions
                59.660
                Exemption from the standards.
                59.662
                What temporary provisions address hardship due to unusual circumstances?
                59.663
                What are the provisions for extending compliance deadlines for manufacturers under hardship?
                59.664
                What are the requirements for importing portable fuel containers into the United States?
              
              
                Definitions and Other Reference Information
                59.680
                What definitions apply to this subpart?
                59.685
                What symbols, acronyms, and abbreviations does this subpart use?
                59.695
                What provisions apply to confidential information?
                59.697
                State actions.
                59.698
                May EPA enter my facilities for inspections?
                59.699
                How do I request a hearing?
              
            
          
          
            Authority:
            42 U.S.C. 7414 and 7511b(e).
          
          
            Source:
            64 FR 48815, Sept. 11, 1998, unless otherwise noted.
          
          
            Subpart A—General
            
              Source:
              71 FR 58753, Oct. 5, 2006, unless otherwise noted.
            
            
              § 59.1
              Final determinations under Section 183(e)(3)(C) of the CAA.
              This section identifies the consumer and commercial product categories for which EPA has determined that CTGs will be substantially as effective as regulations in reducing VOC emissions in ozone nonattainment areas:
              (a) Wood furniture coatings;
              (b) Aerospace coatings;
              (c) Shipbuilding and repair coatings;
              (d) Lithographic printing materials;
              (e) Letterpress printing materials;
              (f) Flexible packaging printing materials;
              (g) Flat wood paneling coatings;
              (h) Industrial cleaning solvents;
              (i) Paper, film, and foil coatings;
              (j) Metal furniture coatings;
              (k) Large appliance coatings;
              (l) Miscellaneous metal products coatings;
              (m) Plastic parts coatings;
              (n) Auto and light-duty truck assembly coatings;
              (o) Fiberglass boat manufacturing materials; and
              (p) Miscellaneous industrial adhesives.
              [73 FR 58491, Oct. 7, 2008]
            
          
          
            
            Subpart B—National Volatile Organic Compound Emission Standards for Automobile Refinish Coatings
            
              § 59.100
              Applicability and designation of regulated entity.
              (a) The provisions of this subpart apply to automobile refinish coatings and coating components manufactured on or after January 11, 1999 for sale or distribution in the United States.
              (b) Regulated entities are manufacturers and importers of automobile refinish coatings or coating components that sell or distribute these coatings or coating components in the United States.
              (c) The provisions of this subpart do not apply to automobile refinish coatings or coating components meeting the criteria in paragraphs (c)(1) through (c)(6) of this section.
              (1) Coatings or coating components that are manufactured (in or outside the United States) exclusively for sale outside the United States.
              (2) Coatings or coating components that are manufactured (in or outside the United States) before January 11, 1999.
              (3) Coatings or coating components that are manufactured (in or outside the United States) for use by original equipment manufacturers.
              (4) Coatings that are sold in nonrefillable aerosol containers.
              (5) Lacquer topcoats or their components.
              (6) Touch-up coatings.
            
            
              § 59.101
              Definitions.
              
                Adhesion promoter means a coating designed to facilitate the bonding of a primer or topcoat on surfaces such as trim moldings, door locks, and door sills, where sanding is impracticable, and on plastic parts and the edges of sanded areas.
              
                Administrator means the Administrator of the United States Environmental Protection Agency (U.S. EPA) or an authorized representative.
              
                Automobile means passenger cars, vans, motorcycles, trucks, and all other mobile equipment.
              
                Automobile refinish coating component means any portion of a coating, such as a reducer or thinner, hardener, additive, etc., recommended (by its manufacturer or importer) to distributors or end-users for automobile refinishing. The raw materials used to produce the components that are mixed by the end-user to prepare a coating for application are not considered automobile refinish coating components. Any reference to automobile refinishing made by a manufacturer or importer on a container or in product literature constitutes a recommendation for automobile refinishing.
              
                Automobile refinish coating or coating component importer, or importer, means any company, group, or individual that brings automobile refinish coatings or coating components from a location outside the United States into the United States for sale or distribution in the United States.
              
                Automobile refinish coating or coating component manufacturer, or manufacturer, means any company, group, or individual that produces or packages automobile refinish coatings or coating components for sale or distribution in the United States, including an entity which produces or packages such coatings or coating components under a private label for another party.
              
                Automobile refinishing means the process of coating automobiles or their parts, including partial body collision repairs, that is subsequent to the original coating applied at an automobile original equipment manufacturing plant.
              
                Container means the individual receptacle that holds a coating or coating component for storage and distribution.
              
                Cut-in, or jambing, clearcoat means a fast-drying, ready-to-spray clearcoat applied to surfaces such as door jambs and trunk and hood edges to allow for quick closure.
              
                Elastomeric coating means a coating designed for application over flexible parts, such as elastomeric bumpers.
              
                Exempt compounds means specific organic compounds that are not considered volatile organic compounds due to negligible photochemical reactivity. The exempt compounds are specified in § 51.100(s) of this chapter.
              
                Hardener means a coating component specifically designed to promote a faster cure of an enamel finish.
              
              
                Impact-resistant coating means a coating designed to resist chipping caused by road debris.
              
                Label means any written, printed, or graphic matter affixed to or appearing upon any automobile refinish coating or coating component container or package for purposes of identifying or giving information on the product, use of the product, or contents of the container or package.
              
                Lacquer means a thermoplastic coating which dries primarily by solvent evaporation, and which is resoluble in its original solvent.
              
                Low-gloss coating means a coating which exhibits a gloss reading less than or equal to 25 on a 60° glossmeter.
              
                Mixing instructions means the coating or coating component manufacturer's or importer's specification of the quantities of coating components for mixing a coating.
              
                Mobile equipment means any equipment that is physically capable of being driven or drawn upon a highway including, but not limited to, the following types of equipment: construction vehicles (such as mobile cranes, bulldozers, concrete mixers); farming equipment (wheel tractor, plow, pesticide sprayer); hauling equipment (truck trailers, utility bodies, camper shells); and miscellaneous equipment (street cleaners, golf carts).
              
                Multi-colored topcoat means a topcoat that exhibits more than one color, is packaged in a single container, and camouflages surface defects on areas of heavy use, such as cargo beds and other surfaces of trucks and other utility vehicles.
              
                Pretreatment wash primer means a primer that contains a minimum of 0.5 percent acid, by weight, that is applied directly to bare metal surfaces to provide corrosion resistance and to promote adhesion of subsequent coatings.
              
                Primer means any coating applied prior to the application of a topcoat for the purpose of corrosion resistance and/or adhesion.
              
                Primer-sealer means any coating applied prior to the application of a topcoat for the purpose of corrosion resistance, adhesion of the topcoat, and/or color uniformity and to promote the ability of an undercoat to resist penetration by the topcoat.
              
                Primer-surfacer means any coating applied prior to the application of a topcoat for the purpose of filling surface imperfections in the substrate, corrosion resistance, and/or adhesion of the topcoat.
              
                Reducer means any solvent used to thin enamels.
              
                Underbody coating means a coating designed for protection and sound deadening that is typically applied to the wheel wells and underbody of an automobile.
              
                Single-stage topcoat means a topcoat consisting of only one coating.
              
                Specialty coatings means adhesion promoters, low-gloss coatings, bright metal trim repair coatings, jambing (cut-in) clearcoats, elastomeric coatings, impact resistant coatings, underbody coatings, uniform finish blenders, and weld-through primers.
              
                Thinner means any solvent used to reduce the viscosity or solids content of a coating.
              
                Three-stage topcoat means a topcoat composed of a pigmented basecoat, a midcoat, and a transparent clearcoat.
              
                Topcoat means any coating or series of coatings applied over a primer or an existing finish for the purpose of protection or beautification.
              
                Touch-up coating means a coating applied by brush, air-brush, or nonrefillable aerosol can to cover minor surface damage.
              
                Two-stage topcoat means a topcoat consisting of a pigmented basecoat and a transparent clearcoat.
              
                Uniform finish blender means a coating designed to blend a repaired topcoat into an existing topcoat.
              
                United States means the United States of America, including the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and Commonwealth of the Northern Mariana Islands.
              
                Volatile organic compounds or VOC means any compound of carbon, other than those organic compounds that the Administrator has excluded in 40 CFR part 51, § 51.100 from this definition.
              
                VOC content means the weight of VOC per volume of coating, calculated according to the procedures in § 59.104(a) of this subpart.
              
                Water hold-out coating means a coating applied to the interior cavity areas of doors, quarter panels and rocker panels for the purpose of corrosion resistance to prolonged water exposure.
              
                Weld-through primer means a primer that is applied to an area before welding is performed, and that provides corrosion resistance to the surface after welding has been performed.
            
            
              § 59.102
              Standards.
              (a) Except as provided in § 59.106 of this subpart, any coating resulting from the mixing instructions of a regulated entity must meet the VOC content limit given in table 1 of this subpart. VOC content is determined according to § 59.104(a).
              (b) Different combinations or mixing ratios of coating components constitute different coatings. For example, coating components may be mixed one way to make a primer, and mixed another way to make a primer sealer. Each of these coatings must meet its corresponding VOC content limit in table 1 of this subpart. If the same combination and mixing ratio of coating components is recommended by a regulated entity for use in more than one category in table 1 of this subpart, then the most restrictive VOC content limit shall apply.
            
            
              § 59.103
              Container labeling requirements.
              Each regulated entity subject to this subpart must clearly display on each automobile refinish coating or coating component container or package, the day, month, and year on which the product was manufactured, or a code indicating such date.
            
            
              § 59.104
              Compliance provisions.
              (a) For the purpose of determining compliance with the VOC content limits in § 59.102(a) of this subpart, each regulated entity shall determine the VOC content of a coating using the procedures described in paragraph (a)(1) or (a)(2) of this section, as appropriate.
              (1) Determine the VOC content in grams of VOC per liter of coating prepared for application according to its mixing instructions, excluding the volume of any water or exempt compounds. VOC content shall be calculated using the following equation:
              
                ER11SE98.000
              
              
                Where:
                
                VOC content = grams of VOC per liter of coating;
                Wv = mass of total volatiles, in grams;
                Ww = mass of water, in grams;
                Wec = mass of exempt compounds, in grams;
                V = volume of coating, in liters;
                Vw = volume of water, in liters; and
                Vec = volume of exempt compounds, in liters.
              
              
              (2) The VOC content of a multi-stage topcoat shall be calculated using the following equation:
              
                EN23NO98.000
              
              
                Where:
                
                VOCmulti = VOC content of a multi-stage topcoat, in grams of VOC per liter of coating;
                VOCbc = VOC content of the basecoat, as determined in paragraph (a)(1) or (f) of this section;
                VOCmci = VOC content of midcoat i, as determined in paragraph (a)(1) or (f) of this section;
                VOCcc = VOC content of the clearcoat, as determined in paragraph (a)(1) or (f) of this section; and
                M = Number of midcoats.
              
              

              (b) To determine the composition of a coating in order to perform the calculations in paragraph (a) of this section, the reference method for VOC content is Method 24 of appendix A of 40 CFR part 60, except as provided in paragraph (f) of this section. To determine the VOC content of a coating, the regulated entity may use Method 24 of appendix A of 40 CFR part 60, an alternative method as provided in paragraph (f) of this section, or any other reasonable means for predicting that the coating has been formulated as intended (e.g., quality assurance checks, recordkeeping). However, if there are any inconsistencies between the results of a Method 24 test and any other means for determining VOC content, the Method 24 test results will govern. The Administrator may require the regulated to conduct a Method 24 analysis.
              
              (c) If a regulated entity recommends that its coating component(s) be combined with coating components of another regulated entity, and if the coating resulting from such a combination does not comply with the VOC content limit in § 59.102 (a) of this subpart, then the former regulated entity is out of compliance, unless the entity submits Method 24 data to the Administrator demonstrating that its recommended combination of coating components meets the VOC content limit in § 59.102(a). If the latter regulated entity does not make the recommendation of such use of the coating components, then that entity is not out of compliance for purposes of that resulting coating.
              (d) Pretreatment wash primers: Except as provided in paragraph (f) of this section, the acid weight percent of pretreatment wash primers must be determined using the American Society for Testing and Materials Test Method D 1613-96 (incorporated by reference in § 59.110). If the pigment in a pretreatment wash primer prevents the use of this test method for determining the acid weight percent of the coating, then the test method shall be used for the nonpigmented component of the coating, and the acid weight percent shall be calculated based on the acid content of the nonpigmented component and the mixing ratio of the nonpigmented component to the remaining components recommended by the regulated entity.
              (e) Low-gloss coatings: Except as provided in paragraph (f) of this section, the gloss reading of low-gloss coatings must be determined using the American Society for Testing and Materials Test Method D 523-89 (incorporated by reference in § 59.110).
              (f) The Administrator may approve, on a case-by-case basis, a regulated entity's use of an alternative method in lieu of Method 24 for determining the VOC content of coatings if the alternative method is demonstrated to the Administrator's satisfaction to provide results that are acceptable for purposes of determining compliance with this subpart.
              (g) The Administrator may determine a regulated entity's compliance with the provisions of this subpart based on information required by this subpart or any other information available to the Administrator.
              [63 FR 48815, Sept. 11, 1998; 63 FR 64761, Nov. 23, 1998]
            
            
              § 59.105
              Reporting requirements.
              (a) Each regulated entity must submit an initial report no later than January 11, 1999 or within 180 days of the date that the regulated entity first manufactures or imports automobile refinish coatings or coating components, whichever is later. The initial report must include the information in paragraphs (a)(1) through (a)(4) of this section.
              (1) The name and mailing address of the regulated entity.
              (2) An explanation of each date code, if such codes are used to represent the date of manufacture, as provided in § 59.103.
              (3) The street address of each of the regulated entity's facilities in the United States that is producing, packaging, or importing automobile refinish coatings or coating components subject to the provisions of this subpart.
              (4) A list of the categories from table 1 of this subpart for which the regulated entity recommends the use of automobile refinish coatings or coating components.
              (b) Each regulated entity must submit an explanation of any new date codes used by the regulated entity no later than 30 days after products bearing the new date code are first introduced into commerce.
            
            
              § 59.106
              Variance.
              (a) Any regulated entity that cannot comply with the requirements of this subpart because of circumstances beyond its reasonable control may apply in writing to the Administrator for a temporary variance. The variance application must include the information specified in paragraphs (a)(1) through (a)(3).
              (1) The specific grounds upon which the variance is sought.

              (2) The proposed date(s) by which the regulated entity will achieve compliance with the provisions of this subpart. This date must be no later than 5 years after the issuance of a variance.
              
              (3) A compliance plan detailing the method(s) by which the regulated entity will achieve compliance with the provisions of this subpart.

              (b) Upon receipt of a variance application containing the information required in paragraph (a) of this section, the Administrator will publish a notice of such application in the Federal Register and, if requested by any party, will hold a public hearing to determine whether, under what conditions, and to what extent, a variance from the requirements of this subpart is necessary and will be granted. If requested, a hearing will be held no later than 75 days after receipt of a variance application. Notice of the time and place of the hearing will be sent to the applicant by certified mail not less than 30 days prior to the hearing. At least 30 days prior to the hearing, the variance application will be made available to the public for inspection. Information submitted to the Administrator by a variance applicant may be claimed as confidential. The Administrator may consider such confidential information in reaching a decision on a variance application. Interested members of the public will be allowed a reasonable opportunity to testify at the hearing.
              (c) The Administrator will issue a variance if the criteria specified in paragraphs (c)(1) and (c)(2) are met to the satisfaction of the Administrator.
              (1) If complying with the provisions of this subpart would not be technologically or economically feasible, and
              (2) The compliance plan proposed by the applicant can reasonably be implemented and will achieve compliance as expeditiously as possible.
              (d) Any variance will specify dates by which the regulated entity will achieve increments of progress towards compliance, and will specify a final compliance date by which the regulated entity will achieve compliance with this subpart.
              (e) A variance will cease to be effective upon failure of the party to whom the variance was issued to comply with any term or condition of the variance.
              (f) Upon the application of any party, the Administrator may review and, for good cause, modify or revoke a variance after holding a public hearing in accordance with the provisions of paragraph (b) of this section.
            
            
              § 59.107
              Addresses of EPA Regional Offices.

              All requests, reports, submittals, and other communications to the Administrator pursuant to this regulation shall be submitted to the Regional Office of the EPA which serves the State or territory in which the corporate headquarters of the regulated entity resides. These areas are indicated in the following list of EPA Regional Offices.
              
              
                EPA Region I (Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, Vermont) Director, Enforcement and Compliance Assurance Division, U.S. EPA Region I, 5 Post Office Square—Suite 100 (04-2), Boston, MA 02109-3912, Attn: Air Compliance Clerk.
                EPA Region II (New Jersey, New York, Puerto Rico, Virgin Islands), Director, Division of Enforcement and Compliance Assistance, 290 Broadway, New York, NY 10007-1866.
                EPA Region III (Delaware, District of Columbia, Maryland, Pennsylvania, Virginia, West Virginia), Air Protection Division, 1650 Arch Street, Philadelphia, PA 19103.
                EPA Region IV (Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee), Director, Air, Pesticides and Toxics, Management Division, 345 Courtland Street, NE., Atlanta, GA 30365.
                EPA Region V (Illinois, Indiana, Michigan, Minnesota, Ohio, Wisconsin), Director, Air and Radiation Division, 77 West Jackson Blvd., Chicago, IL 60604-3507.
                EPA Region VI (Arkansas, Louisiana, New Mexico, Oklahoma, Texas), Director, Enforcement and Compliance Assurance Division, 1201 Elm Street, Suite 500, Dallas, Texas 75270-2102.
                EPA Region VII (Iowa, Kansas, Missouri, Nebraska), Director, Air and Waste Management Division, 11201 Renner Boulevard, Lenexa, Kansas 66219.
                EPA Region VIII (Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming), Director, Air and Toxics Division, 999 18th Street, 1 Denver Place, Suite 500, Denver, Colorado 80202-2405.

                EPA Region IX (Arizona, California, Hawaii and Nevada; the territories of American Samoa and Guam; the Commonwealth of the Northern Mariana Islands; the territories of Baker Island, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, Midway Atoll, Palmyra Atoll, and Wake Islands; and certain U.S. Government activities in the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau), Director, Air Division, 75 Hawthorne Street, San Francisco, CA 94105.
                EPA Region X (Alaska, Oregon, Idaho, Washington), Director, Air and Toxics Division, 1200 Sixth Avenue, Seattle, WA 98101.
              
              [64 FR 48815, Sept. 11, 1998, as amended at 75 FR 69349, Nov. 12, 2010; 76 FR 49672, Aug. 11, 2011; 78 FR 37976, June 25, 2013; 84 FR 34068, July 17, 2019; 84 FR 44229, Aug. 23, 2019]
            
            
              § 59.108
              State Authority.
              The provisions in this regulation shall not be construed in any manner to preclude any State or political subdivision thereof from:
              (a) Adopting and enforcing any emission standard or limitation applicable to a manufacturer or importer of automobile refinish coatings or components in addition to the requirements of this subpart.
              (b) Requiring the manufacturer or importer of automobile refinish coatings or components to obtain permits, licenses, or approvals prior to initiating construction, modification, or operation of a facility for manufacturing an automobile refinish coating component.
            
            
              § 59.109
              Circumvention.
              Each manufacturer and importer of any automobile refinish coating or component subject to the provisions of this subpart must not alter, destroy, or falsify any record or report, to conceal what would otherwise be noncompliance with this subpart. Such concealment includes, but is not limited to, refusing to provide the Administrator access to all required records and date-coding information, altering the VOC content of a coating or component batch, or altering the results of any required tests to determine VOC content.
            
            
              § 59.110
              Incorporations by Reference.

              (a) The following material is incorporated by reference in the paragraphs noted in § 59.104. These incorporations by reference were approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. These materials are incorporated as they exist on the date of the approval, and notice of any changes in these materials will be published in the Federal Register.
              
              (1) ASTM D 1613-96, Standard Test Method for Acidity in Volatile Solvents and Chemical Intermediates Used in Paint, Varnish, Lacquer, and Related Products, IBR approved for § 59.104(d).
              (2) ASTM D 523-89, Standard Test Method for Specular Gloss, IBR approved for § 59.104(e).

              (b) The materials are available for inspection at the Air and Radiation Docket and Information Center, U.S. EPA, 401 M St., SW., Washington, DC; and at the EPA Library (MD-35), U.S. EPA, Research Triangle Park, North Carolina, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. The materials are available for purchase from the following address: American Society for Testing and Materials (ASTM), 100 Barr Harbor Drive, West Conshohocken, PA, 19428, telephone number (610) 832-9500.
              [64 FR 48815, Sept. 11, 1998, as amended at 69 FR 18803, Apr. 9, 2004]
            
            
              § 59.111
              Availability of information and confidentiality.
              (a) Availability of information. The availability to the public of information provided to or otherwise obtained by the Administrator under this part shall be governed by part 2 of this chapter.
              (b) Confidentiality. All confidential business information entitled to protection under section 114(c) of the Act that must be submitted or maintained by each regulated entity pursuant to this section shall be treated in accordance with 40 CFR part 2, subpart B.
            
            
              Pt. 59, Subpt. B, Table 1
              Table 1 to Subpart B of Part 59—Volatile Organic Compound (VOC) Content Limits for Automobile Refinish Coatings
              
                
                  Coating category
                  Grams VOC per liter
                  Pounds VOC per gallon a
                  
                
                
                  Pretreatment wash primers
                  780
                  6.5
                
                
                  Primers/primer surfacers
                  580
                  4.8
                
                
                  
                  Primer sealers
                  550
                  4.6
                
                
                  Single/two-stage topcoats
                  600
                  5.0
                
                
                  Topcoats of more than two stages
                  630
                  5.2
                
                
                  Multi-colored topcoats
                  680
                  5.7
                
                
                  Specialty coatings
                  840
                  7.0
                
                
                  a English units are provided for information only. Compliance will be determined based on the VOC content limit, as expressed in metric units.
              
            
          
          
            Subpart C—National Volatile Organic Compound Emission Standards for Consumer Products
            
              Source:
              63 FR 48831, Sept. 11, 1998, unless otherwise noted.
            
            
              § 59.201
              Applicability and designation of regulated entity.
              (a) The provisions of the subpart apply to consumer products manufactured or imported on or after December 10, 1998 for sale or distribution in the United States.
              (b) The regulated entity is: the manufacturer or importer of the product; and any distributor that is named on the product label. The manufacturer or importer of the product is a regulated entity for purposes of compliance with the volatile organic compounds (VOC) content or emission limits in § 49.203, regardless of whether the manufacturer or importer is named on the label or not. The distributor, if named on the label, is the regulated entity for purposes of compliance with all sections of this part except for § 59.203. Distributors whose names do not appear on the label are not regulated entities. If no distributor is named on the label, then the manufacturer or importer is responsible for compliance with all sections of this part.
              (c) The provisions of this subpart do not apply to consumer products that meet the criteria specified in paragraph (c)(1) through (c)(7) of this section.
              (1) Any consumer product manufacturer in the United States for shipment and use outside of the United States.
              (2) Insecticides and air fresheners containing at least 98-percent paradichlorobenzene or at least 98-percent naphthalene.
              (3) Adhesives sold in containers of 0.03 liter (1 ounce) or less.
              (4) Bait station insecticides. For the purpose of this subpart, bait station insecticides are containers enclosing an insecticidal bait that does not weigh more than 14 grams (0.5 ounce), where bait is designed to be ingested by insects and is composed of solid material feeding stimulants with less than 5-percent by weight active ingredients.
              (5) Air fresheners whose VOC constituents, as defined in §§ 59.202 and 59.203(f), consist of 100-percent fragrance.
              (6) Non-aerosol moth proofing products that are principally for the protection of fabric from damage by moths and other fabric pests in adult, juvenile, or larval forms.
              (7) Flooring seam sealers used to join or fill the seam between two adjoining pieces of flexible sheet flooring.
            
            
              § 59.202
              Definitions.
              The terms used in this subpart are defined in the Clean Air Act (Act) or in this section as follows:
              
                Administrator means the Administrator of the United States Environmental Protection Agency (EPA) or an authorized representative.
              
                Aerosol cooking spray means any aerosol product designed either to reduce sticking on cooking and baking surfaces or to be directly applied on food for the purpose of reducing sticking on cooking and baking surfaces, or both.
              
                Aerosol product means a product characterized by a pressurized spray system that dispenses product ingredients in aerosol form by means of a propellant (i.e., a liquefied or compressed gas that is used in whole or in part, such as a co-solvent, to expel a liquid or any other material from the same self-pressurized container or from a separate container) or mechanically induced force. “Aerosol product” does not include pump sprays.
              
                Agricultural use means the use of any pesticide or method or device for the control of pests in connection with the commercial production, storage, or processing of any animal or plant crop. “Agricultural use” does not include the sale or use of pesticides in properly labeled packages or containers that are intended for:
              
              (1) Household use;
              (2) Use in structural pest control; or
              (3) Institutional use.
              
                Air freshener means any consumer product including, but not limited to, sprays, wicks, powders, and crystals designed for the purpose of masking odors, or freshening, cleaning, scenting, or deodorizing the air. This does not include products that are used on the human body, products that function primarily as cleaning products, disinfectant products claiming to deodorize by killing germs on surfaces, or institutional/industrial disinfectants when offered for sale solely through institutional and industrial channels of distribution. It does include spray disinfectants and other products that are expressly represented for use as air fresheners, except institutional and industrial disinfectants when offered for sale through institutional and industrial channels of distribution. To determine whether a product is an air freshener, all verbal and visual representations regarding product use on the label or packaging and in the product's literature and advertising may be considered. The presence of, and representations about, a product's fragrance and ability to deodorize (resulting from surface application) shall not constitute a claim of air freshening.
              
                All other forms means all consumer product forms for which no form-specific VOC standard is specified. Unless specified otherwise by the applicable VOC standard, “all other forms” include, but are not limited to, solids,liquids, wicks, powders, crystals, and cloth or paper wipes (towelettes).
              
                Automotive windshield washer fluid means any liquid designed for use in a motor vehicle windshield washer system either as an antifreeze or for the purpose of cleaning, washing, or wetting the windshield. “Automotive windshield washer fluid” does not include fluids placed by the manufacturer in a new vehicle.
              
                Bathroom and tile cleaner means a product designed to clean tile or surfaces in bathrooms. “Bathroom and tile cleaner” does not include products specifically designed to clean toilet bowls or toilet tanks.
              
                Carburetor and choke cleaner means a product designed to remove dirt and other contaminants from a carburetor or choke. “Carburetor and choke cleaner” does not include products designed to be introduced directly into the fuel lines or fuel storage tank prior to introduction into the carburetor, or solvent use regulated under 40 CFR part 63, subpart T (halogenated solvent national emission standards for hazardous air pollutants (NESHAP)).
              
                Charcoal lighter material means any combustible material designed to be applied on, incorporated in, added to, or used with charcoal to enhance ignition. “Charcoal lighter material” does not include any of the following:
              (1) Electrical starters and probes;
              (2) Metallic cylinders using paper tinder;
              (3) Natural gas; and
              (4) Propane.
              
                Construction and panel adhesive means any one-component household adhesive having gap-filling capabilities that distributes stress uniformly throughout the bonded area resulting in a reduction or elimination of mechanical fasteners.
              
                Consumer means any person who purchases or acquires any consumer product for personal, family, household, or institutional use. Persons acquiring a consumer product for resale are not “consumers” of that product.
              
                Consumer product means any household or institutional product (including paints, coatings, and solvents), or substance, or article (including any container or packaging) held by any person, the use, consumption, storage, disposal, destruction, or decomposition of which may result in the release of VOC. For the purposes of this subpart, consumer product means any product listed in tables 1 or 2 of this subpart.
              
                Contact adhesive means any household adhesive that:
              (1) When applied to two substrates, forms an instantaneous, nonrepositionable bond;
              (2) When dried to touch, exhibits a minimum 30-minute bonding range; and
              (3) Bonds only to itself without the need for reactivation by solvents or heat.
              
                Container or packaging means the part or parts of the consumer product that serve only to contain, enclose, incorporate, deliver, dispense, wrap, or store the chemically formulated substance or mixture of substances that is solely responsible for accomplishing the purposes for which the product was designed or intended. “Container or packaging” includes any article onto or into which the principal display panel is incorporated, etched, printed, or attached.
              
                Crawling bug insecticide means any insecticide product that is designed for use against crawling arthropods including, but not limited to, ants, cockroaches, mites (but not house dust mites), silverfish, or spiders. “Crawling bug insecticide” does not include products for agricultural use or products designed to be used exclusively on humans or animals.
              
                Distributor means any person to whom a consumer product is sold or supplied for the purposes of resale or distribution in commerce.
              
                Double-phase aerosol air freshener means an aerosol air freshener with liquid contents in two or more distinct phases that requires the product container to be shaken before use to mix the phases, producing an emulsion.
              
                Dusting aid means a product designed to assist in removing dust and other soils from floors and other surfaces without leaving a wax or silicone-based coating. “Dusting aid” does not include products that consist entirely of compressed gases for use in electronic or other specialty areas.
              
                Engine degreaser means a cleaning product designed to remove grease, grime, oil, and other contaminants from the external surfaces of engines and other mechanical parts. “Engine degreaser” does not include any solvent used in parts washing equipment, or any solvent use regulated under 40 CFR part 63, subpart T (halogenated solvent NESHAP).
              
                Fabric protectant means a product designed to be applied to fabric substrates to protect the surface from soiling from dirt and other impurities or to reduce absorption of water into the fabric's fibers. “Fabric protectant” does not include silicone-based products whose function is to provide water repellency, or products designed for use solely on fabrics that are labeled “dry clean only.”
              
                Flea and tick insecticide means any insecticide product that is designed for use against fleas, ticks, and their larvae, or their eggs. “Flea and tick insecticide” does not include products that are designed to be used exclusively on humans or animals or their bedding.
              
                Flexible flooring material means asphalt, cork, linoleum, no-wax, rubber, seamless vinyl, and vinyl composite flooring.
              
                Floor polish or wax means a wax, polish, or any other product designed to polish, protect, or enhance floor surfaces by leaving a protective coating that is designed to be periodically replenished. “Floor polish or wax” does not include “spray buff products,” products designed solely for the purpose of cleaning floors, floor finish strippers, products designed for unfinished wood floors, and coatings subject to 40 CFR part 59, subpart D—National Volatile Organic Compound Emission Standards for Architectural Coatings.
              
                Floor seam sealer means any low viscosity specialty adhesive used in small quantities for the sole purpose of bonding adjoining rolls of installed flexible sheet flooring or to fill any minute gaps between and adjoining rolls.
              
                Flying bug insecticide means any insecticide product that is designed for use against flying insects including, but not limited to, flies, mosquitoes, and gnats. “Flying bug insecticide” does not include “wasp and hornet insecticide” or products that are designed to be used exclusively on humans or animals or their bedding.
              
                Fragrance means a substance or mixture of aroma chemicals, natural essential oils, and other functional components that is added to a consumer product to impart an order or scent, or to counteract a malodor.
              
                Furniture maintenance product means a wax, polish, conditioner, or any other product designed for the product designed for the purpose of polishing, protecting, or enhancing finished wood surfaces other than floors. Furniture maintenance product” does not include dusting aids, products designed solely for the purpose of cleaning, and products designed to leave a permanent finish such as stains, sanding sealers, and lacquers.
              
                Gel means a colloid in which the dispersed phase has combined with the continuous phase to produce a semisolid material, such as jelly.
              
                General purpose adhesive means any nonaerosol household adhesive designed for use on a variety of substrates. General purpose adhesives do not include contact adhesives or construction and panel adhesives.
              
                General purpose cleaner means a product designed for general all-purpose cleaning, in contrast to cleaning products designed to clean specific substrates in certain situations. “General purpose cleaner” includes products designed for general floor cleaning, kitchen or countertop cleaning, and cleaners designed to be used on a variety of hard surfaces.
              
                Glass cleaner means a cleaning product designed primarily for cleaning surfaces made of glass. Glass cleaner does not include products designed solely for the purpose of cleaning optical materials used in eyeglasses, photographic equipment, scientific equipment, and photocopying machines.
              
                Hair mousse means a hairstyling foam designed to facilitate styling of a coiffure and provide limited holding power.
              
                Hair styling gel means a high-viscosity, often gelatinous product that contains a resin and is designed for the application to hair to aid in styling and sculpting of the hair coiffure.
              
                Hairspray means a consumer product designed primarily for the purpose of dispensing droplets of a resin on and into a hair coiffure to impart sufficient rigidity to the coiffure to establish or retain the style for a period of time.
              
                High-volatility organic compound or HVOC means any organic compound that exerts a vapor pressure greater than 80 millimeters of mercury when measured at 20 degrees Celsius.
              
                Household adhesive means any household product that is used to bond one surface to another by attachment. “Household adhesive” does not include products used on humans or animals, adhesive tape, contact paper, wallpaper shelf liners, or any other product with an adhesive incorporated onto or in an inert substrate.
              
                Household product means any consumer product that is primarily designed to be used inside or outside of living quarters or residences, including the immediate surroundings, that are occupied or intended for occupation by individuals.
              
                Household use means use of a product in a home or its immediate environment.
              
                Importer means any person who brings a consumer product that was manufactured, filled, or packaged at a location outside of the United States into the United States for sale or distribution in the United States.
              
                Industrial use means use for, or in, a manufacturing, mining, or chemical process or use in the operation of factories, processing plants, and similar sites.
              
                Insecticide means a pesticide product that is designed for use against insects or other arthropods, excluding any product that is:
              (1) For agricultural use; or
              (2) A restricted use pesticide.
              
                Insecticide fogger means any insecticide product designed to release all or most of its content as a fog or mist into indoor areas during a single application. Foggers may target a variety of pests including (but not limited to) fleas and ticks, crawling insects, lawn and garden pests, and flying insects. Foggers are not subject to the specific VOC limitations or other categories of insecticides list in table 1 of this subpart.
              
                Institutional product means a consumer product that is designed for use in the maintenance or operation of an establishment that manufactures, transports, or sells goods or commodities, or provides services for profit; or is engaged in the nonprofit promotion of a particular public, educational, or charitable cause. “Establishments” include, but are not limited to, government agencies, factories, schools, hospitals, sanitariums, prisons, restaurants, hotels, stores, automobile service and parts centers, health clubs, theaters, or transportation companies. “Institutional product” does not include household products and products that are incorporated into or used exclusively in the manufacture or construction of the goods or commodities that are produced by the establishment.
              
                Institutional use means use within the confines of or on property necessary for the operation of buildings' including, but not limited to, government agencies, factories, sanitariums, prisons, restaurants, hotels, stores, automobile service and parts centers, health clubs, theaters, transportation companies, hospitals, schools, libraries, auditoriums, and office complexes.
              
                Label means any written, printed, or graphic matter affixed to, applied to, attached to, blown into, formed, molded into, embossed on, or appearing upon any consumer product package for purposes of branding, identifying, or giving information with respect to the product or to the contents of the package.
              
                Laundry prewash means a product that is designed for application to a fabric prior to laundering and that supplements and contributes to the effectiveness of laundry detergents and/or provides specialized performance.
              
                Laundry starch product means a product that is designed for application to a fabric, either during or after laundering, to impart and prolong a crisp look and may also facilitate ironing of the fabric. “Laundry starch product” includes, but it not limited to, fabric finish, sizing, and starch.
              
                Lawn and garden insecticide means an insecticide product designed primarily to be used in household lawn and garden areas to protect plants from insects or other arthropods.
              
                Liquid means a substance or mixture of substances that flows readily, but, unlike a gas, does not expand indefinitely (i.e., a substance with constant volume but not constant shape). “Liquid” does not include powders or other materials that are composed entirely of solid particles.
              
                Manufacturer means any person who manufacturers or processes a consumer product. Manufacturers include:
              (1) Processors who blend and mix consumer products,
              (2) Contract fillers who develop formulas and package these formulas under a distributor's label;
              (3) Contract fillers who manufacture products using formulas provided by a distributor; and
              (4) Distributors who specify formulas to be used by a contract filler or processor.
              
                Nail polish remover means a product designed to remove nail polish or coatings from fingernails or toenails.
              
                Nonagricultural pesticide means and includes any substance or mixture of substances that is a pesticide as defined in section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136-136y).
              
                Nonresilient flooring means floor of a mineral content that is not flexible. “Nonresilient flooring” includes, but is not limited to, terrazzo, marble, slate, granite, brick, stone, ceramic tile, and concrete.
              
                Oven cleaner means any cleaning product designed to clean and to remove dried food deposits from oven interiors.
              
                Person means an individual corporation, partnership, association, State, any agency, department, or instrumentality of the United States, and any officer, agent, or employee thereof.
              
                Principal display panel(s) means that part, or those parts, of a label that are so designed as to most likely be displayed, presented, shown, or examined under normal and customary conditions of display or purchase. Whenever a principal display panel appears more than once, all requirements pertaining to the “principal display panel” shall pertain to all such “principal display panels.”
              
                Product category means that applicable category which best describes the product as listed in tables 1 or 2 of this subpart and which appears on the product's principal display panel.
              
                Product form means the form that most accurately describes the product's dispensing from including aerosols, gels, liquids, pump sprays, and solids.
              
                Pump spray means a packaging system in which the product ingredients are expelled only while a pumping action is applied to a button, trigger, or other actuator. Pump spray product ingredients are not under pressure.
              
              
                Representative consumer product means a consumer product that is subject to the same VOC limit in § 59.203 as the innovative product.
              
                Restricted use pesticide means a pesticide that has been classified for restricted use under the provisions of section 3(d) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136-136y).
              
                Shaving cream means an aerosol product that dispenses a foam lather intended to be used with a blade or cartridge razor, or other wet-shaving system in the removal of facial or other body hair.
              
                Single-phase aerosol air freshener means an aerosol air freshener with liquid contents in a single homogeneous phase that does not require that the product container be shaken before use.
              
                Solid means a substance or mixture of substances that does not flow or expand readily (i.e., a substance with constant volume such as the particles constituting a powder). “Solid” does not include liquids or gels.
              
                Spray buff product means a product designed to restore a worn floor finish in conjunction with a floor buffing machine and special pad.
              
                Structural waterproof adhesive means an adhesive whose bond lines are resistant to conditions of continuous immersion in fresh or salt water, and that conforms with Federal Specification MMM-A-181 (Type 1, Grade A), and MIL-A-4605 (Type A, Grade A and Grade C).
              
                Underarm antiperspirant means any aerosol product that is intended by the manufacturer to be used to reduce perspiration in the human axilla by at least 20 percent in at least 50 percent of a target population.
              
                Underarm deodorant means any aerosol product that is intended by the manufacturer to be used minimize odor in the human axilla by retarding the growth of bacteria that cause the decomposition of perspiration.
              
                United States means the United States of America, including the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
              
                Usage directions means the text or graphics on the consumer product's label or accompanying literature that describes to the end user how and in what quantity the product is to be used.
              
                Volatile organic compound or VOC means any compound that meets the definition of a VOC, as defined under 40 CFR part 51, subpart F, and in subsequent amendments.
              
                Wasp and hornet insecticide means any insecticide product that is designed for use against wasps, hornets, yellow jackets, or bees by allowing the user to spray a high-volume directed stream or burst from a safe distance at the intended pest or its hiding place.
              
                Wax means an organic mixture or compound with low melting point and high molecular weight, which is solid at room temperature. Waxes are generally similar in composition to fats and oils except that they contain no glycerides. “Wax” includes, but is not limited to, substances such as carnauba wax, lanolin, and beeswax derived from the secretions of plants and animals; substances of a mineral origin such as ozocerite, montan, and paraffin; and synthetic substances such as chlorinated naphthalenes and ethylenic polymers.
              
                Wood floor wax means wax-based products for use solely on wood floors.
              [63 FR 48815, Sept. 11, 1998; 63 FR 52319, Sept. 30, 1998]
            
            
              § 59.203
              Standards for consumer products.
              (a) The manufacturer or importer of any consumer product subject to this subpart small ensure that the VOC content levels in table 1 of this subpart and HVOC content levels in table 2 of this subpart are not exceeded for any consumer product manufactured or imported on or after December 10, 1998, except as provided in paragraphs (b) and (c) of this section, or in §§ 59.204 or 59.206.

              (b) For consumer products for which the label, packaging, or accompanying literature specifically states that the product should be diluted prior to use, the VOC content limits specified in paragraph (a) of this section shall apply to the product only after the minimum recommended dilution has taken place. For purposes of this paragraph, “minimum recommended dilution” shall not include recommendations for incidental use of a concentrated product to deal with limited special applications such as hard-to-remove soils or stains.
              (c) For those consumer products that are registered under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. section 136-136y) (FIFRA), the compliance date of the VOC standards specified in paragraph (a) of this section is December 10, 1999.
              (d) The provisions specified in paragraphs (d)(1) through (d)(4) of this section apply to charcoal lighter materials.
              (1) No person shall manufacture or import any charcoal lighter material after December 10, 1998 that emits, on average, greater than 9 grams of VOC per start, as determined by the procedures specified in § 59.208.
              (2) The regulated entity for a charcoal lighter material shall label the product with usage directions that specify the quantity of charcoal lighter material per pound of charcoal that was used in the testing protocol specified in § 59.208 for that product unless the provisions in either paragraph (e)(2)(i) or (e)(2)(ii) of this section apply.
              (i) The charcoal lighter material is intended to be used in fixed amounts independent of the amount of charcoal used, such as paraffin cubes; or
              (ii) The charcoal lighter material is already incorporated into the charcoal, such as certain “bag light,” “instant light,” or “match light” products.
              (3) Records of emission testing results for all charcoal lighter materials must be made available upon request to the Administrator for enforcement purposes within 30 days of receipt of such requests.
              (4) If a manufacturer or importer has submitted records of emission testing of a charcoal lighter material to a State or local regulatory agency, such existing records may be submitted under paragraph (d)(3) of this section in lieu of new test data, provided the product formulation is unchanged from that which was previously tested. Such previous testing must have been conducted in accordance with the test protocol described in § 59.208 or a test protocol that is approved by the Administrator as an alternate.
              (e) Fragrances incorporated into a consumer product up to a combined level of 2 weight-percent shall not be included in the weight-percent VOC calculation.
              (f) The VOC content limits in table 1 of this subpart shall not include any VOC that:
              (1) Has a vapor pressure of less than 0.1 millimeters of mercury at 20 degrees Celsius; or
              (2) Consists of more than 12 carbon atoms, if the vapor pressure is unknown; or
              (3) Has a melting point higher than 20 degrees Celsius and does not sublime (i.e., does not change directly from a solid into a gas without melting), if the vapor pressure is unknown.
              (g) The requirements of paragraph (a) of this Section shall not apply to those VOC in antiperspirants or deodorants that contain more than 10 carbon atoms per molecule and for which the vapor pressure is unknown, or that have a vapor pressure of 2 millimeters of mercury or less at 20 degrees Celsius.
              (h) a manufacturer or importer may use the vapor pressure information provided by the raw material supplier as long as the supplier uses a method to determine vapor pressure that is generally accepted by the scientific community.
              (i) For hydrocarbon solvents that are complex mixtures of many different compounds and that are supplied on a specification basis for use in a consumer product, the vapor pressure of the hydrocarbon blend may be used to demonstrate compliance with the VOC content limits of this section. Identification of the concentration and vapor pressure for each such component in the blend is not required for compliance with this subpart.
            
            
              § 59.204
              Innovative product provisions.

              (a) Upon notification to the Administrator, a consumer product that is subject to this subpart may exceed the applicable limit in table 1 or 2 of this subpart if the regulated entity demonstrates that, due to some characteristic of the product formulation, design, delivery systems, or other factors, the use of the product will result in equal or less VOC emissions that specified in paragraph (a)(1) or (a)(2) of this section.
              (1) The VOC emissions from a representative consumer product, as described in § 59.202, that complies with the VOC standards specified in § 59.203(a); or
              (2) The calculated VOC emissions from a noncomplying representative product, if the product had been reformulated to comply with the VOC standards specified in § 59.203(a). The VOC emissions shall be calculated by using Equation 1.
              
                ER11SE98.002
              
              
                Where
                
                ER = The VOC emissions from the noncomplying representative product, had it been reformulated.
                ENC = The VOC emissions from the noncomplying representative product in its current formulation.
                VOCSTD = The VOC standard specified in § 59.203(a).
                VOCNC = The VOC content of the noncomplying product in its current formulation.
              
              
              (b) If a regulated entity demonstrates to the satisfaction of the Administrator that the equation in paragraph (a)(2) of the this section yields inaccurate results due to some characteristic of the product formulation or other factors, an alternate method that accurately calculates emissions may be used upon approval of the Administrator.
              (c) A regulated entity shall notify the Administrator in writing of its intent to enter into the market an innovative product meeting the requirements of paragraph (a) of this section. The Administrator must receive the written notification by the time the innovative product is available for sale or distribution to consumers. Notification shall include the information specified in paragraph (c)(1) and (c)(2) of this section.
              (1) Supporting documentation that demonstrates the emissions from the innovate product, including the actual physical test methods used to generate the data and, if necessary, the consumer testing undertaken to document product usage;
              (2) Any information necessary to enable the Administrator to establish enforceable conditions for the innovative product, including the VOC content of the innovative product expressed as a weight-percentage, and test methods for determining the VOC content.
              (d) At the option of the regulated entity, the regulated entity may submit a written request for the Administrator's written concurrence that the innovative product fulfills the requirements of paragraph (a) of this section. If such a request is made, the Administrator will respond as specified in paragraphs (d)(1) through (d)(3) of this section.
              (1) The Administrator will determine within 30 days of receipt whether the documentation submitted in accordance with paragraph (d) of this section is complete.
              (2) The Administrator will determine whether the innovative product shall be exempt from the requirements of § 59.203(a) within 90 days after an application has been deemed complete. The applicant and the Administrator may mutually agree to a longer time period for reaching a decision, and additional supporting documentation may be submitted by the applicant before a decision has been reached. The Administrator will notify the applicant of the decision in writing and specify such terms and conditions that are necessary to insure that emissions from the product will meet the emissions reductions specified in paragraph (a) of this section, and that such emissions reductions can be enforced.

              (3) If an applicant has been granted an exemption to a State or local regulation for an innovative product by a State or local agency whose criteria for exemption meet or exceed those provided for in this section, the applicant may submit the factual basis for such an exemption as part of the documentation required under paragraph (d) of this section. In such case, the Administrator will make the determination required under this paragraph within 45 days after the applications is considered complete.
              
              (e) In granting an exemption for a product, the Administrator will establish conditions that are enforceable. These conditions may include the VOC content of the innovative product, dispensing rates, application rates, and any other parameters determined by the Administrator to be necessary. The Administrator will also specify the test methods for determining conformance to the conditions established, including criteria for reproducibility, accuracy, and sampling and laboratory procedures.
              (f) For any product for which an exemption has been granted pursuant to this section, the regulated entity to whom the exemption was granted shall notify the Administrator in writing within 30 days after any change in the product formulation or recommended product usage directions, and shall also notify the Administrator within 30 days after the regulated entity learns of any information that would alter the emissions estimates submitted to the Administrator in support of the exemption application.
              (g) If lower VOC content limits are promulgated for a product category through any subsequent rulemaking, all exemptions granted under this section for products in the product category shall no longer apply unless the innovative product has been demonstrated to have VOC emissions less than the applicable revised VOC content limits.
              (h) If the Administrator determines that a consumer product for which an exemption has been granted no longer meets the VOC emissions criteria specified in paragraph (a) of this section for an innovative product, the Administrator may modify or revoke the exemption as necessary to assure that the product will meet these criteria. The Administrator will not modify or revoke an exemption without first affording the applicant an opportunity for a public hearing to determine if the exemption should be modified or revoked.
              [63 FR 48815, Sept. 11, 1998; 63 FR 52319, Sept. 30, 1998]
            
            
              § 59.205
              Labeling.
              (a) The container or package of each consumer product that is subject to this subpart shall clearly display the day, month, and year on which the product was manufactured, or a code indicating such date. The requirements of this provision shall not apply to products that are offered to consumers free of charge for the purposes of sampling the product.
              (b) In addition, the container or package for each charcoal lighter material that is subject to this subpart shall be labeled according to the provisions of § 59.203(d)(2).
            
            
              § 59.206
              Variances.
              (a) Any regulated entity who cannot comply with the requirements of this subpart because of extraordinary circumstances beyond reasonable control may apply in writing to the Administrator for a variance. The variance application shall include the information specified in paragraph (a)(1) through (a)(3) of this section.
              (1) The specific grounds up on which the variance is sought,
              (2) The proposed date(s) by which compliance with the provisions of this subpart will be achieved. Such date(s) shall be no later than 5 years after the issuance of a variance; and
              (3) A compliance plan detailing the method(s) by which compliance will be achieved.

              (b) Upon receipt of a variance application containing the information required in paragraph (a) of this section, the Administrator will publish a notice of such application in the Federal Register and, if requested by any party, will hold a public hearing to determine whether, under what conditions, and to what extent, a variance from the requirements of this subpart is necessary and will be granted. If requested, a hearing will be held no later than 75 days after receipt of a variance application. Notice of the time and place of the hearing will be sent to the applicant by certified mail not less than 30 days prior to the hearing. At least 30 days prior to the hearing, the variance application will be made available to the public for inspection. Information submitted to the Administrator by a variance applicant may be claimed as confidential. The Administrator may consider such confidential information in reaching a decision on a variance application. Interested members of the public will be allowed a reasonable opportunity to testify at the hearing.
              (c) The Administrator will grant a variance if the criteria specified in paragraphs (c)(1) and (c)(2) of this section are met.
              (1) If there are circumstances beyond the reasonable control of the applicant so that complying with the provisions of this subpart by the compliance date would not be technologically or economically feasible, and
              (2) The compliance plan proposed by the applicant can be implemented and will achieve compliance as expeditiously as possible.
              (d) Any variance order will specify a final compliance date by which the requirements of this subpart will be achieved and increments of progress necessary to assure timely compliance.
              (e) A variance shall cease to be effective upon failure of the regulated entity to comply with any term or condition of the variance.
              (f) Upon the application of any party, the Administrator may review, and for good cause, modify or revoke a variance after holding a public hearing in accordance with the procedures described in paragraph (b) of this section.
            
            
              § 59.207
              Test methods.
              Each manufacturer or importer subject to the provisions of § 59.203(a) shall demonstrate compliance with the requirements of this subpart through calculation of the VOC content using records of the amounts of constituents used to manufacture the product.
            
            
              § 59.208
              Charcoal lighter material testing protocol.
              (a) Each manufacturer or importer of charcoal lighter material subject to this subpart shall demonstrate compliance with the applicable requirements of § 59.203(d) using the procedures specified in this section. Any lighter material that has received certification from California South Coast Air Quality Management District (SCAQMD) under their Rule 1174, Ignition Method Compliance Certification Testing Protocol, will be considered as having demonstrated compliance with the applicable requirements of this subpart using the procedures in this section.
              (b) The manufacturer or importer shall obtain from the testing laboratory conducting the testing, a report of findings, including all raw data sheets/charts and laboratory analytical data. The testing must demonstrate that VOC emissions resulting from the ignition of the barbecue charcoal are, on average, less than or equal to 9 grams per start. The manufacturer or importer shall maintain the report of findings.
              (c) When a charcoal lighter material does not fall within the testing guidelines of this protocol, the protocol may be modified following a determination by the Administrator that the modified protocol is an acceptable alternative to the method described in this section and written approval of the Administrator.
              (d) Meteorological and environmental criteria. (1) Testing shall be conducted under the following conditions:
              (i) Inlet combustion air temperature is 16 to 27 degrees Celsius (60 to 80 degrees Fahrenheit) with a relative humidity of 20 to 80 percent;
              (ii) The charcoal and lighter material are stored 72 hours before testing in a location with a relative humidity between 45 and 65 percent, and a temperature between 18 and 24 degrees Celsuis (65 to 75 degrees Fahrenheit); and
              (iii) The outside wind speed, including gusts, may be no more than 16 kilometers per hour (10 miles per hour) if the test stack is exhausted outdoors, or, if the test stack is exhausted indoors, indoor air must be stagnant.

              (2) Temperature and relative humidity of the combustion air shall be continuously monitored during the test. Temperature and relative humidity of the place where the charcoal and lighter material are stored prior to the test shall be monitored and recorded during the 72 hours immediately prior to the test. If the stack is exhausted outdoors, the continuous outdoor wind speed monitor shall be observed or recorded continuously during testing. If the wind speed monitor is manually observed rather than electronically recorded, the maximum wind speed observed during the test shall be recorded.
              
              (e) Definitions. For the purposes of this test protocol, the following definitions shall apply:
              (1) Baseline VOC emissions (Eb) means the 3.6 grams (0.008 pounds) per start of subject VOC mass emissions (calculated as CH2) resulting from the ignition of charcoal by electric probe.
              (2) Emission limit for VOC means 9 grams per start of resultant VOC emissions (Er), (expressed as CH2).
              (3) Equivalent means equipment that has been demonstrated to meet or exceed the performance, design, and operation specifications of the prescribed equipment. A demonstration that equipment or a test method is a suitable alternative requires written approval from the Administrator prior to compliance testing, based on an evaluation of comparative performance specifications and/or actual performance test data.
              (4) Ignition means the ready-to-cook condition of the charcoal determined by the temperature above the charcoal, the organic vapor concentration measured by the continuous organic emission monitor, and percent ash.
              (5) Ignition VOC emissions (eI)—means the grams (pounds) per start of total subject VOC mass emissions (expressed as CH2) resulting from the ignition of charcoal by the lighter material undergoing evaluation, including both charcoal and lighter material emissions.
              (6) labeled directions means those directions affixed to the charcoal lighter material which specify:
              (1) The amount of lighter material to use per kilogram (or pound) of charcoal, unless the lighter material is already impregnated or treated in the charcoal;
              (2) How to use or apply the lighter material; and
              (3) How and when to light the lighter material.
              (7) Percent ash means a qualitative observation of the ratio of visible charcoal surface area ignited (grayish/white ash) to total charcoal surface area times 100.
              (8) Reference VOC emissions (Eep)—means the grams (pounds) per start of subject VOC mass emissions (calculated as CH2) resulting from the ignition of charcoal by the reference electric probe during the testing.
              (9) Resultant VOC emissions (Er)—means the ignition VOC emission (EI) less the reference VOC emissions (Eep) plus baseline emissions (Eb).
              (10) Start means a 25-minute period commencing from the instant that emissions may be released from the lighter material, either by evaporation or combustion, and further characterized such that by the end of said 25-minute period, ignition is achieved.
              (f) Test structure, equipment specifications, and reference materials. (1) The test structure is to be located in a building or fabricated total enclosure (i.e., with enclosed sides and top). The enclosure shall be such that there are no constant or intermittent air flows within it that cause fluctuations in the stack velocity and/or disruptions of air flow patterns within the test chamber containing the reference grill . (WARNING: If the stack is vented into the building enclosure, caution must be taken to avoid carbon monoxide poisoning and the reduction of oxygen.)
              (2) Test structure components. The following test structure components, as shown in figures 1 and 2 of Appendix A of this subpart, shall be used:

              (i) Test chamber—Standard large, prefabricated fireplace manufactured by MarcoΔ, 1
                 Model No. C41CF, with flue damper removed; or a fabricated structure with the same dimensions. Spacers are required at the rear of the test chamber to ensure a constant 5-centimeter (2-inch) distance between the reference grill and the rear wall of the test chamber.
              
                
                  1 Note: Mention of trade names or specific products does not constitute endorsement by the EPA.
              
              (ii) Test stack—25-centimeter (10-inch) diameter galvanized steel ducting with velocity traverse port holes located approximately 8 diameters downstream from the stack outlet of the fireplace chamber and sampling ports located approximately 21/2 diameters downstream of the velocity traverse ports.

              (iii) Fan—25-centimeter (10-inch) diameter axial fan (duct fan) capable of maintaining an air velocity of 140 ±9 meters per minute (450 ±30 feet per minute) and located in the stack approximately 3 diameters downstream of the sampling ports.
              (iv) Test stack insulation—The stack shall be insulated with fiberglass blanket insulation (or equivalent) with a minimum R-value of 6.4, that totally surrounds the stack from the top of the fireplace to the level of the blower which minimizes temperature gradients in the stack and prevents hydrocarbons from condensing on the stack wall.
              (v) Stack mounts—Supports for fixing in position the stack velocity measurement device for measuring reference point velocity readings and the continuous organic emission monitor probe/meter.
              (vi) Blower speed control—A rheostat for controlling voltage to the fan.
              (3) Test equipment and materials. The following test equipment and materials shall be used:
              (i) Continuous recording device—A YEWΔ model 4088 dot matrix, roster scanning chart recorder, Omega strip recorder with a Strawberry Tree Data Acquisition System, or equivalent, shall be used to continuously (6-second cycle) record temperatures, velocity, and continuous organic emission monitor output signals. The recording may be done manually, recording temperature using a digital potentiometer (20-second intervals), reference point velocity with a Pitot tube (20-second intervals), and continuous organic emission monitor readings with the analyzer's meter (10-second intervals).
              (ii) Grill temperature probe—A type “K” thermocouple silver soldered to a 7.6 centimeter (3-inch) square brass plate 0.083-centimeter (0.033 inches) thick painted flat black using high temperature (>370 degrees Celsius [>700 degrees Fahrenheit]) paint; set on an adjustable stand to maintain 11 centimeters (4.5 inches) above the maximum height of the briquette pile and made such that it can be removed and replaced within the chamber.
              (iii) Stack temperature probe—The KurzΔ digital air velocity meter or a type “K” thermocouple shall be used.
              (iv) Stack velocity measurement device—The velocity in meters (feet) per minute for the reference point using a KurzΔ digital air velocity meter, DavisΔ DTA 4000 vane anemometer, or equivalent to method 1A of 40 CFR part 60, appendix A.
              (v) Continuous organic emissions monitor—CenturyΔ Model 128 Organic Vapor Analyzer, RatfischΔ RS55 total hydrocarbon analyzer, or equivalent, with response in parts per million (ranges 0 to 10 parts per million, 0 to 100 parts per million, 0 to 1,000 parts per million).
              (vi) Temperature and humidity monitor—A chart recorder type with humidity accuracy of ±3 percent from 15 to 85 percent.
              (vii) Wind speed and direction monitor—A wind speed and direction device meeting a tolerance of ±10 percent.
              (viii) Analytical balance—An electronic scale with a resolution of a ±2 grams.
              (ix) Charcoal stacking ring—Rigid metal cylinder 21.6 centimeters (8.5 inches) in diameter with indicators to determine that the pile of briquettes does not exceed 12.7 centimeters (5 inches) in height.
              (x) Camera—To document ignition condition of charcoal at the end of each start.
              (xi) Particulate filter—NuproΔ inline filter, Catalog Number SS-4FW-2 with 0.64 centimeter (1/4-inch) Swagelok inlet and outlet or equivalent.
              (xii) Barbecue Grill—The charcoal shall be ignited in a WeberΔ “Go Anywhere” barbecue grill (Model Number #121001), 39.4 centimeters × 24 centimeters × 12.7 centimeters (15.5 inch × 9.5 inch × 5.0 inch) with the grate 4.4 centimeters (1.75 inches) above the bottom of the grill, or another grill that meets these specifications. The grill shall be set on its bottom when placed in the test chamber and all grill air vents shall be in full open position.
              (xiii) Electric probe—A 600-watt electric probe shall be used for electric probe ignition tests.

              (xiv) Untreated charcoal—The laboratory conducting the testing shall purchase “off the shelf” untreated charcoal from a retail outlet. Charcoal shall not be provided by the manufacturer of the charcoal lighter material to be tested or by the charcoal manufacturer. The charcoal to be used is KingsfordΔ “Original Charcoal Briquets.” All untreated charcoal used in the certification testing of a single ignition source is to come from the same lot as indicated by the number printed on the bag.
              (xv) Treated or impregnated charcoal—If the charcoal lighter material to be tested is a substance used to treat or impregnate charcoal, the regulated entity shall provide to the laboratory conducting the tests a sample of impregnated charcoal. The sample shall be impregnated or treated barbecue charcoal that is ignited either outside of package or ignited by the package. If commercially available, the independent testing laboratory conducting the test shall purchase “off the shelf” from a retail outlet.
              (g) Sampling and analytical methods. (1) Gas volumetric flow rate. Conduct a full velocity traverse using the stack velocity measurement device as shown in figure 3 of this Appendix A to this Subpart, or use Method 1A of 40 CFR part 60, appendix A. Continuously record a velocity reference point reading during each test run using a chart recorder or once every 20 seconds if using Method 1A. Calculate the volumetric flow rate using the gas velocity, moisture content, and the stack cross-sectional area. For the purposes of this protocol, the static pressure shall be assumed to be atmospheric, the molar density correction factor in the stack to be 1.0, and the moisture content to be 2 percent.
              (2) Integrated VOC sample. Collect integrated VOC gas samples at the sampling port in the exhaust stack using a 40 CFR part 60, appendix A, Method 25 Total Combustion Analysis (TCA) sampling apparatus consisting of two evacuated 9-liter tanks, each equipped with flow controllers, vacuum gauges, and probes, as shown in figure 4 of Appendix A of this Subpart. Use 40 CFR part 60, appendix A, Method 25, SCAQMD Method 25.1 (incorporated by reference—§ 59.213 of this subpart), or equivalent, for analysis. Carbon monoxide, carbon dioxide, methane, and non-methane organic carbon are analyzed by the TCA and TCA/Flame Ionization Detector (FID) methods. Oxygen content is determined by gas chromatography using a thermal conductivity detector. Clean particulate filters between use by heating to 760 degrees Celsius (1400 degrees Fahrenheit) while using compressed air as a carrier for cleaning and purging.
              (3) Continuous organic emissions monitor. A continuous organic emissions monitor which uses a continuous FID shall be used for each test run to measure the real time organic concentration of the exhaust as methane. Record the emission monitor response in parts per million continuously during the sampling period using a chart recorder or at least once every 10 seconds. The VOC analyzer shall be operated as prescribed in the manufacturer's directions unless otherwise noted in this protocol.
              (h) Pretest procedure. (1) Charcoal lighter material—charcoal. Before each test run, remove charcoal from a sealed bag that has been stored for at least 72 hours in a humidity and temperature controlled room which satisfies the requirements of paragraph (d)(1) of this section and weight out 0.9 kilograms (2 pounds) of charcoal briquettes, to the nearest whole briquette over 0.9 kilograms (2 pounds), of uniform shape with no broken pieces using an analytical balance. Reseal the bag. Charcoal must be ignited within 10 minutes after removal from bag. A sealed or resealed bag of charcoal cannot be stored at the test site for greater than 45 minutes. It must be returned to a humidity and temperature controlled room from 72 hours. The lighter material must be purchased, stored, weighed, and handled the same as the barbecue charcoal.
              (i) For the reference VOC emission tests using an electric probe, place a single layer of charcoal, slightly larger than the area/circle of the electric probe heating element, onto the grate. Place the heating element on top of this first layer and cover the heating element with the remaining charcoal briquettes.

              (ii) For the ignition VOC emissions tests, arrange the briquettes on the barbecue grate in the manner specified by the ignition manufacturer's directions. If these manufacturer's directions do not specify a stacking arrangement for the briquettes, randomly stack the briquettes in a pile using the stacking ring described in paragraph (f)(3)(ix) of this section.
              
              (2) Charcoal lighter material—or impregnated charcoal. Store, handle, weigh, and stack barbecue charcoal that is designed to be lit without the packaging, the same as in paragraph (h)(1) of this section. For those products which require both the package and charcoal be lit, weigh the whole package—do not remove charcoal. Weigh an empty package (not the same one to be used during the test). Subtract the package weight from the overall weight of the package and charcoal. The full package and empty package must be stored, handled, and weighed the same as in paragraph (h)(1) of this section. If the difference (the charcoal weight) is between 0.7 to 1.4 kilograms (1.5 to 3.0 pounds), the test may proceed. The emissions measured (E) in Equation 5 of paragraph (k)(7) of this section must be adjusted to a 0.9 kilogram (2-pound) charge. Place packaged barbecue charcoal on the grate in the manner specified by the manufacturer's directions.
              (3) Initial meteorological and environmental criteria in paragraph (d) shall be complied with.
              (4) The stack velocity must be set before each day of testing at 140 ±9 meters per minute (450 ±30 feet per minute) by performing a velocity traverse as specified in paragraph (g)(1) of this section. The velocity will be attained by adjusting the axial fan speed using a rheostat.
              (5) The fireplace shall be conditioned at the start of each day before sampling tests by using a grill ignited by the electric probe. If a time period of over 60 minutes between sampling test runs occur, the condition step must be repeated.
              (6) Before each test run, leak check the continuous organic emissions monitor by blocking the flow to the probe. Allow the instrument to warm up for the duration specified by the manufacturer's directions. Select the 0 to 100 parts per million range. Check the battery level and hydrogen pressure. Zero with hydrocarbon-free air (<0.1 parts per million hydrocarbons as methane) span with 90 parts per million methane in ultra pure air. Zero and span another instrument selection range if needed for test purposes.
              (7) Before the testing program begins, establish a point of average concentration of organics in the stack by using a continuous organic emissions monitor and a grill with charcoal ignited by the electric probe 40 minutes after initial release of emissions. Record the continuous organic emissions monitor traverse data.
              (8) Prepare the integrated VOC sampling equipment and perform the required leak checks. Fit the probes with nozzles housing two micron particulate filters. Insert the probes and nozzles into the sampling port to draw a sample of the exhaust gas from the point of average organic concentration as determined from the continuous organic emissions monitor sample traverse described in paragraph (h)(4) of this section. Also, position the nozzles such that they point downstream in the stack. Obtain the samples concurrently and continuously over the test run.
              (9) Insert the continuous organic emissions monitor probe into the sampling port to draw a sample of the exhaust gas from the point of average organic concentration as determined from the continuous organic emissions monitor sample traverse described in paragraph (h)(7) of this section.
              (i) Test procedure. The labeled directions, as defined in paragraph (e) of this section, shall be followed throughout the course of the testing. In cases where the directions are incompatible with this protocol, circumvent the intent of this protocol, or are unclear (subject to different interpretations) and inadequate, the Administrator must be informed in writing of the nature of the conflict, as well as the proposed resolution, prior to commencing testing. When the labeled directions for a charcoal lighter material do not fall within the testing guidelines of this protocol, the protocol may only be modified upon written approval of the Administrator.
              (1) Place the bottom of the barbecue grill on the floor of the fireplace, 5 centimeters (2 inches) from the rear wall. Ignite charcoal as specified by manufacturer's labeled directions.

              (2) For electric probe ignition, carefully remove probe without disturbing charcoal after 10 minutes of operation.
              
              (3) For fluid ignition, simultaneously match light fluid on charcoal and fluid that has fallen to the bottom of the grill.
              (4) Place the grill temperature probe 11 centimeters (4.5 inches) above the top of the charcoal immediately after the charcoal lighter material flame goes out, or before, if the lighter material does not flame.
              (5) Conduct at least six test runs for both the electric probe ignition and for the lighter material being evaluated. Alternate these lighter material for all 12 runs. All runs must be conducted over 3 consecutive days or less. Alternatively, baseline emissions testing (using the electric probe) may be applied to other test runs provided the test runs occur within 4 months of the baseline testing. Integrated VOC sampling and continuous organic emissions monitoring begin for each test run when the charcoal lighter material and/or materials start to generate/release organics (this will be the time of pouring for lighter fluids and the time of ignition for most other ignition sources). Option: Because the manufacturer of treated or impregnated charcoal supplies both the lighter material and barbecue charcoal, they may apply the 9 grams VOC per start emission limit as an absolute value without an adjustment for the VOC emissions from an electric probe.
              (6) Sampling ends for each test run when all the following conditions are met:
              (i) The temperature 11 centimeters (4.5 inches) above the maximum height of the briquette pile, using the grill temperature probe described in paragraph (d)(3)(ii) of this section, is at least 93 degrees Celsius (200 degrees Fahrenheit);
              (ii) The continuous organic emissions monitor is reading below 30 parts per million for at least 2 minutes;
              (iii) The test sampling has continued for 25 minutes (but not more) and
              (iv) The charcoal surface is 70 percent covered with ash (to be documented with photograph on top and 60 degrees above the horizon).
              (7) During the sampling test runs, temperatures (excluding ambient) and continuous organic emission monitor readings shall be recorded and shall comply with the requirements in paragraph (b) of this section. Humidity, wind speed, and ambient temperature readings shall be monitored and shall comply with the requirements in paragraph (b) of this section.
              (8) Collect one blank sample for VOC and one ambient air sample during one run of each day per paragraph (k) of this section.
              (j) Post-run procedure. (1) Record temperatures (including ambient), humidity, wind speed, and continuous organic emissions monitor reading.
              (2) Record the drift using zero and span gases. Leak check and span the continuous organic emissions monitor as described in paragraph (h)(6) of this section for the next run.
              (3) Leak check and disassemble the integrated VOC sampling equipment as described in Method 25 of 40 CFR part 60, appendix A or SCAQMD Method 25.1 (incorporated by reference—see § 59.213 of this subpart), or equivalent.
              (4) Thoroughly clean grill surfaces of all residue before conducting next ignition run.
              (k) Calculations. Calculations shall be carried out to at least one significant digit beyond that of the acquired data, and then rounded off after final calculation to two significant digits for each run. All rounding off of numbers should be in accordance with the American Society for Testing and Materials (ASTM) E 380-93, Standard Practice for Use of the SI International System of Units, procedures (incorporated by reference—see § 59.213 of this subpart).

              (1) Calculate the average stack reference point temperature during sampling (tsr).

              (2) Calculate the average measured velocities (in meters per minute [feet per minute]): Traverse (ut), traverse reference point (utr), and reference point during sampling (usr).

              (3) Calculate the corrected average sampling velocity (us) by applying Equation 2:
              
                ER11SE98.003
              
              (4) Calculate the average flow rate (Qs) in cubic meters per minute (cubic feet per minute) by applying Equation 3:
              
                
                ER11SE98.004
              
              
                Where
                
                A = Duct cross-sectional area, (square meters [square feet]
              
              

              (5) Correct the flow rate to dry standard conditions (Qds) by applying Equation 4. Assume the static pressure to be atmospheric and the molar density correction factor to be 1.0
              
                ER11SE98.005
              
              
                Where
                
                Ts = 289 K (520 R)
                TS = 273 K (460 R)
                H = Percent moisture-100
                 = 0.02
              
              
              (6) Calculate the average total gaseous non-methane organic carbon for each duplicate sample run analyzed.
              (7) Calculate the grams (pounds) of VOC as CH2 emitted per start (normalized to 0.9 kilograms [2 pounds] of charcoal) for each run using Equation 5:
              
                ER11SE98.006
              
              
                Where
                
                E = Emissions of VOC per start for each test run (grams VOC/start [pounds VOC/start])
                A = Hydrocarbon molecular weight
                 = 14.0268 grams per gram-mole (14.0268 pounds per pound-mole)
                B = Carbon number
                  = 1

                C = Average concentration for each duplicate run of total gaseous nonmethane organic compounds as CO2 (parts per million, from lab analysis sheet)
                D = Sampling duration
                  = 25 minutes
                d = Molar density of gas at standard conditions
                  = 42.33 gram-mole per cubic meter (0.0026353 pound-mole per cubic foot)
                N = Normalized mass (0.9 kilograms [2 pounds])
                M = Mass of charge (kilograms [pounds])
              
              
              (8) Calculate the average VOC emissions for each lighter material tested. Identify and discard statistical outliers. Note a minimum of five valid results are required for a determination. This procedure for eliminating an outlier may only be performed once for each lighter material tested.

              (9) Using Equation 6, calculate the resultant VOC emissions per start (Er) and determine if it is less than or equal to the 9 grams VOC per start emission limit.
              
                ER11SE98.007
              
              
                Where
                
                ei = Average emissions of VOC per start from the charcoal lighter material being evaluated (grams VOC/start [pounds VOC/start] expressed as CH2)
                eep = Average reference VOC emissions per start from the ignition by electric probe (grams VOC/start [pounds VOC/start] expressed as CH2)
                  = 0 grams VOC/start (0 pounds VOC/start) for treated or impregnated charcoal
                Eb = Standard baseline VOC emissions per start from the ignition by electric probe (expressed as CH2)
                  = 0 grams VOC/start (0 pounds VOC/start) for treated or impregnated charcoal
                  = 3.6 grams VOC/start (0.008 pounds VOC/start) for all other charcoal lighter material
              
              
              (l) Recordkeeping. A record of the following charcoal lighter material compliance test information shall be kept for at least 5 years:
              (1) Real time temperature and continuous organic emissions monitor readings from continuous chart recorder and/or manual reading of temperatures and the continuous organic emissions monitor output.
              (2) A description of quality assurance/quality control (QA/QC) procedures followed for all measuring equipment and calibration test data.
              (3) A description of QA/QC procedures followed for all sampling and analysis equipment and calibration test data.
              (4) Time and quantity of blanks and ambient air samples.
              (5) Chain of custody for samples.
              (6) Labeled directions.
              (7) Field notes and data sheets.
              (8) Calculation/averaging sheets/printouts.

              (9) Sample (in its normal package from the same lot) of barbecue charcoal and lighter material used for testing.
              
              (10) Formulation of lighter material tested (indicate if the information is to be handled confidentially).
              (11) Photographs documenting charcoal surface ash coverage.
              (m) Quality Assurance/Quality Control (QA/QC) Requirements. The QA/QC guidelines in the EPA's Quality Assistance Handbook (EPA 600.4-77-027b) shall be followed. In addition, the following procedures shall be used:
              (1) A blank sample for VOC shall be performed once each day, during the start period of one of the lighter materials, using the integrated VOC sampling apparatus.
              (2) An ambient air sample for VOC shall be taken once each day, during the start period of one of the lighter materials, using the integrated VOC sampling apparatus with NuproΔ 2 micron filters.
              (3) Traceability certificates shall be provided for all calibration gases used for the continuous organic emissions monitor and integrated VOC analysis.
              (4) Grill temperature probe shall be calibrated using the procedures in ASTM Method E220-86 (incorporated by reference as specified in United States § 59.213).
              (5) Supply documentation for place of purchase (or origin if experimental) and chain of custody for lighter material tested. Documentation to be included for both treated and impregnated charcoal.
              (6) Supply documentation for place of purchase and chain of custody for untreated charcoal.
              [63 FR 48815, Sept. 11, 1998; 63 FR 52319, Sept. 30, 1998]
            
            
              § 59.209
              Recordkeeping and reporting requirements.
              (a) The distributor that is named on the product label shall maintain the records specified in paragraphs (a)(1) and (a)(2) of this section, unless the manufacturer or importer has submitted to the Administrator a written certification that the manufacturer or importer will maintain the records for the distributor in accordance with paragraph (a)(3) of this section. If no distributor is named on the label, the manufacturer or importer must maintain the specified records. The records must be retained for at least 3 years and must be in a form suitable and readily available for inspection and review.
              (1) Records or formulations being manufactured or imported on or after December 10, 1998 for all consumer products subject to § 59.213(a), or December 10, 1999 for all consumer products subject to § 59.203(c) and
              (2) Accurate records for each batch of production, starting on December 10, 1998 for all consumer products subject to § 59.203(a) or December 10, 1999 for all consumer products subject to § 59.203(c), of the weight-percent and chemical composition of the individual product constituents.

              (3) By providing this written certification to the Administrator, the certifying manufacturer accepts responsibility for compliance with the recordkeeping requirements in paragraphs (a)(1) and (a)(2) of this section with respect to any products covered by the written certification. Failure to maintain the required records may result in enforcement action by the EPA against the certifying manufacturer in accordance with the enforcement provisions applicable to violations of these provisions by regulated entities. The certifying manufacturer may revoke the written certification by sending a written statement to the Administrator and the regulated entity giving at least 90 days notice that the certifying manufacturer is rescinding acceptance of responsibility for compliance with the recordkeeping requirements listed in this paragraph. Upon expiration of the notice period, the regulated entity must assume responsibility for maintaining the records specified in this paragraph. Written certifications and revocation statements, to the Administrator from the certifying manufacturer shall be signed by the responsible official of the certifying manufacturer, provide the name and address of the certifying manufacturer, and be sent to the appropriate EPA Regional Office at the addresses listed in § 59.210 of this subpart. Such written certifications are not transferable by the manufacturer.
              
              (b) If requested by the Administrator, product VOC content must be demonstrated to the Administrator's satisfaction to comply with the VOC content limits presented in § 59.203(a).
              (c) Each manufacturer or importer subject to the provisions of § 59.203(d) shall maintain records specified in either paragraph (c)(1) or (c)(2) of this section for each charcoal lighter material.
              (1) Test report from each certification test performed as specified in § 59.208(b) and all information and data specified in § 59.208(l); or
              (2) Records of emission testing, which was performed by a method determined by the Administrator to be an acceptable alternative to that described in § 59.208, previously submitted to a State or local regulatory agency.
              (d) The distributor that is named on the product label, or if no distributor is named on the label, the manufacturer or importer, shall submit by the applicable compliance date, or within 30 days after becoming a regulated entity, a one-time Initial Notification Report including the information specified in paragraphs (d)(1) through (d)(5) of this section.
              (1) Company name;
              (2) Name, title, phone number, address, and signature or certifying company official;
              (3) A list of product categories and subcategories subject to § 59.203 for which the company is currently the regulated entity;
              (4) A description of date coding systems, clearly explaining how the date of manufacture is marked on each sales unit of subject consumer products; and
              (5) The name and location of the designated recordkeeping agent, if the records specified in paragraphs (a)(1) and (a)(2) are to be maintained by the manufacturer.
              (e) If a regulated entity changes the date coding system reported according to paragraph (d)(4) of this section, the regulated entity shall notify the Administrator of such changes within 30 days following the change.
              (f) If requested by the Administrator, the following information shall be made available within 30 days after receiving the request:
              (1) Location of facility(ies) manufacturing, importing, or distributing subject consumer products;
              (2) A list of product categories and subcategories, as found in tables 1 and 2 of this subpart, that are manufactured, imported, or distributed at each facility; and
              (3) Location where VOC content records are kept for each subject consumer product.
              (g) Each manufacturer or importer subject to the innovative product provisions in § 49.204 shall submit notifications as indicated in § 59.204(d) and (e).
            
            
              § 59.210
              Addresses of EPA Regional Offices.

              All requests, reports, submittals, and other communications to the Administrator pursuant to this regulation shall be submitted to the Regional Office of the EPA which serves the State or territory in which the corporate headquarters of the regulated entity resides. These areas are indicated in the following list of EPA Regional Offices:
              
              
                EPA Region I (Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, Vermont) Director, Enforcement and Compliance Assurance Division, U.S. EPA Region I, 5 Post Office Square—Suite 100 (04-2), Boston, MA 02109-3912, Attn: Air Compliance Clerk.
                EPA Region II (New Jersey, New York, Puerto Rico, Virgin Islands), Director, Division of Environmental Planning and Protection, 290 Broadway, New York, NY 10007.
                EPA Region III (Delaware, District of Columbia, Maryland, Pennsylvania, Virginia, West Virginia), Director, Air, Radiation, and Toxics Division, 841 Chestnut Building, Philadelphia, PA 19107.
                EPA Region IV (Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee), Director, Air, Pesticides, and Toxics Management Division, 61 Forsyth Street, Atlanta, GA 30303.
                EPA Region V (Illinois, Indiana, Michigan, Minnesota, Ohio, Wisconsin), Director, Air and Radiation Division, 77 West Jackson Blvd., Chicago, IL 60604-3507.
                EPA Region VI (Arkansas, Louisiana, New Mexico, Oklahoma, Texas), Director, Enforcement and Compliance Assurance Division, 1201 Elm Street, Suite 500, Mail Code 6ECD, Dallas, Texas 75270-2102.
                EPA Region VII (Iowa, Kansas, Missouri, Nebraska), Director, Air and Waste Management Division, 11201 Renner Boulevard, Lenexa, Kansas 66219.

                EPA Region VIII (Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming), Director, Office of Pollution Prevention, State, and Tribal Assistance, 999 18th Street, Suite 500, Denver, Colorado 80202-2466.
                EPA Region IX (Arizona, California, Hawaii and Nevada; the territories of American Samoa and Guam; the Commonwealth of the Northern Mariana Islands; the territories of Baker Island, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, Midway Atoll, Palmyra Atoll, and Wake Islands; and certain U.S. Government activities in the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau), Director, Air Division, 75 Hawthorne Street, San Francisco, CA 94105.
                EPA Region X (Alaska, Oregon, Idaho, Washington), Director, Office of Air Quality, 1200 Sixth Avenue, Seattle, WA 98101.
              
              [63 FR 48831, Sept. 11, 1998, as amended at 75 FR 69349, Nov. 12, 2010; 76 FR 49672, Aug. 11, 2011; 78 FR 37976, June 25, 2013; 84 FR 34068, July 17, 2019; 84 FR 44229, Aug. 23, 2019]
            
            
              § 59.211
              State authority.
              (a) The provisions in this regulation shall not be construed in any manner to preclude any State or political subdivision thereof from:
              (1) Adopting and enforcing any emission standard or limitation applicable to a regulated entity.
              (2) Requiring the regulated entity to obtain permits, licenses, or approvals prior to initiating construction, modification, or operation of a facility for manufacturing a consumer product.
              (b) [Reserved]
            
            
              § 59.212
              Circumvention.
              No regulated entity subject to these standards shall alter, destroy, or falsify any record or report to conceal what would otherwise be noncompliance with these standards. Such concealment includes, but is not limited to refusing to provide the Administrator access to all required records and date-coding information, altering the percent VOC content of a product batch, or altering the results of any required performance tests.
            
            
              § 59.213
              Incorporations by reference.

              (a) The materials listed in this section are incorporated by reference in the paragraphs noted in § 59.207. These incorporations by reference were approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. These materials are incorporated as they exist on the date of the approval, and notice of any changes in these materials will be published in the Federal Register. The materials are available for purchase at the corresponding addresses noted below, and all are available for inspection at the Air and Radiation Docket and Information Center, U.S. EPA, 401 M St., SW., Washington, DC 20460, the EPA Library (MD-35), U.S. EPA, Research Triangle Park, NC 27711, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) The materials listed below are available for purchase from at least one of the following addresses: American Society for Testing and Materials (ASTM), 1916 Race Street, Philadelphia, PA, 19103; SCAQMD Subscription Services, P.O. Box 4932; 21865 Copley Drive, Diamond Bar, CA 91765-0932; or University Microfilms International, 300 North Zeeb Road, Ann Arbor MI, 48106.
              (1) ASTM Method E220-86 Standard Method for Calibration of Thermocouples by Comparisons Techniques, incorporation by reference (IBR) approved for § 59,208(m)(4).
              (2) ASTM Method E380-82 Metric Practice, IBR approved for § 59.208(k).
              (3) SCAQMD Method 25.1, March 1989 Determination of Total Gaseous Non-Methane Organic Emissions as Carbon (amended February 26, 1991) IBR approved for § 59.208(g)(2).
              [63 FR 48831, Sept. 11, 1998, as amended at 69 FR 18803, Apr. 9, 2004]
            
            
              § 59.214
              Availability of information and confidentiality.

              (a) Availability of information. Specific reports or records required by this subpart are not available to the public. The Administrator will, upon request, provide information as to the compliance status of a product or regulated entity.
              
              (b) Confidentiality. All confidential business information entitled to protection under section 114(c) of the CAA that must be submitted or maintained by a regulated entity pursuant to this section shall be treated in accordance with 40 CFR part 2, Subpart B.
            
            
              Pt. 59, Subpt. C, Table 1
              Table 1 to Subpart C of Part 59—VOC Content Limits by Product Category
              
                
                  Product category
                  VOC content limit (weight-percent VOC)
                
                
                  Air fresheners:
                
                
                  Single-phase
                  70
                
                
                  Double-phase
                  30
                
                
                  Liquids/pump sprays
                  18
                
                
                  Solids/gels
                  3
                
                
                  Automotive windshield washer fluid
                  35
                
                
                  Bathroom and tile cleaners:
                
                
                  Aerosols
                  7
                
                
                  All other forms
                  5
                
                
                  Carburetor and choke cleaners
                  75
                
                
                  Cooking sprays—aerosol
                  18
                
                
                  Dusting aids:
                
                
                  Aerosols
                  35
                
                
                  All other forms
                  7
                
                
                  Engine degreasers
                  75
                
                
                  Fabric protectants
                  75
                
                
                  Floor polishes/waxes:
                
                
                  Products for flexible flooring materials
                  7
                
                
                  Products for nonresilient flooring
                  10
                
                
                  Wood floor wax
                  90
                
                
                  Furniture maintenance products-aerosol
                  25
                
                
                  General purpose cleaners
                  10
                
                
                  Glass cleaners:
                
                
                  Aerosols
                  12
                
                
                  All other forms
                  8
                
                
                  Hairsprays
                  80
                
                
                  Hair mousses
                  16
                
                
                  Hair Styling gels
                  6
                
                
                  Household adhesives:
                
                
                  Aerosols
                  75
                
                
                  Contact
                  80
                
                
                  Construction and panel
                  40
                
                
                  General purpose
                  10
                
                
                  Structural waterproof
                  15
                
                
                  Insecticides:
                
                
                  Crawling bug
                  40
                
                
                  Flea and tick
                  25
                
                
                  Flying bug
                  35
                
                
                  Foggers
                  45
                
                
                  Lawn and Garden
                  20
                
                
                  Laundry prewash:
                
                
                  Aerosols/solids
                  22
                
                
                  All other forms
                  5
                
                
                  Laundry starch products
                  5
                
                
                  Nail polish removers
                  85
                
                
                  Oven cleaners:
                
                
                  Aerosols/pump
                  8
                
                
                  Liquids
                  5
                
                
                  Shaving creams
                  5
                
              
            
            
              Pt. 59, Subpt. C, Table 2
              Table 2 to Subpart C of Part 59—HVOC 1 Content Limits for Underarm Deodorants and Underarm Antiperspirants
              
                
                  Product category
                  Percent HVOC content limit (weight-percent HVOC)
                
                
                  Underarm antiperspirants—aerosol
                  60
                
                
                  Underarm deodorants—aerosol
                  20
                
                
                  1 High-volatility organic compound (HVOC) are VOC with vapor pressure greater than 80 millimeters of mercury at 20 degrees Celsius.
              
            
            
              
              Pt. 59, Subpt. C, App. A
              Appendix A to Subpart C of Part 59—Figures
              
                ER11SE98.008
              
              
                
                ER11SE98.009
              
              
                
                ER11SE98.010
              
              
                
                ER11SE98.011
              
            
          
          
            
            Subpart D—National Volatile Organic Compound Emission Standards for Architectural Coatings
            
              Source:
              63 FR 48877, Sept. 11, 1998, unless otherwise noted.
            
            
              § 59.400
              Applicability and compliance dates.
              (a) Except as provided in paragraphs (b) and (c) of this section, the provisions of this subpart apply to each architectural coating manufactured on or after September 13, 1999 for sale or distribution in the United States.

              (b) For any architectural coating registered under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136, et seq.), the provisions of this subpart apply to any such coating manufactured on or after March 13, 2000 for sale or distribution in the United States.
              (c) The provisions of this subpart do not apply to any architectural coating described in paragraphs (c)(1) through (c)(5) of this section:
              (1) A coating that is manufactured for sale or distribution to architectural coating markets outside the United States; such a coating must not be sold or distributed within the United States as an architectural coating.
              (2) A coating that is manufactured prior to September 13, 1999.
              (3) A coating that is sold in a nonrefillable aerosol container.
              (4) A coating that is collected and redistributed at a paint exchange.
              (5) A coating that is sold in a container with a volume of one liter or less.
            
            
              § 59.401
              Definitions.
              
                Act means the Clean Air Act (42 U.S.C. 7401, et seq., as amended by Pub. L. 101-549, 104 Stat. 2399).
              
                Adhesive means any chemical substance that is applied for the purpose of bonding two surfaces together other than by mechanical means. Under this subpart, adhesives are not considered coatings.
              
                Administrator means the Administrator of the United States Environmental Protection Agency (U.S. EPA) or an authorized representative.
              
                Antenna coating means a coating formulated and recommended for application to equipment and associated structural appurtenances that are used to receive or transmit electromagnetic signals.
              
                Anti-fouling coating means a coating formulated and recommended for application to submerged stationary structures and their appurtenances to prevent or reduce the attachment of marine or freshwater biological organisms, including, but not limited to, coatings registered with the EPA under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136, et seq.) and nontoxic foul-release coatings.
              
                Anti-graffiti coating means a clear or opaque high performance coating formulated and recommended for application to interior and exterior walls, doors, partitions, fences, signs, and murals to deter adhesion of graffiti and to resist repeated scrubbing and exposure to harsh solvents, cleansers, or scouring agents used to remove graffiti.
              
                Appurtenance means any accessory to a stationary structure, whether installed or detached at the proximate site of installation, including but not limited to: bathroom and kitchen fixtures; cabinets; concrete forms; doors; elevators; fences; hand railings; heating equipment, air conditioning equipment, and other fixed mechanical equipment or stationary tools; lamp posts; partitions; pipes and piping systems; rain gutters and downspouts; stairways, fixed ladders, catwalks, and fire escapes; and window screens.
              
                Architectural coating means a coating recommended for field application to stationary structures and their appurtenances, to portable buildings, to pavements, or to curbs. This definition excludes adhesives and coatings recommended by the manufacturer or importer solely for shop applications or solely for application to non-stationary structures, such as airplanes, ships, boats, and railcars.
              
                Below-ground wood preservative means a coating that is formulated and recommended to protect below-ground wood from decay or insect attack and that is registered with the EPA under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136, et seq.).
              
                Bituminous coating and mastic means a coating or mastic formulated and recommended for roofing, pavement sealing, or waterproofing that incorporates bitumens. Bitumens are black or brown materials including, but not limited to, asphalt, tar, pitch, and asphaltite that are soluble in carbon disulfide, consist mainly of hydrocarbons, and are obtained from natural deposits of asphalt or as residues from the distillation of crude petroleum or coal.
              
                Bond breaker means a coating formulated and recommended for application between layers of concrete to prevent a freshly poured top layer of concrete from bonding to the layer over which it is poured.
              
                Calcimine recoater means a flat solventborne coating formulated and recommended specifically for recoating calcimine-painted ceilings and other calcimine-painted substrates.
              
                Chalkboard resurfacer means a coating formulated and recommended for application to chalkboards to restore a suitable surface for writing with chalk.
              
                Clear means allowing light to pass through, so that the substrate may be distinctly seen.
              
                Coating means a material applied onto or impregnated into a substrate for protective, decorative, or functional purposes. Such materials include, but are not limited to, paints, varnishes, sealants, inks, maskants, and temporary coatings. Protective, decorative, or functional materials that consist only of solvents, acids, bases, or any combination of these substances are not considered coatings for the purposes of this subpart.
              
                Colorant means a concentrated pigment dispersion of water, solvent, and/or binder that is added to an architectural coating in a paint store or at the site of application to produce the desired color.
              
                Concrete curing compound means a coating formulated and recommended for application to freshly placed concrete to retard the evaporation of water.
              
                Concrete curing and sealing compound means a liquid membrane-forming compound marketed and sold solely for application to concrete surfaces to reduce the loss of water during the hardening process and to seal old and new concrete providing resistance against alkalis, acids, and ultraviolet light, and provide adhesion promotion qualities. The coating must meet the requirements of American Society for Testing and Materials (ASTM) C 1315-95, Standard Specification for Liquid Membrane-Forming Compounds Having Special Properties for Curing and Sealing Concrete (incorporated by reference—see § 59.412 of this subpart).
              
                Concrete protective coating means a high-build coating, formulated and recommended, for application in a single coat over concrete, plaster, or other cementitious surfaces. These coatings are formulated to be primerless, one-coat systems that can be applied over form oils and/or uncured concrete. These coatings prevent spalling of concrete in freezing temperatures by providing long-term protection from water and chloride ion intrusion.
              
                Concrete surface retarder means a mixture of retarding ingredients such as extender pigments, primary pigments, resin, and solvent that interact chemically with the cement to prevent hardening on the surface where the retarder is applied, allowing the retarded mix of cement and sand at the surface to be washed away to create an exposed aggregate finish.
              
                Container means the individual receptacle that holds the coating for storage and/or sale or distribution.
              
                Conversion varnish means a clear acid curing coating with an alkyd or other resin blended with amino resins and supplied as a single component or two-component product. Conversion varnishes produce a hard, durable, clear finish designed for professional application to wood flooring. The film formation is the result of an acid-catalyzed condensation reaction, affecting a transetherification at the reactive ethers of the amino resins.
              
                Dry fog coating means a coating formulated and recommended only for spray application such that overspray droplets dry before subsequent contact with incidental surfaces in the vicinity of the surface coating activity.
              
                Exempt compounds means specific organic compounds that are not considered volatile organic compounds (VOC) due to negligible photochemical reactivity. The exempt compounds are specified in 40 CFR 51.100.
              
                Exterior coating means an architectural coating formulated and recommended for use in conditions exposed to the weather.
              
                Extreme high durability coating means an air dry coating, including a fluoropolymer-based coating, that is formulated and recommended for touchup of precoated architectural aluminum extrusions and panels and to ensure the protection of architectural subsections, and that meets the weathering requirements of American Architectural Manufacturer's Association (AAMA) specification 605-98, Voluntary Specification Performance Requirements and Test Procedures for High Performance Organic Coatings on Aluminum Extrusions and Panels, Section 7.9 (incorporated by reference—see § 59.412 of this subpart).
              
                Faux-finishing/glazing means a coating used for wet-in-wet techniques, such as faux woodgrain, faux marble, and simulated aging, which require the finish to remain wet for an extended period of time.
              
                Fire-retardant/resistive coating means a coating formulated and recommended to retard ignition and flame spread, or to delay melting or structural weakening due to high heat, that has been fire tested and rated by a certified laboratory for use in bringing buildings and construction materials into compliance with Federal, State, and local building code requirements.
              
                Flat coating means a coating that is not defined under any other definition in this section and that registers gloss less than 15 on an 85-degree meter or less than 5 on a 60-degree meter according to ASTM Method D 523-89, Standard Test Method for Specular Gloss (incorporated by reference—see § 59.412 of this subpart).
              
                Floor coating means an opaque coating with a high degree of abrasion resistance that is formulated and recommended for application to flooring including, but not limited to, decks, porches, and steps in a residential setting.
              
                Flow coating means a coating that is used by electric power companies or their subcontractors to maintain the protective coating systems present on utility transformer units.
              
                Form release compound means a coating formulated and recommended for application to a concrete form to prevent the freshly placed concrete from bonding to the form. The form may consist of wood, metal, or some material other than concrete.
              
                Graphic arts coating or sign paint means a coating formulated and recommended for hand-application by artists using brush or roller techniques to indoor or outdoor signs (excluding structural components) and murals including lettering enamels, poster colors, copy blockers, and bulletin enamels.
              
                Heat reactive coating means a high performance phenolic-based coating requiring a minimum temperature of 191 °C (375 °F) to 204 °C (400 °F) to obtain complete polymerization or cure. These coatings are formulated and recommended for commercial and industrial use to protect substrates from degradation and maintain product purity in which one or more of the following extreme conditions exist:
              (1) Continuous or repeated immersion exposure of 90 to 98 percent sulfuric acid, or oleum;
              (2) Continuous or repeated immersion exposure to strong organic solvents;
              (3) Continuous or repeated immersion exposure to petroleum processing at high temperatures and pressures; and
              (4) Continuous or repeated immersion exposure to food or pharmaceutical products which may or may not require high temperature sterilization.
              
                High temperature coating means a high performance coating formulated and recommended for application to substrates exposed continuously or intermittently to temperatures above 202 °C (400 °F).
              
                Impacted immersion coating means a high performance maintenance coating formulated and recommended for application to steel structures subject to immersion in turbulent, debris-laden water. These coatings are specifically resistant to high-energy impact damage caused by floating ice or debris.
              
                Imported means that a coating manufactured outside the United States has been brought into the United States for sale or distribution.
              
              
                Importer means a person that brings architectural coatings into the United States for sale or distribution within the United States. This definition does not include any person that brings a coating into the United States and repackages the coating by transferring it from one container to another, provided the coating VOC content is not altered and the coating is not sold or distributed to another party. For purposes of applying this definition, divisions of a company, subsidiaries, and parent companies are considered to be a single importer.
              
                Industrial maintenance coating means a high performance architectural coating, including primers, sealers, undercoaters, intermediate coats, and topcoats formulated and recommended for application to substrates exposed to one or more of the following extreme environmental conditions in an industrial, commercial, or institutional setting:
              (1) Immersion in water, wastewater, or chemical solutions (aqueous and nonaqueous solutions), or chronic exposure of interior surfaces to moisture condensation;
              (2) Acute or chronic exposure to corrosive, caustic, or acidic agents, or to chemicals, chemical fumes, or chemical mixtures or solutions;
              (3) Repeated exposure to temperatures above 120 °C (250 °F);
              (4) Repeated (frequent) heavy abrasion, including mechanical wear and repeated (frequent) scrubbing with industrial solvents, cleansers, or scouring agents; or
              (5) Exterior exposure of metal structures and structural components.
              
                Interior clear wood sealer means a low viscosity coating formulated and recommended for sealing and preparing porous wood by penetrating the wood and creating a uniform smooth substrate for a finish coat of paint or varnish.
              
                Interior coating means an architectural coating formulated and recommended for use in conditions not exposed to natural weathering.
              
                Label means any written, printed, or graphic matter affixed to, applied to, attached to, blown into, formed, molded into, embossed on, or appearing upon any architectural coating container for purposes of branding, identifying, or giving information with respect to the product, use of the product, or contents of the container.
              
                Lacquer means a clear or pigmented wood finish, including clear lacquer sanding sealers, formulated with cellulosic or synthetic resins to dry by evaporation without chemical reaction and to provide a solid, protective film. Lacquer stains are considered stains, not lacquers.
              
                Low solids means containing 0.12 kilogram or less of solids per liter (1 pound or less of solids per gallon) of coating material and for which at least half of the volatile component is water.
              
                Magnesite cement coating means a coating formulated and recommended for application to magnesite cement decking to protect the magnesite cement substrate from erosion by water.
              
                Manufactured means that coating ingredients have been combined and put into containers that have been labeled and made available for sale or distribution.
              
                Manufacturer means a person that produces, packages, or repackages architectural coatings for sale or distribution in the United States. A person that repackages architectural coatings as part of a paint exchange, and does not produce, package, or repackage any other architectural coatings for sale or distribution in the United States, is excluded from this definition. A person that repackages a coating by transferring it from one container to another is excluded from this definition, provided the coating VOC content is not altered and the coating is not sold or distributed to another party. For purposes of applying this definition, divisions of a company, subsidiaries, and parent companies are considered to be a single manufacturer.
              
                Mastic texture coating means a coating formulated and recommended to cover holes and minor cracks and to conceal surface irregularities, and is applied in a single coat of at least 10 mils (0.010 inch) dry film thickness.
              
                Megagram means one million grams or 1.102 tons.
              
                Metallic pigmented coating means a nonbituminous coating containing at least 0.048 kilogram of metallic pigment per liter of coating (0.4 pound per gallon) including, but not limited to, zinc pigment.
              
                Multi-colored coating means a coating that is packaged in a single container and exhibits more than one color when applied.
              
                Nonferrous ornamental metal lacquers and surface protectant means a clear coating formulated and recommended for application to ornamental architectural metal substrates (bronze, stainless steel, copper, brass, and anodized aluminum) to prevent oxidation, corrosion, and surface degradation.
              
                Nonflat coating means a coating that is not defined under any other definition in this section and that registers a gloss of 15 or greater on an 85-degree meter or 5 or greater on a 60-degree meter according to ASTM Method D 523-89, Standard Test Method for Specular Gloss (incorporated by reference—see § 59.412 of this subpart).
              
                Nuclear coating means a protective coating formulated and recommended to seal porous surfaces such as steel (or concrete) that otherwise would be subject to intrusion by radioactive materials. These coatings must be resistant to long-term (service life) cumulative radiation exposure (ASTM Method D 4082-89, Standard Test Method for Effects of Gamma Radiation on Coatings for Use in Light-Water Nuclear Power Plants (incorporated by reference—see § 59.412 of this subpart)), relatively easy to decontaminate, and resistant to various chemicals to which the coatings are likely to be exposed (ASTM Method D 3912-80 (Reapproved 1989), Standard Test Method for Chemical Resistance of Coatings Used in Light-Water Nuclear Power Plants (incorporated by reference—see § 59.412 of this subpart)).
              
                Opaque means not allowing light to pass through, so that the substrate is concealed from view.
              
                Paint exchange means a program in which consumers, excluding architectural coating manufacturers and importers, may drop off and pick up usable post-consumer architectural coatings in order to reduce hazardous waste.
              
                Person means an individual, corporation, partnership, association, State municipality, political subdivision of a State, and any agency, department, or instrumentality of the United States and any officer, agent, or employee thereof.
              
                Pigmented means containing finely ground insoluble powder used to provide one or more of the following properties: color; corrosion inhibition; conductivity; fouling resistance; opacity; or improved mechanical properties.
              
                Post-consumer coating means an architectural coating that has previously been purchased by a consumer or distributed to a consumer but not applied, and reenters the marketplace to be purchased by or distributed to a consumer. Post-consumer coatings include, but are not limited to, coatings collected during hazardous waste collection programs for repackaging or blending with virgin coating materials.
              
                Pretreatment wash primer means a primer that contains a minimum of 0.5 percent acid, by weight, that is formulated and recommended for application directly to bare metal surfaces in thin films to provide corrosion resistance and to promote adhesion of subsequent topcoats.
              
                Primer means a coating formulated and recommended for application to a substrate to provide a firm bond between the substrate and subsequent coatings.
              
                Quick-dry enamel means a nonflat coating that has the following characteristics:
              (1) Is capable of being applied directly from the container under normal conditions with ambient temperatures between 16 and 27 °C (60 and 80 °F);
              (2) When tested in accordance with ASTM Method D 1640-83 (Reapproved 1989), Standard Test Methods for Drying, Curing, or Film Formation of Organic Coatings at Room Temperature (incorporated by reference—see § 59.412), sets to touch in 2 hours or less, is tack free in 4 hours or less, and dries hard in 8 hours or less by the mechanical test method; and
              (3) Has a dried film gloss of 70 or above on a 60 degree meter.
              
                Quick-dry primer, sealer, and undercoater means a primer, sealer, or undercoater that is dry to the touch in a 1/2 hour and can be recoated in 2 hours when tested in accordance with ASTM Method D 1640-83 (Reapproved 1989), Standard Test Methods for Drying, Curing, or Film Formation of Organic Coatings at Room Temperature (incorporated by reference—see § 59.412 of this subpart).
              
                Recycled coating means an architectural coating that contains some portion of post-consumer coating. Recycled architectural coatings include, but are not limited to, post-consumer coatings that have been repackaged or blended with virgin coating materials.
              
                Repackage means to transfer an architectural coating from one container to another.
              
                Repair and maintenance thermoplastic coating means an industrial maintenance coating that has vinyl or chlorinated rubber as a primary resin and is recommended solely for the repair of existing vinyl or chlorinated rubber coatings without the full removal of the existing coating system.
              
                Roof coating means a coating formulated and recommended for application to exterior roofs for the primary purpose of preventing penetration of the substrate by water or reflecting heat and reflecting ultraviolet radiation. This does not include thermoplastic rubber coatings.
              
                Rust preventative coating means a coating formulated and recommended for use in preventing the corrosion of ferrous metal surfaces in residential situations.
              
                Sanding sealer means a clear wood coating formulated and recommended for application to bare wood to seal the wood and to provide a coat that can be sanded to create a smooth surface. A sanding sealer that also meets the definition of a lacquer is not included in this category, but is included in the lacquer category.
              
                Sealer means a coating formulated and recommended for application to a substrate for one or more of the following purposes: to prevent subsequent coatings from being absorbed by the substrate; to prevent harm to subsequent coatings by materials in the substrate; to block stains, odors, or efflorescence; to seal fire, smoke, or water damage; or to condition chalky surfaces.
              
                Semitransparent means not completely concealing the surface of a substrate or its natural texture or grain pattern.
              
                Shellac means a clear or pigmented coating formulated with natural resins (except nitrocellulose resins) soluble in alcohol (including, but not limited to, the resinous secretions of the lac beetle, Laciffer lacca). Shellacs dry by evaporation without chemical reaction and provide a quick-drying, solid protective film that may be used for blocking stains.
              
                Shop application means that a coating is applied to a product or a component of a product in a factory, shop, or other structure as part of a manufacturing, production, or repairing process (e.g., original equipment manufacturing coatings).
              
                Stain means a coating that produces a dry film with minimal coloring. This includes lacquer stains.
              
                Stain controller means a conditioner or pretreatment coating formulated and recommended for application to wood prior to the application of a stain in order to prevent uneven penetration of the stain.
              
                Swimming pool coating means a coating formulated and recommended to coat the interior of swimming pools and to resist swimming pool chemicals.
              
                Thermoplastic rubber coating and mastic means a coating or mastic formulated and recommended for application to roofing or other structural surfaces and that incorporates no less than 40 percent by weight of thermoplastic rubbers in the total resin solids and may also contain other ingredients including, but not limited to, fillers, pigments, and modifying resins.
              
                Tint base means a coating to which colorant is added in a paint store or at the site of application to produce a desired color.
              
                Traffic marking coating means a coating formulated and recommended for marking and striping streets, highways, or other traffic surfaces including, but not limited to, curbs, berms, driveways, parking lots, sidewalks, and airport runways.
              
                Undercoater means a coating formulated and recommended to provide a smooth surface for subsequent coatings.
              
                United States means the United States of America, including the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
              
                Varnish means a clear or semi-transparent coating, excluding lacquers and shellacs, formulated and recommended to provide a durable, solid, protective film. Varnishes may contain small amounts of pigment to color a surface, or to control the final sheen or gloss of the finish.
              
                Volatile organic compound or VOC means any organic compound that participates in atmospheric photochemical reactions, that is, any organic compound other than those which the Administrator designates as having negligible photochemical reactivity. For a list of compounds that the Administrator has designated as having negligible photochemical reactivity, also referred to as exempt compounds, refer to 40 CFR 51.100(s).
              
                VOC content means the weight of VOC per volume of coating, calculated according to the procedures in § 59.406(a) of this subpart.
              
                Waterproofing sealer and treatment means a coating formulated and recommended for application to a porous substrate for the primary purpose of preventing the penetration of water.
              
                Wood preservative means a coating formulated and recommended to protect exposed wood from decay or insect attack, registered with the EPA under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136, et seq.).
              
                Zone marking coating means a coating formulated and recommended for marking and striping driveways, parking lots, sidewalks, curbs, or airport runways, and sold or distributed in a container with a volume of 19 liters (5 gallons) or less.
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999]
            
            
              § 59.402
              VOC content limits.
              (a) Each manufacturer and importer of any architectural coating subject to this subpart shall ensure that the VOC content of the coating does not exceed the applicable limit in table 1 of this subpart, except as provided in §§ 59.403 and 59.404 of this subpart. Compliance with the VOC content limits will be determined based on the VOC content, as expressed in metric units.
              (b) Except as provided in paragraph (c) of this section, if anywhere on the container of any architectural coating, or any label or sticker affixed to the container, or in any sales, advertising, or technical literature supplied by a manufacturer or importer or anyone acting on their behalf, any representation is made that indicates that the coating meets the definition of more than one of the coating categories listed in table 1 of this subpart, then the most restrictive VOC content limit shall apply.
              (c) The provision in paragraph (b) of this section does not apply to the coatings described in paragraphs (c)(1) through (c)(15) of this section.
              (1) High temperature coatings that also meet the definition for metallic pigmented coatings are subject only to the VOC content limit in table 1 of this subpart for high temperature coatings.
              (2) Lacquer coatings (including lacquer sanding sealers) that are also recommended for use in other architectural coating applications to wood, except as stains, are subject only to the VOC content limit in table 1 of this subpart for lacquers.
              (3) Metallic pigmented coatings that also meet the definition for roof coatings, industrial maintenance coatings, or primers are subject only to the VOC content limit in table 1 of this subpart for metallic pigmented coatings.
              (4) Shellacs that also meet the definition for any other architectural coating are subject only to the VOC content limit in table 1 of this subpart for shellacs.
              (5) Fire-retardant/resistive coatings that also meet the definition for any other architectural coating are subject only to the VOC content limit in table 1 of this subpart for fire-retardant/resistive coatings.
              (6) Pretreatment wash primers that also meet the definition for primers or that meet the definition for industrial maintenance coatings are subject only to the VOC content limit in table 1 of this subpart for pretreatment wash primers.

              (7) Industrial maintenance coatings that also meet the definition for primers, sealers, undercoaters, or mastic texture coatings are subject only to the VOC content limit in table 1 of this subpart for industrial maintenance coatings.
              (8) Varnishes and conversion varnishes that also meet the definition for floor coatings are subject only to the VOC content limit in table 1 of this subpart for varnishes and conversion varnishes, respectively.
              (9) Anti-graffiti coatings, high temperature coatings, impacted immersion coatings, thermoplastic rubber coatings and mastics, repair and maintenance thermoplastic coatings, and flow coatings that also meet the definition for industrial maintenance coatings are subject only to the VOC content limit in table 1 of this subpart for their respective categories (i.e., they are not subject to the industrial maintenance coatings VOC content limit in table 1 of this subpart).
              (10) Waterproofing sealers and treatments that also meet the definition for quick-dry sealers are subject only to the VOC content limit in table 1 of this subpart for waterproofing sealers and treatments.
              (11) Sanding sealers that also meet the definition for quick-dry sealers are subject only to the VOC content limit in table 1 of this subpart for sanding sealers.
              (12) Nonferrous ornamental metal lacquers and surface protectants that also meet the definition for lacquers are subject only to the VOC content limit in table 1 of this subpart for nonferrous ornamental metal lacquers and surface protectants.
              (13) Quick-dry primers, sealers, and undercoaters that also meet the definition for primers, sealers, or undercoaters are subject only to the VOC content limit in table 1 of this subpart for quick-dry primers, sealers, and undercoaters.
              (14) Antenna coatings that also meet the definition for industrial maintenance coatings or primers are subject only to the VOC content limit in table 1 of this subpart for antenna coatings.
              (15) Bituminous coatings and mastics that also meet the definition for any other architectural coatings are subject only to the VOC content limit in table 1 of this subpart for bituminous coatings and mastics.
              (16) Zone marking coatings that also meet the definition for traffic marking coatings are subject only to the VOC content limit in table 1 of this subpart for zone marking coatings.
              (17) Rust preventative coatings that also meet the definition for primers or undercoaters are subject only to the VOC content limit in table 1 of this subpart for rust preventative coatings.
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999]
            
            
              § 59.403
              Exceedance fees.
              (a) Except as provided in § 59.404 of this subpart, each manufacturer and importer of any architectural coating subject to the provisions of this subpart may exceed the applicable VOC content limit in table 1 of this subpart for the coating if the manufacturer or importer pays an annual exceedance fee. The exceedance fee must be calculated using the procedures in paragraphs (b) and (c) of this section.
              (b) The exceedance fee paid by a manufacturer or importer, which is equal to the sum of the applicable exceedance fees for all coatings, must be calculated using equation 1 as follows:
              
                ER11SE98.014
              
              
                Where:
                
                Annual Exceedance Fee = The total annual exceedance fee for a manufacturer or importer, in dollars.
                Coating Feec = The annual exceedance fee for each coating (c), for which a fee applies, in dollars.
                n = number of coatings to which a fee applies.
              
              
              (c) The exceedance fee to be paid for each coating must be determined using equation 2 as follows:
              
                
                ER11SE98.015
              
              
                Where:
                
                Fee Rate = The rate of $0.0028 per gram of excess VOC.
                Excess VOC = The VOC content of the coating, or adjusted VOC content of a recycled coating (if applicable), in grams of VOC per liter of coating, minus the applicable VOC content limit from table 1 of this subpart (that is, VOC content of the coating minus VOC content limit).
                Volume Manufactured or Imported = The volume of the coating manufactured or imported per year, in liters, including the volume of any water and exempt compounds and excluding the volume of any colorant added to tint bases. Any volume for which a tonnage exemption is claimed under § 59.404 of this subpart is also excluded.
              
              
              (d) The exceedance fee shall be submitted to EPA by March 1 following the calendar year in which the coatings are manufactured or imported and shall be sent to the address provided in § 59.409(b).
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999, as amended at 65 FR 7737, Feb. 16, 2000]
            
            
              § 59.404
              Tonnage exemption.
              (a) Each manufacturer and importer of any architectural coating subject to the provisions of this subpart may designate a limited quantity of coatings to be exempt from the VOC content limits in table 1 of this subpart and the exceedance fee provisions of § 59.403 of this subpart, provided all of the requirements in paragraphs (a)(1) through (a)(4) of this section are met.
              (1) The total amount of VOC contained in all the coatings selected for exemption must be equal to or less than 23 megagrams (25 tons) for the period of time from September 13, 1999 through December 31, 2000; 18 megagrams (20 tons) in the year 2001; and 9 megagams (10 tons) per year in the year 2002 and each subsequent year. The amount of VOC contained in each coating shall be calculated using the procedure in paragraph (b) of this section. Compliance with the tonnage exemption will be determined based on the amount of VOC, as expressed in metric units.
              (2) The container labeling requirements of § 59.405 of this subpart.
              (3) The recordkeeping requirements of § 59.407(c) of this subpart.
              (4) The reporting requirements of § 59.408(b) and (e) of this subpart.
              (b) Each manufacturer and importer choosing to use the exemption described in paragraph (a) of this section must use equations 3 and 4 to calculate the total amount of VOC for each time period the exemption is elected. The VOC amount shall be determined without colorant that is added after the tint base is manufactured or imported.
              
                ER11SE98.016
              
              
                Where:
                
                Total VOC = Total megagrams of VOC contained in all coatings being claimed under the exemption.
                VOCc = Megagrams of VOC, for each coating (c) claimed under the exemption, as computed by equation 4.
                n = Number of coatings for which exemption is claimed.
              
              
                ER11SE98.017
              
              
                Where:
                
                Volume Manufactured or Imported = Volume of the coating manufactured or imported, in liters, including the volume of any water and exempt compounds and excluding the volume of any colorant added to tint bases, for the time period the exemption is claimed.
                VOC Amount = Grams of VOC per liter of coating thinned to the manufacturer's maximum recommendation, including the volume of any water and exempt compounds.
              
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999]
            
            
              
              § 59.405
              Container labeling requirements.
              (a) Each manufacturer and importer of any architectural coating subject to the provisions of this subpart shall provide the information listed in paragraphs (a)(1) through (a)(3) of this section on the coating container in which the coating is sold or distributed.
              (1) The date the coating was manufactured, or a date code representing the date shall be indicated on the label, lid, or bottom of the container.
              (2) A statement of the manufacturer's recommendation regarding thinning of the coating shall be indicated on the label or lid of the container. This requirement does not apply to the thinning of architectural coatings with water. If thinning of the coating prior to use is not necessary, the recommendation must specify that the coating is to be applied without thinning.
              (3) The VOC content of the coating as described in paragraph (a)(3)(i) or (a)(3)(ii) of this section shall be indicated on the label or lid of the container.
              (i) The VOC content of the coating, displayed in units of grams of VOC per liter of coating or in units of pounds of VOC per gallon of coating; or
              (ii) The VOC content limit in table 1 of this subpart with which the coating is required to comply and does comply, displayed in units of grams of VOC per liter of coating or in units of pounds of VOC per gallon of coating.
              (b) In addition to the information specified in paragraph (a) of this section, each manufacturer and importer of any industrial maintenance coating subject to the provisions of this subpart shall display on the label or lid of the container in which the coating is sold or distributed one or more of the descriptions listed in paragraphs (b)(1) through (b)(4) of this section.
              (1) “For industrial use only.”
              (2) “For professional use only.”
              (3) “Not for residential use” or “Not intended for residential use.”
              (4) “This coating is intended for use under the following condition(s):” (Include each condition in paragraphs (b)(4)(i) through (b)(4)(v) of this section that applies to the coating.)
              (i) Immersion in water, wastewater, or chemical solutions (aqueous and nonaqueous solutions), or chronic exposure of interior surfaces to moisture condensation;
              (ii) Acute or chronic exposure to corrosive, caustic, or acidic agents, or to chemicals, chemical fumes, or chemical mixtures or solutions;
              (iii) Repeated exposure to temperatures above 120 °C (250 °F);
              (iv) Repeated (frequent) heavy abrasion, including mechanical wear and repeated (frequent) scrubbing with industrial solvents, cleansers, or scouring agents; or
              (v) Exterior exposure of metal structures and structural components.
              (c) In addition to the information specified in paragraph (a) of this section, each manufacturer and importer of any recycled coating who calculates the VOC content using equations 7 and 8 in § 59.406(a)(3) of this subpart shall include the following statement indicating the post-consumer coating content on the label or lid of the container in which the coating is sold or distributed: “CONTAINS NOT LESS THAN X PERCENT BY VOLUME POST-CONSUMER COATING,” where “X” is replaced by the percent by volume of post-consumer architectural coating.
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999]
            
            
              § 59.406
              Compliance provisions.
              (a) For the purpose of determining compliance with the VOC content limits in table 1 of this subpart, each manufacturer and importer shall determine the VOC content of a coating using the procedures described in paragraph (a)(1), (a)(2), or (a)(3) of this section, as appropriate. The VOC content of a tint base shall be determined without colorant that is added after the tint base is manufactured or imported.
              (1) With the exception of low solids stains and low solids wood preservatives, determine the VOC content in grams of VOC per liter of coating thinned to the manufacturer's maximum recommendation, excluding the volume of any water and exempt compounds. Calculate the VOC content using equation 5 as follows:
              
                
                ER11SE98.018
              
              
                Where:
                
                VOC content = grams of VOC per liter of coating
                Ws = weight of volatiles, in grams
                Ww = weight of water, in grams
                Wec = weight of exempt compounds, in grams
                Vm = volume of coating, in liters
                Vw = volume of water, in liters
                Vec = volume of exempt compounds, in liters
              
              
              (2) For low solids stains and low solids wood preservatives, determine the VOC content in units of grams of VOC per liter of coating thinned to the manufacturer's maximum recommendation, including the volume of any water and exempt compounds. Calculate the VOC content using equation 6 as follows:
              
                ER11SE98.019
              
              
                Where:
                
                VOC content 1s = the VOC content of a low solids coating in grams of VOC per liter of coating
                Ws = weight of volatiles, in grams
                Ww = weight of water, in grams
                Wec = weight of exempt compounds, in grams
                Vm = volume of coating, in liters
              
              
              (3) For recycled coatings, the manufacturer or importer has the option of calculating an adjusted VOC content to account for the post-consumer coating content. If this option is used, the manufacturer or importer shall determine the adjusted VOC content using equations 7 and 8 as follows:
              
                ER11SE98.020
              
              
                Where:
                
                Adjusted VOC content = The VOC content assigned to the recycled coating for purposes of complying with the VOC content limits in table 1 of this subpart.
                Actual VOC content = The VOC content of the coating as determined using equation 5 in paragraph (a)(1) of this section.
                Percent Post-consumer Coating = The volume percent of a recycled coating that is post-consumer coating materials (as determined in equation 8)
              
              
                ER11SE98.021
              
              
                Where:
                
                Percent Post-consumer Coating = The volume percent of a recycled coating that is post-consumer coating materials.
                Volume of Post-consumer Coating = The volume, in liters, of post-consumer coating materials used in the production of a recycled coating.
                Volume of Virgin Materials = The volume, in liters, of virgin coating materials used in the production of a recycled coating.
              
              

              (b) To determine the composition of a coating in order to perform the calculations in paragraph (a) of this section, the reference method for VOC content is Method 24 of appendix A of 40 CFR part 60, except as provided in paragraphs (c) and (d) of this section. To determine the VOC content of a coating, the manufacturer or importer may use Method 24 of appendix A of 40 CFR part 60, an alternative method as provided in paragraph (c) of this section, formulation data, or any other reasonable means for predicting that the coating has been formulated as intended (e.g., quality assurance checks, recordkeeping). However, if there are any inconsistencies between the results of a Method 24 test and any other means for determining VOC content, the Method 24 test results will govern, except as provided in paragraph (c) of this section. The Administrator may require the manufacturer or importer to conduct a Method 24 analysis.
              (c) The Administrator may approve, on a case-by-case basis, a manufacturer's or importer's use of an alternative method in lieu of Method 24 for determining the VOC content of coatings if the alternative method is demonstrated to the Administrator's satisfaction to provide results that are acceptable for purposes of determining compliance with this subpart.
              (d) Analysis of methacrylate multicomponent coatings used as traffic marking coatings shall be conducted according to the procedures specified in appendix A to this subpart. Appendix A to this subpart is a modification of Method 24 of appendix A of 40 CFR part 60. The modification of Method 24 provided in appendix A to this subpart has not been approved for methacrylate multicomponent coatings used for other purposes than as traffic marking coatings or for other classes of multicomponent coatings.
              (e) The Administrator may determine a manufacturer's or importer's compliance with the provisions of this subpart based on information required by this subpart (including the records and reports required by §§ 59.407 and 59.408 of this subpart) or any other information available to the Administrator.
            
            
              § 59.407
              Recordkeeping requirements.
              (a) Each manufacturer and importer using the provisions of § 59.406(a)(3) of this subpart to determine the VOC content of a recycled coating shall maintain in written or electronic form records of the information specified in paragraphs (a)(1) through (a)(6) of this section for a period of 3 years.
              (1) The minimum volume percent post-consumer coating content for each recycled coating.
              (2) The volume of post-consumer coating received for recycling.
              (3) The volume of post-consumer coating received that was unusable.
              (4) The volume of virgin materials.
              (5) The volume of the final recycled coating manufactured or imported.
              (6) Calculations of the adjusted VOC content as determined using equation 7 in § 59.406(a)(3) of this subpart for each recycled coating.
              (b) Each manufacturer and importer using the exceedance fee provisions in § 59.403 of this subpart, as an alternative to achieving the VOC content limits in table 1 of this subpart, shall maintain in written or electronic form the records specified in paragraphs (b)(1) through (b)(7) of this section for a period of 3 years.
              (1) A list of the coatings and the associated coating categories in table 1 of this subpart for which the exceedance fee is used.
              (2) Calculations of the annual fee for each coating and the total annual fee for all coatings using the procedure in § 59.403 (b) and (c) of this subpart.
              (3) The VOC content of each coating in grams of VOC per liter of coating.
              (4) The excess VOC content of each coating in grams of VOC per liter of coating.
              (5) The total volume of each coating manufactured or imported per calendar year, in liters, including the volume of any water and exempt compounds and excluding the volume of any colorant added to tint bases.
              (6) The annual fee for each coating.
              (7) The total annual fee for all coatings.
              (c) Each manufacturer and importer claiming the tonnage exemption in § 59.404 of this subpart shall maintain in written or electronic form the records specified in paragraphs (c)(1) through (c)(4) of this section for a period of 3 years.
              (1) A list of all coatings and associated coating categories in table 1 of this subpart for which the exemption is claimed.
              (2) The VOC amount as used in equation 4.
              (3) The volume manufactured or imported, in liters, for each coating for which the exemption is claimed for the time period the exemption is claimed.
              (4) The total megagrams of VOC contained in each coating for which the exemption is claimed, and for all coatings combined for which the exemption is claimed, for the time period the exemption is claimed, as calculated in § 59.404(b) of this subpart.
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999]
            
            
              
              § 59.408
              Reporting requirements.
              (a) Each manufacturer and importer of any architectural coating subject to the provisions of this subpart shall submit reports and exceedance fees specified in this section to the appropriate address as listed in § 59.409 of this subpart.
              (b) Each manufacturer and importer of any architectural coating subject to the provisions of this subpart shall submit an initial notification report no later than the applicable compliance date specified in § 59.400, or within 180 days after the date that the first architectural coating is manufactured or imported, whichever is later. The initial report must include the information in paragraphs (b)(1) through (b)(3) of this section.
              (1) The name and mailing address of the manufacturer or importer.
              (2) The street address of each one of the manufacturer's or importer's facilities in the United States that is producing, packaging, or repackaging any architectural coating subject to the provisions of this subpart.
              (3) A list of the categories from table 1 of this subpart for which the manufacturer's or importer's coatings meet the definitions in § 59.401 of this subpart.
              (4) If a date code is used on a coating container to represent the date a coating was manufactured, as allowed in § 59.405(a)(1) of this subpart, the manufacturer or importer of the coating shall include an explanation of each date code in the initial notification report and shall submit an explanation of any new date code no later than 30 days after the new date code is first used on the container for a coating.
              (c) Each manufacturer and importer of a recycled coating that chooses to determine the adjusted VOC content according to the provisions of § 59.406(a)(3) to demonstrate compliance with the applicable VOC content limit in table 1 of this subpart shall submit a report containing the information in paragraphs (c)(1) through (c)(5) of this section. The report must be submitted for each coating for which the adjusted VOC content is used to demonstrate compliance. This report must be submitted by March 1 of the year following any calendar year in which the adjusted VOC content provision is used.
              (1) The minimum volume percent post-consumer coating content for each recycled coating.
              (2) The volume of post-consumer coating received for recycling.
              (3) The volume of post-consumer coating received that was unusable.
              (4) The volume of virgin materials used.
              (5) The volume of the final recycled coating manufactured or imported.
              (d) Each manufacturer and importer that uses the exceedance fee provisions of § 59.403 of this subpart shall report the information in paragraphs (d)(1) through (d)(7) of this section for each coating for which the exceedance fee provisions are used. This report and the exceedance fee payment must be submitted by March 1 following the calendar year in which the coating is manufactured or imported.
              (1) Manufacturer's or importer's name and mailing address.
              (2) A list of all coatings and the associated coating categories in table 1 of this subpart for which the exceedance fee provision is being used.
              (3) The VOC content of each coating that exceeds the applicable VOC content limit in table 1 of this subpart.
              (4) The excess VOC content of each coating in grams of VOC per liter of coating.
              (5) The total volume of each coating manufactured or imported per calendar year, in liters, including the volume of any water and exempt compounds and excluding the volume of any colorant added to tint bases.
              (6) The annual fee for each coating.
              (7) The total annual fee for all coatings.
              (e) Each manufacturer and importer of architectural coatings for which a tonnage exemption under § 59.404 of this subpart is claimed shall submit a report no later than March 1 of the year following the calendar year in which the exemption was claimed. The report must include the information in paragraphs (f)(1) through (f)(4) of this section.

              (1) A list of all coatings and the associated coating categories in table 1 of this subpart for which the exemption was claimed.
              
              (2) The VOC amount as used in equation 4.
              (3) The volume manufactured or imported, in liters, for each coating for which the exemption is claimed for the time period the exemption is claimed.
              (4) The total megagrams of VOC contained in all coatings for which the exemption was claimed for the time period the exemption was claimed, as calculated in § 59.404(b) of this subpart.
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999]
            
            
              § 59.409
              Addresses of EPA Offices.

              (a) Except for exceedance fee payments, each manufacturer and importer of any architectural coating subject to the provisions of this subpart shall submit all requests, reports, submittals, and other communications to the Administrator pursuant to this regulation to the Regional Office of the U.S. Environmental Protection Agency that serves the State or Territory in which the corporate headquarters of the manufacturer or importer resides. These areas are indicated in the following list of EPA Regional Offices:
              
              
                EPA Region I (Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, Vermont) Director, Enforcement and Compliance Assurance Division, U.S. EPA Region I, 5 Post Office Square—Suite 100 (04-2), Boston, MA 02109-3912, Attn: Air Compliance Clerk.
                EPA Region II (New Jersey, New York, Puerto Rico, Virgin Islands), Director, Division of Enforcement and Compliance Assistance, 290 Broadway, New York, NY 10007-1866.
                EPA Region III (Delaware, District of Columbia, Maryland, Pennsylvania, Virginia, West Virginia), Director, Air Protection Division, 1650 Arch Street, Philadelphia, PA 19103.
                EPA Region IV (Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee), Director, Air, Pesticides, and Toxics Management Division, 61 Forsyth Street, Atlanta, GA 30303.
                EPA Region V (Illinois, Indiana, Michigan, Minnesota, Ohio, Wisconsin), Director, Air and Radiation Division, 77 West Jackson Boulevard, Chicago, IL 60604-3507.
                EPA Region VI (Arkansas, Louisiana, New Mexico, Oklahoma, Texas), Director, Enforcement and Compliance Assurance Division, 1201 Elm Street, Suite 500, Mail Code 6ECD, Dallas, Texas 75270-2102.
                EPA Region VII (Iowa, Kansas, Missouri, Nebraska), Director, Air and Waste Management Division, 11201 Renner Boulevard, Lenexa, Kansas 66219.
                EPA Region VIII (Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming), Director, Office of Partnerships and Regulatory Assistance, 999 18th Street, Suite 500, Denver, Colorado 80202-2466.
                EPA Region IX (American Samoa, Arizona, California, Guam, Hawaii, Nevada), Director, Air Division, 75 Hawthorne Street, San Francisco, CA 94105.
                EPA Region X (Alaska, Oregon, Idaho, Washington), Director, Office of Air Quality, 1200 Sixth Avenue, Seattle, WA 98101.
              
              
              (b) Each manufacturer and importer who uses the exceedance fee provisions of § 59.403 shall submit the exceedance fee payment required by § 59.408(d) to the following address: Environmental Protection Agency, AIM Exceedance Fees, Post Office Box 371293M, Pittsburgh, PA 15251. This address is for the fee payment only; the exceedance fee report required by § 59.408(d) is to be submitted to the appropriate EPA Regional Office listed in paragraph (a) of this section. The exceedance fee payment in the form of a check or money order must be made payable to “U.S. Environmental Protection Agency” or “US EPA.”
              [63 FR 48877, Sept. 11, 1998; 64 FR 35001, June 30, 1999, as amended at 65 FR 7737, Feb. 16, 2000; 76 FR 49672, Aug. 11, 2011; 78 FR 37976, June 25, 2013; 84 FR 34068, July 17, 2019; 84 FR 44229, Aug. 23, 2019]
            
            
              § 59.410
              State authority.
              The provisions of this subpart must not be construed in any manner to preclude any State or political subdivision thereof from:
              (a) Adopting and enforcing any emissions standard or limitation applicable to a manufacturer or importer of architectural coatings; or
              (b) Requiring the manufacturer or importer of architectural coatings to obtain permits, licenses, or approvals prior to initiating construction, modification, or operation of a facility for manufacturing an architectural coating.
            
            
              § 59.411
              Circumvention.

              Each manufacturer and importer of any architectural coating subject to the provisions of this subpart must not alter, destroy, or falsify any record or report, to conceal what would otherwise be noncompliance with this subpart. Such concealment includes, but is not limited to, refusing to provide the Administrator access to all required records and date-coding information, altering the VOC content of a coating batch, or altering the results of any required tests to determine VOC content.
            
            
              § 59.412
              Incorporations by reference.

              (a) The materials listed in this section are incorporated by reference in the paragraphs noted in § 59.401. These incorporations by reference were approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. These materials are incorporated as they exist on the date of the approval, and notice of any changes in these materials will be published in the Federal Register. The materials are available for purchase at the corresponding addresses noted below, and all are available for inspection at the Air and Radiation Docket and Information Center, U.S. EPA, 401 M St., SW., Washington, DC 20460; at the EPA Library (MD-35), U.S. EPA, Research Triangle Park, North Carolina; or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) The materials listed below are available for purchase at the following address: American Society for Testing and Materials (ASTM), 100 Barr Harbor Drive, West Conshohocken, PA 19428-2959.

              (1) ASTM Method C 1315-95, Standard Specification for Liquid Membrane-Forming Compounds Having Special Properties for Curing and Sealing Concrete, incorporation by reference approved for § 59.401, Concrete curing and sealing compound.
              

              (2) ASTM Method D 523-89, Standard Test Method for Specular Gloss, incorporation by reference approved for § 59.401, Flat coating and Nonflat coating.
              

              (3) ASTM Method D 1640-83 (Reapproved 1989), Standard Test Methods for Drying, Curing, or Film Formation of Organic Coatings at Room Temperature, incorporation by reference approved for § 59.401, Quick-dry enamel and Quick-dry primer, sealer, and undercoater.
              

              (4) ASTM Method D 3912-80 (Reapproved 1989), Standard Test Method for Chemical Resistance of Coatings Used in Light-Water Nuclear Power Plants, incorporation by reference approved for § 59.401, Nuclear coating.
              

              (5) ASTM Method D 4082-89, Standard Test Method for Effects of Gamma Radiation on Coatings for Use in Light-Water Nuclear Power Plants, incorporation by reference approved for § 59.401, Nuclear coating.
              
              (c) The following material is available from the AAMA, 1827 Walden Office Square, Suite 104, Schaumburg, IL 60173.

              (1) AAMA 605-98, Voluntary Specification Requirements and Test Procedures for High Performance Organic Coatings on Aluminum Extrusions and Panels, incorporation by reference approved for § 59.401, Extreme high durability coating.
              
              (2) [Reserved]
              [63 FR 48877, Sept. 11, 1998, as amended at 69 FR 18803, Apr. 9, 2004]
            
            
              § 59.413
              Availability of information and confidentiality.
              (a) Availability of information. The availability to the public of information provided to or otherwise obtained by the Administrator under this part shall be governed by part 2 of this chapter.
              (b) Confidentiality. All confidential business information entitled to protection under section 114(c) of the Act that must be submitted or maintained by each manufacturer or importer of architectural coatings pursuant to this section shall be treated in accordance with 40 CFR part 2, subpart B.
            
            
              Pt. 59, Subpt. D, App. A
              Appendix A to Subpart D of Part 59—Determination of Volatile Matter Content of Methacrylate Multicomponent Coatings Used as Traffic Marking Coatings
              1.0 Principle and Applicability

              1.1 Applicability. This modification to Method 24 of appendix A of 40 CFR part 60 applies to the determination of volatile matter content of methacrylate multicomponent coatings used as traffic marking coatings.
              
              1.2 Principle. A known amount of methacrylate multicomponent coating is dispersed in a weighing dish using a stirring device before the volatile matter is removed by heating in an oven.
              2.0 Procedure
              2.1 Prepare about 100 milliliters (mL) of sample by mixing the components in a storage container, such as a glass jar with a screw top or a metal can with a cap. The storage container should be just large enough to hold the mixture. Combine the components (by weight or volume) in the ratio recommended by the manufacturer. Tightly close the container between additions and during mixing to prevent loss of volatile materials. Most manufacturers' mixing instructions are by volume. Because of possible error caused by expansion of the liquid when measuring the volume, it is recommended that the components be combined by weight. When weight is used to combine the components and the manufacturer's recommended ratio is by volume, the density must be determined by section 3.5 of Method 24 of appendix A of 40 CFR part 60.
              2.2 Immediately after mixing, take aliquots from this 100 mL sample for determination of the total volatile content, water content, and density. To determine water content, follow section 3.4 of Method 24 of appendix A of 40 CFR part 60. To determine density, follow section 3.5 of Method 24. To determine total volatile content, use the apparatus and reagents described in section 3.8.2 of Method 24 and the following procedures:
              2.2.1 Weigh and record the weight of an aluminum foil weighing dish and a metal paper clip. Using a syringe as specified in section 3.8.2.1 of Method 24, weigh to 1 milligrams (mg), by difference, a sample of coating into the weighing dish. For methacrylate multicomponent coatings used for traffic marking use 3.0 ±0.1 g.
              2.2.2 Add the specimen and use the metal paper clip to disperse the specimen over the surface of the weighing dish. If the material forms a lump that cannot be dispersed, discard the specimen and prepare a new one. Similarly, prepare a duplicate. The sample shall stand for a minimum of 1 hour, but no more than 24 hours before being oven dried at 110 ±5 degrees Celsius for 1 hour.
              2.2.3 Heat the aluminum foil dishes containing the dispersed specimens in the forced draft oven for 60 minutes at 110 ±5 degrees Celsius. Caution—provide adequate ventilation, consistent with accepted laboratory practice, to prevent solvent vapors from accumulating to a dangerous level.
              2.2.4 Remove the dishes from the oven, place immediately in a desiccator, cool to ambient temperature, and weigh to within 1 mg. After weighing, break up the film of the coating using the metal paper clip. Weigh dish to within 1 mg. Return to forced draft oven for an additional 60 minutes at 110 ±5 degrees Celsius.
              2.2.5 Remove the dishes from the oven, place immediately in a desiccator, cool to ambient temperature, and weigh to within 1 mg.
              2.2.6 Run analyses in pairs (duplicate sets for each coating mixture until the criterion in section 4.3 of Method 24 of appendix A of 40 CFR part 60 is met. Calculate the weight of volatile matter for each heating period following Equation 24-2 of Method 24 and record the arithmetic average. Add the arithmetic average for the two heating periods to obtain the weight fraction of the volatile matter.
              3.0 Data Validation Procedure
              3.1 Follow the procedures in Section 4 of Method 24 of appendix A to 40 CFR part 60.
              3.2 If more than 10 percent of the sample is lost when the sample is being broken up in 2.2.4, the sample is invalid.
              4.0 Calculations
              Follow the calculation procedures in Section 5 of Method 24 of appendix A of 40 CFR part 60.
            
            
              Pt. 59, Subpt. D, Table 1
              Table 1 to Subpart D of Part 59—Volatile Organic Compound (VOC), Content Limits for Architectural Coatings
              
                [Unless otherwise specified, limits are expressed in grams of VOC per liter of coating thinned to the manufacturer's maximum recommendation excluding the volume of any water, exempt compounds, or colorant added to tint bases.]
                
                  Coating category
                  Grams VOC per liter
                  Pounds VOC per gallon a
                  
                
                
                  Antenna coatings
                  530
                  4.4
                
                
                  Anti-fouling coatings
                  450
                  3.8
                
                
                  Anti-graffiti coatings
                  600
                  5.0
                
                
                  Bituminous coatings and mastics
                  500
                  4.2
                
                
                  Bond breakers
                  600
                  5.0
                
                
                  Calcimine recoater
                  475
                  4.0
                
                
                  Chalkboard resurfacers
                  450
                  3.8
                
                
                  Concrete curing compounds
                  350
                  2.9
                
                
                  Concrete curing and sealing compounds
                  700
                  5.8
                
                
                  
                  Concrete protective coatings
                  400
                  3.3
                
                
                  Concrete surface retarders
                  780
                  6.5
                
                
                  Conversion varnish
                  725
                  6.0
                
                
                  Dry fog coatings
                  400
                  3.3
                
                
                  Extreme high durability coatings
                  800
                  6.7
                
                
                  Faux finishing/glazing
                  700
                  5.8
                
                
                  Fire-retardant/resistive coatings:
                
                
                  Clear
                  850
                  7.1
                
                
                  Opaque
                  450
                  3.8
                
                
                  Flat coatings:
                
                
                  Exterior coatings
                  250
                  2.1
                
                
                  Interior coatings
                  250
                  2.1
                
                
                  Floor coatings
                  400
                  3.3
                
                
                  Flow coatings
                  650
                  5.4
                
                
                  Form release compounds
                  450
                  3.8
                
                
                  Graphic arts coatings (sign paints)
                  500
                  4.2
                
                
                  Heat reactive coatings
                  420
                  3.5
                
                
                  High temperature coatings
                  650
                  5.4
                
                
                  Impacted immersion coatings
                  780
                  6.5
                
                
                  Industrial maintenance coatings
                  450
                  3.8
                
                
                  Lacquers (including lacquer sanding sealers)
                  680
                  5.7
                
                
                  Magnesite cement coatings
                  600
                  5.0
                
                
                  Mastic texture coatings
                  300
                  2.5
                
                
                  Metallic pigmented coatings
                  500
                  4.2
                
                
                  Multi-colored coatings
                  580
                  4.8
                
                
                  Nonferrous ornamental metal lacquers and surface protectants
                  870
                  7.3
                
                
                  Nonflat coatings:
                
                
                  Exterior coatings
                  380
                  3.2
                
                
                  Interior coatings
                  380
                  3.2
                
                
                  Nuclear coatings
                  450
                  3.8
                
                
                  Pretreatment wash primers
                  780
                  6.5
                
                
                  Primers and undercoaters
                  350
                  2.9
                
                
                  Quick-dry coatings:
                
                
                  Enamels
                  450
                  3.8
                
                
                  Primers, sealers, and undercoaters
                  450
                  3.8
                
                
                  Repair and maintenance thermoplastic coatings
                  650
                  5.4
                
                
                  Roof coatings
                  250
                  2.1
                
                
                  Rust preventative coatings
                  400
                  3.3
                
                
                  Sanding sealers (other than lacquer sanding sealers)
                  550
                  4.6
                
                
                  Sealers (including interior clear wood sealers)
                  400
                  3.3
                
                
                  Shellacs:
                
                
                  Clear
                  730
                  6.1
                
                
                  Opaque
                  550
                  4.6
                
                
                  Stains:
                
                
                  Clear and semitransparent
                  550
                  4.6
                
                
                  Opaque
                  350
                  2.9
                
                
                  Low solids
                  
                    b 120
                  
                    b 1.0
                
                
                  Stain controllers
                  720
                  6.0
                
                
                  Swimming pool coatings
                  600
                  5.0
                
                
                  Thermoplastic rubber coatings and mastics
                  550
                  4.6
                
                
                  Traffic marking coatings
                  150
                  1.3
                
                
                  Varnishes
                  450
                  3.8
                
                
                  Waterproofing sealers and treatments
                  600
                  5.0
                
                
                  Wood preservatives:
                
                
                  Below ground wood preservatives
                  550
                  4.6
                
                
                  Clear and semitransparent
                  550
                  4.6
                
                
                  Opaque
                  350
                  2.9
                
                
                  Low solids
                  
                    b 120
                  
                    b 1.0
                
                
                  Zone marking coatings
                  450
                  3.8
                
                
                  a English units are provided for information only. Compliance will be determined based on the VOC content limit, as expressed in metric units.
                
                  b Units are grams of VOC per liter (pounds of VOC per gallon) of coating, including water and exempt compounds, thinned to the maximum thinning recommended by the manufacturer.
              
              [63 FR 48877, Sept. 11, 1998; 63 FR 55175, Oct. 14, 1998; 63 FR 32103, June 15, 1999; 64 FR 35002, June 30, 1999]
            
          
          
            
            Subpart E—National Volatile Organic Compound Emission Standards for Aerosol Coatings
            
              Source:
              73 FR 15621, Mar. 24, 2008, unless otherwise noted.
            
            
              § 59.500
              What is the purpose of this subpart?
              This subpart establishes the product-weighted reactivity (PWR) limits regulated entities must meet in order to comply with the national rule for volatile organic compounds (VOC) emitted from aerosol coatings. This subpart also establishes labeling, recordkeeping, and reporting requirements for regulated entities.
            
            
              § 59.501
              Am I subject to this subpart?
              (a) The regulated entities for an aerosol coating product are the manufacturer or importer of an aerosol coating product and a distributor of an aerosol coating product if it is named on the label or if it specifies the formulation of the product. Distributors include retailers who fall within the definition of “distributor” in § 59.503.
              (b) Except as provided in paragraph (e) of this section, the responsibilities of each regulated entity are detailed in paragraphs (b)(1) through (b)(4) of this section.
              (1) If you are a manufacturer or importer, you are a regulated entity responsible for ensuring that all aerosol coatings manufactured or imported by you meet the PWR limits presented in § 59.504, even if your name is not on the label.
              (2) If you are a distributor named on the label, you are a regulated entity responsible for compliance with all sections of this subpart except for the limits presented in § 59.504. If you are a distributor that has specified formulations to be used by a manufacturer, then you are a regulated entity responsible for compliance with all sections of this subpart.
              (3) If there is no distributor named on the label, then the manufacturer or importer is a regulated entity responsible for compliance with all sections of this subpart.
              (4) If you are a manufacturer, importer, or distributor, you can choose to certify that you will provide any or all of the recordkeeping and reporting requirements of §§ 59.510 and 59.511 by following the procedures of § 59.511(g) and (h).
              (c) Except as provided in paragraph (e) of this section, the provisions of this subpart apply to aerosol coatings manufactured on or after July 1, 2009, for sale or distribution in the United States. Aerosol coatings that are registered under the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. 136-136y) (FIFRA). For FIFRA registered aerosol coatings, the provisions of this subpart apply to aerosol coatings manufactured on or after January 1, 2010, for sale or distribution in the United States.
              (d) You are not a regulated entity under this subpart for the aerosol coatings products that you manufacture (in or outside of the United States) that are exclusively for sale outside the United States.
              (e) If you meet the definition of small quantity manufacturer for a given year, the products you manufacture in that year are not subject to the PWR limits presented in § 59.504 or the labeling requirements of § 59.507. To qualify for this exemption, small aerosol coating manufacturers must comply with the applicable recordkeeping and reporting requirements in §§ 59.510 and 59.511.
              (f) If you are a person who manufactures or processes aerosol coatings outside of the United States, you may qualify for the small quantity manufacturer exemption in paragraph (e) of this section if you meet the requirements of paragraphs (f)(1) through (f)(3) of this section.
              (1) The total VOC by mass included in all aerosol coatings you manufacture, at all facilities, in a given calendar year, in the aggregate, is less than 7,500 kilograms.
              (2) You comply with the recordkeeping and reporting requirements in §§ 59.510 and 59.511.
              (3) You commit to and comply with the requirements of paragraphs (f)(3)(i) through (f)(3)(vii) of this section.

              (i) You must submit an initial notification no later than July 31, 2009, or on or before the date that you start manufacturing aerosol coating products that are sold in the United States, whichever is later. This initial notification must state that you are a foreign manufacturer that is intending to qualify for the small quantity manufacturer exemption in paragraph (e) of this section, provide all of the information specified in § 59.511(b), and provide all the information in paragraphs (f)(3)(i)(A) and (f)(3)(i)(B) of this section.
              (A) The name, address, telephone number, and e-mail address of an agent located in the United States who will serve as your point of contact for communications with EPA.
              (B) The address of each of your facilities that is manufacturing aerosol coatings for sale in the United States.
              (ii) You must notify the Administrator of any changes in the information provided in your initial notification within 30 days following the change.
              (iii) The agent identified above must maintain a copy of the compliance records specified in § 59.510(b). Those records must be kept by the agent such that the agent will be able to provide the written report which must be submitted upon 60 days notice under § 59.511(d) and able to make those records available for inspection and review under § 59.511(e).
              (iv) You must give any EPA inspector or auditor full, complete, and immediate access to your facilities and records to conduct inspections and audits of your manufacturing facilities.
              (v) You must agree that United States substantive and procedural law shall apply to any civil or criminal enforcement action against you under this subpart, and that the forum for any civil or criminal enforcement action under this subpart shall be governed by the CAA, including the EPA administrative forum where allowed under the CAA.
              (vi) Any person certifying any notification, report, or other communication from you to EPA must state in the certification that United States substantive and procedural law shall apply to any civil or criminal enforcement action against him or her under this subpart, and that the forum for any civil or criminal enforcement action under this section shall be governed by the CAA, including the EPA administrative forum where allowed under the CAA.
              (vii) All reports and other communications with EPA must be in English. To the extent that you provide any documents as part of any report or other communication with EPA, an English language translation of that document must be provided with the report or communication.
              [73 FR 15621, Mar. 24, 2008, as amended at 73 FR 15425, Mar. 24, 2008; 73 FR 78996, Dec. 24, 2008; 74 FR 29603, June 23, 2009]
            
            
              § 59.502
              When do I have to comply with this subpart?
              (a) Except as provided in § 59.509 and paragraphs (b) and (c) of this section, you must be in compliance with all provisions of this subpart by July 1, 2009.
              (b) The Administrator will consider issuance of a special compliance extension that extends the date of compliance until January 1, 2011, to regulated entities that have never manufactured, imported, or distributed aerosol coatings for sale or distribution in California that are in compliance with California's Regulation for Reducing Ozone Formed From Aerosol Coating Product Emissions, Title 17, California Code of Regulations, sections 94520-94528. In order to be considered for an extension of the compliance date, you must submit a special compliance extension application to the EPA Administrator no later than 90 days before the compliance date or within 90 days before the date that you first manufacture aerosol coatings, whichever is later. This application must contain the information in paragraphs (b)(1) through (b)(5) of this section. If a regulated entity remains unable to comply with the limits of this rule by January 1, 2011, the regulated entity may seek a variance in accordance with § 59.509.
              (1) Company name;

              (2) A signed certification by a responsible company official that the regulated entity has not at any time manufactured, imported, or distributed for sale or distribution in California any product in any category listed in Table 1 of this subpart that complies with California's Regulation for Reducing Ozone Formed From Aerosol Coating Product Emissions, Title 17, California Code of Regulations, sections 94520-94528;
              (3) A statement that the regulated entity will, to the extent possible within its reasonable control, take appropriate action to achieve compliance with this subpart by January 1, 2011;
              (4) A list of the product categories in Table 1 of this subpart that the regulated entity manufactures, imports, or distributes; and,
              (5) Name, title, address, telephone, e-mail address, and signature of the certifying company official.
              (c) Except as provided in paragraph (b) of this section, the compliance date for aerosol coatings that are registered under the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C 136-136y) (FIFRA) is January 1, 2010.
              [73 FR 15621, Mar. 24, 2008, as amended at 73 FR 78997, Dec. 24, 2008]
            
            
              § 59.503
              What definitions apply to this subpart?
              The following terms are defined for the purposes of this subpart only.
              
                Administrator means the Administrator of the United States Environmental Protection Agency (EPA) or an authorized representative.
              
                Aerosol Coating Product means a pressurized coating product containing pigments or resins that is dispensed by means of a propellant and is packaged in a disposable can for hand-held application, or for use in specialized equipment for ground traffic/marking applications. For the purpose of this regulation, applicable aerosol coatings categories are listed in Table 1 of this subpart.
              
                Art Fixative or Sealant means a clear coating, including art varnish, workable art fixative and ceramic coating, which is designed and labeled exclusively for application to paintings, pencil, chalk, or pastel drawings, ceramic art pieces or other closely related art uses, in order to provide a final protective coating or to fix preliminary stages of artwork while providing a workable surface for subsequent revisions.
              
                ASTM means the American Society for Testing and Materials.
              
                Autobody Primer means an automotive primer or primer surfacer coating designed and labeled exclusively to be applied to a vehicle body substrate for the purposes of corrosion resistance and building a repair area to a condition in which, after drying, it can be sanded to a smooth surface.
              
                Automotive Bumper and Trim Product means a product, including adhesion promoters and chip sealants, designed and labeled exclusively to repair and refinish automotive bumpers and plastic trim parts.
              
                Aviation Propeller Coating means a coating designed and labeled exclusively to provide abrasion resistance and corrosion protection for aircraft propellers.
              
                Aviation or Marine Primer means a coating designed and labeled exclusively to meet federal specification TT-P-1757.
              
                Clear Coating means a coating which is colorless, containing resins but no pigments except flatting agents, and is designed and labeled to form a transparent or translucent solid film.
              
                Coating Solids means the nonvolatile portion of an aerosol coating product, consisting of the film-forming ingredients, including pigments and resins.
              
                Commercial Application means the use of aerosol coating products in the production of goods, or the providing of services for profit, including touch-up and repair.
              
                Corrosion Resistant Brass, Bronze, or Copper Coating means a clear coating designed and labeled exclusively to prevent tarnish and corrosion of uncoated brass, bronze, or copper metal surfaces.
              
                Distributor means any person who purchases or is supplied aerosol coating product for the purposes of resale or distribution in commerce. Retailers who fall within this definition are distributors. Importers are not distributors.
              
                Enamel means a coating which cures by chemical cross-linking of its base resin and is not resoluble in its original solvent.
              
                Engine Paint means a coating designed and labeled exclusively to coat engines and their components.
              
                Exact Match Finish, Engine Paint means a coating which meets all of the following criteria:
              
              (1) The product is designed and labeled exclusively to exactly match the color of an original, factory-applied engine paint;
              (2) The product is labeled with the manufacturer's name for which they were formulated; and
              (3) The product is labeled with one of the following:
              (i) The original equipment manufacturer's (O.E.M.) color code number;
              (ii) The color name; or
              (iii) Other designation identifying the specific O.E.M. color to the purchaser.
              
                Exact Match Finish, Automotive means a topcoat which meets all of the following criteria:
              (1) The product is designed and labeled exclusively to exactly match the color of an original, factory-applied automotive coating during the touch-up of automobile finishes;
              (2) The product is labeled with the manufacturer's name for which they were formulated; and
              (3) The product is labeled with one of the following:
              (i) The original equipment manufacturer's (O.E.M.) color code number;
              (ii) The color name; or
              (iii) Other designation identifying the specific O.E.M. color to the purchaser. Notwithstanding the foregoing, automotive clear coatings designed and labeled exclusively for use over automotive exact match finishes to replicate the original factory-applied finish shall be considered to be automotive exact match finishes.
              
                Exact Match Finish, Industrial means a coating which meets all of the following criteria:
              (1) The product is designed and labeled exclusively to exactly match the color of an original, factory-applied industrial coating during the touch-up of manufactured products;
              (2) The product is labeled with the manufacturer's name for which they were formulated; and
              (3) The product is labeled with one of the following:
              (i) O.E.M. color code number;
              (ii) The color name; or
              (iii) Other designation identifying the specific O.E.M. color to the purchaser.
              
                Flat Paint Products means a coating which, when fully dry, registers specular gloss less than or equal to 15 on an 85° gloss meter, or less than or equal to 5 on a 60° gloss meter, or which is labeled as a flat coating.
              
                Flatting Agent means a compound added to a coating to reduce the gloss of the coating without adding color to the coating.
              
                Floral Spray means a coating designed and labeled exclusively for use on fresh flowers, dried flowers, or other items in a floral arrangement for the purposes of coloring, preserving or protecting their appearance.
              
                Formulation Data, unless otherwise specified, means the recipe used to formulate or manufacture a coating product in terms of the weight fraction (g compound/g product) of each individual VOC in the product.
              
                Fluorescent Coating means a coating labeled as such, which converts absorbed incident light energy into emitted light of a different hue.
              
                Glass Coating means a coating designed and labeled exclusively for use on glass or other transparent material to create a soft, translucent light effect, or to create a tinted or darkened color while retaining transparency.
              
                Ground Traffic/Marking Coating means a coating designed and labeled exclusively to be applied to dirt, gravel, grass, concrete, asphalt, warehouse floors, or parking lots. Such coatings must be in a container equipped with a valve and spray head designed to direct the spray toward the surface when the can is held in an inverted vertical position.
              
                High Temperature Coating means a coating, excluding engine paint, which is designed and labeled exclusively for use on substrates which will, in normal use, be subjected to temperatures in excess of 400 °F.
              
                Hobby/Model/Craft Coating means a coating which is designed and labeled exclusively for hobby applications and is sold in aerosol containers of 6 ounces by weight or less.
              
                Importer means any person who brings an aerosol coating product that was manufactured, filled, or packaged at a location outside of the United States into the United States for sale or distribution in the United States.
              
              
                Ingredient means a component of an aerosol coating product.
              
                Impurity means an individual chemical compound present in a raw material which is incorporated in the final aerosol coatings formulation, if the compound is present in amounts below the following in the raw material:
              (1) For individual compounds that are carcinogens each compound must be present in an amount less than 0.1 percent by weight;
              (2) For all other compounds present in a raw material, a compound must be present in an amount less than 1 percent by weight.
              
                Lacquer means a thermoplastic film-forming material dissolved in organic solvent, which dries primarily by solvent evaporation, and is resoluble in its original solvent.
              
                Manufacturer means any person who manufactures or processes an aerosol coating product for sale or distribution within the United States. Manufacturers include:
              (1) Processors who blend and mix aerosol coatings;
              (2) Contract fillers who develop formulas and package these formulations under a distributor's name; and
              (3) Contract fillers who manufacture products using formulations provided by a distributor.
              
                Marine Spar Varnish means a coating designed and labeled exclusively to provide a protective sealant for marine wood products.
              
                Metallic Coating means a topcoat which contains at least 0.5 percent by weight elemental metallic pigment in the formulation, including propellant, and is labeled as “metallic,” or with the name of a specific metallic finish such as “gold,” “silver,” or “bronze.”
              
                Multi-Component Kit means an aerosol spray paint system which requires the application of more than one component (e.g. foundation coat and topcoat), where both components are sold together in one package.
              
                Nonflat Paint Product means a coating which, when fully dry, registers a specular gloss greater than 15 on an 85° gloss meter or greater than five on a 60° gloss meter.
              
                Ozone means a colorless gas with a pungent odor, having the molecular form O3.
              
                Person means an individual, corporation, partnership, association, state, any agency, department, or instrumentality of the United States, and any officer, agent, or employee thereof.
              
                Photograph Coating means a coating designed and labeled exclusively to be applied to finished photographs to allow corrective retouching, protection of the image, changes in gloss level, or to cover fingerprints.
              
                Pleasure Craft means privately owned vessels used for noncommercial purposes.
              
                Pleasure Craft Finish Primer/Surfacer/Undercoater means a coating designed and labeled exclusively to be applied prior to the application of a pleasure craft topcoat for the purpose of corrosion resistance and adhesion of the topcoat, and which promotes a uniform surface by filling in surface imperfections.
              
                Pleasure Craft Topcoat means a coating designed and labeled exclusively to be applied to a pleasure craft as a final coat above the waterline and below the waterline when stored out of water. This category does not include clear coatings.
              
                Polyolefin Adhesion Promoter means a coating designed and labeled exclusively to be applied to a polyolefin or polyolefin copolymer surface of automotive body parts, bumpers, or trim parts to provide a bond between the surface and subsequent coats.
              
                Primer means a coating labeled as such, which is designed to be applied to a surface to provide a bond between that surface and subsequent coats.
              
                Product-Weighted Reactivity (PWR) Limit means the maximum allowed “product-weighted reactivity,” as calculated in § 59.505, of an aerosol coating product that is subject to the limits specified in § 59.504 for a specific category, expressed as grams of ozone per gram (g O3/g of product).
              
                Propellant means a liquefied or compressed gas that is used in whole or in part, such as a co-solvent, to expel a liquid or any other material from the same self-pressurized container or from a separate container.
              
                Reactivity Factor (RF) is a measure of the change in mass of ozone formed by adding a gram of a VOC to the ambient atmosphere, expressed to hundredths of a gram (g O3/g VOC). The RF values for individual compounds and hydrocarbon solvent mixtures are specified in Tables 2A, 2B, and 2C of this subpart.
              
                Retailer means any person who sells, supplies, or offers aerosol coating products for sale directly to consumers. Retailers who fall within the definition of “distributor” in this section are distributors.
              
                Retail Outlet means any establishment where consumer products are sold, supplied, or offered for sale, directly to consumers.
              
                Shellac Sealer means a clear or pigmented coating formulated solely with the resinous secretion of the lac beetle (Laccifer lacca), thinned with alcohol, and formulated to dry by evaporation without a chemical reaction.
              
                Slip-Resistant Coating means a coating designed and labeled exclusively as such, which is formulated with synthetic grit and used as a safety coating.
              
                Small quantity manufacturer means a manufacturer whose total VOC by mass included in all aerosol coatings manufactured at all facilities in a given calendar year, in the aggregate, is less than 7,500 kilograms.
              
                Spatter Coating/Multicolor Coating means a coating labeled exclusively as such wherein spots, globules, or spatters of contrasting colors appear on or within the surface of a contrasting or similar background.
              
                Stain means a coating which is designed and labeled to change the color of a surface but not conceal the surface.
              
                United States means the United States of America, including the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
              
                Vinyl/Fabric/Leather/Polycarbonate Coating means a coating designed and labeled exclusively to coat vinyl, fabric, leather, or polycarbonate substrates or to coat flexible substrates including rubber or thermoplastic substrates.
              
                Volatile Organic Compound (VOC) means any organic compound as defined in § 51.100(s) of this chapter. As provided in 40 CFR 51.100(s)(7), exemptions from the definition of VOC in 40 CFR 51.100(s) for certain compounds that are used in aerosol coatings are inapplicable for purposes of this subpart.
              
                Webbing/Veiling Coating means a coating designed and labeled exclusively to provide a stranded to spider webbed appearance when applied.
              
                Weight Fraction means the weight of an ingredient divided by the total net weight of the product, expressed to thousandths of a gram of ingredient per gram of product (excluding container and packaging).
              
                Weld-Through Primer means a coating designed and labeled exclusively to provide a bridging or conducting effect for corrosion protection following welding.
              
                Wood Stain means a coating which is formulated to change the color of a wood surface but not conceal the surface.
              
                Wood Touch-Up/Repair/Restoration means a coating designed and labeled exclusively to provide an exact color or sheen match on finished wood products.
              
                Working Day means any day from Monday through Friday, inclusive, except for days that are Federal holidays.
            
            
              § 59.504
              What limits must I meet?
              (a) Except as provided in § 59.509, each aerosol coating product you manufacture, distribute or import for sale or use in the United States must meet the PWR limits presented in Table 1 of this subpart. These limits apply to the final aerosol coating, including the propellant. The PWR limits specified in Table 1 of this subpart are also applicable to any aerosol coating product that is assembled by adding bulk coating to aerosol containers of propellant.

              (b) If a product can be included in both a general coating category and a specialty coating category and the product meets all of the criteria of the specialty coating category, then the specialty coating limit will apply instead of the general coating limit, unless the product is a high temperature coating. High-temperature coatings that contain at least 0.5 percent by weight of an elemental metallic pigment in the formulation, including propellant, are subject to the limit specified for metallic coatings.
              (c) Except as provided in paragraph (b) of this section, if anywhere on the container of any aerosol coating product subject to the limits in Table 1 of this subpart, or on any sticker or label affixed to such product, or in any sales or advertising literature, the manufacturer, importer or distributor of the product makes any representation that the product may be used as, or is suitable for use as a product for which a lower limit is specified, then the lowest applicable limit will apply.
            
            
              § 59.505
              How do I demonstrate compliance with the reactivity limits?
              (a) To demonstrate compliance with the PWR limits presented in Table 1 of this subpart, you must calculate the PWR for each coating as described in paragraphs (a)(1) through (2) of this section:
              (1) Calculate the weighted reactivity factor (WRF) for each propellant and coating component using Equation 1:
              
                ER24MR08.013
              
              
                Where:
                
                WRFi = weighted reactivity factor of component i, g O3/g component i.
                RFi = reactivity factor of component i, g O3/g component i, from Table 2A, 2B, or 2C.
                WFi = weight fraction of component i in the product,
              
              
              (2) Calculate the PWR of each product using Equation 2:
              
                ER24MR08.014
              
              
                Where:
                
                PWRp = PWR for product P, g O3/g product.
                WRF1 = weighted reactivity factor for component 1, g O3/g component.
                WRF2 = weighted reactivity factor for component 2, g O3/g component.
                WRFn = weighted reactivity factor for component n, g O3/g component.
              
              
              (b) In calculating the PWR, you must follow the guidelines in paragraphs (b)(1) through (b)(4) of this section.
              (1) Any ingredient which does not contain carbon is assigned a RF value of 0.
              (2) Any aerosol coating solid, including but not limited to resins, pigments, fillers, plasticizers, and extenders is assigned a RF of 0. These items do not have to be identified individually in the calculation.
              (3) All individual compounds present in the coating in an amount equal to or exceeding 0.1 percent will be considered ingredients regardless of whether or not the ingredient is reported to the manufacturer.
              (4) All individual compounds present in the coating in an amount less than 0.1 percent will be assigned an RF value of 0.
              (5) Any component that is a VOC but is not listed in Table 2A, 2B, or 2C of this subpart is assigned an RF value as detailed in paragraph (e) of this section.

              (c) You may use either formulation data (including information for both the liquid and propellant phases), California Air Resources Board Method 310—Determination of Volatile Organic Compounds (VOC) in Consumer Products and Reactive Organic Compounds in Aerosol Coating Products (May 5, 2005) (incorporated by reference in 59.515), or EPA's Method 311—Analysis of Hazardous Air Pollutant Compounds in Paints and Coatings by Direct Injection into a Gas Chromatograph (40 CFR part 63, appendix A), to calculate the PWR. However, if there are inconsistencies between the formulation data and the California Air Resources Board Method 310 (May 5, 2005) (incorporated by reference in 59.515), or EPA Method 311—Analysis of Hazardous Air Pollutant Compounds in Paints and Coatings by Direct Injection into a Gas Chromatograph (40 CFR part 63, appendix A) results, the California Air Resources Board Method 310 (May 5, 2005) (incorporated by reference in 59.515), or EPA Method 311—Analysis of Hazardous Air Pollutant Compounds in Paints and Coatings by Direct Injection into a Gas Chromatograph (40 CFR part 63, appendix A) results will govern.
              (d) If you manufacture a coating containing either an aromatic or aliphatic hydrocarbon solvent mixture, you must use the appropriate RF for that mixture provided in Table 2B or 2C of this subpart when calculating the PWR using formulation data. However, when calculating the PWR for a coating containing these mixtures using data from California Air Resources Board Method 310 (May 5, 2005) (incorporated by reference in 59.515), or EPA Method 311—Analysis of Hazardous Air Pollutant Compounds in Paints and Coatings by Direct Injection into a Gas Chromatograph (40 CFR part 63, appendix A), you must identify the individual compounds that are present in the solvent mixture and use the weight fraction of those individual compounds and their RF from Table 2A of this subpart in the calculation.
              (e) If a VOC is used in a product but not listed in Table 2A of this subpart, the Reactivity Factor (RF) is assigned according to paragraphs (e)(1), (e)(2), (e)(3) or (e)(4) of this section.
              (1) If the VOC is not listed in Table 2A of this subpart, but has an RF greater than 0.3, the regulated entity may petition EPA to add the VOC to Table 2A, as described in § 59.511(j). Based on these petitions, EPA will periodically update the appropriate table. Once an RF for a VOC is listed on the appropriate table, that RF will be used for that VOC for the purposes of this rule. As provided in § 59.511(j), any petitions submitted to EPA on or before June 1, 2008, will be considered, and if appropriate, incorporated into Table 2A on or before January 1, 2009.
              (2) If the VOC is used in a product but not listed in Table 2A of this regulation, and has an RF less than or equal to 0.3, and will be used at a level greater than or equal to 7.3 weight percent (g of compound/g product) in any of the regulated entity's formulations, the regulated entity may petition EPA as described in § 59.511(j). Based on these petitions, EPA will periodically update the appropriate table. Once an RF for a VOC is listed on the appropriate table, that RF will be used for that VOC for the purposes of this rule. As provided in § 59.511(j), any petition submitted to EPA on or before June 1, 2008 will be considered, and if appropriate, incorporated into Table 2A on or before January 1, 2009.
              (3) If a compound has an RF less than or equal to 0.3, and will not be used at a level greater than or equal to 7.3 weight percent (g of compound/g product) in any of the regulated entity's formulations, the RF to be used in all calculations by that entity for this subpart is 0.
              (4) Except as provided in paragraph (e)(1), (e)(2) and (e)(3) of this section, if a VOC is not listed in Table 2A of this subpart, it is assigned a default RF factor of 22.04 g O3/g VOC. As described in § 59.511(j), regulated entities may petition the Administrator to add a compound or mixture to Table 2A, 2B, or 2C of this subpart.
              (f) In calculating the PWR value for a coating containing an aromatic hydrocarbon solvent with a boiling range different from the ranges specified in Table 2C of this subpart, you must assign an RF as described in paragraphs (f)(1) and (f)(2) of this section:
              (1) If the solvent boiling point is lower than or equal to 420 degrees F, then you must use the RF in Table 2C of this subpart specified for bin 23;
              (2) If the solvent boiling point is higher than 420 degrees F, then you must use the RF specified in Table 2C of this subpart for bin 24.
              (g) For purposes of compliance with the PWR limits, all compounds listed in Tables 2A, 2B, or 2C that are used in the aerosol coating products must be included in the calculation. This includes compounds that may otherwise be exempted from the definition of VOC in § 59.100(s).
            
            
              § 59.506
              How do I demonstrate compliance if I manufacture multi-component kits?
              (a) If you manufacture multi-component kits as defined in § 59.503, then the Kit PWR must not exceed the Total Reactivity Limit.

              (b) You must calculate the Kit PWR and the Total Reactivity Limit as follows:
              
              (1) KIT PWR = (PWR(1) × W1) + (PWR(2) × W2) + . ... + (PWR(n) × Wn)
              (2) Total Reactivity Limit = (RL1 × W1) + (RL2 × W2) + ... + (RLn × Wn).
              (3) Kit PWR ≤Total Reactivity Limit.
              
              
                Where:
                
                W = the weight of the product contents (excluding container).
                RL = the PWR Limit specified in Table 1 of this subpart.
                Subscript 1 denotes the first component product in the kit.
                Subscript 2 denotes the second component product in the kit.
                Subscript n denotes any additional component product.
              
            
            
              § 59.507
              What are the labeling requirements for aerosol coatings?
              (a) The labels of all aerosol products manufactured on and after the applicable compliance date listed in § 59.502 must contain the information listed in paragraphs (a)(1) through (4) of this section.
              (1) The aerosol coating category code for the coating, based on the category definitions in § 59.503. This code can be the default category code shown in Table 1 of this subpart or a company-specific code, if that code is explained as required by § 59.511(a);
              (2) The applicable PWR limit for the product specified in Table 1 of this subpart;
              (3) The day, month, and year on which the product was manufactured, or a code indicating such date;
              (4) The name and a contact address for the manufacturer, distributor, or importer that is the regulated entity under this subpart.
              (b) The label on the product must be displayed in such a manner that it is readily observable without removing or disassembling any portion of the product container or packaging. The information may be displayed on the bottom of the container as long as it is clearly legible without removing any product packaging.
            
            
              § 59.508
              What test methods must I use?
              (a) Except as provided in § 59.505(c), you must use the procedures in California Air Resource Board Method 310—Determination of Volatile Organic Compounds (VOC) in Consumer Products and Reactive Organic Compounds in Aerosol Coating Products (May 5, 2005) (incorporated by reference in § 59.515) or EPA's Method 311—Analysis of Hazardous Air Pollutant Compounds in Paints and Coatings by Direct Injection into a Gas Chromatograph (40 CFR part 63, appendix A) to determine the speciated ingredients and weight percentage of each ingredient of each aerosol coating product. EPA Method 311—Analysis of Hazardous Air Pollutant Compounds in Paints and Coatings by Direct Injection into a Gas Chromatograph (40 CFR part 63, appendix A) must be used in conjunction with ASTM Method D3063-94 or D3074-94 for analysis of the propellant portion of the coating. Those choosing to use California Air Resources Board Method 310 (May 5, 2005) (incorporated by reference in § 59.515) must follow the procedures specified in section 5.0 of that method with the exception of section 5.3.1, which requires the analysis of the VOC content of the coating. For the purposes of this subpart, you are not required to determine the VOC content of the aerosol coating. For both California Air Resources Board Method 310 (May 5, 2005) (incorporated by reference in § 59.515) and EPA Method 311—Analysis of Hazardous Air Pollutant Compounds in Paints and Coatings by Direct Injection into a Gas Chromatograph (40 CFR part 63, appendix A), you must have a listing of the VOC ingredients in the coating before conducting the analysis.
              (b) To determine the metal content of metallic aerosol coating products, you must use South Coast Air Quality Management District (SCAQMD) Method 318-95, Determination of Weight Percent Elemental Metal in Coatings by X-ray Diffraction, July, 1996, in 40 CFR part 59 (incorporated by reference in § 59.515).
              To determine the specular gloss of flat and nonflat coatings you must use ASTM Method D523-89 (Reapproved 1999), Standard Test Method for Specular Gloss, in 40 CFR part 59 (incorporated by reference in § 59.515).
            
            
              § 59.509
              Can I get a variance?

              (a) Any regulated entity that cannot comply with the requirements of this subpart because of circumstances beyond its reasonable control may apply in writing to the Administrator for a temporary variance. The variance application must include the information specified in paragraphs (a)(1) through (a)(5) of this section.
              (1) The specific products for which the variance is sought.
              (2) The specific provisions of the subpart for which the variance is sought.
              (3) The specific grounds upon which the variance is sought.
              (4) The proposed date(s) by which the regulated entity will achieve compliance with the provisions of this subpart. This date must be no later than 3 years after the issuance of a variance.
              (5) A compliance plan detailing the method(s) by which the regulated entity will achieve compliance with the provisions of this subpart.
              (b) Within 30 days of receipt of the original application and within 30 days of receipt of any supplementary information that is submitted, the Administrator will send a regulated entity written notification of whether the application contains sufficient information to make a determination. If an application is incomplete, the Administrator will specify the information needed to complete the application, and provide the opportunity for the regulated entity to submit written supplementary information or arguments to the Administrator to enable further action on the application. The regulated entity must submit this information to the Administrator within 30 days of being notified that its application is incomplete.
              (c) Within 60 days of receipt of sufficient information to evaluate the application, the Administrator will send a regulated entity written notification of approval or disapproval of a variance application. This 60-day period will begin after the regulated entity has been sent written notification that its application is complete.
              (d) The Administrator will issue a variance if the criteria specified in paragraphs (d)(1) and (d)(2) of this section are met to the satisfaction of the Administrator.
              (1) Complying with the provisions of this subpart would not be technologically or economically feasible.
              (2) The compliance plan proposed by the applicant can reasonably be implemented and will achieve compliance as expeditiously as possible.
              (e) A variance must specify dates by which the regulated entity will achieve increments of progress towards compliance, and will specify a final compliance date by which the regulated entity will achieve compliance with this subpart.
              (f) A variance will cease to be effective upon failure of the party to whom the variance was issued to comply with any term or condition of the variance.
            
            
              § 59.510
              What records am I required to maintain?
              (a) If you are the regulated entity identified in § 59.501(a) as being responsible for recordkeeping for a product, and no other person has certified that they will fulfill your recordkeeping responsibilities as provided in § 59.511(g), you must comply with paragraphs (a)(1) through (a)(5) of this section:
              (1) All records must be maintained on and after the applicable compliance date listed in § 59.502.
              (2) You are required to maintain records of the following at the location specified in § 59.511(b)(4) for each product subject to the PWR limits in Table 1 of this subpart: The product category, all product calculations, the PWR, and the weight fraction of all ingredients including: Water, total solids, each VOC, and any other compounds assigned a RF of zero as specified in § 59.505. Solids do not have to be listed individually in these records. If an individual VOC is present in an amount less than 0.1 percent by weight, then it does not need to be reported as an ingredient. An impurity that meets the definition provided in § 59.503 does not have to be reported as an ingredient. For each batch of each product subject to the PWR limits, you must maintain records of the date the batch was manufactured, the volume of the batch, the recipe used for formulating the batch, and the number of cans manufactured in each batch and each formulation.

              (3) You must maintain a copy of each notification and report that you submit to comply with this subpart, the documentation supporting each notification, and a copy of the label for each product.
              
              (4) If you claim the exemption under § 59.501(e), you must maintain a copy of the initial report and each annual report that you submit to EPA, and the documentation supporting such report.
              (5) You must maintain all records required by this subpart for a minimum of 5 years. The records must be in a form suitable and readily available for inspection and review.
              (b) By providing the written certification to the Administrator in accordance with § 59.511(g), the certifying entity accepts responsibility for compliance with the recordkeeping requirements of this section with respect to any products covered by the written certification, as detailed in the written certification. Failure to maintain the required records may result in enforcement action by EPA against the certifying entity in accordance with the enforcement provisions applicable to violation of these provisions by regulated entities. If the certifying entity revokes its certification, as allowed by § 59.511(h), the regulated entity must assume responsibility for maintaining all records required by this section.
              [73 FR 15621, Mar. 24, 2008, as amended at 74 FR 29603, June 23, 2009]
            
            
              § 59.511
              What notifications and reports must I submit?
              (a) If you are the regulated entity identified in § 59.501(a) and (b) as being responsible for notifications and reporting for a product, and no other person has certified that they will fulfill your notification and reporting responsibilities as provided in paragraph (g) of this section, you are responsible for all notifications and reports included in this section. If no distributor is named on the label, the manufacturer or importer of the aerosol coating is responsible for all requirements of this section, even if not listed on the label.
              (b) You must submit an initial notification no later than July 31, 2009, or on or before the date that you first manufacture, distribute, or import aerosol coatings, whichever is later. The initial notification must include the information in paragraphs (b)(1) through (b)(11) of this section.
              (1) Company name;
              (2) Name, title, address, telephone number, e-mail address and signature of certifying company official;
              (3) A list of the product categories from Table 1 of this subpart that you manufacture, import, or distribute;
              (4) The street address of each of your facilities in the United States that is manufacturing, packaging, or importing aerosol coatings that are subject to the provisions of this subpart, and the street address where compliance records are maintained for each site, if different;
              (5) A description of date coding systems, clearly explaining how the date of manufacture is marked on each sales unit;
              (6) An explanation of the product category codes that will be used on all required labels, or a statement that the default category codes in Table 1 of this subpart will be used;
              (7) For each product category, an explanation of how the manufacturer, distributor, or importer will define a batch for the purpose of the recordkeeping requirements;
              (8) A list of any compounds or mixtures that will be used in aerosol coatings that are not included in Table 2A, 2B, or 2C of this subpart;
              (9) For each product category, VOC formulation data for each formulation that you anticipate manufacturing, importing, or distributing for calendar year 2009 or for the first year that includes your compliance date, if different than 2009. If a regulated entity can certify that the reporting is being completed by another regulated entity for any product, no second report is required. The formulation data must include the weight fraction (g compound/g product) for each VOC ingredient used in the product in an amount greater than or equal to 0.1 percent. The formulation data must also include the information in either paragraph (b)(9)(i) or (b)(9)(ii) of this section for each VOC ingredient reported.
              (i) For compounds listed in Table 2A of this regulation, the chemical name, CAS number, and the applicable reactivity factor; or

              (ii) For hydrocarbon solvent mixtures listed in either 2B or 2C or this subpart, the trade name, solvent mixture manufacturer, bin number, and the applicable reactivity factor.
              (10) For each product formulation, a list of the unique product codes by Universal Product Code (UPC), or other unique identifier; and
              (11) A statement certifying that all products manufactured by the company that are subject to the limits in Table 1 of this subpart will be in compliance with those limits.
              (c) If you change any information included in the initial notification required by paragraph (b) of this section, including the list of aerosol categories, contact information, records location, the category or date coding system, or the list required under paragraph (b)(8) of this section, you must notify the Administrator of such changes within 30 days following the change. You are also required to notify the Administrator within 30 days of the date that you begin using an organic compound in any of your aerosol coating products if that compound has an RF less than or equal to 0.3, and is used at a level greater than or equal to 7.3 weight percent (g of compound/g product) in any of your formulations. You are not required to notify the Administrator within 30 days of changes to the information provided as required by paragraph (b)(9) of this section. Changes in formulation are to be reported in the triennial reporting required by paragraph (i) of this section.
              (d) Upon 60 days written notice, you must submit to the Administrator a written report with all the information in paragraphs (d)(1) through (d)(5) of this section for each product you manufacture, distribute, or import under your name or another company's name.
              (1) The brand name of the product;
              (2) A copy of the product label;
              (3) The owner of the trademark or brand names;
              (4) The product category as defined in § 59.503;
              (5) For each product, formulation data for each formulation that manufactured, imported, or distributed in the requested time period. The formulation data must include the weight fraction (g compound/g product) for each VOC ingredient used in the product in an amount greater than or equal to 0.1 percent, plus the weight fraction of all other ingredients including: Water, total solids, and any other compounds assigned an RF of zero. The formulation data must also include the information in either paragraph (d)(5)(i) or (ii) of this section.
              (i) For compounds listed in Table 2A of this subpart, the chemical name, CAS number, and the applicable reactivity factor.
              (ii) For hydrocarbon solvent mixtures listed in either 2B or 2C or this table, the trade name, solvent mixture manufacturer, bin number, and the applicable reactivity factor.
              (e) If you claim the exemption under § 59.501(e), you must submit an initial notification no later than July 31, 2009, or on or before the date that you first manufacture aerosol coatings, whichever is later.The initial notification must include the information in paragraphs (e)(1) through (e)(6) of this section.
              (1) Company name;
              (2) Name, title, number, address, telephone number, e-mail address, and signature of certifying company official;
              (3) A list of the product categories from Table 1 of this subpart that you manufacture;
              (4) The total amount of product you manufacture in each category and the total VOC mass content of such products for the preceding calendar year;
              (5) The street address of each of your facilities in the United States that is manufacturing aerosol coatings that are subject to the provisions of this subpart and the street address where compliance records are maintained for each site, if different; and
              (6) A list of the States in which you sell or otherwise distribute the products you manufacture.
              (f) If you claim the exemption under § 59.501(e), you must file an annual report for each year in which you claim an exemption from the limits of this subpart. Such annual report must be filed by March 1 of the year following the year in which you manufactured the products. The annual report shall include the same information required in paragraphs (e)(1) through (e)(6) of this section.

              (g) If you are a manufacturer, importer, or distributor who chooses to certify that you will maintain records for a regulated entity for all or part of the purposes of § 59.510 and this section, you must submit a notice to the appropriate EPA Regional Office listed in § 59.512. At the same time that this notice is sent to the appropriate EPA Regional Office, a copy of the notice must be sent to the regulated entity for which you are accepting responsibility for recordkeeping and reporting requirements. After the certifying entity submits this notice to the appropriate EPA Regional Office, both the certifying entity and the regulated entity are liable for any failure to keep records or submit records and for any inaccurate records or reports covered by the notice, and one or both may be subject to an enforcement action in accordance with the enforcement provisions applicable to violation of these provisions. This notice must include the information contained in paragraphs (g)(1) though (g)(5) of this section.
              (1) Name and address of certifying entity;
              (2) Name and address(es) of the regulated entity for which you are accepting responsibility;
              (3) Description of specific requirements in § 59.510 and this section for which you are assuming responsibility and explanation of how all required information under this subpart will be maintained and submitted, as required, by you or the regulated entity; including identification of the products covered by the notice and the location or locations where the records will be maintained;
              (4) A statement that the certifying entity understands that the failure to fulfill the responsibilities that it is assuming may result in an enforcement action against it in accordance with the enforcement provisions applicable to violation of these provisions by regulated entities; and
              (5) The signature of the responsible official for the certifying entity.
              (h) An entity that has provided certification under paragraph (g) of this section (the “certifying entity”) may revoke the written certification by sending a written statement to the appropriate Regional Office listed in § 59.512 and to the regulated entity for which the certifying had accepted responsibility, giving a minimum of 90 days notice that the certifying entity is rescinding acceptance of responsibility for compliance with the requirements outlined in the certification letter. Upon expiration of the notice period, the regulated entity must assume responsibility for all applicable requirements.
              (i) As a regulated entity in accordance with paragraph (a) of this section, you must provide the information requested in paragraphs (i)(1) through (i)(4) of this section every three years beginning in 2011 for reporting year 2010. The report shall be submitted by March 31 of the year following the reporting year to the appropriate Regional Office listed in § 59.512. The first report is due March 31, 2011, for calendar year 2010.
              (1) All identification information included in paragraphs (b)(1), (b)(2), and (b)(4) of this section;
              (2) For each product category, VOC formulation data for each formulation that was manufactured, imported, or distributed in the reporting year. The formulation data must include the weight fraction (g compound/g product) for each VOC ingredient used in the product in an amount equal to or greater than 0.1 percent. If a regulated entity can certify that the reporting is being completed by another regulated entity for any product, no second report is required. The formulation data must include the information in either paragraph (i)(2)(i) or (i)(2)(ii) of this section for each VOC present in an amount greater than or equal to 0.1 percent.
              (i) For compounds listed in Table 2A of this subpart, the chemical name, CAS number, and the applicable reactivity factor; or
              (ii) For hydrocarbon solvent mixtures listed in either 2B or 2C of this subpart, the trade name, solvent mixture manufacturer, bin number, and the applicable reactivity factor.

              (3) For each formulation, the total mass of each individual VOC species present in an amount greater than or equal to 0.1 percent of the formulation, that was manufactured, imported, or distributed in the reporting year; and
              
              (4) For each formulation, a list of the individual product codes by UPC or other unique identifier.
              (j) If a regulated entity identifies a VOC that is needed for an aerosol formulation that is not listed in Tables 2A, 2B, or 2C of this subpart, it is assigned a default RF factor of 22.04 g O3/g VOC. Regulated entities may petition the Administrator to add a compound to Table 2A, 2B, or 2C of this subpart. Petitions must include the chemical name, CAS number, a statement certifying the intent to use the compound in an aerosol coatings product, and adequate information for the Administrator to evaluate the reactivity of the compound and assign a RF value consistent with the values for the other compounds listed in Table 2A of this subpart. Any requests submitted to EPA on or before June 1, 2008 will be considered and, if appropriate, incorporated into Table 2A, 2B, or 2C of this subpart on or before January 1, 2009.
              [73 FR 15621, Mar. 24, 2008, as amended at 73 FR 78997, Dec. 24, 2008; 74 FR 29604, June 23, 2009]
            
            
              § 59.512
              Addresses of EPA regional offices.

              All requests (including variance requests), reports, submittals, and other communications to the Administrator pursuant to this regulation shall be submitted to the Regional Office of the EPA which serves the State or territory for the address that is listed on the aerosol coating product in question. These areas are indicated in the following list of EPA Regional Offices.
              
              EPA Region I (Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, Vermont) Director, Enforcement and Compliance Assurance Division, U.S. EPA Region I, 5 Post Office Square—Suite 100 (04-2), Boston, MA 02109-3912, Attn: Air Compliance Clerk.
              EPA Region II (New Jersey, New York, Puerto Rico, Virgin Islands), Director, Division of Enforcement and Compliance Assistance, 290 Broadway, New York, NY 10007-1866.
              EPA Region III (Delaware, District of Columbia, Maryland, Pennsylvania, Virginia, West Virginia), Air Protection Division, 1650 Arch Street, Philadelphia, PA 19103.
              EPA Region IV (Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee), Director, Air Pesticides and Toxics, Management Division, Atlanta Federal Center, 61 Forsyth Street, SW., Atlanta, GA 30303-3104.
              EPA Region V (Illinois, Indiana, Michigan, Minnesota, Ohio, Wisconsin), Director, Air and Radiation Division, 77 West Jackson Blvd., Chicago, IL 60604-3507.
              EPA Region VI (Arkansas, Louisiana, New Mexico, Oklahoma, Texas), Director, Enforcement and Compliance Assurance Division, 1201 Elm Street, Suite 500, Mail Code 6ECD, Dallas, Texas 75270-2102.
              EPA Region VII (Iowa, Kansas, Missouri, Nebraska), Director, Air and Waste Management Division, 11201 Renner Boulevard, Lenexa, Kansas 66219.
              EPA Region VIII (Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming), Director, Air and Toxics Division, 1595 Wynkoop Street, Denver, CO 80202-1129.
              EPA Region IX (American Samoa, Arizona, California, Guam, Hawaii, Nevada), Director, Air Division, 75 Hawthorne Street, San Francisco, CA 94105.
              EPA Region X (Alaska, Oregon, Idaho, Washington), Director, Air and Toxics Division, 1200 Sixth Avenue, Seattle, WA 98101.
              [73 FR 15621, Mar. 24, 2008, as amended at 74 FR 29604, June 23, 2009; 76 FR 49672, Aug. 11, 2011; 78 FR 37976, June 25, 2013; 84 FR 34068, July 17, 2019; 84 FR 44229, Aug. 23, 2019]
            
            
              § 59.513
              State authority.
              The provisions in this regulation will not be construed in any manner to preclude any State or political subdivision thereof from:
              (a) Adopting and enforcing any emission standard or limitation applicable to a manufacturer, distributor or importer of aerosol coatings or components in addition to the requirements of this subpart.

              (b) Requiring the manufacturer, distributor or importer of aerosol coatings or components to obtain permits, licenses, or approvals prior to initiating construction, modification, or operation of a facility for manufacturing an aerosol coating or component.
            
            
              § 59.514
              Circumvention.
              Each manufacturer, distributor, and importer of an aerosol coating or component subject to the provisions of this subpart must not alter, destroy, or falsify any record or report, to conceal what would otherwise be noncompliance with this subpart. Such concealment includes, but is not limited to, refusing to provide the Administrator access to all required records and date-coding information, misstating the PWR content of a coating or component batch, or altering the results of any required tests to determine the PWR.
            
            
              § 59.515
              Incorporations by reference.

              (a) The following material is incorporated by reference (IBR) in the paragraphs noted in § 59.508. These incorporations by reference were approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. These materials are incorporated as they exist on the date of approval, and notice of any changes in these materials will be published in the Federal Register.
              
              (1) California Air Resources Board Method 310—Determination of Volatile Organic Compounds (VOC) in Consumer Products and Reactive Organic Compounds in Aerosol Coating Products (May 5, 2005), IBR approved for § 59.508.
              (2) South Coast Air Quality Management District (SCAQMD) Test Method 318-95, Determination of Weight Percent Elemental Metal in Coatings by X-ray Diffraction, (July, 1996), IBR approved for § 59.508.
              (3) ASTM Method D523-89 (Reapproved 1999), Standard Test Method for Specular Gloss, IBR approved for § 59.508.

              (b) You may obtain and inspect the materials at the Air and Radiation Docket and Information Center, U.S. EPA, 401 M Street, SW., Washington, DC; the EPA Library, 109 T.W. Alexander Drive, U.S. EPA, Research Triangle Park, North Carolina; you may inspect the materials at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              [73 FR 15621, Mar. 24, 2008, as amended at 77 FR 14283, Mar. 9, 2012]
            
            
              § 59.516
              Availability of information and confidentiality.
              (a) Availability of information. The availability to the public of information provided to or otherwise obtained by the Administrator under this part shall be governed by part 2 of this chapter.
              (b) Confidentiality. All confidential business information entitled to protection under section 114(c) of the Clean Air Act (CAA) that must be submitted or maintained by each regulated entity pursuant to this subpart shall be treated in accordance with 40 CFR part 2, subpart B.
              (c) Reports and Applications. The content of all reports and applications required to be submitted to the Agency under § 59.511, § 59.509, or § 59.502 are not entitled to protection under Section 114(c) of the CAA.
            
            
              Pt. 59, Subpt. E, Table 1
              Table 1 to Subpart E of Part 59—Product-Weighted Reactivity Limits by Coating Category
              
                
                  Coating category
                  Category code a
                  
                  Reactivity limit(g O3/g product)
                  
                
                
                  Clear Coatings
                  CCP
                  1.50
                
                
                  Flat Coatings
                  FCP
                  1.20
                
                
                  Fluorescent Coatings
                  FLP
                  1.75
                
                
                  Metallic Coatings
                  MCP
                  1.90
                
                
                  Non-Flat Coatings
                  NFP
                  1.40
                
                
                  Primers
                  PCP
                  1.20
                
                
                  Ground Traffic/Marking
                  GTM
                  1.20
                
                
                  Art Fixatives or Sealants
                  AFS
                  1.80
                
                
                  Auto Body Primers
                  ABP
                  1.55
                
                
                  
                  Automotive Bumper and Trim Products
                  ABT
                  1.75
                
                
                  Aviation or Marine Primers
                  AMP
                  2.00
                
                
                  Aviation Propellor Coatings
                  APC
                  2.50
                
                
                  Corrosion Resistant Brass, Bronze, or Copper Coatings
                  CRB
                  1.80
                
                
                  Exact Match Finish—Engine Enamel
                  EEE
                  1.70
                
                
                  Exact Match Finish—Automotive
                  EFA
                  1.50
                
                
                  Exact Match Finish—Industrial
                  EFI
                  2.05
                
                
                  Floral Sprays
                  FSP
                  1.70
                
                
                  Glass Coatings
                  GCP
                  1.40
                
                
                  High Temperature Coatings
                  HTC
                  1.85
                
                
                  Hobby/Model/Craft Coatings, Enamel
                  HME
                  1.45
                
                
                  Hobby/Model/Craft Coatings, Lacquer
                  HML
                  2.70
                
                
                  Hobby/Model/Craft Coatings, Clear or Metallic
                  HMC
                  1.60
                
                
                  Marine Spar Varnishes
                  MSV
                  0.90
                
                
                  Photograph Coatings
                  PHC
                  1.00
                
                
                  Pleasure Craft Primers, Surfacers or Undercoaters
                  PCS
                  1.05
                
                
                  Pleasure Craft Topcoats
                  PCT
                  0.60
                
                
                  Polyolefin Adhesion Promoters
                  PAP
                  2.50
                
                
                  Shellac Sealers, Clear
                  SSC
                  1.00
                
                
                  Shellac Sealers, Pigmented
                  SSP
                  0.95
                
                
                  Slip-Resistant Coatings
                  SRC
                  2.45
                
                
                  Spatter/Multicolor Coatings
                  SMC
                  1.05
                
                
                  Vinyl/Fabric/Leather/Polycarbonate Coatings
                  VFL
                  1.55
                
                
                  Webbing/Veiling Coatings
                  WFC
                  0.85
                
                
                  Weld-Through Primers
                  WTP
                  1.00
                
                
                  Wood Stains
                  WSP
                  1.40
                
                
                  Wood Touch-up/Repair or Restoration Coatings
                  WTR
                  1.50
                
                
                  a Regulated entities may use these category codes or define their own in accordance with § 59.511(b)(6).
              
              [77 FR 14283, Mar. 9, 2012]
            
            
              Pt. 59, Subpt. E, Table 2A
              Table 2A to Subpart E of Part 59—Reactivity Factors
              
                
                  Compound
                  CAS No.
                  Reactivityfactor
                    (g O3/g VOC)
                  
                
                
                  Formaldehyde
                  50-00-0
                  8.97
                
                
                  Glycerol (1,2,3-Propanetriol)
                  56-81-5
                  3.27
                
                
                  Propylene Glycol
                  57-55-6
                  2.75
                
                
                  Ethanol
                  64-17-5
                  1.69
                
                
                  Formic Acid
                  64-18-6
                  0.08
                
                
                  Acetic Acid
                  64-19-7
                  0.71
                
                
                  Methanol
                  67-56-1
                  0.71
                
                
                  Isopropyl Alcohol (2-Propanol)
                  67-63-0
                  0.71
                
                
                  Acetone (Propanone)
                  67-64-1
                  0.43
                
                
                  n-Propanol (n-Propyl Alcohol)
                  71-23-8
                  2.74
                
                
                  n-Butyl Alcohol (Butanol)
                  71-36-3
                  3.34
                
                
                  n-Pentanol (Amyl Alcohol)
                  71-41-0
                  3.35
                
                
                  Benzene
                  71-43-2
                  0.81
                
                
                  1,1,1-Trichloroethane
                  71-55-6
                  0.00
                
                
                  Propane
                  74-98-6
                  0.56
                
                
                  Vinyl Chloride
                  75-01-4
                  2.92
                
                
                  Acetaldehyde
                  75-07-0
                  6.84
                
                
                  Methylene Chloride (Dichloromethane)
                  75-09-2
                  0.07
                
                
                  Ethylene Oxide
                  75-21-8
                  0.05
                
                
                  Isobutane
                  75-28-5
                  1.35
                
                
                  HFC-152A (1,1-Difluoroethane)
                  75-37-6
                  0.00
                
                
                  Propylene Oxide
                  75-56-9
                  0.32
                
                
                  t-Butyl Alcohol
                  75-65-0
                  0.45
                
                
                  Methyl t-Butyl Ketone
                  75-97-8
                  0.78
                
                
                  Isophorone (3,5,5-Trimethyl-2-Cyclohexenone)
                  78-59-1
                  10.58
                
                
                  Isopentane
                  78-78-4
                  1.68
                
                
                  Isobutanol
                  78-83-1
                  2.24
                
                
                  2-Butanol (s-Butyl Alcohol)
                  78-92-2
                  1.60
                
                
                  Methyl Ethyl Ketone (2-Butanone)
                  78-93-3
                  1.49
                
                
                  Monoisopropanol Amine (1-Amino-2-Propanol)
                  78-96-6
                  13.42
                
                
                  Trichloroethylene
                  79-01-6
                  0.60
                
                
                  Propionic Acid
                  79-09-4
                  1.16
                
                
                  Acrylic Acid
                  79-10-7
                  11.66
                
                
                  Methyl Acetate
                  79-20-9
                  0.07
                
                
                  Nitroethane
                  79-24-3
                  12.79
                
                
                  
                  Methacrylic Acid
                  79-41-4
                  18.78
                
                
                  a-Pinene (Pine Oil)
                  80-56-8
                  4.29
                
                
                  Methyl Methacrylate
                  80-62-6
                  15.84
                
                
                  Naphthalene
                  91-20-3
                  3.26
                
                
                  Xylene, ortho-
                  95-47-6
                  7.49
                
                
                  o-Cresol
                  95-48-7
                  2.34
                
                
                  1,2,4-Trimethylbenzene
                  95-63-6
                  7.18
                
                
                  3-Pentanone
                  96-22-0
                  1.45
                
                
                  Methyl Ethyl Ketoxime (Ethyl Methyl Ketone Oxime)
                  96-29-7
                  22.04
                
                
                  gamma-Butyrolactone
                  96-48-0
                  1.15
                
                
                  Ethyl Lactate
                  97-64-3
                  2.71
                
                
                  Isobutyl Isobutyrate
                  97-85-8
                  0.61
                
                
                  Isobutyl Methacrylate
                  97-86-9
                  8.99
                
                
                  Butyl Methacrylate
                  97-88-1
                  9.09
                
                
                  Benzotrifluoride
                  98-08-8
                  0.26
                
                
                  PCBTF (p-Trifluoromethyl-Cl-Benzene)
                  98-56-6
                  0.11
                
                
                  Cumene (Isopropyl Benzene)
                  98-82-8
                  2.32
                
                
                  a-Methyl Styrene
                  98-83-9
                  1.72
                
                
                  Ethyl Benzene
                  100-41-4
                  2.79
                
                
                  Styrene
                  100-42-5
                  1.95
                
                
                  Benzaldehyde
                  100-52-7
                  0.00
                
                
                  Triethanolamine
                  102-71-6
                  2.76
                
                
                  2-Ethyl-Hexyl Acetate
                  103-09-3
                  0.79
                
                
                  2-Ethyl-Hexyl Acrylate
                  103-11-7
                  2.42
                
                
                  2-Ethyl-1-Hexanol (Ethyl Hexyl Alcohol)
                  104-76-7
                  2.20
                
                
                  Ethyl Propionate
                  105-37-3
                  0.79
                
                
                  s-Butyl Acetate
                  105-46-4
                  1.43
                
                
                  n-Propyl Propionate
                  106-36-5
                  0.93
                
                
                  Xylene, para-
                  106-42-3
                  4.25
                
                
                  p-Dichlorobenzene
                  106-46-7
                  0.20
                
                
                  Dimethyl Succinate
                  106-65-0
                  0.23
                
                
                  1,2-Epoxybutane (Ethyl Oxirane)
                  106-88-7
                  1.02
                
                
                  n-Propyl Bromide
                  106-94-5
                  0.35
                
                
                  Butane
                  106-97-8
                  1.33
                
                
                  1,3-Butadiene
                  106-99-0
                  13.58
                
                
                  Ethylene Glycol
                  107-21-1
                  3.36
                
                
                  2-Methyl-2,4-Pentanediol
                  107-41-5
                  1.04
                
                
                  Hexamethyldisiloxane
                  107-46-0
                  0.00
                
                
                  Isohexane Isomers
                  107-83-5
                  1.80
                
                
                  Methyl n-Propyl Ketone (2-Pentanone)
                  107-87-9
                  3.07
                
                
                  Propylene Glycol Monmethyl Ether (1-Methoxy-2-Propanol)
                  107-98-2
                  2.62
                
                
                  n,n-Dimethylethanolamine
                  108-01-0
                  4.76
                
                
                  1-Nitropropane
                  108-03-2
                  16.16
                
                
                  Vinyl Acetate
                  108-05-4
                  3.26
                
                
                  Methyl Isobutyl Ketone
                  108-10-1
                  4.31
                
                
                  Isopropyl Acetate
                  108-21-4
                  1.12
                
                
                  Propylene Carbonate (4-Methyl-1,3-Dioxolan-2one)
                  108-32-7
                  0.25
                
                
                  Xylene, meta-
                  108-38-3
                  10.61
                
                
                  Propylene Glycol Monomethyl Ether Acetate (1-Methoxy-2-Propyl Acetate)
                  108-65-6
                  1.71
                
                
                  1,3,5-Trimethyl Benzene
                  108-67-8
                  11.22
                
                
                  Di-Isobutyl Ketone (2,6-Dimethyl-4-Heptanone)
                  108-83-8
                  2.94
                
                
                  Methylcyclohexane
                  108-87-2
                  1.99
                
                
                  Toluene
                  108-88-3
                  3.97
                
                
                  Monochlorobenzene
                  108-90-7
                  0.36
                
                
                  Cyclohexanol
                  108-93-0
                  2.25
                
                
                  Cyclohexanone
                  108-94-1
                  1.61
                
                
                  n-Butyl Butyrate
                  109-21-7
                  1.12
                
                
                  Propyl Acetate
                  109-60-4
                  0.87
                
                
                  Pentane
                  109-66-0
                  1.54
                
                
                  Ethylene Glycol Monomethyl Ether (2-Methoxyethanol)
                  109-86-4
                  2.98
                
                
                  Tetrahydrofuran
                  109-99-9
                  4.95
                
                
                  Methyl Isoamyl Ketone (5-Methyl-2-Hexanone)
                  110-12-3
                  2.10
                
                
                  Isobutyl Acetate
                  110-19-0
                  0.67
                
                
                  Methyl Amyl Ketone
                  110-43-0
                  2.80
                
                
                  Hexane
                  110-54-3
                  1.45
                
                
                  n-Propyl Formate
                  110-74-7
                  0.93
                
                
                  2-Ethoxyethanol
                  110-80-5
                  3.78
                
                
                  Cyclohexane
                  110-82-7
                  1.46
                
                
                  Morpholine
                  110-91-8
                  15.43
                
                
                  Dipropylene Glycol
                  110-98-5
                  2.48
                
                
                  Ethylene Glycol Monoethyl Ether Acetate (2-Ethoxyethyl Acetate)
                  111-15-9
                  1.90
                
                
                  Diethylenetriamine
                  111-40-0
                  13.03
                
                
                  
                  Diethanolamine
                  111-42-2
                  4.05
                
                
                  Diethylene Glycol
                  111-46-6
                  3.55
                
                
                  n-Octane
                  111-65-9
                  1.11
                
                
                  2-Butoxy-1-Ethanol (Ethylene Glycol Monobutyl Ether)
                  111-76-2
                  2.90
                
                
                  Diethylene Glycol Methyl Ether (2-(2-Methoxyethoxy) Ethanol)
                  111-77-3
                  2.90
                
                
                  n-Nonane
                  111-84-2
                  0.95
                
                
                  2-(2-Ethoxyethoxy) Ethanol
                  111-90-0
                  3.19
                
                
                  Ethylene Glycol Monobutyl Ether Acetate (2-Butoxyethyl Acetate)
                  112-07-2
                  1.67
                
                
                  2-(2-Ethoxyethoxy) Ethyl Acetate
                  112-15-2
                  1.50
                
                
                  2-(2-Butoxyethoxy)-Ethanol
                  112-34-5
                  2.70
                
                
                  Dimethyl Ether
                  115-10-6
                  0.93
                
                
                  Triethylamine
                  121-44-8
                  16.60
                
                
                  2-Phenoxyethanol; Ethylene Glycol Phenyl Ether
                  122-99-6
                  3.61
                
                
                  Diacetone Alcohol
                  123-42-2
                  0.68
                
                
                  2,4-Pentanedione
                  123-54-6
                  1.02
                
                
                  Butanal
                  123-72-8
                  6.74
                
                
                  Butyl Acetate, n
                  123-86-4
                  0.89
                
                
                  2-(2-Butoxyethoxy) Ethyl Acetate
                  124-17-4
                  1.38
                
                
                  2-Amino-2-Methyl-1-Propanol
                  124-68-5
                  15.08
                
                
                  Perchloroethylene
                  127-18-4
                  0.04
                
                
                  Ethanolamine
                  141-43-5
                  5.97
                
                
                  Ethyl acetate
                  141-78-6
                  0.64
                
                
                  Heptane
                  142-82-5
                  1.28
                
                
                  n-Hexyl Acetate (Hexyl Acetate)
                  142-92-7
                  0.87
                
                
                  2-Ethyl Hexanoic Acid
                  149-57-5
                  4.41
                
                
                  1,2,3-Trimethyl Benzene
                  526-73-8
                  11.26
                
                
                  t-Butyl Acetate
                  540-88-5
                  0.20
                
                
                  Methyl Isobutyrate
                  547-63-7
                  0.70
                
                
                  Methyl Lactate
                  547-64-8
                  2.75
                
                
                  Methyl Propionate
                  554-12-1
                  0.71
                
                
                  1,2 Butanediol
                  584-03-2
                  2.21
                
                
                  n-Butyl Propionate
                  590-01-2
                  0.89
                
                
                  Methyl n-Butyl Ketone (2-Hexanone)
                  591-78-6
                  3.55
                
                
                  Dimethyl carbonate
                  616-38-6
                  0.06
                
                
                  Ethyl Isopropyl Ether
                  625-54-7
                  3.86
                
                
                  Dimethyl Adipate
                  627-93-0
                  1.95
                
                
                  Methy n-Butyl Ether
                  628-28-4
                  3.66
                
                
                  Amyl Acetate (Pentyl Ethanoate, Pentyl Acetate)
                  628-63-7
                  0.96
                
                
                  Ethyl n-Butyl Ether
                  628-81-9
                  3.86
                
                
                  Ethyl t-Butyl Ether
                  637-92-3
                  2.11
                
                
                  1,3-Dioxolane
                  646-06-0
                  5.47
                
                
                  Ethyl-3-Ethoxypropionate
                  763-69-9
                  3.61
                
                
                  Methyl Pyrrolidone (n-Methyl-2-Pyrrolidone)
                  872-50-4
                  2.56
                
                
                  Dimethyl Gluterate
                  1119-40-0
                  0.51
                
                
                  Ethylene Glycol 2-Ethylhexyl Ether [2-(2-Ethylhexyloxy) Ethanol]
                  1559-35-9
                  1.71
                
                
                  Propylene Glycol Monopropyl Ether (1-Propoxy-2-Propanol)
                  1569-01-3
                  2.86
                
                
                  Propylene Glycol Monoethyl Ether (1-Ethoxy-2-Propanol)
                  1569-02-4
                  3.25
                
                
                  2-Methoxy-1-Propanol
                  1589-47-5
                  3.01
                
                
                  Methyl t-Butyl Ether
                  1634-04-4
                  0.78
                
                
                  Ethylcyclohexane
                  1678-91-7
                  1.75
                
                
                  Isoamyl Isobutyrate
                  2050-01-3
                  0.89
                
                
                  2-Propoxyethanol (Ethylene Glycol Monopropyl Ether)
                  2807-30-9
                  3.52
                
                
                  n-Butoxy-2-Propanol
                  5131-66-8
                  2.70
                
                
                  d-Limonene (Dipentene or Orange Terpene)
                  5989-27-5
                  3.99
                
                
                  Dipropylene Glycol Methyl Ether Isomer (2-[2Methoxypropoxy]-1-Propanol)
                  13588-28-8
                  3.02
                
                
                  Texanol (1,3 Pentanediol, 2,2,4-Trimethyl, 1-Isobutyrate)
                  25265-77-4
                  0.89
                
                
                  Isodecyl Alcohol (8-Methyl-1-Nonanol)
                  25339-17-7
                  1.23
                
                
                  Tripropylene Glycol Monomethyl Ether
                  25498-49-1
                  1.90
                
                
                  Glycol Ether DPNB (1-(2-Butoxy-1-Methylethoxy) 2-Propanol)
                  29911-28-2
                  1.96
                
                
                  Propylene Glycol t-Butyl Ether (1-tert-Butoxy-2-Propanol)
                  57018-52-7
                  1.71
                
                
                  2-Methoxy-1-Propyl Acetate
                  70657-70-4
                  1.12
                
                
                  Oxo-Heptyl Acetate
                  90438-79-2
                  0.97
                
                
                  2-tert-Butoxy-1-Propanol
                  94023-15-1
                  1.81
                
                
                  Oxo-Octyl Acetate
                  108419-32-5
                  0.96
                
                
                  C8 Disubstituted Benzenes
                  na
                  7.48
                
                
                  C9 Styrenes
                  na
                  1.72
                
              
              [77 FR 14284, Mar. 9, 2012]
            
            
              
              Pt. 59, Subpt. E, Table 2B
              Table 2B to Subpart E of Part 59—Reactivity Factors for Aliphatic Hydrocarbon Solvent Mixtures
              
                
                  Bin
                  Averageboiling
                    point*
                    (degrees F)
                  
                  Criteria
                  Reactivityfactor
                    (g O3/g VOC)
                  
                
                
                  1
                  80-205
                  Alkanes (<2% Aromatics)
                  2.08
                
                
                  2
                  80-205
                  N- & Iso-Alkanes (≥90% and <2% Aromatics)
                  1.59
                
                
                  3
                  80-205
                  Cyclo-Alkanes (≥90% and <2% Aromatics)
                  2.52
                
                
                  4
                  80-205
                  Alkanes (2 to <8% Aromatics)
                  2.24
                
                
                  5
                  80-205
                  Alkanes (8 to 22% Aromatics)
                  2.56
                
                
                  6
                  >205-340
                  Alkanes (<2% Aromatics)
                  1.41
                
                
                  7
                  >205-340
                  N- & Iso-Alkanes (≥90% and <2% Aromatics)
                  1.17
                
                
                  8
                  >205-340
                  Cyclo-Alkanes (≥90% and <2% Aromatics)
                  1.65
                
                
                  9
                  >205-340
                  Alkanes (2 to <8% Aromatics)
                  1.62
                
                
                  10
                  >205-340
                  Alkanes (8 to 22% Aromatics)
                  2.03
                
                
                  11
                  >340-460
                  Alkanes (<2% Aromatics)
                  0.91
                
                
                  12
                  >340-460
                  N- & Iso-Alkanes (≥90% and <2% Aromatics)
                  0.81
                
                
                  13
                  >340-460
                  Cyclo-Alkanes (≥90% and <2% Aromatics)
                  1.01
                
                
                  14
                  >340-460
                  Alkanes (2 to <8% Aromatics)
                  1.21
                
                
                  15
                  >340-460
                  Alkanes (8 to 22% Aromatics)
                  1.82
                
                
                  16
                  >460-580
                  Alkanes (<2% Aromatics)
                  0.57
                
                
                  17
                  >460-580
                  N- & Iso-Alkanes (≥90% and <2% Aromatics)
                  0.51
                
                
                  18
                  >460-580
                  Cyclo-Alkanes (≥90% and <2% Aromatics)
                  0.63
                
                
                  19
                  >460-580
                  Alkanes (2 to <8% Aromatics)
                  0.88
                
                
                  20
                  >460-580
                  Alkanes (8 to 22% Aromatics)
                  1.49
                
                * Average Boiling Point = (Initial Boiling Point + Dry Point)/2(b) Aromatic Hydrocarbon Solvents
              
              [77 FR 14286, Mar. 9, 2012]
            
            
              Pt. 59, Subpt. E, Table 2C
              Table 2C to Subpart E of Part 59—Reactivity Factors for Aromatic Hydrocarbon Solvent Mixtures
              
                
                  Bin
                  Boiling range(degrees F)
                  
                  Criteria
                  Reactivityfactor
                    (g O3/g VOC)
                  
                
                
                  21
                  280-290
                  Aromatic Content (≥98%)
                  7.37
                
                
                  22
                  320-350
                  Aromatic Content (≥98%)
                  7.51
                
                
                  23
                  355-420
                  Aromatic Content (≥98%)
                  8.07
                
                
                  24
                  450-535
                  Aromatic Content (≥98%)
                  5.00
                
              
              [77 FR 14286, Mar. 9, 2012]
            
          
          
            Subpart F—Control of Evaporative Emissions From New and In-Use Portable Fuel Containers
            
              Source:
              72 FR 8533, Feb. 26, 2007, unless otherwise noted.
            
            
              Overview and Applicability
              
                § 59.600
                Does this subpart apply for my products?
                (a) Except as provided in § 59.605 and paragraph (b) of this section, the regulations in this subpart F apply for all portable fuel containers (defined in § 59.680) that are manufactured on or after January 1, 2009.
                (b) See § 59.602 (a) and (b) to determine how to apply the provisions of this subpart for containers that were manufactured before January 1, 2009.
              
              
                § 59.601
                Do the requirements of this subpart apply to me?
                (a) Unless specified otherwise in this subpart, the requirements and prohibitions of this subpart apply to all manufacturers and importers of portable fuel containers. Certain prohibitions in § 59.602 apply to all other persons.

                (b) New portable fuel containers that are subject to the emissions standards of this part must be covered by a certificate of conformity that is issued to the manufacturer of the container. If more than one person meets the definition of manufacturer for a portable fuel container, see § 59.621 to determine if you are the manufacturer who may apply for and receive a certificate of conformity.
                (c) Unless specifically noted otherwise, the term “you” means manufacturers, as defined in § 59.680.
              
              
                § 59.602
                What are the general prohibitions and requirements of this subpart?
                (a) General prohibition for manufacturers and importers. No manufacturer or importer may sell, offer for sale, introduce or deliver for introduction into commerce in the United States, or import any new portable fuel container that is subject to the emissions standards of this subpart and is manufactured after December 31, 2008 unless it is covered by a valid certificate of conformity, it is labeled as required, and it complies with all of the applicable requirements of this subpart, including compliance with the emissions standards for its useful life. After June 30, 2009, no manufacturer or importer may sell, offer for sale, introduce or deliver into commerce in the United States, or import any new portable fuel container that was manufactured prior to January 1, 2009 unless it meets the requirements of this subpart.
                (b) General prohibition for wholesale distributors. No wholesale distributor may sell, offer for sale, or distribute any portable fuel container in the United States that is subject to the emissions standards of this subpart and is manufactured after December 31, 2008 unless it is covered by a valid certificate of conformity and is labeled as required. After December 31, 2009, no wholesale distributor may sell, offer for sale, or distribute in the United States any portable fuel container that was manufactured prior to January 1, 2009 unless it meets the requirements of this subpart. After December 31, 2009, all new portable fuel containers shall be deemed to be manufactured after December 31, 2008 unless they are in retail inventory.
                (c) Reporting and recordkeeping. (1) You must keep the records and submit the reports specified in § 59.628. Records must be retained for at least 5 years from the date of manufacture or importation and must be supplied to EPA upon request.
                (2) No person may alter, destroy, or falsify any record or report required by this subpart.
                (d) Testing and access to facilities. You may not keep us from entering your facility to observe tests or inspect facilities if we are authorized to do so. Also, you must perform the tests we require (or have the tests done for you). Failure to perform this testing is prohibited.
                (e) Warranty. You may not fail to offer, provide notice of, or honor the emissions warranty required under this subpart.
                (f) Replacement components. No person may sell, offer for sale, introduce or deliver for introduction into commerce in the United States, import, or install any replacement component for portable fuel containers subject to the standards of this subpart where the component has the effect of disabling, bypassing, or rendering inoperative the emissions controls of the containers.
                (g) Violations. If a person violates any prohibition or requirement of this subpart or the Act concerning portable fuel containers, it shall be considered a separate violation for each portable fuel container.
                (h) Assessment of penalties and injunctions. We may assess administrative penalties, bring a civil action to assess and recover civil penalties, bring a civil action to enjoin and restrain violations, or bring criminal action as provided by the Clean Air Act.
              
              
                § 59.603
                How must manufacturers apply good engineering judgment?
                (a) In addition to other requirements and prohibitions set forth in this subpart, you must use good engineering judgment for decisions related to any requirements under this subpart. This includes your applications for certification, any testing you do to show that your portable fuel containers comply with requirements that apply to them, and how you select, categorize, determine, and apply these requirements.

                (b) Upon request, you must provide EPA a written description of the engineering judgment in question. Such information must be provided within 15 working days unless EPA specifies a different period of time to respond.
                
                (c) We may reject your decision if it is not based on good engineering judgment or is otherwise inconsistent with the requirements that apply, and we may—
                (1) Suspend, revoke, or void a certificate of conformity if we determine you used incorrect or incomplete information or failed to consider relevant information, or that your decision was not based on good engineering judgment; or
                (2) Notify you that we believe any aspect of your application or other information submission may be incorrect or invalid due to lack of good engineering judgment or other cause. Unless a different period is specified, you will have 30 days to respond to our notice and specifically address our concerns. After considering your information, we will notify you regarding our finding, which may include the actions provided in paragraph (c)(1) of this section.
                (d) If you disagree with our conclusions under paragraph (c) of this section, you may file a request for a hearing with the Designated Compliance Officer as described in § 59.699. In your request, you must specifically state your objections, and include relevant data or supporting analysis. The request must be signed by your authorized representative. If we agree that your request raises a substantial factual issue, we will hold the hearing according to § 59.699.
              
              
                § 59.605
                What portable fuel containers are excluded from this subpart's requirements?
                This section describes exclusions that apply to certain portable fuel containers. The prohibitions and requirements of this subpart do not apply for containers excluded under this section. Exclusions under this section are based on inherent characteristics of the containers. See § 59.660 for exemptions that apply based on special circumstances.
                (a) Containers approved as safety cans consistent with the requirements of 29 CFR 1926.150 through 1926.152 are excluded. Such cans generally have a flash-arresting screens, spring-closing lids and spout covers and have been approved by a nationally recognized testing laboratory such as Factory Mutual Engineering Corp. or Underwriters Laboratories, Inc., or Federal agencies such as Bureau of Mines, or U.S. Coast Guard.
                (b) Containers with a nominal capacity of less than 0.25 gallons or more than 10.0 gallons are excluded.
                (c) Containers designed and marketed solely to deliver fuel directly to nonroad engines during engine operation, such as containers with a connection for a fuel line and a reserve fuel area, are considered to be nonroad fuel tanks, and are thus excluded.
              
              
                § 59.607
                Submission of information.
                (a) You are responsible for all statements you make to us related to this subpart F, including information not required during certification. You are required to provide truthful and complete information. This subpart describes the consequences of failing to meet this obligation. The consequences also may include prosecution under 18 U.S.C. 1001 and 42 U.S.C. 7431(c)(2).
                (b) We may require an officer or authorized representative of your company with knowledge of the information contained in the submittal to approve and sign any submission of information to us, and to certify that all the information submitted is accurate and complete.
              
            
            
              Emission Standards and Related Requirements
              
                § 59.611
                What evaporative emission requirements apply under this subpart?
                (a) Hydrocarbon emissions from portable fuel containers may not exceed 0.3 grams per gallon per day when measured with the test procedures in §§ 59.650 through 59.653. This procedure measures diurnal venting emissions and permeation emissions.
                (b) For the purpose of this section, portable fuel containers include spouts, caps, gaskets, and other parts provided with the container.
                (c) The following general requirements also apply for all portable fuel containers subject to the standards of this subpart:
                (1) Prohibited controls. The following controls are prohibited:
                
                (i) For anyone to design, manufacture, or install emission control systems so they cause or contribute to an unreasonable risk to public health, welfare, or safety while operating.

                (ii) For anyone to design, manufacture, or install emission control systems with features that disable, deactivate, reduce effectiveness, or bypass the emission controls, either actively or passively. However, you may include a vent that the operator can open to bypass emission controls if that vent closes automatically (i.e., without operator involvement). You may include such design features if they operate during emission tests described in subpart F of this part. For example, you may include an integrated or external manually activated device in the portable fuel container's design to temporarily relieve pressure, provided that the device is in place during emission testing and closes automatically when not in use.
                (2) Leaks. You must design and manufacture your containers to be free of leaks. This requirement applies when your container is upright, partially inverted, or completely inverted.
                (3) Refueling. You are required to design your portable fuel containers to minimize spillage during refueling to the extent practical. This requires that you use good engineering judgment to avoid designs that will make it difficult to refuel typical vehicle and equipment designs without spillage.
                (d) Portable fuel containers must meet the standards and requirements specified in this subpart throughout the useful life of the container. The useful life of the container is five years beginning on the date of sale to the ultimate purchaser.
                [72 FR 8533, Feb. 26, 2007, as amended at 80 FR 9089, Feb. 19, 2015]
              
              
                § 59.612
                What emission-related warranty requirements apply to me?
                (a) General requirements. You must warrant to the ultimate purchaser that the new portable fuel container, including all parts of its evaporative emission-control system, is:
                (1) Designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this subpart.
                (2) Is free from defects in materials and workmanship that may keep it from meeting these requirements.
                (b) Warranty notice and period. Your emission-related warranty must be valid for a minimum of one year from the date of sale to the ultimate purchaser.
                (c) Notice. You must provide a warranty notice with each container.
              
              
                § 59.613
                What operation and maintenance instructions must I give to buyers?
                You must provide the ultimate purchaser of the new portable fuel container written instructions for properly maintaining and using the emission-control system.
              
              
                § 59.615
                How must I label and identify the portable fuel containers I produce?
                This section describes how you must label your portable fuel containers.
                (a) At the time of manufacture, indelibly mark the month and year of manufacture on each container.
                (b) Mold into or affix a legible label identifying each portable fuel container. The label must be:
                (1) Attached so it is not easily removable.
                (2) Secured to a part of the container that can be easily viewed when the can is in use, not on the bottom of the container.
                (3) Written in English.
                (c) The label must include:
                (1) The heading “EMISSION CONTROL INFORMATION”.
                (2) Your full corporate name, trademark and warranty contact information.
                (3) A standardized identifier such as EPA's standardized designation for the emission families, the model number, or the part number.
                (4) This statement: “THIS CONTAINER COMPLIES WITH U.S. EPA EMISSION REGULATIONS FOR PORTABLE FUEL CONTAINERS (40 CFR Part 59).”.
                (5) This statement: “THE EMISSIONS WARRANTY IS VALID FOR A MINIMUM OF ONE YEAR FROM DATE OF PURCHASE.”.

                (d) You may add information to the emission control information label to identify other emission standards that the container meets or does not meet (such as California standards). You may also add other information to ensure that the portable fuel container will be properly maintained and used.
                (e) You may request that we approve modified labeling requirements in this subpart F if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this subpart.
                (f) You may identify the name and trademark of another company instead of their own on your emission control information label, subject to the following provisions:
                (1) You must have a contractual agreement with the other company that obligates that company to take the following steps:
                (i) Meet the emission warranty requirements that apply under § 59.612. This may involve a separate agreement involving reimbursement of warranty-related expenses.
                (ii) Report all warranty-related information to the certificate holder.
                (2) In your application for certification, identify the company whose trademark you will use and describe the arrangements you have made to meet your requirements under this section.
                (3) You remain responsible for meeting all the requirements of this subpart.
              
            
            
              Certifying Emission Families
              
                § 59.621
                Who may apply for a certificate of conformity?
                A certificate of conformity may be issued only to the manufacturer that completes the construction of the portable fuel container. In unusual circumstances, upon a petition by a manufacturer, we may allow another manufacturer of the container to hold the certificate of conformity. However, in order to hold the certificate, the manufacturer must demonstrate day-to-day ability to ensure that containers produced under the certificate will comply with the requirements of this subpart.
              
              
                § 59.622
                What are the general requirements for obtaining a certificate of conformity and producing portable fuel containers under it?
                (a) You must send us a separate application for a certificate of conformity for each emission family. A certificate of conformity for containers is valid from the indicated effective date until the end of the production period for which it is issued. We may require new certification prior to the end of the production period if we finds that containers are not meeting the standards in use during their useful life.
                (b) The application must be written in English and contain all the information required by this subpart and must not include false or incomplete statements or information (see §§ 59.607 and 59.629).
                (c) We may ask you to include less information than we specify in this subpart, as long as you maintain all the information required by § 59.628.
                (d) You must use good engineering judgment for all decisions related to your application (see § 59.603).
                (e) An authorized representative of your company must approve and sign the application.
                (f) See § 59.629 for provisions describing how we will process your application.
                (g) If we approve your application, we will issue a certificate that will allow you to produce the containers that you described in your application for a specified production period. Certificates do not allow you to produce containers that were not described in your application, unless we approve the additional containers under § 59.624.
              
              
                § 59.623
                What must I include in my application?
                This section specifies the information that must be in your application, unless we ask you to include less information under § 59.622(c). We may require you to provide additional information to evaluate your application.

                (a) Describe the emission family's specifications and other basic parameters of the emission controls. List each distinguishable configuration in the emission family. Include descriptions and part numbers for all detachable components such as spouts and caps and describe any devices designed for venting pressure, if applicable.
                (b) Describe and explain the method of emission control.
                (c) Describe the products you selected for testing and the reasons for selecting them.
                (d) Describe the test equipment and procedures that you used, including any special or alternate test procedures you used (see § 59.650).
                (e) List the specifications of the test fuel to show that it falls within the required ranges specified in § 59.650.
                (f) Include the maintenance and use instructions and warranty information you will give to the ultimate purchaser of each new portable fuel container (see § 59.613).
                (g) Describe your emission control information label (see § 59.615).
                (h) State that your product was tested as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this subpart.
                (i) Present emission data to show your products meet the applicable emission standards. Where applicable, §§ 59.626 and 59.627 may allow you to submit an application in certain cases without new emission data.
                (j) Report all test results, including those from invalid tests or from any other tests, whether or not they were conducted according to the test procedures of §§ 59.650 through 59.653. We may ask you to send other information to confirm that your tests were valid under the requirements of this subpart.
                (k) Unconditionally certify that all the products in the emission family comply with the requirements of this subpart, other referenced parts of the CFR, and the Clean Air Act.
                (l) Include estimates of U.S.-directed production volumes.
                (m) Include the information required by other sections of this subpart.
                (n) Include other relevant information, including any additional information requested by EPA.
                (o) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this subpart.
                [72 FR 8533, Feb. 26, 2007, as amended at 80 FR 9089, Feb. 19, 2015]
              
              
                § 59.624
                How do I amend my application for certification?
                Before we issue you a certificate of conformity, you may amend your application to include new or modified configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information included in your application.
                (a) You must amend your application before you take either of the following actions:
                (1) Add a configuration to an emission family. In this case, the configuration added must be consistent with other configurations in the emission family with respect to the criteria listed in § 59.625.
                (2) Change a configuration already included in an emission family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the portable fuel containers' lifetime.
                (b) To amend your application for certification, send the Designated Compliance Officer the following information:
                (1) Describe in detail the addition or change in the configuration you intend to make.
                (2) Include engineering evaluations or data showing that the amended emission family complies with all applicable requirements. You may do this by showing that the original emission data are still appropriate with respect to showing compliance of the amended family with all applicable requirements.

                (3) If the original emission data for the emission family are not appropriate to show compliance for the new or modified configuration, include new test data showing that the new or modified configuration meets the requirements of this subpart.
                (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
                (d) For emission families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your new or modified configuration. You may ask for a hearing if we deny your request (see § 59.699).
                (e) For emission families already covered by a certificate of conformity and you send us a request to amend your application, you may sell and distribute the new or modified configuration before we make a decision under paragraph (d) of this section, subject to the provisions of this paragraph. If we determine that the affected configurations do not meet applicable requirements, we will notify you to cease production of the configurations and any containers from the new or modified configuration will not be considered covered by the certificate. In addition, we may require you to recall any affected containers that you have already distributed, including those sold to the ultimate purchasers. Choosing to produce containers under this paragraph (e) is deemed to be consent to recall all containers that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days, you must stop producing the new or modified containers.
              
              
                § 59.625
                How do I select emission families?
                (a) Divide your product line into families of portable fuel containers that are expected to have similar emission characteristics throughout the useful life.
                (b) Group containers in the same emission family if they are the same in all the following aspects:
                (1) Type of material (including pigments, plasticizers, UV inhibitors, or other additives that may affect control of emissions).
                (2) Production method.
                (3) Spout and cap design.
                (4) Gasket material and design.
                (5) Emission control strategy.
                (6) Strategy for venting pressure.
                (c) You may subdivide a group of containers that is identical under paragraph (b) of this section into different emission families if you show the expected emission characteristics are different.
                (d) You may group containers that are not identical with respect to the things listed in paragraph (b) of this section in the same emission family if you show that their emission characteristics will be similar throughout their useful life.
                [72 FR 8533, Feb. 26, 2007, as amended at 80 FR 9089, Feb. 19, 2015]
              
              
                § 59.626
                What emission testing must I perform for my application for a certificate of conformity?
                This section describes the emission testing you must perform to show compliance with the emission standards in § 59.611.
                (a) Test your products using the procedures and equipment specified in §§ 59.650 through 59.653.
                (b) Select an emission-data unit from each emission family for testing. You must test a production sample or a preproduction product that will represent actual production. Select the configuration that is most likely to exceed (or have emissions nearest to) the applicable emission standard. For example, for a family of multilayer portable fuel containers, test the container with the thinnest barrier layer. Test three identical containers.
                (c) We may measure emissions from any of your products from the emission family. You must supply your products to us if we choose to perform confirmatory testing.

                (d) You may ask to use emission data from a previous production period (carryover) instead of doing new tests, but only if the emission-data from the previous production period remains the appropriate emission-data unit under paragraph (b) of this section. For example, you may not carryover emission data for your family of containers if you have added a thinner-walled container than was tested previously.
                (e) We may require you to test a second unit of the same or different configuration in addition to the unit tested under paragraph (b) of this section.
                (f) If you use an alternate test procedure under § 59.652 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in this subpart, we may reject data you generated using the alternate procedure and base our compliance determination on the later testing.
              
              
                § 59.627
                How do I demonstrate that my emission family complies with evaporative emission standards?
                (a) For purposes of certification, your emission family is considered in compliance with an evaporative emission standard in § 59.611(a) if the test results from all portable fuel containers in the family that have been tested show measured emissions levels that are at or below the applicable standard.
                (b) Your emissions family is deemed not to comply if any container representing that family has test results showing an official emission level above the standard.
                (c) Round the measured emission level to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard.
              
              
                § 59.628
                What records must I keep and what reports must I send to EPA?
                (a) Organize and maintain the following records:
                (1) A copy of all applications and any other information you send us.
                (2) Any of the information we specify in § 59.623 that you were not required to include in your application.
                (3) A detailed history of each emission-data unit. For each emission-data unit, include all of the following:
                (i) The emission-data unit's construction, including its origin and buildup, steps you took to ensure that it represents production containers, any components you built specially for it, and all the components you include in your application for certification.
                (ii) All your emission tests, including documentation on routine and standard tests, as specified in §§ 59.650 through 59.653, and the date and purpose of each test.
                (iii) All tests to diagnose emission-control performance, giving the date and time of each and the reasons for the test.
                (iv) Any other relevant events or information.
                (4) Production figures for each emission family divided by assembly plant.
                (5) If you identify your portable fuel containers by lot number or other identification numbers, keep a record of these numbers for all the containers you produce under each certificate of conformity.
                (b) Keep data from routine emission tests (such as test cell temperatures and relative humidity readings) for one year after we issue the associated certificate of conformity. Keep all other information specified in paragraph (a) of this section for five years after we issue your certificate.
                (c) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
                (d) Send us copies of any maintenance instructions or explanations if we ask for them.
                (e) Send us an annual warranty report summarizing successful warranty claims by emission family under § 59.612, including the reason for the claim. You must submit the report by July 1 for the preceding calendar year.
              
              
                § 59.629
                What decisions may EPA make regarding my certificate of conformity?
                (a) If we determine your application is complete and shows that the emission family meets all the requirements of this subpart and the Act, we will issue a certificate of conformity for your emission family for the specified production period. We may make the approval subject to additional conditions.

                (b) We may deny your application for certification if we determine that your emission family fails to comply with emission standards or other requirements of this subpart or the Act. Our decision may be based on a review of all information available to us. If we deny your application, we will explain why in writing.
                (c) In addition, we may deny your application or suspend, revoke, or void your certificate if you do any of the following:
                (1) Refuse to comply with any testing or reporting requirements.
                (2) Submit false or incomplete information.
                (3) Render inaccurate any test data.
                (4) Deny us from completing authorized activities (see § 59.698). This includes a failure to provide reasonable assistance.
                (5) Produce portable fuel containers for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
                (6) Fail to supply requested information or amend your application to include all portable fuel containers being produced.
                (7) Take any action that otherwise circumvents the intent of the Act or this subpart.
                (d) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 59.699).
              
              
                § 59.630
                EPA testing.
                We may test any portable fuel container subject to the standards of this subpart.
                (a) Certification and production sample testing. Upon our request, a manufacturer must supply a prototype container or a reasonable number of production samples to us for verification testing. These samples will generally be tested using the full test procedure of § 59.653.
                (b) In-use testing. We may test in-use containers using the test procedure of § 59.653 without preconditioning.
              
              
                § 59.650
                General testing provisions.
                (a) The test procedures of this subpart are addressed to you as a manufacturer, but they apply equally to anyone who does testing for you.
                (b) Unless we specify otherwise, the terms “procedures” and “test procedures” in this subpart include all aspects of testing, including the equipment specifications, calibrations, calculations, and other protocols and procedural specifications needed to measure emissions.
                (c) The specification for gasoline to be used for testing is given in 40 CFR 1065.710. Use the grade of gasoline specified for general testing. Blend this grade of gasoline with reagent grade ethanol in a volumetric ratio of 90.0 percent gasoline to 10.0 percent ethanol. You may use ethanol that is less pure if you can demonstrate that it will not affect your ability to demonstrate compliance with the applicable emission standards.
                (d) Accuracy and precision of all temperature measurements must be ±2.2 °C or better.
                (e) Accuracy and precision of mass balances must be sufficient to ensure accuracy and precision of two percent or better for emission measurements for products at the maximum level allowed by the standard. The readability of the display may not be coarser than half of the required accuracy and precision.
              
              
                § 59.652
                Other procedures.
                (a) Your testing. The procedures in this subpart apply for all testing you do to show compliance with emission standards, with certain exceptions listed in this section.
                (b) Our testing. These procedures generally apply for testing that we do to determine if your portable fuel containers complies with applicable emission standards. We may perform other testing as allowed by the Act.
                (c) Exceptions. We may allow or require you to use procedures other than those specified in this subpart as follows:
                (1) You may request to use special procedures if your portable fuel containers cannot be tested using the specified procedures. We will approve your request if we determine that it would produce emission measurements that represent in-use operation and we determine that it can be used to show compliance with the requirements of § 59.611.

                (2) You may ask to use emission data collected using other procedures, such as those of the California Air Resources Board. We will approve this only if you show us that using these other procedures do not affect your ability to show compliance with the applicable emission standards. This generally requires emission levels to be far enough below the applicable emission standards so that any test differences do not affect your ability to state unconditionally that your containers will meet all applicable emission standards when tested using the specified test procedures.
                (3) You may request to use alternate procedures that are equivalent to allowed procedures, or more accurate or more precise than allowed procedures.
                (4) You may not use other procedures under this paragraph (c) until we approve your request.
              
              
                § 59.653
                How do I test portable fuel containers?
                You must test the portable fuel container as described in your application, with the applicable spout attached except as otherwise noted. Tighten fittings in a manner representative of how they would be tightened by a typical user.
                (a) Preconditioning for durability. Complete the following steps before an emissions test, in any order, unless we determine that omission of one or more of these durability steps will not affect the emissions from your container.
                (1) Pressure cycling. Perform a pressure test by sealing the container and cycling it between + 13.8 and −1.7 kPa (+2.0 and −0.5 psig) for 10,000 cycles at a rate of 60 seconds per cycle. For this test, the spout may be removed and the pressure applied through the opening where the spout attaches. The purpose of this test is to represent environmental wall stresses caused by pressure changes and other factors (such as vibration or thermal expansion). If your container cannot be tested using the pressure cycles specified by this paragraph (a)(1), you may ask to use special test procedures under § 59.652(c).
                (2) UV exposure. Perform a sunlight-exposure test by exposing the container to an ultraviolet light of at least 24 W/m2 (0.40 W-hr/m2/min) on the container surface for at least 450 hours. Alternatively, the container may be exposed to direct natural sunlight for an equivalent period of time, as long as you ensure that the container is exposed to at least 450 daylight hours.
                (3) Slosh testing. Perform a slosh test by filling the portable fuel container to 40 percent of its capacity with the fuel specified in paragraph (e) of this section and rocking it at a rate of 15 cycles per minute until you reach one million total cycles. Use an angle deviation of + 15° to −15° from level.
                (4) Spout actuation. Perform the following spout actuation and inversion steps at the end on the slosh testing, and at the end of the preconditioning soak.
                (i) Perform one complete actuation/inversion cycle per day for ten days.
                (ii) One actuation/inversion cycle consists of the following steps:
                (A) Remove and replace the spout to simulate filling the container.
                (B) Slowly invert the container and keep it inverted for at least 5 seconds to ensure that the spout and mechanisms become saturated with fuel. Any fuel leaking from any part of the container will denote a leak and must be reported as part of certification. Once completed, place the container on a flat surface in the upright position.
                (C) Actuate the spout by fully opening and closing without dispensing fuel. The spout must return to the closed position without the aid of the operator (e.g., pushing or pulling the spout closed). Repeat for a total of 10 actuations. If at any point the spout fails to return to the closed position, the container fails the test.
                (D) Repeat the step contained in paragraph (a)(4)(ii)(B) of this section (i.e., the inversion step).
                (E) Repeat the steps contained in paragraph (a)(4)(ii)(C) of this section (i.e., ten actuations).
                (b) Preconditioning fuel soak. Complete the following steps before a diurnal emission test:

                (1) Fill the portable fuel container with the specified fuel to its nominal capacity, seal it using the spout, and allow it to soak at 28 ±5 °C for 20 weeks. Alternatively, the container may be soaked for 10 weeks at 43 ±5 °C. You may count the time of the preconditioning steps in paragraph (a) of this section as part of the preconditioning fuel soak, as long as the ambient temperature remains within the specified temperature range and the fuel tank is at least 40 percent full; you may add or replace fuel as needed to conduct the specified durability procedures.
                (2) Pour the fuel out of the container and immediately refill to 50 percent of nominal capacity. Be careful to not spill any fuel on the container. Wipe the outside of the container as needed to remove any liquid fuel that may have spilled on it.
                (3) Install the spout assembly that will be used in the production containers. The spout and other openings (such as vents) on the container must be tested in their open condition unless they close automatically and are unlikely to be left open by the user during typical storage. All manual closures such as caps must be left off the container and spout during testing.
                (c) Reference container. A reference container is required to correct for buoyancy effects that may occur during testing. Prepare the reference tank as follows:
                (1) Obtain a second container of the same model as the test tank. You may not use a container that has previously contained fuel or any other contents that might affect the stability of its mass.
                (2) Fill the reference container with enough dry sand (or other inert material) so that the mass of the reference container is approximately the same as the test container when filled with fuel. Use good engineering judgment to determine how similar the mass of the reference container needs to be to the mass of the test container considering the performance characteristics of your balance.
                (3) Ensure that the sand (or other inert material) is dry. This may require heating the container or applying a vacuum to it.
                (4) Seal the container.
                (d) Diurnal test run. To run the test, take the following steps for a portable fuel container that was preconditioned as specified in paragraph (a) of this section.
                (1) Stabilize the fuel temperature within the portable fuel container at 22.2 °C. Vent the container at this point to relieve any positive or negative pressure that may have developed during stabilization.

                (2) Weigh the sealed reference container and record the weight. Place the reference on the balance and tare it so that it reads zero. Place the sealed test container on the balance and record the difference between the test container and the reference container. This value is Minitial Take this measurement within 8 hours of filling the test container with fuel as specified in paragraph (b)(2) of this section.
                (3) Immediately place the portable fuel container within a well ventilated, temperature-controlled room or enclosure. Do not spill or add any fuel.
                (4) Close the room or enclosure.
                (5) Follow the temperature profile in the following table for all portable fuel containers. Use good engineering judgment to follow this profile as closely as possible. You may use linearly interpolated temperatures or a spline fit for temperatures between the hourly setpoints.
                
                  Table 1 of § 59.653—Diurnal Temperature Profile for Portable Fuel Containers
                  
                    Time(hours)
                    
                    Ambient Temperature(°C)
                      Profile
                    
                  
                  
                    0
                    22.2
                  
                  
                    1
                    22.5
                  
                  
                    2
                    24.2
                  
                  
                    3
                    26.8
                  
                  
                    4
                    29.6
                  
                  
                    5
                    31.9
                  
                  
                    6
                    33.9
                  
                  
                    7
                    35.1
                  
                  
                    8
                    35.4
                  
                  
                    9
                    35.6
                  
                  
                    10
                    35.3
                  
                  
                    11
                    34.5
                  
                  
                    12
                    33.2
                  
                  
                    13
                    31.4
                  
                  
                    14
                    29.7
                  
                  
                    15
                    28.2
                  
                  
                    16
                    27.2
                  
                  
                    17
                    26.1
                  
                  
                    18
                    25.1
                  
                  
                    19
                    24.3
                  
                  
                    20
                    23.7
                  
                  
                    21
                    23.3
                  
                  
                    22
                    22.9
                  
                  
                    23
                    22.6
                  
                  
                    24
                    22.2
                  
                

                (6) At the end of the diurnal period, retare the balance using the reference container and weigh the portable fuel container. Record the difference in mass between the reference container and the test. This value is Mfinal.
                
                (7) Subtract Mfinal from Minitial and divide the difference by the nominal capacity of the container (using at least three significant figures) to calculate the g/gallon/day emission rate as follows:
                
                Emission rate = (Minitial—Mfinal)/(nominal capacity)/(one day)
                
                (8) Round your result to the same number of decimal places as the emission standard.
                (9) Instead of determining emissions by weighing the container before and after the diurnal temperature cycle, you may place the container in a SHED meeting the specifications of 40 CFR 86.107-96(a)(1) and measure emissions directly. Immediately following the stabilization in paragraph (d)(1) of this section, purge the SHED and follow the temperature profile from paragraph (d)(4) of this section. Start measuring emissions when you start the temperature profile and stop measuring emissions when the temperature profile concludes.
                (e) For metal containers, you may demonstrate for certification that your portable fuel containers comply with the evaporative emission standards without performing the pre-soak or container durability cycles (i.e., the pressure cycling, UV exposure, and slosh testing) specified in this section. For other containers, you may demonstrate compliance without performing the durability cycles specified in this section only if we approve it after you have presented data clearly demonstrating that the cycle or cycles do not negatively impact the permeation rate of the materials used in the containers.
              
            
            
              Special Compliance Provisions
              
                § 59.660
                Exemption from the standards.
                In certain circumstances, we may exempt portable fuel containers from the evaporative emission standards and requirements of § 59.611 and the prohibitions and requirements of § 59.602. You do not need an exemption for any containers that you own but do not sell, offer for sale, introduce or deliver for introduction into U.S. commerce, or import into the United States. Submit your request for an exemption to the Designated Compliance Officer.
                (a) Portable fuel containers that are intended for export only and are in fact exported are exempt provided they are clearly labeled as being for export only. Keep records for five years of all portable fuel containers that you manufacture for export. Any introduction into U.S. commerce of such portable fuel containers for any purpose other than export is considered to be a violation of § 59.602 by the manufacturer. You do not need to request this exemption.
                (b) You may ask us to exempt portable fuel containers that you will purchase, sell, or distribute for the sole purpose of testing them.
                (c) You may ask us to exempt portable fuel containers for the purpose of national security, as long as your request is endorsed by an agency of the federal government responsible for national defense. In your request, explain why you need the exemption.
                (d) You may ask us to exempt containers that are designed and marketed solely for rapidly refueling racing applications which are designed to create a leak proof seal with the target tank or are designed to connect with a receiver installed on the target tank. This exemption is generally intended for containers used to rapidly refuel a race car during a pit stop and similar containers. In your request, explain how why these containers are unlikely to be used for nonracing applications. We may limit these exemptions to those applications that are allowed to use gasoline exempted under 40 CFR 80.200(a).
                (e) EPA may impose reasonable conditions on any exemption, including a limit on the number of containers that are covered by an exemption.
              
              
                § 59.662
                What temporary provisions address hardship due to unusual circumstances?

                (a) After considering the circumstances, we may exempt you from the evaporative emission standards and requirements of § 59.611 of this subpart and the prohibitions and requirements of § 59.602 for specified portable fuel containers that do not comply with emission standards if all the following conditions apply:
                (1) Unusual circumstances that are clearly outside your control and that could not have been avoided with reasonable discretion prevent you from meeting requirements from this subpart.
                (2) You exercised prudent planning and were not able to avoid the violation; you have taken all reasonable steps to minimize the extent of the nonconformity.
                (3) Not having the exemption will jeopardize the solvency of your company.
                (4) No other allowances are available under the regulations in this chapter to avoid the impending violation, including the provisions of § 59.663.
                (b) To apply for an exemption, you must send the Designated Compliance Officer a written request as soon as possible before you are in violation. In your request, show that you meet all the conditions and requirements in paragraph (a) of this section.
                (c) Include in your request a plan showing how you will meet all the applicable requirements as quickly as possible.
                (d) You must give us other relevant information if we ask for it.
                (e) We may include reasonable additional conditions on an approval granted under this section, including provisions to recover or otherwise address the lost environmental benefit or paying fees to offset any economic gain resulting from the exemption.
                (f) We may approve renewable extensions of up to one year. We may review and revise an extension as reasonable under the circumstances.
                (g) Add a legible label, written in English, to a readily visible part of each container exempted under this section. This label must prominently include at least the following items:
                (1) Your corporate name and trademark.
                (2) The statement “EXEMPT UNDER 40 CFR 59.662.”.
              
              
                § 59.663
                What are the provisions for extending compliance deadlines for manufacturers under hardship?
                (a) After considering the circumstances, we may extend the compliance deadline for you to meet new emission standards, as long as you meet all the conditions and requirements in this section.
                (b) To apply for an extension, you must send the Designated Compliance Officer a written request. In your request, show that all the following conditions and requirements apply:
                (1) You have taken all possible business, technical, and economic steps to comply.
                (2) Show that the burden of compliance costs prevents you from meeting the requirements of this subpart by the required compliance date.
                (3) Not having the exemption will jeopardize the solvency of your company.
                (4) No other allowances are available under the regulations in this subpart to avoid the impending violation.
                (c) In describing the steps you have taken to comply under paragraph (b)(1) of this section, include at least the following information:
                (1) Describe your business plan, showing the range of projects active or under consideration.
                (2) Describe your current and projected financial standing, with and without the burden of complying in full with the applicable regulations in this subpart by the required compliance date.
                (3) Describe your efforts to raise capital to comply with regulations in this subpart.
                (4) Identify the engineering and technical steps you have taken or plan to take to comply with regulations in this subpart.
                (5) Identify the level of compliance you can achieve. For example, you may be able to produce containers that meet a somewhat less stringent emission standard than the regulations in this subpart require.
                (d) Include in your request a plan showing how you will meet all the applicable requirements as quickly as possible.
                (e) You must give us other relevant information if we ask for it.

                (f) An authorized representative of your company must sign the request and include the statement: “All the information in this request is true and accurate, to the best of my knowledge.”.
                (g) Send your request for this extension at least nine months before the relevant deadline.
                (h) We may include reasonable requirements on an approval granted under this section, including provisions to recover or otherwise address the lost environmental benefit. For example, we may require that you meet a less stringent emission standard.
                (i) We may approve renewable extensions of up to one year. We may review and revise an extension as reasonable under the circumstances.
                (j) Add a permanent, legible label, written in English, to a readily visible part of each container exempted under this section. This label must prominently include at least the following items:
                (1) Your corporate name and trademark.
                (2) The statement “EXEMPT UNDER 40 CFR 59.663.”.
              
              
                § 59.664
                What are the requirements for importing portable fuel containers into the United States?
                As specified in this section, we may require you to post a bond if you import into the United States containers that are subject to the standards of this subpart. See paragraph (f) of this section for the requirements related to importing containers that have been certified by someone else.
                (a) Prior to importing containers into the U.S., we may require you to post a bond to cover any potential compliance or enforcement actions under the Clean Air Act if you cannot demonstrate to us that you have assets of an appropriate liquidity readily available in the United States with a value equal to the retail value of the containers that you will import during the calendar year.
                (b) We may set the value of the bond up to five dollars per container.

                (c) You may meet the bond requirements of this section by obtaining a bond from a third-party surety that is cited in the U.S. Department of Treasury Circular 570, “Companies Holding Certificates of Authority as Acceptable Sureties on Federal Bonds and as Acceptable Reinsuring Companies” (http://www.fms.treas.gov/c570/c570.html#certified).
                (d) If you forfeit some or all of your bond in an enforcement action, you must post any appropriate bond for continuing importation within 90 days after you forfeit the bond amount.
                (e) You will forfeit the proceeds of the bond posted under this section if you need to satisfy any United States administrative final order or judicial judgment against you arising from your conduct in violation of this subpart.
                (f) This paragraph (f) applies if you import for resale containers that have been certified by someone else. You and the certificate holder are each responsible for compliance with the requirements of this subpart and the Clean Air Act. No bond is required under this section if either you or the certificate holder meet the conditions in paragraph (a) of this section. Otherwise, the importer must comply with the bond requirements of this section.
              
            
            
              Definitions and Other Reference Information
              
                § 59.680
                What definitions apply to this subpart?
                The following definitions apply to this subpart. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Act gives to them. The definitions follow:
                
                  Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
                
                  Adjustable parameter means any device, system, or element of design that someone can adjust and that, if adjusted, may affect emissions. You may ask us to exclude a parameter if you show us that it will not be adjusted in use in a way that affects emissions.
                
                  Certification means relating to the process of obtaining a certificate of conformity for an emission family that complies with the emission standards and requirements in this subpart.
                
                  Configuration means a unique combination of hardware (material, geometry, and size) and calibration within an emission family. Units within a single configuration differ only with respect to normal production variability.
                
                
                  Container means portable fuel container.
                
                  Designated Compliance Officer means the Manager, Engine Programs Group (6403-J), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
                
                  Designated Enforcement Officer means the Director, Air Enforcement Division (2242A), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW.,Washington, DC 20460.
                
                  Emission-control system means any device, system, or element of design that controls or reduces the regulated evaporative emissions from.
                
                  Emission-data unit means a portable fuel container that is tested for certification. This includes components tested by EPA.
                
                  Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
                
                  Emission family has the meaning given in § 59.625.
                
                  Evaporative means relating to fuel emissions that result from permeation of fuel through the portable fuel container materials and from ventilation of the container.
                
                  Good engineering judgment means judgments made consistent with generally accepted scientific and engineering principles and all available relevant information. See § 59.603 for the administrative process we use to evaluate good engineering judgment.
                
                  Hydrocarbon (HC) means total hydrocarbon (THC).
                
                  Manufacture means the physical and engineering process of designing and/or constructing a portable fuel container.
                
                  Manufacturer means any person who manufactures a portable fuel container for sale in the United States.
                
                  Nominal capacity means the expected volumetric working capacity of a container.
                
                  Official emission result means the measured emission rate for an emission-data unit.
                
                  Portable fuel container means any reusable container designed and marketed (or otherwise intended) for use by consumers for receiving, transporting, storing, and dispensing gasoline, diesel fuel, or kerosene. For the purpose of this subpart, all utility jugs that are red, yellow or blue in color are deemed to be portable fuel containers, regardless of how they are labeled or marketed.
                
                  Production period means the period in which a portable fuel container will be produced under a certificate of conformity. The maximum production period is five years.
                
                  Revoke means to terminate the certificate or an exemption for an emission family. If we revoke a certificate or exemption, you must apply for a new certificate or exemption before continuing to introduce the affected containers into commerce. This does not apply to containers you no longer possess.
                
                  Round has the meaning given in 40 CFR 1065.1001.
                
                  Suspend means to temporarily discontinue the certificate or an exemption for an emission family. If we suspend a certificate, you may not introduce into commerce portable fuel containers from that emission family unless we reinstate the certificate or approve a new one. If we suspend an exemption, you may not introduce into commerce containers that were previously covered by the exemption unless we reinstate the exemption.
                
                  Total hydrocarbon means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with a hydrogen-to-carbon mass ratio of 1.85:1.
                
                  Ultimate purchaser means, with respect to any portable fuel container, the first person who in good faith purchases such a container for purposes other than resale.
                
                  Ultraviolet light means electromagnetic radiation with a wavelength between 300 and 400 nanometers.
                
                  United States means the States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, American Samoa, and the U.S. Virgin Islands.
                
                  U.S.-directed production volume means the amount of portable fuel containers, subject to the requirements of this subpart, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States.
                
                  Useful life means the period during which a portable fuel container is required to comply with all applicable emission standards. See § 59.611.
                
                  Void means to invalidate a certificate or an exemption ab initio (i.e. retroactively). Portable fuel containers introduced into U.S. commerce under the voided certificate or exemption is a violation of this subpart, whether or not they were introduced before the certificate or exemption was voided.
                
                  We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              
              
                § 59.685
                What symbols, acronyms, and abbreviations does this subpart use?

                The following symbols, acronyms, and abbreviations apply to this subpart:
                
                CFR Code of Federal Regulations
                EPA Environmental Protection Agency
                HC hydrocarbon
                NIST National Institute of Standards and Technology
                THC total hydrocarbon
                U.S.C. United States Code
              
              
                § 59.695
                What provisions apply to confidential information?
                (a) Clearly show what you consider confidential by marking, circling, bracketing, stamping, or some other method.
                (b) We will store your confidential information as described in 40 CFR part 2. Also, we will disclose it only as specified in 40 CFR part 2. This applies both to any information you send us and to any information we collect from inspections, audits, or other site visits.
                (c) If you send us a second copy without the confidential information, we will assume it contains nothing confidential whenever we need to release information from it.
                (d) If you send us information without claiming it is confidential, we may make it available to the public without further notice to you, as described in 40 CFR 2.204.
              
              
                § 59.697
                State actions.
                The provisions in this subpart do not preclude any State or any political subdivision of a State from:
                (a) Adopting and enforcing any emission standard or limitation applicable to anyone subject to the provisions of this part; or
                (b) Requiring the regulated entity to obtain permits, licenses, or approvals prior to initiating construction, modification, or operation of a facility for manufacturing a consumer product.
              
              
                § 59.698
                May EPA enter my facilities for inspections?
                (a) We may inspect your portable fuel containers, testing, manufacturing processes, storage facilities (including port facilities for imported containers or other relevant facilities), or records, as authorized by the Act, to enforce the provisions of this subpart. Inspectors will have authorizing credentials and will limit inspections to reasonable times—usually, normal operating hours.
                (b) If we come to inspect, we may or may not have a warrant or court order.
                (1) If we do not have a warrant or court order, you may deny us entry.
                (2) If we have a warrant or court order, you must allow us to enter the facility and carry out the activities it describes.
                (c) We may seek a warrant or court order authorizing an inspection described in this section, whether or not we first tried to get your permission to inspect.
                (d) We may select any facility to do any of the following:
                (1) Inspect and monitor any aspect of portable fuel container manufacturing, assembly, storage, or other procedures, and any facilities where you do them.
                (2) Inspect and monitor any aspect of test procedures or test-related activities, including test container selection, preparation, durability cycles, and maintenance and verification of your test equipment's calibration.
                (3) Inspect and copy records or documents related to assembling, storing, selecting, and testing a container.

                (4) Inspect and photograph any part or aspect of containers or components use for assembly.
                
                (e) You must give us reasonable help without charge during an inspection authorized by the Act. For example, you may need to help us arrange an inspection with the facility's managers, including clerical support, copying, and translation. You may also need to show us how the facility operates and answer other questions. If we ask in writing to see a particular employee at the inspection, you must ensure that he or she is present (legal counsel may accompany the employee).
                (f) If you have facilities in other countries, we expect you to locate them in places where local law does not keep us from inspecting as described in this section. We will not try to inspect if we learn that local law prohibits it, but we may suspend your certificate if we are not allowed to inspect.
              
              
                § 59.699
                How do I request a hearing?
                (a) You may request a hearing under certain circumstances, as described elsewhere in this subpart. To do this, you must file a written request with the Designated Compliance Officer, including a description of your objection and any supporting data, within 30 days after we make a decision.
                (b) For a hearing you request under the provisions of this subpart, we will approve your request if we find that your request raises a substantial factual issue.
                (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        53.9 (i) removed
        65460
        53.14 (c) introductory text revised
        65460
        53.23 (e)(1)(iv) revised
        65460
        53.20—53.23 (Subpart B) Table B-1 revised
        65460
        53.32 (g)(1)(iii) revised
        65466
        53.50—53.59 (Subpart E) Figure E-2 removed
        65466
        55.14 (d)(10) and (e)(10) added; (e) introductory text revised
        65663
        55 Appendix A amended
        65663
        58.10 (a)(9), (10) and (11) added
        65466
        58.11 (c) revised
        65466
        58.13 (g) and (h) added
        65466
        58.50 (c) revised
        65466
        58 Appendix D amended
        65466
        Appendix G amended
        65468
        59.611 (c)(1)(ii) revised
        9089
        59.623 (a) revised
        9089
        59.625 (b)(6) added
        9089
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        55.5 (f)(1)(i) and (ii) revised
        71630
        55.6 (a)(3) revised
        71630
        55.7 (f)(4)(ii) and (iii) revised
        71630
        55.14 (e)(10)(i)(A) revised
        62395
        55 Appendix A amended
        62395
        56.3 (d) added
        51113
        56.4 (c) added
        51113
        56.5 (b) revised
        51114
        58.1 Revised
        17276
        58.10 (a)(1) and (2) revised; (a)(12) added
        17279
        (a)(5)(iv) revised; (a)(5)(v) removed
        96388
        58.11 (a)(3) revised
        17279
        58.12 (d)(1) and (3) revised
        17279
        58.13 (c)(4) revised; (c)(5) removed
        96388
        58.14 (a) revised
        17280
        58.15 Revised
        17280
        58.16 (a), (c) and (d) revised
        17280
        58 Appendix A revised
        17280
        Appendix B added
        17290
        Appendix D amended
        17298, 96388
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        55.14 (e)(3)(ii)(F) and (H) amended
        43492
        55 Appendix A amended
        43493
      
      
        
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        55.14 (e) introductory text and (15)(i)(A) amended; eff. 7-27-18
        30051
        (e)(11)(i)(A) revised
        56261
        55 Appendix A amended; eff. 7-27-18
        30052
        Appendix A amended
        56261
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        55.14 (e)(5)(i)(A) revised
        13134
        55.14 (e)(3)(ii)(F) revised
        33855
        55.14 (e)(10)(i)(A) revised
        34066
        55.14 (e)(22)(i)(A) revised
        56124
        55 Appendix A amended
        13134, 33855, 34066, 56124
        59.107 Amended
        34068, 44229
        59.210 Amended
        34068, 44229
        59.409 (a) amended
        34068, 44229
        59.512 Amended
        34068, 44229
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        58.13 (h) revised
        837
      
      ○
    
  
